Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 1 of 512




                 EXHIBIT 1
                                                                                             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 2 of 512
                                                                     B1 (Official Form 1) (04/13)
                                                                                                           United States Bankruptcy Court
                                                                                                           Northern District of California                                                                             Voluntary Petition
                                                                      Name of Debtor (if individual, enter Last, First, Middle):                               Name of Joint Debtor (Spouse) (Last, First, Middle):
                                                                      Gonzales, Veronica A
                                                                      All Other Names used by the Debtor in the last 8 years                                   All Other Names used by the Joint Debtor in the last 8 years
                                                                      (include married, maiden, and trade names):                                              (include married, maiden, and trade names):



                                                                      Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN) /Complete EIN           Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN) /Complete EIN
                                                                      (if more than one, state all):                                                           (if more than one, state all):

                                                                      Street Address of Debtor (No. & Street, City, State & Zip Code):                         Street Address of Joint Debtor (No. & Street, City, State & Zip Code):
                                                                      36 Rustic Way
                                                                      San Rafael, CA
                                                                                                                            ZIPCODE 94901-1118                                                                                ZIPCODE
                                                                      County of Residence or of the Principal Place of Business:                               County of Residence or of the Principal Place of Business:
                                                                      Marin
                                                                      Mailing Address of Debtor (if different from street address)                             Mailing Address of Joint Debtor (if different from street address):


                                                                                                                             ZIPCODE                                                                                          ZIPCODE
                                                                      Location of Principal Assets of Business Debtor (if different from street address above):

                                                                                                                                                                                                                              ZIPCODE
© 1993-2013 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                                         Type of Debtor                                       Nature of Business                                Chapter of Bankruptcy Code Under Which
                                                                                     (Form of Organization)                                    (Check one box.)                                    the Petition is Filed (Check one box.)
                                                                                        (Check one box.)                            Health Care Business                                    Chapter 7                    Chapter 15 Petition for
                                                                        Individual (includes Joint Debtors)                         Single Asset Real Estate as defined in 11               Chapter 9                    Recognition of a Foreign
                                                                        See Exhibit D on page 2 of this form.                       U.S.C. § 101(51B)                                       Chapter 11                   Main Proceeding
                                                                        Corporation (includes LLC and LLP)                          Railroad                                                Chapter 12                   Chapter 15 Petition for
                                                                        Partnership                                                 Stockbroker                                             Chapter 13                   Recognition of a Foreign
                                                                        Other (If debtor is not one of the above entities,          Commodity Broker                                                                     Nonmain Proceeding
                                                                        check this box and state type of entity below.)             Clearing Bank                                                              Nature of Debts
                                                                                                                                    Other                                                                      (Check one box.)
                                                                                      Chapter 15 Debtor                                                                                      Debts are primarily consumer       Debts are primarily
                                                                      Country of debtor’s center of main interests:                            Tax-Exempt Entity                            debts, defined in 11 U.S.C.         business debts.
                                                                      __________________________________________                            (Check box, if applicable.)                     § 101(8) as “incurred by an
                                                                      Each country in which a foreign proceeding by,                Debtor is a tax-exempt organization under               individual primarily for a
                                                                      regarding, or against debtor is pending:                      Title 26 of the United States Code (the                 personal, family, or house-
                                                                      __________________________________________                    Internal Revenue Code).                                 hold purpose.”
                                                                                          Filing Fee (Check one box)                                                               Chapter 11 Debtors
                                                                                                                                              Check one box:
                                                                        Full Filing Fee attached
                                                                                                                                                Debtor is a small business debtor as defined in 11 U.S.C. § 101(51D).
                                                                                                                                                Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
                                                                        Filing Fee to be paid in installments (Applicable to individuals
                                                                        only). Must attach signed application for the court’s                 Check if:
                                                                        consideration certifying that the debtor is unable to pay fee             Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less
                                                                        except in installments. Rule 1006(b). See Official Form 3A.               than $2,490,925 (amount subject to adjustment on 4/01/16 and every three years thereafter).
                                                                                                                                                ----------------------------------------------------------------
                                                                        Filing Fee waiver requested (Applicable to chapter 7 individuals      Check all applicable boxes:
                                                                        only). Must attach signed application for the court’s                   A plan is being filed with this petition
                                                                        consideration. See Official Form 3B.                                    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                                                                                                accordance with 11 U.S.C. § 1126(b).
                                                                      Statistical/Administrative Information                                                                                                                       THIS SPACE IS FOR
                                                                         Debtor estimates that funds will be available for distribution to unsecured creditors.                                                                    COURT USE ONLY
                                                                         Debtor estimates that, after any exempt property is excluded and administrative expenses paid, there will be no funds available for
                                                                         distribution to unsecured creditors.
                                                                     Estimated Number of Creditors

                                                                     1-49      50-99         100-199      200-999       1,000-          5,001-           10,001-             25,001-             50,001-           Over
                                                                                                                        5,000           10,000           25,000              50,000              100,000           100,000
                                                                     Estimated Assets

                                                                     $0 to   $50,001 to $100,001 to $500,001 to $1,000,001 to $10,000,001 $50,000,001 to $100,000,001 $500,000,001 More than
                                                                     $50,000 $100,000 $500,000      $1 million $10 million    to $50 million $100 million to $500 million to $1 billion $1 billion
                                                                     Estimated Liabilities

                                                                     $0 to   $50,001 to $100,001 to $500,001 to $1,000,001 to $10,000,001 $50,000,001 to $100,000,001 $500,000,001 More than
                                                                     $50,000 $100,000 $500,000      $1 million $10 million    to $50 million $100 million to $500 million to $1 billion $1 billion
                                                                                Case: 14-30710                   Doc# 1            Filed: 05/07/14               Entered: 05/07/14 14:32:35                                Page 1 of 7
                                                                                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 3 of 512
                                                                     B1 (Official Form 1) (04/13)                                                                                                                           Page 2
                                                                     Voluntary Petition                                                              Name of Debtor(s):
                                                                      (This page must be completed and filed in every case)                          Gonzales, Veronica A

                                                                                           All Prior Bankruptcy Case Filed Within Last 8 Years (If more than two, attach additional sheet)
                                                                      Location                                                                       Case Number:                              Date Filed:
                                                                      Where Filed:None
                                                                      Location                                                                       Case Number:                              Date Filed:
                                                                      Where Filed:
                                                                          Pending Bankruptcy Case Filed by any Spouse, Partner or Affiliate of this Debtor (If more than one, attach additional sheet)
                                                                      Name of Debtor:                                                                Case Number:                              Date Filed:
                                                                      None
                                                                      District:                                                                      Relationship:                             Judge:


                                                                                                     Exhibit A                                                                            Exhibit B
                                                                      (To be completed if debtor is required to file periodic reports (e.g., forms                   (To be completed if debtor is an individual
                                                                      10K and 10Q) with the Securities and Exchange Commission pursuant to                          whose debts are primarily consumer debts.)
                                                                      Section 13 or 15(d) of the Securities Exchange Act of 1934 and is              I, the attorney for the petitioner named in the foregoing petition, declare
                                                                      requesting relief under chapter 11.)                                           that I have informed the petitioner that [he or she] may proceed under
                                                                                                                                                     chapter 7, 11, 12, or 13 of title 11, United States Code, and have
                                                                          Exhibit A is attached and made a part of this petition.                    explained the relief available under each such chapter. I further certify
                                                                                                                                                     that I delivered to the debtor the notice required by 11 U.S.C. § 342(b).
© 1993-2013 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                                                                                                     X   /s/ Tyson Takeuchi                                             5/07/14
                                                                                                                                                         Signature of Attorney for Debtor(s)                                 Date

                                                                                                                                             Exhibit C
                                                                      Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health
                                                                      or safety?
                                                                          Yes, and Exhibit C is attached and made a part of this petition.
                                                                          No

                                                                                                                                             Exhibit D
                                                                      (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
                                                                              Exhibit D completed and signed by the debtor is attached and made a part of this petition.
                                                                      If this is a joint petition:
                                                                                Exhibit D also completed and signed by the joint debtor is attached a made a part of this petition.

                                                                                                                        Information Regarding the Debtor - Venue
                                                                                                                                    (Check any applicable box.)
                                                                              Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days immediately
                                                                              preceding the date of this petition or for a longer part of such 180 days than in any other District.
                                                                              There is a bankruptcy case concerning debtor’s affiliate, general partner, or partnership pending in this District.
                                                                              Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District,
                                                                              or has no principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court]
                                                                              in this District, or the interests of the parties will be served in regard to the relief sought in this District.

                                                                                                    Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                                                                                                (Check all applicable boxes.)
                                                                              Landlord has a judgment against the debtor for possession of debtor’s residence. (If box checked, complete the following.)


                                                                                                                            (Name of landlord that obtained judgment)

                                                                                                                                        (Address of landlord)
                                                                              Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to cure
                                                                              the entire monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and
                                                                              Debtor has included in this petition the deposit with the court of any rent that would become due during the 30-day period after the
                                                                              filing of the petition.
                                                                              Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(l)).
                                                                                  Case: 14-30710            Doc# 1         Filed: 05/07/14             Entered: 05/07/14 14:32:35                        Page 2 of 7
                                                                                            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 4 of 512
                                                                     B1 (Official Form 1) (04/13)                                                                                                                                                   Page 3
                                                                     Voluntary Petition                                                                     Name of Debtor(s):
                                                                      (This page must be completed and filed in every case)                                 Gonzales, Veronica A

                                                                                                                                                      Signatures
                                                                                     Signature(s) of Debtor(s) (Individual/Joint)                                               Signature of a Foreign Representative
                                                                      I declare under penalty of perjury that the information provided in this              I declare under penalty of perjury that the information provided in this
                                                                      petition is true and correct.                                                         petition is true and correct, that I am the foreign representative of a debtor
                                                                      [If petitioner is an individual whose debts are primarily consumer debts              in a foreign proceeding, and that I am authorized to file this petition.
                                                                      and has chosen to file under Chapter 7] I am aware that I may proceed                 (Check only one box.)
                                                                      under chapter 7, 11, 12 or 13 of title 11, United States Code, understand
                                                                                                                                                                 I request relief in accordance with chapter 15 of title 11, United
                                                                      the relief available under each such chapter, and choose to proceed under
                                                                                                                                                                 States Code. Certified copies of the documents required by 11 U.S.C.
                                                                      chapter 7.
                                                                                                                                                                 § 1515 are attached.
                                                                      [If no attorney represents me and no bankruptcy petition preparer signs
                                                                      the petition] I have obtained and read the notice required by 11 U.S.C. §                  Pursuant to 11 U.S.C. § 1511, I request relief in accordance with the
                                                                      342(b).                                                                                    chapter of title 11 specified in this petition. A certified copy of the
                                                                      I request relief in accordance with the chapter of title 11, United States                 order granting recognition of the foreign main proceeding is attached.
                                                                      Code, specified in this petition.
                                                                                                                                                            X
                                                                      X   /s/ Veronica A Gonzales                                                                Signature of Foreign Representative
                                                                          Signature of Debtor                                 Veronica A Gonzales
                                                                      X                                                                                          Printed Name of Foreign Representative
                                                                          Signature of Joint Debtor

                                                                                                                                                                 Date
                                                                          Telephone Number (If not represented by attorney)
© 1993-2013 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                          May 7, 2014
                                                                          Date

                                                                                                      Signature of Attorney*                                                 Signature of Non-Attorney Petition Preparer
                                                                                                                                                            I declare under penalty of perjury that: 1) I am a bankruptcy petition
                                                                      X   /s/ Tyson Takeuchi                                                                preparer as defined in 11 U.S.C. § 110; 2) I prepared this document for
                                                                          Signature of Attorney for Debtor(s)                                               compensation and have provided the debtor with a copy of this document
                                                                                                                                                            and the notices and information required under 11 U.S.C. §§ 110(b),
                                                                          Tyson Takeuchi 177419                                                             110(h) and 342(b); and 3) if rules or guidelines have been promulgated
                                                                          Law Offices Of Tyson Takeuchi                                                     pursuant to 11 U.S.C. § 110(h) setting a maximum fee for services
                                                                          1100 Wilshire Blvd Ste 2606                                                       chargeable by bankruptcy petition preparers, I have given the debtor
                                                                          Los Angeles, CA 90017-1916                                                        notice of the maximum amount before preparing any document for filing
                                                                          (213) 637-1566 Fax: (888) 977-6310                                                for a debtor or accepting any fee from the debtor, as required in that
                                                                          ty@tysonfirm.com                                                                  section. Official Form 19 is attached.

                                                                                                                                                            Printed Name and title, if any, of Bankruptcy Petition Preparer


                                                                                                                                                            Social Security Number (If the bankruptcy petition preparer is not an individual, state the
                                                                                                                                                            Social Security number of the officer, principal, responsible person or partner of the
                                                                                                                                                            bankruptcy petition preparer.) (Required by 11 U.S.C. § 110.)
                                                                          May 7, 2014
                                                                          Date
                                                                      *In a case in which § 707(b)(4)(D) applies, this signature also constitutes a         Address
                                                                      certification that the attorney has no knowledge after an inquiry that the
                                                                      information in the schedules is incorrect.

                                                                                  Signature of Debtor (Corporation/Partnership)
                                                                      I declare under penalty of perjury that the information provided in this              X
                                                                      petition is true and correct, and that I have been authorized to file this                 Signature
                                                                      petition on behalf of the debtor.
                                                                                                                                                                 Date
                                                                      The debtor requests relief in accordance with the chapter of title 11,                Signature of Bankruptcy Petition Preparer or officer, principal, responsible
                                                                      United States Code, specified in this petition.                                       person, or partner whose social security number is provided above.

                                                                                                                                                            Names and Social-Security numbers of all other individuals who prepared or
                                                                      X                                                                                     assisted in preparing this document unless the bankruptcy petition preparer is
                                                                          Signature of Authorized Individual                                                not an individual:

                                                                                                                                                            If more than one person prepared this document, attach additional sheets
                                                                          Printed Name of Authorized Individual
                                                                                                                                                            conforming to the appropriate official form for each person.
                                                                                                                                                            A bankruptcy petition preparer’s failure to comply with the provisions of title 11
                                                                          Title of Authorized Individual                                                    and the Federal Rules of Bankruptcy Procedure may result in fines or
                                                                                                                                                            imprisonment or both 11 U.S.C. § 110; 18 U.S.C. § 156.
                                                                          Date


                                                                                 Case: 14-30710                   Doc# 1         Filed: 05/07/14              Entered: 05/07/14 14:32:35                                Page 3 of 7
                                                                                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 5 of 512
                                                                     B1D (Official Form 1, Exhibit D) (12/09)
                                                                                                                           United States Bankruptcy Court
                                                                                                                           Northern District of California

                                                                     IN RE:                                                                                           Case No.
                                                                     Gonzales, Veronica A                                                                             Chapter 13
                                                                                                                    Debtor(s)

                                                                                               EXHIBIT D - INDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE
                                                                                                             CREDIT COUNSELING REQUIREMENT
                                                                     Warning: You must be able to check truthfully one of the five statements regarding credit counseling listed below. If you cannot
                                                                     do so, you are not eligible to file a bankruptcy case, and the court can dismiss any case you do file. If that happens, you will lose
                                                                     whatever filing fee you paid, and your creditors will be able to resume collection activities against you. If your case is dismissed
                                                                     and you file another bankruptcy case later, you may be required to pay a second filing fee and you may have to take extra steps
                                                                     to stop creditors’ collection activities.
                                                                     Every individual debtor must file this Exhibit D. If a joint petition is filed, each spouse must complete and file a separate Exhibit D. Check
                                                                     one of the five statements below and attach any documents as directed.
                                                                        1. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit counseling agency approved by
                                                                     the United States trustee or bankruptcy administrator that outlined the opportunities for available credit counseling and assisted me in
                                                                     performing a related budget analysis, and I have a certificate from the agency describing the services provided to me. Attach a copy of the
                                                                     certificate and a copy of any debt repayment plan developed through the agency.
                                                                        2. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit counseling agency approved by
© 1993-2013 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     the United States trustee or bankruptcy administrator that outlined the opportunities for available credit counseling and assisted me in
                                                                     performing a related budget analysis, but I do not have a certificate from the agency describing the services provided to me. You must file
                                                                     a copy of a certificate from the agency describing the services provided to you and a copy of any debt repayment plan developed through
                                                                     the agency no later than 14 days after your bankruptcy case is filed.
                                                                        3. I certify that I requested credit counseling services from an approved agency but was unable to obtain the services during the seven
                                                                     days from the time I made my request, and the following exigent circumstances merit a temporary waiver of the credit counseling
                                                                     requirement so I can file my bankruptcy case now. [Summarize exigent circumstances here.]




                                                                     If your certification is satisfactory to the court, you must still obtain the credit counseling briefing within the first 30 days after
                                                                     you file your bankruptcy petition and promptly file a certificate from the agency that provided the counseling, together with a copy
                                                                     of any debt management plan developed through the agency. Failure to fulfill these requirements may result in dismissal of your
                                                                     case. Any extension of the 30-day deadline can be granted only for cause and is limited to a maximum of 15 days. Your case may
                                                                     also be dismissed if the court is not satisfied with your reasons for filing your bankruptcy case without first receiving a credit
                                                                     counseling briefing.
                                                                       4. I am not required to receive a credit counseling briefing because of: [Check the applicable statement.] [Must be accompanied by a
                                                                     motion for determination by the court.]
                                                                            Incapacity. (Defined in 11 U.S.C. § 109(h)(4) as impaired by reason of mental illness or mental deficiency so as to be incapable
                                                                            of realizing and making rational decisions with respect to financial responsibilities.);
                                                                            Disability. (Defined in 11 U.S.C. § 109(h)(4) as physically impaired to the extent of being unable, after reasonable effort, to
                                                                            participate in a credit counseling briefing in person, by telephone, or through the Internet.);
                                                                            Active military duty in a military combat zone.
                                                                        5. The United States trustee or bankruptcy administrator has determined that the credit counseling requirement of 11 U.S.C. § 109(h)
                                                                     does not apply in this district.
                                                                     I certify under penalty of perjury that the information provided above is true and correct.


                                                                     Signature of Debtor: /s/ Veronica A Gonzales
                                                                     Date: May 7, 2014


                                                                                Case: 14-30710                  Doc# 1    Filed: 05/07/14      Entered: 05/07/14 14:32:35               Page 4 of 7
                                                                                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 6 of 512
                                                                                                                   United States Bankruptcy Court
                                                                                                                    Northern District of California

                                                                     IN RE:                                                                                  Case No.
                                                                     Gonzales, Veronica A                                                                    Chapter 13
                                                                                                            Debtor(s)

                                                                                                              CREDITOR MATRIX COVER SHEET
                                                                     I declare that the attached Creditor Mailing Matrix, consisting of         2 sheets, contains the correct, complete and current
                                                                     names and addresses of all priority, secured and unsecured creditors listed in debtor’s filing and that this matrix conforms with
                                                                     the Clerk’s promulgated requirements.

                                                                     DATED: May 7, 2014


                                                                                                                  /s/ Tyson Takeuchi
                                                                                                                  Signature of Debtor’s Attorney or Pro Per Debtor
© 1993-2013 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                              Case: 14-30710         Doc# 1       Filed: 05/07/14       Entered: 05/07/14 14:32:35            Page 5 of 7
     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 7 of 512




                 Allied Collection Services
                 8550 Balboa Blvd Ste 232
                 Northridge, CA 91325-5806


                 American Express
                 PO Box 981537
                 El Paso, TX 79998-1537


                 Bank Of America
                 PO Box 982235
                 El Paso, TX 79998-2235


                 Bank Of America
                 PO Box 982235
                 El Paso, TX 79998


                 Chase
                 Po Box 24696
                 Columbus, OH     43224


                 Equifax Information Services, LLC
                 PO Box 740256
                 Atlanta, GA 30374-0256


                 Experian
                 NCAC
                 PO Box 9556
                 Allen, TX 75013-9556


                 Experian
                 Profile Maintenance
                 PO Box 9558
                 Allen, TX 75013-9558




Case: 14-30710    Doc# 1   Filed: 05/07/14   Entered: 05/07/14 14:32:35   Page 6 of 7
     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 8 of 512




                 Franchise Tax Board
                 Personal Bankruptcy MS A340
                 PO Box 2952
                 Sacramento, CA 95812-2952


                 Gecrb/Home Design Nahfa
                 Po Box 965036
                 Orlando, FL 32896


                 Home Depot / Citibank
                 Po Box 6497
                 Sioux Falls, SD 57117


                 Internal Revenue Service
                 Centralized Insolvency Operation
                 PO Box 7346
                 Philadelphia, PA 19101-7346


                 Trans Union Corporation
                 Attn: Public Records Department
                 555 W Adams St
                 Chicago, IL 60661-3719


                 Transunion Consumer Relations
                 PO Box 2000
                 Crum Lynne, PA 19022-0000


                 Union Adjustment
                 3214 W Burbank Blvd
                 Burbank, CA 91505-2201


                 Wells Fargo Home Mtg
                 Po Box 10335
                 Des Moines, IA 50306




Case: 14-30710    Doc# 1   Filed: 05/07/14   Entered: 05/07/14 14:32:35   Page 7 of 7
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 9 of 512




                 EXHIBIT 2
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 10 of 512

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
     Northern District of California

  Case number (If known):                                            Chapter you are filing under:
                                                                     " Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                     V Chapter 13                                                    0 Check if this is an
                                                                                                                                       amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/15

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1and the other as Debtor 2. The
same person must be Debtor 1in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:        Identify Yourself

                                       About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on your
                                        Veronica
      government-issued picture
      identification (for example,     First name                                                       First name
      your driver's license or          Ann
      passport).                       Middle name                                                      Middle name
      Bring your picture                Gonzales
      identification to your meeting   Last name                                                        Last name
      with the trustee.
                                       Suffix (Sr., Jr., II, Ill)                                       Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8             First name                                                       First name
   years
      Include your married or          Middle name                                                      Middle name
      maiden names.
                                       Last name                                                        Last name


                                       First name                                                       First name

                                       Middle name                                                      Middle name

                                       Last name                                                        Last name




3. Only the last 4 digits of
                                       xxx      — XX —                                                  XXX      — XX —
   your Social Security
   number or federal                   OR                                                               OR
   Individual Taxpayer
   Identification number               9 xx — xx —                                                      9 xx — xx —
   (ITIN)
                                                                                                                    •••••••144-1.




Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                    page 1
                Case: 16-31010              Doc# 1                  Filed: 09/19/16           Entered: 09/19/16 09:39:08                Page 1 of 9
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 11 of 512

Debtor 1     Veronica Ann                         Gonzales                                                    Case number (dknown)
             First Name      Middle Name                Last Name



                             •                          JP-1,w-                             Altl



                                           About Debtor 1:                                                          About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                                   I have not used any business names or EINs.                              I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                        Business name                                                           Business name
   Include trade names and
   doing business as names                 Business name                                                           Business name



                                           EIN                                                                     EIN


                                           EIN                                                                     EIN




5. Where you live                                                                                                  If Debtor 2 lives at a different address:



                                           36 Rustic Way
                                           Number   Street                                                         Number          Street




                                           San Rafael                               CA              94901
                                           City                                     State          ZIP Code        City                                  State    ZIP Code

                                           Marin
                                           County                                                                   County

                                           If your mailing address is different from the one                       If Debtor 2's mailing address is different from
                                           above, fill it in here. Note that the court will send                   yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                             any notices to this mailing address.



                                           Number          Street                                                   Number         Street


                                           P.O. Box                                                                 P.O. Box


                                           City                                     State          ZIP Code         City                                 State    ZIP Code




6. Why you are choosing                    Check one:                                                               Check one:
   this district to file for
                                           V Over the last 180 days before filing this petition,                    H Over the last 180 days before filing this petition,
   bankruptcy
                                             I have lived in this district longer than in any                         I have lived in this district longer than in any
                                             other district.                                                          other district.

                                                  I have another reason. Explain.                                   E I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 2
            Case: 16-31010                        Doc# 1            Filed: 09/19/16                Entered: 09/19/16 09:39:08                     Page 2 of 9
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 12 of 512

Debtor 1     Veronica Ann                      Gonzales
                                                     Last Name
                                                                                                   Case number (rf known)
             First Name      Middle Name




Part 2:    Tell the Court About Your Bankruptcy Case


7. The chapter of the                      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you                     for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
                                               Chapter 7
   under
                                               Chapter 11

                                               Chapter 12

                                           1_, Chapter 13


a. How you will pay the fee                I   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                               I need to pay the fee in installments. If you choose this option, sign and attach the
                                               Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           E I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                             less than 150% of the official poverty line that applies to your family size and you are unable to
                                             pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                             Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                          No
   bankruptcy within the
   last 8 years?                               Yes. District                              When                        Case number
                                                                                                  MM / DD / YYYY
                                                     District                             When                        Case number
                                                                                                  MM / DD / YYYY
                                                     District                             When                        Case number
                                                                                                  MM/ DD / YYYY


    Are any bankruptcy                     I   No
    cases pending or being
    filed by a spouse who is               I   Yes. Debtor                                                            Relationship to you
    not filing this case with                        District                             When                        Case number, if known
    you, or by a business                                                                         MM / DD / YYYY
    partner, or by an
    affiliate?
                                                     Debtor                                                           Relationship to you
                                                     District                             When                        Case number, if known
                                                                                                  MM / DD / YYYY


11. Do you rent your                           No. Go to line 12.
    residence?                                 Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                                    residence?
                                                          No. Go to line 12.
                                                      _ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                        this bankruptcy petition.



Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
            Case: 16-31010                     Doc# 1            Filed: 09/19/16       Entered: 09/19/16 09:39:08                       Page 3 of 9
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 13 of 512

Debtor 1      Veronica Ann                       Gonzales                                              Case number (rkm.n)
              First Name       Middle Name             Last Name




Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                T No. Go to Part 4.
    of any full- or part-time
    business?                                   Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                     Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
   LLC.                                              Number         Street

   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                       City                                                   State          ZIP Code


                                                     Check the appropriate box to describe your business:
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          None of the above


13. Are you filing under                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                      most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                             any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                             LE No. I am not filing under Chapter 11.
   For a definition of small
   business debtor, see                      ❑ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   11 U.S.C. § 101(51D).                           the Bankruptcy Code.

                                                Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                     Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                   2 No
    property that poses or is
    alleged to pose a threat                 ❑ Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                       If immediate attention is needed, why is it needed?
    immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                       Where is the property?
                                                                                Number        Street




                                                                                City                                            State    ZIP Code


Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
            Case: 16-31010                      Doc# 1             Filed: 09/19/16       Entered: 09/19/16 09:39:08                     Page 4 of 9
                           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 14 of 512

Debtor 1      Veronica Ann                     Gonzales                                                  Case number (rf known)
              First Name      Middle Name            Last Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                            About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                   You must check one:                                                  You must check one:
    counseling.
                                               I received a briefing from an approved credit                        I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   The law requires that you                    filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
   receive a briefing about credit             certificate of completion.                                           certificate of completion.
   counseling before you file for                                                                                   Attach a copy of the certificate and the payment
                                               Attach a copy of the certificate and the payment
   bankruptcy. You must                                                                                             plan, if any, that you developed with the agency.
                                               plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you                   I received a briefing from an approved credit                        I received a briefing from an approved credit
   cannot do so, you are not                   counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   eligible to file.                           filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                           certificate of completion.
    If you file anyway, the court              Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                 you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
    will lose whatever filing fee              plan, if any.                                                        plan, if any.
    you paid, and your creditors
    can begin collection activities            I certify that I asked for credit counseling                         I certify that I asked for credit counseling
    again.                                     services from an approved agency, but was                            services from an approved agency, but was
                                               unable to obtain those services during the 7                         unable to obtain those services during the 7
                                               days after I made my request, and exigent                            days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                               of the requirement.                                                  of the requirement.
                                               To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                               required you to file this case.                                       required you to file this case.
                                               Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                         You must file a certificate from the approved
                                               agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                               may be dismissed.                                                     may be dismissed.
                                               Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                               only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                               days.                                                                 days.

                                               I am not required to receive a briefing about                    E I am not required to receive a briefing about
                                               credit counseling because of:                                      credit counseling because of:

                                                   Incapacity. I have a mental illness or a mental                       Incapacity. I have a mental illness or a mental
                                                               deficiency that makes me                                              deficiency that makes me
                                                               incapable of realizing or making                                      incapable of realizing or making
                                                               rational decisions about finances.                                    rational decisions about finances.
                                                   Disability.     My physical disability causes me                      Disability.    My physical disability causes me
                                                                   to be unable to participate in a                                     to be unable to participate in a
                                                                   briefing in person, by phone, or                                     briefing in person, by phone, or
                                                                   through the internet, even after I                                   through the internet, even after I
                                                                   reasonably tried to do so.                                           reasonably tried to do so.
                                                   Active duty. I am currently on active military                        Active duty. I am currently on active military
                                                                duty in a military combat zone.                                       duty in a military combat zone.

                                               If you believe you are not required to receive a                      If you believe you are not required to receive a
                                               briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                               motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
             Case: 16-31010                    Doc# 1            Filed: 09/19/16           Entered: 09/19/16 09:39:08                         Page 5 of 9
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 15 of 512

Debtor 1     Veronica Ann                           Gonzales                                                   Case number (if known)
             First Name      Middle Name                 Last Name




Part 6:    Answer These Questions for Reporting Purposes

                                           16a. Are your debts primarily consumer debts?Vonsumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                      No. Go to line 16b.

                             06            ,       JYes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                   ey for a business or investment or through the operation of the business or investment.


                             Lk.                         o. Go to line 16c.
                                                           . Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                                 E No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after                 [_,7 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                               administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                         ❑ No
    administrative expenses
    are paid that funds will be                          E Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                      0   1-49                                      H 1,000-5,000                              El 25,001-50,000
    you estimate that you                      H   50-99                                     H 5,001-10,000                             El 50,001-100,000
    owe?                                       E   100-199                                   _ 10,001-25,000                            I] More than 100,000
                                               E   200-999
              ---
19. How much do you                              $0-$50,000                                  E $1,000,001-$10 million                       $500,000,001-$1 billion
    estimate your assets to                    ❑ $50,001-$100,000                            ❑ $10,000,001-$50 million                      $1,000,000,001-$10 billion
    be worth?                                  ❑ $100,001-$500,000                           E $50,000,001-$100 million                     $10,000,000,001-$50 billion
                                               E $500,001-$1 million                           $100,000,001-$500 million                1_J More than $50 billion

20. How much do you                            E   $0-$50,000                                  $1,000,001-$10 million                   ❑ $500,000,001-$1 billion
    estimate your liabilities                  ❑   $50,001-$100,000                            $10,000,001-$50 million                  ❑ $1,000,000,001-$10 billion
    to be?                                     ❑   $100,001-$500,000                           $50,000,001-$100 million                 ❑ $10,000,000,001-$50 billion
                                               E   $500,001-$1 million                       ❑ $100,000,001-$500 million                  More than $50 billion

EM         Sign Below

                                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                        correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a f                 statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy   ec                 r    It in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C. §§ 1      41                  9, and 3571.



                                                   Sig         fD        tor 1                                          Signature of Debtor 2

                                                   Executed on                                                          Executed on
                                                                     M           DD   YYYY                                              MM / DD   /YYYY


Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
            Case: 16-31010                         Doc# 1            Filed: 09/19/16               Entered: 09/19/16 09:39:08                      Page 6 of 9
                           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 16 of 512

Debtor 1      Veronica Ann                      Gonzales                                               Case number Of known)
              First Name      Middle Name             Last Name




                                                                                       Sr


                                            I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are               to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                          available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                            the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented                  knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                                Date
                                               Signature of Attorney for Debtor                                                MM    /    DD / YYYY




                                               Printed name


                                               Firm name



                                               Number      Street




                                               City                                                            State           ZIP Code




                                               Contact phone                                                   Email address




                                               Bar number                                                      State




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy
             Case: 16-31010                     Doc# 1 Filed: 09/19/16 Entered: 09/19/16 09:39:08                                          Page page
                                                                                                                                                7 of79
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 17 of 512

Debtor 1      Veronica Ann                 Gonzales                                           Case number (if known)
             First Name      Middle Name            Last Name




For you if you are filing this             The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                      should understand that many people find it extremely difficult to represent
attorney                                   themselves successfully. Because bankruptcy has long-term financial and legal
                                           consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                    To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                    technical, and a mistake or inaction may affect your rights. For example, your case may be
                                           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                           hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                           firm if your case is selected for audit. If that happens, you could lose your right to file another
                                           case, or you may lose protections, including the benefit of the automatic stay.
                                           You must list all your property and debts in the schedules that you are required to file with the
                                           court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                           in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                           property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                           also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                           case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                           cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                           Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                           If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                           hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                           successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                           Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                           be familiar with any state exemption laws that apply.

                                           Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                           consequences?
                                               No
                                           sir Yes

                                           Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                           inaccurate or incomplete, you could be fined or imprisoned?
                                              No
                                           V. Yes

                                           Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           • No
                                              Yes. Name of Person
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).


                                           By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                           have read and u      rst od thi otice, and I am aware that filing a bankruptcy case without an
                                           attorne   ay      se     t     e my rights or property if I do not properly handle the case.




                                            Signs        of Debtor 1                                    Signature of Debtor 2

                                           Date                                                         Date
                                                                M   /'DD   /                                            MM / DD / YYYY

                                           Contact phone                                                Contact phone

                                           Cell phone                                                   Cell phone

                                           Email address                                                Email address



Official Form 101
            Case: 16-31010                 Doc#Voluntary
                                                1 Filed: Petition for Individuals Filing for Bankruptcy
                                                               09/19/16 Entered: 09/19/16 09:39:08                              Page 8page
                                                                                                                                       of 89
    Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 18 of 512




                          Wells Fargo Home Mortgage

                          P.O. Box 10335
                          Des Moines, IA 50306-0335




Case: 16-31010   Doc# 1     Filed: 09/19/16   Entered: 09/19/16 09:39:08   Page 9 of 9
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 19 of 512




                 EXHIBIT 3
                     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 20 of 512

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 Northern District of California

 Case number (If known):                                           Chapter you are filing under:
                                                                   ❑ Chapter 7
                                                                   LI Chapter 11
                                                                   ❑ Chapter 12
                                                                   Lid' Chapter 13                                                ❑ Check if this is an
                                                                                                                                    amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/15

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--called a
joint case—and In Joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 In all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:       Identify Yourself

                                      About Debtor 1:                                                About Debtor 2 (Spouse Only In a Joint Case):
1.   Your full name
     Write the name that is on your
                                      Veronica
     government-issued picture
                                      First name                                                     First name
     identification (for example,
     your driver's license or         Ann
     passport).                       Middle name                                                    Middle name
     Bring your picture               Gonzales
     identification to your meeting   Last name                                                      Last name
     with the trustee.
                                      Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8            First name                                                     First name
   years
     Include your married or          Middle name                                                    Middle name
     maiden names.
                                      Last name                                                      Last name


                                      First name                                                     First name

                                      Middle name                                                    Middle name

                                      Last name                                                      Last name




3. Only the last 4 digits of
                                      )00(     — XX —                                                Xxx      — XX —
   your Social Security
   number or federal                  OR                                                             OR
   Individual Taxpayer
   Identification number              9 xx - xx -                                                    9)a - xx -
     (ITIN)

Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
              Case: 17-30359            Doc# 1               Filed: 04/17/17              Entered: 04/17/17 09:22:51                Page 1 of 10
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 21 of 512

Debtor 1     Veronica Ann                     Gonzales                                           Case number otxriown)
             First Name   Middle Name               Last Name




                                        About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   arid Employer                        id I have not used any business names or EINs.                 ❑ I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used In
   the last 8 years                     Business name                                                  Business name
   Include trade names and
   doing business as names              Business name                                                  Business name



                                        EIN                                                            EIN


                                        EIN                                                            EIN




5. Where you live                                                                                      If Debtor 2 lives at a different address:



                                        36 Rustic Way
                                        Number         Street                                          Number        Street




                                        San Rafael                           CA        94901
                                        City                                 State    ZIP Code         City                                  State     ZIP Code

                                        Marin
                                        County                                                         County

                                        If your mailing address is different from the one              If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send          yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                    any notices to this mailing address.



                                        Number         Street                                          Number        Street


                                        P.O. Box                                                       P.O. Box


                                        City                                 State    ZIP Code         City                                  State     ZIP Code




6. Why you are choosing                 Check one:                                                     Check one:
   this district to file for
   bankruptcy
                                        fd Over the last 180 days before filing this petition,         ❑ Over the last 180 days before filing this petition,
                                           I have lived in this district longer than in any                I have lived in this district longer than in any
                                           other district.                                                 other district.

                                        ❑ I have another reason. Explain.                              ❑ I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                   (See 28 U.S.C. § 1408.)




Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                    page 2
           Case: 17-30359                 Doc# 1            Filed: 04/17/17          Entered: 04/17/17 09:22:51                     Page 2 of 10
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 22 of 512

Debtor 1      Veronica Middle
              First Name
                        Ann   Name
                                          Gonzales
                                             Last Name
                                                                                            Case number (if known)




Part 2:    Tell the Court About Your Bankruptcy Case


7.   The chapter of the              Check one. (For a brief description of each, see Notice Required by 11U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you             for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                     Ci Chapter 7
     under
                                     CI Chapter 11
                                     U Chapter 12
                                     id Chapter 13


8. How you will pay the fee          0   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                         local court for more details about how you may pay. Typically, if you are paying the fee
                                         yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                         submitting your payment on your behalf, your attorney may pay with a credit card or check
                                         with a pre-printed address.

                                     ❑ I need to pay the fee in installments. If you choose this option, sign and attach the
                                       Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     O I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                       pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                       Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                ❑ No
   bankruptcy within the
   last 8 years?                     10 Yes. District     Northern                 When    09/19/2017          Case number   16-31010
                                                                                           MM! DD/YYYY

                                               District                            When                        Case number
                                                                                           MM/ DD / YYYY
                                               District                            When                        Case number
                                                                                           MM/ DD / YYYY



to. Are any bankruptcy               Ild No
    cases pending or being
    filed by a spouse who is         U Yes. Debtor                                                             Relationship to you
    not filing this case with                  District                            When                        Case number, if known
    you, or by a business                                                                  MM/DD / YYYY
    partner, or by an
    affiliate?
                                               Debtor                                                          Relationship to you
                                               District                            When                        Case number, if known
                                                                                           MM / DD/YYYY



it. Do you rent your                 10 No. Go to line 12.
    residence?                       U Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                            residence?
                                               U No. Go to line 12.
                                               U Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                 this bankruptcy petition.



Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
           Case: 17-30359             Doc# 1            Filed: 04/17/17        Entered: 04/17/17 09:22:51                       Page 3 of 10
                              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 23 of 512

       Debtor 1       Veronica Ann                    Gonzales                                              Case number (1.1,7,01w*
                      First Name    Middle Name             Last Name




       Part 3:     Report About Any Businesses You Own as a Sole Proprietor


       12. Are you a sole proprietor              0 No. Go to Part 4.
           of any full- or part-time
           business?                              ❑ Yes. Name and location of business
           A sole proprietorship is a
           business you operate as an
           individual, and is not a                        Name of business, if any
           separate legal entity such as
           a corporation, partnership, or
           LLC.                                            Number       Street
           If you have more than one
           sole proprietorship, use a
           separate sheet and attach it
           to this petition.
                                                            City                                                     State            ZIP Code


                                                           Check the appropriate box to describe your business:
                                                           ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                           ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(510))
                                                           ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                           ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                           ❑ None of the above


       13. Are you filing under                   If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
           Chapter 11 of the                      can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
           Bankruptcy Code and                    most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                  any of these documents do not exist, fallow the procedure in 11 U.S.C. § 1116(1)(B).
           are you a small business
           debtor?
                                                  id No. I am not filing under Chapter 11.
           For a definition of small
           business debtor, see                   ❑ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
           11 U.S.C. § 101(51D).                        the Bankruptcy Code.

                                                  ❑ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


                   Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
1:11
       14. Do you own or have any                 0 No
           property that poses or is
           alleged to pose a threat               ❑ Yes. What is the hazard?
           of imminent and
           identifiable hazard to
           public health or safety?
           Or do you own any
           property that needs
                                                            If immediate attention is needed, why is it needed?
           immediate attention?
           For example, do you own
           perishable goods, or livestock
           that must be fed, or a building
           that needs urgent repairs?
                                                            Where is the property?
                                                                                      Number       Street




                                                                                                                                         State     ZIP Code

       Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy
                  Case: 17-30359                   Doc# 1           Filed: 04/17/17            Entered: 04/17/17 09:22:51                        Page 4 page
                                                                                                                                                        of 104
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 24 of 512

Debtor 1      Veronica Ann                    Gonzales                                                 Case number tatknown)
              First Name    Middle Name             Last Name




Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                                    About Debtor 2 (Spouse Only Ina Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                 You must check one:                                                 You must check one:
    Counseling.
                                             I received a briefing from an approved credit                    U I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   The law requires that you                 filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit           certificate of completion.                                         certificate of completion.
   counseling before you file for
                                             Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
   bankruptcy. You must
                                             plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you                 I received a briefing from an approved credit                    U I received a briefing from an approved credit
   cannot do so, you are not                 counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   eligible to file.                         filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                         certificate of completion.
   If you file anyway, the court
                                             Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                             plan, if any.                                                      plan, if any.
   you paid, and your creditors
   can begin collection activities           I certify that I asked for credit counseling                     U I certify that I asked for credit counseling
   again.                                    services from an approved agency, but was                          services from an approved agency, but was
                                             unable to obtain those services during the 7                       unable to obtain those services during the 7
                                             days after I made my request, and exigent                          days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                of the requirement.
                                             To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                             required you to file this case.                                     required you to file this case.
                                             Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                       You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                             may be dismissed.                                                   may be dismissed.
                                             Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                             days.                                                               days.

                                          U I am not required to receive a briefing about                    D I am not required to receive a briefing about
                                            credit counseling because of:                                         credit counseling because of:

                                             la Incapacity. I have a mental illness or a mental                  CI Incapacity. I have a mental illness or a mental
                                                            deficiency that makes me                                            deficiency that makes me
                                                            incapable of realizing or making                                    incapable of realizing or making
                                                            rational decisions about finances.                                  rational decisions about finances.
                                             U Disability.      My physical disability causes me                 U Disability.      My physical disability causes me
                                                                to be unable to participate in a                                    to be unable to participate in a
                                                                briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                through the intemet, even after I                                   through the interne, even after I
                                                                reasonably tried to do so.                                          reasonably tried to do so.
                                             U Active duty. I am currently on active military                    U Active duty. I am currently on active military
                                                            duty in a military combat zone.                                     duty in a military combat zone.
                                             If you believe you are not required to receive a                    If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy
           Case: 17-30359                  Doc# 1          Filed: 04/17/17             Entered: 04/17/17 09:22:51                       Page 5 page
                                                                                                                                               of 105
                     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 25 of 512

 Debtor 1      Veronica Ann                   Gonzales                                               Case number (irimov.)
              Fest Name     Middle Name              Last Name




 Part 6:    Answer These Questions for Reporting Purposes

                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
 16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                               U No. Go to line 16b.
                                                 Yes. Go to line 17.
                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                               U No. Go to line 16c.
                                               U Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.



 17. Are you filing under
     Chapter 7?                               No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after U Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                      Li No
    administrative expenses
    are paid that funds will be       U Yes
    available for distribution
    to unsecured creditors?

 ta. How many creditors do                  1-49                                 ❑ 1,000-5,000                               U 25,001-50,000
     you estimate that you                U 50-99                                ❑ 5,001-10,000                              U 50,001-100,000
     owe?                                 U 100-199                              U 10,001-25,000                             Li More than 100,000
                                          U 200-999

 is. How much do you                         $0-$50,000                          Li   $1,000,001410 million                  ❑    $500,000,001-$1 billion
     estimate your assets to              CI $50,001-$100,000                    ❑    $10,000,001-$50 million                U    $1,000,000,001410 billion
     be worth?                            ❑ $100,001-$500,000                    ❑    $50,000,001-$100 million               ❑    $10,000,000,001-$50 billion
                                          U $500,00141 million                   ❑    $100,000,001-$500 million              Li   More than $50 billion

20. How much do you                       U   50450,000                             51,000,001-510 million                   ❑ $500,000,001-$1 billion
    estimate your liabilities             U   $50,001-$100,000                   U $10,000,001450 million                    U $1,000,000,001410 billion
    to be?                                U   $100,0014500,000                   Li $50,000,0014100 million                  Li $10,000,000,001450 billion
                                          ❑   $500,001-$1 million                0 $100,000,001-$500 million                 CI More than $50 billion
1=ral       Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
 For you                                  correct.
                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.
                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.G. § 342(b).
                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                          I understand making a false state nt, concealing property, or obtaining money or property by fraud in connection
                                          with a bankruptcy                   fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18 U.S.C. §§ 15   34       19 = nd 3571.



                                              Sign    re of De                                               Signature of Debtor 2

                                              Executed on              /1 /go
                                                                 MM / DD /YYYY
                                                                                                             Executed on
                                                                                                                                   DD /YYYY


 Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy
            Case: 17-30359                 Doc# 1           Filed: 04/17/17            Entered: 04/17/17 09:22:51                      Page 6 page
                                                                                                                                              of 106
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 26 of 512

Debtor 1      Veronica Ann                 Gonzales                                           Case number (if known)
              First Name   Middle Name            Last Name




For you if you are filing this             The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                      should understand that many people find it extremely difficult to represent
attorney                                   themselves successfully. Because bankruptcy has long-term financial and legal
                                           consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                    To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                    technical, and a mistake or inaction may affect your rights. For example, your case may be
                                           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                           hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                           firm if your case is selected for audit. If that happens, you could lose your right to file another
                                           case, or you may lose protections, including the benefit of the automatic stay.
                                           You must list all your property and debts in the schedules that you are required to file with the
                                           court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                           in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                           property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                           also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                           case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                           cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                           Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                           If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                           hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                           successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                           Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                           be familiar with any state exemption laws that apply.

                                           Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                           consequences?
                                           Li No
                                           id Yes
                                           Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                           inaccurate or incomplete, you could be fined or imprisoned?
                                           ❑ No
                                           O Yes

                                           Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           O No
                                           O Yes. Name of Person
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                           By signing here, I acknowled     at I understand the risks involved in filing without an attorney. I
                                           have read      unde too      s notice, and I am aware that filing a bankruptcy case without an
                                           attorney    y use          l
                                                                     lose my rights or property if I do not properly handle the case.


                                                                                                   x
                                            Signal r= of Debt                                           Signature of Debtor 2

                                           Date
                                                              MM DD   /YYYY
                                                                                I                       Date
                                                                                                                        MM / DD / YYYY

                                           Contact phone                                                Contact phone

                                           Cell phone           6         -e—                           Cell phone

                                           Email address                                                Email address



Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy
            Case: 17-30359               Doc# 1           Filed: 04/17/17           Entered: 04/17/17 09:22:51                  Page 7 Page
                                                                                                                                       of 108

           Print'                        Save As...                   Add Attachment                                            Mr       Reset
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 27 of 512




                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA

In re:                  k   C   C1
                                 4
                                 /-   ArlAv•                        Case No.:



                            Debtor(s)


                                CREDITOR MATRIX COVER SHEET

         I declare that the attached Creditor Mailing Matrix, consisting of     sheets, contains the
correct, complete and current names and addresses of all priority, secured and unsecured creditors
listed in debtor's filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED:        14    (       \           -1
                                                              2


                                               Signature of Debtor' Atha   y or Pro   Debtor




Case: 17-30359       Doc# 1           Filed: 04/17/17      Entered: 04/17/17 09:22:51    Page 8 of 10
     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 28 of 512



                             CREDITOR MATRIX

                             Veronica Ann Gonzales
                                 36 Rustic Way
                             San Rafael, CA 94901


                         United States Bankruptcy Court
                          Northern District of California
Phillip Burton United States Courthouse

                            450 Golden Gate Avenue
                            San Francisco, CA 94102

                          US Bank National Association
                                220 S. 6th Street
                            Minneapolis. MN 55402

                           Northwest Trustee Services
                          1241 E. Dyer Road, Suite 250
                             Santa Ana, CA 92705




                                              )0 /7



Case: 17-30359   Doc# 1   Filed: 04/17/17   Entered: 04/17/17 09:22:51   Page 9 of 10
    Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 29 of 512




                          Wells Fargo Home Mortgage

                          P.O. Box 10335
                          Des Moines, IA 50306-0335




Case: 17-30359   Doc# 1     Filed: 04/17/17 Entered: 04/17/17 09:22:51   Page 10 of
                                          10
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 30 of 512




                 EXHIBIT 4
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 31 of 512



Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number of known)                                                          Chapter you are filing under:

                                                                               ■ Chapter 7
                                                                               ❑ Chapter 11
                                                                               ❑ Chapter 12
                                                                               ❑ Chapter 13                                    ❑ Check if this an
                                                                                                                                 amended fling




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/15
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


 Part 1:   Identify Yourself



1.    Your full name

      Write the name that is on     Veronica
      your government-issued        First name                                                       First name
      picture Identification (for
      example, your driver's        A.
      license or passport).         Middle name                                                      Middle name
      Bring your picture
                                    Gonzales
      identification to your
      meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, Ill)




 2.   All other names you have
      used In the last 8 years
      Include your married or
      maiden names.



 3.   .Only the last 4 digits of
       your Social Security
       number or federal
       Individual Taxpayer
       Identification number
       (MN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
              Case: 17-30533                Doc# 1           Filed: 05/31/17           Entered: 05/31/17 11:58:08                         Page 1 of 9
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 32 of 512

Debtor 1 Veronica A. Gonzales                                                                      Case number ficreicem)




4.   Any business names and
     Employer Identification
     Numbers (EIN) you have • I have not used any business name or ElNs.                      0 I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you Iwo                                                                            If Debtor 2 lives at a different address:

                                 36 Rustic Way
                                 San Rafael, CA 94901
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Madn
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor rs mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    In here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                  ■      Over the last 180 days before filing this petition,    ❑     Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any             have lived in this district longer than in any other
                                        other district.                                              district.

                                 0      I have another reason.                                 O     I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                             Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                page 2
              Case: 17-30533              Doc# 1          Filed: 05/31/17              Entered: 05/31/17 11:58:08                 Page 2 of 9
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 33 of 512

Debtor 1 Veronica A. Gonzales                                                                            Case number (like-own)


r=1       Tell the Court About Your Bankruptcy Case

7.    The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                              ■ Chapter 7
                                  ❑ Chapter 11
                                  ❑ Chapter 12
                                  ❑ Chapter 13



8.    How you will pay the fee    ■ I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with '
                                         a pre-printed address.
                                   ❑     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Firing Fee in installments (Official Form 103A).
                                   ❑     i request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty fine that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.    Have you flied for           ❑ No.
      bankruptcy within the
      last 8 years?                ■ Yes.
                                                         Northern District of
                                                         California (San
                                              District   Francisco)                    When      4/17/17                Case number      3:17-bk-30359
                                                         Northern District of
                                                         California (San
                                              District   Francisco)                    When      9/19116                Case number      3:16-bk-31010
                                                         Northern District of
                                                         California (San
                                              District   Francisco)                    When      5/07/14                Case number      3:14-bk-30710



 10. Are any bankruptcy            ■ No
     cases pending or being
     filed by a spouse who is      ❑ Yes.
     not filing this case with
     you, or by a business
     partner, or by an •
     affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                 when                            Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known


 11. Do you rent your              ■ No.        Go to line 12.
     residence?
                                   ❑ Yes. .     Has your landlord obtained an evicti❑n judgment against you and do you want to stay in your residence?
                                                ❑        No. Go to line 12.
                                                ❑        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 3
               Case: 17-30533               Doc# 1         Filed: 05/31/17             Entered: 05/31/17 11:58:08                     Page 3 of 9
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 34 of 512

Debtor 1 Veronica A. Gonzales                                                                              Case number (rknown)


1=I        Report About Any Businesses You Own as a Sole Proprietor
12. Are you a sole proprietor
    of any full- or part-time       ■ No.       Go to Part 4.
    business?
                                    ❑ Yes.      Name and location of business
      A sole proprietorship is a
      business you operate as                   Name of business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                      Check the appropriate box to describe your business:
                                                ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑       Single Asset Real Estate (as defined in 11 U.S.C. § 101(5113))
                                                ❑       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑       Commodity Broker (as defined in 11 U.S.C. § 101(8))
                                                ❑       None of the above

13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the               deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are         operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a smell business            in 11 U.S.C. 1116(1)(B).
    debtor?
                                    ■ No.         am not filing under Chapter 11.
      For a definition of small
      business debtor, see 11                    I am filing under Chapter 11,•but I am NOT a small business debtor according to the definition in the Bankruptcy
      U.S.C. § 101(51D).            ❑ No.
                                                 Code.

                                    ❑ Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.



rEri       Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 14. Do you own or have any         ■ No.
     property that poses or is
     alleged to pose a threat       ❑ Yes.
     of Imminent and                          What is the hazard?
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                      If immediate attention is
     immediate attention?                     needed, why is it needed?

      For example, do you own
      perishable goods, or
      ►ivestock that must be fed,             Where is the property?
      or a building that needs
      urgent repairs?
                                                                            Number, Street, City, State & Zip Code




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
              Case: 17-30533                 Doc# 1        Filed: 05/31/17             Entered: 05/31/17 11:58:08                    Page 4 of 9
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 35 of 512

Debtor 1    Veronica A. Gonzales                                                                      Case number (ifknown)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling


15. Tell the court whether         You must check one:                                            You must check one:
    you have received a            0 I received a briefing from an approved credit                O I received a briefing from an approved credit           •
    briefing about credit              counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    counseling.                        filed this bankruptcy petition, and I received a               this bankruptcy petition, and I received a certificate of
                                       certificate of completion.                                     completion.
     The law requires that you
     receive a briefing about          Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
     credit counseling before          plan, if any, that you developed with the agency.              any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check     ▪ .1 received a briefing from an approved credit               O I received a briefing from an approved credit
     one of the following              counseling agency within the 180 days before I               counseling agency within the 180 days before I filed
     choices. If you cannot do         filed this bankruptcy petition, but I do not have            this bankruptcy petition, but I do not have a certificate •
     so, you are not eligible to       a certificate of completion.                                 of completion.
     file.
                                       Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
     If you file anyway; the court     petition, you MUST file a copy of the certificate and          MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you        payment plan, if any.                                          any.
     will lose whatever filing fee
     you paid, and your            O   t certify that I asked for credit counseling               O   I certify that I asked for credit counseling services
     creditors can begin               services from an approved agency, but was                      from an approved agency, but was unable to obtain
     collection activities again.      unable to obtain those services during the 7                   those services during the 7 days after I made my
                                       days after I made my request, and exigent                      request, and exigent circumstances merit a 30-day
                                       circumstances merit a 30-day temporary waiver                  temporary waiver of the requirement
                                       of the requirement.
                                                                                                      To ask for a 30-day temporary waiver of the requirement,
                                       To ask for a 30-day temporary waiver of the                    attach a separate sheet explaining what efforts you made
                                       requirement, attach a separate sheet explaining                to obtain the briefing, why you were unable to obtain it
                                       what efforts you made to obtain the briefing, why              before you filed for bankruptcy, and what exigent
                                       you were unable to obtain it before you filed for              circumstances required you to file this case.
                                       bankruptcy, and what exigent circumstances
                                       required you to file this case.                                 Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                     filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must          receive a briefing within 30 days after you file: You must
                                        still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                  copy of the payment plan you developed, if any. If you do
                                        agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case              Any extension of the 30-day deadline is granted only for
                                        may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                   O    lam not required to receive a briefing about              ❑    lam not required to receive a briefing about credit
                                        credit counseling because of:                                  counseling because of:

                                        O      Incapacity.                                             1:3 Incapacity.
                                               I have a mental illness or a mental deficiency              I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                     makes me incapable of realizing or making rational
                                               making rational decisions about finances.                   decisions about finances.

                                        O      Disability.                                             O Disability.
                                               My physical disability causes me to be                    My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,            participate in a briefing in person, by phone, or
                                               by phone, or through the intemet, even after I            through the intermit even after I reasonably tried to
                                               reasonably tried to do so.                                do so.

                                        ❑      Active duty.                                            O    Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                        If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court.            of credit counseling with the court.




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5     '
               Case: 17-30533               Doc# 1         Filed: 05/31/17               Entered: 05/31/17 11:58:08                  Page 5 of 9
                     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 36 of 512

Debtor 1 Veronica A. Gonzales                                                                           Case number (Nknown)


lIZM      Answer These Questions for Reporting Purposes
                                          Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as Incurred by an
16. What kind of debts do       16a.
    you have?                             individual primarily for a personal, family, or household purpose."
                                          0 No. Go to line 16b
                                          • Yes. Go to line 17.
                                16b,      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment-or through the operation of the business or investment.
                                          0 No. Go to line 16c.
                                          0 Yes. Go to line 17.
                                16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        0 No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

                                                                      you estimate that after any exempt property is excluded and administrative expenses
    Do you estimate that      • Yes. I am filing under Chapter 7. Do
    after any exempt                 are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses          • No
    are paid that funds will
    be available for                 ❑ Yes
    distribution to unsecured
    creditors?

18. How many Creditors do       •   1-49                                         0 1,000-5,000                             0 25,001-50,000
    you estimate that you                                                        0 5001-10,000                             0 50,001-100,000
    owe?                        0   50-99
                                0   100-199                                      0 10,001-25,000                           0 More than100,000
                                0   200-999

19. How much do you                 - S50,000                                    • $1,000,001 - $10 million                0 $500,000,001 -$1 billion
    estimate your assets to     0 $50,001 - $100,000                                                                       0 $1,000,000,001 -$10 billion
    be worth?                                                                    0 $10,000,001 - $50 million
                                0 $100,001 - $500,000                            ❑ $50,000,001 -$100 million               O $10,000,000,001 - $50 billion
                                0 $500,001 - $1 million                          0 $100,000,001 - $500 million             0 More than $50 billion

20. How much do you             • $0 - $50,000                                   0   $1,000,001 - $10 million              0 $500,000,001 - $1 billion
    estimate your liabilities                                                    0   $10,000,001 - $50 million             0 $1,000,000,001 - $10 billion
    to be?                      0 $50,001 - $100,000
                                0 $100,001 - $500,000                            0   $50,000,001 -$100 million             O $10,000,000,001 - $50 billion
                                0 $500,001 - $1 million                          0   $100,000,001 - $500 million           0 More than $50 billion


           Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true arid correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                document I have obtained and read the notice requi       by 11 U.S.C. § 342(b).

                                I request relief in acco           ith the cha     of title 11, United States Code, specified in this petition.
                                                                              •
                                 I understand     =kin     false te           cone- ling property, or obtaining money or property by fraud in connection with a
                                 bankrupt           ca       ult fin =: 'u• t    '1,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 35

                                 Vetroni           onzale                                         Signature of Debtor 2
                                 Signed e       Debtor 1

                                 Executed on                                                      Executed on
                                                  M /DD/                                                           MM/ DD / YYYY




 Official Form 101                            Voluntary Petition for individuals Filing for Bankruptcy                                                   page 6
             Case: 17-30533             Doc# 1             Filed: 05/31/17            Entered: 05/31/17 11:58:08                     Page 6 of 9
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 37 of 512

Debtor 1 Veronica A. Gonzales                                                                             Case number (ifknown)



For you If you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                 administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                 or you may lose protections, including the benefit of the automatic stay.

                                 You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                 a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                 not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                 judge can also deny you a discharge of all your debts If you do something dishonest in your bankruptcy case, such as
                                 destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                 debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                 will not treat you differently because you are filing for yourself. To be successful, you most be familiar with the United
                                 States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case Is
                                 filed. You must also be familiar with any state exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                 El No
                                 • Yes

                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or Incomplete, you
                                 could be fined or imprisoned?
                                 CI No
                                 • Yes

                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                 • No
                                 El Yes            Name of P
                                                   A       nkru           rition Preparers Notice, Declaration, and Signature (Official Form 119).

                                 By signi          ackno    .e that I understand the risks involved in filing without an attorney. I have read and understood
                                 this         nd I         that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                 no o•        han e      •se.

                                 Ver    ca A. G rates                                              Signature of Debtor 2
                                 Signature of Deb r1

                                 Date
                                        MM/DD/
                                                                       ;011                        Date
                                                                                                          MM / DD / YYYY
                                 Contact phone                                                     Contact phone
                                 Cell phone                                                        Cell phone
                                 Email address                                                     Email address




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 8
              Case: 17-30533              Doc# 1          Filed: 05/31/17              Entered: 05/31/17 11:58:08                        Page 7 of 9
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 38 of 512




                                            UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF CALIFORNIA

In re                                                                       Case No.
          Veronica A. Gonzales




                                              Debtor(s).

                                                         CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of t sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requiremen

DATED:



                                                                        Signature of De tor's   omey or Pro Per Debtor




Software Copyright rc) 1996-2016 Best Case, LLC www bevrase aom                                                     Best Case Bankruptcy




           Case: 17-30533                    Doc# 1           Filed: 05/31/17   Entered: 05/31/17 11:58:08     Page 8 of 9
    Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 39 of 512




Wells Fargo
420 Montgomery Street
San Francisco, CA 94104




Case: 17-30533   Doc# 1   Filed: 05/31/17   Entered: 05/31/17 11:58:08   Page 9 of 9
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 40 of 512




                 EXHIBIT 5
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 41 of 512


Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)        17-30533                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/15
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Veronica
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        A
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your        Gonzales
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal
     Individual Taxpayer
     Identification number
     (ITIN)




                Case: 17-30533               Doc# 55           Filed: 10/23/17         Entered: 10/23/17 17:26:02                       Page 1 of
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                                                                            70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 42 of 512
Debtor 1   Veronica A Gonzales                                                                        Case number (if known)     17-30533




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years
                                 Physician Assistant and Surgical Services
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names
                                 XX-XXXXXXX
                                 EINs                                                          EINs
                                 Note: The Debtor does not know whether this
                                 EIN has been used in the past 8 years or
                                 whether it remains active. It had been used in
                                 the past at some point.


5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 36 Rustic Way
                                 San Rafael, CA 94901
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Marin
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




               Case: 17-30533              Doc# 55          Filed: 10/23/17             Entered: 10/23/17 17:26:02                 Page 2 of
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                                                                         70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 43 of 512
Debtor 1    Veronica A Gonzales                                                                           Case number (if known)    17-30533


Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.

                                                          Northern District of
                                              District    California                    When     4/17/17                Case number      17-30539
                                                          Northern District of
                                              District    California                    When     9/19/16                Case number      16-31010
                                                          Northern District of
                                              District    California                    When     5/07/14                Case number      14-30710



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




               Case: 17-30533              Doc# 55            Filed: 10/23/17            Entered: 10/23/17 17:26:02                   Page 3 of
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                                                           70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 44 of 512
Debtor 1    Veronica A Gonzales                                                                            Case number (if known)   17-30533


Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




                Case: 17-30533               Doc# 55           Filed: 10/23/17          Entered: 10/23/17 17:26:02                   Page 4 of
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                                                                            70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 45 of 512
Debtor 1    Veronica A Gonzales                                                                         Case number (if known)     17-30533
Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                            You must check one:
    you have received a                  I received a briefing from an approved credit                  I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a               this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                     completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.              any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                  I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                   of completion.
     file.
                                         Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and          MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                          any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                   I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                      from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                   those services during the 7 days after I made my
                                         days after I made my request, and exigent                      request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                  temporary waiver of the requirement.
                                         of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                    attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why              before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for              circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                     filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must          receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                  copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                        Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                        cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                  I am not required to receive a briefing about credit
                                         credit counseling because of:                                  counseling because of:

                                               Incapacity.                                                   Incapacity.
                                               I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                       makes me incapable of realizing or making rational
                                               making rational decisions about finances.                     decisions about finances.

                                               Disability.                                                   Disability.
                                               My physical disability causes me to be                        My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I               through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                    do so.

                                               Active duty.                                                  Active duty.
                                               I am currently on active military duty in a                   I am currently on active military duty in a military
                                               military combat zone.                                         combat zone.
                                         If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.            of credit counseling with the court.




                Case: 17-30533               Doc# 55           Filed: 10/23/17               Entered: 10/23/17 17:26:02              Page 5 of
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
                                                                            70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 46 of 512
Debtor 1    Veronica A Gonzales                                                                           Case number (if known)      17-30533

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?                            100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion

20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Veronica A Gonzales
                                 Veronica A Gonzales                                               Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     October 15, 2017                                  Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




               Case: 17-30533              Doc# 55          Filed: 10/23/17             Entered: 10/23/17 17:26:02                       Page 6 of
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                                                                         70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 47 of 512
Debtor 1   Veronica A Gonzales                                                                            Case number (if known)   17-30533




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Gregory A. Rougeau                                             Date         October 15, 2017
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Gregory A. Rougeau
                                Printed name

                                Brunetti Rougeau LLP
                                Firm name

                                400 Montgomery Street, Suite 1000
                                San Francisco, CA 94104
                                Number, Street, City, State & ZIP Code

                                Contact phone     (415) 992-8940                             Email address         grougeau@brlawsf.com
                                194437
                                Bar number & State




               Case: 17-30533               Doc# 55              Filed: 10/23/17      Entered: 10/23/17 17:26:02                     Page 7 of
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                                                                              70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 48 of 512

 Fill in this information to identify your case:

 Debtor 1                   Veronica A Gonzales
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $          2,350,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              19,991.89

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $          2,369,991.89

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $          1,494,896.32

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $                 2,808.85


                                                                                                                                     Your total liabilities $               1,497,705.17


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 6,611.41

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 2,724.89

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                Case: 17-30533                      Doc# 55              Filed: 10/23/17                    Entered: 10/23/17 17:26:02                              Page 8 of
                                                                                      70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 49 of 512
 Debtor 1      Veronica A Gonzales                                                        Case number (if known) 17-30533

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $            6,731.46


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case: 17-30533                    Doc# 55              Filed: 10/23/17   Entered: 10/23/17 17:26:02                   Page 9 of
                                                                                  70
                           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 50 of 512

 Fill in this information to identify your case and this filing:

 Debtor 1                    Veronica A Gonzales
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF CALIFORNIA

 Case number            17-30533                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        36 Rustic Way                                                                  Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building              Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        San Rafael                        CA        94901-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,200,000.00               $1,200,000.00
                                                                                       Timeshare                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee Simple Owner
        Marin                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                     Check if this is community property
                                                                                       At least one of the debtors and another       (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case: 17-30533                        Doc# 55                  Filed: 10/23/17 Entered: 10/23/17 17:26:02                                  Page 10 of
                                                                                            70
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 51 of 512
 Debtor 1        Veronica A Gonzales                                                                                     Case number (if known)          17-30533

       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       8563 Beechwood Dr.                                                      Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

       Rancho                                                                  Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Cucamonga                         CA        91701-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $775,000.00                   $775,000.00
                                                                               Timeshare                                       Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Fee Simple Owner
       San Bernardino                                                          Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:




       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply
       1378 E. 9th Street                                                      Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Upland                            CA        91786-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $375,000.00                   $375,000.00
                                                                               Timeshare                                       Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Fee Simple Owner
       San Bernardino                                                          Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $2,350,000.00

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                       Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case: 17-30533                        Doc# 55            Filed: 10/23/17 Entered: 10/23/17 17:26:02                                          Page 11 of
                                                                                     70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 52 of 512
 Debtor 1        Veronica A Gonzales                                                                                Case number (if known)       17-30533
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Toyota                                                                                                   Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Land Cruiser                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1996                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                244,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         This vehicle is not operating,
        as it requires repairs.                                      Check if this is community property                                $1,000.00                  $1,000.00
                                                                     (see instructions)



  3.2    Make:       Mercedes Benz                                                                                            Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      E320                                            Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1995                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  95,500                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        This vehicle is not operating,
        due to repairs.                                              Check if this is community property                                $3,000.00                  $3,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $4,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
     Yes. Describe.....

                                    Miscellaneous household goods and furnishings;
                                    36 Rustic Way
                                    San Rafael, CA 94901                                                                                                            $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
      Yes. Describe.....

                                    Miscellaneous electronics: stereo, cell phone, VCR.
                                    36 Rustic Way
                                    San Rafael, CA 94901                                                                                                              $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                      Page 12 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 53 of 512
 Debtor 1       Veronica A Gonzales                                                               Case number (if known)   17-30533

        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
      No
      Yes. Describe.....

                                    Pool table; skis.
                                    36 Rustic Way
                                    San Rafael, CA 94901                                                                                      $500.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
      Yes. Describe.....

                                    Miscellaneous clothing.
                                    36 Rustic Way
                                    San Rafael, CA 94901                                                                                      $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
      Yes. Describe.....

                                    Costume jewelry.
                                    36 Rustic Way
                                    San Rafael, CA 94901                                                                                      $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
      No
      Yes. Describe.....

                                    Fish.
                                    36 Rustic Way
                                    San Rafael, CA 94901                                                                                          $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
      No
      Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                 $2,800.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                  Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
      Yes................................................................................................................

Official Form 106A/B                                                    Schedule A/B: Property                                                    page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02              Page 13 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 54 of 512
 Debtor 1       Veronica A Gonzales                                                                    Case number (if known)   17-30533


                                                                                                           Cash.
                                                                                                           36 Rustic Way
                                                                                                           San Rafael,
                                                                                                           CA 94901                             $1,290.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
      No
      Yes........................                                    Institution name:
                                                                            Bank of America, N.A.
                                                                            P.O. Box 15284
                                                                            Wilmington, DE 19850
                                      17.1.    Checking                     (Acct. 1193)                                                        $5,840.00

                                                                            Bank of America, N.A.
                                                                            P.O. Box 15284
                                                                            Wilmington, DE 19850
                                      17.2.    Checking                     (Acct. 5363)                                                          $349.00

                                                                            Wells Fargo Bank, NA;
                                                                            P.O. Box 6995
                                                                            Portland, OR 97228-6995
                                      17.3.    Checking                     (Acct. 8230)                                                          $147.00

                                                                            Redwood Credit Union;
                                                                            P.O. Box 6104
                                      17.4.    Savings                      Santa Rosa, CA 95406                                                      $0.20


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
      Yes..................       Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
      Yes. Give specific information about them...................
                                 Name of entity:                                         % of ownership:

                                         Absolute Real Estate Investments, Inc.                               50        %                       Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      No
      Yes. Give specific information about them
                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
      No
      Yes. List each account separately.
                              Type of account:                Institution name:

                                      IRA                                   JP Morgan SEP IRA
                                                                            J.P. Morgan Securities LLC
                                                                            131 S. Dearborn Street IL1-0291 4th Fl.
                                                                            Chicago, IL 60603-5506
                                                                            (Acct. 4530)                                                        $5,065.69




Official Form 106A/B                                                    Schedule A/B: Property                                                        page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                   Page 14 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 55 of 512
 Debtor 1       Veronica A Gonzales                                                                Case number (if known)    17-30533
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
      No
      Yes.............   Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............  Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
      Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
      Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
      Yes. Give specific information about them...

                                              Physician Assistant License
                                              License No. 12489                                                                                Unknown


 Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you
      No
      Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
      Yes. Give specific information......


                                                         The Debtor estimates that she is owed
                                                             approximately $269,488.52 in past
                                                             child support, from her former
                                                             spouse, Craig Raymond Gonzales.
                                                             Mr. Gonzales' present address and his
                                                             ability to make any payment to the
                                                             Debtor are unknown; for that reason,
                                                             the value of this property is unknown.      Child Support                         Unknown


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
      Yes. Give specific information..

31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
Official Form 106A/B                                            Schedule A/B: Property                                                               page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                   Page 15 of
                                                                                   70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 56 of 512
 Debtor 1        Veronica A Gonzales                                                                                             Case number (if known)        17-30533
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             The Debtor maintains three property
                                             insurance policies with Farmers
                                             Insurance (c/o Heather Dickerson; 8540
                                             Archibald Ave. #B; Rancho
                                             Cucamonga, CA 91730). No surrender
                                             value.                                                                   Veronica A. Gonzales                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
       No
       Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
      Yes. Describe each claim.........

                                                          The Debtor has received counseling from firms to file
                                                          Chapter 13 petitions in this district, and has potential claims
                                                          against those firms for professional negligence, as the
                                                          Chapter 13 petitions were dismissed.                                                                                 Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
      Yes. Describe each claim.........

35. Any financial assets you did not already list
      No
      Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $12,691.89


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
      No. Go to Part 6.
       Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
      No
      Yes. Describe.....


                                        The Debtor is a physician assistant. The Debtor estimates that she
                                        has approximately $100,000 in unbilled work in progress which
                                        may be realized once billed. Because she receives most payments
                                        from insurers who may reduce, discount, or contest the Debtor's
                                        invoices, the present value of the WIP is unknown.                                                                                     Unknown


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
      Yes. Describe.....

Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case: 17-30533                        Doc# 55              Filed: 10/23/17 Entered: 10/23/17 17:26:02                                               Page 16 of
                                                                                      70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 57 of 512
 Debtor 1        Veronica A Gonzales                                                                                             Case number (if known)        17-30533



                                        Misc. office equipment (home office)
                                        (computer/IPAD/printer/scanner etc.)
                                        36 Rustic Way
                                        San Rafael, CA 94901                                                                                                                     $500.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
     Yes. Describe.....


41. Inventory
      No
      Yes. Describe.....


42. Interests in partnerships or joint ventures
       No
       Yes. Give specific information about them...................
                                  Name of entity:                                                                                  % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....


44. Any business-related property you did not already list
      No
      Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $500.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
      No
      Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case: 17-30533                        Doc# 55              Filed: 10/23/17 Entered: 10/23/17 17:26:02                                               Page 17 of
                                                                                      70
                           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 58 of 512
 Debtor 1         Veronica A Gonzales                                                                                                   Case number (if known)   17-30533

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $2,350,000.00
 56. Part 2: Total vehicles, line 5                                                                            $4,000.00
 57. Part 3: Total personal and household items, line 15                                                       $2,800.00
 58. Part 4: Total financial assets, line 36                                                                  $12,691.89
 59. Part 5: Total business-related property, line 45                                                           $500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $19,991.89              Copy personal property total              $19,991.89

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $2,369,991.89




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
              Case: 17-30533                         Doc# 55                Filed: 10/23/17 Entered: 10/23/17 17:26:02                                               Page 18 of
                                                                                          70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 59 of 512

 Fill in this information to identify your case:

 Debtor 1                Veronica A Gonzales
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      36 Rustic Way San Rafael, CA 94901                                                                                       C.C.P. § 703.140(b)(1)
      Marin County
                                                                     $1,200,000.00                            $26,800.00
      Line from Schedule A/B: 1.1                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit

      1996 Toyota Land Cruiser 244,000                                                                                         C.C.P. § 703.140(b)(2)
      miles
                                                                        $1,000.00                               $1,000.00
       This vehicle is not operating, as it                                            100% of fair market value, up to
      requires repairs.                                                                    any applicable statutory limit
      Line from Schedule A/B: 3.1

      1995 Mercedes Benz E320 95,500                                                                                           C.C.P. § 703.140(b)(2)
      miles
                                                                        $3,000.00                               $3,000.00
       This vehicle is not operating, due to                                           100% of fair market value, up to
      repairs.                                                                             any applicable statutory limit
      Line from Schedule A/B: 3.2

      Miscellaneous household goods and                                                                                        C.C.P. § 703.140(b)(3)
      furnishings;
                                                                        $1,000.00                                    $0.00
      36 Rustic Way                                                                    100% of fair market value, up to
      San Rafael, CA 94901                                                                 any applicable statutory limit
      Line from Schedule A/B: 6.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                          Page 19 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 60 of 512
 Debtor 1    Veronica A Gonzales                                                                         Case number (if known)     17-30533
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Miscellaneous electronics: stereo,                                  $500.00                                                 C.C.P. § 703.140(b)(3)
     cell phone, VCR.
     36 Rustic Way                                                                        100% of fair market value, up to
     San Rafael, CA 94901                                                                  any applicable statutory limit
     Line from Schedule A/B: 7.1

     Miscellaneous clothing.                                                                                                      C.C.P. § 703.140(b)(3)
     36 Rustic Way
                                                                         $500.00                                  $500.00
     San Rafael, CA 94901                                                              100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Costume jewelry.                                                                                                             C.C.P. § 703.140(b)(4)
     36 Rustic Way
                                                                         $300.00                                  $300.00
     San Rafael, CA 94901                                                              100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Fish.                                                                                                                        C.C.P. § 703.140(b)(3)
     36 Rustic Way
                                                                            $0.00                                    $0.00
     San Rafael, CA 94901                                                              100% of fair market value, up to
     Line from Schedule A/B: 13.1                                                          any applicable statutory limit

     Cash.                                                                                                                        C.C.P. § 703.140(b)(5)
     36 Rustic Way
                                                                       $1,290.00                                $1,290.00
     San Rafael, CA 94901                                                              100% of fair market value, up to
     Line from Schedule A/B: 16.1                                                          any applicable statutory limit

     Checking: Bank of America, N.A.                                                                                              C.C.P. § 703.140(b)(5)
     P.O. Box 15284
                                                                       $5,840.00                                     $0.00
     Wilmington, DE 19850                                                              100% of fair market value, up to
     (Acct. 1193)                                                                          any applicable statutory limit
     Line from Schedule A/B: 17.1

     Checking: Bank of America, N.A.                                                                                              C.C.P. § 703.140(b)(5)
     P.O. Box 15284
                                                                         $349.00                                  $349.00
     Wilmington, DE 19850                                                              100% of fair market value, up to
     (Acct. 5363)                                                                          any applicable statutory limit
     Line from Schedule A/B: 17.2

     Checking: Wells Fargo Bank, NA;                                                                                              C.C.P. § 703.140(b)(5)
     P.O. Box 6995
                                                                         $147.00                                  $147.00
     Portland, OR 97228-6995                                                           100% of fair market value, up to
     (Acct. 8230)                                                                          any applicable statutory limit
     Line from Schedule A/B: 17.3

     IRA: JP Morgan SEP IRA                                            $5,065.69                                                 C.C.P. § 703.140(b)(10)(E)
     J.P. Morgan Securities LLC
     131 S. Dearborn Street IL1-0291 4th                                                  100% of fair market value, up to
     Fl.                                                                                   any applicable statutory limit
     Chicago, IL 60603-5506
     (Acct. 4530)
     Line from Schedule A/B: 21.1

     Physician Assistant License                                       Unknown                                                   C.C.P. § 695.060
     License No. 12489
     Line from Schedule A/B: 27.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                             Page 20 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 61 of 512
 Debtor 1    Veronica A Gonzales                                                                         Case number (if known)     17-30533
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Child Support: The Debtor estimates                               Unknown                                                   11 U.S.C. § 522(d)(10)(D)
     that she is owed approximately
     $269,488.52 in past child support,                                                   100% of fair market value, up to
     from her former spouse, Craig                                                         any applicable statutory limit
     Raymond Gonzales. Mr. Gonzales'
     present address and his ability to
     make any payment to the Debtor are
     unknown; for that re
     Line from Schedule A/B: 29.1

     Misc. office equipment (home office)                                $500.00                                                 C.C.P. § 703.140(b)(6)
     (computer/IPAD/printer/scanner etc.)
     36 Rustic Way                                                                        100% of fair market value, up to
     San Rafael, CA 94901                                                                  any applicable statutory limit
     Line from Schedule A/B: 39.1


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                             Page 21 of
                                                                                   70
                           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 62 of 512

 Fill in this information to identify your case:

 Debtor 1                   Veronica A Gonzales
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         California Service
 2.1                                                                                                                $814.00          $1,200,000.00                    $0.00
         Bureau, Inc.                              Describe the property that secures the claim:
         Creditor's Name                           36 Rustic Way San Rafael, CA 94901
                                                   Marin County
         3050 Fite Circle, Suite
                                                   As of the date you file, the claim is: Check all that
         107                                       apply.
         Sacramento, CA 95827                       Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred          12/30/11                   Last 4 digits of account number


 2.2     Internal Revenue Service                  Describe the property that secures the claim:                $62,524.00           $1,200,000.00                    $0.00
         Creditor's Name                           36 Rustic Way San Rafael, CA 94901
                                                   Marin County
                                                   As of the date you file, the claim is: Check all that
                                                   apply.
                                                    Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Federal tax lien
       community debt



Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case: 17-30533                     Doc# 55            Filed: 10/23/17 Entered: 10/23/17 17:26:02                                  Page 22 of
                                                                                   70
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 63 of 512

 Debtor 1 Veronica A Gonzales                                                                              Case number (if know)   17-30533
              First Name                  Middle Name                     Last Name


                                12/31/03-12/
 Date debt was incurred         31/11                       Last 4 digits of account number


        JP Morgan Chase Bank,
 2.3                                                                                                            $249,944.91        $1,200,000.00             $0.00
        NA                                         Describe the property that secures the claim:
        Creditor's Name
                                                   36 Rustic Way San Rafael, CA 94901
                                                   Marin County
                                                   As of the date you file, the claim is: Check all that
        P.O. Box 78052                             apply.
        Phoenix, AZ 85062                           Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        4125

        JP Morgan Chase Bank,
 2.4                                                                                                            $100,660.58         $775,000.00              $0.00
        NA                                         Describe the property that secures the claim:
        Creditor's Name
                                                   8563 Beechwood Dr. Rancho
                                                   Cucamonga, CA 91701 San
                                                   Bernardino County
                                                   As of the date you file, the claim is: Check all that
        3415 Vision Dr.                            apply.
        Columbus, OH 43219                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        9562

        JP Morgan Chase Bank,
 2.5                                                                                                             $57,322.57         $775,000.00              $0.00
        NA                                         Describe the property that secures the claim:
        Creditor's Name                            8563 Beechwood Dr. Rancho
                                                   Cucamonga, CA 91701 San
                                                   Bernardino County
                                                   As of the date you file, the claim is: Check all that
        3415 Vision Dr.                            apply.
        Columbus, OH 43219                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit



Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case: 17-30533                      Doc# 55             Filed: 10/23/17 Entered: 10/23/17 17:26:02                            Page 23 of
                                                                                   70
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 64 of 512

 Debtor 1 Veronica A Gonzales                                                                              Case number (if know)   17-30533
              First Name                  Middle Name                     Last Name


  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        4372

        JP Morgan Chase Bank,
 2.6                                                                                                            $176,790.62         $375,000.00              $0.00
        NA                                         Describe the property that secures the claim:
        Creditor's Name
                                                   1378 E. 9th Street Upland, CA 91786
                                                   San Bernardino County
                                                   As of the date you file, the claim is: Check all that
        3415 Vision Dr.                            apply.
        Columbus, OH 43219                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        4281

        Wells Fargo Home
 2.7                                                                                                            $838,035.64        $1,200,000.00             $0.00
        Mortgage                                   Describe the property that secures the claim:
        Creditor's Name
                                                   36 Rustic Way San Rafael, CA 94901
                                                   Marin County
                                                   As of the date you file, the claim is: Check all that
        3476 Stateview Blvd.                       apply.
        Fort Mill, SC 29715                         Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         10/26/2001                  Last 4 digits of account number        5876

 2.8    Wyatt Law Offices                          Describe the property that secures the claim:                   $8,804.00       $1,200,000.00             $0.00
        Creditor's Name                            36 Rustic Way San Rafael, CA 94901
                                                   Marin County
                                                   As of the date you file, the claim is: Check all that
        642 Fifth Street                           apply.
        Santa Rosa, CA 95404                        Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit

Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case: 17-30533                      Doc# 55             Filed: 10/23/17 Entered: 10/23/17 17:26:02                            Page 24 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 65 of 512

 Debtor 1 Veronica A Gonzales                                                                     Case number (if know)        17-30533
              First Name                Middle Name                     Last Name


  Check if this claim relates to a                Other (including a right to offset)
     community debt

 Date debt was incurred       05/21/14                    Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                     $1,494,896.32
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                    $1,494,896.32

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 4 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                            Page 25 of
                                                                                   70
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 66 of 512

 Fill in this information to identify your case:

 Debtor 1                   Veronica A Gonzales
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Franchise Tax Board                                    Last 4 digits of account number                          Unknown           Unknown               Unknown
              Priority Creditor's Name
              P.O. Box 1673                                          When was the debt incurred?
              Sacramento, CA 95812
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only
                                                                      Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                      Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                              53443                                           Best Case Bankruptcy
               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                      Page 26 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 67 of 512
 Debtor 1 Veronica A Gonzales                                                                                Case number (if know)           17-30533

 2.2        Internal Revenue Service                                 Last 4 digits of account number                         Unknown                Unknown                 Unknown
            Priority Creditor's Name
                                                                     When was the debt incurred?
            Ogden, UT 84201-0030
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only
                                                                      Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                      Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        American Express                                           Last 4 digits of account number        8001                                                        $2,135.44
            Nonpriority Creditor's Name
            BOX 0001                                                   When was the debt incurred?
            Los Angeles, CA 90096-8000
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     Credit card debt.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                          Page 27 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 68 of 512
 Debtor 1 Veronica A Gonzales                                                                               Case number (if know)        17-30533

 4.2       Bank of America, NA                                        Last 4 digits of account number        0738                                                     $673.41
           Nonpriority Creditor's Name
           P.O. Box 15019                                             When was the debt incurred?
           Wilmington, DE 19886
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                             Contingent
            Debtor 2 only                                             Unliquidated
            Debtor 1 and Debtor 2 only                                Disputed
            At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                    Student loans
           debt                                                        Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

            No                                                        Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                       Other. Specify     Credit card debt.

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Franchise Tax Board                                           Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Unit                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O.Box 2952
 Sacramento, CA 95812
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.2 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Special Procedures Section                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 1301 Clay St., Stop 1400S
 Oakland, CA 94612
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.2 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 7346                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19101-7346
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.2 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 105416                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30348-5416
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                   6a.      $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                           6b.      $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                 6c.      $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.        6d.      $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                       6e.      $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                  6f.      $                           0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 3 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                      Page 28 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 69 of 512
 Debtor 1 Veronica A Gonzales                                                                        Case number (if know)   17-30533
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                   6g.      $                  0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts       6h.      $                  0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount    6i.
                              here.                                                                            $               2,808.85

                        6j.   Total Nonpriority. Add lines 6f through 6i.                             6j.      $               2,808.85




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                      Page 29 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 70 of 512

 Fill in this information to identify your case:

 Debtor 1                Veronica A Gonzales
                         First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name           Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease               State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Farmers Insurance                                                        Debtor maintains three property insurance policies with
              c/o Heather Dickerson                                                    Farmers Insurance.
              8540 Archibald Ave. #B
              Rancho Cucamonga, CA 91730

     2.2      Hawes Real Estate & Property Management                                  Property management contract.
              846 W. Foothill Blvd.
              Upland, CA 91786

     2.3      Matthew McCloskey and Christina Shipe                                    Residential real property lease (now month-to-month)
              1378 E. 9th Street
              Upland, CA 91786

     2.4      Nicole Celeste Pankey                                                    Residential real property lease.
              8563 Beechwood Dr.
              Rancho Cucamonga, CA 91701




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                   Page 30 of
                                                                                   70
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 71 of 512

 Fill in this information to identify your case:

 Debtor 1                   Veronica A Gonzales
                            First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)
                                                                                                                              Check if this is an
                                                                                                                                 amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02              Page 31 of
                                                                                      70
                          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 72 of 512



Fill in this information to identify your case:

Debtor 1                      Veronica A Gonzales

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA

Case number               17-30533                                                                      Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Physician Assistant
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Self-employed.

       Occupation may include student        Employer's address    36 Rustic Way
       or homemaker, if it applies.                                San Rafael, CA 94901


                                             How long employed there?         23 years.

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         1,309.48        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,309.48               $       N/A




            Case:
Official Form 106I        17-30533        Doc# 55         Filed: 10/23/17      Entered:
                                                                     Schedule I: Your Income10/23/17 17:26:02                       Page 32 of    page 1
                                                                        70
                     Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 73 of 512


Debtor 1   Veronica A Gonzales                                                                   Case number (if known)   17-30533


                                                                                                     For Debtor 1         For Debtor 2 or
                                                                                                                          non-filing spouse
     Copy line 4 here                                                                     4.         $      1,309.48      $             N/A

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                  5a.        $           0.00   $                 N/A
     5b.   Mandatory contributions for retirement plans                                   5b.        $           0.00   $                 N/A
     5c.   Voluntary contributions for retirement plans                                   5c.        $           0.00   $                 N/A
     5d.   Required repayments of retirement fund loans                                   5d.        $           0.00   $                 N/A
     5e.   Insurance                                                                      5e.        $           0.00   $                 N/A
     5f.   Domestic support obligations                                                   5f.        $           0.00   $                 N/A
     5g.   Union dues                                                                     5g.        $           0.00   $                 N/A
     5h.   Other deductions. Specify: Accounting services                                 5h.+       $          18.38 + $                 N/A
           Office supplies                                                                           $           9.80   $                 N/A
           Medical professional dues and education                                                   $          49.58   $                 N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $              77.76     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,231.72      $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      4,734.57      $               N/A
     8b. Interest and dividends                                                           8b.        $          0.00      $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $        574.58      $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00      $               N/A
     8e. Social Security                                                                  8e.        $          0.00      $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                 0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                  0.00   $                 N/A
     8h. Other monthly income. Specify: Interest income                                   8h.+ $                 0.03 + $                 N/A
           Melaleuca                                                                           $                70.51   $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          5,379.69      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              6,611.41 + $          N/A = $          6,611.41
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$               0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                     12.   $         6,611.41
                                                                                                                                      Combined
                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: The Debtor is self-employed, and her income varies from month-to-month. The estimates provided
                             in this Schedule are estimates, based upon the year preceding the commencement of the Chapter 7
                             case.




            Case:
Official Form 106I   17-30533        Doc# 55          Filed: 10/23/17      Entered:
                                                                 Schedule I: Your Income10/23/17 17:26:02                     Page 33 of         page 2
                                                                    70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 74 of 512



Fill in this information to identify your case:

Debtor 1                Veronica A Gonzales                                                                Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF CALIFORNIA                                            MM / DD / YYYY

Case number           17-30533
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                          808.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           Case: 17-30533                 Doc# 55         Filed: 10/23/17 Entered: 10/23/17 17:26:02                                  Page 34 of
                                                                        70
                  Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 75 of 512


Debtor 1     Veronica A Gonzales                                                                       Case number (if known)      17-30533

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 150.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  70.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 100.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 10.00
10.   Personal care products and services                                                    10. $                                                  25.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 505.54
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 120.58
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  259.86
      15d. Other insurance. Specify: Dental Insurance                                      15d. $                                                   42.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   33.91
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:                                                                        21. +$                                                  0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,724.89
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,724.89
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,611.41
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,724.89

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              3,886.52

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here: Debtor's payments on her primary mortgage are $4,745.22, but those payments have not been
                          made in several years, as the Debtor was attempting negotiate a mortgage modification. The Debtor's
                          primary secured lender has refused to take monthly payments from the Debtor.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case: 17-30533                  Doc# 55           Filed: 10/23/17 Entered: 10/23/17 17:26:02                                      Page 35 of
                                                                        70
                           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 76 of 512




 Fill in this information to identify your case:

 Debtor 1                    Veronica A Gonzales
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number              17-30533
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No
                Yes. Name of person         See Note below.                                                     Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Veronica A Gonzales                                                   X
              Veronica A Gonzales                                                       Signature of Debtor 2
              Signature of Debtor 1

              Date       October 15, 2017                                               Date


Note: the Debtor commenced this Chapter 7 case pro se, but received advice to do so by a firm named Haven Legal Services
("Haven"). Prior to the commencement of the case, Haven prepared the Debtor's Voluntary Petition, emailed it to her, and
advised her to file it.




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                      Page 36 of
                                                                                   70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 77 of 512




 Fill in this information to identify your case:

 Debtor 1                  Veronica A Gonzales
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           17-30533
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $9,863.44           Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For last calendar year:                              Wages, commissions,                         $8,393.00           Wages, commissions,
 (January 1 to December 31, 2016 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                              Page 37 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 78 of 512
 Debtor 1      Veronica A Gonzales                                                                         Case number (if known)   17-30533


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For the calendar year before that:                   Wages, commissions,                         Unknown             Wages, commissions,
 (January 1 to December 31, 2015 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Rental                                                    $23,224.12
 the date you filed for bankruptcy:   income/property
                                                   management

                                                   Child Support                                  $2,965.00

 For last calendar year:                           Rental                                         $9,093.00
 (January 1 to December 31, 2016 )                 income/property
                                                   management

 For the calendar year before that:                Rental                                         Unknown
 (January 1 to December 31, 2015 )                 income/property
                                                   management


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                              Page 38 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 79 of 512
 Debtor 1      Veronica A Gonzales                                                                         Case number (if known)    17-30533


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       See Attachment 6                                                                                                                 Mortgage
                                                                                                                                        Car
                                                                                                                                        Credit Card
                                                                                                                                        Loan Repayment
                                                                                                                                        Suppliers or vendors
                                                                                                                                        Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name
       See Attachment 8.




 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Pearlie Jane Sy Lee et al. v.                            Breach of                   Napa County Superior                        Pending
       Gonzales et al. Veronica A                               promissory note;            Court                                       On appeal
       Gonzales                                                 breach of joint             825 Brown Street                            Concluded
       17 CV 000116                                             venture;                    Napa, CA 94559
                                                                foreclosure.


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                             Page 39 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 80 of 512
 Debtor 1      Veronica A Gonzales                                                                         Case number (if known)    17-30533


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       See Attachment 13


       Person's relationship to you:


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                              Page 40 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 81 of 512
 Debtor 1      Veronica A Gonzales                                                                         Case number (if known)    17-30533


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
                                                                                                                              made
       See Attachment 17.



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or        Date transfer was
       Address                                                         property transferred                     payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

       See Attachments 8, 13, and 17.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                        Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of             Type of account or         Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number               instrument                 closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

      Wells Fargo Bank                                                    1133                 Joint Savings             April 30, 2017                $0.00
      901 Main Street
      Napa, CA 94559

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?          Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                             have it?
                                                                       State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                             Page 41 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 82 of 512
 Debtor 1      Veronica A Gonzales                                                                                Case number (if known)   17-30533


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                         have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                  Status of the
       Case Number                                                     Name                                                                           case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                  Page 42 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 83 of 512
 Debtor 1      Veronica A Gonzales                                                                         Case number (if known)   17-30533



                 An owner of at least 5% of the voting or equity securities of a corporation
             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Physician Assistant and Surgical                        Physician Assistant                              EIN:         (Presently using Debtor's social
        Service                                                                                                               security number)
        36 Rustic Way                                           Nicole Queeney                                   From-To
        San Rafael, CA 94901                                    Small Business Tax, Inc.                                      1994-Present
                                                                1403 N Batavia St Ste 103
                                                                Orange CA 92867

        Absolute Real Estate Investments,                       Real Estate                                      EIN:         XX-XXXXXXX
        Inc.                                                    Investment/Development
        4705 S. Durango Dr. 100-A1                                                                               From-To      2011-Present
        Las Vegas, NV 89147                                     Nicole Queeney
                                                                Small Business Tax, Inc.
                                                                1403 N Batavia St Ste 103
                                                                Orange CA 92867


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Veronica A Gonzales
 Veronica A Gonzales                                                     Signature of Debtor 2
 Signature of Debtor 1

 Date      October 22, 2017                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

The Debtor commenced this Chapter 7 case pro se, but received advice to do so by a firm named Haven Legal services
("Haven"). Prior to the commencement of the case, Haven prepared the Debtor's Voluntary Petition, emailed it to her, and
advised her to file it.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case: 17-30533                     Doc# 55              Filed: 10/23/17 Entered: 10/23/17 17:26:02                            Page 43 of
                                                                                   70
      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 84 of 512




                           Statement of Financial Affairs- Attachment 6
    Date                      90 days                       Purpose          Amount

3/3/17-5/31/17        Creditors pd > or = $600

                 JP Morgan Chase Bank, N.A.; P.O.
05/11/2017                                          Rustic Way credit line            (922.40)
                 Box 78052; Phoenix, AZ 85062
                 JP Morgan Chase Bank, N.A.; P.O.
03/10/2017                                          Rustic Way credit line            (868.00)
                 Box 78052; Phoenix, AZ 85062
                 JP Morgan Chase Bank, N.A.; P.O.
04/11/2017                                          Rustic Way credit line            (953.14)
                 Box 78052; Phoenix, AZ 85062
                 JP Morgan Chase Bank, N.A.; 3415
05/11/2017                                          Beechwood mortgage           (1,310.06)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
04/11/2017                                          Beechwood mortgage           (1,310.06)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
03/10/2017                                          Beechwood mortgage           (1,310.06)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
05/11/2017                                          Beechwood credit line             (258.66)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
04/11/2017                                          Beechwood credit line             (267.28)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
03/10/2017                                          Beechwood credit line             (158.74)
                 Vision Dr.; Columbus OH 43219
                 JP Morgan Chase Bank, N.A.; 3415
05/11/2017                                          9th Street credit line            (608.14)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
04/11/2017                                          9th Street credit line            (628.42)
                 Vision Dr.; Columbus OH 43219

                 JP Morgan Chase Bank, N.A.; 3415
03/10/2017                                          9th Street credit line            (570.85)
                 Vision Dr.; Columbus OH 43219

03/07/2017       Mercury Insurance Co.              Car insurance                     (268.00)

                 Mercury Insurance Co.              Car insurance                     (268.00)
04/06/2017
                 Mercury Insurance Co.              Car insurance                     (277.72)
05/04/2017




Case: 17-30533        Doc# 55      Filed: 10/23/17
                                                 1 Entered: 10/23/17 17:26:02   Page 44 of
                                                 70
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 85 of 512




                           Statement of Financial Affairs- Attachment 8
6/1/16 - 5/31/17                 1 yr

                        Reason for payment               Relationship              Purpose   Amount
                   Susie Smith; 64 Honeyfield Lane;
05/31/2017                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
05/02/2017                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
03/30/2017                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
03/01/2017                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
01/31/2017                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
12/30/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
11/30/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
11/01/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
09/30/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
08/30/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
08/01/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
06/30/2016                                          Mother                  Gift                ($80.44)
                   Peralta, NM 87042
                   Susie Smith; 64 Honeyfield Lane;
06/01/2016                                            Mother                Gift                ($80.44)
                   Peralta, NM 87042
                   Absolute Real Estate
                                                      Insider corporation
                   Investments, Inc.; 4705 S.
05/15/2017                                            (50% equity owner;    Loan              ($730.00)
                   Durango Dr. 100-A1, Las Vegas,
                                                      officer; director).
                   NV 89147
                   Absolute Real Estate
                                                  Insider corporation
                   Investments, Inc.; 4705 S.
04/03/2017                                        (50% equity owner;        Loan             ($1,550.00)
                   Durango Dr. 100-A1, Las Vegas,
                                                  officer; director).
                   NV 89147
                   Absolute Real Estate
                                                  Insider corporation
                   Investments, Inc.; 4705 S.
03/09/2017                                        (50% equity owner;        Loan             ($1,700.00)
                   Durango Dr. 100-A1, Las Vegas,
                                                  officer; director).
                   NV 89147
                   Absolute Real Estate
                                                      Insider corporation
                   Investments, Inc.; 4705 S.
02/21/2017                                            (50% equity owner;    Loan              ($116.00)
                   Durango Dr. 100-A1, Las Vegas,
                                                      officer; director).
                   NV 89147
                   Absolute Real Estate
                                                      Insider corporation
                   Investments, Inc.; 4705 S.
02/14/2017                                            (50% equity owner;    Loan              ($650.00)
                   Durango Dr. 100-A1, Las Vegas,
                                                      officer; director).
                   NV 89147
                   Absolute Real Estate
                                                  Insider corporation
                   Investments, Inc.; 4705 S.
07/05/2016                                        (50% equity owner;        Loan             ($1,000.00)
                   Durango Dr. 100-A1, Las Vegas,
                                                  officer; director).
                   NV 89147
                   Absolute Real Estate
                                                                    Refund-
                   Investments, Inc.; 4705 S.     Refund- Beechwood
10/31/2016                                                          Beechwood                ($1,307.28)
                   Durango Dr. 100-A1, Las Vegas, mortgage.
                                                                    mortgage.
                   NV 89147
                   Absolute Real Estate
                                                                            Repayment-
                   Investments, Inc.; 4705 S.     Refund/repayment-
03/31/2017                                                                  erroneous         ($946.50)
                   Durango Dr. 100-A1, Las Vegas, erroneous payment
                                                                            payment
                   NV 89147




Case: 17-30533                Doc# 55           Filed: 10/23/17 Entered: 10/23/17 17:26:02                 Page 45 of
                                                               1
                                                              70
        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 86 of 512




                 Statement of Financial Affairs- Attachment 13
6/1/15-5/31/17                 2 yrs
                 Gift > or = $600 total per person    Relationship   Amount
Date
01/04/2016       Shawn Gonzales; 1108 Anza St.;      Son              ($1,500.00)
                 San Francisco, CA 94118

                 Susie Smith; 64 Honeyfield Lane;
05/31/2017                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
05/02/2017                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
03/30/2017                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
03/01/2017                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
01/31/2017                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
12/30/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
11/30/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
11/01/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
09/30/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
08/30/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
08/01/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
06/30/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
06/01/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
05/02/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
                 Susie Smith; 64 Honeyfield Lane;
03/30/2016                                           Mother             ($80.44)
                 Peralta, NM 87042
03/01/2016       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
02/01/2016       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
12/30/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
12/01/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
10/30/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
09/30/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
09/01/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
07/30/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
06/30/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042
06/01/2015       Susie Smith; 64 Honeyfield Lane;
                                                     Mother             ($80.44)
                 Peralta, NM 87042




Case: 17-30533         Doc# 55         Filed: 10/23/17 Entered: 10/23/17 17:26:02   Page 46 of
                                                      1
                                                     70
       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 87 of 512




               Statement of Financial Affairs- Attachment 17
6/1/16 - 5/31/17                    1 year

       Date                      Name of Firm                  Amount

                   Haven Legal Services; 2910 Inland Empire
05/31/2017                                                      ($1,000.00)
                   Blvd., Suite 116; Ontario, CA 91764
                   Newport Law Firm; 5121 Van Nuys Blvd.,
04/14/2017                                                      ($2,000.00)
                   Suite 203A; Sherman Oaks, CA 91403
                   Kettner Law APC; 2150 W. Washington St.
12/28/2016                                                       ($499.00)
                   Suite 104; San Diego, CA 92110
                   Kettner Law APC; 2150 W. Washington St.
11/29/2016                                                       ($499.00)
                   Suite 104; San Diego, CA 92110
                   Kettner Law APC; 2150 W. Washington St.
10/28/2016                                                       ($499.00)
                   Suite 104; San Diego, CA 92110
                   Kettner Law APC; 2150 W. Washington St.
09/29/2016                                                       ($499.00)
                   Suite 104; San Diego, CA 92110
                   Kettner Law APC; 2150 W. Washington St.
09/06/2016                                                      ($1,000.00)
                   Suite 104; San Diego, CA 92110




Case: 17-30533      Doc# 55     Filed: 10/23/17
                                              1 Entered: 10/23/17 17:26:02    Page 47 of
                                              70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 88 of 512


 Fill in this information to identify your case:

 Debtor 1                  Veronica A Gonzales
                           First Name                       Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number            17-30533
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         California Service Bureau, Inc.                      Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        36 Rustic Way San Rafael, CA                        Reaffirmation Agreement.
    property              94901 Marin County                                Retain the property and [explain]:
    securing debt:                                                          Modification/refinancing


    Creditor's         Internal Revenue Service                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        36 Rustic Way San Rafael, CA                        Reaffirmation Agreement.
    property              94901 Marin County                                Retain the property and [explain]:
    securing debt:                                                          Payment of tax debt


    Creditor's         JP Morgan Chase Bank, NA                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        36 Rustic Way San Rafael, CA                        Reaffirmation Agreement.
    property              94901 Marin County                                Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02            Page 48 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 89 of 512


 Debtor 1      Veronica A Gonzales                                                                     Case number (if known)    17-30533

    securing debt:                                                          Modification/refinancing.


    Creditor's     JP Morgan Chase Bank, NA                                 Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
    Description of
                                                                            Retain the property and enter into a                    Yes
                   8563 Beechwood Dr. Rancho                                 Reaffirmation Agreement.
    property       Cucamonga, CA 91701 San                                  Retain the property and [explain]:
    securing debt: Bernardino County



    Creditor's     JP Morgan Chase Bank, NA                                 Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
    Description of
                                                                            Retain the property and enter into a                    Yes
                   8563 Beechwood Dr. Rancho                                 Reaffirmation Agreement.
    property       Cucamonga, CA 91701 San                                  Retain the property and [explain]:
    securing debt: Bernardino County



    Creditor's     JP Morgan Chase Bank, NA                                 Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
    Description of
                                                                            Retain the property and enter into a                    Yes
                        1378 E. 9th Street Upland, CA                        Reaffirmation Agreement.
    property            91786 San Bernardino County                         Retain the property and [explain]:
    securing debt:



    Creditor's     Wells Fargo Home Mortgage                                Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      36 Rustic Way San Rafael, CA                          Reaffirmation Agreement.
    property            94901 Marin County                                  Retain the property and [explain]:
    securing debt:                                                          Refinancing/mortgage modification
                                                                           intended.


    Creditor's     Wyatt Law Offices                                        Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      36 Rustic Way San Rafael, CA                          Reaffirmation Agreement.
    property            94901 Marin County                                  Retain the property and [explain]:
    securing debt:                                                          Modification/refinancing.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                         Page 49 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 90 of 512


 Debtor 1      Veronica A Gonzales                                                                   Case number (if known)   17-30533

 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Veronica A Gonzales                                                      X
       Veronica A Gonzales                                                              Signature of Debtor 2
       Signature of Debtor 1

       Date        October 15, 2017                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 3

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                       Page 50 of
                                                                                   70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 91 of 512


 Fill in this information to identify your case:                                                    Check one box only as directed in this form and in Form
                                                                                                    122A-1Supp:
 Debtor 1              Veronica A Gonzales
 Debtor 2                                                                                                1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of California
                                                                                                         2. The calculation to determine if a presumption of abuse
                                                                                                              applies will be made under Chapter 7 Means Test
                                                                                                              Calculation (Official Form 122A-2).
 Case number           17-30533
 (if known)                                                                                              3. The Means Test does not apply now because of
                                                                                                              qualified military service but it could apply later.
                                                                                                         Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                         Column A                Column B
                                                                                                         Debtor 1                Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                           141.01       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                           588.33       $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                              0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
     Gross receipts (before all deductions)                $          2,753.00
        Ordinary and necessary operating expenses                     -$                  0.00
        Net monthly income from a business,                                                      Copy
        profession, or farm                                           $               2,753.00 here -> $          2,753.00       $
  6. Net income from rental and other real property
                                                                                      Debtor 1
        Gross receipts (before all deductions)                        $               3,249.11
        Ordinary and necessary operating expenses                     -$                  0.00
        Net monthly income from rental or other real                                             Copy
        property                                                      $               3,249.11 here -> $          3,249.11       $
                                                                                                         $             0.01      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case: 17-30533                  Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                              Page 51 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 92 of 512

 Debtor 1     Veronica A Gonzales                                                                      Case number (if known)   17-30533


                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                     $                  0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       6,731.46          +$                      =$         6,731.46

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          6,731.46

              Multiply by 12 (the number of months in a year)                                                                                    x 12
       12b. The result is your annual income for this part of the form                                                                12b. $         80,777.52

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                   CA

       Fill in the number of people in your household.                        1
       Fill in the median family income for your state and size of household.                                                         13.   $        51,763.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.      Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Veronica A Gonzales
                Veronica A Gonzales
                Signature of Debtor 1
        Date October 22, 2017
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                          Page 52 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 93 of 512


 Fill in this information to identify your case:                                                                  Check the appropriate box as directed in
                                                                                                                  lines 40 or 42:
 Debtor 1            Veronica A Gonzales
                                                                                                                      According to the calculations required by this
 Debtor 2                                                                                                             Statement:
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of California
                                                                                                                       1. There is no presumption of abuse.

 Case number
                                                                                                                       2. There is a presumption of abuse.
                     17-30533
 (if known)
                                                                                                                  Check if this is an amended filing
Official Form 122A - 2
Chapter 7 Means Test Calculation                                                                                                                                 04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

 Part 1:       Determine Your Adjusted Income

 1.    Copy your total current monthly income.                                Copy line 11 from Official Form 122A-1 here=>........       $              6,731.46

 2.    Did you fill out Column B in Part 1 of Form 122A-1?
        No.      Fill in $0 for the total on line 3.
        Yes. Is your spouse Filing with you?
         No.       Go to line 3.
         Yes.      Fill in $0 for the total on line 3.

 3.    Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
       household expenses of you or your dependents. Follow these steps:

       On line 11, Column B of Form 122A–1, was any amount of the income you reported for your spouse NOT regularly used for the household
       expenses of you or your dependents?


        No.      Fill in 0 for the total on line 3.
        Yes. Fill in the information below:

               State each purpose for which the income was used                                     Fill in the amount you
               For example, the income is used to pay your spouse's tax debt or to                  are subtracting from
               support other than you or your dependents.                                           your spouse's income

                                                                                                $

                                                                                                $

                                                                                                $

                     Total.                                                                     $              0.00

                                                                                                                       Copy total here=>...    -$             0.00


 4.    Adjust your current monthly income. Subtract line 3 from line 1.                                                                       $       6,731.46




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                     page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                            Page 53 of
                                                                                   70
                         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 94 of 512

 Debtor 1         Veronica A Gonzales                                                                 Case number (if known)      17-30533


 Part 2:           Calculate Your Deductions from Your Income

    The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
    to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
    instructions for this form. This information may also be available at the bankruptcy clerk's office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of
    your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
    income in line 3 and do not deduct any operating expenses that you subtracted from in income in lines 5 and 6 of form 122A-1.

    If your expenses differ from month to month, enter the average expense.

    Whenever this part of the from refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.


    5.      The number of people used in determining your deductions from income

            Fill in the number of people who could be claimed as exemptions on your federal income tax return,
            plus the number of any additional dependents whom you support. This number may be different from                              1
            the number of people in your household.



    National Standards                   You must use the IRS National Standards to answer the questions in lines 6-7.



    6.      Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
            Standards, fill in the dollar amount for food, clothing, and other items.                                                         $            570.00


    7.      Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
            the dollar amount for out-of-pocket health care. The number of people is split into two categories--people who are under 65 and
            people who are 65 or older--because older people have a higher IRS allowance for health care costs. If your actual expenses are
            higher than this IRS amount, you may deduct the additional amount on line 22.



    People who are under 65 years of age

            7a. Out-of-pocket health care allowance per person                $             54

            7b. Number of people who are under 65                             X         1

            7c. Subtotal. Multiply line 7a by line 7b.                        $        54.00          Copy here=>        $            54.00


    People who are 65 years of age or older

            7d. Out-of-pocket health care allowance per person                $          130

            7e. Number of people who are 65 or older                          X         0

            7f.    Subtotal. Multiply line 7d by line 7e.                     $         0.00          Copy here=>       +$              0.00


            7g. Total. Add line 7c and line 7f                                                   $        54.00                Copy total here=> $        54.00




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                     page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                               Page 54 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 95 of 512

 Debtor 1     Veronica A Gonzales                                                                          Case number (if known)   17-30533

    Local Standards          You must use the IRS Local Standards to answer the questions in lines 8-15.


    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes into two parts:

     Housing and utilities - Insurance and operating expenses
     Housing and utilities - Mortgage or rent expenses
    To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

    To find the chart, go online using the link specified in the separate instructions for this form.
    This chart may also be available at the bankruptcy clerk's office.


    8.      Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill
            in the dollar amount listed for your county for insurance and operating expenses. ........................................... $                     490.00

    9.      Housing and utilities - Mortgage or rent expenses:

            9a. Using the number of people you entered in line 5, fill in the dollar amount
                listed for your county for mortgage or rent expenses...................................                        $    2,560.00

            9b. Total average monthly payment for all mortgages and other debts secured by your home.

                 To calculate the total average monthly payment, add all amounts that are
                 contractually due to each secured creditor in the 60 months after you file
                 for bankruptcy. Then divide by 60.

                 Name of the creditor                                               Average monthly
                                                                                    payment

                 JP Morgan Chase Bank, NA                                           $             973.75


                                                                                                                                                 Repeat this
                                                                                                            Copy                                 amount on
                                         Total average monthly payment              $             973.75    here=>        -$           973.75    line 33a.


            9c. Net mortgage or rent expense.

                 Subtract line 9b (total average monthly payment) from line 9a (mortgage                                                Copy
                 or rent expense). If this amount is less than $0, enter $0. ........................          $           1,586.25     here=>    $            1,586.25


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and
        affects the calculation of your monthly expenses, fill in any additional amount you claim.                                               $                0.00

             Explain why:

    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

             0. Go to line 14.
             1. Go to line 12.
             2 or more. Go to line 12.

    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
        operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                      $              552.00




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                         page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                            Page 55 of
                                                                                   70
                        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 96 of 512

 Debtor 1     Veronica A Gonzales                                                                                 Case number (if known)   17-30533


    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
        You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
        more than two vehicles.


     Vehicle 1         Describe Vehicle 1:


    13a. Ownership or leasing costs using IRS Local Standard..........................................                  $              0.00

    13b. Average monthly payment for all debts secured by Vehicle 1.
            Do not include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all amounts that
            are contractually due to each secured creditor in the 60 months after you filed for
            bankruptcy. Then divide by 60.

                 Name of each creditor for Vehicle 1                               Average monthly
                                                                                   payment

                 -NONE-                                                            $

                                                                                                                                                      Repeat this
                                                                                                                   Copy                               amount on
                                         Total Average Monthly Payment             $                 0.00          here =>       -$           0.00    line 33b.




    13c. Net Vehicle 1 ownership or lease expense                                                                                                 Copy net
                                                                                                                                                  Vehicle 1
            Subtract line 13b from line 13a. if this amount is less than $0, enter $0.                                                            expense
                                                                                                                        $              0.00       here => $                  0.00



     Vehicle 2         Describe Vehicle 2:


    13d. Ownership or leasing costs using IRS Local Standard...................................................         $              0.00

    13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
         leased vehicles.

                 Name of each creditor for Vehicle 2                               Average monthly
                                                                                   payment

                 -NONE-                                                            $

                                                                                                                   Copy                            Repeat this
                                                                                                                   here                            amount on
                                         Total Average Monthly Payment             $                 0.00                                  0.00    line 33c.
                                                                                                                   =>       -$


    13f. Net Vehicle 2 ownership or lease expense                                                                                                 Copy net
                                                                                                                                                  Vehicle 2
            Subtract line 13e from line 13d. if this amount is less than $0, enter $0. ......................                                     expense
                                                                                                                        $              0.00       here => $                  0.00


    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
        Transportation expense allowance regardless of whether you use public transportation.                                                                $               0.00

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may
        also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
        not claim more than the IRS Local Standard for Public Transportation.                                                                                $            173.00




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                                    page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                         Page 56 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 97 of 512

 Debtor 1     Veronica A Gonzales                                                                     Case number (if known)   17-30533



    Other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                            the following IRS categories.

    16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
        your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
        and subtract that number from the total monthly amount that is withheld to pay for taxes.
            Do not include real estate, sales, or use taxes.                                                                               $            0.00

    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
        contributions, union dues, and uniform costs.
            Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.           $            0.00

    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
        filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
        insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than
        term.                                                                                                                              $            0.00

    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
        administrative agency, such as spousal or child support payments.
            Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.      $            0.00

    20. Education: The total monthly amount that you pay for education that is either required:
             as a condition for your job, or
             for your physically or mentally challenged dependent child if no public education is available for similar services.         $            0.00

    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
            Do not include payments for any elementary or secondary school education.                                                      $            0.00

    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care
        that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
        by a health savings account. Include only the amount that is more than the total entered in line 7.
            Payments for health insurance or health savings accounts should be listed only in line 25.                                     $            0.00

    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
        income, if it is not reimbursed by your employer.
            Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
            expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.                    +$            0.00



    24. Add all of the expenses allowed under the IRS expense allowances.                                                                 $     3,425.25
        Add lines 6 through 23.




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                               page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                         Page 57 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 98 of 512

 Debtor 1       Veronica A Gonzales                                                                   Case number (if known)   17-30533


    Additional Expense Deductions                 These are additional deductions allowed by the Means Test.
                                                  Note: Do not include any expense allowances listed in lines 6-24.

    25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
        your dependents.
            Health insurance                                                  $        63.52
            Disability insurance                                              $         0.00
            Health savings account                                          +$          0.00


            Total                                                             $         63.52     Copy total here=>                       $            63.52


            Do you actually spend this total amount?

                   No. How much do you actually spend?
                   Yes                                                       $
    26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
        your household or member of your immediate family who is unable to pay for such expenses. These expenses may
        include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A(b).                                               $            0.00
    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
        safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

            By law, the court must keep the nature of these expenses confidential.                                                         $            0.00
    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
        line 8.

            If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
            8, then fill in the excess amount of home energy costs.

            You must give your case trustee documentation of your actual expenses, and you must show that the additional
            amount claimed is reasonable and necessary.                                                                                    $            0.00
    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
        $160.42* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
        public elementary or secondary school.

            You must give your case trustee documentation of your actual expenses, and you must explain why the amount
            claimed is reasonable and necessary and not already accounted for in lines 6-23.

            * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.           $            0.00
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
        higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
        than 5% of the food and clothing allowances in the IRS National Standards.

            To find a chart showing the maximum additional allowance, go online using the link specified in the separate
            instructions for this form. This chart may also be available at the bankruptcy clerk's office.

            You must show that the additional amount claimed is reasonable and necessary.                                                  $           19.00
    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).                                                 +$            0.00


    32. Add all of the additional expense deductions.                                                                                     $         82.52
        Add lines 25 through 31.




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                               page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                       Page 58 of
                                                                                   70
                       Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 99 of 512

 Debtor 1    Veronica A Gonzales                                                                                 Case number (if known)     17-30533


    Deductions for Debt Payment

    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured
        creditor in the 60 months after you file for bankruptcy. Then divide by 60.

             Mortgages on your home:                                                                                                                   Average monthly
                                                                                                                                                       payment
    33a.     Copy line 9b here                                                                                                                   =>    $           973.75
             Loans on your first two vehicles:
    33b.     Copy line 13b here                                                                                                                  =>    $              0.00
    33c.     Copy line 13e here                                                                                                                  =>    $              0.00
    33d.     List other secured debts:
    Name of each creditor for other secured debt                     Identify property that secures the debt                    Does payment
                                                                                                                                include taxes or
                                                                                                                                insurance?

                                                                     8563 Beechwood Dr. Rancho                                     No
                                                                     Cucamonga, CA 91701 San Bernardino
            JP Morgan Chase Bank, NA                                 County                                                              Yes          $        1,311.64

                                                                                                                                   No
                                                                     1378 E. 9th Street Upland, CA 91786
            JP Morgan Chase Bank, NA                                 San Bernardino County                                               Yes          $           608.14
                                                                     8563 Beechwood Dr. Rancho                                     No
                                                                     Cucamonga, CA 91701 San Bernardino
            JP Morgan Chase Bank, NA                                 County                                                              Yes          $           258.66


                                                                                                                                                   Copy
                                                                                                                                                   total
    33e. Total average monthly payment. Add lines 33a through 33d                                                    $           3,152.19          here=>   $     3,152.19

    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?

            No.     Go to line 35.
         Yes. State any amount that you must pay to a creditor, in addition to the payments
                     listed in line 33, to keep possession of your property (called the cure amount).
                     Next, divide by 60 and fill in the information below.

     Name of the creditor                                    Identify property that secures the debt                         Total cure                     Monthly cure
                                                                                                                             amount                         amount

     -NONE-                                                                                                              $                       ÷ 60 = $


                                                                                                                                                   Copy
                                                                                                                                                   total
                                                                                                               Total $                    0.00     here=>   $              0.00


    35. Do you owe any priority claims such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

            No.     Go to line 36.
         Yes. Fill in the total amount of all of these priority claims. Do not include current or
                     ongoing priority claims, such as those you listed in line 19.
                      Total amount of all past-due priority claims                                                   $                    0.00 ÷ 60 = $                    0.00




Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                               page 7
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                       Page 59 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 100 of 512

 Debtor 1     Veronica A Gonzales                                                                          Case number (if known)       17-30533

    36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
        For more information, go online using the link for Bankruptcy Basics specified in the separate
        instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

             No.    Go to line 37.
         Yes. Fill in the following information.
                     Projected monthly plan payment if you were filing under Chapter 13                        $
                     Current multiplier for your district as stated on the list issued by the
                     Administrative Office of the United States Courts (for districts in Alabama
                     and North Carolina) or by the Executive Office for United States Trustees
                     (for all other districts).                                                               X


                     To find a list of district multipliers that includes your district, go online using
                     the link specified in the separate instructions for this form. This list may also
                     be available at the bankruptcy clerk’s office.
                                                                                                                                              Copy total
                     Average monthly administrative expense if you were filing under Chapter 13                     $                         here=> $



    37. Add all of the deductions for debt payment.                                                                                                        $    3,152.19
        Add lines 33e through 36.

    Total Deductions from Income

    38. Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
            expense allowances                                                        $          3,425.25
            Copy line 32, All of the additional expense deductions                    $              82.52
            Copy line 37, All of the deductions for debt payment                     +$          3,152.19


                                                                Total deductions      $          6,659.96               Copy total here...........=>       $       6,659.96


 Part 3:        Determine Whether There is a Presumption of Abuse

    39. Calculate monthly disposable income for 60 months
            39a. Copy line 4, adjusted current monthly income                         $          6,731.46
            39b. Copy line 38,Total deductions                                      -$           6,659.96

            39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                      Copy
                 Subtract line 39b from line 39a                                      $              71.50              here=>$                        71.50


            For the next 60 months (5 years)                                                                                           x 60

                                                                                                                                     Copy
            39d. Total. Multiply line 39c by 60                                           39d.   $                 4,290.00          here=>            $        4,290.00

    40. Find out whether there is a presumption of abuse. Check the box that applies:

             The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to Part 5.

         The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You may fill out
              Part 4 if you claim special circumstances. Go to Part 5.

         The line 39d is at least $7,700*, but not more than $12,850*. Go to line 41.
        *Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                               page 8
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case: 17-30533                   Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                                        Page 60 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 101 of 512

 Debtor 1     Veronica A Gonzales                                                                                                Case number (if known)   17-30533



    41.       41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out
                   A Summary of Your Assets and Liabilities and Certain Statistical Information
                   Schedules (Official Form 106Sum), you may refer to line 3b on that form.                                               $
                                                                                                                                              x    .25
                                                                                                                                                              Copy
              41b. 25% or your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I)                                           $                   here=>   $
                     Multiply line 41a by 0.25.....................................................................................

    42. Determine whether the income you have left over after subtracting all allowed deductions is enough to pay
        25% of your unsecured, nonpriority debt.
        Check the box that applies:

           Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
              Go to Part 5.

           Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a
              presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


 Part 4:        Give Details About Special Circumstances

 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
     reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


           No. Go to Part 5.

      Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment for each
                item. You may include expenses you listed in line 25.

                You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
                necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                adjustments.



                  Give a detailed explanation of the special circumstances                                                       Average monthly expense
                                                                                                                                 or income adjustment

                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $


 Part 5:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Veronica A Gonzales
                Veronica A Gonzales
                Signature of Debtor 1
          Date October 22, 2017
               MM / DD / YYYY




Official Form 122A-2                                                           Chapter 7 Means Test Calculation                                                                   page 9
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
             Case: 17-30533                       Doc# 55                 Filed: 10/23/17 Entered: 10/23/17 17:26:02                                             Page 61 of
                                                                                        70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 102 of 512


Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75      administrative fee

        Your debts are primarily consumer debts.                                          +        $15      trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02             Page 62 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 103 of 512



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +          $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02               Page 63 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 104 of 512

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75         administrative fee                                        factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02              Page 64 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 105 of 512

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02              Page 65 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 106 of 512


                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Veronica A Gonzales                                                                                 Case No.   17-30533
                                                                                      Debtor(s)                 Chapter    7



                                                        STATEMENT RE PAYMENT ADVICES


           Attached are copies of all payment advices or other evidence of payment that I/we received from my/our
            employer(s) within the 60 days before the filing of this bankruptcy case. I/we have blocked out all but the last four
            digits of my/our social security number(s) wherever they appear on the attached copies.


           I/We received no payment advices or other evidence of payment from my/our employer(s) within the 60 days
            before the filing of this bankruptcy case.


I/we declare under penalty of perjury that the above statement is true and correct to the best of my/our knowledge,
information, and belief.



 Date October 15, 2017                                                    Signature   /s/ Veronica A Gonzales
                                                                                      Veronica A Gonzales
                                                                                      Debtor

 Date October 15, 2017                                                    Signature   /s/ Gregory A. Rougeau
                                                                                      Gregory A. Rougeau 194437
                                                                                      Attorney




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02                Page 66 of
                                                                                   70
                      Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 107 of 512




                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                               Case No.     17-30533
           Veronica A Gonzales




                                                 Debtor(s).                  /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 3 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: October 15, 2017


                                                                                 /s/ Gregory A. Rougeau
                                                                                 Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy




            Case: 17-30533                     Doc# 55               Filed: 10/23/17 Entered: 10/23/17 17:26:02         Page 67 of
                                                                                   70
        Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 108 of 512



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    American Express
    BOX 0001
    Los Angeles, CA 90096-8000



    Bank of America, NA
    P.O. Box 15019
    Wilmington, DE 19886



    California Service Bureau, Inc.
    3050 Fite Circle, Suite 107
    Sacramento, CA 95827



    California State Board of Equalization
    Account Information Group, MIC:29
    P.O. Box 942879
    Sacramento, CA 94279-0029



    Employment Development Dept.
    Bankruptcy Unit- MIC 92E
    P.O. Box 826880
    Sacramento, CA 94280



    Farmers Insurance
    c/o Heather Dickerson
    8540 Archibald Ave. #B
    Rancho Cucamonga, CA 91730



    Franchise Tax Board
    P.O. Box 1673
    Sacramento, CA 95812



    Franchise Tax Board
    Bankruptcy Unit
    P.O.Box 2952
    Sacramento, CA 95812




    Case: 17-30533   Doc# 55   Filed: 10/23/17 Entered: 10/23/17 17:26:02   Page 68 of
                                             70
    Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 109 of 512




Hawes Real Estate & Property Management
846 W. Foothill Blvd.
Upland, CA 91786



Internal Revenue Service




Internal Revenue Service
Ogden, UT 84201-0030




Internal Revenue Service
Special Procedures Section
1301 Clay St., Stop 1400S
Oakland, CA 94612



Internal Revenue Service
P.O. Box 105416
Atlanta, GA 30348-5416



Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346



JP Morgan Chase Bank, NA
P.O. Box 78052
Phoenix, AZ 85062



JP Morgan Chase Bank, NA
3415 Vision Dr.
Columbus, OH 43219




Case: 17-30533   Doc# 55   Filed: 10/23/17 Entered: 10/23/17 17:26:02   Page 69 of
                                         70
    Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 110 of 512




Malcolm A. Mackenzie
Coombs & Dunlap, LLP
1211 Division Street
Napa, CA 94559



Marin County Tax Collector
3501 Civic Center Dr., Suite 202
San Rafael, CA 94903



Pearlie Jane Sy Lee
441 Marietta Dr.
San Francisco, CA 94127



Pixel Investment Properties, Inc.
4075 Durango Dr., Suite 111-58
Las Vegas, NV 89147



Secretary of State
State of California
1500 11th Street
Sacramento, CA 95814



Securities and Exchange Commission
Attn: Bankruptcy Counsel
5670 Wilshire Blvd., Floor 11
Los Angeles, CA 90036



Wells Fargo Home Mortgage
3476 Stateview Blvd.
Fort Mill, SC 29715



Wyatt Law Offices
642 Fifth Street
Santa Rosa, CA 95404




Case: 17-30533   Doc# 55   Filed: 10/23/17 Entered: 10/23/17 17:26:02   Page 70 of
                                         70
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 111 of 512




                  EXHIBIT 6
7/21/2020          Case 4:20-cv-05494-KAW DocumentCANB
                                                   8-1LiveFiled 08/13/20 Page 112 of 512
                                                           Database

                                                          DebtEd, MEANSU, FilingFeeDue, 727OBJ, DSCDNY, CLOSED


                                              U.S. Bankruptcy Court
                               California Northern Bankruptcy Court (San Francisco)
                                          Bankruptcy Petition #: 17-30533
                                                                                                  Datefiled:   05/31/2017
Assigned to: Judge Dennis Montali                                                         Date terminated:     10/01/2019
Chapter 7                                                                                      341 meeting:    08/07/2018
Voluntary                                                               Deadline for objecting to discharge:   08/28/2017
Asset                                                                   Deadlineforfinancial mgmt. course:     07/15/2017



Debtor disposition: Discharge Denied

Debtor                                                                   represented by Gregory A. Rougeau
Veronica A Gonzales                                                                     Brunetti Rougeau LLP
36 Rustic Way                                                                           400 Montgomery St. #1000
San Rafael, CA 94901                                                                    San Francisco, CA 94104
MARIN-CA                                                                                (415) 992-8957
                                                                                        Fax : (415) 992-8940
SSN / ITIN:                                                                             Email: grougeau@brlawsf.com
Tax ID / EINME
dba Physician Assistant and Surgical Services                                          Malcolm Ruthven
                                                                                       Law Offices of Malcom W. Ruthven
                                                                                       4040 Civic Center Dr. #200
                                                                                       San Rafael, CA 94903
                                                                                       (415) 342-4666
                                                                                       Email: mruthven@mruthvenlaw.com
                                                                                       TERMINATED: 09/22/2017

 Trustee                                                                 represented by Charles P. Maher
 Andrea A. Wirum                                                                        Rincon Law, LLP
 P.O. Box 1108                                                                          268 Bush St. #3335
 Lafayette, CA 94549                                                                    San Francisco, CA 94104
 (415) 294-7710                                                                         (415)996-8280
                                                                                        Email: cmaher@rinconlawllp.com

                                                                                       Andrea A. Wirum
                                                                                       P.O. Box 1108
                                                                                       Lafayette, CA 94549
                                                                                       (415) 294-7710
                                                                                       Fax : (415)294-7710
                                                                                       Email: trustee@wirum.com

 U.S. Trustee
 Office of the U.S. Trustee / SF
 Phillip J. Burton Federal Building
 450 Golden Gate Ave. 5th Fl., #05-0153
 San Francisco, CA 94102
 (415)705-3333

https://ed.canb.uscourts.gov/cgi-bin/DktRptpl?115063375174841-L_1_0-1                                                       1/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                    8-1LiveFiled 08/13/20 Page 113 of 512
                                                            Database


    Filing Date                            #                                              Docket Text

                                       1                        Chapter 7 Voluntary Petition for Individuals. Fee Amount
                                       (9 pgs)                  $335. Financial Management Certificate Due Prior to
                                                                Discharge. Filed by Veronica A. Gonzales . Incomplete Filings
                                                                due by 6/14/2017. Section 521 Filings due by 7/17/2017. Order
                                                                Meeting of Creditors due by 6/14/2017. (cp) (Entered:
   05/31/2017                                                   05/31/2017)

                                                                 First Meeting of Creditors with 341(a) meeting to be held on
                                                                 06/27/2017 at 09:30 AM at Office of the U.S. Trustee Office
                                                                 450. Objections for Discharge due by 08/28/2017. (cp)
   05/31/2017                                                    (Entered: 05/31/2017)

                                       2                        Statement of Social Security Number. Filed by Debtor
   05/31/2017                                                   Veronica A. Gonzales (cp) (Entered: 05/31/2017)

                                                                 Receipt of Filing Fee for Chapter 7 Voluntary Petition. Amount
                                                                 335.00 from Veronica A. Gonzales. Receipt Number
   05/31/2017                                                    30063965. (admin) (Entered: 05/31/2017)

                                                                Notice of Debtor's Prior Filings for debtor Veronica A.
                                                                Gonzales Case Number 14-30710, Chapter 13 filed in
                                                                California Northern Bankruptcy Court on 05/07/2014 ,
                                                                Dismissed for Failure to File Information on 05/16/2014; Case
                                                                Number 16-31010, Chapter 13 filed in California Northern
                                                                Bankruptcy Court on 09/19/2016 , Dismissed for Failure to
                                                                File Information on 10/05/2016; Case Number 17-30359,
                                                                Chapter 13 filed in California Northern Bankruptcy Court on
   06/01/2017                                                   04/17/2017.(Admin) (Entered: 06/01/2017)

                                       3                        Order To File Required Documents and Notice Regarding
                                       (2 pgs; 2 docs)          Dismissal Non-Compliance (Documents) due by 6/15/2017
                                                                (cp) Modified on 6/1/2017 ERROR: Notice not generated due
   06/01/2017                                                   to missing information (dc). (Entered: 06/01/2017)

                                       4                        Order To File Required Documents and Notice Regarding
                                       (2 pgs; 2 docs)          Dismissal Non-Compliance (Documents) due by 6/15/2017
   06/01/2017                                                   (cp) (Entered: 06/01/2017)

                                       5                        Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors,
   06/01/2017                          (4 pgs; 2 docs)          and Deadlines (Generated) (cp) (Entered: 06/01/2017)

                                       6                        BNC Certificate of Mailing - Meeting of Creditors. (RE:
                                       (4 pgs)                  related document(s) 5 Generate 341 Notices). Notice Date
   06/03/2017                                                   06/03/2017. (Admin.) (Entered: 06/03/2017)

                                       7                        BNC Certificate of Mailing (RE: related document(s) 4 Order
                                       (2 pgs)                  to File Missing Documents). Notice Date 06/03/2017.
   06/03/2017                                                   (Admin.) (Entered: 06/03/2017)


https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                         2/26
7/21/2020     Case 4:20-cv-05494-KAW DocumentCANB
                                                8-1LiveFiled 08/13/20 Page 114 of 512
                                                        Database

   06/06/2017              8            Request for Notice Filed by Creditor U.S. Bank National
                           (2 pgs)      Association, as Trustee, successor in interest to Wachovia
                                        Bank, National Association, as Trustee for MSSTR 2004-1
                                        (Kolbe, Jason) (Entered: 06/06/2017)

                                       9                        Document: Request to Refrain from Dismissal. Filed by
                                       (2 pgs)                  Trustee Andrea A. Wirum (Wirum, Andrea) (Entered:
   06/16/2017                                                   06/16/2017)

                                       10                       Certificate of Service (RE: related document(s)9 Document).
                                       (2 pgs)                  Filed by Trustee Andrea A. Wirum (Wirum, Andrea)
                                                                DEFECTIVE ENTRY: Case number on pdf does not match
                                                                court records. Modified on 6/16/2017 (yw). (Entered:
   06/16/2017                                                   06/16/2017)

                                       11                       Substitution of Attorney . Malcolm W. Ruthven added to the
                                       (2 pgs)                  case. Filed by Debtor Veronica A. Gonzales (Ruthven,
   06/16/2017                                                   Malcolm) (Entered: 06/16/2017)

                                       12                       Motion to Extend Time Filed by Debtor Veronica A. Gonzales
   06/19/2017                          (2 pgs)                  (Ruthven, Malcolm) (Entered: 06/19/2017)

                                       13                       Order Granting Motion to Extend Time for Completion of
                                       (3 pgs; 2 docs)          Filing (Related Doc # 12) Non-Compliance (Documents) due
   06/19/2017                                                   by 7/17/2017 for 4, (dmf) (Entered: 06/19/2017)

                                                                Statement Adjourning Meeting of 341(a) Meeting of Creditors.
                                                                Meeting of Creditors Continued. Next Meeting of Creditors to
                                                                be Held on 7/25/2017 at 10:00 AM at Office of the U.S.
                                                                Trustee Office 450 Debtor absent. (Wirum, Andrea) (Entered:
   06/27/2017                                                   06/27/2017)

                                       14                       Order To Continue Hearing (RE: related document(s) 341
                                                                Meeting of Creditors Continued). (tp) NOTE: Clerk docketed
                                                                in error please disregard. Modified on 6/28/2017 (tp). (Entered:
   06/28/2017                                                   06/28/2017)

                                       15                       Motion for Relief from Stay Fee Amount $181„ Motion for
                                       (56 pgs; 4 docs)         Relief from Co-Debtor Stay Filed by Creditor U.S. Bank
                                                                National Association (Attachments: # 1 Declaration # 2 Exhibit
                                                                # 3 Certificate of Service) (Kolbe, Jason) (Entered:
   06/29/2017                                                   06/29/2017)

                                                                Receipt of filing fee for Motion for Relief From Stay(17-
                                                                30533) [motion,mrlfsty] ( 181.00). Receipt number 27645422,
                                                                amount $ 181.00 (re: Doc# 15 Motion for Relief from Stay Fee
   06/29/2017                                                   Amount $181,) (U.S. Treasury) (Entered: 06/29/2017)

   06/29/2017                          16                       Notice of Hearing (RE: related document(s)15 Motion for
                                       (2 pgs)                  Relief from Stay Fee Amount $181„ Motion for Relief from
                                                                Co-Debtor Stay Filed by Creditor U.S. Bank National
                                                                Association (Attachments: # 1 Declaration # 2 Exhibit # 3
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        3/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 115 of 512
                                                              Database

                                              Certificate of Service)). Hearing scheduled for 7/27/2017 at
                                              09:30 AM at San Francisco Courtroom 17 - Montali. Filed
                                              by Creditor U.S. Bank National Association (Kolbe, Jason)
                                              (Entered: 06/29/2017)

                                       17                       Motion to Abandon Real Property Filed by Trustee Andrea A.
   07/05/2017                          (2 pgs)                  Wirum (Wirum, Andrea) (Entered: 07/05/2017)

                                       18                       Notice of Abandonment of Property Real Property. Filed by
                                       (2 pgs)                  Trustee Andrea A. Wirum (Wirum, Andrea) (Entered:
   07/05/2017                                                   07/05/2017)

                                       19                       Certificate of Service Notice ofAbandonment (RE: related
                                       (3 pgs)                  document(s)18 Notice of Abandonment Property). Filed by
                                                                Trustee Andrea A. Wirum (Wirum, Andrea). Related
                                                                document(s) 17 Motion to Abandon Real Property filed by
                                                                Trustee Andrea A. Wirum. (CORRECTIVE ENTRY: Clerk
                                                                added link to document #17) Modified on 7/6/2017 (ka).
   07/05/2017                                                   (Entered: 07/05/2017)

                                       20                       Motion to Extend Time for Completion of Filing Filed by
                                       (1 pg)                   Debtor Veronica A. Gonzales (Ruthven, Malcolm) (Entered:
   07/13/2017                                                   07/13/2017)

                                       21                       Application to Employ Kokjer, Pierotti, Maiocco & Duck LLP
                                       (2 pgs)                  as Accountant Filed by Trustee Andrea A. Wirum (Wirum,
   07/13/2017                                                   Andrea) (Entered: 07/13/2017)

                                       22                       Declaration of Richard Pierotti in Support of Application to
                                       (2 pgs)                  Employ (RE: related document(s)21 Application to Employ).
                                                                Filed by Trustee Andrea A. Wirum (Wirum, Andrea) (Entered:
   07/13/2017                                                   07/13/2017)

                                       23                        Order Granting Motion to Extend Time for Completion of
                                       (3 pgs; 2 docs)           Filing. On June 16, 2017, the trustee filed a request that the
                                                                 court refrain from dismissing this case pending an investigation
                                                                 of circumstances surrounding its filing. {Dkt. No. 9]. It is
                                                                 hereby ORDERED that this case remain open until the court
                                                                 orders otherwise. Trustee should inform the court as soon as
                                                                 her investigation is complete. (Related Doc # 20) Non-
                                                                 Compliance (Documents) due by 7/31/2017 for 4. (wbk)
   07/13/2017                                                    (Entered: 07/13/2017)

                                       24                       Application to Employ Kokjer, Pierotti, Maiocco & Duck LLP
                                       (2 pgs)                  as Accountant Filed by Trustee Andrea A. Wirum (Wirum,
                                                                Andrea) CORRECTIVE ENTRY: Clerk modified the docket
                                                                text to reflect the information in the PDF. Modified on
   07/14/2017                                                   7/14/2017 (rdr). (Entered: 07/14/2017)

   07/14/2017                          25                       Certificate of Service (RE: related document(s)22 Declaration,
                                       (2 pgs)                  24 Corrected Application to Employ Kokjer, Pierotti, Maiocco

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        4/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled  08/13/20 Page 116 of 512
                                                             Database

                                              & Duck LLP as Accountant ). Filed by Trustee Accountant
                                              Richard L. Pierotti (Pierotti, Richard) (Entered: 07/14/2017)

                                       26                        Order Authorizing Employment of Accountant (Kokjer,
                                       (2 pgs)                   Pierotti, Maiocco and Duck LLP, Certified Public Accountants)
   07/14/2017                                                    (Related Doc # 24) (wbk) (Entered: 07/14/2017)

                                       27                       Notice of Deficiency of Financial Management Course
                                       (2 pgs; 2 docs)          Certificate Due Before Discharge (admin) (Entered:
   07/17/2017                                                   07/17/2017)

                                       28                       BNC Certificate of Mailing (RE: related document(s) 27
                                       (2 pgs)                  Notice of Deficiency Financial Management Course). Notice
   07/20/2017                                                   Date 07/20/2017. (Admin.) (Entered: 07/20/2017)

                                                                Statement Adjourning Meeting of 341(a) Meeting of Creditors.
                                                                Meeting of Creditors Continued. Next Meeting of Creditors to
                                                                be Held on 8/15/2017 at 10:00 AM at Office of the U.S.
   07/25/2017                                                   Trustee Office 450 (Wirum, Andrea) (Entered: 07/25/2017)

                                       29                       Objection (RE: related document(s)15 Motion for Relief From
                                       (38 pgs; 4 docs)         Stay, Motion for Relief from Co-Debtor Stay). Filed by Debtor
                                                                Veronica A. Gonzales (Attachments: # 1 Exhibit A # 2 Exhibit
   07/25/2017                                                   B # 3 Exhibit C) (Ruthven, Malcolm) (Entered: 07/25/2017)

                                       30                       Motion to Extend Timefor Completion of Filing Filed by
                                       (2 pgs)                  Debtor Veronica A. Gonzales (Ruthven, Malcolm) (Entered:
   07/27/2017                                                   07/27/2017)

                                       31                       Brief/Memorandum in Opposition to Motion to Extend Time
                                       (2 pgs)                  (RE: related document(s)30 Motion to Extend Time). Filed by
                                                                Trustee Andrea A. Wirum (Wirum, Andrea) (Entered:
   07/27/2017                                                   07/27/2017)

                                       32                       Certificate of Service Opposition to Ex Parte Motion to Extend
                                       (1 pg)                   Filed by Trustee Andrea A. Wirum (Wirum, Andrea). Related
                                                                document(s) 31 Opposition Brief/Memorandum filed by
                                                                Trustee Andrea A. Wirum. CORRECTIVE ENTRY: Clerk
                                                                added linkage to document #31. Modified on 7/28/2017 (ds).
   07/27/2017                                                   (Entered: 07/27/2017)

                                       33                       Motion for Entry of Default (RE: related document(s)17
                                       (2 pgs)                  Motion to Abandon filed by Trustee Andrea A. Wirum). Filed
                                                                by Trustee Andrea A. Wirum (Wirum, Andrea) DEFECTIVE
                                                                ENTRY: Incorrect event code selected. Modified on 7/28/2017
   07/27/2017                                                   (ds). (Entered: 07/27/2017)

   07/27/2017                          34                       Declaration of Andrea Wirum in Support of Requestfor Order
                                       (7 pgs)                  (RE: related document(s)18 Notice of Abandonment Property).
                                                                Filed by Trustee Andrea A. Wirum (Wirum, Andrea). Related
                                                                document(s) 17 Motion to Abandon Real Property filed by
                                                                Trustee Andrea A. Wirum. CORRECTIVE ENTRY: Clerk
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                       5/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 117 of 512
                                                              Database

                                              added linkage to document #17. Modified on 7/28/2017 (ds).
                                              (Entered: 07/27/2017)

                                                                Hearing Held. The motion is granted. Counsel for the movant
                                                                shall upload an order that no stay is in effect. (related
                                                                document(s): 15 Motion for Relief From Stay filed by U.S.
   07/27/2017                                                   Bank National Association) (lp ) (Entered: 07/27/2017)

                                       35                        Order Denying Debtor's Third Motion to Extend Time to File
                                       (2 pgs)                   Required Documents. All required documents due by 7/31/17.
                                                                 The case will remain open until the court orders otherwise.
   07/28/2017                                                    (Related Doc # 30) (dmf) (Entered: 07/28/2017)

                                       36                       Order Confirming Abandonment of Real Property (Related
   07/28/2017                          (1 pg)                   Doc # 17) (dmf) (Entered: 07/28/2017)

                                       38                        Order Confirming That No Stay is in Effect Under 11 U.S.0
   07/28/2017                          (3 pgs)                   §362(j) (Related Doc # 15) (dmf) (Entered: 07/31/2017)

                                       37                       Application to Employ Charles P. Maher of Rincon Law LLP
                                       (5 pgs; 2 docs)          as Attorney for Trustee Filed by Trustee Andrea A. Wirum
                                                                (Attachments: # 1 Declaration of Charles P. Maher) (Maher,
   07/31/2017                                                   Charles) (Entered: 07/31/2017)

                                       39                        Order Authorizing Employment of Counsel (Related Doc # 37)
   07/31/2017                          (2 pgs)                   (wbk) (Entered: 07/31/2017)

                                       40                        Ex Parte Motion (Ex Parte Application for Order Authorizing
                                       (3 pgs)                   Trustee to Operate Business Under 11 U.S.C. § 721) Filed by
                                                                 Trustee Andrea A. Wirum (Maher, Charles) (Entered:
   08/10/2017                                                    08/10/2017)

                                       41                       Order Authorizing Trustee to Operate Business Under 11
   08/10/2017                          (2 pgs)                  U.S.C. § 721 (Related Doc # 40) (dmf) (Entered: 08/10/2017)

                                                                Statement Adjourning Meeting of 341(a) Meeting of Creditors.
                                                                Meeting of Creditors Continued. Next Meeting of Creditors to
                                                                be Held on 10/17/2017 at 10:00 AM at Office of the U.S.
   08/16/2017                                                   Trustee Office 450 (Wirum, Andrea) (Entered: 08/16/2017)

                                       42                        Request for Notice Filed by Interested Party John Vos (Vos,
   08/16/2017                          (2 pgs)                   John) (Entered: 08/16/2017)

                                       43                       Adversary case 17-03055. 41 (Objection / revocation of
                                       (7 pgs; 2 docs)          discharge - 727(c),(d),(e)) Complaint by Andrea A. Wirum
                                                                against Veronica A. Gonzales. Fee Amount $350.
                                                                (Attachments: # 1 AP Cover Sheet) (Maher, Charles) (Entered:
   08/23/2017                                                   08/23/2017)

   08/24/2017                          44                       Application to Employ Nathan Genovese of RE/MAX and
                                       (6 pgs; 3 docs)          Mary Shannon Salazar of Sam Armstrong Realty, Inc. as Real

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        6/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 118 of 512
                                                              Database

                                              Estate Brokers for Trustee Filed by Trustee Andrea A. Wirum
                                              (Attachments: # 1 Declaration of Nathan Genovese # 2
                                              Declaration of Mary Shannon Salazar) (Maher, Charles)
                                              (Entered: 08/24/2017)

                                       45                        Order Authorizing Employment of Real Estate Brokers
   08/25/2017                          (2 pgs)                   (Related Doc # 44) (wbk) (Entered: 08/25/2017)

                                       46                        Trustee's Request for Notice of Possible Dividends . (Wirum,
   09/06/2017                          (1 pg)                    Andrea) (Entered: 09/06/2017)

                                       47                       Notice of Possible Dividends Proofs of Claims due by
   09/06/2017                          (2 pgs; 2 docs)          12/05/2017(admin) (Entered: 09/06/2017)

                                       48                       BNC Certificate of Mailing - Notice of Possible Dividend.
                                       (2 pgs)                  (RE: related document(s) 47 Notice of Possible Dividends).
   09/09/2017                                                   Notice Date 09/09/2017. (Admin.) (Entered: 09/09/2017)

                                       49                       Request for Notice Filed by Creditor JPMorgan Chase Bank,
                                       (4 pgs)                  National Association, its assignees and/or successors (Jafarnia,
   09/20/2017                                                   Merdaud) (Entered: 09/20/2017)

                                       50                       Substitution of Attorney . Attorney Malcolm Ruthven
                                       (2 pgs)                  terminated. Gregory A. Rougeau added to the case. Filed by
                                                                Debtor Veronica A. Gonzales (Rougeau, Gregory) (Entered:
   09/22/2017                                                   09/22/2017)

                                       51                       Motion for Sale of Property , Motion to Pay (Motion to Sell
                                       (3 pgs)                  Real Property Subject to Overbid and Pay Real Estate
                                                                Commission) Filed by Trustee Andrea A. Wirum (Maher,
   10/02/2017                                                   Charles) (Entered: 10/02/2017)

                                       52                       Notice and Opportunity for Hearing (Notice of Sale of Real
                                       (2 pgs)                  Property, Payment of Real Estate Commission, Opportunityfor
                                                                Overbid, and Opportunity for Hearing) (RE: related
                                                                document(s)51 Motion for Sale of Property , Motion to Pay
                                                                (Motion to Sell Real Property Subject to Overbid and Pay Real
                                                                Estate Commission) Filed by Trustee Andrea A. Wirum). Filed
                                                                by Trustee Andrea A. Wirum (Maher, Charles) (Entered:
   10/02/2017                                                   10/02/2017)

                                       53                        Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                   document(s) 51 Motion for Sale of Property , Motion to Pay
                                                                 (Motion to Sell Real Property Subject to Overbid and Pay Real
                                                                 Estate Commission) 52 Opportunity for Hearing). Filed by
                                                                 Trustee Andrea A. Wirum (Maher, Charles)CORRECTIVE
                                                                 ENTRY: Clerk added linkage to document #51. Modified on
   10/02/2017                                                    10/3/2017 (lub). (Entered: 10/02/2017)

   10/17/2017                                                   Statement Adjourning Meeting of 341(a) Meeting of Creditors.
                                                                Meeting of Creditors Continued. Next Meeting of Creditors to

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                         7/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 119 of 512
                                                              Database

                                              be Held on 11/7/2017 at 10:00 AM at Office of the U.S.
                                              Trustee Office 450 (Wirum, Andrea) (Entered: 10/17/2017)

                                                                  Adversary Case Closed 3:17-ap-3055. (wbk) (Entered:
   10/18/2017                                                     10/18/2017)

                                       54                         Notice of Order Denying Discharge (RE: related document(s)
                                       (2 pgs; 2 docs)            Flags Set-Reset to add Discharge Denied. Per Order signed on
                                                                  10/3/17 in Adversary Proceeding No.: 17-3055-DM). (dc)
   10/23/2017                                                     (Entered: 10/23/2017)

                                       55                         Amended Voluntary Petition. Filed by Debtor Veronica A.
                                       (70 pgs)                   Gonzales (Rougeau, Gregory) CORRECTIVE ENTRY:
                                                                  (1)Clerk modified debtor's name and estimated liabilities; (2)
                                                                  Clerk added dba and EIN and Statistical data to reflect PDF.
                                                                  DEFECTIVE ENTRY: Additional event code not selected and
                                                                  party filer to pay required fee for creditors added. Modified on
   10/23/2017                                                     10/24/2017 (tp). (Entered: 10/23/2017)
                                                              1
                                       56                         Objection (RE: related document(s)51 Motion for Sale of
                                       (2 pgs)                    Property, Motion to Pay). Filed by Debtor Veronica A.
                                                                  Gonzales (Rougeau, Gregory) DEFECTIVE ENTRY:
                                                                  Additional event code not selected. Modified on 10/24/2017
   10/23/2017                                                     (tp). (Entered: 10/23/2017)

                                                                  Fee Due Amended Creditor Matrix (Fee) $ 31 (RE: related
                                                                  document(s)55 Amended Voluntary Petition). (tp) (Entered:
   10/24/2017                                                     10/24/2017)

                                       57                         Notice of Hearing on Objection to Sale (RE: related
                                       (3 pgs; 2 docs)            document(s) 56 Objection) ). Hearing scheduled for
                                                                  11/3/2017 at 10:00 AM at San Francisco Courtroom 17 -
                                                                  Montan. Filed by Trustee Andrea A. Wirum (Attachments: # 1
                                                                  Certificate of Service) (Maher, Charles). CORRECTIVE
                                                                  ENTRY: Clerk removed linkage from document #51. Modified
   10/24/2017                                                     on 10/25/2017 (klr). (Entered: 10/24/2017)

                                       58                         Disclosure of Compensation of Attorney for Debtor in the
                                       (1 pg)                     Amount of $ 475. Filed by Interested Party John Vos (Vos,
   10/25/2017                                                     John) (Entered: 10/25/2017)

                                       59                         BNC Certificate of Mailing - Order Denying Discharge . (RE:
                                       (2 pgs)                    related document(s) 54 Notice of Order). Notice Date
   10/25/2017                                                     10/25/2017. (Admin.) (Entered: 10/25/2017)

                                                                  Receipt of filing fee for Amended Creditor Matrix (Fee)(17-
                                                                  30533) ( 31.00). Receipt number 28024960, amount $ 31.00
                                                                  (re: Doc# 55 Amended Voluntary Petition) (U.S. Treasury)
   10/27/2017                                                     (Entered: 10/27/2017)

   10/27/2017                          60                         Notice Regarding Continued Meeting Of Creditors Filed by
                                       (1 pg)                     Debtor Veronica A Gonzales (Rougeau, Gregory) (Entered:
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                              8/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 120 of 512
                                                             Database

                                              10/27/2017)

                                       61                         Certificate of Service (RE: related document(s)60 Notice).
                                       (3 pgs)                    Filed by Debtor Veronica A Gonzales (Rougeau, Gregory)
   10/28/2017                                                     (Entered: 10/28/2017)

                                       62                         Reply to Objection to Sale (RE: related document(s)56
                                       (57 pgs; 4 docs)           Objection). Filed by Trustee Andrea A. Wirum (Attachments: #
                                                                  1 Declaration of Charles P. Maher # 2 Declaration of Joyce
                                                                  Roller # 3 Certificate of Service) (Maher, Charles) (Entered:
   10/30/2017                                                     10/30/2017)

                                       63                         Ex Parte Motion For Order Setting New Claim Deadline Filed
                                       (11 pgs; 2 docs)           by Trustee Andrea A. Wirum (Attachments: # 1 Declaration of
   11/02/2017                                                     Charles P. Maher) (Maher, Charles) (Entered: 11/02/2017)

                                       64                         Supplemental Brief/Memorandum in support of Objection To
                                       (2 pgs)                    Trustee's Motion To sell Real Property (RE: related
                                                                  document(s)56 Objection). Filed by Debtor Veronica A
                                                                  Gonzales (Rougeau, Gregory) DEFECTIVE ENTRY:
                                                                  Additional event code not selected. Modified on 11/3/2017
   11/02/2017                                                     (yw). (Entered: 11/02/2017)

                                       65                         Declaration of Veronica A. Gonzales in Support of (RE: related
                                       (30 pgs; 4 docs)           document(s)64 Support Brief/Memorandum). Filed by Debtor
                                                                  Veronica A Gonzales (Attachments: # 1 Exhibit A # 2 Exhibit
   11/02/2017                                                     B # 3 Exhibit C) (Rougeau, Gregory) (Entered: 11/02/2017)

                                                                  Hearing held and continued. The Court orally shortens time for
                                                                  debtor to file a motion to convert to Chapter 11 or a motion to
                                                                  dismiss and set for hearing on 11/20/17 at 10:00 a.m. The
                                                                  notice of hearing should indicate that any opposition may be
                                                                  presented at the hearing. (related document(s): 51 Motion for
                                                                  Sale of Property filed by Andrea A. Wirum) Hearing
                                                                  scheduled for 11/20/2017 at 10:00 AM at San Francisco
   11/03/2017                                                     Courtroom 17 - Montali. (lp) (Entered: 11/03/2017)

                                       66                          I ') PDF with attached Audio File. Court Date & Time [
                                       (1 pg)
                                                                  11/3/2017 10:34:16 AM ]. File Size [ 5520 KB ]. Run Time [
   11/03/2017                                                     00:23:00 ]. (admin). (Entered: 11/03/2017)

                                       67                         Motion to Dismiss Case Or, Alternatively, Convert Case To
                                       (2 pgs)                    Chapter 11 Filed by Debtor Veronica A Gonzales (Rougeau,
                                                                  Gregory). DEFECTIVE ENTRIES: (1)Additional event
                                                                  code(s) not selected. (2)Party filer to pay required fee due.
   11/06/2017                                                     Modified on 11/8/2017 (klr). (Entered: 11/06/2017)
                                                              1
   11/06/2017                          68                         Notice of Hearing (RE: related document(s)67 Motion to
                                       (2 pgs)                    Dismiss Case Or, Alternatively, Convert Case To Chapter 11
                                                                  Filed by Debtor Veronica A Gonzales). Hearing scheduled for
                                                                  11/20/2017 at 10:00 AM at San Francisco Courtroom 17 -

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                           9/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 121 of 512
                                                             Database

                                              Montali. Filed by Debtor Veronica A Gonzales (Rougeau,
                                              Gregory) (Entered: 11/06/2017)

                                       69                         Debtor Veronica Gonzales' Motion To Dismiss Chapter 7 Case,
                                       (10 pgs)                   Or, Alternatively, Convert Chapter 7 Case To A Case Under
                                                                  Chapter 11. (RE: related document(s)67 Motion to Dismiss
                                                                  Case). Filed by Debtor Veronica A Gonzales (Rougeau,
                                                                  Gregory). DEFECTIVE ENTRY: Clerk modified the docket
                                                                  text to reflect the information contained in the PDF and
                                                                  incorrect event code selected. Modified on 11/7/2017 (kir).
   11/06/2017                                                     (Entered: 11/06/2017)

                                       70                         Declaration of Veronica A. Gonzales in Support of (RE: related
                                       (21 pgs; 2 docs)           document(s)67 Motion to Dismiss Case). Filed by Debtor
                                                                  Veronica A Gonzales (Attachments: # 1 Exhibit A) (Rougeau,
   11/06/2017                                                     Gregory) (Entered: 11/06/2017)

                                       71                         Declaration of Nicole Queeney in Support of (RE: related
                                       (2 pgs)                    document(s)67 Motion to Dismiss Case). Filed by Debtor
                                                                  Veronica A Gonzales (Rougeau, Gregory) (Entered:
   11/06/2017                                                     11/06/2017)

                                                                  Statement Adjourning Meeting of 341(a) Meeting of Creditors.
                                                                  Meeting of Creditors Continued . 341(a) meeting to be held on
                                                                  12/5/2017 at 10:00 AM Office of the U.S. Trustee Office 450
   11/07/2017                                                     (Wirum, Andrea) (Entered: 11/07/2017)

                                                                  Fee Due Motion to Convert Case to Chapter 11 $ 922.00 (RE:
                                                                  related document(s)67 Motion to Dismiss Case Or,
                                                                  Alternatively, Convert Case To Chapter 11). (kir) (Entered:
   11/08/2017                                                     11/08/2017)

                                       72                         Objection (RE: related document(s)67 Motion to Dismiss
                                       (15 pgs)                   Case). Filed by Creditor Chad B. Wyatt (Wyatt, Chad)
   11/14/2017                                                     (Entered: 11/14/2017)

                                                                  Receipt of filing fee for Motion to Convert Case to Chapter
                                                                  11(17-30533) ( 922.00). Receipt number 28072032, amount $
                                                                  922.00 (re: Doc# 67 Motion to Dismiss Case Or, Alternatively,
                                                                  Convert Case To Chapter 11) (U.S. Treasury) (Entered:
   11/14/2017                                                     11/14/2017)
                                                              1
                                       73                         Brief/Memorandum in Opposition to Motion to Dismiss or
                                       (23 pgs; 4 docs)           Convert Case (RE: related document(s)67 Motion to Dismiss
                                                                  Case). Filed by Trustee Andrea A. Wirum (Attachments: # 1
                                                                  Declaration of Andrea A. Wirum # 2 Declaration of Charles P.
                                                                  Maher # 3 Certificate of Service) (Maher, Charles) (Entered:
   11/15/2017                                                     11/15/2017)

   11/19/2017                          74                         Certificate of Service (RE: related document(s)67 Motion to
                                       (3 pgs)                    Dismiss Case, 68 Notice of Hearing, 69 Memo of Points &
                                                                  Authorities, 70 Declaration, 71 Declaration). Filed by Debtor
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                           10/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 122 of 512
                                                             Database

                                              Veronica A Gonzales (Rougeau, Gregory) (Entered:
                                              11/19/2017)

                                                                Hearing Held. The motion is denied for the reasons stated on
                                                                the record. Mr. Maher will upload an order. (related
                                                                document(s): 67 Motion to Dismiss Case filed by Veronica A
   11/20/2017                                                   Gonzales) (lp) (Entered: 11/20/2017)

                                                                Hearing Held. The motion is granted; Mr. Maher will upload
                                                                an order. (related document(s): 51 Motion for Sale of Property
   11/20/2017                                                   filed by Andrea A. Wirum) (lp) (Entered: 11/20/2017)

                                       75
                                                                  ' II) PDF with attached Audio File. Court Date & Time [
                                       (1 pg)
                                                                 11/20/2017 10:02:03 AM ]. File Size [ 7689 KB ]. Run Time [
   11/20/2017                                                    00:32:02 ]. (admin). (Entered: 11/20/2017)

                                       76                       Order Denying Motion to Dismiss or Convert Case (Related
   11/21/2017                          (2 pgs)                  Doc # 67) (wbk) (Entered: 11/22/2017)

                                       77                        Order Authorizing Sale of Real Property (Related Doc # 51),
                                       (2 pgs)                   Granting Motion To Pay (Related Doc # 51) (wbk) (Entered:
   11/21/2017                                                    11/22/2017)

                                       78                       Ex Parte Motionfor Order Extending Operating Authority
                                       (6 pgs; 2 docs)          Filed by Trustee Andrea A. Wirum (Attachments: # 1
                                                                Declaration of Charles P. Maher) (Maher, Charles) (Entered:
   11/27/2017                                                   11/27/2017)

                                       79                       Order Extending Authority for Operation of Business (Related
   11/28/2017                          (1 pg)                   Doc # 78) (dmf) (Entered: 11/28/2017)

                                       80                       Request for Notice Filed by Creditor JPMORGAN CHASE
   11/30/2017                          (3 pgs)                  BANK, N.A. (Lee, Alexander) (Entered: 11/30/2017)

                                       81                       Request for Notice Filed by Creditor JPMORGAN CHASE
   12/05/2017                          (3 pgs)                  BANK, N.A. (Lee, Alexander) (Entered: 12/05/2017)

                                                                Statement Adjourning Meeting of 341(a) Meeting of Creditors.
                                                                Meeting of Creditors Continued. Next Meeting of Creditors to
                                                                be Held on 1/9/2018 at 10:30 AM at Office of the U.S. Trustee
   12/05/2017                                                   Office 450 (Wirum, Andrea) (Entered: 12/05/2017)

                                       82                           Operating Report for Filing Period June 1, 2017 through
                                       (35 pgs)                     September 30, 2017 (Chapter 7 Operating Report) Filed by
                                                                    Trustee Andrea A. Wirum (Pierotti, Richard) (Entered:
   12/05/2017                                                       12/05/2017)

   12/05/2017                          83                           Operating Report for Filing Period October 2017 (Chapter 7
                                       (31 pgs)                     Operating Report) Filed by Trustee Andrea A. Wirum
                                                                    (Pierotti, Richard)DEFECTIVE ENTRY: PDF scanned

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        11/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                    8-1LiveFiled 08/13/20 Page 123 of 512
                                                            Database

                                               sideways on pages 6-10. Modified on 12/6/2017 (aw).
                                               (Entered: 12/05/2017)

                                       84                           Trustee's Report of Sale Upland, CA. (Wirum, Andrea)
   12/19/2017                          (4 pgs)                      (Entered: 12/19/2017)

                                       85                           Operating Report for Filing Period November 2017 (Chapter
                                       (32 pgs)                     7 Operating Report) Filed by Trustee Andrea A. Wirum
   12/21/2017                                                       (Pierotti, Richard) (Entered: 12/21/2017)

                                       86                          Motion for Sale of Property , Motion to Pay (Motion to Sell
                                       (13 pgs; 4 docs)            Real Property Subject to Overbid and Pay Real Estate
                                                                   Commission) Filed by Trustee Andrea A. Wirum
                                                                   (Attachments: # 1 Declaration of Andrea A. Wirum # 2
                                                                   Declaration of Joyce Roller # 3 Memorandum of Points and
   12/22/2017                                                      Authorities) (Maher, Charles) (Entered: 12/22/2017)

                                       87                          Notice and Opportunity for Hearing (Notice of Sale of Real
                                       (2 pgs)                     Property, Payment of Real Estate Commission, Opportunity
                                                                   for Overbid, and Opportunity for Hearing) (RE: related
                                                                   document(s)86 Motion for Sale of Property , Motion to Pay
                                                                    (Motion to Sell Real Property Subject to Overbid and Pay
                                                                   Real Estate Commission) Filed by Trustee Andrea A. Wirum
                                                                   (Attachments: # 1 Declaration of Andrea A. Wirum # 2
                                                                   Declaration of Joyce Roller # 3 Memorandum of Points and
                                                                   Authorities)). Filed by Trustee Andrea A. Wirum (Maher,
   12/22/2017                                                      Charles) (Entered: 12/22/2017)

                                       88                          Motion to Sell Property Free and Clear Under Section 363(f)
                                       (14 pgs; 4 docs)            (Motion for Order Authorizing Sale of Real Property Free
                                                                   and Clear of Liens and Enforcing California Civil Code
                                                                   Section 2943).Fee Amount $181,. Filed by Trustee Andrea
                                                                   A. Wirum (Attachments: # 1 Declaration of Charles P.
                                                                   Maher # 2 Declaration of Andrea A. Wirum # 3
                                                                   Memorandum of Points and Authorities) (Maher, Charles)
   12/22/2017                                                      (Entered: 12/22/2017)

                                                                   Receipt of filing fee for Motion to Sell Property Free and
                                                                   Clear Under 363(f)(17-30533) [motion,msellfc] ( 181.00).
                                                                   Receipt number 28184586, amount $ 181.00 (re: Doc# 88
                                                                   Motion to Sell Property Free and Clear Under Section 363(f)
                                                                   (Motion for Order Authorizing Sale of Real Property Free
                                                                   and Clear of Liens and Enforcing California Civil Code
                                                                   Section 2943).Fee Amount $181,.) (U.S. Treasury) (Entered:
   12/22/2017                                                      12/22/2017)

   12/22/2017                          89                          Notice of Hearing (Notice of Motion for Order Authorizing
                                       (2 pgs)                     Sale of Real Property Free and Clear of Liens andfor Order
                                                                   Enforcing California Civil Code Section 2943) (RE: related
                                                                   document(s)88 Motion to Sell Property Free and Clear
                                                                   Under Section 363(f)(Motion for Order Authorizing Sale of
                                                                   Real Property Free and Clear of Liens and Enforcing

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                      12/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 124 of 512
                                                             Database

                                               California Civil Code Section 2943).Fee Amount $181,.
                                               Filed by Trustee Andrea A. Wirum (Attachments: # 1
                                               Declaration of Charles P. Maher # 2 Declaration of Andrea
                                               A. Wirum # 3 Memorandum of Points and Authorities)).
                                               Hearing scheduled for 1/19/2018 at 10:00 AM at San
                                               Francisco Courtroom 17 - Montali. Filed by Trustee
                                               Andrea A. Wirum (Maher, Charles) (Entered: 12/22/2017)

                                       90                            Certificate of Service (RE: related document(s)88 Motion to
                                       (3 pgs)                       Sell Property Free and Clear Under 363(f), 89 Notice of
                                                                     Hearing). Filed by Trustee Andrea A. Wirum (Maher,
   12/22/2017                                                        Charles) (Entered: 12/22/2017)

                                       91                            Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                       document(s)87 Opportunity for Hearing). Filed by Trustee
   12/22/2017                                                        Andrea A. Wirum (Maher, Charles) (Entered: 12/22/2017)
                                                                 1
                                       92                            Brief/Memorandum in Opposition to (RE: related
                                       (11 pgs)                      document(s)86 Motion for Sale of Property, Motion to Pay,
                                                                     88 Motion to Sell Property Free and Clear Under 363(f)).
                                                                     Filed by Debtor Veronica A Gonzales (Rougeau, Gregory)
   01/05/2018                                                        (Entered: 01/05/2018)

                                       93                            Declaration of Veronica A. Gonzales in Support of (RE:
                                       (37 pgs; 3 docs)              related document(s)92 Opposition Brief/Memorandum).
                                                                     Filed by Debtor Veronica A Gonzales (Attachments: # 1
                                                                     Exhibit A- Part 1 # 2 Exhibit A- Part 2) (Rougeau, Gregory)
   01/05/2018                                                        (Entered: 01/05/2018)
                                                                 1
                                       94                            Response to Motion to Sell (RE: related document(s)88
                                       (5 pgs; 2 docs)               Motion to Sell Property Free and Clear Under 363(f)). Filed
                                                                     by Creditor JPMorgan Chase Bank, National Association, its
                                                                     assignees and/or successors (Attachments: # 1 Certificate of
                                                                     Service) (Jafarnia, Merdaud) DEFECTIVE ENTRY:
                                                                     Incorrect event code selected. Modified on 1/10/2018 (yw).
   01/09/2018                                                        (Entered: 01/09/2018)

                                                                     Statement Adjourning Meeting of 341(a) Meeting of
                                                                     Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                     Creditors to be Held on 1/30/2018 at 11:00 AM at Office of
                                                                     the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   01/10/2018                                                        01/10/2018)

                                                                     Hearing Set On (RE: related document(s) Hearing
                                                                     scheduled for 1/19/2018 at 10:00 AM at San Francisco
                                                                     Courtroom 17 - Montali. (1p). Related document(s) 86
                                                                     Motion for Sale of Property filed by Trustee Andrea A.
                                                                     Wirum. CORRECTIVE ENTRY: Linkage corrected for
                                                                     document number 88 to document number 86. Modified on
   01/10/2018                                                        1/10/2018 (1p). (Entered: 01/10/2018)

   01/12/2018                           95                           Reply (Trustee's Reply to Opposition of JPMorgan Chase
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                             13/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 125 of 512
                                                             Database

                                 (2 pgs)       Bank) (RE: related document(s)94 Response). Filed by
                                               Trustee Andrea A. Wirum (Maher, Charles) (Entered:
                                               01/12/2018)

                                       96                          Reply Memorandum (RE: related document(s)92 Opposition
                                       (5 pgs)                     Brief/Memorandum). Filed by Trustee Andrea A. Wirum
   01/12/2018                                                      (Maher, Charles) (Entered: 01/12/2018)

                                       97                          Declaration of Nathan Genovese (RE: related document(s)86
                                       (2 pgs)                     Motion for Sale of Property, Motion to Pay). Filed by
                                                                   Trustee Andrea A. Wirum (Maher, Charles) (Entered:
   01/12/2018                                                      01/12/2018)

                                                                   Hearing Held. The motion is granted; Mr. Maher will upload
                                                                   an order. (related document(s): 88 Motion to Sell Property
                                                                   Free and Clear Under 363(f) filed by Andrea A. Wirum) (1p)
   01/19/2018                                                    I (Entered: 01/19/2018)

                                                                   Hearing held and continued (related document(s): 88 Motion
                                                                   to Sell Property Free and Clear Under 363(f) filed by Andrea
                                                                   A. Wirum) Hearing scheduled for 02/02/2018 at 11:00 AM
                                                                   at San Francisco Courtroom 17 - Montali. (1p) (Entered:
   01/19/2018                                                      01/19/2018)

                                       98                            11 )
                                                                        PDF with attached Audio File. Court Date & Time [
                                       (1 pg)
                                                                    1/19/2018 10:10:01 AM ]. File Size [ 7676 KB ]. Run Time [
   01/19/2018                                                       00:31:59 ]. (admin). (Entered: 01/19/2018)

                                       99                           Operating Report for Filing Period December 2017 (Chapter
                                       (39 pgs)                     7 Operating Report) Filed by Trustee Andrea A. Wirum
   01/22/2018                                                       (Pierotti, Richard) (Entered: 01/22/2018)

                                                                    Statement Adjourning Meeting of 341(a) Meeting of
                                                                    Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                    Creditors to be Held on 2/20/2018 at 10:30 AM at Office of
                                                                    the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   01/30/2018                                                       01/30/2018)

                                       100                         Objection to Claim Number 1 by Claimant Franchise Tax
                                       (10 pgs)                    Board Filed by Debtor Veronica A Gonzales. (Rougeau,
   02/01/2018                                                      Gregory) (Entered: 02/01/2018)

                                       101                         Notice and Opportunity for Hearing (RE: related
                                       (2 pgs)                     document(s)100 Objection to Claim Number 1 by Claimant
                                                                   Franchise Tax Board Filed by Debtor Veronica A Gonzales.).
                                                                   Filed by Debtor Veronica A Gonzales (Rougeau, Gregory)
   02/01/2018                                                      (Entered: 02/01/2018)

   02/01/2018                          102                         Declaration of Veronica Gonzales in Support of (RE: related
                                       (48 pgs; 6 docs)            document(s)100 Objection to Claim). Filed by Debtor
                                                                   Veronica A Gonzales (Attachments: # 1 Exhibit A- Part 1 #

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                      14/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 126 of 512
                                                             Database

                                               2 Exhibit A- Part 2 # 3 Exhibit A- Part 3 # 4 Exhibit A- Part
                                               4 # 5 Exhibit A- Part 5) (Rougeau, Gregory) (Entered:
                                               02/01/2018)

                                       103                         Certificate of Service (RE: related document(s)100
                                       (2 pgs)                     Objection to Claim, 101 Opportunity for Hearing, 102
                                                                   Declaration). Filed by Debtor Veronica A Gonzales
   02/01/2018                                                      (Rougeau, Gregory) (Entered: 02/01/2018)

                                       104                          Objection to Claim Number 2 by Claimant Internal Revenue
                                       (10 pgs)                     Service Filed by Debtor Veronica A Gonzales. (Rougeau,
   02/01/2018                                                       Gregory) (Entered: 02/01/2018)

                                       105                         Notice and Opportunity for Hearing (RE: related
                                       (2 pgs)                     document(s)104 Objection to Claim Number 2 by Claimant
                                                                   Internal Revenue Service Filed by Debtor Veronica A
                                                                   Gonzales.). Filed by Debtor Veronica A Gonzales (Rougeau,
   02/01/2018                                                      Gregory) (Entered: 02/01/2018)

                                       106                         Declaration of Veronica Gonzales in Support of (RE: related
                                       (87 pgs; 8 docs)            document(s)104 Objection to Claim). Filed by Debtor
                                                                   Veronica A Gonzales (Attachments: # 1 Exhibit A- Part 1 #
                                                                   2 Exhibit A- Part 2 # 3 Exhibit A- Part 2.5 # 4 Exhibit A-
                                                                   Part 3 # 5 Exhibit A- Part 3.5 # 6 Exhibit A- Part 4 # 7
                                                                   Exhibit A- Part 5) (Rougeau, Gregory) (Entered:
   02/01/2018                                                      02/01/2018)

                                       107                         Certificate of Service (RE: related document(s)104
                                       (2 pgs)                     Objection to Claim, 105 Opportunity for Hearing, 106
                                                                   Declaration). Filed by Debtor Veronica A Gonzales
   02/01/2018                                                      (Rougeau, Gregory) (Entered: 02/01/2018)

                                       108                         Supplemental Statement of In Support Of Opposition To
                                       (3 pgs)                     Sale Motion (RE: related document(s)92 Opposition
                                                                   Brief/Memorandum). Filed by Debtor Veronica A Gonzales
   02/01/2018                                                      (Rougeau, Gregory) (Entered: 02/01/2018)

                                       109                         Declaration of Veronica Gonzales in Support of (RE: related
                                       (3 pgs)                     document(s)108 Statement). Filed by Debtor Veronica A
   02/01/2018                                                      Gonzales (Rougeau, Gregory) (Entered: 02/01/2018)

                                       110                         Declaration of Alan Schneider in Support of (RE: related
                                       (2 pgs)                     document(s)108 Statement). Filed by Debtor Veronica A
   02/01/2018                                                      Gonzales (Rougeau, Gregory) (Entered: 02/01/2018)

                                                                   Hearing Held and Continued (related document(s): 88
                                                                   Motion to Sell Property Free and Clear Under 363(f) filed by
                                                                   Andrea A. Wirum) Hearing scheduled for 03/02/2018 at
                                                                   11:30 AM at San Francisco Courtroom 17 - Montali. (ls)
   02/02/2018                                                      (Entered: 02/02/2018)

   02/02/2018                          111
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                       15/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 127 of 512
                                                              Database

                                 (1 pg)       , 11 )
                                                     PDF with attached Audio File. Court Date & Time [
                                                2/2/2018 11:01:07 AM ]. File Size [ 8544 KB ]. Run Time [
                                                00:35:36 ]. (admin). (Entered: 02/02/2018)

                                       112                           Amended Objection to Claim Number 2 by Claimant
                                       (9 pgs)                       Department of the Treasury- Internal Revenue Service Filed
                                                                     by Debtor Veronica A Gonzales. (Rougeau, Gregory)
                                                                     CORRECTIVE ENTRY: Clerk modified docket text to
                                                                     reflect PDF. Modified on 2/8/2018 (myt). (Entered:
   02/07/2018                                                        02/07/2018)

                                       113                           Amended Notice and Opportunity for Hearing (RE: related
                                       (2 pgs)                       document(s)112 Objection to Claim Number 2 by Claimant
                                                                     Department of the Treasury- Internal Revenue Service Filed
                                                                     by Debtor Veronica A Gonzales.). Filed by Debtor Veronica
   02/07/2018                                                        A Gonzales (Rougeau, Gregory) (Entered: 02/07/2018)

                                       114                         Request To Take Judicial Notice (RE: related
                                       (90 pgs; 9 docs)            document(s)112 Objection to Claim). Filed by Debtor
                                                                   Veronica A Gonzales (Attachments: # 1 Exhibit A- Part 1 #
                                                                 1 2 Exhibit A- Part 2 # 3 Exhibit A- Part 3 # 4 Exhibit A- Part
                                                                   4 # 5 Exhibit A- Part 5 # 6 Exhibit A- Part 6 # 7 Exhibit A-
                                                                   Part 7 # 8 Exhibit A- Part 8) (Rougeau, Gregory) (Entered:
   02/07/2018                                                      02/07/2018)

                                       115                           Certificate of Service (RE: related document(s)112
                                       (3 pgs)                       Objection to Claim, 113 Opportunity for Hearing, 114
                                                                     Request To Take Judicial Notice). Filed by Debtor Veronica
   02/07/2018                                                        A Gonzales (Rougeau, Gregory) (Entered: 02/07/2018)
                                                                 1
                                       116                           Objection to Claim Number 1 by Claimant Franchise Tax
                                       (10 pgs)                      Board Filed by Debtor Veronica A Gonzales. (Rougeau,
   02/09/2018                                                        Gregory) (Entered: 02/09/2018)

                                       117                           Notice and Opportunity for Hearing (RE: related
                                       (2 pgs)                       document(s)116 Objection to Claim Number 1 by Claimant
                                                                     Franchise Tax Board Filed by Debtor Veronica A Gonzales.).
                                                                     Filed by Debtor Veronica A Gonzales (Rougeau, Gregory)
   02/09/2018                                                        (Entered: 02/09/2018)

                                       118                           Request To Take Judicial Notice (RE: related
                                       (51 pgs; 7 docs)              document(s)116 Objection to Claim). Filed by Debtor
                                                                     Veronica A Gonzales (Attachments: # 1 Exhibit A- Part 1 #
                                                                     2 Exhibit A- Part 2 # 3 Exhibit A- Part 3 # 4 Exhibit A- Part
                                                                     4 # 5 Exhibit A- Part 5 # 6 Exhibit A- Part 6) (Rougeau,
   02/09/2018                                                        Gregory) (Entered: 02/09/2018)

                                       119                           Certificate of Service (RE: related document(s)116
                                       (2 pgs)                       Objection to Claim, 117 Opportunity for Hearing, 118
                                                                     Request To Take Judicial Notice). Filed by Debtor Veronica
   02/09/2018                                                        A Gonzales (Rougeau, Gregory) (Entered: 02/09/2018)

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                          16/26
7/21/2020     Case 4:20-cv-05494-KAW DocumentCANB
                                               8-1LiveFiled 08/13/20 Page 128 of 512
                                                       Database

   02/21/2018                            Statement Adjourning Meeting of 341(a) Meeting of
                                         Creditors. Meeting of Creditors Continued. Next Meeting of
                                         Creditors to be Held on 3/13/2018 at 10:30 AM at Office of
                                         the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
                                         02/21/2018)

                                       120                          Operating Report for Filing Period January 2018 (Chapter 7
                                       (41 pgs)                     Operating Report) Filed by Trustee Andrea A. Wirum
   02/21/2018                                                       (Pierotti, Richard) (Entered: 02/21/2018)

                                       121                         Withdrawal of Documents (Notice Withdrawing Motion for
                                       (1 pg)                      Sale) (RE: related document(s)86 Motion for Sale of
                                                                   Property, Motion to Pay). Filed by Trustee Andrea A. Wirum
   03/01/2018                                                      (Maher, Charles) (Entered: 03/01/2018)

                                                                   Hearing Dropped. The hearing on 3/2/18 at 11:30 a.m. is
                                                                   taken off calendar per the Withdrawal (dkt #121) filed on
                                                                   3/1/18. (related document(s): 88 Motion to Sell Property
                                                                   Free and Clear Under 363(f) filed by Andrea A. Wirum) (lp)
   03/01/2018                                                      (Entered: 03/01/2018)

                                                                    Statement Adjourning Meeting of 341(a) Meeting of
                                                                    Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                    Creditors to be Held on 4/3/2018 at 11:00 AM at Office of
                                                                    the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   03/13/2018                                                       03/13/2018)

                                       122                         Request for Entry of Default Re: (RE: related
                                       (2 pgs)                     document(s)112 Objection to Claim). Filed by Debtor
                                                                   Veronica A Gonzales (Rougeau, Gregory) (Entered:
   03/20/2018                                                      03/20/2018)

                                       123                         Declaration of Gregory A. Rougeau in Support of (RE:
                                       (115 pgs; 11 docs)          related document(s)122 Request For Entry of Default). Filed
                                                                   by Debtor Veronica A Gonzales (Attachments: # 1 Exhibit A
                                                                   # 2 Exhibit B# 3 Exhibit C-Part 1# 4 Exhibit C-Part 2# 5
                                                                   Exhibit C-Part3 # 6 Exhibit C-Part 4# 7 Exhibit C-Part 5# 8
                                                                   Exhibit C-Part 6 # 9 Exhibit D # 10 Exhibit E) (Rougeau,
   03/20/2018                                                      Gregory) (Entered: 03/20/2018)

                                       124                         Certificate of Service (RE: related document(s)122 Request
                                       (3 pgs)                     For Entry of Default, 123 Declaration). Filed by Debtor
                                                                   Veronica A Gonzales (Rougeau, Gregory) (Entered:
   03/20/2018                                                      03/20/2018)

                                       125                         Objection Objection To Request For Entry Of Default (RE:
                                       (2 pgs)                     related document(s)122 Request For Entry of Default). Filed
                                                                   by Creditor United States of America (Stier, Cynthia)
   03/21/2018                                                      (Entered: 03/21/2018)

   03/21/2018                          126                          Response Response To Amended Objection To Claim (RE:
                                       (11 pgs; 3 docs)             related document(s)112 Objection to Claim). Filed by
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                     17/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                     8-1LiveFiled 08/13/20 Page 129 of 512
                                                             Database

                                               Creditor United States of America (Attachments: # 1 Exhibit
                                               1 # 2 Exhibit 2) (Stier, Cynthia) (Entered: 03/21/2018)

                                       127                           Ex Parte Motionfor Order Extending Operating Authority
                                       (4 pgs; 2 docs)               Filed by Trustee Andrea A. Wirum (Attachments: # 1
                                                                     Declaration of Charles P. Maher) (Maher, Charles) (Entered:
   03/26/2018                                                        03/26/2018)

                                       128                           Order Extending Authority for Operation of Business
   03/27/2018                          (1 pg)                        (Related Doc # 127) (1p) (Entered: 03/27/2018)

                                       129                           Reply (RE: related document(s)125 Objection). Filed by
                                       (2 pgs)                       Debtor Veronica A Gonzales (Rougeau, Gregory) (Entered:
   04/02/2018                                                        04/02/2018)

                                                                     Statement Adjourning Meeting of 341(a) Meeting of
                                                                     Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                     Creditors to be Held on 4/24/2018 at 11:00 AM at Office of
                                                                     the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   04/04/2018                                                        04/04/2018)

                                       130                           Motion for Sale of Property (Motion for Authority to Sell
                                       (4 pgs)                       Real Property) Filed by Trustee Andrea A. Wirum (Maher,
   04/09/2018                                                        Charles) (Entered: 04/09/2018)

                                       131                           Notice and Opportunity for Hearing (Notice of Trustee's
                                       (2 pgs)                       Requestfor Authority to Sell Real Property) (RE: related
                                                                     document(s)130 Motion for Sale of Property (Motion for
                                                                     Authority to Sell Real Property) Filed by Trustee Andrea A.
                                                                     Wirum). Filed by Trustee Andrea A. Wirum (Maher,
   04/09/2018                                                        Charles) (Entered: 04/09/2018)
                                                                 1
                                       132                           Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                       document(s)131 Opportunity for Hearing). Filed by Trustee
   04/09/2018                                                        Andrea A. Wirum (Maher, Charles) (Entered: 04/09/2018)

                                       133                           Order Setting Status Conference on Objection to Claim No.
                                       (2 pgs)                       2 (RE: related document(s)112 Objection to Claim filed by
                                                                     Debtor Veronica A Gonzales). Status Conference
                                                                     scheduled for 5/11/2018 at 11:00 AM at San Francisco
   04/10/2018                                                        Courtroom 17 - Montali. (1p) (Entered: 04/11/2018)

                                                                     Statement Adjourning Meeting of 341(a) Meeting of
                                                                     Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                     Creditors to be Held on 5/8/2018 at 11:30 AM at Office of
                                                                     the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   04/25/2018                                                        04/25/2018)

   05/07/2018                          134                           Motion to Compromise and Abandon Real Property;
                                       (4 pgs)                       Withdrawal of Notice of Sale (RE: related document(s)130
                                                                     Motion for Sale of Property, 131 Opportunity for Hearing).
                                                                     Filed by Trustee Andrea A. Wirum (Maher, Charles)
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                           18/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 130 of 512
                                                              Database

                                               CORRECTIVE ENTRIES: (1) Clerk modified the docket
                                               text to reflect the information contained in the PDF. (2)
                                               Clerk modified docket text. Modified on 5/9/2018 (cf).
                                               (Entered: 05/07/2018)

                                       135                         Motion to Compromise and Abandon Real Property;
                                       (4 pgs)                     Withdrawal of Notice of Sale Filed by Trustee Andrea A.
                                                                   Wirum (Maher, Charles) NOTE: This is a duplicate entry to
                                                                   document #134. Modified on 5/7/2018 (cf). (Entered:
   05/07/2018                                                      05/07/2018)

                                       136                         Notice and Opportunity for Hearing (Notice of Compromise,
                                       (2 pgs)                     Abandonment of Real Property, and Withdrawal of Notice of
                                                                   Sale) (RE: related document(s)134 Withdrawal of
                                                                   Documents (RE: related document(s)130 Motion for Sale of
                                                                   Property, 131 Opportunity for Hearing). Filed by Trustee
                                                                   Andrea A. Wirum, 135 Application to Compromise
                                                                   Controversy with Veronica A. Gonzales , Motion to
                                                                   Abandon (Motion to Compromise and Abandon Real
                                                                   Property; Withdrawal of Notice of Sale) Filed by Trustee
                                                                   Andrea A. Wirum). Filed by Trustee Andrea A. Wirum
   05/07/2018                                                      (Maher, Charles) (Entered: 05/07/2018)

                                       137                          Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                      document(s)136 Opportunity for Hearing). Filed by Trustee
   05/07/2018                                                       Andrea A. Wirum (Maher, Charles) (Entered: 05/07/2018)

                                                                    Statement Adjourning Meeting of 341(a) Meeting of
                                                                    Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                    Creditors to be Held on 6/12/2018 at 11:00 AM at Office of
                                                                    the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   05/09/2018                                                       05/09/2018)

                                                                   Hearing held and continued (related document(s): 133 Order
                                                                   To Set Hearing) Hearing scheduled for 07/27/2018 at
                                                                   01:30 PM at San Francisco Courtroom 17 - Montali. (1p)
   05/11/2018                                                      (Entered: 05/11/2018)

                                       138                            i ,,)
                                                                        PDF with attached Audio File. Court Date & Time [
                                       (1 pg)
                                                                    5/11/2018 11:00:47 AM ]. File Size [ 1156 KB ]. Run Time [
   05/11/2018                                                       00:04:49 ]. (admin). (Entered: 05/11/2018)

                                       139                         Stipulation, to Entry of Order Authorizing Use of Cash
                                       (3 pgs)                     Collateral Filed by Creditor JPMORGAN CHASE BANK,
                                                                   N.A., Trustee Andrea A. Wirum. (Maher, Charles) (Entered:
   05/21/2018                                                      05/21/2018)

                                       140                         Order Authorizing Use of Cash Collateral (RE: related
                                       (1 pg)                      document(s)139 Stipulation for Miscellaneous Relief filed
                                                                   by Trustee Andrea A. Wirum, Creditor JPMORGAN
   05/23/2018                                                      CHASE BANK, N.A.). (1p) (Entered: 05/23/2018)

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        19/26
7/21/2020     Case 4:20-cv-05494-KAW DocumentCANB8-1LiveFiled 08/13/20 Page 131 of 512
                                                         Database

   05/30/2018              141             Request for Entry of Default Re: (Request for Entry of
                           (9 pgs; 2 docs) Order) (RE: related document(s)134 Withdrawal of
                                           Document, 135 Application to Compromise Controversy,
                                           Motion to Abandon, 136 Opportunity for Hearing, 137
                                           Certificate of Service, Declaration). Filed by Trustee Andrea
                                           A. Wirum (Attachments: # 1 Declaration of Charles P.
                                           Maher) (Maher, Charles) (Entered: 05/30/2018)

                                       142                           Order Authorizing Compromise (Related Doc # 135) (1p)
   06/01/2018                          (2 pgs)                       (Entered: 06/01/2018)

                                                                     Statement Adjourning Meeting of 341(a) Meeting of
                                                                     Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                     Creditors to be Held on 6/26/2018 at 11:30 AM at Office of
                                                                     the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
   06/13/2018                                                        06/13/2018)

                                       143                         Motionfor Order Authorizing Loan Modification Agreement
                                       (14 pgs; 3 docs)            Filed by Creditor JPMorgan Chase Bank, National
                                                                   Association, its assignees and/or successors (Attachments: #
                                                                 I 1 Exhibit # 2 Certificate of Service) (Jafarnia, Merdaud)
   06/14/2018                                                      (Entered: 06/14/2018)

                                       144                           Objection to Motion for Order Authorizing Loan
                                       (4 pgs; 2 docs)               Modification Agreement (RE: related document(s)143
                                                                     Motion Miscellaneous Relief). Filed by Trustee Andrea A.
                                                                     Wirum (Attachments: # 1 Certificate of Service) (Maher,
   06/15/2018                                                        Charles) (Entered: 06/15/2018)

                                       145                           Motion for Sale of Property , Motion to Pay (Motion to Sell
                                       (2 pgs)                       Real Property and Pay Administrative Expense) Filed by
                                                                     Trustee Andrea A. Wirum (Maher, Charles) (Entered:
   06/27/2018                                                        06/27/2018)

                                       146                           Notice and Opportunity for Hearing (Renewed Notice of
                                       (3 pgs)                       Trustees Intent to Sell Real Property and Pay Administrative
                                                                     Expense) (RE: related document(s)145 Motion for Sale of
                                                                     Property , Motion to Pay (Motion to Sell Real Property and
                                                                     Pay Administrative Expense) Filed by Trustee Andrea A.
                                                                     Wirum). Filed by Trustee Andrea A. Wirum (Maher,
   06/27/2018                                                        Charles) (Entered: 06/27/2018)

                                                                     Statement Adjourning Meeting of 341(a) Meeting of
                                                                     Creditors. Meeting of Creditors Continued. Next Meeting of
                                                                     Creditors to be Held on 7/17/2018 at 10:30 AM at Office of
                                                                     the U.S. Trustee Office 450 Debtor absent. (Wirum, Andrea)
   06/27/2018                                                        (Entered: 06/27/2018)
                                                                 1
                                       147                           Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                       document(s)146 Opportunity for Hearing). Filed by Trustee
   06/27/2018                                                        Andrea A. Wirum (Maher, Charles) (Entered: 06/27/2018)


https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                         20/26
7/21/2020     Case 4:20-cv-05494-KAW DocumentCANB
                                               8-1LiveFiled 08/13/20 Page 132 of 512
                                                       Database

   07/18/2018                            Statement Adjourning Meeting of 341(a) Meeting of
                                         Creditors. Meeting of Creditors Continued. Next Meeting of
                                         Creditors to be Held on 8/7/2018 at 11:00 AM at Office of
                                         the U.S. Trustee Office 450 (Wirum, Andrea) (Entered:
                                         07/18/2018)

                                       148                         Request for Entry of Default Re: (Request for Entry of
                                       (10 pgs; 2 docs)            Order) (RE: related document(s)145 Motion for Sale of
                                                                   Property, Motion to Pay, 146 Opportunity for Hearing, 147
                                                                   Certificate of Service, Declaration). Filed by Trustee Andrea
                                                                   A. Wirum (Attachments: # 1 Declaration of Charles P.
   07/19/2018                                                      Maher) (Maher, Charles) (Entered: 07/19/2018)

                                       149                         Order Authorizing Sale of Real Property and Payment of
                                       (2 pgs)                     Administrative Expense (Related Doc # 145), Granting
                                                                   Motion To Pay (Related Doc # 145) (lp) (Entered:
   07/20/2018                                                      07/20/2018)

                                       150                         Request for Entry of Default Re: Motion for Order
                                       (27 pgs; 4 docs)            Authorizing Loan Modification Agreement (RE: related
                                                                   document(s)143 Motion Miscellaneous Relief). Filed by
                                                                   Creditor JPMorgan Chase Bank, National Association, its
                                                                   assignees and/or successors (Attachments: # 1 Declaration #
                                                                   2 Exhibit # 3 Certificate of Service) (Jafarnia, Merdaud)
   07/23/2018                                                      (Entered: 07/23/2018)

                                       151                          Order Authorizing Debtor to Enter Loan Modification
   07/23/2018                          (4 pgs; 2 docs)              Agreement (Related Doc # 143) (lp) (Entered: 07/23/2018)

                                       152                          Withdrawal of Documents (RE: related document(s)150
                                       (4 pgs)                      Request For Entry of Default). Filed by Creditor JPMorgan
                                                                    Chase Bank, National Association, its assignees and/or
   07/24/2018                                                       successors (Jafarnia, Merdaud) (Entered: 07/24/2018)

                                       153                         BNC Certificate of Mailing (RE: related document(s) 151
                                       (4 pgs)                     Order on Motion for Miscellaneous Relief). Notice Date
   07/25/2018                                                      07/25/2018. (Admin.) (Entered: 07/25/2018)

                                                                   Hearing held and continued (related document(s): 133 Order
                                                                   To Set Hearing) Hearing scheduled for 09/28/2018 at
                                                                   01:30 PM at San Francisco Courtroom 17 - Montali. (1p)
   07/27/2018                                                      (Entered: 07/27/2018)

                                                                   Meeting of Creditors Held and Concluded (Wirum, Andrea)
   08/08/2018                                                      (Entered: 08/08/2018)

                                       154                         Notice of Abandonment of Property . Filed by Trustee
   08/21/2018                          (1 pg)                      Andrea A. Wirum (Maher, Charles) (Entered: 08/21/2018)

   09/12/2018                          155                         Motionfor Order Authorizing Loan Modification Agreement
                                       (14 pgs; 3 docs)            Filed by Creditor JPMorgan Chase Bank, National
                                                                   Association, its assignees and/or successors (Attachments: #
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        21/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                    8-1LiveFiled 08/13/20 Page 133 of 512
                                                            Database

                                               1 Exhibit # 2 Certificate of Service) (Jafarnia, Merdaud)
                                               DEFECTIVE ENTRY: Incorrect event code selected.
                                               Modified on 9/13/2018 (kl). (Entered: 09/12/2018)

                                                                   Hearing Held. The debtor withdraws on the record the
                                                                   objection to the claim. The matter is taken off calendar.
                                                                   (related document(s): 133 Order To Set Hearing) (lp)
   09/28/2018                                                      (Entered: 09/28/2018)

                                       156                         Request for Entry of Default Re: Motion for Order
                                       (24 pgs; 4 docs)            Authorizing Loan Modification Agreement (RE: related
                                                                   document(s)155 Motion Miscellaneous Relief). Filed by
                                                                   Creditor JPMorgan Chase Bank, National Association, its
                                                                   assignees and/or successors (Attachments: # 1 Declaration #
                                                                   2 Exhibit # 3 Certificate of Service) (Jafarnia, Merdaud)
   10/12/2018                                                      (Entered: 10/12/2018)

                                       157                          Order Authorizing Debtor to Enter Loan Modification
   10/16/2018                          (4 pgs; 2 docs)              (Related Doc # 155) (lp) (Entered: 10/16/2018)

                                       158                         BNC Certificate of Mailing (RE: related document(s) 157
                                       (4 pgs)                     Order on Motion for Miscellaneous Relief). Notice Date
   10/18/2018                                                      10/18/2018. (Admin.) (Entered: 10/18/2018)

                                       159                         Notice of Change of Address of Law Firm Filed by Creditor
                                       (3 pgs)                     JPMorgan Chase Bank, National Association, its assignees
   10/22/2018                                                      and/or successors (Jafarnia, Merdaud) (Entered: 10/22/2018)

                                       160                         Interim Application for Compensation (First Interim
                                       (45 pgs; 2 docs)            Application of Rincon Law, LLPfor Compensation and
                                                                   Expense Reimbursement as Counselfor Chapter 7 Trustee)
                                                                   for Rincon Law LLP, Trustee's Attorney, Fee: $85,965,
                                                                   Expenses: $1,378.92. Filed by Trustee Attorney Rincon Law
                                                                   LLP (Attachments: # 1 Declaration) (Maher, Charles)
   11/09/2018                                                      (Entered: 11/09/2018)

                                       161                         Notice of Hearing on Application for Compensation and
                                       (2 pgs)                     Expense Reimbursement by Counselfor Trustee (RE: related
                                                                   document(s)160 Interim Application for Compensation
                                                                   (First Interim Application of Rincon Law, LLPfor
                                                                   Compensation and Expense Reimbursement as Counselfor
                                                                   Chapter 7 Trustee) for Rincon Law LLP, Trustee's Attorney,
                                                                   Fee: $85,965, Expenses: $1,378.92. Filed by Trustee
                                                                   Attorney Rincon Law LLP (Attachments: # 1 Declaration)).
                                                                   Hearing scheduled for 11/30/2018 at 09:30 AM at San
                                                                   Francisco Courtroom 17 - Montali. Filed by Trustee
   11/09/2018                                                      Andrea A. Wirum (Maher, Charles) (Entered: 11/09/2018)

                                       162                      Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                  document(s)161 Notice of Hearing). Filed by Trustee Andrea
   11/09/2018                                                   A. Wirum (Maher, Charles) (Entered: 11/09/2018)

https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841 L_1_0-1                                                        22/26
7/21/2020     Case 4:20-cv-05494-KAW DocumentCANB
                                                8-1LiveFiled 08/13/20 Page 134 of 512
                                                        Database

   11/30/2018                           Hearing Dropped. No appearances required. The application is
                                        allowed as filed; order to follow. (related document(s): 160
                                        Application for Compensation filed by Rincon Law LLP) (lp)
                                        (Entered: 11/30/2018)

                                       163                       Order Approving Application For Interim Compensation and
                                       (2 pgs)                   Expense Reimbursement (Related Doc # 160). fees awarded:
                                                                 $85965.00, expenses awarded: $1378.92 for Rincon Law LLP
   12/03/2018                                                    (1p) (Entered: 12/03/2018)

                                       164                      Motion to Pay (Motion for Authority to Pay Income Tax) Filed
                                       (2 pgs)                  by Trustee Andrea A. Wirum (Maher, Charles) (Entered:
   12/14/2018                                                   12/14/2018)

                                       165                      Notice and Opportunity for Hearing (Notice of Trustee's Intent
                                       (1 pg)                   to Pay Income Tax) (RE: related document(s)164 Motion to
                                                                Pay (Motion for Authority to Pay Income Tax) Filed by Trustee
                                                                Andrea A. Wirum). Filed by Trustee Andrea A. Wirum (Maher,
   12/14/2018                                                   Charles) (Entered: 12/14/2018)

                                       166                       Certificate of Service , Declaration of Mailing (RE: related
                                       (3 pgs)                   document(s)165 Opportunity for Hearing). Filed by Trustee
   12/14/2018                                                    Andrea A. Wirum (Maher, Charles) (Entered: 12/14/2018)

                                       167                       Application for Compensation for Richard L. Pierotti, Trustee's
                                       (22 pgs; 2 docs)          Accountant, Fee: $18,010.00, Expenses: $84.54. Filed by
                                                                 Trustee Accountant Richard L. Pierotti (Attachments: # 1
                                                                 Certificate of Service) (Pierotti, Richard) (Entered:
   12/18/2018                                                    12/18/2018)

                                       168                       Objection (RE: related document(s)164 Motion to Pay). Filed
                                       (2 pgs)                   by Debtor Veronica A Gonzales (Rougeau, Gregory) (Entered:
   01/04/2019                                                    01/04/2019)

                                       169                      Notice of Hearing on Objection to Payment of Tax Debt (RE:
                                       (1 pg)                   related document(s)164 Motion to Pay (Motion for Authority to
                                                                Pay Income Tax) Filed by Trustee Andrea A. Wirum, 168
                                                                Objection (RE: related document(s)164 Motion to Pay). Filed
                                                                by Debtor Veronica A Gonzales). Hearing scheduled for
                                                                1/18/2019 at 10:00 AM at San Francisco Courtroom 17 -
                                                                Montan. Filed by Trustee Andrea A. Wirum (Maher, Charles)
   01/07/2019                                                   (Entered: 01/07/2019)

                                       170                      Reply (Trustee's Reply to Debtor's Limited Objection to the
                                       (15 pgs; 3 docs)         Payment of Income Tax Owed by the Bankruptcy Estate and
                                                                her Apparent Objection to the Returns Themselves) (RE:
                                                                related document(s)168 Objection). Filed by Trustee Andrea A.
                                                                Wirum (Attachments: # 1 Declaration of Charles P. Maher # 2
                                                                Declaration of Richard Pierotti) (Maher, Charles) (Entered:
   01/14/2019                                                   01/14/2019)

   01/18/2019                                                   Hearing Held. The motion is granted as of 2/11/19. The court
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                         23/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB8-1LiveFiled 08/13/20 Page 135 of 512
                                                               Database

                                              will sign an order at that time. Mr Maher to submit the order.
                                              (related document(s): 164 Motion to Pay filed by Andrea A.
                                              Wirum) (lp) (Entered: 01/18/2019)

                                       171
                                                                   I' ) PDF with attached Audio File. Court Date & Time [
                                       (1 pg)
                                                                  1/18/2019 10:01:47 AM ]. File Size [ 2260 KB ]. Run Time [
   01/18/2019                                                     00:09:25 ]. (admin). (Entered: 01/18/2019)

                                       172                        Order Authorizing Payment of Income Tax (Related Doc #
   01/24/2019                          (2 pgs)                    164) (1p) (Entered: 01/24/2019)

                                       173                        Final Application for Compensation (Second and Final
                                       (15 pgs; 2 docs)           Application of Rincon Law, LLPfor Compensation and
                                                                  Expense Reimbursement as Counselfor Chapter 7 Trustee) for
                                                                  Rincon Law LLP, Trustee's Attorney, Fee: $10,090, Expenses:
                                                                  $38.50. Filed by Trustee Attorney Rincon Law LLP
                                                                  (Attachments: # 1 Declaration of Charles P. Maher) (Maher,
   03/05/2019                                                     Charles) (Entered: 03/05/2019)

                                       174                        Chapter 7 Trustee's Final Report filed on behalf of Trustee. The
                                       (12 pgs)                   United States Trustee has reviewed the Chapter 7 Trustee's
                                                                  Final Report. Filed by Trustee Andrea A. Wirum. (U.S. Trustee
   06/07/2019                                                     (RG)) (Entered: 06/07/2019)
                                                              1
                                       175                        Application for Compensation for Andrea A. Wirum, Trustee
                                       (45 pgs)                   Chapter 7, Fee: $29,935.69, Expenses: $137.95. The UST has
                                                                  reviewed the Application for Compensation of the trustee and
                                                                  submitted to the U.S. Bankruptcy Court for filing. Filed by
                                                                  Trustee Andrea A. Wirum. (U.S. Trustee (RG)) (Entered:
   06/07/2019                                                     06/07/2019)

                                       176                        Notice of Filing of Trustee's Final Report . Filed by Trustee
   06/07/2019                          (7 pgs; 2 docs)            Andrea A. Wirum. (U.S. Trustee (RG)) (Entered: 06/07/2019)

                                       177                        Notice of Hearing on Trustee's Final Application(s) for
                                       (2 pgs; 2 docs)            Compensation. Final Meeting scheduled for 7/12/2019 at
                                                                  10:30 AM at San Francisco Courtroom 17 - Montali. Filed
                                                                  by Trustee Andrea A. Wirum. (U.S. Trustee (RG)) (Entered:
   06/07/2019                                                     06/07/2019)

                                       178                        BNC Certificate of Mailing - PDF Document. (RE: related
                                       (2 pgs)                    document(s) 177 Final Meeting Sched/Resched). Notice Date
   06/12/2019                                                     06/12/2019. (Admin.) (Entered: 06/12/2019)

                                       179                        BNC Certificate of Mailing (RE: related document(s) 176
                                       (7 pgs)                    Notice of Final Report). Notice Date 06/12/2019. (Admin.)
   06/12/2019                                                     (Entered: 06/12/2019)

   07/08/2019                          180                        Declaration of Charles P Maher Regarding Reduction in Fee
                                       (3 pgs)                    Request (RE: related document(s)173 Application for


https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                         24/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                      8-1LiveFiled 08/13/20 Page 136 of 512
                                                              Database

                                              Compensation). Filed by Trustee Andrea A. Wirum (Maher,
                                              Charles) (Entered: 07/08/2019)

                                       181                      Declaration of Andrea Wirum in Support of Reduction in Fee
                                       (6 pgs)                  Request (RE: related document(s)175 Application for
                                                                Compensation). Filed by U.S. Trustee Office of the U.S.
   07/09/2019                                                   Trustee / SF (Wirum, Andrea) (Entered: 07/09/2019)

                                                                Hearing Held. There is no opposition. The applications are
                                                                approved. Applicants to upload orders. (related document(s):
                                                                177 Final Meeting Sched/Resched filed by Andrea A. Wirum)
   07/12/2019                                                   (bg) (Entered: 07/12/2019)

                                       182                      Order Approving Trustee's Payment of Fees and Expenses
                                       (1 pg)                   (Related Doc # 175). fees awarded: $29850.43, expenses
                                                                awarded: $137.95 for Andrea A. Wirum (1p) (Entered:
   07/15/2019                                                   07/16/2019)

                                       183                       Order Approving Final Compensation and Expense
                                       (2 pgs)                   Reimbursement (Related Doc # 173). fees awarded: $8470.00,
                                                                 expenses awarded: $38.50 for Rincon Law LLP (lp) (Entered:
   07/15/2019                                                    07/16/2019)

                                       184                       Order Authorizing Application For Compensation By
                                       (1 pg)                    Accountant (Related Doc # 167). fees awarded: $18010.00,
                                                                 expenses awarded: $84.54 for Richard L. Pierotti (lp) (Entered:
   07/17/2019                                                    07/18/2019)

                                       185                      Chapter 7 Trustee's Final Account, Certification that the Estate
                                       (10 pgs)                 has been Fully Administered and Application of Trustee to be
                                                                Discharged filed on behalf of Trustee, Andrea Wirum. The
                                                                United States Trustee has reviewed the Final Account,
                                                                Certification that the Estate has been Fully Administered and
                                                                Application of Trustee to be Discharged. The United States
                                                                Trustee does not object to the relief requested. Filed by Trustee
                                                                Andrea A. Wirum. (Tamanaha, Donna (yw)) (Entered:
   09/17/2019                                                   09/17/2019)

                                       186
   10/01/2019                          (2 pgs; 2 docs)           Final Decree (myt) (Entered: 10/01/2019)

   10/01/2019                                                   Bankruptcy Case Closed. (myt) (Entered: 10/01/2019)

                                       187                      BNC Certificate of Mailing (RE: related document(s) 186 Final
                                       (2 pgs)                  Decree). Notice Date 10/03/2019. (Admin.) (Entered:
   10/03/2019                                                   10/03/2019)




                                   I
https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                                        25/26
7/21/2020           Case 4:20-cv-05494-KAW DocumentCANB
                                                    8-1LiveFiled 08/13/20 Page 137 of 512
                                                            Database

                                                          PACER Service Center                                   I
                                                             Transaction Receipt
                                                               07/21/2020 07:32:46
                                    PACER        I                        Client
                                                     dwtsea01:2541668:0
                                    Login:                                Code:
                                                                                    17-30533 Fil or Ent: filed
                                                                                    From: 5/22/2000 To:
                                                                                    7/21/2020 Doc From: 0
                                                                          Search
                                   Description: Docket Report                       Doc To: 99999999 Term:
                                                                          Criteria:
                                                                                    included Headers: included
                                                                                    Format: html Page counts
                                                                                    for documents: included
                                   Billable
                                                     18                   Cost:     1.80
                                   Pages:




https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?115063375174841-L_1_0-1                                              26/26
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 138 of 512




                  EXHIBIT 7
      Case4:20-cv-05494-KAW
     Case   4:14-cv-03850-JSW Document
                               Document8-1
                                        41-2Filed  08/13/20
                                               Filed 01/07/15Page 139
                                                               Page 21ofof512
                                                                           29



 1
       Veronica A. Gonzales
 2     In Pro Per
       36 Rustic Way                                                               D
 3     San Rafael, California 94901
       Telephone (415)717-2111                                MAY 7 - 2014
 4     Email: vgonzpass@aol.com                       KIM TURNER, Court Executive Officer
                                                     MARIN COUNTY SUPERIOR COURT
 5
       Attorney for Plaintiff                               By: E. Chats, Deputy

 6
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7
                                      FOR THE COUNTY OF MARIN c v,            „ to      1   25
 8     VERONICA A. GONZALES
                                         )           PLAINTIFF' COMPLAINT FOR
 9                 PLAINTIFF,            )
                                         )          (1) NEGLIGENCE;
10
       vs.                               )          (2) FRAUD;
11                                       )          (3) TO SET ASIDE TRUSTEE'S SALE;
       WELLS FARGO HOME MORTGAGE, INC.; )           (4) WRONGFUL FORECLOSURE;
12     NORTHWEST TRUSTEE SERVICES, INC; )           (5) BREACH OF CONTRACT;
       US BANK, N.A., AS SUCCESSOR       )          (6) BREACH OF THE IMPLIED
13     TRUSTEE TO WACHOVIA BANK, N.A, AS)           COVENANT OF GOOD FAITH AND
14     TRUSTEE FOR MSSTR 2004-1; ALL                FAIR DEALING;
       PERSONS UNKNOWN, CLAIMING ANY                (7) UNJUST ENRICHMENT;
15     LEGAL OR EQUITABLE RIGHT, TITLE,             (8) VIOLATION OF CALIFORNIA
       ESTATE, LIEN, OR INTEREST IN THE             BUSINESS AND PROFESSIONS CODE
16     PROPERTY DESCRIBED IN THE                    SECTIONS 17200 ET SEQ.;
       COMPLAINT ADVERSE TO PLAINTIFF'              (9) QUIET TITLE; AND
17
       TITLE, OR ANY CLOUD ON PLAINTIFF'            (10) SLANDER OF TITLE
18     TITLE THERETO; and DOES 1-20,
       INCLUSIVE,
19
                      DEFENDANTS.
20

21

22

23

24

25

26

27

28

                                         PLAINTIFFS' COMPLAINT


                                                                  Exhibit 10, Page 1 of 20
      Case4:20-cv-05494-KAW
     Case  4:14-cv-03850-JSW Document
                              Document8-1
                                       41-2Filed
                                              Filed 01/07/15Page
                                                  08/13/20       140
                                                              Page 22ofof512
                                                                          29




 1

 2     TO THIS HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD

 3     HEREIN:

 4            Plaintiff hereby allege as follows:
 5
                                                    PARTIES
 6
              3.      Defendant Wells Fargo Home Mortgage, INC is, and at all times herein
 7
       mentioned was, a Delaware limited liability company, organized and existed under the laws of
 8
       the State of California, doing business in MARIN County, California.
 9

10            4.      Defendant US BANK, N.A., AS SUCCESSOR TRUSTEE TO WACHOVIA

11     BANK, N.A, AS TRUSTEE FOR MSSTR 2004-1 Without Recourse ("us bank") is, and at all

12     times herein mentioned was, a business entity of unknown form, doing business in MARIN
13
       County, California.
14
              5.      Defendant Northwest Trustee Services, Inc. is a California corporation with its
15
       principal place of business in Orange County, California.
16
              6       "All Persons Unknown, Claiming Any Legal Or Equitable Right, Title, Estate,
17

18     Lien, Or Interest In The Property Described In The Complaint Adverse To Plaintiff Title, Or

19     Any Cloud On Plaintiff Title Thereto" are sued herein pursuant to California Code of Civil
20     Procedure Section 762.020(a).
21
              7.      Plaintiff do not know the true names and capacities of the defendants sued herein
22
       as DOES 1 through 20 ("DOE Defendants"), inclusive, and therefore sues said DOE Defendants
23
       by fictitious names. Plaintiff are informed and believe and based on such information and belief
24

25     aver that each of the DOE Defendants is contractually, strictly, negligently, intentionally,

26     vicariously liable and or otherwise legally responsible in some manner for the acts and

27     omissions described herein. Plaintiff will amend this Complaint to set forth the true names and
28

                                            PLAINTIFFS' COMPLAINT
                                                      2
                                                                        Exhibit 10, Page 2 of 20
      Case4:20-cv-05494-KAW
     Case  4:14-cv-03850-JSW Document
                              Document8-1
                                       41-2Filed
                                              Filed 01/07/15Page
                                                  08/13/20    Page
                                                                 141
                                                                   23ofof512
                                                                          29




       capacities of each DOE Defendant when same are ascertained.
 1

 2             8.     Plaintiff are informed and believe and based on such information and belief aver

 3     that Defendants WELLS FARGO HOME MORTGAGE, INC, Northwest Trustee Services, Inc.

 4     U.S. Bank and DOE Defendants 1 through 10, inclusive, and each of them, are and at all
 5
       material times have been, the agents, servants or employees of each other, purporting to act
 6
       within the scope of said agency, service or employment in performing the acts and omitting to
 7
       act as averred herein. WELLS FARGO HOME MORTGAGE, INC, NORTHWEST TRUSTEE
 8
       SERVICES, INC and US BANK, N.A., AS SUCCESSOR TRUSTEE TO WACHOVIA
 9

10     BANK, N.A, AS TRUSTEE FOR MSSTR 2004-land DOE Defendants 6 through 10, inclusive,

11     are hereinafter collectively referred to as the "Foreclosing Defendants."

12             9.     Each of the Defendants named herein are believed to, and are alleged to have
13
       been acting in concert with, as employee, agent, co-conspirator or member of a joint venture of,
14
       each of the other Defendants, and are therefore alleged to be jointly and severally liable for the
15
       claims set forth herein, except as otherwise alleged.
16
                                         GENERAL ALLEGATIONS
17

18            10.     Prior to October 26, 2001, Plaintiff purchased certain real property commonly

19     known as 36 Rustic Way, San Rafael, CA 94901 (the "Subject Property").

20            11.     On or about October 26, 2001, Plaintiff refinanced the loan on the Subject
21
       Property through WELLS FARGO HOME MORTGAGE, INC. ("Wells") and executed a
22
       promissory note in favor of Wells. The note was secured by a deed of trust with Wells Fargo
23
       Home Mortgage, INC as beneficiary.
24

25            12.     Plaintiff made each payment due on the new loan.

26            13.     On or about October 26, 2001, WELLS FARGO HOME MORTGAGE, INC

27     acquired the servicing rights to Plaintiff loan.
28

                                            PLAINTIFFS' COMPLAINT
                                                      3
                                                                        Exhibit 10, Page 3 of 20
     Case4:20-cv-05494-KAW
     Case 4:14-cv-03850-JSW Document
                            Document 8-1
                                     41-2 Filed
                                           Filed08/13/20
                                                 01/07/15 Page
                                                           Page142
                                                                24 of
                                                                   of 512
                                                                      29




             14.     However, around the winter of 2010, Plaintiff was notified by WELLS FARGO
 1

 2    HOME MORTGAGE, INC that ("Wells") allegedly had not received Plaintiff monthly

 3    mortgage payments for several months. Plaintiff advised Mr. Representative, a representative of

 4    WELLS FARGO HOME MORTGAGE, INC, that the payments had indeed been made on time.
 5
      In response, Mr. Representative requested written verification of the payments.
 6
             15.     On or around January 2011, Plaintiff faxed to WELLS FARGO HOME
 7
      MORTGAGE, INC correspondence and copies of Plaintiff bank confirmations showing the
 8
      debits for the various payments that had been paid to Wells Fargo Home Mortgage, Inc..
 9

10           16.     In response, Mr. Representative contacted Plaintiff and stated that the bank

11    confirmations were insufficient proof of payment and requested further verification. Plaintiff

12    again faxed to Mr. Representative on or around late more transaction records showing the
13
      payments made all paid to WELLS FARGO HOME MORTGAGE, INC.
14
             17.     On or about June 2011, Plaintiff were contacted by a gentleman who identified
15
      himself as a representative of WELLS FARGO HOME MORTGAGE, INC named who was
16
      calling on behalf of Mr. Representative told Plaintiff that WELLS FARGO HOME
17

18    MORTGAGE, INC had not been successful in locating Plaintiffs Payments, but that WELLS

19    FARGO HOME MORTGAGE, INC was placing a waiver some payments as a show of good
20    faith. He then stated he expected WELLS FARGO HOME MORTGAGE, INC to locate the
21
      payments soon.
22
             18.     Plaintiff made several telephone calls on a regular basis to check on the status of
23
      the payments. After a couple of months of receiving no correspondence, Plaintiff spoke with
24

25    "e" of WELLS FARGO HOME MORTGAGE, INC. advised Plaintiff that their account was

26    current and that a Notice of default was filed on the property. She then further advised that

27    Plaintiff should be receiving a new accounting summary within the next few days.
28

                                          PLAINTIFFS' COMPLAINT
                                                    4
                                                                        Exhibit 10, Page 4 of 20
     Case
      Case4:20-cv-05494-KAW
           4:14-cv-03850-JSW Document
                              Document8-1
                                       41-2Filed 08/13/20
                                             Filed 01/07/15Page
                                                            Page143
                                                                  25ofof512
                                                                         29




                19.   Months passed, when Plaintiff had not received the new accounting, Plaintiff
 1

 2    contacted WELLS FARGO HOME MORTGAGE, INC inquiring about it. Plaintiff spoke with

 3   "' another WELLS FARGO HOME MORTGAGE, INC representative. stated that he knew

 4    nothing about the Payments, or a new accounting or any arrangements to waive any payments.
 5
     He further stated that if WELLS FARGO HOME MORTGAGE, INC did not receive payment
 6
     within the next 24 hours, WELLS FARGO HOME MORTGAGE, INC would foreclose on the
 7
      Subject Property. Plaintiff then made several calls to Mr. Representative to confirm the waivers
 8
     but none of them returned Plaintiff calls. Plaintiff also called WELLS FARGO HOME
 9

10   MORTGAGE, INC's Vice President of Customer Service, but she did not return Plaintiff call

11    either.

12              20.   Subsequently, in Mid 2011, Plaintiff received notice that a Notice of Default and
13
     Election to Sell Deed of Trust ("Notice") had been recorded on the Subject Property back in
14
     December of 2010. The Notice was executed on December 01, 2010, and recorded on
15
     December 21, 2010. However, Plaintiff was not familiar with the entities set forth therein.
16

17   Specifically, the Notice stated that the Deed of Trust executed by Plaintiff "was to secure

18   obligations in favor of Wells Fargo Home Mortgage, Inc., as Beneficiary. The Notice did not

19   include a declaration pursuant to Civil Code Section 2923.5. A true, correct and accurate copy
20   of the Notice is required under the civil code 2923.5(a),2923.55(a).
21
                21.   The Notice was wrongfully recorded by WELLS FARGO HOME MORTGAGE,
22
     INC. as Plaintiff were not in default with their payment obligations as they made (and provided
23
     proof of payments). Moreover, the Notice was wrongful and improper because WELLS
24

25   FARGO HOME MORTGAGE, INC..

26              22.   Prior to their receipt of the Notice, Plaintiff did not receive any telephone calls or

27   written correspondence from WELLS FARGO HOME MORTGAGE, INC.
28

                                            PLAINTIFFS' COMPLAINT
                                                      5
                                                                            Exhibit 10, Page 5 of 20
     Case4:20-cv-05494-KAW
     Case 4:14-cv-03850-JSW Document
                            Document 8-1
                                     41-2 Filed
                                           Filed08/13/20
                                                 01/07/15 Page
                                                           Page144
                                                                26 of
                                                                   of 512
                                                                      29




              23.     In or about mid-late April 2011, Plaintiff received her first unrecorded Notice of
 1

 2    Trustee's Sale in the mail and promptly gave it to Mr. Representative. There was no signed

 3    declaration attached to the Notice of Trustee's Sale pursuant to Section 2923.5 by in which he

 4    testifies that he sent a letter to Plaintiff, attempted to contact Plaintiff by telephone at least 3
 5    times and sent a certified letter notifying Plaintiff of the default. The facts set forth in the
 6
      declaration were not true. Prior to receiving the Notice of Default, Plaintiff received no
 7
      communication or contact, in writing or telephonically, from WELLS FARGO HOME
 8
      MORTGAGE, INC.
 9

10            24.     Based upon information and belief, on or about October 26, 2001,

11    notwithstanding of the fact that, Northwest Trustee Services, Inc., it was not the trustee under

12    the Deed of Trust. Northwest Trustee Services, Inc. moving forward with the public auction
13
      which will resulted in US Bank being granted and conveyed the Subject Property by Northwest
14
      Trustee Services, Inc., allegedly acting as the duly appointed Trustee under the Deed of Trust.
15
              25.     Based upon information and belief, the first recorded Trustee's Sale was also
16
      invalid because it took place without anyone ever presenting the original note, or original and
17

18    valid assignments of the note, to WELLS FARGO HOME MORTGAGE, INC. The failure to

19    do so resulted in invalid foreclosure proceedings.
20           26.      Based upon information and belief, at no time did WELLS FARGO HOME
21
      MORTGAGE, INC. know, in fact, who the actual Investor of the Deed of Trust was. Further,
22
      Plaintiff are informed and belief that the beneficiary of the Deed of Trust NEVER provided a
23
      declaration to Northwest Trustee Services, Inc.. stating that Plaintiff were in default under the
24

25    terms of the Deed of Trust and, accordingly, the recording of the Notice of Default and any

26    subsequent documents relating to a non judicial foreclosure were recorded in violation of

27    California Civil Code section 2924(a)(1)(C).
28

                                             PLAINTIFFS' COMPLAINT
                                                       6
                                                                            Exhibit 10, Page 6 of 20
      Case4:20-cv-05494-KAW
     Case   4:14-cv-03850-JSW Document
                               Document8-1
                                        41-2Filed  08/13/20
                                               Filed 01/07/15Page 145
                                                               Page 27ofof512
                                                                           29




 1

 2                                    FIRST CAUSE OF ACTION FOR

 3                                              NEGLIGENCE

 4                          (AGAINST THE FORECLOSING DEFENDANTS)
 5
              27.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1
 6
       through 26, inclusive, as though fully set forth herein.
 7
              28.     At all times relevant herein, the Foreclosing Defendants, acting as Plaintiff'
 8
       lender and loan servicer, had a duty to exercise reasonable care and skill to maintain proper and
 9

10     accurate loan records and to discharge and fulfill the other incidents attendant to the

11     maintenance, accounting and servicing of loan records, including, but not limited, accurate

12     crediting of payments made by Plaintiff
13
              29.     In taking the actions alleged above, and in failing to take the actions as alleged
14
       above, the Foreclosing Defendants breached their duty of care and skill to Plaintiff in the
15
       servicing of Plaintiff loan by, among other things, failing to properly and accurately credit
16
       payments made by Plaintiff toward the loan, preparing and filing false documents, and
17

18     foreclosing on the Subject Property without having the legal authority and/or proper

19     documentation to do so.
20            30.     As a direct and proximate result of the negligence and carelessness of the
21
       Foreclosing Defendants as set forth above, Plaintiff suffered general and special damages in an
22
       amount to be determined at trial.
23

24

25

26
27

28

                                            PLAINTIFFS' COMPLAINT
                                                      7
                                                                         Exhibit 10, Page 7 of 20
      Case4:20-cv-05494-KAW
     Case   4:14-cv-03850-JSW Document
                               Document8-1
                                        41-2Filed  08/13/20
                                               Filed 01/07/15Page 146
                                                               Page 28ofof512
                                                                           29




                                     SECOND CAUSE OF ACTION FOR
 1

 2                                                   FRAUD

 3                           (AGAINST THE FORECLOSING DEFENDANTS)

 4             31.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1
 5
       through 30, inclusive, as though fully set forth herein.
 6
               32.     The Foreclosing Defendants engaged in a pattern and practice of defrauding
 7
       Plaintiff in that, during the life of the mortgage loan, the Foreclosing Defendants failed to
 8
       properly credit payments made and foreclosed on the Subject Property based on Plaintiff
 9

10     alleged non-payment which they knew to be false.

11             33.     The Foreclosing Defendants had actual knowledge that the Plaintiff account was

12     not accurate but that the Foreclosing Defendants could use the inaccuracy to foreclose on the
13
       Subject Property which had substantial equity, to recover its excessive fees, charges and interest.
14
       Plaintiff made such payments and provided proof of the payments based on the improper,
15
       inaccurate, and fraudulent representations as to their account. The Foreclosing Defendants also
16
       utilized amounts known to the Defendants to be inaccurate to determine the amount allegedly
17

18     due and owing for purposes of foreclosure.

19            34.      Additionally, the Foreclosing Defendants concealed material facts known to them
20    but not to Plaintiff regarding payments, notices, assignments, transfers, late fees and charges
21
       with the intent to defraud Plaintiff.
22
              35.     The Foreclosing Defendants made the above-referenced false representations,
23
      concealments and non-disclosures with knowledge of the misrepresentations, intending to
24

25    induce Plaintiff reliance, which the unsuspecting Plaintiff justifiably relied upon, resulting in

26     damage to their credit standing, costs and loss of their property. Plaintiff were unaware of the

27    true facts. Had Plaintiff known the true facts, Plaintiff, among other things, would not have
28

                                               PLAINTIFFS' COMPLAINT
                                                         8
                                                                         Exhibit 10, Page 8 of 20
      Case4:20-cv-05494-KAW
     Case   4:14-cv-03850-JSW Document
                               Documen8-1
                                       t 41-2Filed 08/13/20
                                                Filed 01/07/15Page 147
                                                                Page 29ofof512
                                                                            29



      maintained the Foreclosing Defendants as their lender, servicer and trustee (and their alleged
 1

 2    agents) and/or would have taken legal action immediately to save their house.

 3            36.     As a result of the Foreclosing Defendants' fraudulent conduct, Plaintiff have

 4    suffered compensatory, general and special damages in an amount to proof. Additionally, the
 5
      Foreclosing Defendants acted with malice, fraud and/or oppression and, thus, Plaintiff are
 6
      entitled to an award of punitive damages.
 7
                                        THIRD CAUSE OF ACTION
 8
                                    TO SET ASIDE TRUSTEE'S SALE
 9

10                         (AGAINST THE FORECLOSING DEFENDANTS)

11            37.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1

12    through 36, inclusive, as though fully set forth herein.
13
              38.     The Foreclosing Defendants never had the legal authority to foreclose, i.e., the
14
      authority to exercise the power of sale as an assignee of the Note and Deed of Trust, because the
15
      Foreclosing Defendants' interest was never acknowledged and recorded in violation of Civil
16
      Code § 2932.5, resulting in the non judicial foreclosure sale being void ab initio.
17

18            39.    Moreover, the Foreclosing Defendants never had the legal authority to foreclose

19    because the instrument (Deed of Trust), which permitted foreclosure if the borrower was in
20    default, is void as it was improperly assigned and/or transferred to the Foreclosing Defendants
21
      from the original Investor. The Plaintiff was in review for a loan modification during the
22
      recordings of the Trustee sales thus far, which is a violation of civil codes 2923.5, 2923.55,
23
      2923.6, 2924.11, 2924.18- "Dual Tracking". Therefore, the Deed of Trust could not provide a
24

25    basis for a foreclosure, and the non judicial foreclosure is void ab initio.

26           40.     Accordingly, Plaintiff hereby request an order of this Court that the Trustee's

27

28

                                            PLAINTIFFS' COMPLAINT
                                                      9
                                                                         Exhibit 10, Page 9 of 20
      Case
     Case   4:14-cv-03850-JSWDocument
          4:20-cv-05494-KAW   Documen8-1   Filed
                                      t 41-3      08/13/20
                                               Filed        Page
                                                     01/07/15    1481of
                                                              Page   of512
                                                                        18



       Sale was irregular in that it was legally void and conducted without any right or privilege by the
 1

 2     Foreclosing Defendants.

 3                                      FOURTH CAUSE OF ACTION

 4                                      WRONGFUL FORECLOSURE
 5
                             (AGAINST THE FORECLOSING DEFENDANTS)
 6
               41.      Plaintiff incorporate herein by reference the allegations made in paragraphs 1
 7
       through 40, inclusive, as though fully set forth herein.
 8
               42.      Plaintiff are informed and believe and thereon allege that after the origination and
 9

10     funding of their loan, it was sold to investors as a "mortgage backed security" and that none of

11     the Foreclosing Defendants in this action owned this loan, or the corresponding note. Moreover,

12     none of the Foreclosing Defendants in this action were lawfully appointed as trustee or had the
13
       original note assigned to them. Accordingly, none of the Foreclosing Defendants in this action
14
       had the right to declare default, cause notices of default to be issued or recorded, or foreclose on
15
       Plaintiff interest in the Subject Property. The Foreclosing Defendant US BANK, N.A., AS
16
       SUCCESSOR TRUSTEE TO WACHOVIA BANK, N.A, as trustee for MSSTR 2004-1 was not
17

18     the note holder or a beneficiary at any time with regard to Plaintiff' loan.

19             43.      Plaintiff further allege on information and belief that none of the Foreclosing
20    Defendants in this action are beneficiaries or representatives of the beneficiary and, if the
21
       Foreclosing Defendants allege otherwise, they do not have the original note to prove that they
22
      are in fact the party authorized to conduct the foreclosure.
23
               44.      Plaintiff further allege on information and belief that the loan was sold or
24

25    transferred without notifying the Plaintiff in writing. Therefore, the loan is void of legal rights

26     to enforce it.

27

28

                                             PLAINTIFFS' COMPLAINT
                                                      10
                                                                        Exhibit 10, Page 10 of 20
      Case
     Case   4:14-cv-03850-JSW Document
          4:20-cv-05494-KAW    Documen8-1
                                       t 41-3Filed
                                                Filed 01/07/15Page
                                                   08/13/20        1492 of
                                                                Page    of 512
                                                                           18




               45.     Additionally, The Foreclosing Defendants violated California Civil Code
 1

 2     §2923.5(a), which requires a "mortgagee, beneficiary or authorized agent" to "contact the

 3     borrower or person by telephone in order to assess the borrower's financial situation and explore

 4     options for the borrower to avoid foreclosure. "Section 2923.5(b) requires a default notice to
 5
       include a declaration "from the mortgagee, beneficiary, or authorized agent" of compliance with
 6
       section 2923.5, including attempt "with due diligence to contact the borrower as required by this
 7
       section."
 8
               46.     None of the Foreclosing Defendants contacted Plaintiff to discuss their financial
 9

10     situation. Moreover, none of the Foreclosing Defendants explored options with Plaintiff to

11     avoid foreclosure. Additionally, none of the Foreclosing Defendants informed Plaintiff of the

12     right to have a meeting within 14 days of said contact. Accordingly, the Foreclosing Defendants
13
       did not fulfill their legal obligation to Plaintiff.
14
               47.     Thus, the Foreclosing Defendants engaged in a fraudulent foreclosure of the
15
       Subject Property in that the Foreclosing Defendants did not have the legal authority to foreclose
16
       on the Subject Property and, alternatively, if they had the legal authority, they failed to comply
17

18     with Civil Code Section 2923.5 and 2923.6.

19             48.     As a result of the above alleged wrongs, Plaintiff have suffered general and
20     special damages in an amount to be determined at trial.
21
                                        FIFTH CAUSE OF ACTION FOR
22
                                            BREACH OF CONTRACT
23
                             (AGAINST THE FORECLOSING DEFENDANTS)
24

25             49.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1

26     through 48, inclusive, as though fully set forth herein.

27

28

                                              PLAINTIFFS' COMPLAINT
                                                       11
                                                                       Exhibit 10, Page 11 of 20
     Case
      Case4:20-cv-05494-KAW
            4:14-cv-03850-JSW Document
                               Document8-1
                                        41-3Filed 08/13/20
                                               Filed 01/07/15Page 150
                                                               Page 3 of 512
                                                                         18




              50.    Plaintiff' original loan agreement set forth dates by which monthly principal and
 1

 2    interest payments were due, and when late fees and other charges could be assessed.

 3            51.    Alternatively, if the original note and deed of trust were properly assigned to

 4    Defendants, Defendants breached the note and deed of trust that Plaintiff signed in October
 5
      2001. The terms of the note required payments made by Plaintiff to be applied properly to the
 6
      note.
 7
              52.    The Foreclosing Defendants breached the note and deed of trust by failing to
 8
      apply the payments made by Plaintiff, to Plaintiff' loan, the result of which led to the
 9

10    Foreclosing Defendants eventually foreclosing on the Subject Property.

11            53.    As a proximate result of Defendants' breaches, Plaintiff have suffered

12    compensatory damages in an amount to be proven at trial.
13

14
                                     SIXTH CAUSE OF ACTION FOR
15
        BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
16

17                         (AGAINST THE FORECLOSING DEFENDANTS)

18            54.    Plaintiff incorporate herein by reference the allegations made in paragraphs 1

19    through 53, inclusive, as though fully set forth herein.
20            55.    Every contract imposes upon each party a duty of good faith and fair dealing in
21
      its performance and its enforcement. This implied covenant of good faith and fair dealing
22
      requires that no party will do anything that will have the effect of impairing, destroying, or
23
      injuring the rights of the other party to receive the benefits of their agreement. The covenant
24

25    implies that in all contracts each party will do all things reasonably contemplated by the terms of

26    the contract to accomplish its purpose. This covenant protects the benefits of the contract that

27   the parties reasonably contemplated when they entered into the agreement.
28

                                           PLAINTIFFS' COMPLAINT
                                                    12
                                                                        Exhibit 10, Page 12 of 20
      Case
     Case   4:14-cv-03850-JSW Document
          4:20-cv-05494-KAW    Document8-1
                                        41-3Filed 08/13/20
                                                     01/07/15Page 1514 of
                                               Filed           Page    of 512
                                                                          18




               56.    Alternatively, if the note and deed of trust was validly and properly assigned to
 1

 2     the Foreclosing Defendants, the Foreclosing Defendants did not act in good faith and did not

 3     deal fairly with Plaintiff in connection with the note and deed of trust when they refused to

 4     properly apply the payments to their loan and thereafter foreclosed on the Subject Property even
 5
       though Plaintiff provided proof of payments for the allegedly skipped months and thereafter
 6
       refused to resolve the mistake with Plaintiff in an equitable fashion.
 7
               57.    The Foreclosing Defendants enjoyed substantial discretionary power affecting the
 8
       rights of Plaintiff during the events alleged in this Complaint. They were required to exercise
 9

10     such power in good faith.

11             58.    The Foreclosing Defendants engaged in such conduct to drive Plaintiff into

12     foreclosure so that they could acquire the Subject Property with its large equity at a bargain
13
       basement price. These actions were a bad faith breach of the contract between Plaintiff and the
14
       Foreclosing Defendants which show that they had no intention of performing the contract,
15
       consisting of the original note and deed of trust, in good faith.
16
              59.     As a result of the Foreclosing Defendants' breaches of this covenant, Plaintiff
17

18     have suffered general and special damages in an amount to be determined at trial.

19

20                                 SEVENTH CAUSE OF ACTION FOR
21
                                           UNJUST ENRICHMENT
22
                            (AGAINST THE FORECLOSING DEFENDANTS)
23
              60.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1
24

25     through 59, inclusive, as though fully set forth herein.

26            61.     By their wrongful acts and omissions, the Foreclosing Defendants have been

27     unjustly enriched at the expense of Plaintiff, and thus Plaintiff have been unjustly deprived.
28

                                            PLAINTIFFS' COMPLAINT
                                                     13
                                                                           Exhibit 10, Page 13 of 20
      Case
     Case   4:14-cv-03850-JSW Document
          4:20-cv-05494-KAW    Documen8-1
                                       t 41-3Filed
                                                Filed 01/07/15Page
                                                   08/13/20     Page
                                                                   1525 of
                                                                        of 512
                                                                           18




              62.     By reason of the foregoing, Plaintiff seek restitution from the Foreclosing
 1

 2     Defendants, and an order of this Court disgorging all profits, benefits, and other compensation

 3     obtained by the Foreclosing Defendants from their wrongful conduct.

 4                                   EIGHTH CAUSE OF ACTION FOR
 5
        VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE SECTIONS
 6
                                                17200 ET SEQ.
 7
                            (AGAINST THE FORECLOSING DEFENDANTS)
 8
              63.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1
 9

10     through 62, inclusive, as though fully set forth herein.

11            64.     California Business & Professions Code Section 17200, et seq., prohibits acts of
12     unfair competition, which means and includes any "fraudulent business act or practice . ." and
13
       conduct which is "likely to deceive" and is "fraudulent" within the meaning of Section 17200.
14
              65.     As more fully described above, the Foreclosing Defendants' acts and practices
15
       are likely to deceive, constituting a fraudulent business act or practice. This conduct is ongoing
16
       and continues to this date.
17

18            66.     Specifically, the Foreclosing Defendants engage in deceptive business practices

19     with respect to mortgage loan servicing, assignments of notes and deeds of trust, foreclosure of
20     residential properties and related matters by
21
                      (a) Assessing improper or excessive late fees;
22
                      (b) Improperly characterizing customers' accounts as being in default or
23
       delinquent status to generate unwarranted fees;
24

25                    (c) Instituting improper or premature foreclosure proceedings to generate

26     unwarranted fees;

27                    (d) Misapplying or failing to apply customer payments;
28

                                            PLAINTIFFS' COMPLAINT
                                                     14
                                                                       Exhibit 10, Page 14 of 20
      Case
     Case   4:14-cv-03850-JSW Document
          4:20-cv-05494-KAW    Documen8-1
                                       t 41-3Filed
                                                Filed 01/07/15Page
                                                   08/13/20     Page
                                                                   1536 of
                                                                        of 512
                                                                           18




                      (e) Failing to provide adequate monthly statement information to customers
 1

 2     regarding the status of their accounts, payments owed, and/or basis for fees assessed;

 3                    (f) Seeking to collect, and collecting, various improper fees, costs and charges,

 4     that are either not legally due under the mortgage contract or California law, or that are in excess
 5
       of amounts legally due;
 6
                      (g) Mishandling borrowers' mortgage payments and failing to timely or properly
 7
       credit payments received, resulting in late charges, delinquencies or default;
 8
                      (h) Treating borrowers as in default on their loans even though the borrowers
 9

10     have tendered timely and sufficient payments or have otherwise complied with mortgage

11     requirements or California law;

12                    (i) Failing to disclose the fees, costs and charges allowable under the mortgage
13
       contract;
14
                      (j) Ignoring grace periods;
15
                      (k) Executing and recording false and misleading documents; and
16
                      (1) Acting as beneficiaries and trustees without the legal authority to do so.
17

18            67.     The Foreclosing Defendants fail to act in good faith as they take fees for services

19     but do not render them competently and in compliance with applicable law.
20            68.     Moreover, the Foreclosing Defendants engage in a uniform pattern and practice
21
       of unfair and overly-aggressive servicing that result in the assessment of unwarranted and unfair
22
       fees against California consumers, and premature default often resulting in unfair and illegal
23
       foreclosure proceedings. The scheme implemented by the Foreclosing Defendants is designed
24

25     to defraud California consumers and enrich the Foreclosing Defendants.

26            69.     The foregoing acts and practices have caused substantial harm to California

27     consumers.
28

                                            PLAINTIFFS' COMPLAINT
                                                     15
                                                                      Exhibit 10, Page 15 of 20
      Case
     Case   4:14-cv-03850-JSWDocument
          4:20-cv-05494-KAW   Documen8-1   Filed
                                      t 41-3      08/13/20
                                               Filed        Page
                                                     01/07/15    1547of
                                                              Page   of512
                                                                        18




              70.    As a direct and proximate cause of the unlawful, unfair and fraudulent acts and
 1

 2    practices of the Foreclosing Defendants, Plaintiff and California consumers have suffered and

 3    will continue to suffer damages in the form of unfair and unwarranted late fees and other

 4    improper fees and charges.
 5
              71.    By reason of the foregoing, the Foreclosing Defendants have been unjustly
 6
      enriched and should be required to disgorge their illicit profits and/or make restitution to
 7
      Plaintiff and other California consumers who have been harmed, and/or be enjoined from
 8
      continuing in such practices pursuant to California Business & Professions Code Sections 17203
 9

10    and 17204. Additionally, Plaintiff are therefore entitled to injunctive relief and attorney's fees

11    as available under California Business and Professions Code Sec. 17200 and related sections.

12

13
                                    NINETH CAUSE OF ACTION FOR
14
                                                QUIET TITLE
15
         (AS TO DEFENDANTS US BANK; ALL PERSONS UNKNOWN, CLAIMING ANY
16
        LEGAL OR EQUITABLE RIGHT, TITLE, ESTATE, LIEN, OR INTEREST IN THE
17

18     PROPERTY DESCRIBED IN THE COMPLAINT ADVERSE TO PLAINTIFF' TITLE,

19     OR ANY CLOUD ON PLAINTIFF' TITLE THERETO; AND DOES 1 THROUGH 20)
20           72.     Plaintiff incorporate herein by reference the allegations made in paragraphs 1
21
      through 71, inclusive, as though fully set forth herein.
22
             73.     Plaintiff are the equitable owners of the Subject Property which has the following
23
      legal description:
24

25            74.    Plaintiff seek to quiet title against the claims of Defendants US Bank ; ALL

26    PERSONS UNKNOWN, CLAIMING ANY LEGAL OR EQUITABLE RIGHT, TITLE,

27    ESTATE, LIEN, OR INTEREST IN THE PROPERTY DESCRIBED IN THE COMPLAINT
28
                                                    ---
                                           PLAINTIFFS' COMPLAINT
                                                    16
                                                                      Exhibit 10, Page 16 of 20
      Case4:20-cv-05494-KAW
     Case  4:14-cv-03850-JSW Document
                             Document8-1
                                      41-3Filed
                                            Filed 01/07/15Page
                                                08/13/20   Page  8 of
                                                               155 of 18
                                                                      512




      ADVERSE TO PLAINTIFF'S TITLE, OR ANY CLOUD ON PLAINTIFF'S TITLE
 1

 2    THERETO; and DOES 1 through 20 (collectively referred to herein as the "Title Defendants")

 3    as the Title Defendants hold themselves out as entitled to fee simple ownership of the Subject

 4    Property by and through their purchase of the property at the trustee's sale. In fact, the Title
 5
      Defendants had no right to title or interest in the Subject Property and no right to entertain any
 6
      rights of ownership including the right to foreclosure, offering the Subject Property for sale at a
 7
      trustee's sale, demanding possession or filing cases for unlawful detainer. Nevertheless, the
 8
      Title Defendants will proceeded with a non-judicial foreclosure sale, through NORTHWEST
 9

10    TRUSTEE SERVICES, INC. as alleged trustee, illegally and with unclean hands.

11            75.    In October 2001, Plaintiff executed the Deed of Trust which listed the trustee as

12    FIDELITY NATIONAL TITLE INSURANCE COMPANY. Later, NORTHWEST TRUSTEE
13
      SERVICES, INC. foreclosed on the Subject Property. At the time that WELLS FARGO HOME
14
      MORTGAGE, INC. signed the Notice of Default, NORTHWEST TRUSTEE SERVICES, INC.
15
      had not been substituted as the trustee in place of FIDELITY NATIONAL TITLE INSURANCE
16
      COMPANY. As the Notice of Default must be signed by the trustee, either original or
17

18    substituted, and the beneficiary or trustee, either original or substituted, must comply with

19    California Civil Code Section 2923.5, the trustee's sale is void because NORTHWEST
20    TRUSTEE SERVICES, INC was not the trustee at the time that it signed the Notice of Default
21
      and allegedly complied with Section 2923.5. Thus, the trustee and beneficiary failed to follow
22
      the statutory rules for a valid foreclosure under the California Civil Code and it is, therefore,
23
      void.
24

25            76.    Additionally, the trustee's sale is void because the requirements of Civil Code

26    Section 2923.5 were not complied with by WELLS FARGO HOME MORTGAGE, INC. or any

27    of the Foreclosing Defendants.
28

                                           PLAINTIFFS' COMPLAINT
                                                    17
                                                                        Exhibit 10, Page 17 of 20
     Case
     Case 4:20-cv-05494-KAW Document 8-1
          4:14-cv-03850-JSW Document             01/07/15 Page
                                           Filed08/13/20
                                     41-3 Filed                 9 ofof18
                                                           Page156     512




             77.       Plaintiff seek to quiet title as of October 2001. Plaintiff seeks a judicial
 1

 2   declaration that the title to the Subject Property is vested in Plaintiff alone and that the Title

 3   Defendants and each of them be declared to have no interest estate, right, title or interest in the

 4   subject property and that the Title Defendants, their agents and assigns, be forever enjoined from
 5
     asserting any estate, right title or interest in the Subject Property subject to Plaintiff' rights.
 6
                                      TENTH CAUSE OF ACTION FOR
 7
                                             SLANDER OF TITLE
 8
                            (AGAINST THE FORECLOSING DEFENDANTS)
 9

10           78.       Plaintiff incorporate herein by reference the allegations made in paragraphs 1

11   through 77, inclusive, as though fully set forth herein.

12           79.       Pursuant to, among others, California Civil Code section 2924(a)(1)(C), only the
13
     beneficiary of a Deed of Trust or a beneficiary's assignee or the agent of a beneficiary or its
14
     assignee may cause to be recorded against real property either a Notice of Default or a Notice of
15
     Trustee's Sale.
16
             80.       NORTHWEST TRUSTEE SERVICES, INC., purportedly but falsely acting as
17

18   either the trustee or the agent of the beneficiary of the Deed of Trust or the agent of US BANK,

19   N.A., AS SUCCESSOR TRUSTEE TO WACHOVIA BANK, N.A, as trustee for MSSTR 2004-
20   1, wrongfully and without privilege, caused a Notice of Default to be recorded against the
21
     Subject Property.
22
            81.        Later, NORTHWEST TRUSTEE SERVICES, INC., again purportedly but
23
     falsely acting as either the trustee or the agent of the beneficiary of the Deed of Trust or the
24

25   agent of US BANK, N.A., AS SUCCESSOR TRUSTEE TO WACHOVIA BANK, N.A, as

26   trustee for MSSTR 2004-1, wrongfully and without privilege, caused a Notice of Trustee's Sale

27   aswell as a Notice of Default to be recorded against the Subject Property.
28

                                             PLAINTIFFS' COMPLAINT
                                                      18
                                                                            Exhibit 10, Page 18 of 20
     Case4:20-cv-05494-KAW
     Case 4:14-cv-03850-JSW Document
                            Document 8-1
                                     41-3 Filed
                                           Filed08/13/20
                                                 01/07/15 Page
                                                           Page157
                                                                10 of
                                                                   of 512
                                                                      18




              82.    Finally, WELLS FARGO HOME MORTGAGE, INC., again purportedly but
 1

 2    falsely acting as either the trustee or the agent of the beneficiary of the Deed of Trust or the

 3    agent of US BANK, N.A., AS SUCCESSOR TRUSTEE TO WACHOVIA BANK, N.A, as

 4    trustee for MSSTR 2004-1, wrongfully and without privilege, caused a Trustee's Deed Upon
 5
      Sale to be recorded against the Subject Property.
 6
              83.    None of the Foreclosing Defendants, whether jointly or severally, were ever a
 7
      trustee, beneficiary or assignee of any beneficiary of any Deed of Trust recorded against the
 8
      Subject Property. Accordingly, they wrongfully caused the recording of the Notice of Default
 9

10    and Notice of Trustee's Sale gainst the Subject Property.

11           84.     US BANK, N.A., AS SUCCESSOR TRUSTEE TO WACHOVIA BANK, N.A,

12    as trustee for MSSTR 2004-1, wrongfully and without privilege, has published matters or caused
13
      matters to be published that they are the current owners of the Subject Property which is untrue
14
      and disparaging to Plaintiff interest in the Subject Property.
15
             85.     By doing the acts described above, the Foreclosing Defendants have slandered
16
      Plaintiff title to the Subject Property.
17

18           86.     In that the conduct and acts of the Foreclosing Defendants violated, among

19    others, California Civil Code section 2924(a)(1)(C), such conduct and acts were not privileged.
20           87.     The conduct of the Foreclosing Defendants caused Plaintiff to suffer general and
21
      special damages in an amount to be proven at trial.
22
                                           PRAYER FOR RELIEF
23
             Wherefore, Plaintiff pray for judgment against the Defendants and each of them, jointly
24

25    and severally, as follows:

26           1.      For a declaration of the rights and duties of the parties, specifically that the

27    foreclosure of Plaintiff residence was wrongful.
28

                                           PLAINTIFFS' COMPLAINT
                                                    19
                                                                         Exhibit 10, Page 19 of 20
     Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                            Document 8-1
                                     41-3 Filed
                                            Filed08/13/20
                                                  01/07/15 Page
                                                            Page158
                                                                 11 of
                                                                    of 512
                                                                       18




               2.   To vacate and set aside the foreclosure sale.
 1

 2             3.   To quiet title in favor of Plaintiff and against Defendants.

 3             4.   For compensatory, special, general and punitive damages according to proof

 4   against all Defendants.
 5
               5.   Pursuant to Business and Professions Code § 17203, that all Defendants, their
 6
     successors, agents, representatives, employees, and all persons who act in concert with them be
 7
     permanently enjoined from committing any acts of unfair competition in violation of § 17200,
 8
     including, but not limited to, the violations alleged herein.
 9

10             6.   For civil penalties pursuant to statute, restitution, injunctive relief and reasonable

11   attorneys fees according to proof.

12             7.   For reasonable costs of suit and such other and further relief as the Court deems
13
     proper.
14

15
     DATED:
16

17

18                                          By:
                                                    Plaintiff, in Pry Per
19

20

21

22

23

24

25

26

27

28

                                          PLAINTIFFS' COMPLAINT
                                                   20
                                                                            Exhibit 10, Page 20 of 20
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 159 of 512




                  EXHIBIT 8
                                                                          Page 1 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 160 of 512


<DOCUMENT>
<TYPE>424B5
<SEQUENCE>1
<FILENAME>a38459.txt
<DESCRIPTION>UBS MASTR 2004-1
<TEXT>


<Page>




PROSPECTUS SUPPLEMENT DATED SEPTEMBER 30, 2004                      [MASTR LOGO]
(TO PROSPECTUS DATED SEPTEMBER 30, 2004)

                                  $724,468,034
                                 (APPROXIMATE)

                  MASTR SEASONED SECURITIZATION TRUST 2004-1
                                   (ISSUER)

                MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.
                                  (DEPOSITOR)

                        UBS REAL ESTATE SECURITIES INC.
                                  (TRANSFEROR)

                            WELLS FARGO BANK, N.A.
                  (MASTER SERVICER AND TRUST ADMINISTRATOR)

              MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-1

    The MASTR Seasoned Securitization Trust 2004-1 is issuing four groups of
certificates consisting in the aggregate of twenty-nine classes, but is offering
only twenty-three classes through this prospectus supplement.

    The trust will consist primarily of four pools of closed-end, fixed-rate and
    adjustable-rate mortgage loans secured by first mortgages or deeds of trust
    on residential one- to four-family properties.

    Credit enhancement for the certificates will be provided by the
    subordination of certain classes of certificates in respect of the right to
    receive interest and principal.

-------------------------------------------------------------------------------

  YOU SHOULD CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON PAGE S-19 OF THIS
  PROSPECTUS SUPPLEMENT AND PAGE 17 IN THE PROSPECTUS.

  The certificates will not represent obligations of Mortgage Asset
  Securitization Transactions, Inc., UBS Real Estate Securities Inc., UBS
  Securities LLC or any other person or entity. No governmental agency or
  instrumentality or any other person will insure the certificates or the
  mortgage loans securing the certificates.

  You should consult with your own advisors to determine if the offered
  certificates are appropriate investments for you and to determine the
  applicable legal, tax, regulatory and accounting treatment of the offered
  certificates.

-------------------------------------------------------------------------------

    NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED THE OFFERED
CERTIFICATES OR DETERMINED THAT THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING
PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

                            -------------------

    UBS Securities LLC will purchase the offered certificates from Mortgage
Asset Securitization Transactions, Inc. and expects to deliver the offered
certificates (other than the Class A-LR and Class A-UR certificates) in
book-entry form through the facilities of The Depository Trust Company to
purchasers on or about September 30, 2004.

    The proceeds to the depositor from the offered certificates are expected to
be approximately $750,855,932, plus accrued interest and before deducting
expenses, estimated at $794,374. See 'Underwriting' in this prospectus
supplement. The underwriter will sell the offered certificates purchased by it
from time to time in negotiated transactions at varying prices determined at the
time of sale.

                        [UBS INVESTMENT BANK LOGO]
                                UNDERWRITER



<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 2 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 161 of 512


                                TABLE OF CONTENTS

<TABLE>
<S>                                                                           <C>
SUMMARY........................................................................7
RISK FACTORS..................................................................19
   Some of the Loans Are Missing Loan Files...................................19
   The Loans Are Seasoned.....................................................19
   Some of the Loans are Delinquent or Have Been Delinquent in the Past.......19
   Offered Certificates May Not Be Appropriate for Individual Investors.......20
   The Yield On The Group 2 Certificates Will Be Affected By The
      Specific Terms That Apply To Such Certificates..........................20
   Credit Enhancement May Not Be Adequate.....................................21
   Certain Classes of Subordinate Certificates Provide Subordination
      for all of the related Offered Senior Certificates......................21
   Inadequacy of Value of Properties Could Affect Severity of Losses..........22
   There Are Risks Involving Unpredictability of Prepayments and the
      Effect of Prepayments on Yields.........................................22
   Bankruptcy of Borrowers May Adversely Affect Distributions on
      Certificates............................................................23
   Changes to the Weighted Average Net Mortgage Rate on the Loans May
      Reduce the Yield with Respect to the Group 3 and Group 4
      Certificates............................................................23
   The Transferor May Not Be Able to Repurchase or Replace Defective Loans....24
   There Are Risks in Holding Subordinate Certificates........................24
   Geographic Concentration Could Increase Losses on the Loans................25
   Failure of Master Servicer or Servicers to Perform May Adversely
      Affect Distributions on Certificates; Potential Conflict of Interest....26
   Limited Liquidity May Adversely Affect Market Value of Certificates........26
   Rights of Beneficial Owners May Be Limited by Book-Entry System............27
   Risks Related to the Residual Certificates.................................27
   Recent Developments May Increase the Risk of Loss on the Loans.............28
FORWARD-LOOKING STATEMENTS....................................................29
DEFINED TERMS.................................................................29
DESCRIPTION OF THE LOANS......................................................30
   MASTR Loans................................................................30
   Wells Fargo Loans..........................................................30
   Cendant Loans..............................................................31
   Characteristics of the Loans...............................................31
   Statistical Information....................................................34
THE MASTER SERVICER AND THE SERVICERS.........................................34
   General....................................................................34
   The Master Servicer........................................................35
   The Servicers..............................................................35
   Wells Fargo Bank, N.A......................................................36
   Wells Fargo Bank, N.A. Delinquency Experience..............................36
   ABN AMRO Mortgage Group, Inc...............................................38
DESCRIPTION OF THE OFFERED CERTIFICATES.......................................39
   General....................................................................39
   Book-Entry Certificates....................................................40
   Physical Certificates......................................................43
   Allocation of Available Funds..............................................43
   Interest...................................................................50
   Principal..................................................................51
   Allocation of Losses.......................................................53
   Subordination..............................................................56
   Restrictions on Transfer of the Residual Certificates......................64
   Reports to Certificateholders..............................................65
PREPAYMENT AND YIELD CONSIDERATIONS...........................................67
   General....................................................................67
   Prepayments and Defaults...................................................67
   Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6
      Certificates............................................................70
   Class 2-A-5 Certificates...................................................71
   The Offered Group 15-B Subordinate Certificates............................71
   The Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates...............72
   The Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates...............73
   Modeling Assumptions.......................................................74
ASSUMED LOAN CHARACTERISTICS..................................................75
   Sensitivity of the Principal Only Certificates.............................77
   Sensitivity of the Interest Only Certificates..............................78
   Weighted Average Lives of the Offered Certificates.........................79
</TABLE>


                                       S-2




<Page>



<TABLE>
<S>                                                                          <C>
   Yield on the Residual Certificates.........................................85
THE POOLING AND SERVICING AGREEMENT...........................................85
   General....................................................................85
   Assignment of the Loans....................................................86
   Collection and Other Servicing Procedures..................................87




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                          Page 3 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 162 of 512


   Hazard Insurance...........................................................88
   Realization Upon Defaulted Loans...........................................89
   Servicing and Master Servicing Compensation and Payment of Expenses........89
   Protected Accounts.........................................................90
   Collection Account and Distribution Account................................90
   Certain Matters Regarding the Master Servicer..............................91
   Events of Servicing Termination............................................93
   Advances...................................................................95
   Termination................................................................95
   Voting Rights..............................................................96
   Amendment..................................................................96
   The Trustee................................................................97
   The Trust Administrator....................................................97
FEDERAL INCOME TAX CONSEQUENCES...............................................98
   General....................................................................98
   Regular Certificates.......................................................98
   Residual Certificates......................................................99
   Special Tax Considerations Applicable to Residual Certificates.............99
   REMIC Taxes and Reporting.................................................101
STATE TAXES..................................................................102
ERISA CONSIDERATIONS.........................................................102
LEGAL INVESTMENT.............................................................104
USE OF PROCEEDS..............................................................104
UNDERWRITING.................................................................105
RATINGS......................................................................105
LEGAL MATTERS................................................................106
GLOSSARY OF TERMS............................................................107
ANNEX A: MORTGAGE LOAN STATISTICAL INFORMATION...............................A-1
</TABLE>


                                       S-3




<Page>



                  Important Notice About Information Presented
                in this Prospectus Supplement and the Prospectus

          Information about the offered certificates is provided in two separate
documents that progressively include more detail:

o    the accompanying prospectus, dated September 30, 2004, provides general
     information, some of which may not apply to the offered certificates; and

o    this prospectus supplement, which describes the specific terms of the
     offered certificates.

          Sales of the offered certificates may not be completed unless you have
received both this prospectus supplement and the accompanying prospectus. Please
read this prospectus supplement and the accompanying prospectus in full.

          If the terms of the offered certificates vary between this prospectus
supplement and the accompanying prospectus, then you should rely on the
information in this prospectus supplement.

          Cross-references in this prospectus supplement and the accompanying
prospectus to captions in these materials are included to assist in locating
further related discussions. The foregoing table of contents and the table of
contents in the accompanying prospectus provide the pages on which these
captions are located.

          All statistical data with respect to the loans are approximate, and
are based on the scheduled principal balances of the loans as of the cut-off
date except where otherwise noted.


                                       S-4




<Page>



                         THE SERIES 2004-1 CERTIFICATES

<TABLE>
<CAPTION>
--------------------------------------------------------------------------------------------------------------------------
                                                                                                           Initial Rating
                       Initial Principal                                                                     of Offered
                           Balance or                                                                     Certificates (2)
                            Notional       Initial Pass                                     Interest      ----------------
        Class              Amount (1)      Through Rate          Principal Types              Types          Fitch   S&P




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                       7/20/2020
                                                                           Page 4 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 163 of 512


--------------------------------------------------------------------------------------------------------------------------
Offered Certificates
--------------------------------------------------------------------------------------------------------------------------
<S>                      <C>                  <C>         <C>                            <C>                  <C>    <C>
Class 1-A-1              $137,304,000             (3)        Senior, Pass-Through         Variable Rate       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class 2-A-1              $202,458,499         8.0000%        Senior, TAC, Accretion        Fixed Rate         AAA    AAA
                                                                    Directed
--------------------------------------------------------------------------------------------------------------------------
Class 2-A-2              $ 50,000,000         5.5000%        Senior, TAC, Accretion        Fixed Rate         AAA    AAA
                                                                    Directed
--------------------------------------------------------------------------------------------------------------------------
Class 2-A-3              $ 50,000,000         5.2500%        Senior, TAC, Accretion        Fixed Rate         AAA    AAA
                                                                    Directed
--------------------------------------------------------------------------------------------------------------------------
Class 2-A-4              $127,458,501         5.0000%        Senior, TAC, Accretion        Fixed Rate         AAA    AAA
                                                                    Directed
--------------------------------------------------------------------------------------------------------------------------
Class 2-A-5              $ 20,927,000         6.5000%          Senior, Sequential          Fixed Rate,        AAA    AAA
                                                                                            Accrual
--------------------------------------------------------------------------------------------------------------------------
Class 2-A-6              $    500,000         6.5000%        Senior, TAC, Accretion        Fixed Rate         AAA    AAA
                                                                    Directed
--------------------------------------------------------------------------------------------------------------------------
Class 3-A-1              $ 41,159,000             (4)        Senior, Pass-Through         Variable Rate       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class 4-A-1              $ 72,304,000             (5)      Super Senior, Pass-Through     Variable Rate       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class 4-A-2              $ 3,805,000              (5)     Senior Support, Pass-Through    Variable Rate       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class A-X                          (6)        6.5000%      Senior, Notional Amount         Fixed Rate         AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class PO                 $ 3,989,934              (7)         Senior, Ratio Strip        Principal Only       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class A-LR               $         50             (3)           Senior, Residual          Variable Rate       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class A-UR               $         50             (3)           Senior, Residual          Variable Rate       AAA    AAA
--------------------------------------------------------------------------------------------------------------------------
Class 15-B-1             $    555,000             (3)             Subordinate             Variable Rate        NR     AA
--------------------------------------------------------------------------------------------------------------------------
Class 15-B-2             $    277,000             (3)             Subordinate             Variable Rate        NR     A
--------------------------------------------------------------------------------------------------------------------------
Class 15-B-3             $    208,000             (3)             Subordinate             Variable Rate       BBB    BBB
--------------------------------------------------------------------------------------------------------------------------
Class 30-B-1             $ 8,873,000          6.5000%             Subordinate              Fixed Rate          NR     AA
--------------------------------------------------------------------------------------------------------------------------
Class 30-B-2             $    934,000         6.5000%             Subordinate              Fixed Rate          NR     A
--------------------------------------------------------------------------------------------------------------------------
Class 30-B-3             $    700,000         6.5000%             Subordinate              Fixed Rate          NR    BBB
--------------------------------------------------------------------------------------------------------------------------
Class HY-B-1             $ 2,351,000              (8)             Subordinate             Variable Rate        NR     AA
--------------------------------------------------------------------------------------------------------------------------
Class HY-B-2             $    483,000             (8)             Subordinate             Variable Rate        NR     A
--------------------------------------------------------------------------------------------------------------------------
Class HY-B-3             $    181,000             (8)             Subordinate             Variable Rate        NR    BBB
--------------------------------------------------------------------------------------------------------------------------
     Non-Offered
--------------------------------------------------------------------------------------------------------------------------
Class 15-B-4             $    139,000             (3)             Subordinate             Variable Rate        BB     BB
--------------------------------------------------------------------------------------------------------------------------
Class 15-B-5             $     69,000             (3)             Subordinate             Variable Rate        B      B
--------------------------------------------------------------------------------------------------------------------------
Class 15-B-6             $    139,634             (3)             Subordinate             Variable Rate        NR     NR
--------------------------------------------------------------------------------------------------------------------------
Class C-B-4              $    588,000             (9)             Subordinate             Variable Rate        NR     BB
--------------------------------------------------------------------------------------------------------------------------
Class C-B-5              $    294,000             (9)             Subordinate             Variable Rate        NR     B
--------------------------------------------------------------------------------------------------------------------------
Class C-B-6              $    587,921             (9)             Subordinate             Variable Rate        NR     NR
--------------------------------------------------------------------------------------------------------------------------
</TABLE>

----------
(1) Approximate, subject to adjustment as described in this prospectus
     supplement.

(2)   A description of the ratings of the offered certificates is set forth under
      the heading "Ratings" in this prospectus supplement.

(3)   Interest will accrue on the Class 1-A-1, Class A-LR, Class A-UR, Class
      15-B-1, Class 15-B-2, Class 15-B-3, Class 15-B-4, Class 15-B-5 and Class
      15-B-6 certificates at a per annum rate equal to the excess of (x) the
      weighted average of the mortgage rates on the loans in loan group 1 as of
      the first day of the month immediately prior to the month in which the
      relevant distribution date occurs (after taking into account scheduled
      payments of principal on that date) over (y) the sum of the weighted
      average servicing fee rate and the master servicing fee rate, if
      applicable, as of such date on the loans in loan group 1, subject to
      adjustment for prepayments in full received and distributed prior to that
      distribution date minus 0.01%. The per annum pass-through rate on the Class
      1-A-1, Class A-LR, Class A-UR, Class 15-B-1, Class 15-B-2, Class 15-B-3,
      Class 15-B-4, Class 15-B-5 and Class 15-B-6 certificates for the first




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                       7/20/2020
                                                                           Page 5 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 164 of 512


      interest accrual period is expected to be approximately 6.2587%.

(4)   Interest will accrue on the Class 3-A-1 certificates at a per annum rate
      equal to the excess of (x) the weighted average of the mortgage rates on
      the loans in loan group 3 as of the first day of the month immediately
      prior to the month in which the relevant distribution date occurs (after
      taking into account scheduled payments of principal on that date) over (y)
      the sum of the weighted average servicing fee rate


                                        S-5




<Page>



      and the master servicing fee rate, if applicable, as of such date on the
      loans in loan group 3, subject to adjustment for prepayments in full
      received and distributed prior to that distribution date. The per annum
      pass-through rate on the Class 3-A-1 certificates for the first interest
      accrual period is expected to be approximately 4.7047%.

(5)   Interest will accrue on the Class 4-A-1 and Class 4-A-2 certificates at a
      per annum rate equal to the excess of (x) the weighted average of the
      mortgage rates on the loans in loan group 4 as of the first day of the
      month immediately prior to the month in which the relevant distribution
      date occurs (after taking into account scheduled payments of principal on
      that date) over (y) the sum of the weighted average servicing fee rate and
      the master servicing fee rate, if applicable, as of such date on the loans
      in loan group 4, subject to adjustment for prepayments in full received and
      distributed prior to that distribution date. The per annum pass-through
      rate on the Class 4-A-1 and Class 4-A-2 certificates for the first interest
      accrual period is expected to be approximately 5.2613%.

(6)   The Class A-X certificates are interest only certificates, will not be
      entitled to distributions in respect of principal and will bear interest on
      the Class A-X notional amount (initially approximately $22,101,782) as
      described under "Description of the Offered Certificates--Interest" in this
      prospectus supplement.

(7)   The Class PO Certificates are principal-only certificates and will not be
      entitled to distributions in respect of interest.

(8)   Interest will accrue on the Class HY-B-1, Class HY-B-2 and Class HY-B-3
      certificates at a per annum rate equal to the weighted average of (i) for
      loan group 3, a per annum rate equal to the excess of (x) the weighted
      average of the mortgage rates on the loans in loan group 3 as of the first
      day of the month immediately prior to the month in which the relevant
      distribution date occurs (after taking into account scheduled payments of
      principal on that date) over (y) the sum of the weighted average servicing
      fee rate and the master servicing fee rate, if applicable, as of such date
      on the loans in loan group 3, subject to adjustment for prepayments in full
      received and distributed prior to that distribution date, and (ii) for loan
      group 4, a per annum rate equal to the excess of (x) the weighted average
      of the mortgage rates on the loans in loan group 4 as of the first day of
      the month immediately prior to the month in which the relevant distribution
      date occurs (after taking into account scheduled payments of principal on
      that date) over (y) the sum of the weighted average servicing fee rate and
      the master servicing fee rate, if applicable, as of such date on the loans
      in loan group 4, subject to adjustment for prepayments in full received and
      distributed prior to that distribution date, weighted in proportion to the
      results of subtracting from the principal balance of each loan group the
      principal balance of the related Senior Certificates. The per annum
      pass-through rate on the Class HY-B-1, Class HY-B-2 and Class HY-B-3
      certificates for the first interest accrual period will be approximately
      5.0660%.

(9)   Interest will accrue on the Class C-B-4, Class C-B-5 and Class C-B-6
      certificates at a per annum rate equal to the weighted average of (i) for
      the Group 2 Portion (as defined under "Glossary" in this prospectus
      supplement), weighted by 6.5000% per annum and (ii) for the Group 3/4
      Portion (as defined under "Glossary" in this prospectus supplement), the
      weighted average of the rate described in footnote (8) above. The per annum
      pass-through rate on the Class C-B-4, Class C-B-5 and Class C-B-6
      certificates for the first interest accrual period will be approximately
      6.2058%.


                                        S-6




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                          Page 6 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 165 of 512


                                    SUMMARY

This summary highlights selected information from this document and does not
contain all of the information that you need to consider in making an investment
decision. To understand the terms of the offering of the offered certificates,
you should read carefully this entire document and the accompanying prospectus.

Relevant Parties

<TABLE>
<S>                         <C>
Issuer...................   MASTR Seasoned Securitization Trust 2004-1. The
                            trust will be established under a pooling and
                            servicing agreement among Mortgage Asset
                            Securitization Transactions, Inc., as depositor,
                            Wells Fargo Bank, N.A., as master servicer, trust
                            administrator and a custodian, and Wachovia Bank,
                            National Association, as trustee, and U.S. Bank
                            National Association, as a custodian.

Depositor................   Mortgage Asset Securitization Transactions, Inc., a
                            Delaware corporation. The depositor's address is
                            1285 Avenue of the Americas, New York, New York
                            10019, telephone number (212) 713-2000. See "The
                            Depositor" in the accompanying prospectus.

Master Servicer..........   Wells Fargo Bank, N.A., a national banking
                            association. The master servicer maintains an office
                            at 9062 Old Annapolis Road, Columbia, Maryland
                            21045. See "The Master Servicer and the
                            Servicers--The Master Servicer" in this prospectus
                            supplement.

                            Pursuant to the pooling and servicing agreement, the
                            master servicer will be required to monitor the
                            performance of the servicers. See "The Pooling and
                            Servicing Agreement" in this prospectus supplement.

Servicers................   ABN AMRO Mortgage Group, Inc., Bank of America, N.A,
                            Cendant Mortgage Corporation, Chase Manhattan
                            Mortgage Corporation, CitiMortgage, Inc., Colonial
                            Savings, F.A., Countrywide Home Loans, Inc.,
                            Everhome Mortgage Company (formerly known as
                            Alliance Mortgage Company), GMAC Mortgage
                            Corporation, Hibernia National Bank, HSBC Mortgage
                            Corporation, (USA), The Huntington Mortgage Company,
                            National City Mortgage Co., SunTrust Mortgage, Inc.,
                            US Bank Home Mortgage, Washington Mutual Bank, F.A.
                            and Wells Fargo Bank, N.A., will initially be the
                            primary servicers of the loans. See "The Master
                            Servicer and the Servicers--The Servicers" in this
                            prospectus supplement.
</TABLE>


                                      S-7




<Page>



<TABLE>
<S>                         <C>
                            Pursuant to each of the servicing agreements, each
                            servicer will be required to:

                                perform customary servicing functions with
                                respect to the loans;

                                provide certain reports to the master servicer;
                                and

                                make certain advances.

Transferor ..............   UBS Real Estate Securities Inc. The transferor's
                            address is 1285 Avenue of the Americas, New York,
                            New York 10019, telephone number (212) 713-2000.

Trust Administrator......   Wells Fargo Bank, N.A. See "The Pooling and
                            Servicing Agreement--The Trust Administrator" in
                            this prospectus supplement.

Trustee..................   Wachovia Bank, National Association, a national
                            banking association. The trustee's address is 401
                            South Tryon Street, Charlotte, North Carolina,
                            28288. See "The Pooling and Servicing Agreement--The
                            Trustee" in this prospectus supplement.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 7 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 166 of 512


Custodian................   Wells Fargo Bank, N.A. and U.S. Bank National
                            Association.

Relevant Dates

Cut-off Date.............   September 1, 2004.

Closing Date.............   On or about September 30, 2004.

Distribution Date........   With respect to the certificates and any month, the
                            25th day of that month or, if that day is not a
                            business day, the next business day, beginning in
                            October 2004.

Servicer Remittance
Date.....................   For each servicer the   18th day   of each month (or, if
                            the 18th day is not a   business   day, either the
                            immediately preceding   business   day or the
                            immediately following   business   day, as the case may
                            be).

Interest Accrual
Period...................   For each class of certificates entitled to interest,
                            the calendar month immediately prior to the month in
                            which the relevant distribution date occurs.

Offered Certificates.....   We are offering the classes of certificates listed
                            in the table beginning on page S-5 under the heading
                            "Offered Certificates" in this prospectus
                            supplement. The Class 15-
</TABLE>


                                      S-8




<Page>



<TABLE>
<S>                         <C>
                            B-4, Class 15-B-5, Class 15-B-6, Class C-B-4, Class
                            C-B-5 and Class C-B-6 certificates are not being
                            offered through this prospectus supplement and the
                            accompanying prospectus.

Interest Distributions...   The offered certificates, other than the Class PO
                            certificates will bear interest at the rates per
                            annum set forth or described in the table beginning
                            on page S-5 of this prospectus supplement.

                            The actual amount of interest you receive on your
                            certificates on each distribution date will depend
                            on:

                                o     the amount of interest accrued on your
                                      certificates;

                                o     the total amount of funds available for
                                      distribution; and

                                o     the amount of any accrued interest not
                                      paid on your certificates on earlier
                                      distribution dates.

                            Interest on the certificates accrues on the basis of
                            a 360-day year consisting of twelve 30-day months.

                            On any distribution date, the Class 2-A-5
                            certificates will not receive interest distributions
                            unless the aggregate principal balance of the Class
                            2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and
                            Class 2-A-6 certificates has been reduced in
                            accordance with the table entitled "Targeted
                            Aggregate Principal Balance" in this prospectus
                            supplement. On any distribution date, if such event
                            has not occurred, the amount of interest that would
                            otherwise be distributable on the Class 2-A-5
                            certificates will be added to the principal balance
                            of the Class 2-A-5 certificates and will be
                            distributed as principal as specified under
                            "Description of the Offered Certificates--Principal"
                            in this prospectus supplement. The Class PO
                            certificates are principal only certificates and
                            will not be entitled to distributions in respect of
                            interest.

                            See "Description of the Offered Certificates" in




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt           7/20/2020
                                                                          Page 8 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 167 of 512


                            this prospectus supplement.

Principal
Distributions............   On each distribution date, one or more classes of
                            the offered certificates will be entitled to
                            distributions of principal. The Class A-X
                            certificates are interest only certificates and are
                            not entitled to distributions of principal. See
                            "Description of the Offered Certificates--Principal"
                            in this prospectus supplement for a detailed
                            discussion of the amount and timing of principal
                            distributions.
</TABLE>


                                      S-9




<Page>



<TABLE>
<S>                         <C>
Related Loan Groups......   The certificates with a "1" prefix and the Class
                            A-LR and Class A-UR certificates are designated as
                            certificate group 1 and correspond to loan group 1.
                            The certificates with a "2" prefix are designated as
                            certificate group 2 and correspond to loan group 2.
                            The certificates with a "3" prefix are designated as
                            certificate group 3 and correspond to loan group 3.
                            The certificates with a "4" prefix are designated as
                            certificate group 4 and correspond to loan group 4.
                            The certificates with a "15-B" prefix are designated
                            as the group 15-B subordinate certificates and
                            correspond to loan group 1. The Class A-X
                            Certificates correspond to loan group 1 and loan
                            group 2. The Class PO, Class 30-B-1, Class 30-B-2
                            and Class 30-B-3 certificates correspond to loan
                            group 2. The Class HY-B-1, Class HY-B-2 and Class
                            HY-B-3 certificates correspond to loan group 3 and
                            loan group 4. The Class C-B-4, Class C-B-5 and Class
                            C-B-6 certificates correspond to loan group 2, loan
                            group 3 and loan group 4. The certificates generally
                            receive principal and interest collected from the
                            mortgage loans in the corresponding loan group.

Mortgage Loans...........   The trust will be comprised of fixed-rate and
                            adjustable-rate closed-end loans secured by first
                            priority mortgages or deeds of trust on residential
                            one- to four-family properties. All of the loans
                            included in the trust have been previously included
                            in mortgage loan pools of earlier securitizations.
                            Approximately 88.90% of the loans (the "Transferor
                            Clean-Up Call Loans") were acquired by the
                            Transferor from its respective securitization
                            through the exercise of a "clean-up call" right.
                            Approximately 23.19% of the Transferor Clean-up Call
                            Loans were acquired by the Transferor through the
                            exercise of "clean-up calls" of earlier
                            securitizations of Mortgage Asset Securitization
                            Transactions, Inc. Approximately 59.06% of the
                            Transferor Clean-up Call Loans were acquired by the
                            Transferor through the exercise of "clean-up calls"
                            of earlier securitizations of Wells Fargo Asset
                            Securities Corporation, formerly known as Norwest
                            Asset Securities Corporation or Norwest Integrated
                            Structured Assets, Inc., as the case may be.
                            Approximately 6.65% of the Transferor Clean-up Call
                            Loans were acquired by the Transferor through the
                            exercise of "clean-up calls" of earlier
                            securitizations of Cendant Mortgage Corporation,
                            formerly known as PHH Mortgage Services Corporation.
                            Approximately 11.10% of the loans were acquired by
                            the Transferor from ABN AMRO Mortgage Group, Inc.
                            pursuant to a sale and servicing agreement.

                            The loans will be divided into four loan groups.
</TABLE>


                                      S-10




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 9 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 168 of 512



<TABLE>
<S>                         <C>
                            All of the loans constituting loan group 1 are
                            fixed-rate mortgage loans and have original terms to
                            maturity of approximately 15 years. All of the loans
                            constituting loan group 2 are fixed-rate mortgage
                            loans and have original terms to maturity of
                            approximately 30 years. All of the loans
                            constituting loan group 3 are adjustable-rate
                            mortgage loans and have original terms to maturity
                            of approximately 30 years. All of the loans
                            constituting loan group 4 are adjustable-rate
                            mortgage loans and have original terms to maturity
                            of approximately 30 years.

                            The loans are expected to have the following
                            approximate characteristics based on the scheduled
                            principal balances of the loans as of the cut-off
                            date:
</TABLE>

GROUP 1 LOANS

<TABLE>
<S>                                                         <C>
Number of Loans:.........................................                       352
Aggregate Scheduled Principal Balance:...................              $138,691,735
Range of Scheduled Principal Balances:...................       $32,188 to $908,031
Average Scheduled Principal Balance:.....................                  $394,011
Range of Mortgage Interest Rates:........................           5.750% to 8.500%
Weighted Average Mortgage Interest Rate:.................                     6.518%
Range of Remaining Scheduled Terms to Maturity:..........   57 months to 154 months
Weighted Average Remaining Scheduled Term to Maturity:...                146 months
Range of Original Loan-to-Value Ratios:..................           11.60% to 95.00%
Weighted Average Original Loan-to-Value Ratio:...........                     61.00%
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California       17.70%
                                                            New York         16.35%
                                                            Texas            13.26%
                                                            Florida          12.51%
</TABLE>


                                      S-11




<Page>



GROUP 2 LOANS

<TABLE>
<S>                                                         <C>
Number of Loans:.........................................                      1,113
Aggregate Scheduled Principal Balance:...................               $467,009,328
Range of Scheduled Principal Balances:...................     $136,483 to $1,003,620
Average Scheduled Principal Balance:.....................                   $419,595
Range of Mortgage Interest Rates:........................            5.375% to 8.875%
Weighted Average Mortgage Interest Rate:.................                      6.995%
Range of Remaining Scheduled Terms to Maturity:..........   159 months to 334 months
Weighted Average Remaining Scheduled Term to Maturity:...                 317 months
Range of Original Loan-to-Value Ratios:..................             7.10% to 95.00%
Weighted Average Original Loan-to-Value Ratio:...........                      70.71%
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California           28.30%
                                                            New York             11.65%
                                                            Texas                 8.56%
                                                            New Jersey            7.19%

GROUP 3 LOANS

Number of Loans:.........................................                         90
Aggregate Scheduled Principal Balance:...................                $42,322,604
Range of Scheduled Principal Balances:...................       $310,533 to $963,307
Average Scheduled Principal Balance:.....................                   $470,251
Range of Current Mortgage Interest Rates:................            4.000% to 6.500%
Weighted Average Current Mortgage Interest Rate:.........                      5.074%
Range of Remaining Scheduled Terms to Maturity:..........   329 months to 336 months
Weighted Average Remaining Scheduled Term to Maturity:...                 334 months
Range of Original Loan-to-Value Ratios:..................            21.30% to 95.00%
Weighted Average Original Loan-to-Value Ratio:...........                      67.29%
Weighted Average Gross Margin............................                      2.293%
Weighted Average Maximum Mortgage Interest Rate..........                     11.074%
Weighted Average Minimum Mortgage Interest Rate..........                      2.293%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt              7/20/2020
                                                                         Page 10 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 169 of 512


Weighted Average Initial Periodic Rate Cap...............                       2.000%
Weighted Average Periodic Rate Cap.......................                       2.000%
Weighted Average Months Until Next Adjustment Date.......                   10 months
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California          42.20%
                                                            Texas                9.48%
                                                            Massachusetts        6.99%
                                                            Georgia              5.13%
</TABLE>


                                      S-12




<Page>



GROUP 4 LOANS

<TABLE>
<S>                                                         <C>
Number of Loans:.........................................                        169
Aggregate Scheduled Principal Balance:...................                $78,261,924
Range of Scheduled Principal Balances:...................      $49,091 to $1,457,513
Average Scheduled Principal Balance:.....................                   $463,088
Range of Current Mortgage Interest Rates:................            4.125% to 7.500%
Weighted Average Current Mortgage Interest Rate:.........                      5.601%
Range of Remaining Scheduled Terms to Maturity:..........   320 months to 336 months
Weighted Average Remaining Scheduled Term to Maturity:...                 333 months
Range of Original Loan-to-Value Ratios:..................            23.30% to 92.30%
Weighted Average Original Loan-to-Value Ratio:...........                      70.17%
Weighted Average Gross Margin............................                      2.368%
Weighted Average Maximum Mortgage Interest Rate..........                     10.616%
Weighted Average Minimum Mortgage Interest Rate..........                      2.368%
Weighted Average Initial Periodic Rate Cap...............                      4.985%
Weighted Average Periodic Rate Cap.......................                      2.000%
Weighted Average Months Until Next Adjustment Date.......                  34 months
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California          36.20%
                                                            New Jersey           8.55%
                                                            Texas                8.15%
                                                            Connecticut          6.42%
                                                            New York             5.05%

GROUP 1 AND GROUP 2 LOANS

Number of Loans:.........................................   1,465
Aggregate Scheduled Principal Balance:...................   $605,701,062
Range of Scheduled Principal Balances:...................   $32,188 to $1,003,620
Average Scheduled Principal Balance:.....................   $413,448
Range of Mortgage Interest Rates:........................   5.375% to 8.875%
Weighted Average Mortgage Interest Rate:.................   6.886%
Range of Remaining Scheduled Terms to Maturity:..........   57 months to 334 months
Weighted Average Remaining Scheduled Term to Maturity:...   278 months
Range of Original Loan-to-Value Ratios:..................   7.10% to 95.00%
Weighted Average Original Loan-to-Value Ratio:...........   68.49%
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California          25.87%
                                                            New York            12.73%
                                                            Texas                9.63%
                                                            New Jersey           6.63%
                                                            Florida              6.48%
</TABLE>


                                      S-13




<Page>



GROUP 3 AND GROUP 4 LOANS

<TABLE>
<S>                                                         <C>
Number of Loans: ........................................                       259
Aggregate Scheduled Principal Balance:...................              $120,584,528
Range of Scheduled Principal Balances:...................     $49,091 to $1,457,513
Average Scheduled Principal Balance:.....................                  $465,577
Range of Mortgage Interest Rates:........................           4.000% to 7.500%
Weighted Average Mortgage Interest Rate:.................                     5.416%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt             7/20/2020
                                                                         Page 11 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 170 of 512


Range of Remaining Scheduled Terms to Maturity:..........   320 months to 336 months
Weighted Average Remaining Scheduled Term to Maturity:...                 333 months
Range of Original Loan-to-Value Ratios:..................            21.30% to 95.00%
Weighted Average Original Loan-to-Value Ratio:...........                      69.15%
Weighted Average Gross Margin............................                      2.341%
Weighted Average Maximum Mortgage Interest Rate..........                     10.776%
Weighted Average Minimum Mortgage Interest Rate..........                      2.341%
Weighted Average Initial Periodic Rate Cap...............                      3.937%
Weighted Average Periodic Rate Cap.......................                      2.000%
Weighted Average Months Until Next Adjustment Date.......                  26 months
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California            38.31%
                                                            Texas                  8.62%
                                                            New Jersey             5.55%

GROUP 2, GROUP 3 AND GROUP 4 LOANS

Number of Loans: ........................................                      1,372
Aggregate Scheduled Principal Balance:...................               $587,593,856
Range of Scheduled Principal Balances:...................      $49,091 to $1,457,513
Average Scheduled Principal Balance:.....................                   $428,275
Range of Current Mortgage Interest Rates:................            4.000% to 8.875%
Weighted Average Current Mortgage Interest Rate:.........                      6.671%
Range of Remaining Scheduled Terms to Maturity:..........   159 months to 336 months
Weighted Average Remaining Scheduled Term to Maturity:...                 320 months
Range of Original Loan-to-Value Ratios:..................             7.10% to 95.00%
Weighted Average Original Loan-to-Value Ratio:...........                      70.39%
Geographic Concentration of Mortgaged Properties Securing
   Loans in Excess of 5% of the Aggregate Scheduled
   Principal Balance:....................................   California            30.35%
                                                            New York              10.07%
                                                            Texas                  8.57%
                                                            New Jersey             6.85%
</TABLE>

<TABLE>
<S>                         <C>
                            See "Description of the Mortgage Loans" in this
                            prospectus supplement for more information about the
                            loans.

Optional Termination.....   The master servicer may, at its option, purchase all
                            but not less than all of the loans in each loan
                            group on any
</TABLE>


                                      S-14




<Page>



<TABLE>
<S>                         <C>
                            distribution date on or after the first date on
                            which the current aggregate scheduled principal
                            balance of such loans, as of that date of
                            determination, is less than 1% of the aggregate
                            scheduled principal balance of such loans as of the
                            cut-off date. See "The Pooling and Servicing
                            Agreement--Termination" in this prospectus
                            supplement.

Credit Enhancement.......   Credit enhancements may reduce the harm caused to
                            holders of certificates by shortfalls in payments
                            collected on the loans. Credit enhancements can
                            reduce the effect of shortfalls on all classes of
                            offered certificates, or they can allocate
                            shortfalls so they affect some classes before
                            others.

                            Subordination. The group 1, group 2, group 3, group
                            4, Class A-X and Class PO certificates will receive
                            distributions of interest and principal, as
                            applicable, before the related subordinate
                            certificates are entitled to receive distributions
                            of interest or principal. In addition, each class
                            of subordinate certificates will receive
                            distributions of interest and principal prior to
                            any other class of related subordinate certificates
                            with a higher alphanumerical class designation. The
                            subordinate certificates, in reverse order of
                            alphanumerical class designation, will absorb most
                            losses on the related loans prior to the group 1,
                            group 2, group 3, group 4 and Class PO
                            certificates, as applicable. In addition, as




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt               7/20/2020
                                                                         Page 12 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 171 of 512


                            described in this prospectus supplement, when the
                            subordinate certificates related to loan group 4
                            have been reduced to zero, losses on the group 4
                            loans will be allocated to the Class 4-A-2
                            certificates and then to the Class 4-A-1
                            certificates.

                            Shifting of Interests. The group 1, group 2, group
                            3 and group 4 certificates will receive 100% of the
                            principal prepayments received on the loans in the
                            related loan group (not including the portion of
                            principal payments payable to the Class PO
                            certificates, if any, as described in this
                            prospectus supplement) until the fifth anniversary
                            of the first distribution date. During the next
                            four years, these senior certificates in the
                            aggregate will generally receive a
                            disproportionately large, but decreasing, share of
                            such related principal prepayments. This will
                            result in a quicker return of principal to these
                            senior certificates and increases the likelihood
                            that holders of these senior certificates will be
                            paid the full amount of principal to which they are
                            entitled.

                            Cross-Collateralization. In certain limited
                            circumstances, principal and interest collected
                            from loans in loan group 2, loan group 3 or loan
                            group 4 may be used to pay principal or
</TABLE>


                                      S-15




<Page>



<TABLE>
<S>                         <C>
                            interest, or both, to the senior certificates
                            related to one or more of the other of such loan
                            groups.

                            See "Description of the Offered Certificates" in
                            this prospectus supplement.

Registration and
   Denominations of
   the Certificates......   The offered certificates, other than the Class A-LR
                            and Class A-UR Certificates, initially will be
                            issued in book-entry form. The offered certificates
                            will be issued in the minimum denominations set
                            forth in "Description of the Offered
                            Certificates--General" in this prospectus
                            supplement. The Class A-LR and Class A-UR
                            Certificates are expected to be issued in fully
                            registered, certificated form in denominations of
                            $50. No person acquiring an interest in the
                            book-entry certificates will be entitled to receive
                            a definitive certificate representing that person's
                            interest in the trust fund, except under limited
                            circumstances as described in this prospectus
                            supplement. Beneficial owners may elect to hold
                            their interests through The Depository Trust
                            Company. Transfers within DTC will be in accordance
                            with the usual rules and operating procedures of
                            DTC. See "Description of the Offered
                            Certificates--General" in this prospectus
                            supplement.

Last Scheduled
   Distribution Date.....   The distribution date in August 2017 will be the
                            last scheduled distribution date for the group 1
                            and group 15-B subordinate certificates. This date
                            represents the distribution date occurring in the
                            month following the maturity date of the latest
                            maturing loan in loan group 1. It is possible that
                            the principal balance of the group 1 and group 15-B
                            subordinate certificates may be fully paid or
                            reduced to zero, as applicable, prior to this date,
                            or may not be fully paid or reduced to zero, as
                            applicable, by this date.

                            The distribution date in August 2032 will be the
                            last scheduled distribution date for the group 2,
                            Class 30-B-1, Class 30-B-2, Class 30-B-3, Class A-X
                            and Class PO certificates. This date represents the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt      7/20/2020
                                                                         Page 13 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 172 of 512


                            distribution date occurring in the month following
                            the maturity date of the latest maturing loan in
                            loan group 2. It is possible that the principal
                            balance of the group 2, Class 30-B-1, Class 30-B-2,
                            Class 30-B-3, Class A-X and Class PO certificates
                            may be fully paid or reduced to zero, as
                            applicable, prior to this date, or may not be fully
                            paid or reduced to zero, as applicable, by this
                            date.
</TABLE>


                                      S-16




<Page>



<TABLE>
<S>                         <C>
                            The distribution date in October 2032 will be the
                            last scheduled distribution date for the group 3
                            certificates. This date represents the distribution
                            date occurring in the month following the maturity
                            date of the latest maturing loan in loan group 3.
                            It is possible that the principal balance of the
                            group 3 certificates may be fully paid or reduced
                            to zero, as applicable, prior to this date, or may
                            not be fully paid or reduced to zero, as
                            applicable, by this date.

                            The distribution date in October 2032 will be the
                            last scheduled distribution date for the group 4
                            certificates. This date represents the distribution
                            date occurring in the month following the maturity
                            date of the latest maturing loan in loan group 4.
                            It is possible that the principal balance of the
                            group 4 certificates may be fully paid or reduced
                            to zero, as applicable, prior to this date, or may
                            not be fully paid or reduced to zero, as
                            applicable, by this date.

                            The distribution date in October 2032 will be the
                            last scheduled distribution date for the Class
                            HY-B-1, Class HY-B-2 and Class HY-B-3 certificates.
                            This date represents the distribution date
                            occurring in the month following the maturity date
                            of the latest maturing loan in loan group 3 and
                            loan group 4. It is possible that the principal
                            balance of the Class HY-B-1, Class HY-B-2 and Class
                            HY-B-3 certificates may be fully paid or reduced to
                            zero, as applicable, prior to this date, or may not
                            be fully paid or reduced to zero, as applicable, by
                            this date.

                            The distribution date in October 2032 will be the
                            last scheduled distribution date for the Class
                            C-B-4, Class C-B-5 and Class C-B-6 certificates.
                            This date represents the distribution date
                            occurring in the month following the maturity date
                            of the latest maturing loan in loan group 2, loan
                            group 3 and loan group 4. It is possible that the
                            principal balance of the Class C-B-4, Class C-B-5
                            and Class C-B-6 certificates may be fully paid or
                            reduced to zero, as applicable, prior to this date,
                            or may not be fully paid or reduced to zero, as
                            applicable, by this date.

Tax Status...............   Elections will be made to treat the assets of the
                            trust as multiple separate real estate mortgage
                            investment conduits or REMICs for federal income
                            tax purposes. The offered certificates, other than
                            the Class A-LR and Class A-UR certificates, will be
                            treated as debt instruments of a REMIC for federal
                            income tax purposes. The Class A-LR certificates
                            will represent ownership of the residual interests
                            in one or more lower-tier REMICs which hold the
                            loans and
</TABLE>


                                      S-17




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt      7/20/2020
                                                                         Page 14 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 173 of 512



<TABLE>
<S>                         <C>
                            the Class A-UR certificates will represent
                            ownership of the residual interest in each
                            remaining REMIC. See "Federal Income Tax
                            Consequences" in this prospectus supplement and
                            "Federal Income Tax Consequences" in the
                            accompanying prospectus.

ERISA Considerations.....   The offered certificates, other than the Class A-LR
                            and Class A-UR certificates, may be eligible for
                            purchase by persons investing assets of employee
                            benefit plans or other retirement arrangements that
                            are subject to the Employee Retirement Income
                            Security Act of 1974 or to Section 4975 of the
                            Internal Revenue Code of 1986, subject to certain
                            considerations described in this prospectus
                            supplement. Sales of the Class A-LR and Class A-UR
                            certificates to such plans or retirement accounts
                            are prohibited, except as permitted under "ERISA
                            Considerations" in this prospectus supplement. See
                            "ERISA Considerations" in this prospectus
                            supplement.

Legal Investment.........   The offered certificates (other than the Class
                            15-B-2, Class 15-B-3, Class HY-B-2 and Class
                            HY-B-3, Class 30-B-2 and Class 30-B-3 certificates)
                            will constitute "mortgage related securities" for
                            purposes of the Secondary Mortgage Market
                            Enhancement Act of 1984, as amended, so long as
                            they are rated in one of the two highest rating
                            categories by S&P and Fitch Ratings or another
                            nationally recognized statistical rating
                            organization.

                            The Class 15-B-2, Class 15-B-3, Class HY-B-2 and
                            Class HY-B-3, Class 30-B-2 and Class 30-B-3
                            certificates will not constitute "mortgage related
                            securities." See "Legal Investment" in this
                            prospectus supplement.

Certificate Ratings......   On the closing date, the offered certificates must
                            have ratings not lower than those set forth in the
                            table beginning on page S-5 by each of S&P and
                            Fitch Ratings, as applicable.

                            A security rating is not a recommendation to buy,
                            sell or hold securities and the assigning rating
                            organization may revise or withdraw a rating at any
                            time. The ratings do not address the possibility
                            that holders of the offered certificates may suffer
                            a lower than anticipated yield. See "Ratings" in
                            this prospectus supplement for a discussion of the
                            primary factors on which the ratings are based.
</TABLE>


                                      S-18




<Page>



                                  RISK FACTORS

          Before making an investment decision, you should carefully consider
the following risks that we believe describe the principal factors that make an
investment in the certificates speculative or risky. In particular, payments on
your certificates will depend on payments received on, and other recoveries with
respect to, the loans. Therefore, you should carefully consider the following
risk factors.

Some of the Loans Are Missing Loan Files

          On the closing date, for approximately 0.27% of the loans, the entire
loan file is missing. There can be no assurance that these missing loan files
will be obtained. The absence of these loans files may materially affect the
ability of the related servicer or the master servicer to foreclose upon or
otherwise service the related loan. For loans with missing loan documentation,
the Transferor will not be required to repurchase such loans from the trust
unless the omission or defect materially interferes with the related servicer's
ability to foreclose on the related mortgaged property.

The Loans Are Seasoned




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 15 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 174 of 512


          As of the cut-off date, the group 1 loans have a weighted average
number of months from origination of 33 months. As of the cut-off date, the
group 2 loans have a weighted average number of months from origination of 41
months. As of the cut-off date, the group 3 loans have a weighted average number
of months from origination of 26 months. As of the cut-off date, the group 4
loans have a weighted average number of months from origination of 27 months. As
of the cut-off date, the loans in the aggregate have a weighted average number
of months from origination of 37 months. As a result, the loans are considerably
seasoned. The underwriting standards for loans of this length of seasoning are
of limited use and have not been included in this prospectus supplement. In
addition, the property values used in determining the loan-to-value ratios may
have decreased significantly, even if nationally property values have generally
increased over the past several years. Other than with respect to 2.30% of the
Loans, updated credit scores for the borrowers have been obtained and are
included in Schedule A to this prospectus supplement.

Some of the Loans are Delinquent or Have Been Delinquent in the Past

          As of the cut-off date, approximately 0.87%, 1.09%, 0.00% and 1.19% of
the group 1, group 2, group 3 and group 4 loans, respectively, and approximately
0.99% of the loans in the aggregate, were 30-59 days delinquent. As of the
cut-off date, approximately 0.49%, 0.60%, 1.11% and 0.00% of the group 1, group
2, group 3 and group 4 loans, respectively, and approximately 0.54% of the loans
in the aggregate, were 60-89 days delinquent. In addition, as of the cut-off
date, approximately 6.35%, 9.17%, 1.87% and 5.54% of the group 1, group 2, group
3 and group 4 loans, respectively, and approximately 7.82% of the loans in the
aggregate have been 30 or more days delinquent in the past twelve months.


                                      S-19




<Page>



Offered Certificates May Not Be Appropriate for Individual Investors

          The offered certificates are not suitable investments for all
investors. In particular, you should not purchase any class of offered
certificates unless you understand the prepayment, credit, liquidity and market
risks associated with that class because:

o    The amounts you receive on your certificates will depend primarily on the
     amount of the payments borrowers make on the related loans. Because we
     cannot predict the rate at which borrowers will repay their loans, you may
     receive distributions on your certificates in amounts that are larger or
     smaller than you expect. In addition, the life of your certificates may be
     longer or shorter than anticipated. Because of this, we cannot guarantee
     that you will receive distributions at any specific future date or in any
     specific amount.

o    The yield to maturity on your certificates will depend primarily on the
     purchase price of your certificates and the rate of principal payments on
     the related loans.

o    Rapid prepayment rates on the loans are likely to coincide with periods of
     low prevailing interest rates. During these periods, the yield at which you
     may be able to reinvest amounts received as payments on your certificates
     may be lower than the yield on your certificates. Conversely, slow
     prepayment rates on the loans are likely to coincide with periods of high
     interest rates. During these periods, the amount of payments available to
     you for reinvestment at high rates may be relatively low.

          The certificates are complex securities. You should possess, either
alone or together with an investment advisor, the expertise necessary to
evaluate the information contained in this prospectus supplement and the
accompanying prospectus in the context of your financial situation and tolerance
for risk.

          You should carefully consider, among other things, the factors
described below and under "Prepayment and Yield Considerations" in this
prospectus supplement and "Risk Factors" in the prospectus before purchasing the
certificates.

The Yield On The Group 2 Certificates Will Be Affected By The Specific Terms
That Apply To Such Certificates.

          The group 2 certificates are subject to various priorities for payment
of principal. Distributions of principal on the group 2 certificates with an
earlier priority of payment will be affected by the rates of prepayment of the
loans in loan group 2 early in the life of the mortgage pool. Those classes of
group 2 certificates with a later priority of payment will be affected by the
rates of prepayment of the related loans experienced both before and after the
commencement of principal distributions on those classes, and will be more
likely to be affected by losses on the loans not covered by the credit
enhancement.

          Based on the modeling assumptions described in this prospectus




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 16 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 175 of 512


supplement, the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class
2-A-6 certificates are structured so that principal payments will be made in
accordance with the table entitled "Targeted Aggregate Principal Balances" in
this prospectus supplement, but only if the group 2 loans prepay at a specific
constant rate. If prepayments occur at a rate slower than that rate, the
weighted average


                                         S-20




<Page>



life of these certificates will be extended. On the other hand, if prepayments
occur at a rate faster than that rate, the weighted average life of these
certificates will be reduced.

          The Class 2-A-5 Certificates may receive small or large distributions
of principal on each distribution date to the extent necessary to stabilize
principal distributions on the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class
2-A-4 and Class 2-A-6 certificates. Due to the companion nature of the Class
2-A-5 certificates, these certificates will likely experience price and yield
volatility. Investors should consider whether this volatility is suitable to
their investment needs.

Credit Enhancement May Not Be Adequate

          Loan Delinquencies, Defaults and Losses. A decline in real estate
values or in economic conditions generally could increase the rates of
delinquencies, foreclosures and losses on the loans to a level that is
significantly higher than those experienced currently. This in turn will reduce
the yield on your certificates, particularly if the credit enhancement described
in this prospectus supplement is not enough to protect your certificates from
these losses.

          As described in "Description of the Offered Certificates--Allocation
of Losses" in this prospectus supplement, losses on a loan will be allocated
first to the related subordinate certificates in inverse order of priority.
Losses may be severe enough, however, to reduce the aggregate principal balance
of those subordinate certificates to zero. If this occurs, the related senior
certificates will bear the losses thereafter as described in this prospectus
supplement. See "Description of the Offered Certificates--Allocation of Losses"
in this prospectus supplement.

          If the protection afforded by the credit enhancement is insufficient,
you could experience a loss on your investment.

Certain Classes of Subordinate Certificates Provide Subordination for all of the
related Offered Senior Certificates

          Because the Class HY-B-1, Class HY-B-2 and Class HY-B-3 certificates
provide credit support for the senior certificates of loan group 3 and loan
group 4 and the Class C-B-4, Class C-B-5 and Class C-B-6 certificates provide
credit support for the senior certificates of loan group 2, loan group 3 and
loan group 4, the protection provided to any such group of senior certificates
by the related subordinate certificates could be reduced to zero as a result of
a disproportionate amount of realized losses on the loans in the loan group
related to one or more of the other groups of senior certificates. Therefore,
losses on the loans in one or more of loan group 2, loan group 3 and loan group
4 will reduce the subordination provided by the related subordinate certificates
to the senior certificates related to the other loan groups and increase the
likelihood that losses may be allocated to these senior certificates. See
"Description of the Offered Certificates--Allocation of Losses" in this
prospectus supplement.

          Under certain circumstances loan payments derived from one or more of
loan group 2, loan group 3 and loan group 4 otherwise payable to the related
subordinate certificates will be paid to the senior certificates related to the
other of such loan groups as described under "Description of the Offered
Certificates--Subordination--Cross-Collateralization" in this prospectus
supplement.


                                         S-21




<Page>



Inadequacy of Value of Properties Could Affect Severity of Losses

          Assuming that the properties provide adequate security for the loans,
substantial delays in recoveries may occur from the foreclosure or liquidation




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 17 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 176 of 512


of defaulted loans. We cannot assure you that the values of the properties have
remained or will remain at the levels in effect on the dates of origination of
the related loans. Further, liquidation expenses, including legal fees, real
estate taxes, and maintenance and preservation expenses will reduce the proceeds
payable on the loans and thereby reduce the security for the loans. As a result,
the risk that you will suffer losses could increase. If any of the properties
fail to provide adequate security for the related loan, you may experience a
loss. See "The Pooling and Servicing Agreement--Realization Upon Defaulted
Loans" in this prospectus supplement and "Certain Legal Aspects of Residential
Loans--Foreclosure on Mortgages" in the prospectus.

There Are Risks Involving Unpredictability of Prepayments and the Effect of
Prepayments on Yields

          The borrowers may generally prepay their loans, in whole or in part at
any time without penalty. We cannot predict the rate at which borrowers will
repay their loans. A prepayment of a loan generally will result in more rapid
payments on the related certificates.

o    If you purchase a certificate at a discount and principal payments on the
     related loans or, in the case of a Class PO certificate, principal payments
     on group 2 mortgage loans having net mortgage rates below 6.5000%, occur
     more slowly than you anticipate, your yield may be lower than you
     anticipate. See "Prepayment and Yield Considerations--Sensitivity of the
     Principal Only Certificates" in this prospectus supplement for a more
     detailed description of risks associated with the purchase of the Class PO
     certificates, including a table demonstrating the particular sensitivities
     of such certificates to the rate of prepayments.

o    If you purchase a certificate at a premium and principal distributions on
     the related loans occur faster than you anticipate, your yield may be lower
     than you anticipate.

o    If you purchase a Class A-X certificate at a premium and principal payments
     on the loans in loan group 1 or loan group 2 having net mortgage rates
     above 6.5000% occur faster than you anticipate, your yield may be lower
     than you anticipate and you could fail to fully recover your initial
     investment. See "Prepayment and Yield Considerations --Sensitivity of the
     Interest Only Certificates" in this prospectus supplement for a more
     detailed description of risks associated with the purchase of such
     certificates, including a table demonstrating the particular sensitivities
     of such certificates to the rate of prepayments.

o    The rate of prepayments on the loans will be sensitive to prevailing
     interest rates. Generally, if prevailing interest rates decline
     significantly below the interest rates on the loans, the loans are more
     likely to prepay than if prevailing rates remain above the interest rates
     on the loans. Conversely, if prevailing interest rates rise significantly,
     the prepayments on the loans are likely to decrease.

o    The effective interest rate on your certificates may be less than the
     interest rate stated in this prospectus supplement. Your certificates will
     be allocated any interest shortfalls that are not compensated for as
     described in this prospectus supplement. The circumstances under which


                                      S-22




<Page>



     interest shortfalls will occur are described in "Description of the Offered
     Certificates--Interest" and "--Allocation of Available Funds" in this
     prospectus supplement.

o    UBS Real Estate Securities Inc. (in its capacity as transferor of the
     loans) may be required to purchase loans from the trust in the event
     certain breaches of representations and warranties have not been cured.
     These purchases will have the same effect on the holders of the offered
     certificates as a prepayment of the related loans.

o    Each of the loan sellers and the servicers may make general and targeted
     solicitations for refinancings. Any solicited refinancings may result in a
     rate of prepayment that is higher than you might otherwise expect.

o    If you purchase an offered certificate and the rate of default and the
     amount of losses on the related loans is higher than you expect, your yield
     may be lower than you expect.

          See "Prepayment and Yield Considerations" in this prospectus
supplement for a description of factors that may influence the rate and timing
of prepayments on the loans.

Bankruptcy of Borrowers May Adversely Affect Distributions on Certificates

          The application of federal and state laws, including bankruptcy and
debtor relief laws, may interfere with or adversely affect the ability to




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 18 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 177 of 512


realize on the properties, enforce deficiency judgments or pursue collection
litigation with respect to defaulted loans. As a consequence, borrowers who have
defaulted on their loans and sought, or are considering seeking, relief under
bankruptcy or debtor relief laws will have substantially less incentive to repay
their loans. As a result, these loans will likely experience more severe losses,
which may be total losses and could therefore increase the risk that you will
suffer losses. See "--Credit Enhancement May Not Be Adequate" above.

Changes to the Weighted Average Net Mortgage Rate on the Loans May Reduce the
Yield with Respect to the Group 3 and Group 4 Certificates

          On each distribution date the pass-through rates on the certificates
will be affected by the weighted average of the net mortgage rates on the
related group or groups of loans. Therefore, to the extent that the weighted
average of the net mortgage rates on all the loans or group of loans related to
such certificates is ever decreased, investors in the certificates may
experience a lower yield.

          The mortgage interest rate on each group 3 and group 4 loan will be
fixed for an initial period from the date of origination of such loan as
described under "Description of the Loans" in this prospectus supplement.
Thereafter, Each of the loans in loan group 3 and loan group 4 provides for
adjustments to the mortgage interest rate on an annual basis. The mortgage
interest rate on each loan in loan group 3 and loan group 4 will adjust to equal
the sum of a related index and a related gross margin. Mortgage interest rate
adjustments may be subject to the limitations stated in the mortgage note with
respect to increases and decreases for any adjustment (i.e., a "periodic cap").
In addition, the mortgage interest rate may be subject to an initial cap and an
overall maximum and minimum lifetime interest rate. See "Description of the
Loans" in this prospectus supplement.


                                      S-23




<Page>



          The weighted average net mortgage rate on the group 3 and group 4
loans may decrease, and may decrease significantly, after the mortgage interest
rates on such loans begin to adjust as a result of, among other factors, the
dates of adjustment, the gross margins and changes in the index. If as a result
of such interest rate adjustments, the weighted average of the net mortgage
rates on all such loans or a group of loans is reduced, investors in some or all
of the certificates will experience a lower yield as described above. In
addition, if, despite increases in the index, the mortgage interest rate on any
loan cannot increase due to a maximum mortgage interest limitation or a periodic
cap, the yield on certain certificates could be adversely affected. Finally,
because the pass-through rate on each group 3 and group 4 certificate will be
based on, or limited by, the weighted average of the net mortgage rates on one
or more groups of loans, disproportionate principal payments on the loans having
net mortgage interest rates higher or lower than the then-current pass-through
rate on such certificates will affect the pass-through rate for such
certificates for future periods and the yield on such certificates.

          See "Description of the Loans" and "Prepayment and Yield
Considerations" in this prospectus supplement.

The Transferor May Not Be Able to Repurchase or Replace Defective Loans

          UBS Real Estate Securities Inc, in its capacity as transferor, will
make various representations and warranties related to the loans. Those
representations are summarized in "The Pooling and Servicing
Agreement--Assignment of the Loans" in this prospectus supplement.

          If the transferor fails to cure a material breach of its
representations and warranties with respect to any loan in a timely manner, then
it will be required to repurchase or replace the defective loan. See "The
Pooling and Servicing Agreement--Assignment of the Loans" in this prospectus
supplement. It is possible that the transferor may not be capable of
repurchasing or replacing any defective loans, for financial or other reasons.
The inability of the transferor to repurchase or replace defective loans would
likely cause the loans to experience higher rates of delinquencies, defaults and
losses. As a result, shortfalls in the distributions due on your certificates
could occur. See "--Credit Enhancement May Not Be Adequate" above.

There Are Risks in Holding Subordinate Certificates

          The protections afforded the senior certificates create risks for the
subordinate certificates. Prior to any purchase of any subordinate certificates,
consider the following factors that may adversely impact your yield:

o    Because the group 15-B subordinate certificates receive interest and
     principal distributions after the senior certificates in loan group 1
     receive those distributions, there is a greater likelihood that the group
     15-B subordinate certificates will not receive the distributions to which
     they are entitled on any distribution date.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 19 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 178 of 512


o    Because the Class 30-B-1, Class 30-B-2 and Class 30-B-3 certificates
     receive interest and principal distributions after the senior certificates
     in loan group 2 receive those distributions, there is a greater likelihood
     that the Class 30-B-1, Class 30-B-2 and Class 30-B-3 certificates will not
     receive the distributions to which they are entitled on any distribution
     date.


                                      S-24




<Page>



o    Because the Class HY-B-1, Class HY-B-2 and Class HY-B-3 certificates
     receive interest and principal distributions after the senior certificates
     in loan group 3 and loan group 4 receive those distributions, there is a
     greater likelihood that the Class HY-B-1, Class HY-B-2 and Class HY-B-3
     certificates will not receive the distributions to which they are entitled
     on any distribution date.

o    Because the Class C-B-4, Class C-B-5 and Class C-B-6 certificates receive
     interest and principal distributions after the senior certificates in loan
     group 2, loan group 3 and loan group 4 receive those distributions, there
     is a greater likelihood that the Class C-B-4, Class C-B-5 and Class C-B-6
     certificates will not receive the distributions to which they are entitled
     on any distribution date.

o    If any servicer determines not to advance a delinquent payment on a loan
     because such servicer determines the amount is not recoverable from a
     borrower or if the master servicer is required to make an advance and makes
     a similar determination and does not advance funds with respect to such
     delinquent payment, there may be a shortfall in distributions on the senior
     certificates related to the applicable loan group that will impact the
     related subordinate certificates.

o    The subordinate certificates are not entitled to a proportionate share of
     principal prepayments on the related loans until the beginning of the tenth
     year after the closing date. In addition, if certain losses on the loans in
     a loan group exceed stated levels, a portion of the principal distribution
     payable to classes of the related subordinate certificates with higher
     alphanumerical class designations will be paid to the classes of the
     related subordinate certificates with lower alphanumerical designations.

o    Losses resulting from the liquidation of defaulted loans in a loan group
     will generally be allocated to the related subordinate certificates. A loss
     allocation results in a reduction in a certificate balance, potentially to
     zero, without a corresponding distribution of cash to the holder. A lower
     certificate balance will result in less interest accruing on the
     certificate.

o    The earlier in the transaction that a loss on a loan occurs, the greater
     the impact on yield.

          See "Description of the Offered Certificates" and "Prepayment and
Yield Considerations" in this prospectus supplement.

Geographic Concentration Could Increase Losses on the Loans

          The yield to maturity on your certificates may be affected by the
geographic concentration of the mortgaged properties securing the loans in the
related loan group or groups. Any concentration of the mortgaged properties
securing the loans in particular geographic regions might magnify the effect on
the pool of loans of adverse economic conditions or of special hazards in these
areas, such as earthquakes, hurricanes, windstorms, wildfires or tornadoes, and
might increase the rate of delinquencies, defaults and losses on the loans.
Consequently, the geographic concentration could result in shortfalls in
distributions due on your certificates more than would be the case if the
mortgaged properties were more geographically diversified. See "Description of
the Loans" in this prospectus supplement.


                                      S-25




<Page>



          Hurricane Charley, which struck Tampa, Florida and surrounding areas
on August 13 and 14, 2004, Hurricane Frances, which struck Florida's east coast
in early September 2004 and Hurricane Ivan, which struck cities in several
states in the United States including Pensacola, Florida and Mobile, Alabama in
mid September 2004 may have adversely affected any mortgaged properties located
in those areas. In addition, Hurricane Jeanne may have affected or may affect in




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 20 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 179 of 512


the future mortgaged properties located in its path. The transferor will make a
representation and warranty that, to the best of its knowledge, each mortgaged
property is free of material damage and in good repair as of the closing date.
Notwithstanding the transferor's lack of knowledge, in the event that a
mortgaged property is materially damaged as of the closing date due to Hurricane
Charley, Hurricane Frances, Hurricane Ivan or Hurricane Jeanne, the transferor
will be required to repurchase the related loan from the trust. Approximately
9.23%, 4.14%, 4.62%, and 3.51% of the group 1, group 2, group 3 and group 4
loans, respectively, and approximately 5.07% of the loans in the aggregate, in
each case by aggregate principal balance as of the cut-off date, are located in
areas which may have been affected by Hurricane Charley, Hurricane Frances and
Hurricane Ivan. In addition, no assurance can be given as to the effect of these
events on the rate of delinquencies and losses on the loans secured by mortgaged
properties that may have been affected by Hurricane Charley, Hurricane Frances,
Hurricane Ivan or Hurricane Jeanne. Any adverse impact as a result of these
events may be borne by the holders of the related offered certificates,
particularly if the transferor fails to repurchase any loan for which the
related mortgaged property was materially damaged by Hurricane Charley,
Hurricane Frances, Hurricane Ivan or Hurricane Jeanne.

Failure of Master Servicer or Servicers to Perform May Adversely Affect
Distributions on Certificates; Potential Conflict of Interest

          The amount and timing of distributions on the certificates generally
will be dependent on the servicers performing their respective servicing
obligations and the master servicer performing its master servicing obligations
in an adequate and timely manner. See "The Pooling and Servicing
Agreement--Collection Account and Distribution Account" in this prospectus
supplement. A potential conflict of interest exists because Wells Fargo Bank,
N.A., which acts as the master servicer and the trust administrator, will also
act as servicer of approximately 58.57% of the cut-off date principal balance of
the loans. However, the master servicer is required to act in accordance with
the master servicing standard set forth in the pooling and servicing agreement,
without regard to who is servicing the loans. If any servicer fails to perform
its servicing obligations, or if the master servicer fails to perform its master
servicing obligations, this failure may result in the termination of that
entity. That termination with its corresponding transfer of daily collection
activities will likely increase the rates of delinquencies, defaults and losses
on the loans. As a result, shortfalls in the distributions due on your
certificates could occur.

Limited Liquidity May Adversely Affect Market Value of Certificates

          A secondary market for the offered certificates may not develop or, if
it does develop, it may not provide you with liquidity of investment or continue
while your certificates are outstanding. Lack of liquidity could result in a
substantial decrease in the market value of your certificates. See "Risk
Factors--Limited Liquidity of Securities May Adversely Affect Market Value of
Securities" in the accompanying prospectus.


                                      S-26




<Page>



          The secondary market for mortgage-backed securities has experienced
periods of illiquidity and can be expected to do so in the future. Illiquidity
means that there may not be any purchasers for your class of certificates.
Although any class of certificates may experience illiquidity, it is more likely
that classes of certificates that are more sensitive to prepayment, credit or
interest rate risk will experience illiquidity.

Rights of Beneficial Owners May Be Limited by Book-Entry System

          Unless you are the purchaser of a Class A-LR or Class A-UR
certificate, your ownership of the offered certificates will be registered
electronically with DTC. The lack of physical certificates could:

o    result in payment delays on your certificates because the trust
     administrator will be sending distributions on the certificates to DTC
     instead of directly to you;

o    make it difficult for you to pledge your certificates if physical
     certificates are required by the party demanding the pledge; and

o    hinder your ability to resell your certificates because some investors may
     be unwilling to buy certificates that are not in physical form. See
     "Description of the Offered Certificates--Book-Entry Certificates" in this
     prospectus supplement and "Description of the Securities--Book-Entry
     Registration of Securities" in the prospectus.

Risks Related to the Residual Certificates

          The holders of the Class A-LR and Class A-UR certificates (which are
also called the "Residual Certificates") must include the taxable income or loss
of the related REMIC in determining their federal taxable income. Prospective




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 21 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 180 of 512


investors are cautioned that the residual certificateholders' REMIC taxable
income and the tax liability associated therewith may be substantial during
certain periods, in which event the holders thereof must have sufficient sources
of funds to pay such tax liability. It is not anticipated that the residual
certificateholders will receive distributions from the trust. Furthermore,
prospective investors in the Residual Certificates should expect that all of the
related REMIC includible by the holders of the Residual Certificates will be
treated as "excess inclusion" income, resulting in (i) the inability of such
holders to use net operating losses to offset such income, (ii) the treatment of
such income as "unrelated business taxable income" to certain holders who are
otherwise tax-exempt, and (iii) the treatment of such income as subject to 30%
withholding tax to certain non-U.S. investors, with no exemption or treaty
reduction.

          Under the provisions of the Internal Revenue Code of 1986 relating to
REMICs, it is likely that the Residual Certificates will be considered to be
"non-economic residual interests," with the result that transfers thereof would
be disregarded for federal income tax purposes if any significant purpose of the
transferor was to impede the assessment or collection of tax. Accordingly, the
transferee affidavit used for transfers of Residual Certificates will require
the transferee to affirm that it (i) historically has paid its debts as they
have come due and intends to do so in the future, (ii) understands that it may
incur tax liabilities with respect to the Residual Certificates in excess of
cash flows generated by them, (iii) intends to pay taxes associated with holding
the Residual Certificates as such taxes become due, (iv) will not cause the
income from


                                      S-27




<Page>



the Residual Certificates to be attributable to a foreign permanent
establishment or fixed base, within the meaning of an applicable income tax
treaty, of the transferee or any other person and (v) will not transfer the
Residual Certificates to any person or entity that does not provide a similar
affidavit. The transferor must certify in writing to the trust administrator
that, as of the date of transfer, it had no knowledge or reason to know that the
affirmations made by the transferee pursuant to the preceding sentence were
false. In addition, Treasury regulations provide alternatives for either paying
the transferee of the Residual Certificates a formula specified minimum price or
transferring the Residual Certificates to an eligible corporation under certain
conditions in order to meet the safe harbor against the possible disregard of
such transfer. Finally, Residual Certificates generally may not be transferred
to a person who is not a U.S. person unless the income thereon is effectively
connected with the conduct of a U.S. trade or business and the transferee
furnishes the transferor and the trust administrator with an effective Internal
Revenue Service Form W-8ECI. See "Description of the Offered
Certificates--Restrictions on Transfer of the Residual Certificates" in this
prospectus supplement and "Federal Income Tax Consequences--REMICs--Taxation of
Owners of Residual Securities--Limitations on Offset or Exemption of REMIC
Income," "--Tax-Related Restrictions on Transfer of Residual Securities" and
"--Treatment of Certain Items of REMIC Income and Expense" in the prospectus.

          An individual, trust or estate that holds Residual Certificates
(whether the Residual Certificates are held directly or indirectly through
certain pass-through entities) also may have additional gross income with
respect to the Residual Certificates, but may be subject to limitations or
disallowance of deductions for servicing fees on the loans and other
administrative expenses properly allocable to such Residual Certificates in
computing such holder's regular tax liability, and may not be able to deduct
such fees or expenses to any extent in computing such holder's alternative
minimum tax liability. The pooling and servicing agreement will require that any
such gross income and such fees and expenses will be allocable to holders of the
Residual Certificates in proportion to their respective ownership interests. See
"Federal Income Tax Consequences--REMICS--Limitations on Deduction of Certain
Expenses" in the prospectus. In addition, some portion of a purchaser's basis,
if any, in Residual Certificates may not be recovered until termination of the
trust fund. Furthermore, although Treasury regulations have been issued
concerning the federal income tax consequences of any consideration paid to a
transferee on a transfer of Residual Certificates, some issues are not addressed
by the regulations. Any transferee of Residual Certificates receiving such
consideration should consult its tax advisors.

          Due to the special tax treatment of residual interests, the effective
after-tax return of the Residual Certificates may be significantly lower than
would be the case if the Residual Certificates were taxed as debt instruments
and could be negative.

Recent Developments May Increase the Risk of Loss on the Loans

          As a result of the terrorist attacks on September 11, 2001 and the
current situation in Iraq, President Bush has authorized the placement of
certain military reservists and members of the National Guard on active duty
status. To the extent that any such person is a borrower under a loan, the
interest rate limitations and other provisions of the Servicemembers Civil




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 22 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 181 of 512


Relief Act, would apply to the loan during the period of active duty, and if the
borrower is a California resident, comparable provisions of the California
Military and Veterans Code may apply. It is


                                      S-28




<Page>



possible that the number of reservists and members of the National Guard placed
on active duty status in the near future may increase. In addition, other
borrowers who enter military service after the origination of their loans
(including borrowers who are members of the National Guard at the time of the
origination of their loans and are later called to active duty) would be covered
by the terms of the Servicemembers Civil Relief Act, the California Military and
Veterans Code or other comparable state laws. The interest paid to the holders
of the certificates will be reduced by any reductions in the amount of interest
collectible as a result of the Servicemembers Civil Relief Act, the California
Military and Veterans Code or other comparable state laws. We do not know how
many of the loans have been or may be affected by the Servicemembers Civil
Relief Act, the California Military and Veterans Code or other comparable state
laws. See "Description of the Offered Certificates--Allocation of Losses" in
this prospectus supplement and "Certain Legal Aspects of Residential
Loans--Servicemembers Civil Relief Act and the California Military and Veterans
Code" in the prospectus.

                          FORWARD-LOOKING STATEMENTS

          In this prospectus supplement and the accompanying prospectus, we use
certain forward-looking statements. These forward-looking statements are found
in the material, including each of the tables, set forth under "Risk Factors"
and "Prepayment and Yield Considerations" in this prospectus supplement.
Forward-looking statements are also found elsewhere in this prospectus
supplement and the prospectus and include words like "may," "will," "should,"
"believes," "expects," "intends," "anticipates," "estimates" and other similar
words. These statements are intended to convey our projections or expectations
as of the date of this prospectus supplement. These statements are inherently
subject to a variety of risks and uncertainties. Actual results could differ
materially from those we anticipate due to changes in, among other things:

              (1)   economic conditions and industry competition;

              (2)   political and/or social conditions; and

              (3)   the law and government regulatory initiatives.

          We will not update or revise any forward-looking statement to reflect
changes in our expectations or changes in the conditions or circumstances on
which these statements were originally based.

                                  DEFINED TERMS

          We define and use capitalized terms in this prospectus supplement and
the prospectus to assist you in understanding the terms of the offered
certificates and this offering. We define the capitalized terms we use in this
prospectus supplement under the caption "Glossary of Terms" beginning on page
S-5 in this prospectus supplement. We define capitalized terms we use in the
accompanying prospectus under the caption "Glossary of Terms" beginning on page
187 in the prospectus.


                                      S-29




<Page>



                            DESCRIPTION OF THE LOANS

          On or about September 30, 2004, Mortgage Asset Securitization
Transactions, Inc., the depositor, will acquire four groups of Loans (which are
referred to in this prospectus supplement as the Group 1 Loans, the Group 2
Loans, the Group 3 Loans and the Group 4 Loans) from UBS Real Estate Securities
Inc., the transferor. The depositor will then transfer the Loans to the trust
pursuant to the Pooling and Servicing Agreement.

          The transferor acquired approximately 88.90% of the loans through the
exercise of "clean-up call" rights of earlier securitizations of Mortgage Asset
Securitizations Inc., Wells Fargo Asset Securities Corporation (formerly known
as Norwest Asset Securities Corporation or Norwest Integrated Structured Assets,
Inc., as the case may be), Cendant Mortgage Corporation and Bishop's Gate
Residential Mortgage Trust, and PHH Mortgage Services Corporation as further




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                            Page 23 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 182 of 512


described herein. Approximately 11.10% of the loans were purchased by the
transferor from ABN AMRO Mortgage Group, Inc. pursuant to a sale and servicing
agreement.

MASTR Loans

          Approximately 23.19% of the loans, referred to herein as the MASTR
Loans, were acquired by the transferor from various originators. The MASTR Loans
were included as part of 8 pools of loans securitized by the depositor. The
MASTR Loans were included in E-Trade Bank Mortgage-Backed Securities Trust
2001-2, MASTR Adjustable Rate Mortgages Trust 2002-1, MASTR Adjustable Rate
Mortgages Trust 2002-2, MASTR Asset Securitization Trust 2001-1, MASTR Asset
Securitization Trust 2001-2, MASTR Asset Securitization Trust 2002-1, MASTR
Asset Securitization Trust 2002-3 or MASTR Asset Securitization Trust 2002-4.
The MASTR Loans were purchased by the transferor from the mortgage loan trusts
listed in the preceding sentence pursuant to special termination clauses
contained in the related pooling and servicing agreements. Such clauses allowed
the transferor to purchase the mortgage loans and REO property contained in the
related mortgage trust once the principal balance of the mortgage loans and REO
property in such mortgage loan trust was less than a specified percentage (which
specified percentage did not exceed 10%) of the original aggregate mortgage loan
principal balance.

Wells Fargo Loans

          Approximately 59.06% of the loans, referred to herein as the Wells
Fargo Loans, were acquired by Wells Fargo Asset Securities Corporation (formerly
known as Norwest Asset Securities Corporation or Norwest Integrated Structural
Assets, Inc., as the case may be) from various originators. The Wells Fargo
Loans were included as part of one of 19 pools of mortgage loans securitized by
Wells Fargo Asset Securities Corporation (formerly known as Norwest Asset
Securities Corporation or Norwest Integrated Structural Assets, Inc., as the
case may be). The Wells Fargo Loans were included in Norwest Integrated
Structured Assets, Inc.'s Mortgage Asset-Backed Pass-Through Certificates,
Series 1998-3; Norwest Asset Securities Corporation's Mortgage Pass-Through
Certificates, Series 1998-32, Series 1999-3, Series 1999-6, Series 1999-12,
Series 1999-17, or Series 1999-22; or Wells Fargo Asset Securities Corporation's
Mortgage Pass-Through Certificates, Series 2001-22, Series 2001-25, Series
2001-34, Series 2002-E, Series 2002-2, Series 2002-3, Series 2002-4, Series
2002-6, Series 2002-8, Series 2002-9, Series 2002-12 or Series 2002-15. The
Wells Fargo Loans were purchased by the Transferor from the


                                      S-30




<Page>



mortgage loan trusts listed in the preceding sentence through the exercise of
special termination clauses contained in the related pooling and servicing
agreements. Such clauses allowed the Transferor to purchase the mortgage loans
and REO property contained in the related mortgage loan trust once the principal
balance of the mortgage loans and REO property in such mortgage loan trust was
less than a specified percentage (which specified percentage did not exceed 10%)
of the original mortgage loan principal balance.

Cendant Loans

          Approximately 6.65% of the loans, referred to herein as the Cendant
Loans, were either acquired or originated by Cendant Mortgage Corporation,
formerly known as PHH Mortgage Services Corporation. The Cendant Loans were
included as part of 31 pools of mortgage loans securitized by Cendant Mortgage
Corporation formerly known as PHH Mortgage Services Corporation. The Cendant
Loans were included in PHH Mortgage Services Corporation's Mortgage Pass-Through
Certificates, Series 1995-1, Series 1995-5, Series 1996-1, Series 1996-2, Series
1996-3, Series 1996-4, Series 1996-5, Series 1996-7, Series 1997-1, Series
1997-2, Series 1997-4, Series 1997-6 or 1998-1; or Cendant Mortgage
Corporation's and Bishop Gates Residential Mortgage Loan Trust's CDMC
Mortgage-Backed Pass-Through Certificates, Series 1998-2, Series 1998-5, Series
1998-8, Series 1998-9, Series 1998-15, Series 1999-13, Series 2000-1, Series
2000-2, Series 2000-4, Series 2000-5, Series 2000-6, Series 2000-7, Series
2000-8, Series 2000-9, Series 2000-10 Series 2000-11, Series 2001-1 or Series
2001-2. The Cendant Loans were purchased by the Transferor from the mortgage
loan trusts listed in the preceding sentence pursuant to special termination
clauses contained in the related pooling and servicing agreements. Such clauses
allowed the Transferor to purchase the mortgage loans and REO property contained
in the related mortgage loan trust once the principal balance of the mortgage
loans and REO property in such mortgage loan trust was less than a specified
percentage (which specified percentage did not exceed 10%) of the original
mortgage loan principal balance.

Characteristics of the Loans

          The aggregate scheduled principal balance as of the Cut-off Date of
the Loans is approximately $726,285,591. The trust will be entitled to all
scheduled payments of principal and interest in respect of the Loans due after
the Cut-off Date, and all unscheduled payments of principal and interest




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 24 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 183 of 512


received after the Cut-off Date. The Cut-off Date for the Loans is September 1,
2004.

          Unless otherwise stated, the statistical information presented in this
prospectus supplement relates to the Loans as of the Cut-off Date, and
information as to percentages of Loans are based on the scheduled principal
balances of Loans as of the Cut-off Date (after taking into account scheduled
payments of principal on that date).

          Substantially all of the Group 1 Loans have original terms to maturity
of approximately 15 years. Substantially all of the Group 2, Group 3 and Group 4
Loans have original terms to maturity of approximately 30 years. As of the close
of business on the Cut-off Date, approximately 0.87% of the Group 1 Loans, 1.09%
of the Group 2 Loans, 0.00% of the Group 3 Loans and 1.19% of the Group 4 Loans
were 30 to 59 days past due in the payment of scheduled principal and interest.
As of the close of business on the Cut-off Date, approximately 0.49% of


                                      S-31




<Page>



the Group 1 Loans, 0.60% of the Group 2 Loans, 1.11% of the Group 3 Loans and
0.00% of the Group 4 Loans were 60 to 89 days past due in the payment of
scheduled principal and interest.

          The Loans are evidenced by Mortgage Notes, secured primarily by
mortgages or deeds of trust on the Mortgaged Properties. As of the Cut-off Date,
all of the Loans were secured by first liens on Mortgaged Properties.

          The scheduled monthly payment on each Loan generally includes a
substantially equal payment consisting of interest plus principal in an amount
that will amortize the outstanding principal balance of the Loan over its
remaining term. All of the Loans provide for payments due as of the first day of
each month. The latest scheduled maturity date of any Group 1 Loan is in July
2017. The latest scheduled maturity date of any Group 2 Loan is in July 2032.
The latest scheduled maturity date of any Group 3 Loan is in September 2032. The
latest scheduled maturity date of any Group 4 Loan is in September 2032. However
the actual date on which any Loan is paid in full may be earlier than the stated
maturity date due to unscheduled payments of principal. The borrowers may
generally prepay their Loans at any time without penalty. Each of the Loans is
subject to a due-on-sale clause. See "Certain Legal Aspects of Residential
Loans" in the prospectus.

           No assurance can be given that the value of any Mortgaged Property has
remained or will remain at the level that existed on the appraisal or sales
date. If residential real estate values decline generally or in a particular
geographic area decline, the LTV Ratios might not be a reliable indicator of the
rates of delinquencies, foreclosures and losses that could occur with respect to
the Loans.

          Substantially all of the Group 3 Loans have a fixed Mortgage Interest
Rate for the first 3 years after the origination of such Group 3 Loan. Each
Group 3 Loan provides for adjustments to the Mortgage Interest Rate thereon at
the end of the initial fixed-rate period and annually thereafter. On each
adjustment date, the Mortgage Interest Rate of Group 3 Loans will adjust to the
sum of (i) One-Year LIBOR or One-Year CMT (each as defined below), as specified
in the related Loan documents and (ii) the number of basis points specified in
the applicable Mortgage Note, rounded up to the nearest one-eighth of one
percent, subject to the limitation that with respect to each adjustment date,
the interest rate after such adjustment may not vary from the Mortgage Interest
Rate in effect prior to such adjustment by more than the periodic cap specified
in the Mortgage Note. The initial periodic cap on each Group 3 Loan is 2.000%.
The periodic cap for each subsequent adjustment date for the Group 3 Loans is
2.000%. In addition, adjustments to the Mortgage Interest Rate for each Group 3
Loan are subject to a lifetime maximum interest rate cap. On the first due date
following each adjustment date for each Group 3 Loan, the monthly payment for
the Group 3 Loan will be adjusted, if necessary, to an amount that will fully
amortize that Loan at the adjusted Mortgage Interest Rate over its remaining
scheduled term to maturity.

          Substantially all of the Group 4 Loans have a fixed Mortgage Interest
Rate for the first 5 or 7 years (as specified in the related loan documents)
after the origination of such Group 4 Loan. Each Group 4 Loan provides for
adjustments to the Mortgage Interest Rate thereon at the end of the initial
fixed-rate period and annually thereafter. On each adjustment date, the Mortgage
Interest Rate of Group 4 Loans will adjust to the sum of (i) One-Year LIBOR or
One-Year CMT (as defined below), as specified in the related Loan documents and
(ii) the number of


                                      S-32




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                          Page 25 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 184 of 512


<Page>



basis points specified in the applicable Mortgage Note, rounded up to the
nearest one-eighth of one percent, subject to the limitation that with respect
to each adjustment date, the interest rate after such adjustment may not vary
from the Mortgage Interest Rate in effect prior to such adjustment by more than
the periodic cap specified in the Mortgage Note. The initial periodic cap on
each Group 4 Loan is 2.000% or 5.000%, as specified in the related Loan
documents. The periodic cap for each subsequent adjustment date for the Group 4
Loans is 2.000%. In addition, adjustments to the Mortgage Interest Rate for each
Group 4 Loan are subject to a lifetime maximum interest rate cap. On the first
due date following each adjustment date for each Group 4 Loan, the monthly
payment for the Group 4 Loan will be adjusted, if necessary, to an amount that
will fully amortize that Loan at the adjusted Mortgage Interest Rate over its
remaining scheduled term to maturity.

          "One-Year LIBOR" generally means the average of the interbank offered
rate quotations for one year U.S. Dollar-denominated deposits in the London
Market, as published in The Wall Street Journal and most recently available as
of a day specified in the related Mortgage Note. In the event such index is no
longer available, the applicable servicer will select a substitute index in
accordance with the terms of the related Mortgage Note and in compliance with
federal and state law.

          "One-Year CMT" generally means the weekly average yield on United
States Treasury securities adjusted to a constant maturity of one year as
published by the Federal Reserve Board in Statistical Release H.15(519) and most
recently available as of a day specified in the related Mortgage Note.

          Listed below are historical values of One-Year LIBOR available as of
the dates shown below. The values shown are intended only to provide an
historical summary of the movements in One-Year LIBOR and may not be indicative
of future rates. The source of the values shown below is the British Bankers'
Association.

<TABLE>
<CAPTION>
                                                 One-Year LIBOR
                                 ----------------------------------------------
             Date                2004   2003   2002   2001   2000   1999   1998
------------------------------   ----   ----   ----   ----   ----   ----   ----
<S>                              <C>    <C>    <C>    <C>    <C>    <C>    <C>
January ......................   1.48% 1.45% 2.49% 5.17% 6.75% 5.06% 5.66%
February .....................   1.37% 1.38% 2.43% 4.88% 6.76% 5.39% 5.79%
March ........................   1.35% 1.28% 3.00% 4.67% 6.94% 5.25% 5.89%
April ........................   1.83% 1.36% 2.63% 4.44% 7.10% 5.23% 5.99%
May ..........................   2.06% 1.21% 2.59% 4.24% 7.50% 5.56% 5.88%
June .........................   2.46% 1.19% 2.29% 4.18% 7.18% 5.84% 5.84%
July .........................   2.43% 1.27% 2.09% 3.82% 7.08% 5.89% 5.82%
August .......................   2.30% 1.43% 1.90% 3.56% 6.97% 6.06% 5.53%
September ....................     --   1.30% 1.73% 2.64% 6.80% 6.04% 5.06%
October ......................     --   1.48% 1.64% 2.27% 6.73% 6.25% 4.75%
November .....................     --   1.56% 1.73% 2.39% 6.56% 6.29% 5.13%
December .....................     --   1.46% 1.45% 2.44% 6.00% 6.50% 5.10%
</TABLE>

          Listed below are historical values of One-Year CMT available as of the
dates shown below. The values shown are intended only to provide an historical
summary of the movements in One-Year CMT and may not be indicative of future
rates. The source of the values shown below is the Federal Reserve Bank.


                                      S-33




<Page>



<TABLE>
<CAPTION>
                                                   One-Year CMT
                                 ----------------------------------------------
             Date                2004   2003   2002    2001   2000  1999   1998
------------------------------   ----   ----   ----    ----   ----  ----   ----
<S>                              <C>    <C>    <C>     <C>    <C>   <C>    <C>
January.......................   1.24% 1.36% 2.16% 4.81% 6.12% 4.51% 5.24%
February......................   1.24% 1.30% 2.23% 4.68% 6.22% 4.70% 5.31%
March.........................   1.19% 1.24% 2.57% 4.30% 6.22% 4.78% 5.39%
April.........................   1.43% 1.27% 2.48% 3.98% 6.15% 4.69% 5.38%
May...........................   1.78% 1.18% 2.35% 3.78% 6.33% 4.85% 5.44%
June..........................   2.12% 1.01% 2.20% 3.58% 6.17% 5.10% 5.41%
July..........................   2.10% 1.12% 1.96% 3.62% 6.08% 5.03% 5.36%
August........................   2.02% 1.31% 1.76% 3.47% 6.18% 5.20% 5.21%
September.....................     --   1.24% 1.72% 2.82% 6.13% 5.25% 4.71%
October.......................     --   1.25% 1.65% 2.33% 6.01% 5.43% 4.12%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 26 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 185 of 512


November......................      --     1.34%   1.49%   2.18%   6.09%   5.55%   4.53%
December......................      --     1.31%   1.45%   2.22%   5.60%   5.84%   4.52%
</TABLE>

Statistical Information

          Statistical information regarding characteristics of the Loans in the
aggregate, as well as Loan Group, as of the Cut-off Date is set forth in Annex A
to this prospectus supplement.

          Before the closing date, the depositor may remove any of the Loans
identified as of the date of this prospectus supplement or may substitute
comparable loans for any of the Loans identified as of the date of this
prospectus supplement. However, the aggregate principal balance of the
substituted Loans will not vary by more than plus or minus 5% of those Loans by
Aggregate Cut-off Date Pool Balance of the replaced Loans. As a result, the
statistical information presented in Annex A to this prospectus supplement
regarding the characteristics of the Loans identified for inclusion in the trust
may vary in some respects from comparable information based on the actual
composition of the Loans included in the trust on the closing date. In addition,
after the Cut-off Date, the characteristics of the Loans may materially vary
from the information below due to a number of factors. These factors include
prepayments of the Loans after the Cut-off Date and the substitution or
repurchase of Loans after the closing date.

                       THE MASTER SERVICER AND THE SERVICERS

General

          Wells Fargo Bank, N.A. ("Wells Fargo") will act as the master servicer
of the Loans pursuant to the Pooling and Servicing Agreement among Mortgage
Asset Securitization Transactions, Inc., as depositor, Wells Fargo, as master
servicer, trust administrator and as a custodian, Wachovia Bank, National
Association, as trustee, and U.S. Bank National Association, as a custodian.

          Primary servicing of the Loans will be provided for by ABN AMRO
Mortgage Group, Inc., Bank of America, N.A., Cendant Mortgage Corporation, Chase
Manhattan Mortgage Corporation, CitiMortgage, Inc., Countrywide Home Loans
Servicing, LP, Colonial Savings, F.A., Everhome Mortgage Company (formerly known
as Alliance Mortgage Company), GMAC Mortgage Corporation, Hibernia National
Bank, HSBC Mortgage Corporation (USA), The Huntington Mortgage Company, National
City Mortgage Co., SunTrust Mortgage, Inc., U.S.


                                         S-34




<Page>



Bank National Association, Washington Mutual Bank, FA and Wells Fargo Bank, N.A.
in accordance with the applicable Servicing Agreements. Each servicer will be
responsible for the servicing of those Loans subject to the related Servicing
Agreement, and the master servicer will be required to supervise, monitor and
oversee the performance of each servicer. In the event of a default by a
servicer under the related Servicing Agreement, the master servicer will be
required to enforce any remedies against the servicer, and will either find a
successor servicer or will assume the primary servicing obligations for the
related Loans.

The Master Servicer

          Wells Fargo is a national banking association, with master servicing
offices located at 9062 Old Annapolis Road, Columbia, Maryland 21045. Among
other things, Wells Fargo is engaged in the business of master servicing single
family residential mortgage loans secured by properties located in all 50 states
and the District of Columbia.

The Servicers

          The Loans will initially be serviced by the entities listed in the
following table. The table shows, for each servicer, the percentage of Loans
serviced by it, by Cut-off Date Pool Balance for each Loan Group and by
Aggregate Cut-off Date Pool Balance for all Loan Groups.


                                         S-35




<Page>



                          Primary Servicing of the Loans
                (by Percentages of the Cut-off Date Pool Balance or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt               7/20/2020
                                                                          Page 27 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 186 of 512


                    Aggregate Cut-off Date Principal Balance)

<TABLE>
<CAPTION>
                                                                                   Group 1,
                                                                                   Group 2,
                                                                                   Group 3
                                                                                  and Group
Servicer                                Group 1   Group 2     Group 3   Group 4       4
-----------------------------------     -------   -------     -------   -------   ---------
<S>                                     <C>       <C>         <C>       <C>        <C>
ABN AMRO Mortgage Corporation .....       5.96%    15.49%       0.00%     0.00%     11.10%
Bank of America, N.A. .............       1.40      2.10        2.13      1.54       1.91
Cendant Mortgage Corporation ......       2.23     12.79        0.00      0.00       8.65
Chase Home Mortgage ...............      12.25      0.00        0.00      0.00       2.34
CitiMortgage, Inc. ................       0.00      0.57        0.00      0.00       0.37
Colonial Savings, F.A. ............       0.00      0.23        0.00      0.00       0.15
Countrywide Home Loans, Inc. ......       0.00      0.00        0.00      8.36       0.90
Everhome Mortgage Company .........       0.00      0.23        0.00      0.00       0.15
GMAC Mortgage Corporation .........       8.23      2.78        0.00      0.00       3.36
Hibernia National Bank ............       0.00      0.34        0.00      0.00       0.22
HSBC Mortgage Corporation (USA) ...       3.27      1.32        0.00      0.00       1.47
The Huntington Mortgage Company ...       0.00      0.07        0.00      0.00       0.05
National City Mortgage ............      20.65      4.82        4.87      5.82       7.95
Sun Trust Mortgage, Inc. ..........       4.03      2.43        0.00      0.00       2.33
US Bank Home Mortgage .............       0.00      0.07        0.00      0.00       0.04
Washington Mutual Bank, F.A. ......       0.24      0.61        0.00      0.00       0.44
Wells Fargo Bank, N.A. ............      41.74     56.13        9.03     84.29      58.57
                                        ------    ------      ------    ------     ------
Total: ............................     100.00%   100.00%     100.00%   100.00%    100.00%
                                        ======    ======      ======    ======     ======
</TABLE>

          Information relating to the servicing activities of Wells Fargo and
ABN AMRO which in the aggregate will service approximately 69.66% of the Loans,
by Aggregate Cut-off Date Pool Balance, is summarized below. The information set
forth in this section has been provided by Wells Fargo and ABN AMRO, as
applicable. None of the depositor, the master servicer, the trust administrator,
the trustee, the custodians, the underwriter or any of their respective
affiliates have made or will make any representation as to the accuracy or
completeness of this information.

Wells Fargo Bank, N.A.

          Wells Fargo is an indirect, wholly owned subsidiary of Wells Fargo &
Company. Wells Fargo is engaged in the business of (i) originating, purchasing
and selling residential mortgage loans in its own name and through its
affiliates and (ii) servicing residential mortgage loans for its own account and
for the account of others. Wells Fargo is an approved servicer of Fannie Mae and
Freddie Mac. Wells Fargo's principal office for servicing functions is located
at 1 Home Campus, Des Moines, Iowa 50328-0001.

Wells Fargo Bank, N.A. Delinquency Experience

          The following tables set forth certain information, as reported by
Wells Fargo, concerning recent delinquency and foreclosure experience on
fixed-rate and adjustable-rate


                                        S-36




<Page>



mortgage loans included in various mortgage pools underlying all series of Wells
Fargo Asset Securities Corporation's mortgage pass-through certificates with
respect to which one or more classes of certificates were publicly offered. The
delinquency and foreclosure experience set forth in the following tables include
mortgage loans with various terms to stated maturity, and includes loans having
a variety of payment characteristics. In addition, the adjustable-rate loan
table includes mortgage loans with various periods until the first interest rate
adjustment date and different indices upon which the adjusted interest rate is
based. Certain of the adjustable-rate loans also provide for the payment of only
interest until the first adjustment date. There can be no assurance that the
delinquency and foreclosure experience set forth in the following tables will be
representative of the results that may be experienced with respect to the
mortgage loans included in the trust.

                             Wells Fargo Bank, N.A.
                             Delinquency Experience
                          (Dollar Amounts in Thousands)

<TABLE>
<CAPTION>
                                                  By Dollar                   By Dollar                  By Dollar
                                       By No.       Amount         By No.       Amount         By No.      Amount
                                      of Loans     of Loans       of Loans     of Loans       of Loans    of Loans




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                         7/20/2020
                                                                            Page 28 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 187 of 512


                                       --------   ------------   --------   ------------    --------   -----------
                                       As of December 31, 2002   As of December 31, 2003      As of June 30, 2004
                                       -----------------------   -----------------------    ----------------------
<S>                                     <C>       <C>             <C>       <C>              <C>       <C>
               Fixed-Rate Loans         57,527    $21,021,499     27,528    $12,684,974      28,659    $13,208,318
                                        ======    ===========     ======    ===========      ======    ===========

         Period of Delinquency(1)
                  30-59 Days              398    $   129,563          55     $    25,106         39    $    15,490
                  60-89 Days              103         31,662          14           5,033          8          3,270
               90 days or more            100         32,817           9           3,523          5          2,157
                                       ------    -----------      ------     -----------     ------    -----------
           Total Delinquent Loans         601    $   194,042          78     $    33,662         52    $    20,917
                                       ======    ===========      ======     ===========     ======    ===========
  Percent of Fixed-Rate Loans            1.04%          0.92%       0.28%           0.27%      0.18%          0.16%

                  Foreclosures(2)                    $48,928                 $    11,328               $     3,510
               Foreclosure Ratio(3)                     0.23%                       0.09%                     0.03%

           Adjustable-Rate Loans        4,352    $ 1,993,392      17,353     $ 8,733,883     27,474    $13,700,245
                                       ======    ===========      ======     ===========     ======    ===========
         Period of Delinquency(1)
                  30-59 Days               18    $     7,633          19     $    10,283         35    $    17,882
                  60-89 Days                0              0           4           2,159          4          1,357
               90 days or more              1            325           3           1,751          2            736
                                       ------    -----------      ------     -----------     ------    -----------
           Total Delinquent Loans          19    $     7,958          26     $    14,193         41    $    19,975
                                       ======    ===========      ======     ===========     ======    ===========
Percent of Adjustable-Rate Loans         0.44%          0.40%       0.15%           0.16%      0.15%          0.15%

                  Foreclosures(2)                $          0                $     2,267               $        0
               Foreclosure Ratio(3)                      0.00%                      0.03%                    0.00%
</TABLE>

----------
(1) The indicated periods of delinquency are based on the number of days past
     due, based on a 30-day month. No mortgage loan is considered delinquent for
     these purposes until one month has passed since its contractual due date. A
     mortgage loan is no longer considered delinquent once foreclosure
     proceedings have commenced.

(2)   Includes loans in the applicable portfolio for which foreclosure
      proceedings had been instituted or with respect to which the related
      property had been acquired as of the dates indicated.

(3)   Foreclosure as a percentage of total loans in the applicable portfolio at
      the end of each period.


                                         S-37




<Page>



ABN AMRO Mortgage Group, Inc.

          On June 30, 1999, Standard Federal Bank contributed all of its
residential one- to four-family mortgage loan origination and servicing assets
to ABN AMRO Mortgage Group, Inc. ("ABN AMRO"), which was formed to consolidate
all of the residential one- to four-family mortgage banking operations of
Standard Federal Bank and its affiliates into one entity. Before this
contribution, ABN AMRO did not hold or service any residential one- to
four-family mortgage loans in a loan or servicing portfolio. After this
contribution, ABN AMRO began to originate, directly or indirectly, and service
residential one- to four-family mortgage loans in its loan and servicing
portfolio. On October 5, 2001, Standard Federal Bank was merged with Michigan
National Bank and the combined entity was named Standard Federal Bank National
Association. At this time the residential one- to four-family mortgage loan
assets of Michigan National Bank were consolidated with the assets of Standard
Federal Bank and the servicing of these assets were transferred to ABN AMRO.

          At June 30, 2004, ABN AMRO provided servicing for approximately $199.9
billion aggregate principal amount of residential one- to four-unit mortgage
loans.

          The table below summarizes the following delinquency and foreclosure
experience:

                 o     as of December 31, 1999 and 2000, on approximately $12.14
                       billion and $11.37 billion, respectively, in outstanding
                       principal balances on one- to four-family, residential loans
                       originated, directly or indirectly, serviced by Standard
                       Federal Bank; and

                 o     as of December 31, 2001, December 31, 2002, December 31,
                       2003 and June 30, 2004, on approximately $139.1 billion,
                       $178.4 billion, $201.8 billion and $199.9 billion,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                          7/20/2020
                                                                           Page 29 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 188 of 512


                      respectively, in outstanding principal balances on one- to
                      four-family, residential loans, serviced by ABN AMRO
                      (including loans serviced for others), and originated in the
                      following manner:

                      o   if originated before June 30, 1999, then originated
                          directly or indirectly by Standard Federal Bank; or

                      o   if originated on or after June 30, 1999, then
                          originated directly or indirectly by ABN AMRO; or

                      o   originated directly or indirectly by Standard Federal
                          Bank National Association, or predecessor entities.


                                        S-38




<Page>



      Standard Federal Bank National Association/ABN AMRO Mortgage Group, Inc.
                         One- to Four-Unit Residential Loans

<TABLE>
<CAPTION>
                                                                                                  Six Month
                                                                                                    Ended
                                                               As of December 31                   June 30
                                                -----------------------------------------------   ---------
                                                1999(3)   2000(3)   2001(4)   2002(4)   2003(4)    2004(4)
                                                -------   -------   -------   -------   -------    -------
Delinquent loans at Period End(1)
<S>                                             <C>       <C>       <C>          <C>     <C>        <C>
   30 to 59 days ..........................     0.63%     0.69%     0.61%        0.97%   0.42%      0.38%
   60 to 89 days ..........................     0.20      0.28      0.24         0.30    0.17       0.15
   90 days and over(2) ....................     0.85      0.93      1.02         1.28    1.48       0.87
                                                ----      ----      ----         ----    ----       ----
Total Delinquencies and Foreclosures(1) ...     1.68%     1.90%     1.87%        2.55%   2.07%      1.40%
                                                ====      ====      ====         ====    ====       ====
</TABLE>

----------
(1) With respect to each period indicated in the table above, other than the
     periods ended December 31, 1999 and 2000 and June 30, 2004, real estate
     owned property is included in the delinquency calculations.

(2)   Includes foreclosures.

(3)   As a percentage of the total dollar amount of loans held and serviced by
      Standard Federal Bank in its loan portfolio and loans held for sale
      portfolio at period end or loans held and serviced by ABN AMRO, as
      applicable.

(4)   As a percentage of the aggregate dollar amount of loans originated by ABN
      AMRO and Standard Federal Bank National Association and serviced by ABN
      AMRO.

           The above delinquency and foreclosure statistics represent the total
portfolio experience of Standard Federal Bank National Association or ABN AMRO,
as applicable, for the indicated periods. There can be no assurance that the
delinquency and foreclosure experience with respect to the mortgage loans
comprising the mortgage pool will correspond to the delinquency and foreclosure
experience of Standard Federal Bank National Association's or ABN AMRO's
mortgage portfolio set forth in the foregoing table. Indeed, the statistics
shown above represent the delinquency and foreclosure experience for the total
residential one- to four-unit mortgage portfolios for each of the periods
presented, whereas the aggregate delinquency and foreclosure experience on the
mortgage loans will depend on the results obtained over the life of the mortgage
pool. In addition, the foregoing statistics include mortgage loans with a
variety of payment and other characteristics that may not correspond to those of
the loans.

                      DESCRIPTION OF THE OFFERED CERTIFICATES

General

           The certificates will be issued pursuant to the Pooling and Servicing
Agreement. Set forth below are summaries of the specific terms and provisions
pursuant to which the offered certificates will be issued. The following
summaries do not purport to be complete and are subject to, and are qualified in
their entirety by reference to, the provisions of the Pooling and Servicing
Agreement.

          The trust will issue fourteen classes of Senior Certificates and
fifteen classes of Subordinate Certificates. All of the Senior Certificates are
offered by this prospectus supplement. Of the Subordinate Certificates, only the
Class 15-B-1, 15-B-2, 15-B-3, Class 30-B-1, Class 30-B-2, Class 30-B-3, Class




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                  7/20/2020
                                                                          Page 30 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 189 of 512


HY-B-1, Class HY-B-2 and Class HY-B-3 certificates are offered by this
prospectus supplement.

          The offered certificates will have the respective initial Certificate
Principal Balances or Notional Amounts specified in the table beginning on page
S-5.


                                      S-39




<Page>



          The offered certificates, other than the Residual Certificates, will
be issued in book-entry form as described below. The offered certificates will
be issued in the minimum dollar denominations described in the table below.

                Forms and Denominations of Offered Certificates

<TABLE>
<CAPTION>
                                                                                      Original          Minimum       Incremental
                                    Class                                         Certificate Form   Denomination    Denomination
----------------------------------------------------------------------------      ----------------   ------------   --------------
<S>                                                                                  <C>               <C>                <C>
Classes 1-A-1, 2-A-1, 2-A-2, 2-A-3, 2-A-4, 2-A-5, 3-A-1, 4-A-1, 4-A-2,
15-B-1, 15-B-2, 15-B-3, 30-B-1, 30-B-2, 30-B-3, HY-B-1, HY-B-2 and HY-B-3...        Book-Entry        $ 25,000             $1
Class 2-A-6.................................................................        Book-Entry        $ 1,000              $1
Class A-X...................................................................        Book-Entry        $100,000             $1
Classes A-LR and A-UR.......................................................         Physical         $     50            N/A
</TABLE>

          Distributions on the offered certificates are required to be made by
the trust administrator on the related Distribution Date, commencing in October
2004, to the persons in whose names such certificates are registered at the
close of business on the related Record Date.

Book-Entry Certificates

          The offered certificates, other than the Residual Certificates, will
be book-entry certificates. Persons acquiring beneficial ownership interests in
the offered certificates will hold certificates through DTC, or indirectly
through organizations that are participants in that system. The book-entry
certificates of each class will be issued in one or more certificates that equal
the aggregate Certificate Principal Balance or Notional Amount of that class and
will initially be registered in the name of Cede & Co., the nominee of DTC.
Except as described below, no person acquiring a book-entry certificate will be
entitled to receive a physical certificate. Unless and until Definitive
Certificates are issued, it is anticipated that the only certificateholder of
the offered certificates will be Cede & Co., as nominee of DTC. Beneficial
owners will not be certificateholders as that term is used in the Pooling and
Servicing Agreement. Beneficial owners are only permitted to exercise their
rights indirectly through DTC and participants of DTC.

          The beneficial owner's ownership of a book-entry certificate will be
recorded on the records of the brokerage firm, bank, thrift institution or other
financial intermediary that maintains the beneficial owner's account for that
purpose. In turn, the financial intermediary's ownership of the book-entry
certificate will be recorded on the records of DTC or of a participating firm
that acts as agent for the financial intermediary, whose interest will in turn
be recorded on the records of DTC, if the beneficial owner's financial
intermediary is not a DTC participant.

          Beneficial owners will receive all distributions of principal of and
interest on the book-entry certificates from the trust administrator through DTC
and the participants of DTC. While the book-entry certificates are outstanding,
except under the circumstances described below, under the rules, regulations and
procedures creating and affecting DTC and its operations, DTC is required to
make book-entry transfers among the DTC participants on whose behalf it acts
with respect to the book-entry certificates and is required to receive and
transmit distributions of principal of, and interest on, the book-entry
certificates. Participants and indirect participants of DTC with whom beneficial
owners have accounts with respect to book-entry certificates are similarly
required to make book-entry transfers and receive and transmit the


                                      S-40




<Page>



distributions on behalf of their respective beneficial owners. Accordingly,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                          7/20/2020
                                                                            Page 31 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 190 of 512


although beneficial owners will not possess certificates representing their
respective interests in the book-entry certificates, the rules of DTC provide a
mechanism by which beneficial owners will receive distributions and will be able
to transfer their interest.

          Certificateholders will not receive or be entitled to receive
certificates representing their respective interests in the book-entry
certificates, except under the limited circumstances described below. Unless and
until Definitive Certificates are issued, certificateholders who are not
participants of DTC may transfer ownership of book-entry certificates only
through participants of DTC and indirect participants of DTC by instructing the
participants and indirect participants to transfer book-entry certificates, by
book-entry transfer, through DTC for the account of the purchasers of the
book-entry certificates, which account is maintained with their respective
participants of DTC. Under the rules of DTC and in accordance with DTC's normal
procedures, transfers of ownership of book-entry certificates will be executed
through DTC and the accounts of the respective participants at DTC will be
debited and credited. Similarly, the participants and indirect participants of
DTC will make debits or credits, as the case may be, on their records on behalf
of the selling and purchasing certificateholders.

          For information with respect to tax documentation procedures relating
to the certificates, see "Federal Income Tax Consequences--REMICs--Taxation of
Certain Foreign Investors--Regular Securities" and "--REMICs--Backup
Withholding" in the prospectus.

             Transfers between participants of DTC will occur in accordance with
DTC rules.

          In accordance with its normal procedures, DTC is expected to record
the positions held by each DTC participant in the book-entry certificates,
whether held for its own account or as a nominee for another person. In general,
beneficial ownership of book-entry certificates will be subject to the rules of
DTC, as in effect from time to time.

          Distributions on the book-entry certificates will be made on each
Distribution Date by the trust administrator to Cede & Co., as nominee of DTC.
DTC will be responsible for crediting the amount of such payments to the
accounts of the applicable DTC participants in accordance with DTC's normal
procedures. Each DTC participant will be responsible for disbursing such
payments to the beneficial owners of the book-entry certificates that it
represents and to each financial intermediary for which it acts as agent. Each
financial intermediary will be responsible for disbursing funds to the
beneficial owners of the book-entry certificates that it represents.

          Under a book-entry format, beneficial owners of the book-entry
certificates may experience some delay in their receipt of payments, since such
payments will be forwarded by the trust administrator to Cede & Co. Because DTC
can only act on behalf of DTC participants, the ability of a beneficial owner to
pledge book-entry certificates to persons or entities that do not participate in
the depository system, or otherwise take actions in respect of the book-entry
certificates, may be limited due to the lack of physical certificates for the
book-entry certificates. In addition, issuance of the book-entry certificates in
book-entry form may reduce the liquidity of those certificates in the secondary
market since certain potential investors may be unwilling to purchase
certificates for which they cannot obtain physical certificates.


                                         S-41




<Page>



          Monthly and annual reports relating to the trust will be provided to
Cede & Co., as nominee of DTC. These reports may be made available by Cede & Co.
to beneficial owners upon request, in accordance with the rules, regulations and
procedures creating and affecting the DTC participants to whose DTC accounts the
book-entry certificates of such beneficial owners are credited.

          DTC has advised the trust administrator that, unless and until
Definitive Certificates are issued, DTC will take any action permitted to be
taken by the holders of the book-entry certificates under the Pooling and
Servicing Agreement only at the direction of one or more financial
intermediaries to whose DTC accounts the book-entry certificates are credited,
to the extent that such actions are taken on behalf of financial intermediaries
whose holdings include the book-entry certificates. DTC may take actions, at the
direction of the related participants of DTC, with respect to some book-entry
certificates which conflict with actions taken with respect to other book-entry
certificates.

          Definitive Certificates will be issued to beneficial owners of the
book-entry certificates, or their nominees, rather than to DTC, only if:

               (1) DTC or the depositor advises the trust administrator in
     writing that DTC is no longer willing, qualified or able to discharge
     properly its responsibilities as nominee and depository with respect to the
     book-entry certificates and the depositor is unable to locate a qualified




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 32 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 191 of 512


     successor; or

               (2) beneficial owners having percentage interests aggregating not
     less than 51% of the book-entry certificates advise the trust administrator
     and DTC through the financial intermediaries and the DTC participants in
     writing that the continuation of a book-entry system through DTC, or a
     successor to it, is no longer in the best interests of the beneficial
     owners.

          Upon the trust administrator's receipt of notice of the occurrence of
any of the events described in the immediately preceding paragraph, the trust
administrator will be required to notify all participants of the occurrence of
the event and the availability through DTC of Definitive Certificates. Upon
surrender by DTC of the certificates representing the book-entry certificates
and instructions for re-registration to the trust administrator, the trust
administrator will issue Definitive Certificates. The trust administrator will
then recognize the holders of the Definitive Certificates as certificateholders
under the Pooling and Servicing Agreement.

          Although DTC has agreed to the foregoing procedures in order to
facilitate transfers of book-entry certificates among participants of DTC, it is
under no obligation to perform or continue to perform such procedures and such
procedures may be discontinued at any time.

          None of the depositor, the transferor, the master servicer, the trust
administrator or the trustee will have any responsibility for any aspect of the
records relating to or payments made on account of beneficial ownership
interests of the book-entry certificates held by Cede & Co., as nominee for DTC,
or for maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.


                                      S-42




<Page>



Physical Certificates

          The Residual Certificates will be issued in fully-registered,
certificated form. The Residual Certificates will be transferable and
exchangeable at the office of the trust administrator located at Sixth Street
and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services-MSSTR 2004-1. Under the Pooling and Servicing Agreement, the trust
administrator will initially be appointed as the certificate registrar. No
service charge will be made for any registration of transfer or exchange of the
Residual Certificates but payment of a sum sufficient to cover any tax or other
governmental charge may be required by the trust administrator. The Residual
Certificates will be subject to certain restrictions on transfer. See
"--Restrictions on Transfer of the Residual Certificates" below.

          Distributions of principal and interest, if any, on each Distribution
Date on the Residual Certificates will be made to the persons in whose names
such certificates are registered at the close of business on the Record Date.
Distributions will be made by check or money order mailed to the person entitled
to them at the address appearing in the certificate register or, to the extent
permitted in the Pooling and Servicing Agreement, upon written request by the
certificateholder to the trust administrator, by wire transfer to a United
States depository institution designated by such certificateholder and
acceptable to the trust administrator or by such other means of payment as such
certificateholder and the trust administrator may agree; provided, however, that
the final distribution in retirement of the Residual Certificates will be made
only upon presentation and surrender of such certificates at the office or
agency of the trust administrator specified in the notice to the holders thereof
of such final distribution.

Allocation of Available Funds

          Distributions to holders of each class of Senior Certificates in each
Certificate Group will be made on each Distribution Date from Available Funds
related to such Certificate Group. Distributions to holders of the Class A-X
certificates will be made on each Distribution Date from Available Funds related
to Certificate Group 1 and Certificate Group 2. Distributions to the holders of
the Class PO Certificates will be made on each Distribution Date from Available
Funds related to Certificate Group 2. Distributions to the holders of Senior
Certificates in Certificate Group 2, Certificate Group 3 and Certificate Group 4
will also be made, to the extent of cross-collateralization payments described
in this prospectus supplement, from Available Funds from the other of such
Certificate Groups remaining after payment of the Senior Certificates in such
Group. Distributions to the holders of the Group 15-B Subordinate Certificates
will be made on each Distribution Date from Available Funds related to Loan
Group 1, remaining after payment of amounts due to the Class 1-A-1 Certificates.
Distributions to holders of the Class 30-B-1, Class 30-B-2 and Class 30-B-3
Certificates will be made on each Distribution Date from Available Funds related
to Loan Group 2 remaining after payments of amounts due to the related Senior
Certificates. Distributions to holders of the Class HY-B-1, Class HY-B-2 and
Class HY-B-3 Certificates will be made on each Distribution Date from Available




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 33 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 192 of 512


Funds related to Loan Group 3 and Loan Group 4 remaining after payments of
amounts due to the related Senior Certificates. Distribution to holders of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates will be made on each
Distribution Date from Available Funds related to Loan Group 2, Loan Group 3 and
Loan Group 4 remaining after payments of amounts due to the related Senior
Certificates, Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class
HY-B-2 and Class HY-B-3 Certificates.


                                        S-43




<Page>



          On each Distribution Date, the Available Funds for each Loan Group
will be distributed in the order of priority set forth below among the
certificates to the extent available:

          first, concurrently,

          (A) from the Available Funds for Loan Group 1,

               (1) to the Class 1-A-1, Class A-LR and Class A-UR Certificates,
pro rata the applicable Accrued Certificate Interest for that Distribution Date;
and

               (2) to the Class A-X Certificates, the Excess Interest Amount for
such Distribution Date.

          (B) from the Available Funds for Loan Group 2, to each Class of Group
2 Certificates and Class A-X Certificates, pro rata, the applicable Accrued
Certificate Interest for that Distribution Date; provided, however, that for
purposes of the distributions pursuant to this clause (B), the Accrued
Certificate Interest for the Class A-X Certificates shall be calculated solely
on the basis of the portion of the Class A-X Notional Amount attributable to the
Group 2 Loans; provided, ,further, that the Accrued Certificate Interest with
respect to the Class 2-A-5 Certificates prior to the Class 2-A-5 Accretion
Termination Date will be added to the Certificate Principal Balance of the Class
2-A-5 Certificates and distributed as principal, as described below under
"-Principal--Principal Allocation of the Class 2-A-5 Accrual Amount";

          (C) from the Available Funds for Loan Group 3, to the Class 3-A-1
Certificates, the applicable Accrued Certificate Interest for that Distribution
Date; and

          (D) from the Available Funds for Loan Group 4, to the Class 4-A-1 and
Class 4-A-2 Certificates, pro rata, the applicable Accrued Certificate Interest
for that Distribution Date;

          second, concurrently,

          (A) from the Available Funds for Loan Group 1 to the Group 1
Certificates, the Senior Optimal Principal Amount for Group 1 for that
Distribution Date, as follows:

          (1)   first, to the Class A-LR and Class A-UR Certificates, pro rata,
                based on Certificate Principal Balances, until their respective
                Certificate Principal Balances are reduced to zero; and

          (2)   second, to the Class 1-A-1 Certificates, until its Certificate
                Principal Balance is reduced to zero;

          (B) from the Available Funds for Loan Group 2, to the Group 2
Certificates and Class PO Certificates, concurrently as follows:

          (1)   to the Group 2 Certificates, the Senior Optimal Principal Amount
                for Group 2 for that Distribution Date, as follows:

                (a)   first, to the Class 2-A-1, Class 2-A-2, Class 2-A-3 and
                      Class 2-A-4 Certificates, pro rata, based on Certificate
                      Principal Balances, and then to


                                        S-44




<Page>



                      the Class 2-A-6 Certificates until the aggregate Certificate
                      Principal Balance of the Class 2-A-1, Class 2-A-2, Class
                      2-A-3, Class 2-A-4 and Class 2-A-6 Certificates is reduced
                      to the Targeted Aggregate Principal Balance as set forth in




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                         Page 34 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 193 of 512


                      the table below entitled "Targeted Aggregate Principal
                      Balance" for such Distribution Date;

                (b)   second, to the Class 2-A-5 Certificates, until its
                      Certificate Principal Balance is reduced to zero;

                (c)   third, to the Class 2-A-1, Class 2-A-2, Class 2-A-3 and
                      Class 2-A-4 Certificates, pro rata, based on Certificate
                      Principal Balances, until their respective Certificate
                      Principal Balances are reduced to zero; and

                (d)   fourth, to the Class 2-A-6 Certificates, until its
                      Certificate Principal Balance is reduced to zero;

          (2)   to the Class PO certificates, the Class PO Principal Distribution
                Amount for Loan Group 2 for that Distribution Date, until its
                Certificate Principal Balance is reduced to zero;

          (C) from the Available Funds for Loan Group 3, to the Class 3-A-1
Certificates, the Senior Optimal Principal Amount for Group 3 for that
Distribution Date; and

          (D) from the Available Funds for Loan Group 4, to the Class 4-A-1 and
Class 4-A-2 Certificates pro rata, based on Certificate Principal Balances, the
Senior Optimal Principal Amount for Group 4 for that Distribution Date, until
their respective Certificate Principal Balances are reduced to zero;

          third, on any Distribution Date prior to the related Cross-Over Date,
(i) first, from any PO Recoveries for that Distribution Date related to Loan
Group 2, to the Class PO Certificates, up to the Class PO Deferred Amount for
that Distribution Date and (ii) second, from the remaining Available Funds for
Loan Group 2, to the Class PO Certificates, up to the remaining Class PO
Deferred Amount for that Distribution Date; provided that, (1) on any
Distribution Date, the aggregate of the distributions pursuant to clause (ii) of
this priority third of the Class PO Deferred Amount will not exceed the
Subordinate Principal Distribution Amount for the Class 30-B-1, Class 30-B-2 and
Class 30-B-3 Certificates and the Group 2 Portion for that Distribution Date,
(2) such distributions will not reduce the Certificate Principal Balance of the
Class PO Certificates and (3) no distribution will be made in respect of any
such Class PO Deferred Amounts on or after the related Cross-Over Date;

          fourth, from the remaining Available Funds for Loan Group 1, to the
Group 15-B Subordinate Certificates, in the following order: (A) to the Class
15-B-1 Certificates, (1) the Accrued Certificate Interest on the Class 15-B-1
Certificates for that Distribution Date and (2) the Class 15-B-1 Certificates'
Allocable Share for that Distribution Date; (B) to the Class 15-B-2
Certificates, (1) the Accrued Certificate Interest on the Class 15-B-2
Certificates for that Distribution Date and (2) the Class 15-B-2 Certificates'
Allocable Share for that Distribution Date; (C) to the Class 15-B-3
Certificates, (1) the Accrued Certificate Interest on the Class 15-B-3
Certificates for that Distribution Date and (2) the Class 15-B-3 Certificates'
Allocable Share


                                        S-45




<Page>



for that Distribution Date; (D) to the Class 15-B-4 Certificates, (1) the
Accrued Certificate Interest on the Class 15-B-4 Certificates for that
Distribution Date and (2) the Class 15-B-4 Certificates' Allocable Share for
that Distribution Date; (E) to the Class 15-B-5 Certificates, (1) the Accrued
Certificate Interest on the Class 15-B-5 Certificates for that Distribution Date
and (2) the Class 15-B-5 Certificates' Allocable Share for that Distribution
Date; and (F) to the Class 15-B-6 Certificates, (1) the Accrued Certificate
Interest on the Class 15-B-6 Certificates for that Distribution Date and (2) the
Class 15-B-6 Certificates' Allocable Share for that Distribution Date;

          fifth, from the remaining Available Funds for Loan Group 2, in the
following order: (A) to the Class 30-B-1 Certificates, (1) the Accrued
Certificate Interest on the Class 30-B-1 Certificates for that Distribution Date
and (2) the Class 30-B-1 Certificates' Allocable Share for that Distribution
Date; (B) to the Class 30-B-2 Certificates, (1) the Accrued Certificate Interest
on the Class 30-B-2 Certificates for that Distribution Date and (2) the Class
30-B-2 Certificates' Allocable Share for that Distribution Date; and (C) to the
Class 30-B-3 Certificates, (1) the Accrued Certificate Interest on the Class
30-B-3 Certificates for that Distribution Date and (2) the Class 30-B-3
Certificates' Allocable Share for that Distribution Date;

          sixth, from the remaining Available Funds for Loan Group 3 and Loan
Group 4 in the aggregate, in the following order: (A) to the Class HY-B-1
Certificates, (1) the Accrued Certificate Interest on the Class HY-B-1
Certificates for that Distribution Date and (2) the Class HY-B-1 Certificates'
Allocable Share for that Distribution Date; (B) to the Class HY-B-2
Certificates, (1) the Accrued Certificate Interest on the Class HY-B-2
Certificates for that Distribution Date and (2) the Class HY-B-2 Certificates'




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                          Page 35 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 194 of 512


Allocable Share for that Distribution Date; and (C) to the Class HY-B-3
Certificates, (1) the Accrued Certificate Interest on the Class HY-B-3
Certificates for that Distribution Date and (2) the Class HY-B-3 Certificates'
Allocable Share for that Distribution Date;

          seventh, from the remaining Available Funds for Loan Group 2, Loan
Group 3 and Loan Group 4 in the aggregate, in the following order: (A) to the
Class C-B-4 Certificates, (1) the Accrued Certificate Interest on the Class
C-B-4 Certificates for that Distribution Date and (2) the Class C-B-4
Certificates' Allocable Share for that Distribution Date; (B) to the Class C-B-5
Certificates, (1) the Accrued Certificate Interest on the Class C-B-5
Certificates for that Distribution Date and (2) the Class C-B-5 Certificates'
Allocable Share for that Distribution Date; and (C) to the Class C-B-6
Certificates, (1) the Accrued Certificate Interest on the Class C-B-6
Certificates for that Distribution Date and (2) the Class C-B-6 Certificates'
Allocable Share for that Distribution Date; and

          eighth, to the Class A-LR or Class A-UR Certificates, as applicable,
any remaining portion (which is expected to be zero) of the Available Funds for
Loan Group 1, Loan Group 2, Loan Group 3 and Loan Group 4 in each Lower-Tier
REMIC or the Upper-Tier REMIC for that Distribution Date.

          The following table sets forth for each Distribution Date the Targeted
Aggregate Principal Balance for the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class
2-A-4 and Class 2-A-6 Certificates.


                                      S-46




<Page>



          There is no assurance that sufficient funds will be available on any
Distribution Date to reduce the aggregate Certificate Principal Balance of the
Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates
to the Targeted Aggregate Principal Balance for that Distribution Date, or that
distributions will not be made in excess of those amounts for that Distribution
Date.

                      Targeted Aggregate Principal Balances

<TABLE>
<CAPTION>
                       Targeted Aggregate
 Distribution Date   Principal Balances ($)
------------------   ----------------------
<S>                      <C>
October 25, 2004         421,288,376.92
November 25, 2004        412,331,868.10
December 25, 2004        403,544,209.32
January 25, 2005         394,922,197.45
February 25, 2005        386,462,689.34
March 25, 2005           378,162,600.64
April 25, 2005           370,018,904.77
May 25, 2005             362,028,631.80
June 25, 2005            354,188,867.40
July 25, 2005            346,496,751.81
August 25, 2005          338,949,478.84
September 25, 2005       331,544,294.81
October 25, 2005         324,278,497.66
November 25, 2005        317,149,435.91
December 25, 2005        310,154,507.74
January 25, 2006         303,291,160.10
February 25, 2006        296,556,887.74
March 25, 2006           289,949,232.35
April 25, 2006           283,465,781.69
May 25, 2006             277,104,168.71
June 25, 2006            270,862,070.74
July 25, 2006            264,737,208.61
August 25, 2006          258,727,345.87
September 25, 2006       252,830,288.02
October 25, 2006         247,043,881.65
November 25, 2006        241,366,013.75
December 25, 2006        235,794,610.91
January 25, 2007         230,327,638.60
February 25, 2007        224,963,100.44
March 25, 2007           219,699,037.46
April 25, 2007           214,533,527.46
May 25, 2007             209,464,684.27
June 25, 2007            204,490,657.10
July 25, 2007            199,609,629.87
August 25, 2007          194,819,820.56
September 25, 2007       190,119,480.60
</TABLE>


                                      S-47




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 36 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 195 of 512




<Page>



<TABLE>
<CAPTION>
                       Targeted Aggregate
 Distribution Date   Principal Balances ($)
------------------   ----------------------
<S>                      <C>
October 25, 2007         185,506,894.20
November 25, 2007        180,980,377.78
December 25, 2007        176,743,102.93
January 25, 2008         172,584,266.26
February 25, 2008        168,502,357.77
March 25, 2008           164,495,895.78
April 25, 2008           160,563,426.38
May 25, 2008             156,703,522.96
June 25, 2008            152,914,785.64
July 25, 2008            149,195,840.81
August 25, 2008          145,545,340.64
September 25, 2008       141,961,962.55
October 25, 2008         138,444,408.80
November 25, 2008        134,991,405.98
December 25, 2008        131,601,704.59
January 25, 2009         128,274,078.55
February 25, 2009        125,007,324.80
March 25, 2009           121,800,262.84
April 25, 2009           118,651,734.33
May 25, 2009             115,560,602.65
June 25, 2009            112,525,752.53
July 25, 2009            109,546,089.61
August 25, 2009          106,620,540.07
September 25, 2009       103,748,050.25
October 25, 2009         100,927,586.23
November 25, 2009         98,158,133.53
December 25, 2009         95,438,696.69
January 25, 2010          92,768,298.92
February 25, 2010         90,145,981.80
March 25, 2010            87,570,804.84
April 25, 2010            85,041,845.24
May 25, 2010              82,558,197.50
June 25, 2010             80,118,973.11
July 25, 2010             77,723,300.25
August 25, 2010           75,370,323.45
September 25, 2010        73,059,203.29
October 25, 2010          70,789,116.09
November 25, 2010         68,559,253.65
December 25, 2010         66,368,822.92
January 25, 2011          64,217,045.74
February 25, 2011         62,103,158.53
March 25, 2011            60,026,412.06
April 25, 2011            57,986,071.14
May 25, 2011              55,981,414.38
June 25, 2011             54,011,733.92
</TABLE>


                                      S-48




<Page>



<TABLE>
<CAPTION>
                       Targeted Aggregate
 Distribution Date   Principal Balances ($)
------------------   ----------------------
<S>                       <C>
July 25, 2011             52,076,335.18
August 25, 2011           50,174,536.59
September 25, 2011        48,305,669.40
October 25, 2011          46,469,077.37
November 25, 2011         44,664,116.58
December 25, 2011         42,890,155.19
January 25, 2012          41,146,573.19
February 25, 2012         39,432,762.21
March 25, 2012            37,748,125.27
April 25, 2012            36,092,076.59
May 25, 2012              34,464,041.38
June 25, 2012             32,863,455.60
July 25, 2012             31,289,765.80




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt   7/20/2020
                                                                         Page 37 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 196 of 512


August 25, 2012           29,742,428.88
September 25, 2012        28,220,911.92
October 25, 2012          26,724,691.99
November 25, 2012         25,253,255.96
December 25, 2012         23,806,100.29
January 25, 2013          22,382,730.87
February 25, 2013         20,982,662.85
March 25, 2013            19,605,420.46
April 25, 2013            18,250,536.82
May 25, 2013              16,917,553.79
June 25, 2013             15,606,021.80
July 25, 2013             14,315,499.68
August 25, 2013           13,045,554.53
September 25, 2013        11,795,761.52
October 25, 2013          10,565,703.77
November 25, 2013          9,354,972.20
December 25, 2013          8,163,165.35
January 25, 2014           6,989,889.28
February 25, 2014          5,834,757.39
March 25, 2014             4,697,390.31
April 25, 2014             3,577,415.73
May 25, 2014               2,474,468.29
June 25, 2014              1,388,189.47
July 25, 2014                318,227.40
August 25, 2014                    0.00
</TABLE>

The Targeted Aggregate Principal Balances for each Distribution Date listed in
the table above were calculated based on assumptions, including the assumption
that prepayments on the loans in Loan Group 2 occur at a constant level of
approximately 20% CPR with respect to the Class 2-A-1, Class 2-A-2, Class 2-A-3,
Class 2-A-4 and Class 2-A-6 Certificates. The performance of the loans in Loan
Group 2 may differ from the assumptions used in determining those balances.


                                      S-49




<Page>



The Targeted Aggregate Principal Balances listed in the table above are final
and binding regardless of any error or alleged error in making the calculations.

          There can be no assurance that funds available for distributions of
principal in reduction of the Certificate Principal Balances of the Class 2-A-1,
Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates will be
sufficient or will not be in excess of, amounts needed to reduce their aggregate
Certificate Principal Balance to the Targeted Aggregate Principal Balance for
any Distribution Date. Distributions in reduction of the Certificate Principal
Balances of the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class
2-A-6 Certificates may commence significantly later than would be anticipated
based on the Targeted Aggregate Principal Balances shown in the table above.
Distributions of principal in reduction of the Certificate Principal Balances of
the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6
Certificates may end significantly earlier or later than would be anticipated
based on the Targeted Aggregate Principal Balances shown in the table above. See
"Certain Prepayment and Yield Considerations" in this prospectus supplement for
a further discussion of the assumptions used to produce the above table and the
effect of prepayments on the loans in Loan Group 2 on the rate of payments of
principal and on the weighted average life of those certificates.

Interest

          Interest will accrue on the certificates (other than the Class PO
Certificates) on their respective Certificate Principal Balances or Notional
Amounts, as applicable, at the respective interest rates set forth in the table
beginning on page S-5 during each Interest Accrual Period; provided, however,
that prior to the Class 2-A-5 Accretion Termination Date, interest that would
have been distributed on the Class 2-A-5 Certificates, will instead be added to
the Certificate Principal Balance of the Class 2-A-5 Certificates.

          The "Accrued Certificate Interest" for each class of certificates
(other than the Class PO Certificates) for each Distribution Date will be an
amount equal to (1) the interest accrued at such class's pass-through rate
during the related Interest Accrual Period on the Certificate Principal Balance
or Notional Amount, as applicable, of such class of certificates, minus each
class's pro rata share of any related Net Interest Shortfalls and, after the
related Cross-Over Date, the interest portion of Realized Losses to the extent
allocated to such class plus (2) any Accrued Certificate Interest for that class
remaining undistributed from previous Distribution Dates.

          The Class PO Certificates are principal only certificates and will not
accrue interest.

          For any Distribution Date, the "Net Interest Shortfall" for any Loan
Group will equal the sum of:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                           Page 38 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 197 of 512


          (A) the aggregate amount of interest that would otherwise have been
     received for each Loan in that Loan Group that was the subject of a Relief
     Act Reduction (such amount, the "Interest Shortfall"); and

            (B) any related Net Prepayment Interest Shortfall.


                                        S-50




<Page>



          With respect to any Distribution Date, the "Net Prepayment Interest
Shortfall" for any Loan Group will equal the aggregate Prepayment Interest
Shortfalls with respect to that Distribution Date less any Compensating Interest
for that Loan Group. See "The Pooling and Servicing Agreement--Servicing and
Master Servicing Compensation and Payment of Expenses" in this prospectus
supplement.

          With respect to any Loan Group, any Net Interest Shortfall and the
interest portion of any Excess Losses through the related Cross-Over Date and,
after the related Cross-Over Date, the interest portion of any Realized Losses
will, on each Distribution Date, be allocated among all the related outstanding
certificates entitled to distributions of interest in proportion to the amount
of Accrued Certificate Interest that would have been allocated to the applicable
certificate in the absence of the shortfall and losses. The amount of Accrued
Certificate Interest that would have been allocated to the Class HY-B-1, Class
HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6 Certificates
shall be based upon the amount of interest accruing for each related Loan Group
on such Class' proportionate share, based on Certificate Principal Balance of
the related Group Subordinate Amount for that Distribution Date. See
"--Allocation of Losses" below and "The Pooling and Servicing
Agreement--Servicing and Master Servicing Compensation and Payment of Expenses"
in this prospectus supplement.

          With respect to any Loan Group, the interest portion of any Realized
Losses occurring prior to the related Cross-Over Date will not be allocated
among any certificates, but will reduce the amount of Available Funds for the
related Group on the related Distribution Date. As a result of the subordination
of the Subordinate Certificates, such losses will be borne first by the related
outstanding Subordinate Certificates in inverse order of priority (e.g., with
respect to Loan Group 1, first to Class 15-B-6, then to Class 15-B-5, and so
forth and with respect to Loan Group 2, Loan Group 3 and Loan Group 4, first to
Class C-B-6, then to Class C-B-5, and so forth).

          If Available Funds and available credit enhancement for any Group are
insufficient on any Distribution Date to distribute the aggregate Accrued
Certificate Interest on the classes of Senior Certificates related to such
Group, any shortfall in available amounts will be allocated among those classes
in proportion to the amounts of Accrued Certificate Interest otherwise
distributable to those classes. The amount of any such undistributed Accrued
Certificate Interest will be added to the amount of interest to be distributed
on those certificates entitled to distributions of interest on subsequent
Distribution Dates in accordance with the definitions of Accrued Certificate
Interest in this prospectus supplement. No interest will accrue on any Accrued
Certificate Interest remaining undistributed from previous Distribution Dates.

Principal

          Distributions in reduction of the Certificate Principal Balance of
each certificate entitled to principal distributions will be made on each
Distribution Date. The Interest Only Certificates do not have a Certificate
Principal Balance and will not be entitled to distributions of principal.

          Distributions in reduction of the Certificate Principal Balance of
each class of Group 1, Group 2, Group 3 and Group 4 Certificates entitled to
principal distributions will be made on each Distribution Date as described in
the second paragraph under "--Allocation of Available Funds" above in accordance
with priority second. The Available Funds related to a Group remaining after the
distribution of interest will be allocated to the Senior Certificates of such


                                        S-51




<Page>



Group (other than the Interest Only Certificates) in an aggregate amount not to
exceed the Senior Optimal Principal Amount for such Group if any, for the
respective Distribution Date. If the applicable Available Funds are insufficient
to make the full distribution as described in the second paragraph under
"--Allocation of Available Funds" above in accordance with priority second (A),




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 39 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 198 of 512


(B), (C) and (D), such Available Funds will be distributed to the Senior
Certificates of such Group and the Class PO Certificates, pro rata, based on the
applicable Senior Optimal Principal Amount and Class PO Principal Distribution
Amount, respectively, if any.

          Distributions in reduction of the Certificate Principal Balances of
the Group 15-B Subordinate Certificates will be made on each Distribution Date
in accordance with priority fourth under "Description of the Offered
Certificates--Allocation of Available Funds".

          Distributions in reduction of the Certificate Principal Balances of
the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates will be made on
each Distribution Date in accordance with priority fifth under "Description of
the Offered Certificates--Allocation of Available Funds".

          Distributions in reduction of the Certificate Principal Balance of the
Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates will be made on each
Distribution Date in accordance with priority sixth under "Description of the
Offered Certificates--Allocation of Available Funds", as adjusted for
cross-collateralization as described under "--Subordination--Cross
Collateralization" below.

          Distributions in reduction of the Certificate Principal Balance of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates will be made on each
Distribution Date in accordance with priority seventh under "Description of the
Offered Certificates--Allocation of Available Funds" , as adjusted for
cross-collateralization as described under "--Subordination--Cross
Collateralization" below.

          If the Class Prepayment Distribution Trigger is not satisfied for a
class of outstanding Subordinate Certificates on any Distribution Date, this may
have the effect of accelerating the amortization of more senior ranking classes
of the related Subordinate Certificates because the amount of partial or full
principal prepayments, net liquidation proceeds and net insurance proceeds
otherwise distributable to such class will be distributable among the
outstanding related Subordinate Certificates as to which the Class Prepayment
Distribution Trigger has been satisfied, on a pro rata basis. On any
Distribution Date, any reduction in funds available for distribution to the
classes of Subordinate Certificates resulting from a distribution required to
cover any shortfalls in distributions to the related Senior Certificates due to
a shortfall in Available Funds for the related Loan Group, will be allocated to
the classes of related Subordinate Certificates, in inverse order of priority.

          Prior to the related Cross-Over Date, Non PO Recoveries received
during the calendar month prior to a Distribution Date with respect to a loss on
a Loan will be treated as a principal prepayment and will result in a payment of
principal to one or more corresponding classes of certificates on the related
Distribution Date. It is possible that such payment will not be made to the
class that originally bore the loss. Further, even though a class may have
previously had its Certificate Principal Balance reduced as a result of a loss
for which there is later a Non PO Recovery, that class will not be entitled to
any interest on the amount of such reduction. Because such Non PO Recoveries
result in a payment of principal to certain classes without a


                                      S-52




<Page>



corresponding decrease in the aggregate Pool Balance of the Loans, the
Certificate Principal Balance of one or more classes of certificates that have
been allocated Realized Losses, will be increased, as follows:

          (a) first, up to the amount of the Non PO Recoveries with respect to
any Loan Group, the Certificate Principal Balance of each class of Senior
Certificates (other than the Class PO and the Interest Only Certificates) of the
Certificate Group corresponding to that Loan Group will be increased, pro rata,
up to the amount of unrecovered Realized Losses previously allocated to such
class, if any; and

          (b) second, up to the amount of the Non PO Recoveries remaining after
allocation pursuant to clause (a), the Certificate Principal Balance of each
class of related Subordinate Certificates, in order of seniority, will be
increased, by the amount of unrecovered Realized Losses previously allocated to
such class, if any.

          Commencing on the related Cross-Over Date, the amount of any Recovery
on a Loan received during the calendar month prior to a Distribution Date will
be distributed to the Senior Certificates, without a corresponding reduction in
their Certificate Principal Balances, as follows: (i) the PO Percentage of the
Recovery will be distributable to the Class PO Certificates, and (ii) the amount
of the Recovery remaining after distribution pursuant to the preceding clause
(i) will be distributable to the classes of Senior Certificates (other than the
Class PO and Interest Only Certificates) of the Certificate Group corresponding
to that Loan Group, pro rata.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 40 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 199 of 512


          Principal Allocation of the Class 2-A-5 Accrual Amount

          On each Distribution Date prior to the Class 2-A-5 Accretion
Termination Date, the Class 2-A-5 Accrual Amount will be added to the
Certificate Principal Balance of the Class 2-A-5 Certificates (and thereafter
accrue interest at the applicable pass-through rate).

          On each Distribution Date prior to the Class 2-A-5 Accretion
Termination Date, the Class 2-A-5 Accrual Amount, if any, will be distributed as
principal, as follows:

               (1) first, to the Class 2-A-1, Class 2-A-2, Class 2-A-3 and Class
     2-A-4 Certificates, pro rata, based on Certificate Principal Balances, then
     to the Class 2-A-6 Certificates until the aggregate Certificate Principal
     Balance of the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class
     2-A-6 Certificates is reduced to the Targeted Aggregate Principal Balance
     as set forth in the table above entitled "Targeted Aggregate Principal
     Balance" for such Distribution Date; and

               (2) second, to the Class 2-A-5 Certificates, until its
     Certificate Principal Balance is reduced to zero.

Allocation of Losses

          On each Distribution Date, the applicable PO Percentage of the
principal portion of any Realized Loss on a Discount Loan will be allocated to
the Class PO Certificates until the Certificate Principal Balance of the Class
PO Certificates is reduced to zero.


                                      S-53




<Page>



          On each Distribution Date prior to the related Cross-Over Date,
distributions in respect of each Class PO Deferred Amount will be made on the
Class PO Certificates in accordance with priority third of the second paragraph
under "--Allocation of Available Funds" above to the extent of any PO Recoveries
and certain other Available Funds remaining after distributions in accordance
with priority second of that paragraph. Any distribution of such PO Recoveries
and any other Available Funds in respect of a Class PO Deferred Amount will not
reduce the Certificate Principal Balance of the Class PO Certificates. No
interest will accrue on any Class PO Deferred Amount. On each Distribution Date
prior to the related Cross-Over Date, first, the Group 2 Portion of the
Certificate Principal Balance of the most subordinate class of Class C-B-4,
C-B-5 and Class C-B-6 Certificates then outstanding and then the Certificate
Principal Balance of the most subordinate class of the Class 30-B-1, Class
30-B-2 and Class 30-B-3 Certificates then outstanding, will be reduced by the
amount of any distributions made on the Distribution Date to the Class PO
Certificates in respect of any Class PO Deferred Amount. After the related
Cross-Over Date no distributions will be made in respect of any Class PO
Deferred Amount and Realized Losses will be allocated to the Class PO
Certificates without a right of reimbursement from any other class of
certificates.

          Prior to the applicable Cross Over Date, (a) the applicable Non-PO
Percentage of the principal portion of any Realized Loss on a Group 1 Loan will
be allocated to the Group 15-B Subordinate Certificates, in inverse order of
priority of payment, until the Certificate Principal Balance of each such class
has been reduced to zero, (b) until the Certificate Principal Balances of the
Class C-B-6, Class C-B-5 and Class C-B-4 Certificates have been reduced to zero,
the applicable Non-PO Percentage of the principal portion of any Realized Loss
on a Group 2, Group 3 or Group 4 Loan will be allocated among the outstanding
classes of Class C-B-6, Class C-B-5 and Class C-B-4 Certificates, in that order,
until the Certificate Principal Balance of each class has been reduced to zero,
(c) once the Certificate Principal Balances of the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates have been reduced to zero, the applicable Non-PO
Percentage of the principal portion of any Realized Loss on a Group 2 Loan will
be allocated among the outstanding classes of Class 30-B-3, Class 30-B-2 and
Class 30-B-1 Certificates, in that order, until the Certificate Principal
Balance of each class has been reduced to zero and (d) once the Certificate
Principal Balances of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates
have been reduced to zero, the applicable Non-PO Percentage of the principal
portion of any Realized Loss on a Group 3 Loan or Group 4 Loan will be allocated
among the outstanding classes of Class HY-B-3, Class HY-B-2 and Class HY-B-1
Certificates, in that order, until the Certificate Principal Balance of each
class has been reduced to zero.

          Commencing on the related Cross-Over Date, the applicable Non-PO
Percentage of the principal portion of any Realized Loss on a Loan in any Loan
Group will be allocated among the outstanding classes of the related Senior
Certificates (other than the Class PO and Interest Only Certificates), pro rata,
based on Certificate Principal Balance of the Certificate Group related to the
Loan that incurred the Realized Loss; provided however that any such Realized
Loss incurred on a Group 4 Loan will be allocated to the Class 4-A-2
Certificates until the Certificate Principal Balance thereof has been reduced to




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 41 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 200 of 512


zero and then to the Class 4-A-1 Certificates until the Certificate Principal
Balance thereof is reduced to zero.

          On each Distribution Date, a Subordinate Certificate Writedown Amount,
if any, will be deemed a Realized Loss, and will be allocated to the most
subordinate class of related Subordinate Certificates then outstanding.


                                      S-54




<Page>



          A Deficient Valuation may result from the personal bankruptcy of a
borrower if the bankruptcy court establishes the value of the Mortgaged Property
at an amount less than the then outstanding principal balance of the Loan
secured by such Mortgaged Property and reduces the secured debt to such value.
In such case, the trust, as the holder of such Loan, would become an unsecured
creditor to the extent of the difference between the outstanding principal
balance of such Loan and such reduced secured debt.

          All allocations of Realized Losses to a class of certificates will be
accomplished on a Distribution Date by reducing the Certificate Principal
Balance of the class by the appropriate share of any such losses occurring
during the month preceding the month of such Distribution Date and, accordingly,
will be taken into account in determining the distributions of principal and/or
interest on the certificates, commencing on the following Distribution Date.

          The interest portion of all Realized Losses will be allocated among
the applicable outstanding classes of certificates entitled to distributions of
interest as described under "--Interest" above.

          No reduction of the Certificate Principal Balance of the Class 1-A-1
Certificates will be made on any Distribution Date on account of any Realized
Loss on a Group 1 Loan to the extent that the reduction would have the effect of
reducing the Certificate Principal Balance of the Class 1-A-1 Certificates as of
that Distribution Date to an amount less than the Pool Balance for Loan Group 1,
as of the following Distribution Date minus any Deficient Valuations.

          No reduction of the Certificate Principal Balance of any class of
Senior Certificates of Group 2 will be made on any Distribution Date on account
of any Realized Loss on a Group 2 Loan to the extent that the reduction would
have the effect of reducing the aggregate Certificate Principal Balance of all
of the Group 2 Certificates as of that Distribution Date to an amount less than
the Pool Balance for Loan Group 2 as of the following Distribution Date minus
(i) any Deficient Valuations and (ii) the PO Percentage of any Discount Loans.

          No reduction of the Certificate Principal Balance of any class of
Senior Certificates of Group 3 will be made on any Distribution Date on account
of any Realized Loss on a Loan to the extent that the reduction would have the
effect of reducing the aggregate Certificate Principal Balance of all of the
Group 3 Certificates as of that Distribution Date to an amount less than the
aggregate of the Pool Balance for Group 3 as of the following Distribution Date
minus any Deficient Valuations.

          No reduction of the Certificate Principal Balance of any class of
Senior Certificates of Group 4 will be made on any Distribution Date on account
of any Realized Loss on a Loan to the extent that the reduction would have the
effect of reducing the aggregate Certificate Principal Balance of all of the
Group 4 Certificates as of that Distribution Date to an amount less than the
aggregate of the Pool Balance for Group 4 as of the following Distribution Date
minus any Deficient Valuations.

          Debt Service Reductions are not Realized Losses, and the principal
portion of Debt Service Reductions will not be allocated in reduction of the
Certificate Principal Balance of any certificate. However, the portion of the
Senior Optimal Principal Amount relating to a Group, any applicable Class PO
Principal Distribution Amount and the Subordinate Optimal Principal


                                      S-55




<Page>



Amount relating to that Group representing scheduled principal payments will be
reduced by the amount of the principal portion of any Debt Service Reductions
related to that Group. Regardless of when they occur, Debt Service Reductions
related to a Group may reduce the amount of Available Funds of that Group
otherwise available for distribution on a Distribution Date. As a result of the
subordination of the Group 15-B Subordinate Certificates, the reduction in
Available Funds of Group 1 resulting from any Debt Service Reductions will be




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 42 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 201 of 512


borne by the Group 15-B Subordinate Certificates (to the extent then
outstanding) in inverse order of priority. As a result of the subordination of
the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates, the reduction in
Available Funds of Group 2, Group 3 and Group 4 resulting from any Debt Service
Reductions will be borne by the Class C-B-6, Class C-B-5 and Class C-B-4
Certificates, in that order. Once the Certificate Principal Balances of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates have been reduced to zero,
the reduction in Available Funds for Group 2 resulting from any Debt Service
Reductions will be borne by the Class 30-B-3, Class 30-B-2 and Class 30-B-1
Certificates, in that order. Once the Certificate Principal Balances of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates have been reduced to zero,
the reduction in Available Funds for Group 3 and Group 4 resulting from any Debt
Service Reductions will be borne by the Class HY-B-3, Class HY-B-2 and Class
HY-B-1 Certificates, in that order.

Subordination

          Priority of Certificates

          As of the date of the initial issuance of the certificates, the
aggregate Certificate Principal Balance of the Group 15-B Subordinate
Certificates will equal approximately 1.00% of the initial Pool Balance for Loan
Group 1. As of the date of the initial issuance of the certificates, the
aggregate Certificate Principal Balance of the Class 30-B-1, Class 30-B-2 and
Class 30-B-3 Certificates and the Group 2 Portion will equal approximately 2.50%
of the initial Pool Balance for Loan Group 2. As of the date of the initial
issuance of the certificates, the aggregate Certificate Principal Balance of the
Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates and the Group 3/4
Portion will equal approximately 2.75% of the initial aggregate Pool Balance for
Loan Group 3 and Loan Group 4. The rights of the holders of the Group 15-B
Subordinate Certificates to receive distributions with respect to the Group 1
Loans, the rights of the holders of the Class 30-B-1, Class 30-B-2 and Class
30-B-3 Certificates to receive distributions with respect to the Group 2 Loans,
the rights of the holders of the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates to receive distributions with respect to the Group 3 and Group 4
Loans, and the rights of the holders of the Class C-B-4, Class C-B-5 and Class
C-B-6 Certificates to receive distributions with respect to the Group 2, Group 3
and Group 4 Loans, in each case, will be subordinate to such rights of the
holders of the related Senior Certificates, to the extent described above, and
in the case of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates, will
be subordinate to such right of the holders of the Class 30-B-1, Class 30-B-2,
Class 30-B-3, Class HY-B-1, Class HY-B-2 and Class HY-B3 Certificates. The
subordination of the Subordinate Certificates is intended:

               (1) to enhance the likelihood of timely receipt by the holders of
     the related Senior Certificates (to the extent of the subordination of the
     related Subordinate Certificates) of the full amount of the scheduled
     monthly distributions of principal and interest allocable to the related
     Senior Certificates; and


                                      S-56




<Page>



               (2) to afford the holders of the related Senior Certificates (to
     the extent of the subordination of the related Subordinate Certificates)
     protection against Realized Losses, to the extent described above.

          If Realized Losses in a Loan Group exceed the credit support provided
to the related Senior Certificates all or a portion of such losses will be borne
by those Senior Certificates.

          The protection afforded to the holders of the Class 1-A-1 Certificates
by means of the subordination feature will be accomplished by:

               (1) the preferential right of such holders to receive, prior to
     any distribution being made on a Distribution Date in respect of the Group
     15-B Subordinate Certificates, in accordance with the paydown rules
     specified under "--Allocation of Available Funds" above, the amounts due to
     the holders of the Class 1-A-1 Certificates on each Distribution Date out
     of the related Available Funds on that Distribution Date and, if necessary,
     by the right of holders to receive future distributions on the Group 1
     Loans that would otherwise have been payable to the holders of the Group
     15-B Subordinate Certificates; and

               (2) the allocation to the Group 15-B Subordinate Certificates of
     the principal portion of any Realized Loss on any Group 1 Loan to the
     extent set forth in this prospectus supplement.

          Prior to the date on which the Certificate Principal Balances of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates have been reduced to zero,
the protection afforded to the holders of the Senior Certificates related to
Loan Group 2, Loan Group 3 and Loan Group 4 by means of the subordination
feature will be accomplished by:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 43 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 202 of 512


               (1) the preferential right of such holders to receive, prior to
     any distribution being made on a Distribution Date in respect of the Class
     C-B-4, Class C-B-5 and Class C-B-6 Certificates, in accordance with the
     paydown rules specified under "--Allocation of Available Funds" above, the
     amounts due to the holders of such Senior Certificates on each Distribution
     Date out of the related Available Funds on that Distribution Date and, if
     necessary, by the right of holders to receive future distributions on the
     Group 2 Loans, Group 3 Loans and Group 4 Loans that would otherwise have
     been payable to the holders of the Class C-B-4, Class C-B-5 and Class C-B-6
     Certificates;

               (2) the allocation to the Class C-B-4, Class C-B-5 and Class
     C-B-6 Certificates of the applicable Non-PO Percentage of the principal
     portion of any Realized Loss on any Group 2 Loan, Group 3 Loan or Group 4
     Loan to the extent set forth in this prospectus supplement; and

               (3) the allocation to the Class C-B-4, Class C-B-5 and Class
     C-B-6 Certificates of the applicable PO Percentage of the principal portion
     of any Realized Loss on a Discount Loan to the extent set forth in this
     prospectus supplement through the operation of any Class PO Deferred
     Payment Writedown Amount.

          Once the Certificate Principal Balances of the Class C-B-4, Class
C-B-5 and Class C-B-6 Certificates have been reduced to zero, the protection
afforded to the holders of the Senior


                                      S-57




<Page>



Certificates related to Loan Group 2 by means of the subordination feature will
be accomplished by:

               (1) the preferential right of such holders to receive, prior to
     any distribution being made on a Distribution Date in respect of the Class
     30-B-1, Class 30-B-2 and Class 30-B-3 Certificates, in accordance with the
     paydown rules specified under "--Allocation of Available Funds" above, the
     amounts due to the holders of such Senior Certificates on each Distribution
     Date out of the related Available Funds on that Distribution Date and, if
     necessary, by the right of holders to receive future distributions on the
     Group 2 Loans that would otherwise have been payable to the holders of the
     Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates;

               (2) the allocation to the Class 30-B-1, Class 30-B-2 and Class
     30-B-3 Certificates of the applicable Non-PO Percentage of the principal
     portion of any Realized Loss on any Group 2 Loan to the extent set forth in
     this prospectus supplement; and

               (3) the allocation to the Class 30-B-1, Class 30-B-2 and Class
     30-B-3 Certificates of the applicable PO Percentage of the principal
     portion of any Realized Loss on a Discount Loan to the extent set forth in
     this prospectus supplement through the operation of any Class PO Deferred
     Payment Writedown Amount.

          Once the Certificate Principal Balance of the Class C-B-4, Class C-B-5
and Class C-B-6 Certificates have been reduced to zero, the protection afforded
to the holders of the Senior Certificates related to Loan Group 3 and Loan Group
4 by means of the subordination feature will be accomplished by:

               (1) the preferential right of such holders to receive, prior to
     any distribution being made on a Distribution Date in respect of the Class
     HY-B-1, Class HY-B-2 and Class HY- B-3 Certificates, in accordance with the
     paydown rules specified under "--Allocation of Available Funds" above, the
     amounts due to the holders of such Senior Certificates on each Distribution
     Date out of the related Available Funds on that Distribution Date and, if
     necessary, by the right of holders to receive future distributions on the
     Group 3 and Group 4 Loans that would otherwise have been payable to the
     holders of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates;
     and

               (2) the allocation to the Class HY-B-1, Class HY-B-2 and Class
     HY-B-3 Certificates of the principal portion of any Realized Loss on any
     Group 3 or Group 4 Loan to the extent set forth in this prospectus
     supplement.

          The allocation of the principal portion of Realized Losses described
in this prospectus supplement to the Group 15-B Subordinate Certificates on any
Distribution Date will decrease the protection provided to the Class 1-A-1
Certificates on future Distribution Dates by reducing the aggregate Certificate
Principal Balance of the Group 15-B Subordinate then outstanding in inverse
order of priority of payment. The allocation of the applicable Non-PO Percentage
of the principal portion of Realized Losses described in this prospectus
supplement to the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates on any
Distribution Date will decrease the protection provided to the Group 2, Group 3
and Group 4 Certificates then outstanding on future Distribution Dates by




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 44 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 203 of 512


reducing the aggregate Certificate Principal Balance of the Class C-B-6,


                                      S-58




<Page>



Class C-B-5 and Class C-B-4 Certificates, in that order, then outstanding. The
allocation of the applicable Non-PO Percentage of the principal portion of
Realized Losses described in this prospectus supplement to the Class 30-B-1,
Class 30-B-2 and Class 30-B-3 Certificates on any Distribution Date will
decrease the protection provided to the Group 2 Certificates then outstanding on
future Distribution Dates by reducing the aggregate Certificate Principal
Balance of the Class 30-B-3, Class 30-B-2 and Class 30-B-1 Certificates, in that
order, then outstanding. The allocation of the principal portion of Realized
Losses described in this prospectus supplement to the Class HY-B-1, Class HY-B-2
and Class HY-B-3 Certificates on any Distribution Date will decrease the
protection provided to the Group 3 and Group 4 Certificates then outstanding on
future Distribution Dates by reducing the aggregate Certificate Principal
Balance of the Class HY-B-3, Class HY-B-2 and Class HY-B-1 Certificates, in that
order, then outstanding.

          In addition, in order to extend the period during which Group 15-B
Subordinate Certificates remain available as credit enhancement for the Class
1-A-1 Certificates, in order to extend the period during which the Class C-B-4,
Class C-B-5 and Class C-B-6 Certificates remain available as credit enhancement
for the Group 2, Group 3 and Group 4 Certificates, in order to extend the period
during which the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates remain
available as credit enhancement for the Group 2 Certificates and in order to
extend the period during which the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates remain available as credit enhancement for the Group 3 Certificates
and Group 4, the entire amount of any prepayment of principal with respect to a
Loan will be distributed to the Senior Certificates of the related Certificate
Group then entitled to principal distributions during at least the first five
years after the date of initial issuance of the certificates, with such
allocation being subject to reduction thereafter as described in this prospectus
supplement. This allocation has the effect of accelerating the amortization of
the related Senior Certificates as a group while, in the absence of losses in
respect of the Loans, increasing the percentage interest in the principal
balance of the Loans evidenced by the related Subordinate Certificates.

          After the payment of amounts distributable in respect of the Class
1-A-1 certificates on each Distribution Date, the Group 15-B Subordinate
Certificates will be entitled to the remaining portion, if any, of the Available
Funds related to Loan Group 1, in an amount equal to the Accrued Certificate
Interest on the Group 15B Subordinate Certificates for that Distribution Date
(which includes any remaining undistributed Accrued Certificate Interest from
previous Distribution Dates) and the sum of the Allocable Shares of the classes
of Group 15-B Subordinate Certificates. These amounts distributed to the holders
of the Group 15-B Subordinate Certificates will not be available to cover any
shortfalls in distributions or any Realized Losses on subsequent Distribution
Dates.

          After the payment of amounts distributable in respect of the Senior
Certificates related to Loan Group 2 on each Distribution Date, the Class
30-B-1, Class 30-B-2 and Class 30-B-3 Certificates will be entitled to the
remaining portion, if any, of the aggregate Available Funds related to Loan
Group 2, in an amount equal to the Accrued Certificate Interest on the Class
30-B-1, Class 30-B-2 and Class 30-B-3 Certificates for that Distribution Date
(which includes any remaining undistributed Accrued Certificate Interest from
previous Distribution Dates) and the sum of the Allocable Shares of each of the
Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates. These amounts
distributed to the holders of the Class 30-B-1, Class 30-B-2 and


                                      S-59




<Page>



Class 30-B-3 Certificates will not be available to cover any shortfalls in
distributions or any Realized Losses on subsequent Distribution Dates.

          After the payment of amounts distributable in respect of the Senior
Certificates related to Loan Group 3 and Loan Group 4 on each Distribution Date,
the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates will be entitled to
the remaining portion, if any, of the aggregate Available Funds related to Loan
Group 3 and Loan Group 4, in an amount equal to the Accrued Certificate Interest
on the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates for that
Distribution Date (which includes any remaining undistributed Accrued
Certificate Interest from previous Distribution Dates) and the sum of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 45 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 204 of 512


Allocable Shares of each of the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates. These amounts distributed to the holders of the Class HY-B-1,
Class HY-B-2 and Class HY-B-3 Certificates will not be available to cover any
shortfalls in distributions or any Realized Losses on subsequent Distribution
Dates.

          After the payment of amounts distributable in respect of the Senior
Certificates related to Loan Group 2, Loan Group 3 and Loan Group 4 and the
Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class HY-B-2 and Class
HY-B-3 Certificates on each Distribution Date, the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates will be entitled to the remaining portion, if any, of
the aggregate Available Funds related to Loan Group 2, Loan Group 3 and Loan
Group 4, in an amount equal to the Accrued Certificate Interest on the Class
C-B-4, Class C-B-5 and Class C-B-6 Certificates for that Distribution Date
(which includes any remaining undistributed Accrued Certificate Interest from
previous Distribution Dates) and the sum of the Allocable Shares of each of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates. These amounts distributed
to the holders of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates will
not be available to cover any shortfalls in distributions or any Realized Losses
on subsequent Distribution Dates.

          Priority Among Subordinate Certificates

          As of the date of the initial issuance of the certificates, the
aggregate Certificate Principal Balance of the Class 15-B-4, Class 15-B-5 and
Class 15-B-6 Certificates, all of which are subordinate in right of distribution
to the Class 15-B-1, Class 15-B-2 and Class 15-B-3 Certificates offered under
this prospectus supplement, will equal approximately 0.25% of the initial
aggregate Pool Balance of Loan Group 1 and approximately 25.05% of the initial
aggregate Certificate Principal Balance of all of the Group 15-B Subordinate
Certificates. On each Distribution Date, the holders of any particular class of
Group 15-B Subordinate Certificates, will have a preferential right to receive
the amounts due to them on such Distribution Date out of Available Funds for
Loan Group 1 in the aggregate, prior to any distribution being made on such date
on each class of Group 15-B Subordinate Certificates ranking junior to such
class.

          As of the date of the initial issuance of the certificates, the
aggregate Certificate Principal Balance of the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates, will equal approximately 0.25% of the initial
aggregate Pool Balance of Loan Group 2, Loan Group 3 and Loan Group 4. As of the
date of the initial issuance of the certificates, the aggregate Certificate
Principal Balance of the Class C-B-4, Class C-B-5, Class C-B-6 Certificates were
equal approximately 9.80% of the aggregate Certificate Principal Balance of the
Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class HY-B-2, Class
HY-B-3, Class C-B-4, Class C-B5 and Class C-B-6


                                      S-60




<Page>



Certificates. On each Distribution Date, the holders of such Subordinate
Certificates will have the right to receive the amounts due to them on such
Distribution Date out of Available Funds for Loan Group 2, Loan Group 3 and Loan
Group 4 in the following order of priority: first, to the Class C-B-4
Certificates, then to the Class C-B-5 and then to the Class C-B-6 Certificates
until the Certificate Principal Balance of each such class has been reduced to
zero.

          In addition, the applicable Non Percentage of the principal portion of
any Realized Loss and any Class PO Deferred Payment Writedown Amount will be
allocated, to the extent set forth in this prospectus supplement, in reduction
of the Certificate Principal Balances of the related Subordinate Certificates in
inverse order of priority of such certificates. The effect of the allocation of
such Realized Losses and any Class PO Deferred Payment Writedown Amount to a
class of Subordinate Certificates will be to reduce future distributions
allocable to such class and increase the relative portion of distributions
allocable to more senior classes of related Subordinate Certificates and the
Senior Certificates of the related Group.

          In order to maintain the relative levels of subordination among the
Subordinate Certificates of prepayments and certain other unscheduled recoveries
of principal in respect of the related Loans (which in certain cases may not be
distributable to those certificates for at least the first five years after the
date of initial issuance of the certificates) will not be distributable to the
holders of any class of Subordinate Certificates on any Distribution Date for
which the Class Prepayment Distribution Trigger is not satisfied. See
"--Principal" above. If the Class Prepayment Distribution Trigger is not
satisfied with respect to any class of related Subordinate Certificates (other
than the Class 15-B-1, Class 30-B-1 Certificates and Class HY-B-1 Certificates),
the amortization of more senior ranking classes of Subordinate Certificates may
occur more rapidly than would otherwise have been the case.

          As a result of the subordination of the Subordinate Certificates,
these certificates in increasing order of priority of payment will be more




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 46 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 205 of 512


sensitive than more senior ranking classes of related certificates to the rate
of delinquencies and defaults on the Loans, and under certain circumstances
investors in such certificates may not recover their initial investment.

          Cross-Collateralization

          Group 2, Group 3 and Group 4

          On each related Distribution Date, funds otherwise payable to the
Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates are required to be
applied to payment of the Senior Certificates related to Loan Group 3 and Loan
Group 4 as follows: (i) first, to cover any Accrued Certificate Interest on such
Senior Certificates remaining unpaid, (ii) second, to pay principal of the
Senior Certificates of Loan Group 3 or Loan Group 4 to the extent either Loan
Group is an Undercollateralized Group, and (iii) third, to maintain
subordination levels under limited circumstances where the Senior Certificates
of either Certificate Group 3 or Certificate Group 4 have been paid in full as
described below.

          On each related Distribution Date, funds otherwise payable to the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates are required to be applied
to payment of the Senior Certificates related to Loan Group 2, Loan Group 3 and
Loan Group 4 as follows: (i) first, to cover any Accrued Certificate Interest on
such Senior Certificates (other than the Principal Only


                                         S-61




<Page>



Certificates) remaining unpaid, (ii) second, prior to the related Cross-Over
Date, in respect of Class PO Deferred Amounts for the Class PO Certificates then
payable but not paid from Available Funds for Loan Group 2, (iii) third to pay
principal of the Senior Certificates of an Undercollateralized Group, and (iv)
third, to maintain subordination levels under limited circumstances where the
Senior Certificates (other than the Principal Only Certificates and Interest
Only Certificates) of one or more of Certificate Group 2, Certificate Group 3 or
Certificate Group 4 have been paid in full as described below.

          On each related Distribution Date, after making distributions to the
Senior Certificates as described in the preceding paragraph, if the aggregate
Certificate Principal Balance of the Senior Certificates and Subordinate
Certificates related to Loan Group 2 or the aggregate Certificate Principal
Balance of the Senior Certificates and the Subordinate Certificates related Loan
Group 3 and Loan Group 4, in the aggregate, exceed the aggregate Scheduled
Principal Balance of the Loans in the related Loan Group or Loan Groups, as
applicable, any of any funds otherwise payable to the Class C-B-4, Class C-B-5
and Class C-B-6 Certificates are required to be applied to payment of the Class
HY-B-1 and Class 30-B-1 Certificates as follows: (i) first, to cover any Accrued
Certificate Interest on such certificates remaining unpaid and (ii) to pay
principal to such certificates up to the amount by which the related Loan Group
or Loan Groups, as applicable, are undercollateralized.

          On each related Distribution Date, after making distributions to the
Senior Certificates and the Class HY-B-1 and Class 30-B-1 Certificates as
described in the preceding paragraphs, if the aggregate Certificate Principal
Balance of the Senior Certificates and Subordinate Certificates related to Loan
Group 2 or the aggregate Certificate Principal Balance of the Senior
Certificates and the Subordinate Certificates related Loan Group 3 and Loan
Group 4, in the aggregate, exceed the aggregate Scheduled Principal Balance of
the Loans in the related Loan Group or Loan Groups, as applicable, any of any
funds otherwise payable to the Class C-B-4, Class C-B-5 and Class C-B-6
Certificates are required to be applied to payment of the Class HY-B-2 and Class
30-B-2 Certificates as follows: (i) first, to cover any Accrued Certificate
Interest on such certificates remaining unpaid and (ii) to pay principal to such
certificates up to the amount by which the related Loan Group or Loan Groups, as
applicable, are undercollateralized.

          On each related Distribution Date, after making distributions to the
Senior Certificates, Class HY-B-1, Class HY-B-2, Class 30-B-1 and Class 30-B-2
as described in the preceding paragraphs, if the aggregate Certificate Principal
Balance of the Senior Certificates and Subordinate Certificates related to Loan
Group 2 or the aggregate Certificate Principal Balance of the Senior
Certificates and the Subordinate Certificates related Loan Group 3 and Loan
Group 4, in the aggregate, exceed the aggregate Scheduled Principal Balance of
the Loans in the related Loan Group or Loan Groups, as applicable, any of any
funds otherwise payable to the Class C-B-4, Class C-B-5 and Class C-B-6
Certificates are required to be applied to payment of the Class HY-B-3 and Class
30-B-3 Certificates as follows: (i) first, to cover any Accrued Certificate
Interest on such certificates remaining unpaid and (ii) to pay principal to such
certificates up to the amount by which the related Loan Group or Loan Groups, as
applicable, are undercollateralized.

          To the extent any Accrued Certificate Interest with respect to any
class of Senior Certificates in Group 2, Group 3 or Group 4 remains unpaid,
Available Funds remaining from the other of such Groups after payments on Senior




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 47 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 206 of 512


Certificates in such Group will be applied to


                                      S-62




<Page>



cover such unpaid Accrued Certificate Interest, and, to the extent payable to
more than one class within a Certificate Group, will be applied pro rata based
on the amounts of such unpaid Accrued Certificate Interest to the extent there
are insufficient funds to pay such amounts in full.

          Prior to the related Cross-Over Date, to the extent any Class PO
Deferred Amount for Loan Group 2 then payable has not been paid from PO
Recoveries and any other Available Funds for Loan Group 2, then, following any
payments to the related Senior Certificates pursuant to the preceding paragraph,
amounts that would otherwise constitute the Subordinate Principal Distribution
Amount for the related Subordinate Certificates will be applied to pay any such
unpaid Class PO Deferred Amount.

          If on any Distribution Date, either Certificate Group 3 or Certificate
Group 4 is an Undercollateralized Group, then all amounts otherwise
distributable as principal on the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates as the Subordinate Principal Distribution Amount for the Class
HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates will be paid to the Senior
Certificates related to such Undercollateralized Group as principal in
accordance with the priorities set forth above under "--Allocation of Available
Funds" until the aggregate Certificate Principal Balance of the Senior
Certificates related to such Certificate Group equals the Pool Balance of the
related Loan Group. Amounts allocated to either Certificate Group 3 or
Certificate Group 4 pursuant to this provision will be paid to the Senior
Certificates of the related Certificate in accordance with the priority of
payment set forth above under "--Allocation of Available Funds."

          If on any Distribution Date more than one of Certificate Group 2,
Certificate Group 3 and Certificate Group 4 is an Undercollateralized Group,
then all amounts otherwise distributable as principal on the related Subordinate
Certificates as the Subordinate Principal Distribution Amount for such
Subordinate Certificates will be paid to the Senior Certificates related to each
such Undercollateralized Group as principal on a pro rata basis, based on the
amount by which each such Certificate Group is undercollateralized, until the
aggregate Certificate Principal Balance of the Senior Certificates related to
each such Undercollateralized Group equals the Pool Balance of the related Loan
Group (other than the Interest Only Certificates). Amounts allocated to a
Certificate Group pursuant to this provision will be paid to the Senior
Certificates of that Group in accordance with the priority of payment set forth
above under "--Allocation of Available Funds."

          On or after the date on which the Certificate Principal Balances of
all of the Classes of the Senior Certificates in any of Certificate Group 2,
Certificate Group 3 or Certificate Group 4 have been reduced to zero, amounts
otherwise distributable as principal on the related Subordinate Certificates, up
to the applicable Apportioned Subordinate Principal Distribution Amount
(representing generally the portion of the Subordinate Principal Distribution
Amount for the related Subordinate Certificates attributable to Loans in the
Loan Group with respect to which the related Senior Certificates have been paid
in full), will be allocated pro rata among the other of such Certificate Groups,
based on the aggregate Certificate Principal Balance of the remaining Senior
Certificates, if applicable, of such Groups, and paid to such Senior
Certificates in accordance with the priorities set forth above for the
applicable Group under "--Allocation of Available Funds," provided that on such
Distribution Date (a) the Aggregate Subordinate Percentage for the related
Subordinate Certificates for such Distribution Date is less than twice the
initial Aggregate Subordinate Percentage for the related Subordinate
Certificates or (b) the


                                      S-63




<Page>



average outstanding principal balance of the Loans in the related Loan Groups
delinquent 60 days or more over the last six months (including for this purpose
any of such Loans in bankruptcy or foreclosure and such Loans with respect to
which the related Mortgaged Property has been acquired by the trust) as a
percentage of the related Group Subordinate Amount is greater than or equal to
50%.

          Any application of the Subordinate Principal Distribution Amount for
the related Subordinate Certificates pursuant to the preceding paragraphs will




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 48 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 207 of 512


reduce distributions of such amount in reverse order of priority pursuant to
priorities set forth above in "--Allocation of Available Funds."

Restrictions on Transfer of the Residual Certificates

          The REMIC provisions of the Code impose certain taxes on (i)
transferors of residual interests to, or agents that acquire residual interests
on behalf of, disqualified organizations and (ii) certain pass-through entities
that have disqualified organizations as beneficial owners. No tax will be
imposed on a pass-through entity (other than an "electing large partnership")
with regard to the Residual Certificates to the extent it has received an
affidavit from each owner thereof indicating that such owner is not a
disqualified organization or a nominee for a disqualified organization. The
Pooling and Servicing Agreement will provide that no legal or beneficial
interest in a Residual Certificate may be transferred to or registered in the
name of any person unless (i) the proposed purchaser provides to the transferor
and the trust administrator an affidavit, substantially in the form set forth in
the Pooling and Servicing Agreement, to the effect that, among other items, such
transferee is not a disqualified organization and is not purchasing such
Residual Certificate as an agent (i.e., as a broker, nominee, or other middleman
thereof) for a disqualified organization and is otherwise making such purchase
pursuant to a permitted transfer and (ii) the transferor states in a writing to
the trust administrator that it has no actual knowledge that such affidavit is
false. Further the affidavit requires the transferee to affirm that it (i)
historically has paid its debts as they have come due and intends to do so in
the future, (ii) understands that it may incur tax liabilities with respect to
such Residual Certificate in excess of cash flows generated thereby, (iii)
intends to pay taxes associated with holding such Residual Certificate as such
taxes become due, (iv) will not cause the income attributable to such Residual
Certificate to be attributable to a foreign permanent establishment or fixed
base, within the meaning of an applicable income tax treaty, of the transferee
or any other person and (v) will not transfer such Residual Certificate to any
person or entity that does not provide a similar affidavit. The transferor must
also certify in a writing to the trust administrator in the form set forth in
the Pooling and Servicing Agreement that it had no knowledge or reason to know
that the affirmations made by the transferee pursuant to the preceding sentence
were false.

          In addition, Treasury Regulations require either that (i) the
transferor of a Residual Certificate pay the transferee a specified minimum
formula amount designed to compensate the transferee for assuming the related
tax liability or (ii) the transfer be to an eligible corporation that agrees to
make any further qualifying transfers in order to meet the safe harbor against
the possible disregard of such transfer. Because these rules are not mandatory
but would provide safe harbor protection, the Pooling and Servicing Agreement
will not require that they be met as a condition to transfer of the Residual
Certificates. Holders of the Residual Certificates are advised to consult their
tax advisors as to whether and how to qualify for protection of the safe harbor
for transfers and whether or in what amount any payment should be made upon
transfer


                                      S-64




<Page>



thereof. See "Federal Income Tax Consequences--REMICs--Taxation of Owners of
Residual Securities--Tax-Related Restrictions on Transfer of Residual
Securities--Noneconomic Residual Interests" in the prospectus.

          Finally, the Residual Certificates may not be purchased by or
transferred to any person that is not a "U.S. Person" unless (i) such person
holds such Residual Certificates in connection with the conduct of trade or
business within the United States and furnishes the transferor and the trust
administrator with an effective Internal Revenue Service Form W-8ECI or (ii) the
transferee delivers to both the transferor and the trust administrator an
opinion of a nationally recognized tax counsel to the effect that such transfer
is in accordance with the requirements of the Code and the regulations
promulgated thereunder and that such transfer of the Residual Certificates will
not be disregarded for federal income tax purposes. The term "U.S. Person" means
a citizen or resident of the United States, a corporation or partnership created
or organized in or under the laws of the United States, any State thereof or the
District of Columbia (unless, in the case of a partnership, Treasury Regulations
are adopted that provide otherwise), including an entity treated as a
corporation or partnership for federal income tax purposes, an estate whose
income is subject to U.S. federal income tax regardless of its source, or a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more such U.S.
Persons have the authority to control all substantial decisions of such trust
(or, to the extent provided in applicable Treasury Regulations, a trust in
existence on August 20, 1996 which is eligible to elect to be treated as U.S.
Persons and so elects).

          The Pooling and Servicing Agreement provides that any attempted or
purported transfer of Residual Certificates in violation of those transfer
restrictions will be null and void ab initio and will vest no rights in any




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                           Page 49 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 208 of 512


purported transferee and will not relieve the transferor of any obligations with
respect to the Residual Certificates. Any transferor or agent to whom
information is provided as to any applicable tax imposed on such transferor or
agent may be required to bear the cost of computing or providing such
information.

          The Residual Certificates may not be purchased by or transferred to
any person which is a Plan or any plan or arrangement subject to Similar Law.
See "ERISA Considerations" in this prospectus supplement and in the prospectus.

          The Residual Certificates will contain a legend describing the
foregoing restrictions.

Reports to Certificateholders

          On each Distribution Date, the trust administrator will be required to
prepare and make available to each certificateholder, the parties to the Pooling
and Servicing Agreement and any other interested parties, a Distribution Date
statement, based in part on information provided by each servicer, which
Distribution Date statement generally will set forth, among other things:

               (1) the amount of the distribution on such Distribution Date made
     to the holders of each class of certificates allocable to principal;

               (2) the amount of the distribution on such Distribution Date made
     to the holders of each class of certificates allocable to interest;


                                      S-65




<Page>



               (3) any unpaid Interest Shortfalls included in such distribution
     and the aggregate Interest Shortfalls remaining unpaid as of such
     Distribution Date;

               (4) any Prepayment Interest Shortfalls included in such
     distribution and the aggregate Prepayment Interest Shortfalls as of such
     Distribution Date;

               (5) the Certificate Principal Balance or Notional Amount of each
     class of certificates after giving effect to distribution of principal on
     that Distribution Date;

               (6) the Pool Balance for each Loan Group for such Distribution
     Date;

               (7) the Senior Percentage and the Subordinate Percentage for each
     Loan Group for the following Distribution Date;

               (8) the aggregate amount of Servicing Fees with respect to such
     Distribution Date;

               (9) the pass-through rate of interest on each class of
     certificates for that Distribution Date;

               (10) the aggregate amount of Advances included in the
     distribution for the applicable Distribution Date and the aggregate amount
     of Advances outstanding as of the Distribution Date;

               (11) (a) the number and aggregate unpaid principal balance of
     Loans (exclusive of Loans in foreclosure) delinquent:

                         (i) 1 to 30 days;

                         (ii) 31 to 60 days;

                         (iii) 61 to 90 days; and

                         (iv) 91 or more days.

                    (b) the number and aggregate unpaid principal balance of
     Loans in foreclosure and delinquent;

               (12) with respect to any Loan that became an REO Property during
     the preceding calendar month, the loan number of the related Loan, the
     unpaid principal balance of the related Loan and the principal balance of
     the related Loan as of the date it became an REO Property;

               (13) the book value of any REO Property as of the close of
     business on the last business day of the calendar month preceding the
     Distribution Date, and, cumulatively, the total number and cumulative
     principal balance of all REO Properties as of the close of business of the
     determination date set forth in the related Servicing Agreement;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 50 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 209 of 512


                                      S-66




<Page>



               (14) the Senior Prepayment Percentage for each Loan Group for the
     Distribution Date; and

               (15) the aggregate Realized Losses, for each Loan Group, on Loans
     incurred during the prior calendar month.

          The trust administrator will make the Distribution Date statement
available each month via its internet website. Assistance in using the trust
administrator's website can be obtained by calling the trust administrator's
customer service desk at (301) 815-6600. Parties that are unable to use the
above distribution method are entitled to have a paper copy mailed to them via
first class mail by calling the trust administrator's customer service desk and
indicating such. The trust administrator shall have the right to change the way
the Distribution Date statement is distributed in order to make such
distribution more convenient and/or more accessible and the trust administrator
shall provide timely and adequate notification to the certificateholders and the
parties to the Pooling and Servicing Agreement regarding any such changes.

          The trust administrator shall also be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided by
third parties for purposes of preparing the Distribution Date statement and may
affix to it any disclaimer it deems appropriate in its reasonable discretion.

          As a condition to access the trust administrator's internet website,
the trust administrator may require registration and the acceptance of a
disclaimer. The trust administrator will not be liable for the dissemination of
information in accordance with the Pooling and Servicing Agreement.

                       PREPAYMENT AND YIELD CONSIDERATIONS

General

          The effective yield on the Senior Certificates of any Certificate
Group will depend upon, among other things, (i) the price at which the
certificates are purchased and (ii) the rate and timing of payments of principal
(including both scheduled and unscheduled payments) on the related Loans. If
significant principal distributions are made on your certificates, you may not
be able to reinvest those distributions in a comparable alternative investment
having a comparable yield or, in the case of the Interest Only Certificates, you
may not fully recover your initial investment. No prediction can be made as to
the rate of prepayments on the Loans in either stable or changing interest rate
environments. The final distribution of principal on your certificates could
occur significantly earlier than you anticipated. You will bear entirely any
reinvestment risk resulting from the rate of prepayments on the related Loans.

Prepayments and Defaults

          The rate of principal distributions on each class of offered
certificates (other than the Interest Only Certificates), the aggregate amount
of each interest distribution on each class of such certificates and the yield
to maturity on each class of such certificates will be directly related to:


                                      S-67




<Page>



               (A) the amortization schedules of the related Loans;

               (B) the prepayment experience of the related Loans; and

               (C) under some circumstances, the rates of delinquencies,
     defaults or losses experienced on the related Loans.

          The borrowers may generally prepay their Loans at any time without
penalty. Each of the Loans is subject to a due-on-sale clause. See "Certain
Legal Aspects of Residential Loans" in the prospectus. Additionally, repurchases
by UBS Real Estate Securities Inc. of any Loan as to which there has been a
material breach of representation or warranty or defect in documentation (or
deposit of certain amounts in respect of delivery of a substitute mortgage loan
therefor) or any optional repurchase of the Loans in connection with a
termination of the trust will have the same effect as a prepayment and result in
distributions on the offered certificates which would otherwise be distributed
over the remaining terms of the Loans.

          The rate of principal prepayments on the Loans will be influenced by a




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 51 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 210 of 512


variety of economic, tax, geographic, demographic, social, legal and other
factors, and has fluctuated considerably in recent years. In addition, the rate
of principal prepayments may differ among the Loans at any time because of
specific factors relating to the Loans. These factors include:

               (1) the age of the Loans;

               (2) the geographic location of the related properties and the
     extent of the related borrowers' equity in those properties; and

               (3) changes in the borrowers' housing needs and employment and
     job transfers.

          Furthermore, because the characteristics of the Loans differ, the
Loans as a whole may be expected to prepay at different rates.

          In general, if prevailing interest rates for loans similar to the
Loans fall significantly below the interest rates at the time of origination,
the Loans may be subject to higher prepayment rates than if prevailing interest
rates for loans similar to the Loans remain at or above those at the time those
loans were originated. Conversely, if prevailing interest rates for loans
similar to the Loans rise appreciably above the interest rates at the time of
origination, the Loans may experience a lower prepayment rate than if prevailing
interest rates for loans similar to the Loans remained at or below those
existing at the time those Loans were originated. We cannot make assurances as
to the prepayment rate of the Loans. In addition, we cannot make assurances that
the Loans will conform to the prepayment experience of other loans or to any
past prepayment experience or any published prepayment forecast.

          In general, if an offered certificate is purchased at a premium over
its face amount and payments of principal on the related Loans, occur at a rate
faster than that assumed at the time of purchase, the investor's actual yield to
maturity will be lower than that anticipated at the time of purchase and, in the
case of the Interest Only Certificates, the investor may not recover its initial
investment. Conversely, if an offered certificate is purchased at a discount
from its face amount and payments of principal on the related Loans occur at a
rate that is slower than that assumed at


                                      S-68




<Page>



the time of purchase, the purchaser's actual yield to maturity will be lower
than originally anticipated.

          As described under "Description of the Offered
Certificates--Principal" in this prospectus supplement, the applicable Senior
Prepayment Percentage of all principal prepayments related to a Loan Group will
be initially distributed to the classes of Senior Certificates of such Group
(other than the Class PO Certificates Interest Only Certificates) then entitled
to receive principal distributions. This may result in all (or a
disproportionate percentage) of such principal prepayments being distributed to
holders of such classes of Senior Certificates (other than the Interest Only
Certificates) and none (or less than their pro rata share) of such principal
prepayments being distributed to holders of the related Subordinate Certificates
during the periods of time described in the definition of "Senior Prepayment
Percentage."

          The rate and timing of defaults on the Loans will also affect the rate
and timing of principal payments on the Loans and thus the yield on the offered
certificates. We cannot make assurances as to the rate of losses or
delinquencies on any of the Loans. To the extent that any losses are incurred on
any of the Loans, the holders of the offered certificates will bear the risk of
losses resulting from default by borrowers. See "Risk Factors" in this
prospectus supplement and in the prospectus.

          The last scheduled Distribution Date for the Group 1 Certificates and
Group 15-B Subordinate Certificates is the distribution date in August 2017.
This date represents the Distribution Date occurring in the month following the
maturity date of the latest maturing Loan in Loan Group 1. It is possible that
the Certificate Principal Balance of these certificates may be fully paid or
reduced to zero, as applicable, prior to this date, or may not be fully paid or
reduced to zero, as applicable, by this date.

          The last scheduled Distribution Date for the Group 2, Class A-X, Class
PO, Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates is the distribution
date in August 2032. This date represents the Distribution Date occurring in the
month following the maturity date of the latest maturing Loan in Loan Group 2.
It is possible that the Certificate Principal Balance or Notional Amount of
these certificates may be fully paid or reduced to zero, as applicable, prior to
this date, or may not be fully paid or reduced to zero, as applicable, by this
date.

          The last scheduled Distribution Date for the Group 3 Certificates is
the Distribution Date in October 2032. This date represents the Distribution




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 52 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 211 of 512


Date occurring in the month following the maturity date of the latest maturing
Loan in Loan Group 3. It is possible that the Certificate Principal Balance of
the Group 3 certificates may be fully paid or reduced to zero, as applicable,
prior to this date, or may not be fully paid or reduced to zero, as applicable,
by this date.

          The last scheduled Distribution Date for the Group 4 Certificates is
the Distribution Date in October 2032. This date represents the Distribution
Date occurring in the month following the maturity date of the latest maturing
Loan in Loan Group 4. It is possible that the Certificate Principal Balance of
the Group 4 certificates may be fully paid or reduced to zero, as applicable,
prior to this date, or may not be fully paid or reduced to zero, as applicable,
by this date.

          The last scheduled Distribution Date for the Class HY-B-1, Class
HY-B-2 and Class HY-B-3 Certificates is the Distribution Date in October 2032.
This date represents the


                                      S-69




<Page>



Distribution Date occurring in the month following the maturity date of the
latest maturing Loan in Loan Group 3 and Loan Group 4. It is possible that the
Certificate Principal Balances of the Class HY-B-1, Class HY-B-2 and Class
HY-B-3 Certificates may be fully paid or reduced to zero, as applicable, prior
to this date, or may not be fully paid or reduced to zero, as applicable, by
this date.

          The last scheduled Distribution Date for the Class C-B-4, Class C-B-5
and Class C-B-6 Certificates is the Distribution Date in October 2032. This date
represents the Distribution Date occurring in the month following the maturity
date of the latest maturing Loan in Loan Group 2, Loan Group 3 and Loan Group 4.
It is possible that the Certificate Principal Balances of the Class C-B-4, Class
C-B-5 and Class C-B-6 Certificates may be fully paid or reduced to zero, as
applicable, prior to this date, or may not be fully paid or reduced to zero, as
applicable, by this date.

          The primary source of information available to investors concerning
the offered certificates will be the monthly statements discussed under
"Description of the Offered Certificates--Reports to Certificateholders" in this
prospectus supplement. These statements will include information as to the
outstanding Certificate Principal Balance or Notional Amount of the
certificates. We cannot assure that any additional information regarding the
offered certificates will be available through any other source. In addition,
the depositor is not aware of any source through which price information about
the offered certificates will be generally available on an ongoing basis. The
limited nature of the information regarding the offered certificates may
adversely affect the liquidity of the offered certificates, even if a secondary
market for the offered certificates becomes available.

Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates

          The Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6
Certificates have been structured so that principal distributions will be made
in the amounts determined by using the table entitled "Targeted Aggregate
Principal Balances" in this prospectus supplement and the cash flow allocation
provisions described in this prospectus supplement, assuming that prepayments on
the Group 2 Loans occur each month at a constant level of approximately 20% CPR,
and based on certain other assumptions.

          There can be no assurance that funds available for distribution of
principal on the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class
2-A-6 Certificates will result in the aggregate Certificate Principal Balance of
such certificates equaling the Targeted Aggregate Principal Balance for any
Distribution Date. To the extent that prepayments occur at a level below
approximately 20% CPR the funds available for principal distributions on the
Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates
on each Distribution Date may be insufficient to reduce the aggregate
Certificate Principal Balance of such certificates to the Targeted Aggregate
Principal Balance for that Distribution Date and the weighted average lives of
the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6
Certificates may be extended. Conversely, to the extent that prepayments occur
at a level above approximately 20% CPR, after the Certificate Principal Balance
of the Class 2-A-5 Certificates has been reduced to zero, the aggregate
Certificate Principal Balance of the Class 2-A-1, Class 2-A-2, Class 2-A-3,
Class 2-A-4 and Class 2-A-6 Certificates may be reduced below the Targeted


                                      S-70




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 53 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 212 of 512


<Page>



Aggregate Principal Balance and the weighted average lives of the Class 2-A-1,
Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates may be
reduced.

          Investors in the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4
and Class 2-A-6 Certificates should be aware that the stabilization provided by
the Class 2-A-5 Certificates is sensitive to the rate of mortgagor prepayments
on the Group 2 Loans, and that the Certificate Principal Balance of the Class
2-A-5 Certificates may be reduced to zero significantly earlier than
anticipated. The initial Certificate Principal Balance of the Class 2-A-5
Certificates is equal to approximately 4.86% of the initial aggregate
Certificate Principal Balance of the Class 2-A-1, Class 2-A-2, Class 2-A-3,
Class 2-A-4 and Class 2-A-6 Certificates.

Class 2-A-5 Certificates

          Investors in the Class 2-A-5 Certificates should be aware that the
stabilization provided by the Class 2-A-5 Certificates for the Class 2-A-1,
Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates is sensitive
to the rate of borrower prepayments on the Group 2 Loans, and that the
Certificate Principal Balance of the Class 2-A-5 Certificates may be reduced to
zero significantly earlier than anticipated.

          The Class 2-A-5 Certificates will receive monthly principal
distributions from amounts included in the Senior Optimal Principal Amount for
Loan Group 2 only after distribution of amounts sufficient to reduce the
aggregate Certificate Principal Balance of the Class 2-A-1, Class 2-A-2, Class
2-A-3, Class 2-A-4 and Class 2-A-6 Certificates to the Targeted Aggregate
Principal Balance for any Distribution Date. Due to the companion nature of the
Class 2-A-5 Certificates, this certificate will likely experience price and
yield volatility. Investors should consider whether such volatility is suitable
to their investment needs.

The Offered Group 15-B Subordinate Certificates

          The rate of payment of principal, the aggregate amount of
distributions and the yield to maturity of the Offered Group 15-B Subordinate
Certificates will be affected by the rate of prepayments on the Group 1 Loans,
as well as the rate of borrower defaults on the Group 1 Loans resulting in
Realized Losses, by the severity of those losses and by the timing thereof. See
"Description of the Offered Certificates--Allocation of Losses" in this
prospectus supplement for a description of the manner in which such losses are
borne by the holders of the certificates. If the purchaser of an Offered Group
15-B Subordinate Certificate calculates its anticipated yield based on an
assumed rate of default and amount of Realized Losses on the Group 1 Loans that
is lower than the default rate and the amount of losses actually incurred, its
actual yield to maturity may be lower than that so calculated and could be
negative. The timing of defaults and losses will also affect an investor's
actual yield to maturity, even if the average rate of defaults and severity of
losses are consistent with an investor's expectations. In general, the earlier a
loss occurs, the greater the effect on an investor's yield to maturity.

          The yields to maturity on the classes of Offered Group 15-B
Subordinate Certificates with higher alphanumerical designations will be more
sensitive to losses due to liquidations of defaulted Group 1 Loans than will the
yields on such classes with lower alphanumerical designations, and the yields to
maturity on all of the Offered Group 15-B Subordinate Certificates will be more
sensitive to such losses than will the yields on the other classes of


                                      S-71




<Page>



related offered certificates. The Offered Group 15-B Subordinate Certificates
will be more sensitive to losses due to liquidations of defaulted Group 1 Loans
because the entire amount of such losses will be allocable to such certificates
in inverse order of priority, either directly or through the allocation of the
Subordinate Certificate Writedown Amount. To the extent not covered by a
servicer's or the master servicer's advances of delinquent monthly payments of
principal and interest, delinquencies on the Group 1 Loans may also have a
relatively greater effect:

               (1) on the yields to investors in the Offered Group 15-B
     Subordinate Certificates with higher alphanumerical designations than on
     the yields to investors in those Offered Group 15-B Subordinate
     Certificates with lower alphanumerical designations; and

               (2) on the yields to investors in the Offered Group 15-B
     Subordinate Certificates than on the yields to investors in the other
     classes of related offered certificates.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 54 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 213 of 512


          As described under "Description of the Offered
Certificates--Interest," "--Principal," "--Allocation of Losses" and
"--Subordination" in this prospectus supplement, amounts otherwise distributable
to holders of any class of Offered Group 15-B Subordinate Certificates will be
made available to protect the holders of the Class 1-A-1 Certificates against
interruptions in distributions due to certain borrower delinquencies. Such
delinquencies, even if subsequently cured, may affect the timing of the receipt
of distributions by the holders of the Offered Group 15-B Subordinate
Certificates.

          To the extent that a class of Offered Group 15-B Subordinate
Certificates is being purchased at a discount from its initial Certificate
Principal Balance, if the purchaser of such certificate calculates its yield to
maturity based on an assumed rate of payment of principal faster than that
actually received on such certificate, its actual yield to maturity may be lower
than that so calculated.

The Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates

          The rate of payment of principal, the aggregate amount of
distributions and the yield to maturity of the Class 30-B-1, Class 30-B-2 and
Class 30-B-3 Certificates will be affected by the rate of prepayments on the
Group 2 Loans, as well as the rate of borrower defaults on the Group 2 Loans
resulting in Realized Losses, by the severity of those losses and by the timing
thereof. See "Description of the Offered Certificates--Allocation of Losses" in
this prospectus supplement for a description of the manner in which such losses
are borne by the holders of the certificates. If the purchaser of a Class
30-B-1, Class 30-B-2 or Class 30-B-3 Certificate calculates its anticipated
yield based on an assumed rate of default and amount of Realized Losses on the
Group 2 Loans that is lower than the default rate and the amount of losses
actually incurred, its actual yield to maturity may be lower than that so
calculated and could be negative. The timing of defaults and losses will also
affect an investor's actual yield to maturity, even if the average rate of
defaults and severity of losses are consistent with an investor's expectations.
In general, the earlier a loss occurs, the greater the effect on an investor's
yield to maturity.

          After the Certificate Principal Balances of the Class C-B-4, Class
C-B-5 and Class C-B-6 Certificates have been reduced to zero, the yields to
maturity on the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates will be
more progressively more sensitive, in that order, to losses


                                      S-72




<Page>



due to liquidations of defaulted Group 2 Loans, and the yields to maturity on
the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates will be more
sensitive to such losses than will the yields on the other classes of related
offered certificates. After the Certificate Principal Balances of the Class
C-B-4, Class C-B-5 and Class C-B-6 Certificates have been reduced to zero, the
Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates will be more sensitive
to losses due to liquidations of defaulted Group 2 Loans because the entire
amount of such losses will be allocable to such certificates, in that order,
either directly or through the allocation of the Class PO Deferred Payment
Writedown Amount and the Subordinate Certificate Writedown Amount. To the extent
not covered by a servicer's or the master servicer's advances of delinquent
monthly payments of principal and interest, delinquencies on the Group 2 Loans
may also have a relatively greater effect on the yields to investors in the
Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates than on the yields to
investors in the other classes of related offered certificates.

          As described under "Description of the Offered
Certificates--Interest," "--Principal," "--Allocation of Losses" and
"--Subordination" in this prospectus supplement, amounts otherwise distributable
to holders of the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates will
be made available to protect the holders of the Group 2 Certificates against
interruptions in distributions due to certain borrower delinquencies. Such
delinquencies, even if subsequently cured, may affect the timing of the receipt
of distributions by the holders of the Class 30-B-1, Class 30-B-2 and Class
30-B-3 Certificates.

          To the extent that a Class 30-B-1, Class 30-B-2 or Class 30-B-3
Certificate is being purchased at a discount from its initial Certificate
Principal Balance, if the purchaser of such certificate calculates its yield to
maturity based on an assumed rate of payment of principal faster than that
actually received on such certificate, its actual yield to maturity may be lower
than that so calculated.

The Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates

          The rate of payment of principal, the aggregate amount of
distributions and the yield to maturity of the Class HY-B-1, Class HY-B-2 and
Class HY-B-3 Certificates will be affected by the rate of prepayments on the
Group 3 and Group 4 Loans, as well as the rate of borrower defaults on the Group




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 55 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 214 of 512


3 and Group 4 Loans resulting in Realized Losses, by the severity of those
losses and by the timing thereof. See "Description of the Offered
Certificates--Allocation of Losses" in this prospectus supplement for a
description of the manner in which such losses are borne by the holders of the
certificates. If the purchaser of a Class HY-B-1, Class HY-B-2 or Class HY-B-3
Certificate calculates its anticipated yield based on an assumed rate of default
and amount of Realized Losses on the Group 3 and Group 4 Loans that is lower
than the default rate and the amount of losses actually incurred, its actual
yield to maturity may be lower than that so calculated and could be negative.
The timing of defaults and losses will also affect an investor's actual yield to
maturity, even if the average rate of defaults and severity of losses are
consistent with an investor's expectations. In general, the earlier a loss
occurs, the greater the effect on an investor's yield to maturity.

          After the Certificate Principal Balances of the Class C-B-4, Class
C-B-5 and Class C-B-6 Certificates have been reduced to zero, the yields to
maturity on the Class HY-B-1, Class HY-B-2 and HY-Class B-3 Certificates will be
more progressively more sensitive, in that order, to


                                      S-73




<Page>



losses due to liquidations of defaulted Group 3 and Group 4 Loans, and the
yields to maturity on the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates will be more sensitive to such losses than will the yields on the
other classes of related offered certificates. After the Certificate Principal
Balances of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates have been
reduced to zero, the Class HY-B-3, Class HY-B-2 and Class HY-B-1 Certificates
will be more sensitive to losses due to liquidations of defaulted Group 3 and
Group 4 Loans because the entire amount of such losses will be allocable to such
certificates, in that order, either directly or through the allocation of the
Subordinate Certificate Writedown Amount. To the extent not covered by a
servicer's or the master servicer's advances of delinquent monthly payments of
principal and interest, delinquencies on the Group 3 and Group 4 Loans may also
have a relatively greater effect on the yields to investors in the Class HY-B-1,
Class HY-B-2 and Class HY-B-3 Certificates than on the yields to investors in
the other classes of related offered certificates.

          As described under "Description of the Offered
Certificates--Interest," "--Principal," "--Allocation of Losses" and
"--Subordination" in this prospectus supplement, amounts otherwise distributable
to holders of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates will
be made available to protect the holders of the Group 3 and Group 4 Certificates
against interruptions in distributions due to certain borrower delinquencies.
Such delinquencies, even if subsequently cured, may affect the timing of the
receipt of distributions by the holders of the Class HY-B-1, Class HY-B-2 and
Class HY-B-3 Certificates.

          To the extent that a Class HY-B-1, Class HY-B-2 or Class HY-B-3
Certificate is being purchased at a discount from its initial Certificate
Principal Balance, if the purchaser of such certificate calculates its yield to
maturity based on an assumed rate of payment of principal faster than that
actually received on such certificate, its actual yield to maturity may be lower
than that so calculated.

Modeling Assumptions

          For purposes of preparing the tables below, the following modeling
assumptions have been made:

               (1) no delinquencies or losses occur on the Assumed Loans (as
     defined below) and all scheduled principal payments on the Assumed Loans
     are timely received on the due date of each month commencing in October
     2004;

               (2) the scheduled payments on the Assumed Loans have been
     calculated on the outstanding principal balance, prior to giving effect to
     prepayments, the mortgage interest rate, and the remaining amortization
     term to stated maturity such that the Assumed Loans will fully amortize by
     their remaining amortization term;

               (3) all Assumed Loans prepay monthly at the specified percentages
     of the Prepayment Assumption;

          (a) no optional or other early termination of the offered certificates
          occurs; and

          (b) no substitutions or repurchases of the Assumed Loans occur;


                                      S-74




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 56 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 215 of 512



<Page>



               (4) all prepayments in respect of the Assumed Loans include 30
     days' accrued interest and are received on the last day of each month
     commencing in September 2004;

                 (5) the closing date for the offered certificates is September
     30, 2004;

                 (6) each year will consist of twelve 30-day months;

               (7) cash distributions are received by the holders of the offered
     certificates on the 25th day of each month commencing in October 2004;

                 (8) no Group 3 or Group 4 Loan converts to a fixed rate of
     interest;

               (9) that (a) One-Year LIBOR remains constant at 2.45% and (b)
     One-Year CMT remains constant at 2.12%; and

               (10) each Loan Group consists of the following loans ("Assumed
     Loans," with the following characteristics:

                            ASSUMED LOAN CHARACTERISTICS

                                      LOAN GROUP 1

<TABLE>
<CAPTION>
                                                             Original Term      Remaining Term
 Cut-off Date                                Net               to Stated              to
   Principal           Mortgage         Mortgage Rate           Maturity       Stated Maturity      Seasoning
  Balance($)      Interest Rate (%)          (%)                (Months)           (Months)          (Months)
--------------    -----------------     -------------        -------------     ---------------      ---------
<S>                  <C>                 <C>                      <C>                <C>                <C>
138,691,734.71       6.5184585028        6.2686594014             179                146                33
</TABLE>

                                      LOAN GROUP 2

<TABLE>
<CAPTION>
                                                             Original Term      Remaining Term
 Cut-off Date                                Net               to Stated              to
   Principal           Mortgage         Mortgage Rate           Maturity       Stated Maturity      Seasoning
  Balance($)      Interest Rate (%)          (%)                (Months)           (Months)          (Months)
--------------    -----------------     -------------        -------------     ---------------      ---------
<S>                  <C>                 <C>                      <C>                <C>                <C>
 85,274,337.49       6.4491752076        6.1958689816             360                310                50
381,734,990.04       7.1172734622        6.8727053369             358                319                39
</TABLE>


                                          S-75




<Page>



                            ASSUMED LOAN CHARACTERISTICS

                                      LOAN GROUP 3

<TABLE>
<CAPTION>
                                                               Original    Remaining
                                                               Term to      Term to
                      Cut-off       Mortgage         Net        Stated       Stated                    Gross
     Index          Principal       Interest      Mortgage     Maturity     Maturity    Seasoning     Margin
  Identifier       Balance ($)      Rate (%)      Rate (%)     (Months)     (Months)     (Months)       (%)
--------------    -------------     --------      --------     --------    ---------    ---------     ------
<S>               <C>                 <C>           <C>           <C>         <C>           <C>        <C>
One-Year CMT       4,049,824.31       5.417         5.042         360         330           30         2.750
One-Year LIBOR    38,272,779.74       5.038         4.669         360         334           26         2.244

<CAPTION>
                   Months to         Rate         Initial     Subsequent
                   Next Rate      Adjustment     Periodic      Periodic      Lifetime   Lifetime
     Index        Adjustment       Frequency     Rate Cap      Rate-Cap         Cap       Floor
  Identifier         Date          (Months)         (%)           (%)           (%)        (%)
--------------    ----------      ----------     --------     ----------     --------   --------
<S>                   <C>             <C>          <C>           <C>          <C>         <C>
One-Year CMT           6              12           2.000         2.000        11.417      2.750
One-Year LIBOR        10              12           2.000         2.000        11.038      2.244




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                    7/20/2020
                                                                          Page 57 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 216 of 512


</TABLE>

                                      LOAN GROUP 4

<TABLE>
<CAPTION>
                                                             Original     Remaining
                                                             Term to       Term to
                     Cut-off        Mortgage         Net      Stated        Stated                 Gross
     Index         Principal        Interest      Mortgage   Maturity      Maturity   Seasoning   Margin
  Identifier      Balance ($)       Rate (%)      Rate (%)   (Months)      (Months)    (Months)     (%)
--------------   -------------      --------      --------   --------     ---------   ---------   ------
<S>              <C>                  <C>          <C>          <C>          <C>          <C>      <C>
One-Year CMT     11,605,686.80        6.114        5.834        360          328          32       2.750
One-Year CMT      2,096,106.19        7.364        7.114        360          321          39       2.750
One-Year LIBOR   56,815,019.90        5.372        5.005        360          335          25       2.250
One-Year LIBOR    5,729,183.10        6.094        5.844*       360          328          32       2.282
One-Year LIBOR    1,205,750.95        5.957        5.707        360          328          32       4.071
One-Year LIBOR       810,177.33       5.702        5.452*       360          330          30       2.250

<CAPTION>

                  Months to          Rate         Initial    Subsequent
                  Next Rate       Adjustment     Periodic     Periodic     Lifetime   Lifetime
     Index       Adjustment        Frequency     Rate Cap     Rate-Cap        Cap       Floor
  Identifier        Date           (Months)         (%)          (%)          (%)        (%)
--------------   ----------       ----------     --------    ----------    --------   --------
<S>                  <C>              <C>          <C>          <C>         <C>         <C>
One-Year CMT         28               12           4.900        2.000       11.214      2.750
One-Year CMT         45               12           5.000        2.000       12.364      2.750
One-Year LIBOR       35               12           5.000        2.000       10.372      2.250
One-Year LIBOR       28               12           5.000        2.000       11.094      2.282
One-Year LIBOR       52               12           5.000        2.000       10.957      4.071
One-Year LIBOR       54               12           5.000        2.000       10.702      2.250
</TABLE>

----------
*    For the first due date that reflects the next adjustment to the Net
     Mortgage Rate for such loan, the Servicing Fee Rate will be increased by
     0.125%.


                                          S-76




<Page>



     Prepayments on mortgage loans are commonly measured relative to a
prepayment standard or model (the "Prepayment Assumption"). The Prepayment
Assumption used in this prospectus supplement with respect to the Group 1, Group
2, Group 3 and Group 4 Loans is a constant prepayment rate ("CPR").

          The Prepayment Assumption does not purport to be either an historical
description of prepayment experience or a prediction of the anticipated rate of
prepayment of any pool of loans, including the Loans. None of the master
servicer, the depositor, the trust administrator, the trustee or the underwriter
makes any representations about the appropriateness of the Prepayment
Assumption.

Sensitivity of the Principal Only Certificates

          The Class PO Certificates will be "principal-only" certificates and
will not bear interest. As indicated in the table below, a lower than
anticipated rate of principal payments (including prepayments) on the Discount
Loans will have an adverse effect on the yield to investors in the Class PO
Certificates.

          The table below indicates the sensitivity of the pre-tax corporate
bond equivalent yields to maturity of the Principal Only Certificates to various
constant percentages of the applicable Prepayment Assumption. The yields set
forth in the table were calculated by determining the monthly discount rates
that, when applied to the assumed streams of cash flows to be paid on the
Principal Only Certificates, would cause the discounted present value of such
assumed streams of cash flows to equal the assumed aggregate purchase price of
the Principal Only Certificates, and converting such monthly rates to corporate
bond equivalent rates. These calculations do not take into account variations
that may occur in the interest rates at which investors may be able to reinvest
funds received by them as distributions on such certificates and consequently do
not purport to reflect the return on any investment in any such class of
certificate when such reinvestment rates are considered.

          As described under "Description of the Offered
Certificates--Principal" in this prospectus supplement, the Class PO Principal
Distribution Amount is calculated by reference to the principal payments
(including prepayments) on the Discount Loans in Loan Group 2. The Discount
Loans will have lower Net Mortgage Rates (and lower Mortgage Interest Rates)
than the other Loans. In general, mortgage loans with higher mortgage rates tend




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                               7/20/2020
                                                                          Page 58 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 217 of 512


to prepay at higher rates than mortgage loans with relatively lower mortgage
rates in response to a given change in market interest rates. As a result, the
Discount Loans may prepay at lower rates, thereby reducing the rate of payment
of principal and the resulting yield of the Class PO Certificates.

          The information set forth in the following table has been prepared on
the basis of the modeling assumptions set forth under "--Modeling Assumptions"
above and on the assumption that the purchase price of the Class PO Certificates
(expressed as a percentage of the initial Certificate Principal Balance of such
class) is 84.0000%:


                                      S-77




<Page>



               Sensitivity of Class PO Certificates to Prepayments
                          (Pre-Tax Yields to Maturity)

<TABLE>
<CAPTION>
                                 Percentages of CPR
                       ---------------------------------------
         Class           0%     20%     30%      40%      50%
--------------------   -----   -----   -----   ------   ------
<S>                    <C>     <C>     <C>     <C>      <C>
Class PO............   1.086% 4.671% 7.184% 10.134% 13.652%
</TABLE>

          It is unlikely that the Group 2 Loans will have the precise
characteristics described in this prospectus supplement or that the Group 2
Loans will all prepay at the same rate until maturity or that all of the Group 2
Loans will prepay at the same rate or time. As a result of these factors, the
pre-tax yield on the Principal Only Certificates is likely to differ from those
shown in the table above, even if all of the Group 2 Loans prepay at the
indicated percentages of the applicable Prepayment Assumption. No representation
is made as to the actual rate of principal payments on the Group 2 Loans for any
period or over the life of the Principal Only Certificates or as to the yield on
Principal Only Certificates. You must make your own decision as to the
appropriate prepayment assumptions to be used in deciding whether to purchase
any of the Principal Only Certificates.

Sensitivity of the Interest Only Certificates

          The Interest Only Certificates will not be entitled to distributions
of principal. As indicated in the table below, a higher than anticipated rate of
principal payments (including prepayments) on the related Loans could result in
the failure of investors in the Interest Only Certificates to fully recover
their initial investment.

          The table below indicates the sensitivity of the pre-tax corporate
bond equivalent yields to maturity of the Class A-X Certificates to various
constant percentages of the applicable Prepayment Assumption. The yields set
forth in the table were calculated by determining the monthly discount rates
that, when applied to the assumed streams of cash flows to be paid on such
certificates, would cause the discounted present value of such assumed streams
of cash flows to equal the assumed aggregate purchase price of such certificates
and converting such monthly rates to corporate bond equivalent rates. These
calculations do not take into account variations that may occur in the interest
rates at which investors may be able to reinvest funds received by them as
distributions on such certificates and consequently do not purport to reflect
the return on any investment in any such class of certificate when such
reinvestment rates are considered.

          The Notional Amount of the Class A-X Certificates is based on the
Scheduled Principal Balances of the Non-Discount Loans and the Excess Interest
Amount. See "Description of the Offered Certificates--Interest" in this
prospectus supplement. The Non-Discount Loans will have higher Net Mortgage
Rates (and higher Mortgage Interest Rates) than the other related Loans. In
general, mortgage loans with higher mortgage rates tend to prepay at higher
rates than mortgage loans with relatively lower mortgage rates in response to a
given change in market interest rates. As a result, the Non-Discount Loans may
prepay at higher rates, thereby reducing the resulting yield of the Class A-X
Certificates than would be the case if the Non-Discount Loans prepaid at the
same rate as the other related Loans. An investor in the Class A-X Certificates
should fully consider the associated risks, including the risk that a rapid rate
of principal payments (including prepayments) on the related Non-Discount Loans
could result in the failure of such investor to fully recover its initial
investment.


                                      S-78




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                           Page 59 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 218 of 512


<Page>




          In addition, since the Excess Interest Amount is generated by the
Group 1 Loans, if the Group 1 Loans prepay at a higher rate than the expected,
an investor may fail to recover its initial investment.

          The information set forth in the following table has been prepared on
the basis of the modeling assumptions and on the assumption that the purchase
price of the Class A-X Certificates (expressed as a percentage of the initial
Notional Amount of such class) is 11.7500% plus accrued interest:

                Sensitivity of Class A-X Certificates to Prepayments
                            (Pre-Tax Yields to Maturity)

<TABLE>
<CAPTION>
                                    Percentages of CPR
                        ------------------------------------------
       Class              0%       20%      30%     40%      50%
--------------------    ------   ------   ------   -----   -------
<S>                     <C>      <C>      <C>      <C>     <C>
Class A-X...........    57.682% 31.412% 16.996% 1.474% (15.452)%
</TABLE>

          It is unlikely that the Non-Discount Loans and Group 1 Loans will have
the precise characteristics described in this prospectus supplement or that the
Non-Discount Loans and Group 1 Loans will all prepay at the same rate until
maturity or that all of the Non-Discount Loans and Group 1 Loans will prepay at
the same rate or time. As a result of these factors, the pre-tax yields on the
Class A-X Certificates are likely to differ from those shown in the tables
above, even if all of the Non-Discount Loans prepay at the indicated percentages
of the applicable Prepayment Assumption. No representation is made as to the
actual rate of principal payments on the Non-Discount Loans and Group 1 Loans
for any period or over the life of such certificates or as to the yield on such
certificates. You must make your own decision as to the appropriate prepayment
assumptions to be used in deciding whether to purchase the Class A-X
Certificates.

Weighted Average Lives of the Offered Certificates

          The following tables indicate at the specified percentages of the
applicable Prepayment Assumption, the percentages of the original Certificate
Principal Balances or Notional Amounts of the classes of offered certificates
that would be outstanding after each of the Distribution Dates shown at various
constant percentages of the Prepayment Assumption and the corresponding weighted
average lives of each class of certificates. The tables were prepared based on
the modeling assumptions and all percentages are rounded to the nearest 1%
(other than the ones indicated with an asterisk). As used in the following
tables, the weighted average life of a class is determined by:

          (a) multiplying the amount of each distribution of principal or
reduction of the Notional Amount, as the case may be, for that class by the
number of years from the date of issuance to the related Distribution Date;

            (b) summing the results; and

          (c) dividing the sum by the aggregate distributions of principal or
reductions of the Notional Amount referred to in clause (a) and rounding to two
decimal places.


                                           S-79




<Page>



                PERCENTAGE OF ORIGINAL CERTIFICATE PRINCIPAL BALANCE
                         AT THE FOLLOWING PERCENTAGES OF CPR

<TABLE>
<CAPTION>
                                        Class A-LR and Class A-UR                  Class 1-A-1
                                   --------------------------------      --------------------------------
                                            Percentages of CPR                   Percentages of CPR
                                   --------------------------------      --------------------------------
Distribution Date                   0%      20%    30%    40%     50%     0%     20%    30%     40%   50%
------------------------------     ----    ----   ----   ----   ----     ----   ----   ----    ----  ----
<S>                                <C>     <C>    <C>    <C>    <C>      <C>    <C>    <C>     <C>   <C>
Initial.......................      100%    100%   100%   100%    100%    100%   100%   100%    100%  100%
September 25, 2005............         0      0       0     0       0      94     75     66      56    47
September 25, 2006............         0      0       0     0       0      88     56     43      31    22
September 25, 2007............         0      0       0     0       0      82     42     28      17    10
September 25, 2008............         0      0       0     0       0      75     31     18      10      5




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                 7/20/2020
                                                                          Page 60 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 219 of 512


September 25, 2009............      0           0      0      0      0      68      22    11      5       2
September 25, 2010............      0           0      0      0      0      60      16     7      3       1
September 25, 2011............      0           0      0      0      0      52      11     4      1       *
September 25, 2012............      0           0      0      0      0      43       7     2      1       *
September 25, 2013............      0           0      0      0      0      34       5     1      *       *
September 25, 2014............      0           0      0      0      0      24       3     1      *       *
September 25, 2015............      0           0      0      0      0      13       1     *      *       *
September 25, 2016............      0           0      0      0      0       2       *     *      *       *
September 25, 2017............      0           0      0      0      0       0       0     0      0       0
September 25, 2018............      0           0      0      0      0       0       0     0      0       0
September 25, 2019............      0           0      0      0      0       0       0     0      0       0
September 25, 2020............      0           0      0      0      0       0       0     0      0       0
September 25, 2021............      0           0      0      0      0       0       0     0      0       0
September 25, 2022............      0           0      0      0      0       0       0     0      0       0
September 25, 2023............      0           0      0      0      0       0       0     0      0       0
September 25, 2024............      0           0      0      0      0       0       0     0      0       0
September 25, 2025............      0           0      0      0      0       0       0     0      0       0
September 25, 2026............      0           0      0      0      0       0       0     0      0       0
September 25, 2027............      0           0      0      0      0       0       0     0      0       0
September 25, 2028............      0           0      0      0      0       0       0     0      0       0
September 25, 2029............      0           0      0      0      0       0       0     0      0       0
September 25, 2030............      0           0      0      0      0       0       0     0      0       0
September 25, 2031............      0           0      0      0      0       0       0     0      0       0
September 25, 2032............      0           0      0      0      0       0       0     0      0       0
September 25, 2033............      0           0      0      0      0       0       0     0      0       0
September 25, 2034............      0           0      0      0      0       0       0     0      0       0
Weighted Average Life
(in years)....................   0.07      0.07     0.07    0.07   0.07    6.90   3.18   2.31   1.73   1.33

<CAPTION>
                                      Class 2-A-1, Class 2-A-2,
                                     and Class 2-A-3 Class 2-A-4
                                 ---------------------------------
                                         Percentages of CPR
                                 ---------------------------------
Distribution Date                  0%      20%    30%    40%     50%
------------------------------   -----    ----   ----   ----    ----
<S>                              <C>      <C>    <C>    <C>     <C>
Initial.......................     100%    100%   100%   100%    100%
September 25, 2005............       98     77     72     61      50
September 25, 2006............       96     59     49     35      24
September 25, 2007............       94     44     33     20      11
September 25, 2008............       92     33     23     12        6
September 25, 2009............       90     24     16       7       3
September 25, 2010............       87     17     11       4       1
September 25, 2011............       85     11      7       2       1
September 25, 2012............       82       6     5       1       *
September 25, 2013............       79       3     3       1       *
September 25, 2014............       76       0     2       *       0
September 25, 2015............       72       0     1       *       0
September 25, 2016............       68       0     1       *       0
September 25, 2017............       64       0     1       0       0
September 25, 2018............       60       0     *       0       0
September 25, 2019............       56       0     *       0       0
September 25, 2020............       51       0     *       0       0
September 25, 2021............       45       0     *       0       0
September 25, 2022............       40       0     0       0       0
September 25, 2023............       34       0     0       0       0
September 25, 2024............       27       0     0       0       0
September 25, 2025............       20       0     0       0       0
September 25, 2026............       13       0     0       0       0
September 25, 2027............        5       0     0       0       0
September 25, 2028............        0       0     0       0       0
September 25, 2029............        0       0     0       0       0
September 25, 2030............        0       0     0       0       0
September 25, 2031............        0       0     0       0       0
September 25, 2032............        0       0     0       0       0
September 25, 2033............        0       0     0       0       0
September 25, 2034............        0       0     0       0       0
Weighted Average Life
(in years)....................   14.88     3.24      2.74   1.95    1.45
</TABLE>

----------
*    Less than 0.5%, but greater than zero.


                                         S-80




<Page>



              PERCENTAGE OF ORIGINAL CERTIFICATE PRINCIPAL BALANCE
                       AT THE FOLLOWING PERCENTAGES OF CPR

<TABLE>
<CAPTION>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                  7/20/2020
                                                                          Page 61 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 220 of 512


                                              Class 2-A-5                              Class 2-A-6
                                 ----------------------------------      ------------------------------------
                                         Percentages of CPR                       Percentages of CPR
                                 ----------------------------------      ------------------------------------
Distribution Date                  0%     20%      30%     40%   50%       0%     20%     30%     40%    50%
------------------------------   -----   -----    ----    ----  ----     -----   ----    -----   -----  -----
<S>                              <C>     <C>      <C>     <C>   <C>      <C>     <C>     <C>     <C>    <C>
Initial.......................     100%    100%    100%    100%  100%      100%   100%     100%    100%   100%
September 25, 2005............     107     107        0      0     0       100    100      100     100    100
September 25, 2006............     114     114        0      0     0       100    100      100     100    100
September 25, 2007............     121     121        0      0     0       100    100      100     100    100
September 25, 2008............     130     130        0      0     0       100    100      100     100    100
September 25, 2009............     138     138        0      0     0       100    100      100     100    100
September 25, 2010............     148     148        0      0     0       100    100      100     100    100
September 25, 2011............     157     157        0      0     0       100    100      100     100    100
September 25, 2012............     168     168        0      0     0       100    100      100     100    100
September 25, 2013............     179     179        0      0     0       100    100      100     100    100
September 25, 2014............     191     183        0      0     0       100       0     100     100     66
September 25, 2015............     204     141        0      0     0       100       0     100     100     32
September 25, 2016............     218     109        0      0     0       100       0     100     100     15
September 25, 2017............     232       83       0      0     0       100       0     100      81       7
September 25, 2018............     248       64       0      0     0       100       0     100      46       3
September 25, 2019............     264       48       0      0     0       100       0     100      26       2
September 25, 2020............     282       36       0      0     0       100       0     100      15       1
September 25, 2021............     301       27       0      0     0       100       0     100        8      *
September 25, 2022............     321       20       0      0     0       100       0      75        5      *
September 25, 2023............     343       15       0      0     0       100       0      48        3      *
September 25, 2024............     366       10       0      0     0       100       0      30        1      *
September 25, 2025............     390        7       0      0     0       100       0      18        1      *
September 25, 2026............     416        5       0      0     0       100       0      11        *      *
September 25, 2027............     444        3       0      0     0       100       0        6       *      *
September 25, 2028............     403        2       0      0     0         0       0        3       *      *
September 25, 2029............     247        1       0      0     0         0       0        1       *      *
September 25, 2030............       85       *       0      0     0         0       0        *       *      *
September 25, 2031............        0       0       0      0     0         0       0        0       0      0
September 25, 2032............        0       0       0      0     0         0       0        0       0      0
September 25, 2033............        0       0       0      0     0         0       0        0       0      0
September 25, 2034............        0       0       0      0     0         0       0        0       0      0
Weighted Average Life
(in years)....................   25.12     13.51   0.22    0.11   0.08   23.65   9.87   19.46   14.41   10.82

<CAPTION>
                                             Class 3-A-1
                                 ---------------------------------
                                         Percentages of CPR
                                 ---------------------------------
Distribution Date                  0%     40%     50%    60%   70%
------------------------------   -----   ----    ----   ----  ----
<S>                              <C>     <C>     <C>    <C>   <C>
Initial.......................     100%   100%    100%   100%  100%
September 25, 2005............       98    58      48     38    28
September 25, 2006............       96    33      23     14      8
September 25, 2007............       94    19      11       5     2
September 25, 2008............       92    11       5       2     1
September 25, 2009............       90      7      3       1     *
September 25, 2010............       88      4      1       *     *
September 25, 2011............       86      2      1       *     *
September 25, 2012............       83      1      *       *     *
September 25, 2013............       81      1      *       *     *
September 25, 2014............       78      *      *       *     *
September 25, 2015............       75      *      *       *     *
September 25, 2016............       72      *      *       *     *
September 25, 2017............       69      *      *       *     *
September 25, 2018............       66      *      *       *     *
September 25, 2019............       62      *      *       *     *
September 25, 2020............       58      *      *       *     *
September 25, 2021............       55      *      *       *     *
September 25, 2022............       51      *      *       *     *
September 25, 2023............       46      *      *       *     0
September 25, 2024............       42      *      *       *     0
September 25, 2025............       38      *      *       *     0
September 25, 2026............       33      *      *       *     0
September 25, 2027............       28      *      *       0     0
September 25, 2028............       22      *      *       0     0
September 25, 2029............       17      *      *       0     0
September 25, 2030............       11      *      *       0     0
September 25, 2031............        5      *      *       0     0
September 25, 2032............        0      0      0       0     0
September 25, 2033............        0      0      0       0     0
September 25, 2034............        0      0      0       0     0
Weighted Average Life
(in years)....................   16.89     1.86    1.39   1.06    0.81
</TABLE>

----------
*    Less than 0.5%, but greater than zero.


                                         S-81




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                     7/20/2020
                                                                          Page 62 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 221 of 512



<Page>



     PERCENTAGE OF ORIGINAL CERTIFICATE PRINCIPAL BALANCE OR NOTIONAL AMOUNT
                       AT THE FOLLOWING PERCENTAGES OF CPR

<TABLE>
<CAPTION>
                                     Class 4-A-1 and Class 4-A-2                    Class A-X
                                 ---------------------------------     ---------------------------------
                                         Percentages of CPR                    Percentages of CPR
                                 ---------------------------------     ---------------------------------
Distribution Date                 0%       30%    40%    50%    60%      0%     20%     30%    40%   50%
------------------------------   -----    ----   ----   ----   ----    -----   ----    ----   ----  ----
<S>                              <C>      <C>    <C>    <C>    <C>     <C>     <C>     <C>    <C>   <C>
Initial ......................     100%    100%   100%   100%   100%     100%   100%    100%   100%  100%
September 25, 2005 ...........       98     68     58     48     38       99     79      69     59    49
September 25, 2006 ...........       97     46     33     23     14       97     62      48     35    24
September 25, 2007 ...........       95     31     19     11       5      96     49      33     21    12
September 25, 2008 ...........       93     21     11       5      2      94     38      23     12      6
September 25, 2009 ...........       91     15      7       3      1      92     30      15      7      3
September 25, 2010 ...........       89     10      4       1      *      90     24      11      4      1
September 25, 2011 ...........       86       7     2       1      *      88     18        7     2      1
September 25, 2012 ...........       84       5     1       *      *      86     14        5     1      *
September 25, 2013 ...........       81       3     1       *      *      84     11        3     1      *
September 25, 2014 ...........       78       2     *       *      *      81      9        2     *      *
September 25, 2015 ...........       75       1     *       *      *      78      7        2     *      *
September 25, 2016 ...........       72       1     *       *      *      75      5        1     *      *
September 25, 2017 ...........       69       1     *       *      *      72      4        1     *      *
September 25, 2018 ...........       66       *     *       *      *      69      3        *     *      *
September 25, 2019 ...........       62       *     *       *      *      65      2        *     *      *
September 25, 2020 ...........       59       *     *       *      *      62      2        *     *      *
September 25, 2021 ...........       55       *     *       *      *      58      1        *     *      *
September 25, 2022 ...........       51       *     *       *      *      53      1        *     *      *
September 25, 2023 ...........       47       *     *       *      *      49      1        *     *      *
September 25, 2024 ...........       42       *     *       *      *      44      1        *     *      *
September 25, 2025 ...........       38       *     *       *      *      38      *        *     *      *
September 25, 2026 ...........       33       *     *       *      *      32      *        *     *      *
September 25, 2027 ...........       28       *     *       *      *      26      *        *     *      *
September 25, 2028 ...........       22       *     *       *      0      20      *        *     *      *
September 25, 2029 ...........       17       *     *       *      0      12      *        *     *      *
September 25, 2030 ...........       11       *     *       *      0        5     *        *     *      *
September 25, 2031 ...........        5       *     *       *      0        0     0        0     0      0
September 25, 2032 ...........        0       0     0       0      0        0     0        0     0      0
September 25, 2033 ...........        0       0     0       0      0        0     0        0     0      0
September 25, 2034 ...........        0       0     0       0      0        0     0        0     0      0
Weighted Average Life
(in years) ...................   16.96   2.62   1.86   1.39   1.06     17.17   4.13   2.70   1.93   1.44

<CAPTION>
                                               Class PO
                                 ---------------------------------
                                         Percentages of CPR
                                 ---------------------------------
Distribution Date                  0%     20%     30%    40%   50%
------------------------------   -----   ----    ----   ----  ----
<S>                              <C>     <C>     <C>    <C>   <C>
Initial ......................     100%   100%    100%   100%  100%
September 25, 2005 ...........       98    79      69     59    49
September 25, 2006 ...........       97    62      47     35    24
September 25, 2007 ...........       95    49      33     21    12
September 25, 2008 ...........       93    38      22     12      6
September 25, 2009 ...........       91    30      15       7     3
September 25, 2010 ...........       89    23      10       4     1
September 25, 2011 ...........       87    18       7       2     1
September 25, 2012 ...........       84    14       5       1     *
September 25, 2013 ...........       82    11       3       1     *
September 25, 2014 ...........       79      8      2       *     *
September 25, 2015 ...........       76      7      2       *     *
September 25, 2016 ...........       73      5      1       *     *
September 25, 2017 ...........       69      4      1       *     *
September 25, 2018 ...........       66      3      *       *     *
September 25, 2019 ...........       62      2      *       *     *
September 25, 2020 ...........       58      2      *       *     *
September 25, 2021 ...........       53      1      *       *     *
September 25, 2022 ...........       49      1      *       *     *
September 25, 2023 ...........       44      1      *       *     *
September 25, 2024 ...........       39      *      *       *     *
September 25, 2025 ...........       33      *      *       *     *
September 25, 2026 ...........       27      *      *       *     *
September 25, 2027 ...........       21      *      *       *     *
September 25, 2028 ...........       14      *      *       *     *
September 25, 2029 ...........        6      *      *       *     *
September 25, 2030 ...........        0      0      0       0     0
September 25, 2031 ...........        0      0      0       0     0
September 25, 2032 ...........        0      0      0       0     0
September 25, 2033 ...........        0      0      0       0     0
September 25, 2034 ...........        0      0      0       0     0
Weighted Average Life




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                7/20/2020
                                                                          Page 63 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 222 of 512


(in years) ...................   16.37     4.09     2.69    1.92     1.44
</TABLE>

----------
* Less than 0.5%, but greater than zero.


                                         S-82




<Page>



              PERCENTAGE OF ORIGINAL CERTIFICATE PRINCIPAL BALANCE
                       AT THE FOLLOWING PERCENTAGES OF CPR

<TABLE>
<CAPTION>
                                 Class 15-B-1, Class 15-B-2 and Class 15-B-3       Class 30-B-1, Class 30-B-2 and Class 30-B-3
                                 -------------------------------------------       -------------------------------------------
                                              Percentages of CPR                                Percentages of CPR
                                 -------------------------------------------       -------------------------------------------
Distribution Date                       0%     20%    30%    40%    50%                   0%     20%    30%    40%    50%
------------------------------         ----   ----   ----   ----   ----                 -----   ----   ----   ----   ----
<S>                                    <C>    <C>    <C>    <C>    <C>                  <C>     <C>    <C>    <C>    <C>
Initial.......................          100%   100%   100%   100%   100%                  100%   100%   100%   100%   100%
September 25, 2005............           94     94     94     94     94                     99    99     99     99     99
September 25, 2006............           88     88     88     76     63                     97    97     97     84     69
September 25, 2007............           82     82     69     55     41                     96    96     80     64     48
September 25, 2008............           75     63     44     30     19                     94    78     55     38     24
September 25, 2009............           68     45     28     16      9                     92    61     38     22     12
September 25, 2010............           60     32     17      9      4                     90    48     26     13      6
September 25, 2011............           52     22     10      5      2                     88    37     18       8     3
September 25, 2012............           43     15       6     2      1                     86    29     12       4     1
September 25, 2013............           34      9       3     1      *                     84    23      8       3     1
September 25, 2014............           24      5       2     *      *                     81    18      6       2     *
September 25, 2015............           13      2       1     *      *                     78    14      4       1     *
September 25, 2016............             2     *       *     *      *                     75    11      3       1     *
September 25, 2017............             0     0       0     0      0                     72      8     2       *     *
September 25, 2018............             0     0       0     0      0                     69      6     1       *     *
September 25, 2019............             0     0       0     0      0                     65      5     1       *     *
September 25, 2020............             0     0       0     0      0                     61      4     *       *     *
September 25, 2021............             0     0       0     0      0                     57      3     *       *     *
September 25, 2022............             0     0       0     0      0                     53      2     *       *     *
September 25, 2023............             0     0       0     0      0                     48      1     *       *     *
September 25, 2024............             0     0       0     0      0                     43      1     *       *     *
September 25, 2025............             0     0       0     0      0                     38      1     *       *     *
September 25, 2026............             0     0       0     0      0                     32      *     *       *     *
September 25, 2027............             0     0       0     0      0                     25      *     *       *     *
September 25, 2028............             0     0       0     0      0                     19      *     *       *     *
September 25, 2029............             0     0       0     0      0                     11      *     *       *     *
September 25, 2030............             0     0       0     0      0                      4      *     *       *     *
September 25, 2031............             0     0       0     0      0                      0      0     0       0     0
September 25, 2032............             0     0       0     0      0                      0      0     0       0     0
September 25, 2033............             0     0       0     0      0                      0      0     0       0     0
September 25, 2034............             0     0       0     0      0                      0      0     0       0     0
Weighted Average Life
(in years)....................           6.90     5.11     4.14    3.42     2.81       17.11   6.93    5.00   3.90   3.11

<CAPTION>
                                 Class HY-B-1, Class HY-B-2 and Class HY-B-3
                                 -------------------------------------------
                                              Percentages of CPR
                                 -------------------------------------------
Distribution Date                       0%     30%    40%    50%    60%
------------------------------        -----   ----   ----   ----   ----
<S>                                   <C>     <C>    <C>    <C>    <C>
Initial.......................          100%   100%   100%   100%   100%
September 25, 2005............           98     98     98     98     91
September 25, 2006............           97     97     83     69     57
September 25, 2007............           95     79     64     48     36
September 25, 2008............           93     54     37     23     14
September 25, 2009............           91     37     22     11      5
September 25, 2010............           88     25     13      6      2
September 25, 2011............           86     17       7     3      1
September 25, 2012............           83     12       4     1      *
September 25, 2013............           81      8       3     1      *
September 25, 2014............           78      5       1     *      *
September 25, 2015............           75      4       1     *      *
September 25, 2016............           72      2       *     *      *
September 25, 2017............           69      2       *     *      *
September 25, 2018............           66      1       *     *      *
September 25, 2019............           62      1       *     *      *
September 25, 2020............           59      *       *     *      *
September 25, 2021............           55      *       *     *      *
September 25, 2022............           51      *       *     *      *
September 25, 2023............           47      *       *     *      *
September 25, 2024............           42      *       *     *      *




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                           7/20/2020
                                                                           Page 64 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 223 of 512


September 25, 2025............             38      *      *      *        *
September 25, 2026............             33      *      *      *        *
September 25, 2027............             28      *      *      *        *
September 25, 2028............             22      *      *      *        0
September 25, 2029............             17      *      *      *        0
September 25, 2030............             11      *      *      *        0
September 25, 2031............              5      *      *      *        0
September 25, 2032............              0      0      0      0        0
September 25, 2033............              0      0      0      0        0
September 25, 2034............              0      0      0      0        0
Weighted Average Life
(in years)....................          16.94   4.95   3.87   3.09   2.58
</TABLE>

----------
*    Less than 0.5%, but greater than zero.


                                        S-83




<Page>



     PERCENTAGE OF ORIGINAL CERTIFICATE PRINCIPAL BALANCE OR NOTIONAL AMOUNT
                       AT THE FOLLOWING PERCENTAGES OF CPR

<TABLE>
<CAPTION>
                                     Class C-B-4, Class C-B-5 and Class C-B-6
                                     ----------------------------------------
                                                Percentages of CPR
                                     ----------------------------------------
Distribution Date                         0%     20%    30%    40%    50%
-----------------                       -----   ----   ----   ----   ----
<S>                                     <C>     <C>    <C>    <C>    <C>
Initial.........................          100%   100%   100%   100%   100%
September 25, 2005..............           99     99     99     99     99
September 25, 2006..............           97     97     97     84     69
September 25, 2007..............           95     95     80     64     48
September 25, 2008..............           94     78     55     38     24
September 25, 2009..............           92     61     38     22     12
September 25, 2010..............           90     48     26     13      6
September 25, 2011..............           88     37     18      8      3
September 25, 2012..............           85     29     12      4      1
September 25, 2013..............           83     23       8     3      1
September 25, 2014..............           80     18       6     2      *
September 25, 2015..............           78     14       4     1      *
September 25, 2016..............           75     10       3     1      *
September 25, 2017..............           72      8       2     *      *
September 25, 2018..............           68      6       1     *      *
September 25, 2019..............           65      5       1     *      *
September 25, 2020..............           61      3       *     *      *
September 25, 2021..............           57      3       *     *      *
September 25, 2022..............           52      2       *     *      *
September 25, 2023..............           48      1       *     *      *
September 25, 2024..............           43      1       *     *      *
September 25, 2025..............           38      1       *     *      *
September 25, 2026..............           32      *       *     *      *
September 25, 2027..............           26      *       *     *      *
September 25, 2028..............           19      *       *     *      *
September 25, 2029..............           13      *       *     *      *
September 25, 2030..............             5     *       *     *      0
September 25, 2031..............             1     *       *     *      0
September 25, 2032..............             0     0       0     0      0
September 25, 2033..............             0     0       0     0      0
September 25, 2034..............             0     0       0     0      0
Weighted Average Life
   (in years)...................        17.08   6.91   4.99   3.90   3.11
</TABLE>

----------
*    Less than 0.5%, but greater than zero.


                                        S-84




<Page>



Yield on the Residual Certificates

            The after-tax rate of return to the holders of the Residual




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt    7/20/2020
                                                                         Page 65 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 224 of 512


Certificates will reflect their pre-tax rates of return (which may be zero),
reduced by the taxes required to be paid with respect to such certificates. If
you hold a Residual Certificate, you may have tax liabilities during the early
years of the related REMIC's term that substantially exceed any distributions
payable thereon during any such period. In addition, the present value of the
tax liabilities with respect to your Residual Certificate may substantially
exceed the present value of any distributions on your Residual Certificate and
of any tax benefits that may arise with respect to it. Accordingly, the
after-tax rate of return on the Residual Certificates may be negative or may be
otherwise significantly adversely affected. The timing and amount of taxable
income attributable to the Residual Certificates will depend on, among other
things, the timing and amounts of prepayments and losses experienced with
respect to the Loans. If you own a Residual Certificate, you should consult your
tax advisors regarding the effect of taxes and the receipt of any payments made
in connection with the purchase of the Residual Certificate on your after-tax
rate of return. See "Federal Income Tax Consequences" in this prospectus
supplement and in the prospectus.

                       THE POOLING AND SERVICING AGREEMENT

General

          The certificates will be issued pursuant to the Pooling and Servicing
Agreement, among the depositor, the master servicer, the trust administrator,
the custodians and the trustee. The Pooling and Servicing Agreement requires the
master servicer to enforce the servicers' obligations to service the Loans
pursuant to the related Servicing Agreements. The trust created under the
Pooling and Servicing Agreement will consist generally of:

               (1) all of the depositor's right, title and interest in the
     Loans, the related Mortgage Notes, mortgages and other related documents;

               (2) all payments on or collections in respect of the Loans due
     after the Cut-off Date, together with any proceeds thereof;

               (3) any Mortgaged Properties acquired on behalf of
     certificateholders by foreclosure or by deed in lieu of foreclosure, and
     any revenues received from those properties; and

               (4) the rights of the depositor under the Mortgage Loan Purchase
     Agreement, the Servicing Agreements and the assignment assumption and
     recognition agreements related to the Servicing Agreements.

          The certificates will be transferable and exchangeable at the
corporate trust office of the trust administrator.


                                      S-85




<Page>



Assignment of the Loans

          On the closing date the depositor will transfer to the trust all of
its right, title and interest in and to each Loan, the related Mortgage Notes,
mortgages and other related documents, including all scheduled payments with
respect to each Loan due after the Cut-off Date and all unscheduled payments
with respect to each Loan received after the Cut-off Date. The trust
administrator, concurrently with this transfer, will deliver the certificates to
the depositor. Each Loan transferred to the trust will be identified on a
mortgage loan schedule delivered to the trustee pursuant to the Pooling and
Servicing Agreement. The mortgage loan schedule will include information such as
the principal balance of each Loan as of the Cut-off Date, its Mortgage Interest
Rate as well as other information.

          The Pooling and Servicing Agreement will require that, on or prior to
the closing date, the depositor will deliver or cause to be delivered to the
applicable custodian, on behalf of the trustee, the Mortgage Notes endorsed to
blank (or in the case of permanently lost or destroyed Mortgage Notes, lost note
affidavits), the mortgages, Assignments of the Loans with the Assignee's name in
blank and other related documents.

          Pursuant to the Mortgage Loan Purchase Agreement, the transferor will
make, among others, the following representations and warranties with respect to
each Loan as of the Closing Date:

          (A) the information set forth in the mortgage loan schedule was true
and correct in all material respects at the date or dates respecting which such
information is furnished as specified in the mortgage loan schedule;

          (B) immediately prior to the transfer and assignment of the Loans to
the depositor, the transferor was the sole owner and holder of the Loan free and
clear of any and all liens, pledges, charges or security interests of any nature
and has full right and authority to sell and assign the same; and

          (C) Except with respect to approximately 0.99% of the Loans, which are




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 66 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 225 of 512


30 to 59 days delinquent, and approximately 0.54% of the Loans, which are 60 to
89 days delinquent, in each case, as of the Cut-off Date, there is no monetary
default existing under any mortgage or the related mortgage note and there is no
material event which, with the passage of time or with notice and the expiration
of any grace or cure period, would constitute a default, breach or event of
acceleration; and neither the Transferor nor any of its respective affiliates
has taken any action to waive any default, breach or event of acceleration; and
no foreclosure action has been commenced with respect to the Loan.

          Upon discovery of a breach of any such representation and warranty
which materially and adversely affects the interests of the certificateholders
in the related Loan and related loan documents, the transferor will have a
period of 90 days after the earlier of discovery or notice of the breach to
effect a cure. If the breach cannot be cured within the 90-day period (subject
to certain time extensions), the transferor will be obligated to purchase the
Loan at the Purchase Price or substitute an eligible Loan or Loans for such
defective Loan. The Purchase Price will be required to be deposited in the
Collection Account on or prior to the date the master servicer is required to
remit amounts on deposit in the Collection Account to the trust administrator
for


                                      S-86




<Page>



deposit into the Distribution Account in the month after the purchase obligation
arises. The obligation of the transferor to purchase or substitute for a
defective Loan is the sole remedy regarding breaches of representations and
warranties relating to the Loans available to the trustee or the
certificateholders.

          In connection with the substitution of a Loan, the transferor will be
required to remit any Substitution Adjustment Amount, if applicable.

Collection and Other Servicing Procedures

           Each servicer will act in accordance with the servicing standard set
forth in the applicable Servicing Agreement to ensure that all payments required
under the terms and provisions of the Loans that it is servicing are collected,
and will be required to follow collection procedures comparable to the
collection procedures of mortgage lenders servicing mortgage loans for its own
account, to the extent such procedures are consistent with the applicable
Servicing Agreement and any primary mortgage insurance policy. Consistent with
the foregoing, each servicer may in its discretion waive, modify, or vary or
permit to be waived, modified or varied, any term of any Loan that it is
servicing, subject to the restrictions set forth in the applicable Servicing
Agreement.

          If a Mortgaged Property has been or is about to be conveyed by the
borrower and the applicable servicer has knowledge thereof, that servicer will
be required to accelerate the maturity of the Loan, to the extent permitted by
the terms of the related Mortgage Note and applicable law. If it reasonably
believes that the due-on-sale clause cannot be enforced under applicable law,
the applicable servicer may enter into an assumption agreement with the person
to whom such property has been or is about to be conveyed, pursuant to which
such person becomes liable under the Mortgage Note and the borrower, to the
extent permitted by applicable law, remains liable thereon. Generally, the
servicers will retain any fee collected for entering into an assumption
agreement, as additional servicing compensation. In regard to circumstances in
which the servicers may be unable to enforce due-on-sale clauses, see "Certain
Legal Aspects of Residential Loans--Enforceability of Certain Provisions" in the
prospectus.

          As provided in the Servicing Agreements, the servicers will be
required to establish and maintain one or more accounts (each, a "Servicing
Account") into which the servicers will deposit and retain all collections from
the borrower for the payment of taxes, assessments, insurance premiums, or
comparable items as agent of the borrower as provided in the Servicing
Agreements. Each Servicing Account and the investment of deposits in those
accounts must comply with the requirements of the related Servicing Agreements.
To the extent set forth in the related Servicing Agreements, withdrawals of such
amounts from the Servicing Accounts may be made only to remit funds to the
master servicer, on the applicable Servicer Remittance Date, to effect timely
payment of taxes, assessments, insurance premiums, or comparable items, to
reimburse the master servicer or servicer for any advances made with respect to
such items, to refund to any borrower any sums as may be determined to be
overages, to pay interest, if required, to borrowers on balances in the
Servicing Accounts, to pay earnings not required to be paid to borrowers to the
servicers, or to clear and terminate the Servicing Accounts at or at any time
after the termination of the applicable Servicing Agreements.


                                      S-87




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 67 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 226 of 512



<Page>



          The servicers will be required to maintain errors and omissions
insurance and fidelity bonds in certain specified amounts.

Hazard Insurance

          Each servicer will be required to maintain and keep, or cause to be
maintained and kept, with respect to each Loan that it is servicing, other than
a loan secured by a condominium unit, in full force and effect for each
Mortgaged Property a hazard insurance policy equal to at least the lesser of the
unpaid principal balance of the Loan or the maximum insurable value of the
improvements securing such Loan and containing a standard mortgagee clause;
provided, however, that the amount of the hazard insurance may not be less than
the amount necessary to prevent loss due to the application of any co-insurance
provision of the related policy. Any amounts collected by the servicers under
any such hazard insurance policy (other than amounts to be applied to the
restoration or repair of the Mortgaged Property or amounts released to the
borrower in accordance with normal servicing procedures) shall be deposited in a
Protected Account (as defined below). Any cost incurred in maintaining any such
hazard insurance policy shall not be added to the amount owing under the Loan
for the purpose of calculating monthly distributions to certificateholders,
notwithstanding that the terms of the Loan so permit. Such costs shall be
recoverable by the related servicer out of related late payments by the borrower
or out of insurance proceeds or liquidation proceeds or any other amounts in the
related Protected Account. The right of the servicer to reimbursement for such
costs incurred will be prior to the right of the master servicer to receive any
related insurance proceeds or liquidation proceeds or any other amounts in the
related Protected Account.

          In general, the standard form of fire and extended coverage policy
covers physical damage to or destruction of the improvements on the property by
fire, lightning, explosion, smoke, windstorm and hail, riot, strike and civil
commotion, subject to the conditions and exclusions particularized in each
policy. Although the policies relating to the Loans will be underwritten by
different insurers and therefore will not contain identical terms and
conditions, the basic terms thereof are dictated by state law. Such policies
typically do not cover any physical damage resulting from the following: war,
revolution, governmental actions, floods and other water-related causes, earth
movement (including earthquakes, landslides and mud flows), nuclear reactions,
wet or dry rot, vermin, rodents, insects or domestic animals, theft and, in
certain cases, vandalism and malicious mischief. The foregoing list is merely
indicative of certain kinds of uninsured risks and is not intended to be
all-inclusive.

          Hazard insurance policies covering properties similar to the Mortgaged
Properties typically contain a clause which in effect requires the insured at
all times to carry insurance of a specified percentage (generally 80% to 90%) of
the full replacement value of the improvements on the property in order to
recover the full amount of any partial loss. If the insured's coverage falls
below this specified percentage, such clause typically provides that the
insurer's liability in the event of partial loss does not exceed the greater of
(i) the replacement cost of the improvements less physical depreciation, or (ii)
such proportion of the loss as the amount of insurance carried bears to the
specified percentage of the full replacement cost of such improvements.

          Since the amount of hazard insurance to be maintained on the
improvements securing the Loans may decline as the principal balances owing
thereon decrease, and since residential


                                      S-88




<Page>



properties have historically appreciated in value over time, in the event of
partial loss, hazard insurance proceeds may be insufficient to restore fully the
damaged property.

          If the Mortgaged Property securing a Loan is located at the time of
origination in a federally designated flood area, the applicable servicer
generally will be required to cause to be maintained with respect to such Loan
flood insurance to the extent available and in accordance with industry
practices. Such flood insurance generally will be in an amount equal to the
lesser of (i) the unpaid principal balance of the related Loan and (ii) the
minimum amount required under the terms of coverage to compensate for any damage
or loss on a replacement cost basis, but not more than the maximum amount of
such insurance available for the related Mortgaged Property under either the
regular or emergency programs of the National Flood Insurance Program (assuming
that the area in which such Mortgaged Property is located is participating in
such program).




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 68 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 227 of 512


          The servicers, on behalf of the trustee and certificateholders, will
be required to present claims to the insurer under any applicable hazard or
flood insurance policy. As set forth above, all collections under such policies
that are not applied to the restoration or repair of the related Mortgaged
Property or released to the borrower in accordance with normal servicing
procedures are to be deposited in a Protected Account. The servicers are
required to deposit in a Protected Account the amount of any deductible under a
blanket hazard insurance policy.

Realization Upon Defaulted Loans

          Each servicer will be required to take such action as it deems to be
in the best interest of the trust with respect to defaulted Loans that it is
servicing and foreclose upon or otherwise comparably convert the ownership of
properties securing defaulted Loans as to which no satisfactory collection
arrangements can be made. To the extent set forth in the related Servicing
Agreement or any primary mortgage insurance policy, each servicer will service
the property acquired by the trust through foreclosure or deed-in-lieu of
foreclosure and liquidation of the related mortgaged property in accordance with
procedures that the servicer employs and exercises in servicing and
administering mortgage loans for its own account and which are in accordance
with mortgage servicing practices of mortgage lenders servicing mortgage loans
of the same type as the applicable Loans.

          Since insurance proceeds cannot exceed deficiency claims and certain
expenses incurred by the servicers, no insurance payments will result in a
recovery to certificateholders which exceeds the principal balance of the
defaulted Loan together with accrued interest thereon at its Mortgage Interest
Rate.

Servicing and Master Servicing Compensation and Payment of Expenses

          The master servicer will be entitled to compensation for its
activities under the Pooling and Servicing Agreement equal to the investment
earnings on amounts on deposit in the Collection Account and the Distribution
Account. Each of the servicers will be entitled to receive a fee (the "Servicing
Fee") as compensation for its activities under the related Servicing Agreement
equal to the Servicing Fee Rate multiplied by the Scheduled Principal Balance of
each Loan it services as of the due date in the month preceding the month in
which the related Distribution Date occurs. The "Servicing Fee Rate" for each
Loan will generally range from


                                      S-89




<Page>



0.200% to 0.608% per annum with a weighted average servicing fee rate of the
Loans will be approximately 0.264% per annum. With respect to approximately
0.90% of the Loans, representing approximately $6,539,360 of the aggregate
Cut-Off Date Pool Balance, the Servicing Fee Rate with respect to such Loan will
be increased by 0.125% commencing on the first due date that reflects the next
adjustment to the Mortgage Interest Rate for such Loan. However, Prepayment
Interest Shortfalls on the Loans for any Prepayment Period will be required to
be offset by the related servicer (or the master servicer to the extent the
related servicer fails to offset) on the related Distribution Date to the extent
of Compensating Interest payments required to be made as described in this
prospectus supplement.

          In addition to the primary compensation described above, the
applicable servicer will generally retain all prepayment charges and penalties,
if any (and to the extent not retained by the applicable servicer, prepayment
charges and penalties will be retained by the transferor), assumption fees, tax
service fees, fees for statement of account payoff and late payment charges, all
to the extent collected from borrowers.

          The applicable servicer will be required to pay all related expenses
incurred in connection with its servicing responsibilities (subject to limited
reimbursement as described in this prospectus supplement).

Protected Accounts

          Each servicer will be required to establish and maintain one or more
accounts (the "Protected Accounts") into which it will deposit daily all
collections of principal and interest on any Loans that it is servicing,
including principal prepayments, insurance proceeds, liquidation proceeds, the
Purchase Price for any Loans repurchased, and advances made from the servicer's
own funds (less the applicable Servicing Fee). All Protected Accounts and
amounts at any time credited to them must comply with the requirements of the
applicable Servicing Agreements.

Collection Account and Distribution Account

          The master servicer will be required to establish and maintain an
account (the "Collection Account") into which it will deposit amounts received




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 69 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 228 of 512


from each servicer and advances (to the extent required to make advances) made
from the master servicer's own funds. The Collection Account may be deemed to be
a sub-account of the Distribution Account, and amounts at any time credited to
it must comply with the requirements of the Pooling and Servicing Agreement and
must meet the requirements of the Rating Agencies. The master servicer will be
required to deposit in the Collection Account, as received, the following
amounts:

          (A) With respect to the Loans, all amounts received from the servicers
as of the close of business on the related Servicer Remittance Date including:

               (1) all payments on account of principal of the Loans, including
     unscheduled principal prepayments on the Loans;

               (2) all payments on account of interest on the Loans adjusted to
     the Net Mortgage Rate;


                                      S-90




<Page>



               (3) all net insurance proceeds and net proceeds from the
     liquidation of Loans, including condemnation proceeds, to the extent those
     proceeds are not to be applied to the restoration or repair of the related
     Mortgaged Property or released to the related borrower in accordance with
     the applicable servicer's normal servicing procedures;

               (4) any amounts deposited in the Collection Account by the master
     servicer in connection with any losses on the investments permitted by the
     Pooling and Servicing Agreement;

               (5) any amounts deposited in the Collection Account by the master
     servicer in connection with a deductible clause in any blanket hazard
     insurance policy;

               (6) all proceeds of a primary mortgage guaranty insurance policy;

               (7) the net monthly rental income from the REO Properties; plus

          (B) Advance amounts;

          (C) Any amounts payable in connection with the purchase of any Loan
and any Substitution Adjustment Amounts; and

          (D) Compensating Interest payments.

          On the business day prior to each Distribution Date, the master
servicer will withdraw or cause to be withdrawn from the Collection Account and
will be required to remit to the trust administrator for deposit in the
Distribution Account the Available Funds for such Distribution Date.

          The trust administrator will be required to establish and maintain in
the name of the trust administrator, for the benefit of the certificateholders,
an account (the "Distribution Account"), into which will be deposited on the day
prior to each Distribution Date, amounts withdrawn from the Collection Account,
for distribution to certificateholders on a Distribution Date, any amounts the
master servicer must deposit in connection with any losses on the investments
permitted by the Pooling and Servicing Agreement, and any other amounts required
to be deposited under the Pooling and Servicing Agreement. The Distribution
Account will be an account meeting the eligibility requirements of the Pooling
and Servicing Agreement. Amounts on deposit in the Distribution Account may be
invested for the benefit and in accordance with the written direction of the
master servicer in the investments permitted by the Pooling and Servicing
Agreement maturing on or before the business day prior to the related
Distribution Date unless the investments are invested in obligations of, or
obligations managed by, the institution that maintains the Distribution Account,
in which case the investments may mature on the related Distribution Date.

Certain Matters Regarding the Master Servicer

          The Pooling and Servicing Agreement will generally provide that the
master servicer may resign from its obligations and duties thereunder upon
appointment of a successor and receipt by the trustee of confirmation from each
Rating Agency that such resignation and appointment will


                                      S-91




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 70 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 229 of 512


not result in a downgrade of the ratings of any of the certificates or upon
determination, evidenced by an opinion of counsel to such effect, that the
performance of such duties is no longer permissible under applicable law. No
such resignation will become effective until the trustee or a successor master
servicer has assumed the obligations and duties of the master servicer to the
extent required under the Pooling and Servicing Agreement. The master servicer
also has the right to assign, sell or transfer its rights and delegate its
duties and obligations under the Pooling and Servicing Agreement; provided that
the purchaser or transferee accepting such assignment, sale, transfer or
delegation is qualified to service mortgage loans for Fannie Mae or Freddie Mac
and shall satisfy the other requirements listed in the Pooling and Servicing
Agreement with respect to the qualifications of such purchaser or transferee.

          The Pooling and Servicing Agreement will generally provide that
neither the master servicer nor any of its directors, officers, employees and
agents shall be under any liability to the trust for taking any action or for
refraining from taking any action in good faith pursuant to the Pooling and
Servicing Agreement, or for errors in judgment made in good faith; provided,
however, that neither the master servicer nor any such person will be protected
against any breach of warranties or representations made in the Pooling and
Servicing Agreement or any liability which would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in the performance of the master
servicer's duties or by reason of reckless disregard of the master servicer's
obligations and duties thereunder. In addition, the Pooling and Servicing
Agreement will provide that the master servicer is under no obligation to appear
in, prosecute or defend any legal action which is not incidental to its duties
and which in its opinion may involve it in any expense or liability. The master
servicer may, however, undertake any such action which it may deem necessary or
desirable in respect of the Pooling and Servicing Agreement and the rights and
duties of the parties to it. In such event, the legal expenses and costs of such
action and any liability resulting therefrom will be expenses, costs and
liabilities of the trust, and the master servicer will be entitled to be
reimbursed therefor from the trust.

          The Servicing Agreements generally provide similar protections to the
servicers as are provided to the master servicer under the Pooling and Servicing
Agreement described above.

          Any corporation into which the master servicer may be merged or
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the master servicer is a party, or any corporation
succeeding to the business of the master servicer will be the successor of the
master servicer under the Pooling and Servicing Agreement, provided that any
such successor to the master servicer shall be qualified to service loans on
behalf of Fannie Mae or Freddie Mac.

          The Pooling and Servicing Agreement will provide that the master
servicer, the depositor, the custodians and any director, officer, employee or
agent of the master servicer, the depositor, either custodian will be
indemnified by the trust and will be held harmless against any loss, liability
or expense (i) that is an "unanticipated expense" within the meaning of the
REMIC provisions of the Code or (ii) that is incurred by the master servicer,
the depositor in connection with the performance of their respective duties and
obligations and exercise of rights under the Pooling and Servicing Agreement,
other than any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or negligence in the performance of such duties or
incurred by reason of reckless disregard of their duties and obligations under
the Pooling and Servicing


                                      S-92




<Page>



Agreement. The trust shall fulfill such obligation from amounts on deposit in
the Collection Account.

Events of Servicing Termination

          An "Event of Servicing Termination" with respect to the master
servicer under the Pooling and Servicing Agreement will consist of (i) failure
by the master servicer to cause to be deposited in the Distribution Account
amounts required to be deposited by the master servicer pursuant to the Pooling
and Servicing Agreement, and such failure continues unremedied for one business
day, (ii) failure by the master servicer to observe or perform in any material
respect any other material covenants and agreements set forth in the Pooling and
Servicing Agreement to be performed by it that materially affects the rights of
certificateholders, and such failure continues unremedied for 60 days after the
date on which written notice of such failure has been given to the master
servicer, (iii) the entry against the master servicer of a decree or order by a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 71 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 230 of 512


60 consecutive days, (iv) consent by the master servicer to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the master servicer or substantially all of its property, (v) admission by the
master servicer in writing of its inability to pay its debts generally as they
become due, filing of a petition to take advantage of any applicable insolvency
or reorganization statute, any assignment for the benefit of its creditors, or
voluntary suspension of payment of its obligations, or (vi) the assignment or
delegation by the master servicer of its duties or rights under the Pooling and
Servicing Agreement in contravention of the provisions in the Pooling and
Servicing Agreement permitting such assignment or delegation.

          In each and every such case, so long as such Event of Servicing
Termination with respect to the master servicer shall not have been remedied,
the trustee may, and (i) at the written direction of the holders of certificates
aggregating ownership of not less than 25% of the voting rights described below
under "--Voting Rights" or (ii) if such Event of Servicing Termination is
related to a failure by the master servicer to make any Advance required to be
made by it pursuant to the terms of the Pooling and Servicing Agreement, the
trustee shall, in each case by notice in writing to the master servicer, with a
copy to the Rating Agencies, terminate all of the rights and obligations (but
not the liabilities accruing prior to the date of termination) of the master
servicer under the Pooling and Servicing Agreement and in and to the Loans
master serviced by the master servicer and the proceeds thereof. Upon the
receipt by the master servicer of such written notice, all authority and power
of the master servicer under the Pooling and Servicing Agreement, whether with
respect to the certificates, the Loans, the Servicing Agreements, or under any
other related agreements (but only to the extent that such other agreements
relate to the Loans) shall, subject to the provisions of the Pooling and
Servicing Agreement and to bankruptcy, insolvency or similar laws, if
applicable, automatically and without further action pass to and be vested in
the trustee.

          Upon the receipt by the master servicer of a notice of termination or
an opinion of counsel delivered to the trustee to the effect that the master
servicer is legally unable to act or to


                                      S-93




<Page>



delegate its duties to a person which is legally able to act, the trustee shall
automatically become the successor in all respects to the master servicer in its
capacity under the Pooling and Servicing Agreement and the transactions set
forth or provided for in the Pooling and Servicing Agreement and shall
thereafter be subject to all the responsibilities, duties, liabilities and
limitations on liabilities placed on the master servicer by the terms and
provisions of the Pooling and Servicing Agreement; provided, however, that the
trustee (i) will be under no obligation to repurchase any Loan; and (ii) will
have no obligation whatsoever with respect to any liability incurred by the
prior master servicer. As compensation therefor, the trustee shall be entitled
to all funds relating to the Loans and all other compensation which the master
servicer would have been entitled to retain if the master servicer had continued
to act as such, except for those amounts due the master servicer as
reimbursement for advances previously made or expenses previously incurred.
Notwithstanding the above, the trustee may, if it is unwilling so to act, or
shall, if it is legally unable so to act or is requested in writing to do so by
holders of certificates aggregating not less than 25% of the voting rights,
appoint, or petition a court of competent jurisdiction to appoint, any
established housing and home finance institution which is a Fannie Mae or
Freddie Mac approved servicer (and which meets certain other requirements listed
in the Pooling and Servicing Agreement) as the successor to the master servicer
under the Pooling and Servicing Agreement in the assumption of all or any part
of the responsibilities, duties or liabilities of the master servicer under the
Pooling and Servicing Agreement. Pending appointment of a successor to the
master servicer under the Pooling and Servicing Agreement, the trustee shall act
in such capacity as provided under the Pooling and Servicing Agreement. In
connection with such appointment and assumption, the trustee may make such
arrangements for the compensation of such successor as it and such successor
shall agree; provided, however, that such compensation may not be in excess of
the compensation permitted the master servicer as provided above, and that such
successor will be required to undertake and assume the obligations of the master
servicer to pay compensation to any third person acting as an agent or
independent contractor in the performance of master servicing responsibilities
under the Pooling and Servicing Agreement. Notwithstanding the foregoing, in the
case of such appointment and assumption, the trustee will be entitled to
reimbursement from the master servicer or the trust (provided that the trust
will be entitled to reimbursement from the master servicer) for any costs and
expenses incurred in connection with the appointment of such successor master
servicer.

          Under each Servicing Agreement, an event of default by a servicer will
generally occur if: (a) the servicer fails to remit to the master servicer or
the trust administrator, as applicable, any payment required to be made under
the related Servicing Agreement which continues unremedied for the period




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                            Page 72 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 231 of 512


specified in the related Servicing Agreement, (b) the servicer fails to duly
observe or perform in any material respect any other of the covenants or
agreements of the servicer set forth in the related Servicing Agreement which
continues unremedied for the period set forth in the related Servicing
Agreement, (c) certain insolvency events occur with respect to the servicer, or
(d) if the servicer ceases to be approved as a servicer by Fannie Mae or Freddie
Mac.

          In the event of a default by a servicer under the related Servicing
Agreement, the master servicer will be required under the Pooling and Servicing
Agreement to enforce any remedies against the servicer, and will be required
under the Pooling and Servicing Agreement to either find a successor servicer or
assume the primary servicing obligations for the related Loans itself as set
forth in the applicable Servicing Agreement.


                                      S-94




<Page>



Advances

          If the scheduled payment on a Loan which was due on a related due date
is delinquent (other than as a result of application of the Relief Act), the
applicable servicer will be required to remit to the master servicer on its
Servicer Remittance Date, an amount equal to such delinquency, net of the
Servicing Fee except to the extent the servicer determines any such advance to
be nonrecoverable from liquidation proceeds, insurance proceeds or from future
payments on the Loan for which such advance was made. Subject to the foregoing,
such advances will be made by the servicers through liquidation of the related
Mortgaged Property. Failure by the applicable servicer to remit any required
advance, which failure goes unremedied for the days specified in the Servicing
Agreement, would constitute an event of default under the related Servicing
Agreement. Such event of default will then obligate the master servicer to
advance, subject to a recoverability determination, such amounts to the
Distribution Account to the extent provided in the Pooling and Servicing
Agreement. Any failure of the master servicer to make such advances would
constitute an Event of Servicing Termination as discussed under "--Events of
Servicing Termination" above. The trustee, as successor master servicer, will be
required to make an advance which the master servicer was required to make but
failed to so make.

Termination

          The obligations created by the Pooling and Servicing Agreement will
terminate upon the earlier to occur of:

               (1) the later of (a) the final payment or other liquidation of
     the last Loan included in the trust and (b) the distribution of all amounts
     required to be distributed to holders of the certificates under the Pooling
     and Servicing Agreement; and

               (2) the exercise by the master servicer of its right to purchase
     the Loans in each Loan Group as described below.

          Written notice of termination will be given to holders of
certificates, and the final distribution will be made only upon surrender and
cancellation of the certificates at the office of the trust administrator
designated in the notice.

          The master servicer will have the right to purchase all of the Loans
and REO Properties in the trust and thereby effect the early retirement of the
related certificates, on any Distribution Date on which the aggregate scheduled
principal balance of the Loans and REO Properties is less than 1% of the
aggregate scheduled principal balance of the Loans as of the Cut-off Date. In
the event that the option is exercised, the purchase will be made at a price
equal to the sum of (i) the greater of (x) 100% of the unpaid principal balance
of each Loan (other than Loans for which the related Mortgaged Property is an
REO Property) plus accrued and unpaid interest for that Loan at the applicable
Net Mortgage Rate and (y) the fair market value of each Loan (to be determined
pursuant to a bid procedure as provided in the Pooling and Servicing Agreement)
plus accrued and unpaid interest for that Loan at the applicable Net Mortgage
Rate, and (ii) the lesser of (x) the appraised value of any REO Property as
determined by the higher of two appraisals completed by two independent
appraisers selected by the master servicer at the expense of the master servicer
and (y) the unpaid principal balance of each Loan related to any REO Property


                                      S-95




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                            Page 73 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 232 of 512



plus accrued and unpaid interest thereon at the applicable Net Mortgage Rate.
Proceeds from the purchase (other than, with respect to any Loan, an amount
equal to the excess, if any, of the amount in clause (i)(y), over the amount in
clause (i)(x), in each case set forth in the immediately preceding sentence
(such excess, the "Fair Market Value Excess")) will be included in Available
Funds and will be distributed to the holders of the certificates in accordance
with the Pooling and Servicing Agreement. Any Fair Market Value Excess received
in connection with the purchase will not be included in Available Funds and will
be distributed to the holders of the Class A-LR certificates.

Voting Rights

          With respect to any date of determination, the percentage of all the
voting rights allocated among holders of the certificates (other than the
Interest Only Certificates) will be 99% and will be allocated among the classes
of those certificates in the proportion that the aggregate Certificate Principal
Balance of a class then outstanding bears to the aggregate Certificate Principal
Balance of all certificates then outstanding. With respect to any date of
determination, the percentage of all the voting rights allocated among holders
of the Interest Only Certificates will be 1%. The voting rights allocated to a
class of certificates will be allocated among all holders of that class in
proportion to the outstanding certificate balances, or percentage interest, of
those certificates.

Amendment

          The Pooling and Servicing Agreement may be amended by all of the
parties to it without the consent of the holders of the certificates, for any of
the following purposes:

                (1) to cure any ambiguity or mistake;

               (2) to correct or supplement any provisions which may be
     defective or inconsistent with any other provisions of the Pooling and
     Servicing Agreement or this prospectus supplement;

               (3) to add to the duties of the depositor, the transferor, the
     trust administrator, the trustee, the custodians or the m!ster servicer;

               (4) to make any other provisions with respect to matters or
     questions arising under the Pooling and Servicing Agreement; or

               (5) to modify, alter, amend or add to or rescind any of the terms
     or provisions contained in the Pooling and Servicing Agreement.

          However, any of the actions listed in clauses (4) and (5) above may
not adversely affect in any material respect the interests of any
certificateholder, as evidenced by:

               (1) notice from the Rating Agencies that the action will not
     result in the reduction or withdrawal of the rating of any outstanding
     class of certificates; or

                (2) an opinion of counsel delivered to the trustee.


                                       S-96




<Page>



          In addition, the Pooling and Servicing Agreement may be amended by all
of the parties to it with the consent of the holders of a majority in interest
of each class of certificates affected by the amendment for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of the Pooling and Servicing Agreement or of modifying in any manner
the rights of the holders of any class of certificates. However, no amendment of
this type may:

               (1) reduce in any manner the amount of, or delay the timing of,
     distributions required to be made on any class of certificates without the
     consent of the holders of those certificates;

               (2) adversely affect in any material respect the interests of the
     holders of any class of certificates in a manner other than as described in
     clause (1) above, without the consent of the holders of that class
     evidencing percentage interests aggregating at least 66%; or

               (3) reduce the percentage of aggregate outstanding principal
     amounts of certificates, the holders of which are required to consent to an
     amendment, without the consent of the holders of all certificates then
     outstanding.

The Trustee




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 74 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 233 of 512


          Wachovia Bank, National Association, a national banking association,
will act as trustee for the certificates pursuant to the Pooling and Servicing
Agreement. The trustee's offices for notices under the Pooling and Servicing
Agreement are located at 401 South Tryon Street, Charlotte, North Carolina
28288. The principal compensation to be paid to the trustee in respect of its
obligations under the Pooling and Servicing Agreement will be set forth in a
separate agreement between the trustee and the master servicer and such fee is
required to be paid by the master servicer from its own compensation. The
Pooling and Servicing Agreement will provide that the trustee and any director,
officer, employee or agent of the trustee will be indemnified by the trust and
will be held harmless against any loss, liability or expense: (i) that is an
"unanticipated expense" within the meaning of the REMIC provisions of the Code,
(ii) that is incurred by the trustee arising out of or in connection with the
acceptance or administration of its obligations and duties under the Pooling and
Servicing Agreement, other than any loss, liability or expense incurred by
reason of willful misfeasance, bad faith or negligence in the performance of the
trustee's duties under the Pooling and Servicing Agreement, (iii) that is
incurred by reason of any action of the trustee taken at the direction of the
holders of the certificates or (iv) that results from any error in any tax or
information return prepared by the master servicer. The trust shall fulfill such
obligation from amounts on deposit in the Distribution Account.

The Trust Administrator

          Wells Fargo Bank, N.A., a national banking association, will act as
trust administrator pursuant to the Pooling and Servicing Agreement. The trust
administrator's offices for purposes of presentment of certificates for
registration of transfer, exchange or final payment is Wells Fargo Bank, N.A.,
Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention:
Corporate Trust Services--MSSTR 2004-1, and for all other purposes is located at
9062 Old Annapolis Road, Columbia, Maryland 21045, Attention: Corporate Trust
Services--MSSTR 2004-1. The principal compensation to be paid to the trust
administrator in respect of its


                                       S-97




<Page>



obligations under the Pooling and Servicing Agreement will be an amount
separately agreed upon with the master servicer and paid by the master servicer
solely from its own funds and not from the assets of the trust. The Pooling and
Servicing Agreement will provide that the trust administrator and any director,
officer, employee or agent of the trust administrator will be indemnified by the
trust and will be held harmless against any loss, liability or expense: (i) that
is an "unanticipated expense" within the meaning of the REMIC provisions of the
Code, (ii) that is incurred by the trust administrator arising out of or in
connection with the performance of its duties or the exercise of its rights
under the Pooling and Servicing Agreement, other than any loss, liability or
expense incurred by reason of willful misfeasance, bad faith or negligence in
the performance of the trust administrator's duties under the Pooling and
Servicing Agreement or (iii) that is incurred by reason of any action or
inaction of the trust administrator taken at the direction of the holders of the
certificates. The trust shall fulfill such obligation from amounts on deposit in
the Distribution Account.

                          FEDERAL INCOME TAX CONSEQUENCES

General

           The following discussion, insofar as it states conclusions of law,
represents the opinion of Thacher Proffitt & Wood LLP, special counsel to the
depositor.

          Elections will be made to treat the trust as multiple separate REMICs
(the "Upper-Tier REMIC" and one or more "Lower-Tier REMICs") for federal income
tax purposes. The Upper-Tier REMIC holds REMIC regular interests issued by a
Lower-Tier REMIC that will hold either Loans or REMIC regular interests issued
by another Lower-Tier REMIC, as set forth in the Pooling and Servicing
Agreement. The Regular Certificates will be designated as "regular interests" in
the Upper-Tier REMIC. The Class A-LR certificates will represent ownership of
the sole class of "residual interest" issued by one or more Lower-Tier REMICs
that hold Loans. The Class A-UR certificates will represent ownership of the
sole class of "residual interest" issued by each other REMIC, including the
Upper-Tier REMIC and any Lower-Tier REMICs that hold REMIC regular interests.

Regular Certificates

          The Regular Certificates generally will be treated as debt instruments
issued by the Upper-Tier REMIC for federal income tax purposes. Income on
Regular Certificates must be reported under an accrual method of accounting. The
Class A-X and Class PO Certificates will be treated as having original issue
discount equal to the excess of all expected payments of principal and interest
on such class over the issue price of such class. A holder of a class of
Interest Only Certificates may be entitled to deduct a loss to the extent that
its remaining basis exceeds the maximum amount of future payments to which the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 75 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 234 of 512


holders of such class would be entitled if there were no further prepayments of
the Loans, but such treatment is unclear. Certain other classes of Regular
Certificates may be issued with original issue discount in an amount equal to
the excess of their initial respective Certificate Principal Balances (plus
accrued interest from the last day preceding the issue date corresponding to a
Distribution Date through the issue date), over their issue prices (including
all accrued interest prior to the closing date) depending on their issue price.
Certain classes of the Regular Certificates may be treated for federal income
tax purposes as having been issued at a premium. Whether any holder of such a
class of


                                      S-98




<Page>



certificates will be treated as holding a certificate with amortizable bond
premium will depend on such certificateholder's purchase price and the
distributions remaining to be made on such certificate at the time of its
acquisition by such certificateholder. Holders of such classes of certificates
should consult their own tax advisors regarding the possibility of making an
election to amortize such premium. The prepayment assumption that is to be used
in determining the rate of accrual of original issue discount and market
discount and whether any such discount is considered de minimis, and that may be
used by a holder of a Regular Certificate to amortize premium, will be 30% CPR
with respect to the Group 1 and Group 2 Loans, 50% CPR with respect to the Group
3 Loans and 40% CPR with respect to the Group 4 Loans. No representation is made
as to the actual rate at which the Loans will prepay. See "Federal Income Tax
Consequences--REMICs--General--Characterization of Investments in REMIC
Securities" in the accompanying prospectus for a discussion of the status of the
Regular Certificates for particular types of investors.

          The requirement to report income on a Regular Certificate under an
accrual method may result in the inclusion of amounts in income that are not
currently distributed in cash. In the case of a Subordinate Certificate, accrued
income may exceed cash distributions as a result of the preferential right of
classes of related Senior Certificates to receive cash distributions in the
event of losses or delinquencies on mortgage loans. Prospective purchasers of
Subordinate Certificates should consult their tax advisors regarding the timing
of income from those certificates and the timing and character of any deductions
that may be available with respect to principal or accrued interest that is not
paid. See "Federal Income Tax Consequences--REMICs--Taxation of Owners of
Regular Securities" in the accompanying prospectus.

Residual Certificates

Special Tax Considerations Applicable to Residual Certificates

          The IRS has issued REMIC regulations under the provisions the Code
that significantly affect holders of Residual Certificates. The REMIC
regulations impose restrictions on the transfer or acquisition of some residual
interests, including the Residual Certificates. The pooling and servicing
agreement includes other provisions regarding the transfer of Residual
Certificates, including (i) the requirement that any transferee of a Residual
Certificate provide an affidavit representing that the transferee is not a
disqualified organization; is not acquiring the Residual Certificate on behalf
of a disqualified organization; and will maintain that status and will obtain a
similar affidavit from any person to whom the transferee shall subsequently
transfer a Residual Certificate; (ii) a provision that any transfer of a
Residual Certificate to a disqualified organization shall be null and void; and
(iii) a grant to the servicer of the right, without notice to the holder or any
prior holder, to sell to a purchaser of its choice any Residual Certificate that
will become owned by a disqualified organization despite the first two
provisions above.

          In addition, under the pooling and servicing agreement, the Residual
Certificates may not be transferred to non-United States persons.

          The REMIC regulations also provide that a transfer to a United States
person of "noneconomic" residual interests will be disregarded for all federal
income tax purposes, and that the purported transferor of "noneconomic" residual
interests will continue to remain liable for any taxes due with respect to the
income on the residual interests, unless "no significant


                                      S-99




<Page>



purpose of the transfer was to impede the assessment or collection of tax."




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 76 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 235 of 512


Based on the REMIC regulations, the Residual Certificates may constitute
noneconomic residual interests during some or all of their terms for purposes of
the REMIC regulations and, accordingly, unless no significant purpose of a
transfer is to impede the assessment or collection of tax, transfers of the
Residual Certificates may be disregarded and purported transferors may remain
liable for any taxes due relating to the income on the Residual Certificates.
All transfers of the Residual Certificates will be restricted in accordance with
the terms of the pooling and servicing agreement that are intended to reduce the
possibility of any transfer of a Residual Certificate being disregarded to the
extent that the Residual Certificates constitute non-economic residual
interests.

          The IRS has issued final REMIC regulations that add to the conditions
necessary to assure that a transfer of a non-economic residual interest would be
respected. The additional conditions require that in order to qualify as a safe
harbor transfer of a residual interest, the transferee represent that it will
not cause the income "to be attributable to a foreign permanent establishment or
fixed base (within the meaning of an applicable income tax treaty) of the
transferee or another U.S. taxpayer" and either (i) the amount received by the
transferee be no less on a present value basis than the present value of the net
tax detriment attributable to holding the residual interest reduced by the
present value of the projected distributions to be received on the residual
interest or (ii) the transfer is to a domestic taxable corporation with
specified large amounts of gross and net assets and that meets certain other
requirements where agreement is made that all future transfers will be to
taxable domestic corporations in transactions that qualify for the same "safe
harbor" provision. Eligibility for the safe harbor requires, among other things,
that the facts and circumstances known to the transferor at the time of transfer
not indicate to a reasonable person that the taxes with respect to the residual
interest will not be paid, with an unreasonably low cost for the transfer
specifically mentioned as negating eligibility. See "Federal Income Tax
Consequences--REMICs--Taxation of Owners of Residual Securities--Noneconomic
Residual Interests" in the prospectus.

          Holders of the Residual Certificates may be required to report an
amount of taxable income with respect to the earlier accrual periods of the term
of each REMIC that significantly exceeds the amount of cash distributions
received by the holders of the Residual Certificates with respect to those
periods. Furthermore, the tax on that income may exceed the cash distributions
with respect to those periods. Consequently, holders of the Residual
Certificates should have other sources of funds sufficient to pay any federal
income taxes due in the earlier years of the REMIC's term as a result of their
ownership of the Residual Certificates. In addition, the required inclusion of
this amount of taxable income during the REMIC's earlier accrual periods and the
deferral of corresponding tax losses or deductions until later accrual periods
or until the ultimate sale or disposition of a Residual Certificate, or possibly
later under the "wash sale" rules of Section 1091 of the Internal Revenue Code
may cause a Residual Certificate Certificateholders' after-tax rate of return to
be zero or negative even if the Residual Certificateholders' pre-tax rate of
return is positive. That is, on a present value basis, the Residual
Certificateholders' resulting tax liabilities could substantially exceed the sum
of any tax benefits and the amount of any cash distributions on the Residual
Certificates over their life.

          An individual, trust or estate that holds, whether directly or
indirectly through pass-through entities, a Residual Certificate, may have
significant additional gross income with


                                    S-100




<Page>



respect to, but may be limited on the deductibility of, servicing fees,
trustee's fees and other administrative expenses properly allocable to each
REMIC in computing the certificateholder's regular tax liability and will not be
able to deduct those fees or expenses to any extent in computing the
certificateholder's alternative minimum tax liability. See "Federal Income Tax
Consequences--REMICs--Taxation of Owners of Residual Securities--" in the
prospectus.

          On May 11, 2004, the Internal Revenue Service issued final regulations
relating to the federal income tax treatment of "inducement fees" received by
transferees of non-economic REMIC residual interests. The regulations provide
tax accounting rules for the inclusion of such fees in income over an
appropriate period, and clarify that inducement fees represent income from
sources within the United States. These rules apply to taxable years ending on
or after May 11, 2004. On the same date, the IRS issued administrative guidance
addressing the procedures by which transferees of such REMIC residual interests
may obtain consent to change the method of accounting for REMIC inducement fee
income to one of the methods provided in the regulations. Prospective purchasers
of REMIC residual certificates should consult with their tax advisors regarding
the effect of these regulations and the related administrative guidance.

          Purchasers of the Residual Certificates are strongly advised to
consult their tax advisors as to the economic and tax consequences of investment




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 77 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 236 of 512


in the Residual Certificates.

          For further information regarding the federal income tax consequences
of investing in the Residual Certificates, see "Federal Income Tax
Consequences--REMICs--Taxation of Owners of Residual Securities--" in the
prospectus.

REMIC Taxes and Reporting

          It is not anticipated that the trust will engage in any transactions
that would subject it to the prohibited transactions tax as defined in Section
860F(a)(2) of the Code, the contributions tax as defined in Section 860G(d) of
the Code or the tax on net income from foreclosure property as defined in
Section 860G(c) of the Code. However, in the event that any such tax is imposed
on the trust, such tax will be borne:

               (1) by the trustee, if the trustee has breached its obligations
     with respect to REMIC compliance under the Pooling and Servicing Agreement;

               (2) by the trust administrator, if the trust administrator has
     breached its obligations with respect to REMIC compliance under the Pooling
     and Servicing Agreement;

               (3) by the master servicer, if the master servicer has breached
     its obligations with respect to REMIC compliance under the Pooling and
     Servicing Agreement; and

               (4) otherwise by the trust, with a resulting reduction in amounts
     otherwise distributable to holders of the certificates.

          See "Federal Income Tax Consequences--REMICs--Taxes That May Be
Imposed on the REMIC Pool--Prohibited Transactions" in the prospectus.


                                      S-101




<Page>



          The responsibility for filing annual federal information returns and
other reports will be borne by the master servicer. See "Federal Income Tax
Consequences--REMICs--Administrative Matters" in the prospectus.

          For further information regarding the federal income tax consequences
of investing in the offered certificates, see "Federal Income Tax
Consequences--REMICs" in the prospectus.

                                    STATE TAXES

          The depositor makes no representations regarding the tax consequences
of purchase, ownership or disposition of the offered certificates under the tax
laws of any state. Investors considering an investment in the offered
certificates should consult their own tax advisors regarding such tax
consequences.

          All investors should consult their own tax advisors regarding the
federal, state, local or foreign income tax consequences of the purchase,
ownership and disposition of the offered certificates.

                                ERISA CONSIDERATIONS

          A fiduciary of any Plan, or any insurance company, whether through its
general or separate accounts, or any other person investing plan assets of a
Plan, should carefully review with its legal advisors whether the purchase or
holding of offered certificates could give rise to a transaction prohibited or
not otherwise permissible under ERISA or Section 4975 of the Code. The purchase
or holding of the offered certificates by or on behalf of, or with Plan assets
of, a Plan may qualify for exemptive relief under the Underwriter's exemption,
as currently in effect. The Underwriter's exemption relevant to the offered
certificates was granted by the Department of Labor on April 18, 1991 as
Prohibited Transaction Exemption, or PTE, 91-22 at 56 Fed. Reg. 15933 and was
amended by PTE 2000-58 at 65 Fed. Reg. 67765. The Department of Labor issued a
final administrative exemption, PTE 2002 41, at 67 Fed. Reg. 54487 (August 22,
2002), which amended the Underwriter's exemption and similar exemptions issued
to other underwriters. This amendment allows the trustee to be affiliated with
an underwriter despite the restriction in PTE 2000-58 to the contrary. However,
the Underwriter's exemption contains a number of conditions which must be met
for the exemption to apply, including the requirements that the offered
certificates be rated at least "BBB-" (or its equivalent) by Fitch or S&P at the
time of the Plan's purchase and that the investing Plan must be an "accredited
investor" as defined in Rule 501(a)(1) of Regulation D of the Securities and
Exchange Commission under the Securities Act. As noted in the Prospectus, one
requirement for eligibility of the offered certificates under the Underwriter's
exemption is that all of the Loans must have a loan-to-value ratio of not more
than 100%, based on the outstanding principal balance of the loan and the fair
market value of the mortgage property as of the closing date. It is possible
that, if the fair market value of any of the loans has declined substantially




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 78 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 237 of 512


since origination, this requirement may not be satisfied. This possibility is
greater for the seasoned loans than it is for the other mortgage loans. A
fiduciary of a Plan contemplating purchasing an offered certificate must make
its own determination that the conditions set forth in the Underwriter's
exemption will be satisfied with respect to those certificates.


                                    S-102




<Page>



          Each beneficial owner of an offered subordinate certificate or any
interest therein will be deemed to have represented, by virtue of its
acquisition or holding of that certificate or interest therein, that either (i)
it is not a plan investor, (ii) it has acquired and is holding such certificates
in reliance on the Underwriter's exemption, and that it understands that there
are certain conditions to the availability of the Underwriter's exemption,
including that such certificates must be rated, at the time of purchase, not
lower than "BBB-" (or its equivalent) by Fitch or S&P or (iii)(1) it is an
insurance company, (2) the source of funds used to acquire or hold the
certificate or interest therein is an "insurance company general account," as
such term is defined in PTCE 95-60, and (3) the conditions in Sections I and III
of PTCE 95-60 have been satisfied.

          Any fiduciary or other investor of Plan assets that proposes to
acquire or hold the offered certificates (other than the Residual Certificates)
on behalf of, or with Plan assets of, any Plan should consult with its counsel
with respect to: (i) whether, with respect to the offered certificates, the
specific and general conditions and the other requirements in the Underwriter's
exemption would be satisfied and (ii) the potential applicability of the general
fiduciary responsibility provisions of ERISA and the prohibited transaction
provisions of ERISA and Section 4975 of the Internal Revenue Code to the
proposed investment. See "ERISA Considerations" in the prospectus.

          If any offered subordinate certificate or any interest therein is
acquired or held in violation of the conditions described in the preceding
paragraphs, the next preceding permitted beneficial owner will be treated as the
beneficial owner of that certificate, retroactive to the date of transfer to the
purported beneficial owner. Any purported beneficial owner whose acquisition or
holding of any such certificate or interest therein was effected in violation of
the conditions described in the preceding paragraph will indemnify and hold
harmless the depositor, the trust administrator, the trustee, the master
servicer, any subservicer, and the trust from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.

          Because the Residual Certificates are not expected to meet the
conditions of the Underwriter's exemption, the Pooling and Servicing Agreement
provides that each prospective Certificateholder of a Residual Certificate, each
prospective transferee acquiring a Residual Certificate and each prospective
owner (a transferee thereof) of a beneficial interest in the Residual
Certificates must represent and warrant (or will be deemed to have represented
and warranted) that either (1) it is not a Plan or acting on behalf of a Plan
and is not using assets of a Plan to purchase the Residual Certificates or (2)
it has delivered an opinion of counsel to the Trustee which establishes to the
satisfaction of the Trustee that the purchase and holding of such Certificates
is permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under ERISA or section 4975 of the Code and
will not subject the depositor, the master servicer, the trust administrator,
the trustee or the trust fund to any obligation or liability (including
obligations or liabilities under ERISA or section 4975 of the Code) in addition
to those undertaken in the Pooling and Servicing Agreement, which opinion of
counsel will not be an expense of any of such persons and on which such persons
may rely.

          The sale of any of the offered certificates to a Plan is in no respect
a representation by the depositor or the underwriters that an investment in the
offered certificates meets all relevant legal


                                    S-103




<Page>



requirements relating to investments by Plans generally or any particular Plan,
or that an investment in the offered certificates is appropriate for Plans
generally or any particular Plan.

          The depositor makes no representation that the sale of any of the
offered certificates to a Plan or other purchaser acting on its behalf meets any




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 79 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 238 of 512


relevant legal requirement for investments by Plans generally or any particular
Plan, or that the investment is appropriate for Plans generally or any
particular Plan.

                                LEGAL INVESTMENT

          The offered certificates, other than the Class 15-B-2, Class 15-B-3,
Class 30-B-2, Class 30-B-3, Class HY-B-2 and Class HY-B-3 certificates, will
constitute "mortgage related securities" for purposes of the Secondary Mortgage
Market Enhancement Act of 1984, as amended, so long as they are rated in one of
the two highest rating categories by S&P, Fitch, or another nationally
recognized statistical rating organization.

          The Class 15-B-2, Class 15-B-3, Class 30-B-2, Class 30-B-3, Class
HY-B-2 and Class HY-B-3 certificates will not constitute "mortgage related
securities" for purposes of the Secondary Mortgage Market Enhancement Act of
1984, as amended.

          Institutions subject to the jurisdiction of the following agencies
should review applicable rules, supervisory policies and standards of these
agencies before purchasing any of the offered certificates:

              (1) the Office of the Comptroller of the Currency;

              (2) the Board of Governors of the Federal Reserve System;

              (3) the Federal Deposit Insurance Corporation;

              (4) the Office of Thrift Supervision;

              (5) the National Credit Union Administration; or

              (6) state banking, insurance or other regulatory authorities.

          The offered certificates may be deemed to be unsuitable investments
under one or more of these rules, policies and standards and certain
restrictions may apply to those investments. It should also be noted that
certain states have enacted legislation limiting to varying extents the ability
of some entities, in particular, insurance companies, to invest in mortgage
related securities. Investors should consult with their own legal advisors in
determining whether and to what extent the offered certificates constitute legal
investments for those investors. See "Legal Investment" in the prospectus.

                                 USE OF PROCEEDS

          The depositor intends to use the net proceeds to be received from the
sale of the offered certificates to acquire the Loans and to pay other expenses
associated with the pooling of the Loans and the issuance of the certificates.


                                    S-104




<Page>



                                  UNDERWRITING

          Subject to the terms and conditions set forth in the underwriting
agreement between the depositor and UBS Securities LLC, an affiliate of the
depositor, the depositor has agreed to sell to the underwriter, and the
underwriter has agreed to purchase from the depositor the offered certificates.

          The depositor has been advised by the underwriter that it proposes to
offer the offered certificates to the public from time to time in negotiated
transactions or otherwise at varying prices to be determined at the time of
sale. In connection with the sale of offered certificates, the underwriter may
be deemed to have received compensation from the depositor in the form of
underwriting discounts.

          There is currently no secondary market for the offered certificates.
We cannot assure you that a secondary market for the offered certificates will
develop or, if it does develop, that it will continue.

          The depositor has agreed to indemnify the underwriter against, or make
contributions to the underwriter with respect to, certain liabilities, including
liabilities under the Securities Act of 1933, as amended.

          The underwriter is an affiliate of Mortgage Asset Securitization
Transactions, Inc. and UBS Real Estate Securities Inc.

          Each of Mortgage Asset Securitization Transactions, Inc. and UBS Real
Estate Securities Inc. is a wholly owned subsidiary of UBS Americas Inc.

                                    RATINGS

          It is a condition to the original issuance of the offered certificates
that each class of offered certificates will have received the ratings set forth




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 80 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 239 of 512


on the table beginning on page S-5 of this prospectus supplement.

          The ratings will be the views only of the rating agencies. We cannot
assure that any ratings will continue for any period of time or that the ratings
will not be revised or withdrawn. Any revision or withdrawal of the ratings may
have an adverse effect on the market price of the offered certificates.

          A securities rating addresses the likelihood of the receipt by the
certificateholders of distributions on the offered certificates. The ratings on
the offered certificates do not constitute statements regarding the possibility
that the certificateholders might realize a lower than anticipated yield. A
securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time by the assigning rating
organization. Each securities rating should be evaluated independently of
similar ratings on different securities.

          The ratings of the rating agencies do not address the possibility
that, as a result of principal prepayments, certificateholders may receive a
lower than anticipated yield.


                                       S-105




<Page>



          The ratings assigned by the rating agencies to mortgage pass-through
certificates address the likelihood of the receipt of all distributions on
mortgage loans by certificateholders under the agreements pursuant to which the
certificates are issued. The ratings of the rating agencies take into
consideration the credit quality of the related mortgage pool, including any
credit support providers, structural and legal aspects associated with the
certificates, and the extent to which the payment stream on the mortgage pool is
adequate to make the payments required by the certificates. The ratings assigned
by the rating agencies to the Interest Only Certificates do not address whether
investors will recoup their initial investment. The ratings assigned by the
rating agencies to the principal only certificates only addresses the return of
their class certificate balance. The rating assigned by S&P and Fitch to the
Residual Certificates only addresses the return of the related Certificate
Principal Balance and interest on that balance at its pass-through rate.

          The depositor has not requested a rating of the offered certificates
by any rating agency other than S&P and Fitch. There can be no assurance,
however, as to whether any other rating agency will rate the offered
certificates or, if it does, what rating would be assigned by the other rating
agency. The rating assigned by the other rating agency to the offered
certificates could be lower than the respective ratings assigned by S&P and
Fitch.

                                     LEGAL MATTERS

          The validity of the offered certificates and certain federal income
tax matters will be passed on for the depositor and the underwriter by Thacher
Proffitt & Wood LLP, New York, New York.


                                       S-106




<Page>



                                   GLOSSARY OF TERMS

          "ABN AMRO" means ABN AMRO Mortgage Corporation.

           "Account Property" means all amounts and investments held from time to
time in a Securities Account (whether in the form of deposit accounts, physical
property, book-entry securities, uncertificated securities, securities
entitlements, investment property or otherwise), and all proceeds of the
foregoing.

          "Accrued Certificate Interest" means, for each class of certificates
for each Distribution Date, the "Accrued Certificate Interest" as defined in
"Description of the Offered Certificates--Interest" in this prospectus
supplement.

          "Advance" means any of   the advances required to be made by the
servicer or the master servicer,   as applicable, for any Distribution Date in an
amount equal to the aggregate of   all payments of principal and interest on the
Loans, net of the Servicing Fee,   that were due on the related due date, and that
were not received by the related   determination date as set forth in the
applicable Servicing Agreement.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                         Page 81 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 240 of 512


          "Aggregate Cut-off Date Pool Balance" means, the aggregate Scheduled
Principal Balance of the Loans as of the Cut-off Date.

          "Aggregate Subordinate Percentage" means, (A) with respect to the
Group 15-B Subordinate Certificates and any Distribution Date, the sum of the
Certificate Principal Balances of the Group 15-B Subordinate Certificates
immediately prior to such Distribution Date divided by the aggregate of the
Scheduled Principal Balances of the Group 1 Loans, (B) with respect to the Class
30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class HY-B-2, Class HY-B-3,
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates and any Distribution Date
on and prior to the Distribution Date on which the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates have been reduced to zero, the sum of the Certificate
Principal Balances of the Class 30-B-1, Class 30-B-2, Class 30-B-3, Class
HY-B-1, Class HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
Certificates immediately prior to such Distribution Date divided by the
aggregate of the Scheduled Principal Balances of the Group 2 Loans (net of the
PO Percentage of the Scheduled Principal Balance of each Discount Loan), Group 3
and Group 4 Loans (C) with respect to the Class 30-B-1, Class 30-B-2 and Class
30-B-3 Certificates and any Distribution Date after the Distribution Date on
which the Certificate Principal Balances of the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates have been reduced to zero, the sum of the Certificate
Principal Balances of the Class 30-B-1, Class 30-B-2 and Class 30-B-3
Certificates immediately prior to such Distribution Date divided by the
aggregate of the Scheduled Principal Balances of the Group 2 Loans (net of the
PO Percentage of the Scheduled Principal Balance of each Discount Loan) and (D)
with respect to the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates and
any Distribution Date after the Distribution Date on which the Certificate
Principal Balances of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates
have been reduced to zero, the sum of the Certificate Principal Balances of the
Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates immediately prior to
such Distribution Date divided by the aggregate of the Scheduled Principal
Balances of the Group 3 and Group 4 Loans.


                                    S-107




<Page>



          "Allocable Share" means, (A) with respect to any Distribution Date and
any class of Group 15-B Subordinate Certificates, the portion of the Subordinate
Optimal Principal Amount allocable to such class, equal to the product of the
Subordinate Optimal Principal Amount for Loan Group 1 on such Distribution Date
and a fraction, the numerator of which is the related Certificate Principal
Balance of that class and the denominator of which is the aggregate of the
Certificate Principal Balances of the Group 15-B Subordinate Certificates;
provided that no class of Group 15-B Subordinate Certificates will be entitled
on any Distribution Date to receive distributions pursuant to clauses (5), (6)
and (7) of the definition of Subordinate Optimal Principal Amount with respect
to Loan Group 1 unless the Class Prepayment Distribution Trigger for that class
is satisfied for that Distribution Date; if the Class Prepayment Distribution
Trigger is not satisfied for an outstanding class of Group 15-B Subordinate
Certificates, those amounts will be distributable to the remaining classes of
Group 15-B Subordinate Certificates for which the Class Prepayment Distribution
Trigger is satisfied, pro rata, according to Certificate Principal Balance;

          (B) with respect to any Distribution Date and any of the Class 30-B-1,
Class 30-B-2 and Class 30-B-3 Certificates, the portion of the Subordinate
Optimal Principal Amount allocable to such class, equal to the product of the
Subordinate Optimal Principal Amount for Loan Group 2 on such Distribution Date
and a fraction, the numerator of which is the related Certificate Principal
Balance of that class and the denominator of which is the aggregate of the
Certificate Principal Balances of the Class 30-B-1, Class 30-B-2 and Class
30-B-3 Certificates and the Group 2 Portion; provided that no such class of
certificates will be entitled on any Distribution Date to receive distributions
pursuant to clauses (5), (6) and (7) of the definition of Subordinate Optimal
Principal Amount with respect to Loan Group 2 unless the Class Prepayment
Distribution Trigger for that class is satisfied for that Distribution Date; if
the Class Prepayment Distribution Trigger is not satisfied for an outstanding
Class 30-B-1, Class 30-B-2 or Class 30-B-3 Certificates, those amounts will be
distributable to the remaining classes of such Subordinate Certificates for
which the Class Prepayment Distribution Trigger is satisfied, pro rata,
according to Certificate Principal Balance;

          (C) with respect to any Distribution Date and any of the Class HY-B-1,
Class HY-B-2 and Class HY-B-3 Certificates, the portion of the Subordinate
Optimal Principal Amount allocable to such class, equal to the product of the
Subordinate Optimal Principal Amount for Loan Group 3 and Loan Group 4 in the
aggregate on such Distribution Date and a fraction, the numerator of which is
the related Certificate Principal Balance of that class and the denominator of
which is the aggregate of the Certificate Principal Balances of the Class
HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates and the Group 3/4 Portion;
provided that no such class of certificates will be entitled on any Distribution
Date to receive distributions pursuant to clauses (5), (6) and (7) of the
definition of Subordinate Optimal Principal Amount with respect to Loan Group 3
or Loan Group 4 unless the Class Prepayment Distribution Trigger for that class




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 82 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 241 of 512


is satisfied for that Distribution Date; if the Class Prepayment Distribution
Trigger is not satisfied for an outstanding Class HY-B-1, Class HY-B-2 or Class
HY-B-3 Certificates, those amounts will be distributable to the remaining
classes of such Subordinate Certificates for which the Class Prepayment
Distribution Trigger is satisfied, pro rata, according to Certificate Principal
Balance; and


                                    S-108




<Page>



          (D) with respect to any Distribution Date and any of the Class C-B-4,
Class C-B-5 and Class C-B-6 Certificates, the portion of the Subordinate Optimal
Principal Amount allocable to such class, equal to the sum of (I) the product of
the Subordinate Optimal Principal Amount for Loan Group 2 on such Distribution
Date and a fraction, the numerator of which is the Group 2 Portion and the
denominator of which is the sum of the Group 2 Portion and the Certificate
Principal Balances of the Class 30-B-1, Class 30-B-2 and Class 30-B-3
Certificates and (II) the product of the Subordinate Optimal Principal Amount
for Loan Group 3 and Loan Group 4 on such Distribution Date and a fraction, the
numerator of which is the Group 3/4 Portion and the denominator of which is the
sum of the Group 3/4 Portion and the Certificate Principal Balances of the Class
HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates and a fraction, the numerator
of which is the related Certificate Principal Balance of that class and the
denominator of which is the aggregate of the Certificate Principal Balances of
the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates; provided that no
class of such Subordinate Certificates will be entitled on any Distribution Date
to receive distributions pursuant to clauses (5), (6) and (7) of the definition
of Subordinate Optimal Principal Amount with respect to Loan Group 2, Loan Group
3 or Loan Group 4 unless the Class Prepayment Distribution Trigger for that
class is satisfied for that Distribution Date; if the Class Prepayment
Distribution Trigger is not satisfied for any outstanding Class C-B-4, Class
C-B-5 and Class C-B-6 Certificates, those amounts will be distributable to the
remaining classes of such Subordinate Certificates for which the Class
Prepayment Distribution Trigger is satisfied, pro rata, according to Certificate
Principal Balance.

          "Apportioned Subordinate Principal Distribution Amount" means, (A)
with respect to the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates and
any Distribution Date, the product of (i) the aggregate Subordinate Principal
Distribution Amount for such certificates and (ii) the applicable Apportionment
Fraction; and (B) with respect to the Class C-B-4, Class C-B-5 and Class C-B-6
Certificates and any Distribution Date, the product of (i) the aggregate
Subordinate Principal Distribution Amount for such certificates (net of amounts
applied from the Subordinate Principal Distribution Amount for the Class C-B-4,
Class C-B-5 and Class C-B-6 Certificates to pay and Class PO Deferred Amount)
and (ii) the applicable Apportionment Fraction.

          "Apportionment Fraction" means, (A) with respect to the Class HY-B-1,
Class HY-B-2 and Class HY-B-3 Certificates, and in the event that the
Certificate Principal Balances of the Senior Certificates of Certificate Group 3
or Certificate Group 4 have been reduced to zero, a fraction the numerator of
which is equal to the Subordinate Optimal Principal Amount for the Group whose
Senior Certificates have been reduced to zero and the denominator of which is
equal to the sum of the Subordinate Optimal Principal Amounts with respect to
both of such Groups and (B) with respect to the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates, and in the event that the Certificate Principal
Balances of the Senior Certificates of Certificate Group 2, Certificate Group 3
or Certificate Group 4 have been reduced to zero, a fraction the numerator of
which is equal to the Subordinate Optimal Principal Amount for the Group whose
Senior Certificates have been reduced to zero and the denominator of which is
equal to the sum of the Subordinate Optimal Principal Amounts with respect to
each of such Groups.

          "Available Funds" means, with respect to any Loan Group and any
related Distribution Date, an amount equal to the amounts on deposit in the
Collection Account on the business day immediately preceding that Distribution
Date with respect to that Loan Group less:


                                    S-109




<Page>



               (a) amounts withdrawn from the Collection Account on or prior to
     the business day immediately preceding that Distribution Date with respect
     to that Loan Group, including (without duplication) all amounts reimbursed
     or paid to the master servicer, each servicer, the trust administrator, the
     trustee or the depositor on or prior to that date;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 83 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 242 of 512


                (b) all unscheduled principal prepayments, all net insurance
      proceeds and all net liquidation proceeds from the liquidation of the Loans
      in that Loan Group, including related condemnation proceeds, in each case
      received after the related Prepayment Period;

                (c) all scheduled principal payments on the Loans in that Loan
      Group due after the related due date;

                (d) any amount deposited in the Collection Account on account of
      the Loans in that Loan Group and not required to be deposited therein;

                (e) Recoveries received on or following the related Cross-Over
      Date and any Class PO Recoveries, which, in each case, will be distributed
      to certain classes of Senior Certificates, as described under "Description
      of the Offered Certificates--Principal" in this prospectus supplement; and

                (f) any amounts representing Fair Market Value Excess received in
      connection with the Master Servicer's exercise of its optional termination.

          "Certificate Group" means any of the Group 1 Certificates, Group 2
Certificates, Group 3 Certificates or Group 4 Certificates, as applicable.

          "Certificate Principal Balance" means, with respect to any class of
certificates and any date, the principal balance of that class on the date of
the initial issuance of the certificates as reduced, but not below zero, by:

                     (1) all amounts distributed on previous Distribution Dates
           on that class on account of principal;

                     (2) the principal portion of all Realized Losses allocated
           to that class on previous Distribution Dates; and

                     (3) in the case of a class of Subordinate Certificates, the
           portion, if any, of any Subordinate Certificate Writedown Amount and
           Class PO Deferred Payment Writedown Amount allocated to that class for
           previous Distribution Dates;

          as increased, in the case of the Class 2-A-5 Certificates, by any
Class 2-A-5 Accrual Amount for such Distribution Date prior to the Class 2-A-5
Accretion Termination Date; provided, however, that the Certificate Principal
Balance of a class of certificates may be increased up to the amount of related
Realized Losses previously allocated to such class, in the event that there is a
Recovery on a related Loan, as described under "Description of the
Certificates--Principal" in this prospectus supplement.


                                      S-110




<Page>



           "Class 2-A-5 Accretion Termination Date" means the earlier to occur
of:

                (1) the Distribution Date following the Distribution Date on
      which the respective Certificate Principal Balances of the Class 2-A-1,
      Class 2-A-2, Class 2-A-3, Class 2-A-4 and Class 2-A-6 Certificates are
      reduced to zero; and

                (2) the Distribution Date following the related Cross-Over Date.

          "Class 2-A-5 Accrual Amount" means for any Distribution Date prior to
the Class 2-A-5 Accretion Termination Date, the amount of interest that would
otherwise have been distributable as Accrued Certificate Interest to the Class
2-A-5 Certificates if such amount had not been added to the Certificate
Principal Balance of the Class 2-A-5 Certificates, as described under
"Description of the Offered Certificates--Principal Allocation of Class 2-A-5
Accrual Amount" in this prospectus supplement.

          "Class PO Deferred Amount" means, with respect to Loan Group 2 and any
Distribution Date on or prior to the related Cross-Over Date, the sum of (1) the
applicable PO Percentage of the principal portion of Realized Losses on each
Discount Loan allocated to the Class PO Certificates on that date and (2) all
amounts previously allocated to the Class PO Certificates in respect of those
losses and not distributed to the Class PO Certificates on prior Distribution
Dates.

          "Class PO Deferred Payment Writedown Amount" means, with respect to
any Distribution Date, the amount, if any, distributed on that Distribution Date
in respect of any Class PO Deferred Amounts pursuant to priority third of the
second paragraph under "Description of the Offered Certificates--Allocation of
Available Funds" in this prospectus supplement.

          "Class PO Principal Distribution Amount" means, for Loan Group 2 and
any Distribution Date, the sum of:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                         Page 84 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 243 of 512


               (1) the applicable PO Percentage of all scheduled monthly
     payments of principal due on each Loan in that Loan Group on the related
     due date after giving effect to any Deficient Valuation or Debt Service
     Reduction;

               (2) the applicable PO Percentage of the principal portion of the
     Scheduled Principal Balance of each Loan in that Loan Group that was
     repurchased by the transferor or another person with respect to that
     Distribution Date;

               (3) the applicable PO Percentage of any Substitution Adjustment
     Amounts received in respect of Loans in that Loan Group and with respect to
     that Distribution Date;

               (4) the applicable PO Percentage of the amount of net insurance
     proceeds or net liquidation proceeds allocable to principal received on
     Loans in that Loan Group in the prior calendar month with respect to a Loan
     that is not a Liquidated Loan;

               (5) with respect to each Loan in that Loan Group that became a
     Liquidated Loan during the prior calendar month, the lesser of:


                                     S-111




<Page>



                    (a) the applicable PO Percentage of the Scheduled Principal
               Balance of that Loan; and

                    (b) the applicable PO Percentage of the amount of the net
               insurance or net liquidation proceeds allocable to principal
               received with respect to that Loan during the prior calendar
               month; and

               (6) the applicable PO Percentage of:

                    (a) principal prepayments in full received in respect of
               Loans in that Loan Group during the related Prepayment Period;

                    (b) partial principal prepayments in respect of Loans in
               that Loan Group applied during the related Prepayment Period; and

                    (c) Recoveries received in respect of Loans in that Loan
               Group during the calendar month prior to such Distribution Date,
               but in no event to exceed the related Class PO Deferred Amount
               for such Distribution Date;

provided, however, that if a Deficient Valuation or Debt Service Reduction is
sustained with respect to a Discount Loan that is not a Liquidated Loan, the
Class PO Principal Distribution Amount for that Loan Group will be reduced on
the related Distribution Date by the applicable PO Percentage of the principal
portion of the Deficient Valuation or Debt Service Reduction in respect of Loans
in that Loan Group.

          "Class Prepayment Distribution Trigger" is satisfied, (A) with respect
to a class of Group 15-B Subordinate Certificates and any Distribution Date, if
either (i) the Fractional Interest for such class for such date equals or
exceeds the Fractional Interest for such class calculated as of the date of
issuance of the certificates, or (ii) that class of Group 15-B Subordinate
Certificates is the only class of Group 15-B Subordinate Certificates then
outstanding, (B) with respect to any of the Class 30-B-1, Class 30-B-2 and Class
30-B-3 Certificates and any Distribution Date, if either (i) the Fractional
Interest for such class for such date equals or exceeds the Fractional Interest
for such class calculated as of the date of issuance of the certificates, or
(ii) that class of such Subordinate Certificates is the only class of such
Subordinate Certificates then outstanding. (C) with respect to any of the Class
HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates and any Distribution Date, if
either (i) the Fractional Interest for such class for such date equals or
exceeds the Fractional Interest for such class calculated as of the date of
issuance of the certificates, or (ii) that class is the only class of such
Subordinate Certificates then outstanding and (D) with respect to any of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates and any Distribution Date,
if either (i) the Fractional Interest for such class for such date equals or
exceeds the Fractional Interest for such class calculated as of the date of
issuance of the certificates, or (ii) that class of such Subordinate
Certificates is the only class of such Subordinate Certificates then
outstanding.

          "Closing Date" means September 30, 2004.

          "Code" means the Internal Revenue Code of 1986, as amended.


                                     S-112




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 85 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 244 of 512




<Page>



          "Collection Account" means the account established and maintained by
the master servicer for the benefit of the certificateholders, which account may
be deemed to be a sub-account of the Distribution Account.

          "Compensating Interest" means (A) for any Distribution Date and any
servicer, an amount required to be paid by such servicer under the related
Servicing Agreement in connection with Prepayment Interest Shortfalls that occur
on Loans serviced by such servicer for the related Distribution Date and (B) for
any Distribution Date and the master servicer, an amount required to be paid by
the Master Servicer pursuant to the Pooling and Servicing Agreement in
connection with Prepayment Interest Shortfalls that occur on Loans serviced
under the Wells Fargo Conduit and Norwest Conduit Servicing Guide dated January
1997, as amended in July 1997, as a result of a prepayment in full, for the
related Distribution Date. The amount of such Compensating Interest Payments is
generally limited, in the case of any servicer, to the aggregate Servicing Fees
due to the applicable servicer for such Distribution Date, and in the case of
the master servicer, to the aggregate compensation due to the Master Servicer
for such Distribution Date. If any servicer fails to make its required
Compensating Interest payment on any Distribution Date, the master servicer will
be required to make such Compensating Interest payment to the same extent that
such servicer was required to make such Compensating Interest payment.

          "Constant Prepayment Rate" or "CPR" means "Constant Prepayment Rate"
or "CPR" as defined in "Prepayment and Yield Considerations--Modeling
Assumptions" in this prospectus supplement.

           "Countrywide" means Countrywide Home Loans, Inc.

          "Cross-Over Date" means (A) with respect to Group 1, the Distribution
Date on which the Certificate Principal Balances of the Group 15-B Subordinate
Certificates have been reduced to zero, (B) with respect to Group 2, the
Distribution Date on which the Certificate Principal Balances of the Class
30-B-1, Class 30-B-2, Class 30-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
Certificates have been reduced to zero and (C) with respect to Group 3 and Group
4, the Distribution Date on which the Certificate Principal Balances of the
Class HY-B-1, Class HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class
C-B-6 Certificates have been reduced to zero.

           "Cut-off Date" means September 1, 2004.

          "Cut-off Date Pool Balance" means, with respect to any Loan Group, the
aggregate Scheduled Principal Balance of the Loans in such Loan Group as of the
Cut-off Date.

          "Debt Service Reduction" means a reduction in the amount of the
monthly payment due on a Loan as established by a bankruptcy court in a
bankruptcy of the related borrower, other than a Deficient Valuation.

          "Deficient Valuation" means the difference between the outstanding
principal balance of a Loan and a reduced secured debt as a result of a
bankruptcy court establishing the value of the mortgaged property at an amount
less than the then outstanding principal balance of the Loan in connection with
a bankruptcy of the related borrower.


                                     S-113




<Page>



          "Definitive Certificate" means any certificate represented by a
physical certificate and not a book-entry certificate.

          "Discount Loan" means any Group 2 Loan having a Net Mortgage Rate as
of the Cut-off Date less than the Required Coupon for Loan Group 2.

          "Distribution Account" means the account established and maintained by
the trust administrator for benefit of the certificateholders.

          "Distribution Date" means, the 25th day of each month, or if that day
is not a business day, the first business day after that 25th day, commencing in
October 2004.

           "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

         "Event of Servicing Termination" means "Event of Servicing Termination"
as defined in "The Pooling and Servicing Agreement--Events of Servicing
Termination" in this prospectus supplement.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                           Page 86 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 245 of 512


         "Excess Interest Amount" means, for any Distribution Date, an amount
equal to the product of (i) the Excess Interest Rate divided by 12 and (ii) the
aggregate Scheduled Principal Balance of the Group 1 Loans.

         "Excess Interest Rate" means a per annum rate equal to 0.01%.

         "Fair Market Value Excess" means, with respect to any Loan, "Fair
Market Value Excess" as defined in "The Pooling and Servicing
Agreement--Termination" in this prospectus supplement.

            "Fitch" means Fitch Ratings.

          "Fractional Interest" means, (A) with respect to any Distribution Date
and each of the Group 15-B Subordinate Certificates, a fraction (expressed as a
percentage), the numerator of which is the Certificate Principal Balance of such
class and each class of Group 15-B Subordinate Certificates subordinate to such
class, if any, and the denominator of which is the aggregate Scheduled Principal
Balance of the Group 1 Loans, (B) with respect to any Distribution Date and each
of the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates, a fraction
(expressed as a percentage), the numerator of which is the Certificate Principal
Balance of such class and each class of such Subordinate Certificates
subordinate to such class, if any, plus the Group 2 Portion and the denominator
of which is the aggregate Scheduled Principal Balance of the Group 2 Loans (net
of the PO Percentage of the Scheduled Principal Balance of each Discount Loan),
(C) with respect to any Distribution Date and each of the Class HY-B-1, Class
HY-B-2 and Class HY-B-3 Certificates, a fraction (expressed as a percentage),
the numerator of which is the Certificate Principal Balance of such class and
each class of such Subordinate Certificates subordinate to such class, if any,
plus the Group 3/4 Portion and the denominator of which is the aggregate
Scheduled Principal Balance of the Group 3 and Group 4 Loans, and (D) with
respect to any Distribution Date and each of the Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates, a fraction (expressed as a percentage), the numerator
of which is the Certificate Principal Balance of such class and each class of
such Subordinate Certificates


                                       S-114




<Page>



subordinate to such class, if any, and the denominator of which is the aggregate
Scheduled Principal Balance of the Group 2 (net of the PO Percentage of the
Scheduled Principal Balance of each Discount Loan), Group 3 and Group 4 Loans.

            "Group" means either a Certificate Group or Loan Group as the context
requires.

          "Group 1 Certificates" means the Class 1-A-1, Class A-LR and Class
A-UR Certificates.

            "Group 1 Loans" means those Loans designated as "Group 1 Loans."

          "Group 2 Certificates" means the Class 2-A-1, Class 2-A-2, Class
2-A-3, Class 2-A-4, Class 2-A-5 and Class 2-A-6 Certificates.

            "Group 2 Loans" means those Loans designated as "Group 2 Loans."

          "Group 2 Portion" means with respect to any date of determination, the
portion of the Certificate Principal Balance of Class C-B-4, Class C-B-5 and
Class C-B-6 Certificates related to Loan Group 2, which shall be equal to the
excess of (x) the Scheduled Principal Balance of the Loans in Loan Group 2 over
(y) the sum of (i) the Certificate Principal Balances of the Senior Certificates
related to Loan Group 2 and (ii) the Certificate Principal Balances of the Class
30-B-1, Class 30-B-2 and Class 30-B-3 Certificates as of such date of
determination.

            "Group 3 Certificates" means the Class 3-A-1 Certificates.

            "Group 3 Loans" means those Loans designated as "Group 3 Loans."

          "Group 4 Certificates" means the Class 4-A-1 and Class 4-A-2
Certificates.

            "Group 4 Loans" means those Loans designated as "Group 4 Loans."

          "Group 3/4 Portion" means with respect to any date of determination,
the portion of the Certificate Principal Balance of the Class C-B-4, Class C-B-5
and Class C-B-6 Certificates related to Loan Group 3 and Loan Group 4, which
shall be equal to the excess of (x) the Scheduled Principal Balance of the Loans
in Loan Group 3 and Loan Group 4 over (y) the sum of (i) the Certificate
Principal Balances of the Senior Certificates related to Loan Group 3 and Loan
Group 4 and (ii) the Certificate Principal Balances of the Class HY-B-1, Class
HY-B-2 and Class HY-B-3 Certificates as of such date of determination.

            "Group 15-B Subordinate Certificates" means the Class 15-B-1, Class




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                         Page 87 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 246 of 512


15-B-2, Class 15-B-3, Class 15-B-4, Class 15-B-5 and Class 15-B-6 Certificates.

          "Group Subordinate Amount" means, as to any Distribution Date, with
respect to a Loan Group, the amount equal to the excess of the aggregate
Scheduled Principal Balance of the Loans in that Loan Group (net of the PO
Percentage of each Loan in that Loan Group) over the aggregate Certificate
Principal Balance of the Senior Certificates (other than the Class PO
Certificates and Interest Only Certificates) of the related Certificate Group.

          "Interest Accrual Period" means, for any Distribution Date and each
class of offered certificates, the period from and including the first day of
the calendar month immediately


                                     S-115




<Page>



preceding the month in which such Distribution Date occurs, commencing September
1, 2004, to and including the last day of that month, on the basis of a 360-day
year consisting of twelve 30-day months.

          "Interest Only Certificates" means the Class A-X Certificates.

          "Interest Shortfall" means, with respect to a Loan and any
Distribution Date, "Interest Shortfall" as defined in "Description of the
Offered Certificates--Interest" in this prospectus supplement.

          "Lender Paid Mortgage Insurance Loan" means each Loan for which the
Lender Paid Mortgage Insurance Rate applies.

          "Lender Paid Mortgage Insurance Rate" means, with respect to 1 Loan,
representing 0.05% of the Aggregate Cut-Off Date Principal Balance of the Loans,
the per annum rate set forth in the mortgage loan schedule attached to the
Pooling and Servicing Agreement, which represents the portion of the interest
payment due from the related borrower that will be used by the related servicer
to pay the premium for the required primary mortgage guaranty insurance policy.

          "Liquidated Loan" means any defaulted Loan as to which the master
servicer has determined that all amounts which it expects to recover from or on
account of such Loan have been recovered.

          "Loan" means any of the mortgage loans included in the trust.

          "Loan Group" means any of Loan Group 1, Loan Group 2, Loan Group 3 or
Loan Group 4.

          "Loan Group 1" means the Group 1 Loans.

          "Loan Group 2" means the Group 2 Loans.

          "Loan Group 3" means the Group 3 Loans.

          "Loan Group 4" means the Group 4 Loans.

          "Loan-to-Value or LTV Ratio" means, with respect to a Loan at any
given time, a fraction, expressed as a percentage, the numerator of which is the
principal balance of the related Loan at the date of determination and the
denominator of which is (a) in the case of a purchase, the lesser of the selling
price of the Mortgaged Property or its appraised value at the time of sale, or
(b) in the case of a refinance, the appraised value of the Mortgaged Property at
the time of such refinance.

          "Loss Allocation Limitation" means with respect to Group 1, Group 2,
Group 3 or Group 4, the limitation on reductions of the Certificate Principal
Balance of any class on any Distribution Date on account of any Realized Loss on
a Loan to the extent that the reduction would have the effect of reducing the
aggregate Certificate Principal Balance of all of the Group 1, Group 2, Group 3
or Group 4 Certificates as of that Distribution Date to an amount less than


                                     S-116




<Page>



the aggregate of the Pool Balances for Loan Group 1, Loan Group 2, Loan Group 3
and Loan Group 4 as of the following Distribution Date, less any Deficient
Valuations applicable to each such Loan Group and less the PO Percentage of the
Scheduled Principal Balance of any Discount Loans.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 88 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 247 of 512


          "Mortgage Interest Rate" means, with respect to each Loan, the per
annum interest rate at which the Loan accrues interest.

           "Mortgage Loan Purchase Agreement" is the mortgage loan purchase
agreement, dated as of September 30, 2004, between the transferor and the
depositor.

          "Mortgage Note" is a document that evidences an interest in a mortgage
loan secured by a mortgage or deed of trust.

          "Mortgaged Property" means, with respect to any Loan, the property
securing the Loan.

          "Net Interest Shortfall" means, as to a Loan Group with respect to any
Distribution Date, "Net Interest Shortfall" as defined in "Description of the
Offered Certificates--Interest" in this prospectus supplement.

          "Net Mortgage Rate" for each Loan is the applicable Mortgage Interest
Rate less (i) the Servicing Fee Rate and (ii) the Lender Paid Mortgage Insurance
Rate, if applicable.

          "Net Prepayment Interest Shortfall" means, with respect to any
Distribution Date, "Net Prepayment Interest Shortfall" as defined in
"Description of the Offered Certificates--Interest" in this prospectus
supplement.

          "Non-Discount Loan" means any Group 2 Loan having a Net Mortgage Rate
as of the Cut-off Date equal to or in excess of the Required Coupon for Loan
Group 2.

          "Non-PO Percentage" means, with respect to any Group 1, Group 3 or
Group 4 Loan, 100%, and with respect to any of Group 2 Loan:

               (1) any Discount Loan in that Loan Group, the fraction, expressed
     as a percentage, equal to Net Mortgage Rate divided by the Required Coupon
     for such Loan Group; and

               (2) any Non-Discount Loan in that Loan Group, 100%.

          "Non-PO Recoveries" means, with respect to Recoveries and any
Distribution Date, an amount equal to the excess, if any, of (i) the amount of
Recoveries over (ii) the amount of the aggregate of the PO Recoveries for that
Distribution Date.

          "Notional Amount" means, with respect to any Distribution Date and the
Class A-X certificates, the sum of (i) an amount equal to the product of (A) the
aggregate Scheduled Principal Balance of the outstanding Non-Discount Loans and
(B) a fraction, (x) the numerator of which is equal to the weighted average of
the Stripped Interest Rates for the Non-Discount Loans and (y) the denominator
of which is equal to 6.500% and (ii) an amount equal to the Excess Interest
Amount for that Distribution Date divided by 6.500% and multiplied by 12. The


                                     S-117




<Page>



Notional Amount of the Class A-X certificates for the first Interest Accrual
Period is expected to be approximately $22,101,782.

          "Offered Group 15-B Subordinate Certificates" means any of the Class
15-B-1, Class 15-B-2 or Class 15-B-3 Certificates.

          "Original Subordinate Principal Balance" means, (A) with respect to
the Group 15-B Subordinate Certificates, the aggregate of the Certificate
Principal Balances of the Group 15-B Subordinate Certificates as of the date of
issuance of the certificates, (B) with respect to the Class 30-B-1, Class 30-B-2
and Class 30-B-3 Certificates, the aggregate of the Certificate Principal
Balances of the Class 30-B-1, Class 30-B-2 and Class 30-B-3 Certificates as of
the date of issuance of the certificates, (C) with respect to the Class HY-B-1,
Class HY-B-2 and Class HY-B-3 Certificates, the aggregate of the Certificate
Principal Balances of the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates as of the date of issuance of the certificates and (D) with respect
to the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates, the aggregate of
the Certificate Principal Balances of the Class C-B-4, Class C-B-5 and Class
C-B-6 Certificates as of the date of issuance of the certificates.

          "Plan" is any:

               (1) employee benefit plan as defined in Section 3(3) of ERISA;

               (2) plan described in Section 4975(e)(1) of the Code, including
     individual retirement accounts or Keogh plans; or

               (3) entity whose underlying assets include plan assets by reason
     of an investment in the entity by a plan described in clause (1) or (2)




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                            Page 89 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 248 of 512


     above.

          "PO Percentage" means, with respect to:

               (1) any Discount Loan, 100% minus the Non-PO Percentage for that
     Discount Loan; and

                (2) any Non-Discount Loan, 0%.

          "PO Recovery" means, with respect to Recoveries on Discount Loans, any
Distribution Date and the Class PO Certificates, an amount equal to the lesser
of (a) the PO Percentage of each Recovery on a Discount Loan and (b) the Class
PO Deferred Amount for that Distribution Date.

          "Pool Balance" means, with respect to any Distribution Date and Loan
Group, the aggregate Scheduled Principal Balance of the Loans in that Loan
Group.

          "Pooling and Servicing Agreement" is the pooling and servicing
agreement dated as of September 1, 2004 among the depositor, the master
servicer, the trust administrator, the custodians and the trustee.

          "Prepayment Assumption" means "Prepayment Assumption" as defined in
"Prepayment and Yield Considerations--Modeling Assumptions" in this prospectus
supplement.


                                     S-118




<Page>



          "Prepayment Interest Shortfall" means, (i) with respect to any
Distribution Date and each Loan (other than a Loan serviced by Bank of America,
N.A., Washington Mutual Bank, FA, Countrywide, Colonial Savings, F.A., Hibernia
National Bank, the Huntington Mortgage Company, US Bank Home Mortgage or
Washington Mutual Bank, F.A.) with respect to which a prepayment in full or a
partial prepayment, has occurred during the month preceding such Distribution
Date, the difference between (a) one month's interest at the Net Mortgage Rate
on the Scheduled Principal Balance of the Loan or partial payment, as
applicable, and (b) the amount of interest at the Net Mortgage Rate actually
received with respect to the Loan and principal prepayment; (ii) with respect to
any Distribution Date and each Loan serviced by Bank of America, N.A.,
Washington Mutual Bank, FA, Colonial Savings, F.A., Hibernia National Bank, The
Huntington Mortgage Company or US Bank Home Mortgage, with respect to which a
prepayment in full has occurred during the month preceding such Distribution
Date, the difference between (a) one month's interest at the Net Mortgage Rate
on the Scheduled Principal Balance of the Loan and (b) the amount of interest at
the Net Mortgage Rate actually received with respect to the Loan and principal
prepayment; and (iii) with respect to any Distribution Date and each Loan
serviced by Countrywide Home Loans, Inc. with respect to which a prepayment in
full or a partial prepayment has occurred during the month preceding such
Distribution Date on any day other than the day of the month on which a monthly
payment is due on such Loan, the difference between (a) one month's interest at
the Net Mortgage Rate on the Scheduled Principal Balance of the Loan or partial
payment, as applicable, and (b) the amount of interest at the Net Mortgage Rate
actually received with respect to the Loan and principal prepayment.

          "Prepayment Period" means, with respect to any prepayment of a Loan
serviced by any servicer and any Distribution Date, the calendar month preceding
the month in which such Distribution Date occurs.

          "Principal Only Certificates" means the Class PO Certificates.

          "Purchase Price" means, with respect to each Loan required to be
purchased by the transferor, an amount equal to the sum of (a) 100% of the
unpaid principal balance of that Loan on the date of purchase, (b) accrued and
unpaid interest on that Loan at the applicable Mortgage Interest Rate from the
date through which interest was last paid by the related borrower, or the date
on which the applicable servicer or the master servicer, as the case may be,
made an advance in respect of such interest (which was not reimbursed), to the
due date in the month in which the purchase price is to be distributed to
certificateholders and (c) in the event that such Loan is repurchased by the
transferor due to a breach of the transferor's representations and warranties in
the Pooling and Servicing Agreement relating to applicable predatory and abusive
lending laws, any costs and damages incurred by the trust in connection with a
violation of a predatory or abusive lending law with respect to such Loan, less
(d) any amounts received in respect of such Loan which are being held for future
distribution.

          "Rating Agency" means either of S&P or Fitch.

          "Realized Loss" means with respect to any Loan:

               (1) as to any Liquidated Loan, the unpaid principal balance
     thereof plus accrued and unpaid interest thereon at the Net Mortgage Rate
     through the last day of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 90 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 249 of 512



                                      S-119




<Page>



     month of liquidation, less the net proceeds from the liquidation of, and
     any insurance proceeds from, such Loan and the related Mortgaged Property;
     and

               (2) as to any Loan, a Deficient Valuation.

          "Record Date" means, with respect to any Distribution Date and the
offered certificates, the last business day of the month immediately preceding
the month in which the related Distribution Date occurs.

          "Recovery" means an amount, net of any reimbursable expenses, received
in respect of principal which has previously been allocated as a Realized Loss
to a class of certificates.

          "Regular Certificates" means the certificates, other than the Residual
Certificates.

          "Relevant UCC" means the Uniform Commercial Code as in effect in the
applicable jurisdiction.

          "Relief Act" means the Servicemembers Civil Relief Act or any
comparable state or local statute (including the comparable provisions under the
California Military and Veterans Code), in each case, as amended.

          "Relief Act Reduction" means any reduction in the interest rate on a
Loan due to the application of the Relief Act. See "Certain Legal Aspects of
Residential Loans--Servicemembers Civil Relief Act the California Military and
Veterans Code" in the prospectus.

          "REO Property" is a property acquired on behalf of the
certificateholders in respect of a defaulted Loan through foreclosure,
deed-in-lieu of foreclosure, repossession or otherwise.

          "Required Coupon" means, for Loan Group 2, 6.500% per annum.

          "Residual Certificates" means the Class A-LR and Class A-UR
certificates.

          "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          "Scheduled Principal Balance" means, as to any Loan and any
Distribution Date, the unpaid principal balance of such Loan as of that due date
in the month preceding the month in which that Distribution Date occurs, as
specified in the amortization schedule at the time relating to that Loan (before
any adjustment to such amortization schedule by reason of any moratorium or
similar waiver or grace period) after giving effect to (i) any previous partial
principal prepayments, liquidation proceeds and insurance proceeds allocable to
principal received during the Prepayment Period for the prior Distribution Date
and (ii) the payment of principal due on that due date and irrespective of any
delinquency in payment by the related borrower.

          "Senior Certificates" means any of the Group 1, Group 2, Group 3,
Group 4, Class A-X and Class PO Certificates, as applicable.

          "Senior Final Distribution Date" means as to Certificate Group 1,
Certificate Group 2, Certificate Group 3 and Certificate Group 4, the
Distribution Date on which the respective


                                      S-120




<Page>



Certificate Principal Balances of the Senior Certificates of each of such
Certificate Groups have each been reduced to zero.

         "Senior Optimal Principal Amount" means, for any Loan Group and any
Distribution Date, the sum of:

               (1) the   Senior Percentage related to such Group of the sum for
     each Loan in that   Group of the applicable Non-PO Percentage of all
     scheduled monthly   payments of principal due on each Loan on the related due
     date after giving   effect to any Deficient Valuation or Debt Service




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                         Page 91 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 250 of 512


     Reduction;

               (2) the Senior Percentage related to such Group of the sum for
     each Loan in that Group of the applicable Non-PO Percentage of the
     principal portion of the Purchase Price of each Loan in that Group that was
     repurchased by the transferor or another person with respect to that
     Distribution Date;

               (3) the Senior Percentage related to such Group of the sum for
     each Loan in that Group of the applicable Non-PO Percentage of any
     Substitution Adjustment Amounts in respect of a Loan in that Group received
     with respect to that Distribution Date;

               (4) the Senior Percentage related to such Group of the sum for
     each Loan in that Group of the applicable Non-PO Percentage of the amount
     of net insurance proceeds or net liquidation proceeds allocable to
     principal received in the prior calendar month with respect to a Loan in
     that Group that is not a Liquidated Loan;

               (5) with respect to each Loan in that Group that became a
     Liquidated Loan during the prior calendar month, the lesser of:

                    (a) the Senior Percentage related to such Group of the
               applicable Non-PO Percentage of the Scheduled Principal Balance
               of that Loan; and

                    (b) the Senior Prepayment Percentage related to such Group
               of the applicable Non-PO Percentage of the amount of the net
               insurance proceeds or net liquidation proceeds allocable to
               principal received with respect to that Loan during the prior
               calendar month;

               (6) the Senior Prepayment Percentage related to such Group of the
     sum for each Loan in that Group of the applicable Non-PO Percentage:

                    (a) principal prepayments in full in respect of a Loan in
               that Group received during the related Prepayment Period; and

                    (b) partial principal prepayments in respect of a Loan in
               that Group applied during the related Prepayment Period;

               (7) with respect to any Distribution Date prior to the related
     Cross-Over Date only, the Senior Prepayment Percentage related to such
     Group of the Non- PO Recoveries for that Group received during the related
     Prepayment Period;


                                      S-121




<Page>



provided, however, that if a Deficient Valuation or Debt Service Reduction is
sustained with respect to a Loan in that Loan Group that is not a Liquidated
Loan after the related Bankruptcy Loss Coverage Amount has been reduced to zero,
the Senior Optimal Principal Amount for that Loan Group will be reduced on the
related Distribution Date by the Senior Percentage of the principal portion of
such Deficient Valuation or Debt Service Reduction;

          "Senior Percentage" means, with respect to any Certificate Group and
any Distribution Date, the lesser of 100% and the percentage obtained by
dividing the aggregate Certificate Principal Balances of all Senior Certificates
(other than the Principal Only Certificates and the Interest Only Certificates)
of such Certificate Group immediately preceding that Distribution Date by the
applicable Non-PO Percentage of the Scheduled Principal Balance of the Loans in
that Loan Group for that Distribution Date.

          "Senior Prepayment Percentage" means, with respect to any Certificate
Group and any Distribution Date, the percentage (not exceeding 100%) set forth
in the following table:

<TABLE>
<CAPTION>
    Distribution Date Occurring                       Senior Prepayment Percentage
-----------------------------------    -------------------------------------------------------
<S>                                    <C>
October 2004 through September 2009    100%

October 2009 through September 2010    Senior Percentage of that Certificate Group plus 70% of
                                       the Subordinate Percentage

October 2010 through September 2011    Senior Percentage of that Certificate Group plus 60% of
                                       the Subordinate Percentage

October 2011 through September 2012    Senior Percentage of that Certificate Group plus 40% of
                                       the Subordinate Percentage




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                     7/20/2020
                                                                         Page 92 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 251 of 512


October 2012 through September 2013    Senior Percentage of that Certificate Group plus 20% of
                                       the Subordinate Percentage

After September 2013                   Senior Percentage of that Certificate Group
</TABLE>

          provided, however, that on any of the foregoing Distribution Dates if
the Senior Percentage for any Certificate Group exceeds the initial Senior
Percentage for that Certificate Group, the Senior Prepayment Percentage for such
Certificate Group will once again equal 100%,

          The reductions in the Senior Prepayment Percentage for Certificate
Group 1 described above will not occur, unless, as of the last day of the month
preceding the Distribution Date:

               (1) the aggregate Scheduled Principal Balance of Group 1 Loans
     delinquent 60 days or more (including for this purpose any of such Loans in
     bankruptcy or foreclosure and such Loans with respect to which the related
     Mortgaged Property has been acquired by the trust) does not exceed 50% of
     the aggregate Certificate Principal Balances of the Group 15-B Subordinate
     Certificates as of that date; and

               (2) cumulative Realized Losses with respect to the Group 1 Loans
     do not exceed:


                                      S-122




<Page>



                    (a) 30% of the Original Subordinate Principal Balance of the
               Group 15-B Subordinate Certificates if such Distribution Date
               occurs between and including October 2009 and September 2010;

                    (b) 35% of the Original Subordinate Principal Balance of the
               Group 15-B Subordinate Certificates if such Distribution Date
               occurs between and including October 2010 and September 2011;

                    (c) 40% of the Original Subordinate Principal Balance of the
               Group 15-B Subordinate Certificates if such Distribution Date
               occurs between and including October 2011 and September 2012;

                    (d) 45% of the Original Subordinate Principal Balance of the
               Group 15-B Subordinate Certificates if such Distribution Date
               occurs between and including October 2012 and September 2013; and

                    (e) 50% of the Original Subordinate Principal Balance of the
               Group 15-B Subordinate Certificates if such Distribution Date
               occurs after September 2013;

          Prior to the date on which the Certificate Principal Balances of the
Class C-B-4, Class C-B-5 and Class C-B-6 Certificates have been reduced to zero,
the reductions in the Senior Prepayment Percentages for Certificate Group 2,
Certificate Group 3 and Certificate Group 4 described above will not occur,
unless, as of the last day of the month preceding the Distribution Date:

               (1) the aggregate Scheduled Principal Balance of Group 2, Group 3
     and Group 4 Loans delinquent 60 days or more (including for this purpose
     any of such Loans in bankruptcy or foreclosure and such Loans with respect
     to which the related Mortgaged Property has been acquired by the trust)
     does not exceed 50% of the aggregate Certificate Principal Balances of the
     Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class HY-B-2, Class
     HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6 Certificates as of that
     date; and

               (2) cumulative Realized Losses with respect to the Group 2, Group
     3 and Group 4 Loans do not exceed:

                    (a) 30% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class
               HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
               Certificates if such Distribution Date occurs between and
               including October 2009 and September 2010;

                    (b) 35% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class
               HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
               Certificates if such Distribution Date occurs between and
               including October 2010 and September 2011;

                    (c) 40% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class
               HY-B-2, Class HY-B-3,


                                      S-123




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                     7/20/2020
                                                                         Page 93 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 252 of 512




<Page>



               Class C-B-4, Class C-B-5 and Class C-B-6 Certificates if such
               Distribution Date occurs between and including October 2011 and
               September 2012;

                    (d) 45% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class
               HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
               Certificates if such Distribution Date occurs between and
               including October 2012 and September 2013; and

                     (e) 50% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1, Class
               HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
               Certificates if such Distribution Date occurs after September
               2013;

          On and after the date on which the Certificate Principal Balances of
the Class C-B-4, Class C-B-5 and Class C-B-6 have reduced to zero, the
reductions in the Senior Prepayment Percentage for Certificate Group 2 and
described above will not occur, unless, as of the last day of the month
preceding the Distribution Date:

               (1) the aggregate Scheduled Principal Balance of Group 2
     delinquent 60 days or more (including for this purpose any of such Loans in
     bankruptcy or foreclosure and such Loans with respect to which the related
     Mortgaged Property has been acquired by the trust) does not exceed 50% of
     the aggregate Certificate Principal Balances of the Class 30-B-1, Class
     30-B-2, and 30-B-3 Certificates as of that date; and

               (2) cumulative Realized Losses with respect to the Group 2 Loans
     do not exceed:

                    (a) 30% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, and 30-B-3 Certificates if such
               Distribution Date occurs between and including October 2009 and
               September 2010;

                    (b) 35% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, and 30-B-3 Certificates if such
               Distribution Date occurs between and including October 2010 and
               September 2011;

                    (c) 40% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, and 30-B-3 Certificates if such
               Distribution Date occurs between and including October 2011 and
               September 2012;

                    (d) 45% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, and 30-B-3 Certificates if such
               Distribution Date occurs between and including October 2012 and
               September 2013; and

                    (e) 50% of the Original Subordinate Principal Balance of the
               Class 30-B-1, Class 30-B-2, and 30-B-3 Certificates if such
               Distribution Date occurs after September 2013;


                                     S-124




<Page>



          On and after the date on which the Certificate Principal Balances of
the Class C-B-4, Class C-B-5 and Class C-B-6 have reduced to zero, the
reductions in the Senior Prepayment Percentages for Certificate Group 3 and
Certificate Group 4 described above will not occur, unless, as of the last day
of the month preceding the Distribution Date:

               (1) the aggregate Scheduled Principal Balance of Group 3 and
     Group 4 Loans delinquent 60 days or more (including for this purpose any of
     such Loans in bankruptcy or foreclosure and such Loans with respect to
     which the related Mortgaged Property has been acquired by the trust) does
     not exceed 50% of the aggregate Certificate Principal Balances of the Class
     HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates as of that date; and

               (2) cumulative Realized Losses with respect to the Group 3 and
     Group 4 Loans do not exceed:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                         Page 94 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 253 of 512


                        (a) 30% of the Original Subordinate Principal Balance
              of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates
              if such Distribution Date occurs between and including October
              2009 and September 2010;

                        (b) 35% of the Original Subordinate Principal Balance
              of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates
              if such Distribution Date occurs between and including October
              2010 and September 2011;

                        (c) 40% of the Original Subordinate Principal Balance
              of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates
              if such Distribution Date occurs between and including October
              2011 and September 2012;

                        (d) 45% of the Original Subordinate Principal Balance
              of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates
              if such Distribution Date occurs between and including October
              2012 and September 2013; and

                        (e) 50% of the Original Subordinate Principal Balance
              of the Class HY-B-1, Class HY-B-2 and Class HY-B-3 Certificates
              if such Distribution Date occurs after September 2013;

          Upon the reduction of a Senior Prepayment Percentage during one of the
periods described above, such reduction will remain in effect for the remainder
of that period.

          Notwithstanding the preceding paragraphs, if (x) on or before the
Distribution Date in September 2007, the Aggregate Subordinate Percentage is at
least 200% of the Aggregate Subordinate Percentage as of the Closing Date, the
delinquency test set forth above is satisfied and cumulative Realized Losses do
not exceed 20% of the Original Subordinate Principal Balance, the related Senior
Prepayment Percentage will equal the related Senior Percentage for that
Distribution Date plus 50% of the amount equal to 100% minus the related Senior
Percentage for that Distribution Date and (y) after the Distribution Date in
September 2007, the Aggregate Subordinate Percentage is at least 200% of the
Aggregate Subordinate Percentage as of the Closing Date, the delinquency test
set forth above is satisfied and cumulative Realized Losses do not exceed 30% of
the Original Subordinate Principal Balance (the "Two Times Test"), the related
Senior Prepayment Percentage will equal the Senior Percentage.


                                    S-125




<Page>



          "Servicer Remittance Date" means the day of each month that a servicer
is required to remit funds to the master servicer pursuant to the related
Servicing Agreement. For each servicer the Servicer Remittance Date is the 18th
day of each month (or, if such day is not a business day, either the immediately
preceding business day, or the immediately following business day, as the case
may be).

          "Servicing Agreements" means (a) with respect to the Loans serviced by
each servicer (other than Colonial Bank, F.A., Hibernia National Bank, The
Huntington Mortgage Company, Washington Mutual Bank, F.A. or U.S. Bank Home
Mortgage) those certain servicing agreements pursuant to which the servicers are
required to service the Loans as of the Cut-off Date; and (b) with respect to
the Loans serviced by Colonial Bank, F.A., Hibernia National Bank, The
Huntington Mortgage Company, Washington Mutual Bank, F.A. or U.S. Bank Home
Mortgage, the Wells Fargo Conduit and Norwest Conduit Servicing Guide, dated
January, 1997, as amended July, 2001.

          "Servicing Fee" for any Distribution Date is an amount equal to
one-twelfth of the Servicing Fee Rate for the Loan on the Scheduled Principal
Balance of the Loan.

          "Servicing Fee Rate" means for each servicer the rate described in the
applicable Servicing Agreement, as described under the caption "The Pooling and
Servicing Agreement--Servicing and Master Servicing Compensation and Payment of
Expenses" in this prospectus supplement.

          "Similar Law" means any federal, state or local law materially similar
to Title I of ERISA or Section 4975 of the Code.

          "Standard Prepayment Assumption" or "SPA" means "Standard Prepayment
Assumption" or "SPA" as defined in "Prepayment and Yield
Considerations--Modeling Assumptions" in this prospectus supplement.

          "Stripped Interest Rate" means, for each Non-Discount Loan, the excess
of the Net Mortgage Rate for that Loan over the Required Coupon for that Loan
Group.

          "Subordinate Certificates" means the Group 15-B Subordinate
Certificates and the Class 30-B-1, Class 30-B-2, Class 30-B-3, Class HY-B-1,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 95 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 254 of 512


Class HY-B-2, Class HY-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
Certificates.

          "Subordinate Certificate Writedown Amount" means, (A) as of any
Distribution Date with respect to the Group 15-B Subordinate Certificates, the
amount by which:

               (1) the Certificate Principal Balance of the Group 1
     Certificates, after giving effect to the distribution of principal and the
     allocation of Realized Losses in reduction of the Certificate Principal
     Balances of the Group 1 Certificates on that Distribution Date, exceeds

               (2) the aggregate Pool Balance of the Group 1 Loans as of the
     following Distribution Date;


                                     S-126




<Page>



(B) as of any Distribution Date on and after the date on which the Certificate
Principal Balances of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates
have been reduced to zero and with respect to the Class 30-B-1, Class 30-B-2 and
Class 30-B-3 Certificates, the amount by which:

               (1) the sum of the Certificate Principal Balances of the Group 2
     Certificates, after giving effect to the distribution of principal and the
     allocation of Realized Losses in reduction of the Certificate Principal
     Balances of those Certificates on that Distribution Date, exceeds

               (2) the Pool Balance of the Group 2 Loans as of the following
     Distribution Date, less any Deficient Valuations;

(C) as of any Distribution Date on and after the date on which the Certificate
Principal Balances of the Class C-B-4, Class C-B-5 and Class C-B-6 Certificates
have been reduced to zero and with respect to the Class HY-B-1, Class HY-B-2 and
Class HY-B-3 Certificates, the amount by which:

               (1) the sum of the Certificate Principal Balances of the Group 3
     and Group 4 Certificates, after giving effect to the distribution of
     principal and the allocation of Realized Losses in reduction of the
     Certificate Principal Balances of those Certificates on that Distribution
     Date, exceeds

               (2) the aggregate Pool Balance of the Group 3 and Group 4 Loans
     as of the following Distribution Date, less any Deficient Valuations;

and (D) as of any Distribution Date with respect to the Class C-B-4, Class C-B-5
and Class C-B-6 Certificates, the amount by which:

               (1) the sum of the Certificate Principal Balances of the Group 2,
     Group 3 and Group 4 Certificates, after giving effect to the distribution
     of principal and the allocation of Realized Losses in reduction of the
     Certificate Principal Balances of those Certificates on that Distribution
     Date, exceeds

               (2) the aggregate Pool Balance of the Group 2, Group 3 and Group
     4 Loans as of the following Distribution Date, less any Deficient
     Valuations.

          "Subordinate Optimal Principal Amount" means, for each of Group 1,
Group 2, Group 3 and Group 4 and any Distribution Date, the sum of:

               (1) the Subordinate Percentage related to such Group of the sum
     for each Loan in that Group of the applicable Non-PO Percentage of all
     scheduled monthly payments of principal due on each Loan in that Group on
     the related due date after giving effect to any Deficient Valuation or Debt
     Service Reduction;

               (2) the Subordinate Percentage related to such Group of the sum
     for each Loan in that Group of the applicable Non-PO Percentage of the
     principal portion of the


                                     S-127




<Page>



     Purchase Price of each Loan in that Group that was repurchased by the
     transferor or another person with respect to that Distribution Date;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 96 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 255 of 512


               (3) the Subordinate Percentage related to such Group of the sum
     for each Loan in that Group of the applicable Non-PO Percentage of any
     Substitution Adjustment Amounts in respect of a Loan in that Group received
     with respect to that Distribution Date;

               (4) the Subordinate Percentage related to such Group of the sum
     for each Loan in that Group of the amount of the applicable Non-PO
     Percentage of net insurance proceeds or net liquidation proceeds allocable
     to principal received in the prior calendar month with respect to a Loan in
     that Group that is not a Liquidated Loan;

               (5) with respect to each Loan in that Group that became a
     Liquidated Loan during the prior calendar month, the applicable Non-PO
     Percentage of the amount of the net insurance proceeds or net liquidation
     proceeds allocable to principal received with respect to that Loan during
     the prior calendar month that was not included in clause (5) of the
     definition of "Senior Optional Principal Amount" for such Distribution
     Date; and

               (6) the Subordinate Prepayment Percentage related to such Group
     of the sum for each Loan in that Group of the applicable Non-PO Percentage
     of:

                              (a) principal prepayments in full in respect of a
               Loan in that Group received during the related Prepayment Period;
               and

                              (b) partial principal prepayments in respect of a
               Loan in that Group applied during the related Prepayment Period;
               and

               (7) with respect to any Distribution Date prior to the related
     Cross-Over Date only, the Subordinate Prepayment Percentage related to such
     Group of the Non PO Recoveries for that Group received during the related
     Prepayment Period;

provided, however, that if a Deficient Valuation or Debt Service Reduction is
sustained with respect to a Loan in that Group that is not a Liquidated Loan,
the Subordinate Optimal Principal Amount for that Group will be reduced on the
related Distribution Date by the Subordinate Percentage related to such Group of
the principal portion of such Deficient Valuation or Debt Service Reduction.

          "Subordinate Percentage" means, with respect to any Certificate Group
and any Distribution Date, 100% minus the Senior Percentage for that Certificate
Group.

          "Subordinate Prepayment Percentage" means, with respect to any
Certificate Group and any Distribution Date, 100% minus the Senior Prepayment
Percentage for that Certificate Group, except that, on any Distribution Date
after the Senior Final Distribution Date, the Subordinate Prepayment Percentage
for each Certificate Group will equal 100%.

          "Subordinate Principal Distribution Amount" means (A) with respect to
the Group 15-B Subordinate Certificates, the aggregate amount payable as
principal on the Group 15-B Subordinate Certificates from Available Funds for
Loan Group 1 in accordance with the


                                     S-128




<Page>



priorities set forth under "Description of the Offered Certificates--Allocation
of Available Funds," after application of Available Funds for Loan Group 1 to
make payments on the Group 1 certificates as described under "Description of the
Offered Certificates--Allocation of Available Funds" and giving effect to
distributions of Accrued Certificate Interest to the Group 15-B Subordinate
Certificates in accordance with the priorities set forth under "Description of
the Offered Certificates--Allocation of Available Funds;"

          (B) with respect to the Class 30-B-1, Class 30-B-2 and Class 30-B-3
Certificates, the aggregate amount payable as principal on the Class 30-B-1,
Class 30-B-2 and Class 30-B-3 Certificates from Available Funds for Loan Group 2
in accordance with the priorities set forth under "Description of the Offered
Certificates--Allocation of Available Funds," after application of Available
Funds for Loan Group 2 to make payments on the Group 2 Certificates as described
under "Description of the Offered Certificates--Allocation of Available Funds"
and giving effect to distributions of Accrued Certificate Interest to the Class
30-B-1, Class 30-B-2 and Class 30-B-3 Certificates in accordance with the
priorities set forth under "Description of the Offered Certificates--Allocation
of Available Funds."

          (C) with respect to the Class HY-B-1, Class HY-B-2 and Class HY-B-3
Certificates, the aggregate amount payable as principal on the Class B-1, Class
B-2 and Class B-3 Certificates from Available Funds for Loan Group 3 and Loan




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 97 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 256 of 512


Group 4 in accordance with the priorities set forth under "Description of the
Offered Certificates--Allocation of Available Funds," after application of
Available Funds for each such Loan Group to make payments on the Group 3 and
Group 4 certificates as described under "Description of the Offered
Certificates--Allocation of Available Funds" (including amounts required to be
paid as described under "Subordination--Cross-Collateralization") and giving
effect to distributions of Accrued Certificate Interest to the Class HY-B-1,
Class HY-B-2 and Class HY-B-3 Certificates in accordance with the priorities set
forth under "Description of the Offered Certificates--Allocation of Available
Funds."

          (D) with respect to the Class C-B-4, Class C-B-5 and Class C-B-6
Certificates, the aggregate amount payable as principal on the Class C-B-4,
Class C-B-5 and Class C-B-6 Certificates from Available Funds for Loan Group 2,
Loan Group 3 and Loan Group 4 in accordance with the priorities set forth under
"Description of the Offered Certificates--Allocation of Available Funds," after
application of Available Funds for each such Loan Group to make payments on the
Group 2, Group 3 and Group 4 certificates as described under "Description of the
Offered Certificates--Allocation of Available Funds" (including amounts required
to be paid as described under "Subordination--Cross-Collateralization") and
giving effect to distributions of Accrued Certificate Interest to the Class
C-B-4, Class C-B-5 and Class C-B-6 Certificates in accordance with the
priorities set forth under "Description of the Offered Certificates--Allocation
of Available Funds."

          "Substitution Adjustment Amount" means in connection with a
substitution of a defective Loan for a substitute mortgage loan, an amount equal
to the excess of the principal balance of the defective Loan over the aggregate
of the principal balance of the substitute mortgage loans.

          "Undercollateralized Group" means, with respect to any of Certificate
Group 1, Certificate Group 2, Certificate Group 3 and Certificate Group 4 and
any Distribution Date, each of such Certificate Groups for which the Certificate
Principal Balances of the Senior Certificates


                                     S-129




<Page>



(other than the Class PO Certificates) of such Group (after giving effect to
distributions to be made on such Distribution Date) is greater than the Pool
Balance of the related Loan Group.

          "Wells Fargo" means Wells Fargo Bank, N.A.


                                     S-130




<Page>



                ANNEX A - MORTGAGE LOAN STATISTICAL INFORMATION

          The information set forth in this Annex A has been based on
information provided by each of the loan sellers and tabulated by the depositor.
None of the depositor, the master servicer, the trust administrator, the
underwriter or the trustee makes any representation as to the accuracy or
completeness of that information. Due to rounding, the totals in the tables
below may not reflect the sum of the line items.

                                  GROUP 1 LOANS

                           Original Principal Balances

<TABLE>
<CAPTION>
  Range of Original Principal                       Aggregate Unpaid      % of Cut-Off Date Pool
           Balances              Number of Loans   Principal Balance   Balance of the Group 1 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
$300,001 - $350,000 ..........          39            $ 10,505,373                  7.57%
$350,001 - $400,000 ..........          96              30,906,628                 22.28
$400,001 - $450,000 ..........          65              22,872,498                 16.49
$450,001 - $500,000 ..........          52              20,095,160                 14.49
$500,001 - $550,000 ..........          29              12,788,108                  9.22
$550,001 - $600,000 ..........          19               9,343,463                  6.74
$600,001 - $650,000 ..........          23              12,364,050                  8.91
$650,001 - $700,000 ..........           4               2,354,118                  1.70
$700,001 - $750,000 ..........           7               3,993,765                  2.88
$750,001 - $800,000 ..........           5               3,431,294                  2.47




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                          7/20/2020
                                                                             Page 98 of 279
               Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 257 of 512


$800,001   -   $850,000 ..........             3                 2,137,172                 1.54
$850,001   -   $900,000 ..........             2                 1,446,714                 1.04
$900,001   -   $950,000 ..........             2                 1,284,556                 0.93
$950,001   -   $1,000,000 ........             6                 5,168,836                 3.73
                                             ---              ------------               ------
Total: .......................               352              $138,691,735               100.00%
                                             ===              ============               ======
</TABLE>

          The average original principal balance of the Group 1 Loans was
approximately $473,940.


                                             A-1




<Page>



                               Current Principal Balances

<TABLE>
<CAPTION>
  Range of Current Principal                                Aggregate Unpaid      % of Cut-Off Date Pool
           Balances                    Number of Loans     Principal Balance   Balance of the Group 1 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                          <C>              <C>                         <C>
$25,001 - $50,000 ............                 1              $     32,188                  0.02%
$75,001 - $100,000 ...........                 2                   168,503                  0.12
$100,001 - $125,000 ..........                 2                   230,452                  0.17
$125,001 - $150,000 ..........                 3                   400,990                  0.29
$150,001 - $175,000 ..........                 3                   477,056                  0.34
$175,001 - $200,000 ..........                 4                   750,670                  0.54
$200,001 - $250,000 ..........                 7                 1,571,031                  1.13
$250,001 - $300,000 ..........                22                 6,225,419                  4.49
$300,001 - $350,000 ..........               108                35,047,555                 25.27
$350,001 - $400,000 ..........                73                27,214,201                 19.62
$400,001 - $450,000 ..........                47                20,028,429                 14.44
$450,001 - $500,000 ..........                22                10,326,960                  7.45
$500,001 - $550,000 ..........                18                 9,529,256                  6.87
$550,001 - $600,000 ..........                16                 9,172,964                  6.61
$600,001 - $650,000 ..........                 4                 2,515,870                  1.81
$650,001 - $700,000 ..........                 9                 6,033,694                  4.35
$700,001 - $750,000 ..........                 2                 1,422,889                  1.03
$750,001 - $800,000 ..........                 3                 2,298,167                  1.66
$800,001 - $850,000 ..........                 1                   835,446                  0.60
$850,001 - $900,000 ..........                 4                 3,501,961                  2.52
$900,001 - $950,000 ..........                 1                   908,031                  0.65
                                             ---              ------------                ------
Total: .......................               352              $138,691,735                100.00%
                                             ===              ============                ======
</TABLE>

          The average current principal balance of the Group 1 Loans was
approximately $394,011.


                                             A-2




<Page>



                                     Loan Interest Rates

<TABLE>
<CAPTION>
                                                            Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Loan Interest Rates          Number of Loans     Principal Balance   Balance of the Group 1 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                          <C>              <C>                         <C>
5.626% - 5.750%...............                 1              $    347,142                  0.25%
5.751% - 5.875%...............                 2                   968,763                  0.70
5.876% - 6.000%...............                11                 3,987,090                  2.87
6.001% - 6.125%...............                22                 8,333,140                  6.01
6.126% - 6.250%...............                62                23,201,808                 16.73
6.251% - 6.375%...............                59                23,570,285                 16.99
6.376% - 6.500%...............                71                29,269,012                 21.10
6.501% - 6.625%...............                36                14,331,256                 10.33
6.626% - 6.750%...............                33                13,225,091                  9.54
6.751% - 6.875%...............                27                11,294,906                  8.14
6.876% - 7.000%...............                 7                 3,075,895                  2.22
7.001% - 7.125%...............                 5                 1,549,555                  1.12
7.126% - 7.250%...............                 5                 2,267,009                  1.63




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                  7/20/2020
                                                                             Page 99 of 279
               Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 258 of 512


7.251%   -   7.375%...............             6                 1,760,336                 1.27
7.501%   -   7.625%...............             1                   283,713                 0.20
7.626%   -   7.750%...............             1                   334,660                 0.24
7.751%   -   7.875%...............             1                   363,457                 0.26
7.876%   -   8.000%...............             1                   167,287                 0.12
8.376%   -   8.500%...............             1                   361,330                 0.26
                                             ---              ------------               ------
Total:........................               352              $138,691,735               100.00%
                                             ===              ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 1 Loans, by Cut-Off Date Pool Balance of the Group 1 Loans, was
approximately 6.518% per annum.

                                     Original LTV Ratios

<TABLE>
<CAPTION>
                                                            Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Original LTV Ratios          Number of Loans     Principal Balance   Balance of the Group 1 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                          <C>              <C>                         <C>
50.00% or less................                88              $ 35,725,656                 25.76%
50.01% - 55.00%...............                33                13,821,374                  9.97
55.01% - 60.00%...............                34                12,838,379                  9.26
60.01% - 65.00%...............                31                13,402,676                  9.66
65.01% - 70.00%...............                45                17,256,371                 12.44
70.01% - 75.00%...............                49                18,411,656                 13.28
75.01% - 80.00%...............                63                24,607,431                 17.74
80.01% - 85.00%...............                 2                   657,838                  0.47
85.01% - 90.00%...............                 5                 1,637,404                  1.18
90.01% - 95.00%...............                 2                   332,949                  0.24
                                             ---              ------------                ------
Total:........................               352              $138,691,735                100.00%
                                             ===              ============                ======
</TABLE>

          The weighted average original LTV Ratio of the Group 1 Loans, by
Cut-Off Date Pool Balance of the Group 1 Loans, was approximately 61.00%.


                                             A-3




<Page>



                                     Current LTV Ratios

<TABLE>
<CAPTION>
                                                            Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Current LTV Ratios*          Number of Loans     Principal Balance   Balance of the Group 1 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                          <C>              <C>                         <C>
50.00% or less................               159              $ 60,527,591                 43.64%
50.01% - 55.00%...............                34                14,353,086                 10.35
55.01% - 60.00%...............                38                15,247,738                 10.99
60.01% - 65.00%...............                48                18,402,907                 13.27
65.01% - 70.00%...............                46                19,134,753                 13.80
70.01% - 75.00%...............                22                 9,317,477                  6.72
75.01% - 80.00%...............                 5                 1,708,185                  1.23
                                             ---              ------------                ------
Total:........................               352              $138,691,735                100.00%
                                             ===              ============                ======
</TABLE>

          The weighted average current LTV Ratio of the Group 1 Loans, by
Cut-Off Date Pool Balance of the Group 1 Loans, was approximately 51.92%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.

                                       Property Types

<TABLE>
<CAPTION>
                                                            Aggregate Unpaid      % of Cut-Off Date Pool
         Property Type                 Number of Loans     Principal Balance   Balance of the Group 1 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                          <C>              <C>                         <C>
Single Family.................               299              $117,242,864                 84.53%
Planned Unit Development......                33                12,469,058                  8.99




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                  7/20/2020
                                                                        Page 100 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 259 of 512


Condominium...................          16                  6,477,051                4.67
Coop..........................           2                  1,462,579                1.05
Two- to Four-Family...........           2                  1,040,182                0.75
                                       ---               ------------              ------
Total:........................         352               $138,691,735              100.00%
                                       ===               ============              ======
</TABLE>

                                   Loan Purpose

<TABLE>
<CAPTION>
                                                     Aggregate Unpaid      % of Cut-Off Date Pool
         Loan Purpose            Number of Loans    Principal Balance   Balance of the Group 1 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
Rate & Term Refinance.........         225             $ 85,054,320                 61.33%
Cash Out Refinance............          64               27,661,031                 19.94
Purchase......................          63               25,976,383                 18.73
                                       ---             ------------                ------
Total:........................         352             $138,691,735                100.00%
                                       ===             ============                ======
</TABLE>

                                 Occupancy Status

<TABLE>
<CAPTION>
                                                     Aggregate Unpaid      % of Cut-Off Date Pool
       Occupancy Status          Number of Loans    Principal Balance   Balance of the Group 1 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
Primary.......................         334             $132,037,862                 95.20%
Secondary.....................          18                6,653,873                  4.80
                                       ---             ------------                ------
Total:........................         352             $138,691,735                100.00%
                                       ===             ============                ======
</TABLE>


                                       A-4




<Page>



                           Original Terms to Maturity

<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
Original Term to Maturity                            Aggregate Unpaid   Balance of the Group 1
        (Months)                 Number of Loans    Principal Balance           Loans
------------------------------   ---------------    -----------------   ----------------------
<S>                                    <C>             <C>                      <C>
61 - 120......................           4             $ 1,580,298                1.14%
121 - 180.....................         348              137,111,437              98.86
                                       ---             ------------             ------
Total:........................         352             $138,691,735             100.00%
                                       ===             ============             ======
</TABLE>

          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 1 Loans, by Cut-Off Date Pool Balance of the Group 1 Loans, was
approximately 179 months.

                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
Remaining Term to Maturity                           Aggregate Unpaid   Balance of the Group 1
        (Months)                 Number of Loans    Principal Balance           Loans
------------------------------   ---------------    -----------------   ----------------------
<S>                                    <C>             <C>                      <C>
1 - 60........................           1             $    195,311               0.14%
61 - 120......................          30                9,896,236               7.14
121 - 180.....................         321              128,600,188              92.72
                                       ---             ------------             ------
Total:........................         352             $138,691,735             100.00%
                                       ===             ============             ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 1 Loans, by Cut-Off Date Pool Balance of the Group 1
Loans, was approximately 146 months.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                        Page 101 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 260 of 512


                                        A-5




<Page>



                        Geographic Distribution of Loans

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                      Aggregate Unpaid    Balance of the Group 1
    Geographic Distribution        Number of Loans    Principal Balance            Loans
------------------------------     ---------------    -----------------   ----------------------
<S>                                      <C>             <C>                       <C>
California....................            64             $ 24,548,819              17.70%
New York......................            57               22,676,715              16.35
Texas.........................            49               18,385,558              13.26
Florida.......................            41               17,356,987              12.51
New Jersey....................            17                6,581,118               4.75
Georgia.......................            12                4,916,826               3.55
Virginia......................            12                4,121,536               2.97
North Carolina................            10                4,024,566               2.90
Pennsylvania..................            10                3,496,154               2.52
Arizona.......................             7                3,451,501               2.49
Colorado......................             9                3,226,144               2.33
Maryland......................             7                2,943,965               2.12
Ohio..........................             6                2,606,016               1.88
Oregon........................             5                2,155,785               1.55
Connecticut...................             5                1,984,314               1.43
Minnesota.....................             5                1,918,872               1.38
Massachusetts.................             4                1,756,666               1.27
Tennessee.....................             3                1,445,559               1.04
Nevada........................             4                1,356,297               0.98
Washington....................             3                1,059,774               0.76
Alabama.......................             2                1,025,487               0.74
Louisiana.....................             2                  895,845               0.65
Arkansas......................             1                  835,446               0.60
Delaware......................             2                  770,000               0.56
Indiana.......................             3                  756,496               0.55
Michigan......................             2                  745,350               0.54
Illinois......................             2                  704,675               0.51
District Of Columbia..........             2                  676,533               0.49
South Carolina................             2                  631,377               0.46
Utah..........................             1                  537,243               0.39
New Hampshire.................             1                  465,371               0.34
Mississippi...................             1                  322,112               0.23
New Mexico....................             1                  312,626               0.23
                                         ---             ------------             ------
Total:........................           352             $138,691,735             100.00%
                                         ===             ============             ======
</TABLE>

          No more than approximately 2.00% of the Group 1 Loans, by Cut-Off Date
Pool Balance of the Group 1 Loans, will be secured by properties located in any
one zip code.

                                 Documentation Type

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                       Aggregate Unpaid   Balance of the Group 1
      Documentation Type           Number of Loans    Principal Balance           Loans
------------------------------     ---------------    -----------------   ----------------------
<S>                                      <C>             <C>                      <C>
Full..........................           311             $122,968,553              88.66%
Reduced.......................            12                4,754,223               3.43
Streamline....................            10                4,168,486               3.01
No Doc........................            10                3,305,789               2.38
Stated Doc....................             4                1,776,969               1.28
Limited.......................             5                1,717,715               1.24
                                         ---             ------------             ------
Total:........................           352             $138,691,735             100.00%
                                         ===             ============             ======
</TABLE>


                                        A-6




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                       7/20/2020
                                                                        Page 102 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 261 of 512


                                    Credit Scores

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
        Credit Scores*             Number of Loans    Principal Balance   Balance of the Group 1 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
451 - 500.....................             1             $    338,725                  0.24%
501 - 550.....................             3                1,347,935                  0.97
551 - 600.....................            11                4,216,891                  3.04
601 - 650.....................             9                4,916,963                  3.55
651 - 700.....................            52               21,651,167                 15.61
701 - 750.....................            89               36,281,829                 26.16
751 - 800.....................           154               59,127,774                 42.63
801 - 850.....................            25                8,255,428                  5.95
Not Available.................             8                2,555,022                  1.84
                                         ---             ------------                ------
Total:........................           352             $138,691,735                100.00%
                                         ===             ============                ======
</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 1 Loans, by Cut-Off Date Pool
Balance of the Group 1 Loans, was approximately 735.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                 Delinquency Status

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
      Delinquency Status           Number of Loans    Principal Balance   Balance of the Group 1 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
0.............................           348             $136,815,442                 98.65%
30 - 59.......................             3                1,200,695                  0.87
60 - 89.......................             1                  675,598                  0.49
                                         ---             ------------                ------
Total:........................           352             $138,691,735                100.00%
                                         ===             ============                ======
</TABLE>


                                        A-7




<Page>



                                    GROUP 2 LOANS

                           Original Principal Balances

<TABLE>
<CAPTION>
  Range of Original Principal                          Aggregate Unpaid      % of Cut-Off Date Pool
           Balances                Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
$300,001 - $350,000...........            165            $ 53,414,001                 11.44%
$350,001 - $400,000...........            382             136,784,667                 29.29
$400,001 - $450,000...........            205              82,979,388                 17.77
$450,001 - $500,000...........            127              57,820,299                 12.38
$500,001 - $550,000...........             77              38,387,780                  8.22
$550,001 - $600,000...........             73              40,190,814                  8.61
$600,001 - $650,000...........             44              26,709,714                  5.72
$650,001 - $700,000...........             10               6,424,950                  1.38
$700,001 - $750,000...........              6               4,255,075                  0.91
$750,001 - $800,000...........             10               7,370,435                  1.58
$800,001 - $850,000...........              1                 767,934                  0.16
$850,001 - $900,000...........              4               3,398,104                  0.73
$900,001 - $950,000...........              3               2,697,388                  0.58
$950,001 - $1,000,000.........              5               4,805,157                  1.03
$1,000,001 or more............              1               1,003,620                  0.21
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

          The average original principal balance of the Group 2 Loans was
approximately $441,872.

                           Current Principal Balances




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                        Page 103 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 262 of 512


<TABLE>
<CAPTION>
  Range of Current Principal                            Aggregate Unpaid      % of Cut-Off Date Pool
           Balances                Number of Loans     Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                     <C>               <C>                         <C>
$125,001 - $150,000...........              1             $    136,483                  0.03%
$150,001 - $175,000...........              3                  496,796                  0.11
$200,001 - $250,000...........              5                1,191,525                  0.26
$250,001 - $300,000...........             11                3,145,296                  0.67
$300,001 - $350,000...........            265               88,194,485                 18.88
$350,001 - $400,000...........            332              123,486,353                 26.44
$400,001 - $450,000...........            180               75,821,029                 16.24
$450,001 - $500,000...........            121               57,158,048                 12.24
$500,001 - $550,000...........             76               40,029,573                  8.57
$550,001 - $600,000...........             48               27,376,348                  5.86
$600,001 - $650,000...........             38               23,606,686                  5.05
$650,001 - $700,000...........              7                4,750,923                  1.02
$700,001 - $750,000...........              7                5,084,004                  1.09
$750,001 - $800,000...........              6                4,627,510                  0.99
$800,001 - $850,000...........              1                  805,540                  0.17
$850,001 - $900,000...........              5                4,387,574                  0.94
$900,001 - $950,000...........              2                1,833,547                  0.39
$950,001 - $1,000,000.........              4                3,873,988                  0.83
$1,000,001 or more............              1                1,003,620                  0.21
                                        -----             ------------                ------
Total:........................          1,113             $467,009,328                100.00%
                                        =====             ============                ======
</TABLE>

          The average current principal balance of the Group 2 Loans was
approximately $419,595.


                                         A-8




<Page>



                                 Loan Interest Rates

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Loan Interest Rates      Number of Loans     Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                     <C>               <C>                         <C>
5.251% - 5.375%...............              1             $    591,403                  0.13%
5.751% - 5.875%...............              3                1,103,388                  0.24
5.876% - 6.000%...............              6                2,187,487                  0.47
6.001% - 6.125%...............             11                4,825,545                  1.03
6.126% - 6.250%...............             24                9,531,513                  2.04
6.251% - 6.375%...............             30               12,766,274                  2.73
6.376% - 6.500%...............             58               24,083,013                  5.16
6.501% - 6.625%...............             68               29,490,819                  6.31
6.626% - 6.750%...............            177               73,633,213                 15.77
6.751% - 6.875%...............            233              101,670,772                 21.77
6.876% - 7.000%...............            123               52,953,119                 11.34
7.001% - 7.125%...............             73               29,502,229                  6.32
7.126% - 7.250%...............             94               38,302,818                    8.2
7.251% - 7.375%...............             55               23,888,954                  5.12
7.376% - 7.500%...............             40               16,119,422                  3.45
7.501% - 7.625%...............             27               10,501,137                  2.25
7.626% - 7.750%...............             16                5,791,943                  1.24
7.751% - 7.875%...............             25                9,809,652                  2.10
7.876% - 8.000%...............             14                5,780,986                  1.24
8.001% - 8.125%...............              5                2,391,062                  0.51
8.126% - 8.250%...............              7                2,864,648                  0.61
8.251% - 8.375%...............             12                4,717,384                  1.01
8.376% - 8.500%...............              2                  758,165                  0.16
8.501% - 8.625%...............              5                1,952,699                  0.42
8.626% - 8.750%...............              3                1,295,646                  0.28
8.751% - 8.875%...............              1                  496,036                  0.11
                                        -----             ------------                ------
Total:........................          1,113             $467,009,328                100.00%
                                        =====             ============                ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 2 Loans, by Cut-Off Date Pool Balance of the Group 2 Loans, was
approximately 6.995% per annum.

                                 Original LTV Ratios

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid     % of Cut-Off Date Pool




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                              7/20/2020
                                                                        Page 104 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 263 of 512


 Range of Original LTV Ratios      Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
50.00% or less................             92            $ 41,821,367                  8.96%
50.01% - 55.00%...............             38              16,928,901                  3.62
55.01% - 60.00%...............             69              30,787,305                  6.59
60.01% - 65.00%...............             71              31,143,921                  6.67
65.01% - 70.00%...............            167              74,090,642                 15.86
70.01% - 75.00%...............            142              59,553,770                 12.75
75.01% - 80.00%...............            440             177,562,163                 38.02
80.01% - 85.00%...............             20               7,524,848                  1.61
85.01% - 90.00%...............             64              24,143,982                  5.17
90.01% - 95.00%...............             10               3,452,428                  0.74
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

          The weighted average original LTV Ratio of the Group 2 Loans, by
Cut-Off Date Pool Balance of the Group 2 Loans, was approximately 70.71%.


                                        A-9




<Page>



                                 Current LTV Ratios

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Current LTV Ratios*      Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
50.00% or less................            114            $ 50,667,172                 10.85%
50.01% - 55.00%...............             53              23,214,800                  4.97
55.01% - 60.00%...............             91              37,410,539                  8.01
60.01% - 65.00%...............            106              46,599,351                  9.98
65.01% - 70.00%...............            163              71,293,172                 15.27
70.01% - 75.00%...............            214              87,298,131                 18.69
75.01% - 80.00%...............            289             119,040,987                 25.49
80.01% - 85.00%...............             38              14,597,311                  3.13
85.01% - 90.00%...............             38              14,450,799                  3.09
90.01% - 95.00%...............              7               2,437,066                  0.52
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

          The weighted average current LTV Ratio of the Group 2 Loans, by
Cut-Off Date Pool Balance of the Group 2 Loans, was approximately 67.29%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.

                                   Property Types

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
         Property Type             Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
Single Family.................            984            $412,379,214                 88.30%
Planned Unit Development......             60              23,296,270                  4.99
Condominium...................             50              22,524,316                  4.82
Two- to Four-Family...........             10               5,141,637                  1.10
Coop..........................              8               3,338,057                  0.71
Manufactured Housing..........              1                 329,834                  0.07
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

                                    Loan Purpose

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
         Loan Purpose              Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                        Page 105 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 264 of 512


Purchase......................           536             $219,898,444               47.09%
Rate & Term Refinance.........           344              149,809,553               32.08
Cash Out Refinance............           230               96,087,700               20.58
Construction to Perm..........             3                1,213,630                0.26
                                       -----             ------------              ------
Total:........................         1,113             $467,009,328              100.00%
                                       =====             ============              ======
</TABLE>

                                 Occupancy Status

<TABLE>
<CAPTION>
                                                     Aggregate Unpaid      % of Cut-Off Date Pool
       Occupancy Status          Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                   <C>              <C>                         <C>
Primary.......................        1,058            $442,688,247                 94.79%
Secondary.....................           45              20,212,069                  4.33
Investor......................           10               4,109,012                  0.88
                                      -----            ------------                ------
Total:........................        1,113            $467,009,328                100.00%
                                      =====            ============                ======
</TABLE>


                                       A-10




<Page>



                           Original Terms to Maturity

<TABLE>
<CAPTION>
   Original Term to Maturity                         Aggregate Unpaid      % of Cut-Off Date Pool
           (Months)              Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                   <C>              <C>                         <C>
181 - 240.....................           16            $ 5,930,402                   1.27%
241 - 300.....................            2                 774,973                  0.17
301 - 360.....................        1,095             460,303,952                 98.56
                                      -----            ------------                ------
Total:........................        1,113            $467,009,328                100.00%
                                      =====            ============                ======
</TABLE>

          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 2 Loans, by Cut-Off Date Pool Balance of the Group 2 Loans, was
approximately 358 months.

                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
  Remaining Term to Maturity                         Aggregate Unpaid      % of Cut-Off Date Pool
           (Months)              Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                   <C>              <C>                         <C>
121 - 180.....................            1            $    286,435                  0.06%
181 - 240.....................           16               6,144,355                  1.32
241 - 300.....................          236              91,483,524                 19.59
301 - 360.....................          860             369,095,014                 79.03
                                      -----            ------------                ------
Total:........................        1,113            $467,009,328                100.00%
                                      =====            ============                ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 2 Loans, by Cut-Off Date Pool Balance of the Group 2
Loans, was approximately 317 months.


                                       A-11




<Page>



                        Geographic Distribution of Loans

<TABLE>
<CAPTION>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                          Page 106 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 265 of 512


                                                       Aggregate Unpaid      % of Cut-Off Date Pool
    Geographic Distribution        Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
California....................            317            $132,153,375                 28.30%
New York......................            120              54,403,603                 11.65
Texas.........................             94              39,956,402                  8.56
New Jersey....................             85              33,584,964                  7.19
Florida.......................             50              21,890,657                  4.69
Georgia.......................             51              20,859,646                  4.47
Virginia......................             38              16,449,372                  3.52
Pennsylvania..................             34              13,792,425                  2.95
Maryland......................             32              11,853,684                  2.54
Connecticut...................             28              11,197,476                  2.40
Minnesota.....................             26              10,407,016                  2.23
Colorado......................             26              10,281,144                  2.20
Illinois......................             21               9,379,408                  2.01
North Carolina................             21               8,798,620                  1.88
Massachusetts.................             19               7,827,512                  1.68
Washington....................             15               6,060,697                  1.30
Michigan......................             14               5,722,917                  1.23
Arizona.......................             13               5,386,279                  1.15
Nevada........................             10               4,673,907                  1.00
Oregon........................             10               4,638,977                  0.99
Tennessee.....................             10               4,273,651                  0.92
Missouri......................              8               3,410,947                  0.73
Louisiana.....................              8               3,011,073                  0.64
District Of Columbia..........              6               2,914,702                  0.62
Alabama.......................              6               2,807,760                  0.60
Ohio..........................              7               2,758,214                  0.59
New Mexico....................              6               2,749,711                  0.59
Utah..........................              5               2,499,117                  0.54
Indiana.......................              7               2,425,425                  0.52
Oklahoma......................              4               1,626,893                  0.35
Kentucky......................              4               1,518,932                  0.33
South Carolina................              4               1,315,859                  0.28
Hawaii........................              2               1,109,655                  0.24
New Hampshire.................              2                 821,890                  0.18
Nebraska......................              2                 782,481                  0.17
West Virginia.................              1                 580,531                  0.12
Idaho.........................              1                 566,915                  0.12
Wisconsin.....................              1                 545,984                  0.12
Kansas........................              1                 464,076                  0.10
Maine.........................              1                 451,757                  0.10
Iowa..........................              1                 400,186                  0.09
Delaware......................              1                 335,756                  0.07
South Dakota..................              1                 319,730                  0.07
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

          No more than approximately 0.53% of the Group 2 Loans, by Cut-Off Date
Pool Balance of the Group 2 Loans, will be secured by properties located in any
one zip code.


                                        A-12




<Page>



                                 Documentation Type

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
      Documentation Type           Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
Full..........................            940            $396,160,980                 84.83%
No Doc........................            114              44,290,202                  9.48
Reduced.......................             35              14,606,998                  3.13
Limited.......................             14               7,185,257                  1.54
Streamline....................              5               2,797,496                  0.60
Stated Doc....................              5               1,968,394                  0.42
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

                                    Credit Scores

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
           Credit Scores*          Number of Loans    Principal Balance   Balance of the Group 2 Loans




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                        Page 107 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 266 of 512


------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
401 - 450.....................              1            $    664,813                  0.14%
451 - 500.....................             11               4,777,605                  1.02
501 - 550.....................             33              14,175,809                  3.04
551 - 600.....................             41              17,281,950                  3.70
601 - 650.....................             97              41,135,082                  8.81
651 - 700.....................            199              86,201,773                 18.46
701 - 750.....................            311             128,764,117                 27.57
751 - 800.....................            339             140,965,513                 30.18
801 - 850.....................             47              19,339,250                  4.14
Not Available.................             34              13,703,416                  2.93
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 2 Loans, by Cut-Off Date Pool
Balance of the Group 2 Loans, was approximately 712.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                 Delinquency Status

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
      Delinquency Status           Number of Loans    Principal Balance   Balance of the Group 2 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                     <C>              <C>                         <C>
0.............................          1,096            $459,131,409                 98.31%
30 - 59.......................             12               5,078,616                  1.09
60 - 89.......................              5               2,799,303                  0.60
                                        -----            ------------                ------
Total:........................          1,113            $467,009,328                100.00%
                                        =====            ============                ======
</TABLE>


                                        A-13




<Page>



                                    GROUP 3 LOANS

                           Original Principal Balances

<TABLE>
<CAPTION>
       Range of Original                               Aggregate Unpaid      % of Cut-Off Date Pool
      Principal Balances           Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>              <C>                        <C>
$300,001 - $350,000...........            7               $ 2,316,190                  5.47%
$350,001 - $400,000...........           18                 6,488,872                 15.33
$400,001 - $450,000...........           19                 7,883,838                 18.63
$450,001 - $500,000...........           16                 7,437,321                 17.57
$500,001 - $550,000...........            6                 3,096,124                  7.32
$550,001 - $600,000...........            8                 4,475,290                 10.57
$600,001 - $650,000...........            8                 4,651,752                 10.99
$650,001 - $700,000...........            3                 1,968,329                  4.65
$700,001 - $750,000...........            3                 2,124,104                  5.02
$900,001 - $950,000...........            1                   917,478                  2.17
$950,001 - $1,000,000.........            1                   963,307                  2.28
                                        ---               -----------                ------
Total:........................           90               $42,322,604                100.00%
                                        ===               ===========                ======
</TABLE>

          The average original principal balance of the Group 3 Loans was
approximately $490,711.

                           Current Principal Balances

<TABLE>
<CAPTION>
       Range of Current                                Aggregate Unpaid      % of Cut-Off Date Pool
      Principal Balances           Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
$300,001 - $350,000...........           11              $ 3,662,338                   8.65%
$350,001 - $400,000...........           17                6,248,142                  14.76
$400,001 - $450,000...........           21                8,868,561                  20.95




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                           Page 108 of 279
               Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 267 of 512


$450,001   -   $500,000...........           14                 6,649,653                 15.71
$500,001   -   $550,000...........            6                 3,172,613                  7.50
$550,001   -   $600,000...........            7                 3,988,683                  9.42
$600,001   -   $650,000...........            7                 4,392,250                 10.38
$650,001   -   $700,000...........            3                 2,024,478                  4.78
$700,001   -   $750,000...........            2                 1,435,100                  3.39
$900,001   -   $950,000...........            1                   917,478                  2.17
$950,001   -   $1,000,000.........            1                   963,307                  2.28
                                            ---               -----------                ------
Total:........................               90               $42,322,604                100.00%
                                            ===               ===========                ======
</TABLE>

          The average current principal balance of the Group 3 Loans was
approximately $470,251.


                                            A-14




<Page>



                                     Loan Interest Rates

<TABLE>
<CAPTION>
                                                           Aggregate Unpaid       % of Cut-Off Date Pool
 Range of Loan Interest Rates          Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                           <C>             <C>                         <C>
3.876% - 4.000%...............                 4              $ 1,826,739                   4.32%
4.001% - 4.125%...............                 2                1,058,206                   2.50
4.126% - 4.250%...............                 8                3,544,909                   8.38
4.251% - 4.375%...............                 7                3,468,148                   8.19
4.376% - 4.500%...............                 4                1,884,495                   4.45
4.501% - 4.625%...............                 4                1,785,264                   4.22
4.626% - 4.750%...............                 8                3,526,031                   8.33
4.751% - 4.875%...............                 2                1,261,772                   2.98
4.876% - 5.000%...............                 3                1,573,223                   3.72
5.001% - 5.125%...............                 5                2,014,009                   4.76
5.126% - 5.250%...............                 3                1,290,625                   3.05
5.251% - 5.375%...............                 5                2,611,710                   6.17
5.376% - 5.500%...............                 8                4,822,590                  11.39
5.501% - 5.625%...............                 9                3,874,689                   9.16
5.626% - 5.750%...............                 9                3,884,514                   9.18
5.751% - 5.875%...............                 5                2,255,049                   5.33
5.876% - 6.000%...............                 1                  433,078                   1.02
6.126% - 6.250%...............                 1                  460,406                   1.09
6.251% - 6.375%...............                 1                  339,487                   0.80
6.376% - 6.500%...............                 1                  407,659                   0.96
                                             ---              -----------                 ------
Total:........................                90              $42,322,604                 100.00%
                                             ===              ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans, was
approximately 5.074% per annum.

                                         Index Type

<TABLE>
<CAPTION>
                                                            Aggregate Unpaid      % of Cut-Off Date Pool
          Index Type                   Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                           <C>             <C>                         <C>
One-Year CMT..................                 9              $ 4,049,824                   9.57%
One-Year Libor................                81               38,272,780                  90.43
                                             ---              -----------                 ------
Total:........................                90              $42,322,604                 100.00%
                                             ===              ===========                 ======
</TABLE>

                                        Gross Margin

<TABLE>
<CAPTION>
                                                            Aggregate Unpaid      % of Cut-Off Date Pool
         Gross Margin                  Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------     -----------------   ----------------------------
<S>                                           <C>             <C>                         <C>
1.876% - 2.000%...............                 2              $   902,903                   2.13%
2.126% - 2.250%...............                79               37,369,877                  88.30
2.626% - 2.750%...............                 9                4,049,824                   9.57
                                             ---              -----------                 ------
Total:........................                90              $42,322,604                 100.00%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                  7/20/2020
                                                                        Page 109 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 268 of 512


                                       ===               ===========               ======
</TABLE>

          As of the Cut-Off Date, the weighted average gross margin of the Group
3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans, was approximately
2.293% per annum.


                                      A-15




<Page>



                            Initial Periodic Rate Cap

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
   Initial Periodic Rate Cap     Number of Loans   Principal Balance   Balance of the Group 3 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                     <C>           <C>                         <C>
2.000%........................          90            $42,322,604                 100.00%
                                       ---            -----------                 ------
Total:........................          90            $42,322,604                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average initial periodic rate cap
of the Group 3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans, was
approximately 2.000%.

                          Subsequent Periodic Rate Cap

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
  Subsequent Period Rate Cap     Number of Loans   Principal Balance   Balance of the Group 3 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                     <C>           <C>                         <C>
2.000%........................          90            $42,322,604                 100.00%
                                       ---            -----------                 ------
Total:........................          90            $42,322,604                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average subsequent periodic rate
cap of the Group 3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans, was
approximately 2.000%.

                           Maximum Loan Interest Rates

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
  Maximum Loan Interest Rates    Number of Loans   Principal Balance   Balance of the Group 3 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                     <C>           <C>                         <C>
9.876% - 10.000%..............           4            $ 1,826,739                   4.32%
10.001% - 10.125%.............           2              1,058,206                   2.50
10.126% - 10.250%.............           8              3,544,909                   8.38
10.251% - 10.375%.............           7              3,468,148                   8.19
10.376% - 10.500%.............           4              1,884,495                   4.45
10.501% - 10.625%.............           4              1,785,264                   4.22
10.626% - 10.750%.............           8              3,526,031                   8.33
10.751% - 10.875%.............           2              1,261,772                   2.98
10.876% - 11.000%.............           3              1,573,223                   3.72
11.001% - 11.125%.............           5              2,014,009                   4.76
11.126% - 11.250%.............           3              1,290,625                   3.05
11.251% - 11.375%.............           5              2,611,710                   6.17
11.376% - 11.500%.............           8              4,822,590                  11.39
11.501% - 11.625%.............           9              3,874,689                   9.16
11.626% - 11.750%.............           9              3,884,514                   9.18
11.751% - 11.875%.............           5              2,255,049                   5.33
11.876% - 12.000%.............           1                433,078                   1.02
12.126% - 12.250%.............           1                460,406                   1.09
12.251% - 12.375%.............           1                339,487                   0.80
12.376% - 12.500%.............           1                407,659                   0.96
                                       ---            -----------                 ------
Total:........................          90            $42,322,604                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average maximum loan interest
rate of the Group 3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans,
was approximately 11.074%.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                          7/20/2020
                                                                        Page 110 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 269 of 512


                                        A-16




<Page>



                    Loan Interest Rate Adjustment Frequency

<TABLE>
<CAPTION>
 Loan Interest Rate Adjustment                          Aggregate Unpaid      % of Cut-Off Date Pool
           Frequency               Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                       <C>             <C>                         <C>
12 ...........................            90              $42,322,604                 100.00%
                                         ---              -----------                 ------
Total: .......................            90              $42,322,604                 100.00%
                                         ===              ===========                 ======
</TABLE>

                    Next Loan Interest Rate Adjustment Date

<TABLE>
<CAPTION>
   Next Loan Interest Rate                              Aggregate Unpaid      % of Cut-Off Date Pool
       Adjustment Date             Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                       <C>             <C>                         <C>
February 2005 ................             3              $ 1,365,534                   3.23%
March 2005 ...................            10                4,514,658                  10.67
April 2005 ...................             3                1,132,204                   2.68
June 2005 ....................             4                1,788,029                   4.22
July 2005 ....................            18                9,503,825                  22.46
August 2005 ..................            42               19,570,963                  46.24
September 2005 ...............            10                4,447,391                  10.51
                                         ---              -----------                 ------
Total: .......................            90              $42,322,604                 100.00%
                                         ===              ===========                 ======
</TABLE>

                                 Original LTV Ratios

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Original LTV Ratios      Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                       <C>             <C>                         <C>
50.00% or less ...............             9              $ 4,886,462                  11.55%
50.01% - 55.00% ..............             6                3,827,444                   9.04
55.01% - 60.00% ..............             6                3,048,286                     7.2
60.01% - 65.00% ..............             6                2,898,409                   6.85
65.01% - 70.00% ..............            15                6,666,537                  15.75
70.01% - 75.00% ..............            10                4,369,043                  10.32
75.01% - 80.00% ..............            33               14,786,713                  34.94
80.01% - 85.00% ..............             3                1,099,990                   2.60
85.01% - 90.00% ..............             1                  330,336                   0.78
90.01% - 95.00% ..............             1                  409,385                   0.97
                                         ---              -----------                 ------
Total: .......................            90              $42,322,604                 100.00%
                                         ===              ===========                 ======
</TABLE>

          The weighted average original LTV Ratio of the Group 3 Loans, by
Cut-Off Date Pool Balance of the Group 3 Loans, was approximately 67.29%.


                                        A-17




<Page>



                                 Current LTV Ratios

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Current LTV Ratios*      Number of Loans     Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                       <C>             <C>                         <C>
50.00% or less ...............            13              $ 7,200,230                  17.01%
50.01% - 55.00% ..............             7                3,922,152                   9.27
55.01% - 60.00% ..............             5                2,289,240                   5.41




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                              7/20/2020
                                                                           Page 111 of 279
               Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 270 of 512


60.01%   -   65.00%   ..............           7               3,290,451                  7.77
65.01%   -   70.00%   ..............          13               5,727,987                 13.53
70.01%   -   75.00%   ..............           7               3,266,121                  7.72
75.01%   -   80.00%   ..............          34              15,146,887                 35.79
80.01%   -   85.00%   ..............           2                 739,816                  1.75
85.01%   -   90.00%   ..............           1                 330,336                  0.78
90.01%   -   95.00%   ..............           1                 409,385                  0.97
                                             ---             -----------                ------
Total: .......................                90             $42,322,604                100.00%
                                             ===             ===========                ======
</TABLE>

          As of the Cut-Off Date, the weighted average current LTV of the Group
3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans, was approximately
64.73%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.

                                       Property Types

<TABLE>
<CAPTION>
                                                           Aggregate Unpaid      % of Cut-Off Date Pool
          Property Type                Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------    -----------------   ----------------------------
<S>                                           <C>            <C>                         <C>
Single Family ................                84             $39,445,290                  93.20%
Condominium ..................                 3               1,410,415                   3.33
Planned Unit Development .....                 2                 932,455                   2.20
Two-to-Four Family ...........                 1                 534,443                   1.26
                                             ---             -----------                 ------
Total: .......................                90             $42,322,604                 100.00%
                                             ===             ===========                 ======
</TABLE>

                                         Loan Purpose

<TABLE>
<CAPTION>
                                                           Aggregate Unpaid      % of Cut-Off Date Pool
          Loan Purpose                 Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------    -----------------   ----------------------------
<S>                                           <C>            <C>                         <C>
Purchase .....................                43             $19,771,414                  46.72%
Rate & Term Refinance ........                30              14,566,932                  34.42
Cash Out Refinance ...........                17               7,984,258                  18.87
                                             ---             -----------                 ------
Total: .......................                90             $42,322,604                 100.00%
                                             ===             ===========                 ======
</TABLE>

                                       Occupancy Status

<TABLE>
<CAPTION>
                                                           Aggregate Unpaid      % of Cut-Off Date Pool
       Occupancy Status                Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------    -----------------   ----------------------------
<S>                                           <C>            <C>                         <C>
Primary ......................                90             $42,322,604                 100.00%
                                             ---             -----------                 ------
Total: .......................                90             $42,322,604                 100.00%
                                             ===             ===========                 ======
</TABLE>

                                Original Terms to Maturity

<TABLE>
<CAPTION>
   Original Term to Maturity                               Aggregate Unpaid      % of Cut-Off Date Pool
           (Months)                    Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------         ---------------    -----------------   ----------------------------
<S>                                           <C>            <C>                         <C>
301 - 360 ....................                90             $42,322,604                 100.00%
                                             ---             -----------                 ------
Total: .......................                90             $42,322,604                 100.00%
                                             ===             ===========                 ======
</TABLE>


                                             A-18




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                 7/20/2020
                                                                        Page 112 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 271 of 512



          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 3 Loans, by Cut-Off Date Pool Balance of the Group 3 Loans, was
approximately 360 months.

                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
  Remaining Term to Maturity                           Aggregate Unpaid      % of Cut-Off Date Pool
          (Months)                 Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                       <C>            <C>                        <C>
301 - 360 ....................            90             $42,322,604                100.00%
                                         ---             -----------                ------
Total: .......................            90             $42,322,604                100.00%
                                         ===             ===========                ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 3 Loans, by Cut-Off Date Pool Balance of the Group 3
Loans, was approximately 334 months.

                        Geographic Distribution of Loans

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
    Geographic Distribution        Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                       <C>            <C>                        <C>
California ...................            38             $17,861,801                 42.20%
Texas ........................             8               4,013,009                  9.48
Massachusetts ................             5               2,957,387                  6.99
Georgia ......................             4               2,173,130                  5.13
Illinois .....................             4               1,785,781                  4.22
Michigan .....................             4               1,496,791                  3.54
Colorado .....................             3               1,441,573                  3.41
Florida ......................             2               1,322,249                  3.12
North Carolina ...............             3               1,277,936                  3.02
Virginia .....................             2                 859,049                  2.03
New York .....................             2                 818,217                  1.93
Maryland .....................             2                 771,917                  1.82
Pennsylvania .................             2                 766,787                  1.81
Alabama ......................             1                 632,854                  1.50
Ohio .........................             1                 572,041                  1.35
Connecticut ..................             1                 476,916                  1.13
South Carolina ...............             1                 469,824                  1.11
Indiana ......................             1                 439,290                  1.04
Missouri .....................             1                 419,885                  0.99
Kentucky .....................             1                 407,302                  0.96
Rhode Island .................             1                 359,982                  0.85
Minnesota ....................             1                 339,487                  0.80
Washington ...................             1                 330,336                  0.78
Wisconsin ....................             1                 329,058                  0.78
                                         ---             -----------                ------
Total: .......................            90             $42,322,604                100.00%
                                         ===             ===========                ======
</TABLE>

          No more than approximately 2.53% of the Group 3 Loans, by Cut-Off Date
Pool Balance of the Group 3 Loans, will be secured by properties located in any
one zip code.


                                        A-19




<Page>



                                 Documentation Type

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
     Documentation Type            Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                       <C>            <C>                        <C>
Full .........................            45             $21,394,659                 50.55%
No Doc .......................            21               9,024,976                 21.32
Reduced ......................            15               7,493,170                 17.70
Limited ......................             8               3,976,720                  9.40
Alternate ....................             1                 433,078                  1.02
                                         ---             -----------                ------
Total: .......................            90             $42,322,604                100.00%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                        Page 113 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 272 of 512


                                        ===              ===========                ======
</TABLE>

                                    Credit Scores

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
        Credit Scores*             Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                       <C>            <C>                        <C>
501 - 550 ....................             1             $   409,385                  0.97%
551 - 600 ....................             1                 469,824                  1.11
601 - 650 ....................             2                 936,655                  2.21
651 - 700 ....................            18               8,908,992                 21.05
701 - 750 ....................            25              11,739,544                 27.74
751 - 800 ....................            39              18,045,070                 42.64
801 - 850 ....................             3               1,350,504                  3.19
Not Available ................             1                 462,631                  1.09
                                         ---             -----------                ------
Total: .......................            90             $42,322,604                100.00%
                                         ===             ===========                ======
</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 3 Loans, by Cut-Off Date Pool
Balance of the Group 3 Loans, was approximately 735.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                 Delinquency Status

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
      Delinquency Status           Number of Loans    Principal Balance   Balance of the Group 3 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                       <C>            <C>                        <C>
0 ............................            89             $41,852,780                 98.89%
60 - 89 ......................             1                 469,824                  1.11
                                         ---             -----------                ------
Total: .......................            90             $42,322,604                100.00%
                                         ===             ===========                ======
</TABLE>


                                        A-20




<Page>



                                    GROUP 4 LOANS

                           Original Principal Balances

<TABLE>
<CAPTION>
       Range of Original                               Aggregate Unpaid      % of Cut-Off Date Pool
      Principal Balances           Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
$300,001 - $350,000...........            23             $ 7,575,351                   9.68%
$350,001 - $400,000...........            47              17,055,317                  21.79
$400,001 - $450,000...........            26              10,555,344                  13.49
$450,001 - $500,000...........            18               7,881,695                  10.07
$500,001 - $550,000...........            14               6,694,512                   8.55
$550,001 - $600,000...........            13               7,258,403                   9.27
$600,001 - $650,000...........            12               7,360,915                   9.41
$650,001 - $700,000...........             2               1,352,419                   1.73
$700,001 - $750,000...........             2               1,403,820                   1.79
$750,001 - $800,000...........             1                 766,678                   0.98
$800,001 - $850,000...........             3               2,384,825                   3.05
$850,001 - $900,000...........             2               1,721,206                   2.20
$950,001 - $1,000,000.........             4               3,556,019                   4.54
$1,000,001 or more............             2               2,695,421                   3.44
                                         ---             -----------                 ------
Total:........................           169             $78,261,924                 100.00%
                                         ===             ===========                 ======
</TABLE>

          The average original principal balance of the Group 4 Loans was
approximately $486,655.

                           Current Principal Balances




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                        Page 114 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 273 of 512


<TABLE>
<CAPTION>
       Range of Current                                 Aggregate Unpaid      % of Cut-Off Date Pool
      Principal Balances           Number of Loans     Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                      <C>              <C>                         <C>
$25,001 - $50,000.............             1              $    49,091                   0.06%
$175,001 - $200,000...........             1                  196,182                   0.25
$250,001 - $300,000...........             1                  290,701                   0.37
$300,001 - $350,000...........            35               11,665,076                  14.91
$350,001 - $400,000...........            43               16,133,707                  20.62
$400,001 - $450,000...........            22                9,324,876                  11.91
$450,001 - $500,000...........            19                9,006,728                  11.51
$500,001 - $550,000...........            10                5,244,964                   6.70
$550,001 - $600,000...........            12                6,875,871                   8.79
$600,001 - $650,000...........             9                5,594,339                   7.15
$650,001 - $700,000...........             3                2,043,363                   2.61
$700,001 - $750,000...........             2                1,426,471                   1.82
$750,001 - $800,000...........             2                1,544,312                   1.97
$800,001 - $850,000...........             2                1,607,192                   2.05
$850,001 - $900,000...........             2                1,721,206                   2.20
$900,001 - $950,000...........             2                1,873,355                   2.39
$950,001 - $1,000,000.........             1                  969,069                   1.24
$1,000,001 or more............             2                2,695,421                   3.44
                                         ---              -----------                 ------
Total:........................           169              $78,261,924                 100.00%
                                         ===              ===========                 ======
</TABLE>

          The average current principal balance of the Group 4 Loans was
approximately $463,088.


                                        A-21




<Page>



                                 Loan Interest Rates

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Loan Interest Rates      Number of Loans     Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                      <C>              <C>                         <C>
4.001% - 4.125%...............             1              $   339,076                   0.43%
4.126% - 4.250%...............             1                  466,816                   0.60
4.251% - 4.375%...............             4                1,750,388                   2.24
4.376% - 4.500%...............             5                2,303,891                   2.94
4.501% - 4.625%...............             2                1,061,137                   1.36
4.626% - 4.750%...............             4                1,812,412                   2.32
4.751% - 4.875%...............             5                2,505,738                   3.20
4.876% - 5.000%...............            11                5,146,518                   6.58
5.001% - 5.125%...............             9                4,735,347                   6.05
5.126% - 5.250%...............            13                5,996,861                   7.66
5.251% - 5.375%...............            11                6,081,614                   7.77
5.376% - 5.500%...............            14                7,175,092                   9.17
5.501% - 5.625%...............            11                5,084,173                   6.50
5.626% - 5.750%...............            12                5,038,809                   6.44
5.751% - 5.875%...............            16                6,824,296                   8.72
5.876% - 6.000%...............            11                5,615,859                   7.18
6.001% - 6.125%...............             5                1,916,065                   2.45
6.126% - 6.250%...............            11                4,663,820                   5.96
6.251% - 6.375%...............             8                2,693,287                   3.44
6.376% - 6.500%...............             5                2,085,857                   2.67
6.501% - 6.625%...............             5                2,171,304                   2.77
6.626% - 6.750%...............             1                  312,312                   0.40
6.751% - 6.875%...............             1                  385,147                   0.49
7.126% - 7.250%...............             1                  676,066                   0.86
7.251% - 7.375%...............             1                  933,659                   1.19
7.376% - 7.500%...............             1                  486,381                   0.62
                                         ---              -----------                 ------
Total:........................           169              $78,261,924                 100.00%
                                         ===              ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans, was
approximately 5.601% per annum.


                                        A-22




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                              7/20/2020
                                                                        Page 115 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 274 of 512


<Page>



                                   Index Type

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
          Index Type             Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
One-Year CMT..................          32            $13,701,793                  17.51%
One-Year Libor................         137             64,560,131                  82.49
                                       ---            -----------                 ------
Total:........................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======
</TABLE>

                                  Gross Margin

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
         Gross Margin            Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
2.126% - 2.250%...............         133            $62,987,826                  80.48%
2.626% - 2.750%...............          33             14,068,347                  17.98
3.376% - 3.500%...............           1                327,201                   0.42
3.876% - 4.000%...............           1                561,424                   0.72
4.876% - 5.000%...............           1                317,125                   0.41
                                       ---            -----------                 ------
Total:........................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average gross margin of the Group
4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans, was approximately
2.368%.

                            Initial Periodic Rate Cap

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
   Initial Periodic Rate Cap     Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
2.000%........................           1            $   387,039                   0.49%
5.000%........................         168             77,874,885                  99.51
                                       ---            -----------                 ------
Total:........................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average initial periodic rate cap
of the 4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans, was
approximately 4.985%.

                          Subsequent Periodic Rate Cap

<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
  Subsequent Period Rate Cap     Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
2.000%........................         169            $78,261,924                 100.00%
                                       ---            -----------                 ------
Total:........................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average subsequent periodic rate
cap of the Group 4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans, was
approximately 2.000%.


                                      A-23




<Page>



                           Maximum Loan Interest Rates




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                          7/20/2020
                                                                        Page 116 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 275 of 512


<TABLE>
<CAPTION>
                                                    Aggregate Unpaid      % of Cut-Off Date Pool
  Maximum Loan Interest Rates    Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
9.001% - 9.125%...............           1            $   339,076                   0.43%
9.126% - 9.250%...............           1                466,816                   0.60
9.251% - 9.375%...............           4              1,750,388                   2.24
9.376% - 9.500%...............           4              1,916,852                   2.45
9.501% - 9.625%...............           2              1,061,137                   1.36
9.626% - 9.750%...............           4              1,812,412                   2.32
9.751% - 9.875%...............           5              2,505,738                   3.20
9.876% - 10.000%..............          11              5,146,518                   6.58
10.001% - 10.125%.............           9              4,735,347                   6.05
10.126% - 10.250%.............          13              5,996,861                   7.66
10.251% - 10.375%.............          11              6,081,614                   7.77
10.376% - 10.500%.............          14              7,175,092                   9.17
10.501% - 10.625%.............          11              5,084,173                   6.50
10.626% - 10.750%.............          12              5,038,809                   6.44
10.751% - 10.875%.............          16              6,824,296                   8.72
10.876% - 11.000%.............          11              5,615,859                   7.18
11.001% - 11.125%.............           5              1,916,065                   2.45
11.126% - 11.250%.............          11              4,663,820                   5.96
11.251% - 11.375%.............           8              2,693,287                   3.44
11.376% - 11.500%.............           5              2,085,857                   2.67
11.501% - 11.625%.............           5              2,171,304                   2.77
11.626% - 11.750%.............           1                312,312                   0.40
11.751% - 11.875%.............           1                385,147                   0.49
12.126% - 12.250%.............           1                676,066                   0.86
12.251% - 12.375%.............           1                933,659                   1.19
12.376% - 12.500%.............           2                873,420                   1.12
                                       ---            -----------                 ------
Total:........................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average maximum loan interest
rate of the Group 4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans,
was approximately 10.616%.

                    Loan Interest Rate Adjustment Frequency

<TABLE>
<CAPTION>
      Loan Interest Rate                            Aggregate Unpaid      % of Cut-Off Date Pool
     Adjustment Frequency        Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
12............................         169            $78,261,924                 100.00%
                                       ---            -----------                 ------
Total:........................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======
</TABLE>


                                      A-24




<Page>



                    Next Loan Interest Rate Adjustment Date

<TABLE>
<CAPTION>
    Next Loan Interest Rate                         Aggregate Unpaid      % of Cut-Off Date Pool
        Adjustment Date          Number of Loans   Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------   -----------------   ----------------------------
<S>                                    <C>            <C>                         <C>
October 1, 2006 ..............           2            $   826,989                   1.06%
November 1, 2006 .............           9              3,364,199                   4.30
December 1, 2006 .............          14              5,739,100                   7.33
February 1, 2007 .............           2              1,025,188                   1.31
March 1, 2007 ................          12              4,932,971                   6.30
April 1, 2007 ................          10              4,341,152                   5.55
May 1, 2007 ..................           2                733,837                   0.94
June 1, 2007 .................           1                777,634                   0.99
July 1, 2007 .................           3              1,300,457                   1.66
August 1, 2007 ...............          65             29,789,630                  38.06
September 1, 2007 ............          41             21,318,734                  27.24
June 1, 2008 .................           3              2,096,106                   2.68
January 1, 2009 ..............           2                878,550                   1.12
February 1, 2009 .............           1                327,201                   0.42
March 1, 2009 ................           2                810,177                   1.04
                                       ---            -----------                 ------
Total: .......................         169            $78,261,924                 100.00%
                                       ===            ===========                 ======




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                          7/20/2020
                                                                        Page 117 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 276 of 512


</TABLE>

                                 Original LTV Ratios

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Original LTV Ratios      Number of Loans     Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                      <C>              <C>                         <C>
50.00% or less ...............            16              $ 6,232,892                   7.96%
50.01% - 55.00% ..............             7                3,336,861                   4.26
55.01% - 60.00% ..............            10                4,725,185                   6.04
60.01% - 65.00% ..............            20                9,556,104                  12.21
65.01% - 70.00% ..............            20               11,164,785                  14.27
70.01% - 75.00% ..............            16                7,396,592                   9.45
75.01% - 80.00% ..............            75               33,651,460                  43.00
80.01% - 85.00% ..............             2                  717,281                   0.92
85.01% - 90.00% ..............             2                1,136,997                   1.45
90.01% - 95.00% ..............             1                  343,766                   0.44
                                         ---              -----------                 ------
Total: .......................           169              $78,261,924                 100.00%
                                         ===              ===========                 ======
</TABLE>

          The weighted average original LTV Ratio of the Group 4 Loans, by
Cut-Off Date Pool Balance of the Group 4 Loans, was approximately 70.17%.


                                        A-25




<Page>



                                 Current LTV Ratios

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
 Range of Current LTV Ratios*      Number of Loans     Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                      <C>              <C>                         <C>
50.00% or less ...............            17              $ 6,946,487                   8.88%
50.01% - 55.00% ..............            10                4,431,148                   5.66
55.01% - 60.00% ..............            14                6,228,647                   7.96
60.01% - 65.00% ..............            20                9,257,175                  11.83
65.01% - 70.00% ..............            19               11,042,903                  14.11
70.01% - 75.00% ..............            20                9,378,341                  11.98
75.01% - 80.00% ..............            65               29,363,860                  37.52
80.01% - 85.00% ..............             2                  717,281                   0.92
85.01% - 90.00% ..............             2                  896,083                   1.14
                                         ---              -----------                 ------
Total: .......................           169              $78,261,924                 100.00%
                                         ===              ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average current LTV of the Group
4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans, was approximately
67.37%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.

                                   Property Types

<TABLE>
<CAPTION>
                                                        Aggregate Unpaid      % of Cut-Off Date Pool
         Property Type             Number of Loans     Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------     -----------------   ----------------------------
<S>                                      <C>              <C>                         <C>
Single Family ................           153              $71,438,264                  91.28%
Planned Unit Development .....            12                4,845,731                   6.19
Condominium ..................             4                1,977,930                   2.53
                                         ---              -----------                 ------
Total: .......................           169              $78,261,924                 100.00%
                                         ===              ===========                 ======
</TABLE>

                                    Loan Purpose

<TABLE>
<CAPTION>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                              7/20/2020
                                                                        Page 118 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 277 of 512


                                                     Aggregate Unpaid      % of Cut-Off Date Pool
         Loan Purpose            Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
Purchase .....................          89             $43,407,308                  55.46%
Rate & Term Refinance ........          61              27,033,145                  34.54
Cash Out Refinance ...........          19               7,821,472                   9.99
                                       ---             -----------                 ------
Total: .......................         169             $78,261,924                 100.00%
                                       ===             ===========                 ======
</TABLE>

                                 Occupancy Status

<TABLE>
<CAPTION>
                                                     Aggregate Unpaid      % of Cut-Off Date Pool
         Loan Purpose            Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
Primary ......................         165             $76,213,269                  97.38%
Secondary ....................           4               2,048,655                   2.62
                                       ---             -----------                 ------
Total: .......................         169             $78,261,924                 100.00%
                                       ===             ===========                 ======
</TABLE>


                                       A-26




<Page>



                           Original Terms to Maturity

<TABLE>
<CAPTION>
   Original Term to Maturity                         Aggregate Unpaid      % of Cut-Off Date Pool
           (Months)              Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
301 - 360.....................         169             $78,261,924                 100.00%
                                       ---             ===========                 ======
Total:........................         169             $78,261,924                 100.00%
                                       ===             ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 4 Loans, by Cut-Off Date Pool Balance of the Group 4 Loans, was
approximately 360 months.

                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
  Remaining Term to Maturity                         Aggregate Unpaid      % of Cut-Off Date Pool
           (Months)              Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
301 - 360.....................         169             $78,261,924                 100.00%
                                       ---             -----------                 ------
Total:........................         169             $78,261,924                 100.00%
                                       ===             ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 4 Loans, by Cut-Off Date Pool Balance of the Group 4
Loans, was approximately 333 months.

                        Geographic Distribution of Loans

<TABLE>
<CAPTION>
                                                     Aggregate Unpaid      % of Cut-Off Date Pool
   Geographic Distributions      Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------------
<S>                                    <C>             <C>                         <C>
California....................          64             $28,328,180                  36.20%
New Jersey....................          14               6,690,235                   8.55
Texas.........................          13               6,381,008                   8.15
Connecticut...................           7               5,024,201                   6.42
New York......................           8               3,952,890                   5.05
Georgia.......................           8               3,470,078                   4.43
Florida.......................           7               3,448,267                   4.41
Arizona.......................           5               2,402,292                   3.07
Colorado......................           6               2,358,125                   3.01
North Carolina................           4               1,892,149                   2.42




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                        Page 119 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 278 of 512


Massachusetts.................            4                1,768,919                  2.26
Pennsylvania..................            4                1,726,790                  2.21
Washington....................            4                1,481,191                  1.89
Indiana.......................            3                1,137,159                  1.45
Virginia......................            2                1,108,712                  1.42
Illinois......................            2                1,081,787                  1.38
Tennessee.....................            3                1,002,045                  1.28
Missouri......................            2                  955,820                  1.22
Oregon........................            2                  910,719                  1.16
Kansas........................            2                  782,564                  1.00
Maryland......................            1                  616,101                  0.79
South Carolina................            1                  540,601                  0.69
Rhode Island..................            1                  480,979                  0.61
Minnesota.....................            1                  384,016                  0.49
Michigan......................            1                  337,096                  0.43
                                        ---              -----------                ------
Total:........................          169              $78,261,924                100.00%
                                        ===              ===========                ======
</TABLE>

          No more than approximately 2.28% of the Group 4 Loans, by Cut-Off Date
Pool Balance of the Group 4 Loans, will be secured by properties located in any
one zip code.


                                        A-27




<Page>



                                 Documentation Type

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
      Documentation Type           Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
Full..........................           102             $47,185,595                  60.29%
Reduced.......................            22              12,656,342                  16.17
No doc........................            27              11,074,685                  14.15
Limited.......................             9               3,743,326                   4.78
Alternate.....................             8               3,275,099                   4.18
Stated........................             1                 326,878                   0.42
                                         ---             -----------                 ------
Total:........................           169             $78,261,924                 100.00%
                                         ===             ===========                 ======
</TABLE>

                                    Credit Scores

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
         Credit Scores             Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
451 - 500.....................             1             $   933,659                   1.19%
551 - 600.....................             2                 695,082                   0.89
601 - 650.....................             7               2,739,909                   3.50
651 - 700.....................            35              16,083,246                  20.55
701 - 750.....................            50              23,387,075                  29.88
751 - 800.....................            67              31,658,572                  40.45
801 - 850.....................             7               2,764,382                   3.53
                                         ---             -----------                 ------
Total:........................           169             $78,261,924                 100.00%
                                         ===             ===========                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 4 Loans, by Cut-Off Date Pool
Balance of the Group 4 Loans, was approximately 733.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                 Delinquency Status

<TABLE>
<CAPTION>
                                                       Aggregate Unpaid      % of Cut-Off Date Pool
      Delinquency Status           Number of Loans    Principal Balance   Balance of the Group 4 Loans
------------------------------     ---------------    -----------------   ----------------------------
<S>                                      <C>             <C>                         <C>
0.............................           168             $77,328,265                  98.81%
30 - 59.......................             1                 933,659                   1.19




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                             7/20/2020
                                                                        Page 120 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 279 of 512


                                       ---               -----------               ------
Total:........................         169               $78,261,924               100.00%
                                       ===               ===========               ======
</TABLE>


                                      A-28




<Page>



                            GROUP 1 AND GROUP 2 LOANS

                           Original Principal Balances

<TABLE>
<CAPTION>
                                                                       % of Cut-Off Date Pool
       Range of Original                            Aggregate Unpaid   Balance of the Group 1
      Principal Balances         Number of Loans   Principal Balance      and Group 2 Loans
------------------------------   ---------------   -----------------   ----------------------
<S>                                   <C>             <C>                      <C>
$300,001 - $350,000...........          204           $ 63,919,374              10.55%
$350,001 - $400,000...........          478            167,691,295              27.69
$400,001 - $450,000...........          270            105,851,885              17.48
$450,001 - $500,000...........          179             77,915,460              12.86
$500,001 - $550,000...........          106             51,175,889               8.45
$550,001 - $600,000...........           92             49,534,277               8.18
$600,001 - $650,000...........           67             39,073,764               6.45
$650,001 - $700,000...........           14              8,779,069               1.45
$700,001 - $750,000...........           13              8,248,841               1.36
$750,001 - $800,000...........           15             10,801,729               1.78
$800,001 - $850,000...........            4              2,905,106               0.48
$850,001 - $900,000...........            6              4,844,817               0.80
$900,001 - $950,000...........            5              3,981,944               0.66
$950,001 - $1,000,000.........           11              9,973,993               1.65
$1,000,001 or more............            1              1,003,620               0.17
                                      -----           ------------             ------
Total:........................        1,465           $605,701,062             100.00%
                                      =====           ============             ======
</TABLE>

          The average original principal balance of the Group 1 and Group 2
Loans was approximately $449,577.

                           Current Principal Balances

<TABLE>
<CAPTION>
                                                                       % of Cut-Off Date Pool
       Range of Current                             Aggregate Unpaid   Balance of the Group 1
      Principal Balances         Number of Loans   Principal Balance      and Group 2 Loans
------------------------------   ---------------   -----------------   ----------------------
<S>                                   <C>             <C>                      <C>
$25,001 - $50,000.............            1           $     32,188               0.01%
$75,001 - $100,000............            2                168,503               0.03
$100,001 - $125,000...........            2                230,452               0.04
$125,001 - $150,000...........            4                537,473               0.09
$150,001 - $175,000...........            6                973,852               0.16
$175,001 - $200,000...........            4                750,670               0.12
$200,001 - $250,000...........           12              2,762,556               0.46
$250,001 - $300,000...........           33              9,370,715               1.55
$300,001 - $350,000...........          373            123,242,040              20.35
$350,001 - $400,000...........          405            150,700,555              24.88
$400,001 - $450,000...........          227             95,849,458              15.82
$450,001 - $500,000...........          143             67,485,008              11.14
$500,001 - $550,000...........           94             49,558,829               8.18
$550,001 - $600,000...........           64             36,549,312               6.03
$600,001 - $650,000...........           42             26,122,556               4.31
$650,001 - $700,000...........           16             10,784,617               1.78
$700,001 - $750,000...........            9              6,506,893               1.07
$750,001 - $800,000...........            9              6,925,677               1.14
$800,001 - $850,000...........            2              1,640,987               0.27
$850,001 - $900,000...........            9              7,889,535               1.30
$900,001 - $950,000...........            3              2,741,578               0.45
$950,001 - $1,000,000.........            4              3,873,988               0.64
$1,000,001 or more............            1              1,003,620               0.17
                                      -----           ------------             ------
Total:........................        1,465           $605,701,062             100.00%
                                      =====           ============             ======
</TABLE>

          The average current principal balance of the Group 1 and Group 2 Loans
was approximately $413,448.


                                      A-29




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                    7/20/2020
                                                                        Page 121 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 280 of 512




<Page>



                                 Loan Interest Rates

<TABLE>
<CAPTION>
                                                                           % of Cut-Off Date Pool
                                                        Aggregate Unpaid   Balance of the Group 1
 Range of Loan Interest Rates      Number of Loans     Principal Balance      and Group 2 Loans
------------------------------     ---------------     -----------------   ----------------------
<S>                                      <C>              <C>                      <C>
5.251% - 5.375%...............               1            $    591,403               0.10%
5.626% - 5.750%...............               1                 347,142               0.06
5.751% - 5.875%...............               5               2,072,151               0.34
5.876% - 6.000%...............             17                6,174,577               1.02
6.001% - 6.125%...............             33               13,158,684               2.17
6.126% - 6.250%...............             86               32,733,321               5.40
6.251% - 6.375%...............             89               36,336,559               6.00
6.376% - 6.500%...............            129               53,352,025               8.81
6.501% - 6.625%...............            104               43,822,074               7.23
6.626% - 6.750%...............            210               86,858,305              14.34
6.751% - 6.875%...............            260              112,965,678              18.65
6.876% - 7.000%...............            130               56,029,014               9.25
7.001% - 7.125%...............             78               31,051,784               5.13
7.126% - 7.250%...............             99               40,569,828               6.70
7.251% - 7.375%...............             61               25,649,290               4.23
7.376% - 7.500%...............             40               16,119,422               2.66
7.501% - 7.625%...............             28               10,784,851               1.78
7.626% - 7.750%...............             17                6,126,603               1.01
7.751% - 7.875%...............             26               10,173,109               1.68
7.876% - 8.000%...............             15                5,948,273               0.98
8.001% - 8.125%...............               5               2,391,062               0.39
8.126% - 8.250%...............               7               2,864,648               0.47
8.251% - 8.375%...............             12                4,717,384               0.78
8.376% - 8.500%...............               3               1,119,495               0.18
8.501% - 8.625%...............               5               1,952,699               0.32
8.626% - 8.750%...............               3               1,295,646               0.21
8.751% - 8.875%...............               1                 496,036               0.08
                                        -----             ------------             ------
Total:........................          1,465             $605,701,062             100.00%
                                        =====             ============             ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 1 and Group 2 Loans, by Cut-Off Date Pool Balance of the Group 1 and Group
2 Loans, was approximately 6.886% per annum.

                                 Original LTV Ratios

<TABLE>
<CAPTION>
                                                                           % of Cut-Off Date Pool
                                                        Aggregate Unpaid   Balance of the Group 1
 Range of Original LTV Ratios      Number of Loans     Principal Balance      and Group 2 Loans
------------------------------     ---------------     -----------------   ----------------------
<S>                                     <C>               <C>                      <C>
50.00% or less................            180             $ 77,547,023              12.80%
50.01% - 55.00%...............             71               30,750,276               5.08
55.01% - 60.00%...............            103               43,625,685               7.20
60.01% - 65.00%...............            102               44,546,596               7.35
65.01% - 70.00%...............            212               91,347,013              15.08
70.01% - 75.00%...............            191               77,965,426              12.87
75.01% - 80.00%...............            503              202,169,595              33.38
80.01% - 85.00%...............             22                8,182,686               1.35
85.01% - 90.00%...............             69               25,781,386               4.26
90.01% - 95.00%...............             12                3,785,377               0.62
                                        -----             ------------             ------
Total:........................          1,465             $605,701,062             100.00%
                                        =====             ============             ======
</TABLE>

          The weighted average original LTV Ratio of the Group 1 and Group 2
Loans, by Cut-Off Date Pool Balance of the Group 1 and Group 2 Loans, was
approximately 68.49%.


                                        A-30




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                        7/20/2020
                                                                        Page 122 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 281 of 512


                                 Current LTV Ratios

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                       Aggregate Unpaid   Balance of the Group 1 and
 Range of Current LTV Ratios*      Number of Loans    Principal Balance         Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                     <C>              <C>                        <C>
50.00% or less ..............             273            $111,194,762                18.36%
50.01% - 55.00% .............              87              37,567,885                 6.20
55.01% - 60.00% .............             129              52,658,277                 8.69
60.01% - 65.00% .............             154              65,002,258                10.73
65.01% - 70.00% .............             209              90,427,924                14.93
70.01% - 75.00% .............             236              96,615,608                15.95
75.01% - 80.00% .............             294             120,749,172                19.94
80.01% - 85.00% .............              38              14,597,311                 2.41
85.01% - 90.00% .............              38              14,450,799                 2.39
90.01% - 95.00% .............               7               2,437,066                 0.40
                                        -----            ------------               ------
Total: ......................           1,465            $605,701,062               100.00%
                                        =====            ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average current LTV of the Group
1 and Group 2 Loans, by Cut-Off Date Pool Balance of the Group 1 and Group 2
Loans, was approximately 63.77%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.

                                   Property Types

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                      Aggregate Unpaid    Balance of the Group 1 and
         Property Type             Number of Loans    Principal Balance          Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                     <C>              <C>                        <C>
Single Family ................          1,283            $529,622,078                87.44%
Planned Unit Development .....             93              35,765,328                 5.90
Condominium ..................             66              29,001,367                 4.79
Two- to Four-Family ..........             12               6,181,819                 1.02
Coop .........................             10               4,800,636                 0.79
Manufactured Housing .........              1                 329,834                 0.05
                                        -----            ------------               ------
Total: .......................          1,465            $605,701,062               100.00%
                                        =====            ============               ======
</TABLE>

                                    Loan Purpose

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                      Aggregate Unpaid    Balance of the Group 1 and
         Loan Purpose              Number of Loans    Principal Balance          Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                     <C>              <C>                        <C>
Purchase .....................            599            $245,874,827                40.59%
Rate & Term Refinance ........            569             234,863,873                38.78
Cash Out Refinance ...........            294             123,748,732                20.43
Construction to Perm .........              3               1,213,630                 0.20
                                        -----            ------------               ------
Total: .......................          1,465            $605,701,062               100.00%
                                        =====            ============               ======
</TABLE>

                                  Occupancy Status

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                      Aggregate Unpaid    Balance of the Group 1 and
       Occupancy Status            Number of Loans    Principal Balance          Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                     <C>              <C>                        <C>
Primary ......................          1,392            $574,726,109                94.89%
Secondary ....................             63              26,865,941                 4.44
Investor .....................             10               4,109,012                 0.68
                                        -----            ------------               ------
Total: .......................          1,465            $605,701,062               100.00%
                                        =====            ============               ======
</TABLE>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                        Page 123 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 282 of 512


                                      A-31




<Page>



                           Original Terms to Maturity

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
   Original Term to Maturity                       Aggregate Unpaid    Balance of the Group 1 and
            (Months)             Number of Loans   Principal Balance          Group 2 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                   <C>             <C>                        <C>
61 - 120 .....................            4           $ 1,580,298                  0.26%
121 - 180 ....................          348            137,111,437                22.64
181 - 240 ....................           16              5,930,402                 0.98
241 - 300 ....................            2                774,973                 0.13
301 - 360 ....................        1,095            460,303,952                76.00
                                      -----           ------------               ------
Total: .......................        1,465           $605,701,062               100.00%
                                      =====           ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 1 and Group 2 Loans, by Cut-Off Date Pool Balance of the Group 1
and Group 2 Loans, was approximately 317 months.

                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
  Remaining Term to Maturity                       Aggregate Unpaid    Balance of the Group 1 and
            (Months)             Number of Loans   Principal Balance          Group 2 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                   <C>             <C>                        <C>
1 - 60 .......................            1           $    195,311                 0.03%
61 - 120 .....................           30              9,896,236                 1.63
121 - 180 ....................          322            128,886,623                21.28
181 - 240 ....................           16              6,144,355                 1.01
241 - 300 ....................          236             91,483,524                15.10
301 - 360 ....................          860            369,095,014                60.94
                                      -----           ------------               ------
Total: .......................        1,465           $605,701,062               100.00%
                                      =====           ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 1 and Group 2 Loans, by Cut-Off Date Pool Balance of the
Group 1 and Group 2 Loans, was approximately 278 months.


                                      A-32




<Page>



                        Geographic Distribution of Loans

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
                                                    Aggregate Unpaid   Balance of the Group 1 and
    Geographic Distribution      Number of Loans   Principal Balance          Group 2 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                   <C>             <C>                        <C>
California....................          381           $156,702,195                25.87%
New York......................          177             77,080,318                12.73
Texas.........................          143             58,341,960                 9.63
New Jersey....................          102             40,166,082                 6.63
Florida.......................           91             39,247,644                 6.48
Georgia.......................           63             25,776,472                 4.26
Virginia......................           50             20,570,908                 3.40
Pennsylvania..................           44             17,288,579                 2.85
Maryland......................           39             14,797,649                 2.44
Colorado......................           35             13,507,288                 2.23
Connecticut...................           33             13,181,790                 2.18
North Carolina................           31             12,823,186                 2.12
Minnesota.....................           31             12,325,888                 2.03
Illinois......................           23             10,084,083                 1.66
Massachusetts.................           23              9,584,178                 1.58




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                        7/20/2020
                                                                        Page 124 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 283 of 512


Arizona.......................             20               8,837,781                 1.46
Washington....................             18               7,120,471                 1.18
Oregon........................             15               6,794,762                 1.12
Michigan......................             16               6,468,268                 1.07
Nevada........................             14               6,030,204                 1.00
Tennessee.....................             13               5,719,209                 0.94
Ohio..........................             13               5,364,230                 0.89
Louisiana.....................             10               3,906,918                 0.65
Alabama.......................              8               3,833,246                 0.63
District Of Columbia..........              8               3,591,235                 0.59
Missouri......................              8               3,410,947                 0.56
Indiana.......................             10               3,181,921                 0.53
New Mexico....................              7               3,062,338                 0.51
Utah..........................              6               3,036,360                 0.50
South Carolina................              6               1,947,237                 0.32
Oklahoma......................              4               1,626,893                 0.27
Kentucky......................              4               1,518,932                 0.25
New Hampshire.................              3               1,287,261                 0.21
Hawaii........................              2               1,109,655                 0.18
Delaware......................              3               1,105,756                 0.18
Arkansas......................              1                 835,446                 0.14
Nebraska......................              2                 782,481                 0.13
West Virginia.................              1                 580,531                 0.10
Idaho.........................              1                 566,915                 0.09
Wisconsin.....................              1                 545,984                 0.09
Kansas........................              1                 464,076                 0.08
Maine.........................              1                 451,757                 0.07
Iowa..........................              1                 400,186                 0.07
Mississippi...................              1                 322,112                 0.05
South Dakota..................              1                 319,730                 0.05
                                        -----            ------------               ------
Total:........................          1,465            $605,701,062               100.00%
                                        =====            ============               ======
</TABLE>

          No more than approximately 0.86% of the Group 1 and Group 2 Loans, by
Cut-Off Date Pool Balance of the Group 1 and Group 2 Loans, will be secured by
properties located in any one zip code.


                                        A-33




<Page>



                                 Documentation Type

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool and
                                                       Aggregate Unpaid     Balance of the Group 1
       Documentation Type          Number of Loans    Principal Balance          Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                     <C>              <C>                        <C>
Full..........................          1,251            $519,129,534                85.71%
No Doc........................            124              47,595,991                 7.86
Reduced.......................             47              19,361,221                 3.20
Limited.......................             19               8,902,971                 1.47
Streamline....................             15               6,965,982                 1.15
Stated Doc....................              9               3,745,363                 0.62
                                        -----            ------------               ------
Total:........................          1,465            $605,701,062               100.00%
                                        =====            ============               ======
</TABLE>

                                    Credit Scores

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool and
                                                       Aggregate Unpaid     Balance of the Group 1
         Credit Scores*            Number of Loans    Principal Balance          Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                     <C>              <C>                        <C>
401 - 450.....................              1            $    664,813                 0.11%
451 - 500.....................             12               5,116,330                 0.84
501 - 550.....................             36              15,523,745                 2.56
551 - 600.....................             52              21,498,841                 3.55
601 - 650.....................            106              46,052,045                 7.60
651 - 700.....................            251             107,852,940                17.81
701 - 750.....................            400             165,045,946                27.25
751 - 800.....................            493             200,093,287                33.03
801 - 850.....................             72              27,594,678                 4.56
Not Available.................             42              16,258,438                 2.68
                                        -----            ------------               ------
Total:........................          1,465            $605,701,062               100.00%
                                        =====            ============               ======




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                        Page 125 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 284 of 512


</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 1 and Group 2 Loans, by Cut-Off Date
Pool Balance of the Group 1 and Group 2 Loans, was approximately 717.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                 Delinquency Status

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool and
                                                       Aggregate Unpaid     Balance of the Group 1
       Delinquency Status          Number of Loans    Principal Balance          Group 2 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                    <C>              <C>                        <C>
0.............................         1,444            $595,946,851                98.39%
30 - 59.......................             15               6,279,310                1.04
60 - 89.......................              6               3,474,901                0.57
                                       -----            ------------               ------
Total:........................         1,465            $605,701,062               100.00%
                                       =====            ============               ======
</TABLE>


                                        A-34




<Page>



                            GROUP 3 AND GROUP 4 LOANS

                           Original Principal Balances

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
 Range of Original Principal                           Aggregate Unpaid   Balance of the Group 3 and
          Balances                 Number of Loans    Principal Balance          Group 4 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                      <C>             <C>                        <C>
$300,001 - $350,000...........            30             $ 9,891,541                  8.20%
$350,001 - $400,000...........            65               23,544,189                19.53
$400,001 - $450,000...........            45               18,439,182                15.29
$450,001 - $500,000...........            34               15,319,016                12.70
$500,001 - $550,000...........            20                9,790,635                 8.12
$550,001 - $600,000...........            21               11,733,693                 9.73
$600,001 - $650,000...........            20               12,012,667                 9.96
$650,001 - $700,000...........             5                3,320,748                 2.75
$700,001 - $750,000...........             5                3,527,924                 2.93
$750,001 - $800,000...........             1                  766,678                 0.64
$800,001 - $850,000...........             3                2,384,825                 1.98
$850,001 - $900,000...........             2                1,721,206                 1.43
$900,001 - $950,000...........             1                  917,478                 0.76
$950,001 - $1,000,000.........             5                4,519,326                 3.75
$1,000,001 or more............             2                2,695,421                 2.24
                                         ---             ------------               ------
Total:........................           259             $120,584,528               100.00%
                                         ===             ============               ======
</TABLE>

          The average original principal balance of the Group 3 and Group 4
Loans was approximately $488,064.

                           Current Principal Balances

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
  Range of Current Principal                           Aggregate Unpaid   Balance of the Group 3 and
          Balances                 Number of Loans    Principal Balance          Group 4 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                      <C>             <C>                        <C>
$25,001 - $50,000.............             1             $     49,091                 0.04%
$175,001 - $200,000...........             1                  196,182                 0.16
$250,001 - $300,000...........             1                  290,701                 0.24
$300,001 - $350,000...........            46               15,327,414                12.71
$350,001 - $400,000...........            60               22,381,850                18.56
$400,001 - $450,000...........            43               18,193,438                15.09
$450,001 - $500,000...........            33               15,656,381                12.98
$500,001 - $550,000...........            16                8,417,577                 6.98
$550,001 - $600,000...........            19               10,864,554                 9.01
$600,001 - $650,000...........            16                9,986,589                 8.28
$650,001 - $700,000...........             6                4,067,842                 3.37




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                         Page 126 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 285 of 512


$700,001 -   $750,000...........             4                 2,861,571                 2.37
$750,001 -   $800,000...........             2                 1,544,312                 1.28
$800,001 -   $850,000...........             2                 1,607,192                 1.33
$850,001 -   $900,000...........             2                 1,721,206                 1.43
$900,001 -   $950,000...........             3                 2,790,832                 2.31
$950,001 -   $1,000,000.........             2                 1,932,376                 1.60
$1,000,001   or more............             2                 2,695,421                 2.24
                                           ---              ------------               ------
Total:........................             259              $120,584,528               100.00%
                                           ===              ============               ======
</TABLE>

          The average current principal balance of the Group 3 and Group 4 Loans
was approximately $465,577.


                                          A-35




<Page>



                                   Loan Interest Rates

<TABLE>
<CAPTION>
                                                                               % of Cut-Off Date Pool
                                                          Aggregate Unpaid   Balance of the Group 3 and
 Range of Loan Interest Rates        Number of Loans     Principal Balance          Group 4 Loans
------------------------------       ---------------     -----------------   --------------------------
<S>                                        <C>              <C>                        <C>
3.876% - 4.000%...............               4              $ 1,826,739                  1.51%
4.001% - 4.125%...............               3                 1,397,281                 1.16
4.126% - 4.250%...............               9                 4,011,725                 3.33
4.251% - 4.375%...............              11                 5,218,536                 4.33
4.376% - 4.500%...............               9                 4,188,386                 3.47
4.501% - 4.625%...............               6                 2,846,401                 2.36
4.626% - 4.750%...............              12                 5,338,443                 4.43
4.751% - 4.875%...............               7                 3,767,510                 3.12
4.876% - 5.000%...............              14                 6,719,741                 5.57
5.001% - 5.125%...............              14                 6,749,356                 5.60
5.126% - 5.250%...............              16                 7,287,485                 6.04
5.251% - 5.375%...............              16                 8,693,325                 7.21
5.376% - 5.500%...............              22                11,997,681                 9.95
5.501% - 5.625%...............              20                 8,958,862                 7.43
5.626% - 5.750%...............              21                 8,923,323                 7.40
5.751% - 5.875%...............              21                 9,079,346                 7.53
5.876% - 6.000%...............              12                 6,048,937                 5.02
6.001% - 6.125%...............               5                 1,916,065                 1.59
6.126% - 6.250%...............              12                 5,124,226                 4.25
6.251% - 6.375%...............               9                 3,032,774                 2.52
6.376% - 6.500%...............               6                 2,493,516                 2.07
6.501% - 6.625%...............               5                 2,171,304                 1.80
6.626% - 6.750%...............               1                   312,312                 0.26
6.751% - 6.875%...............               1                   385,147                 0.32
7.126% - 7.250%...............               1                   676,066                 0.56
7.251% - 7.375%...............               1                   933,659                 0.77
7.376% - 7.500%...............               1                   486,381                 0.40
                                           ---              ------------               ------
Total:........................             259              $120,584,528               100.00%
                                           ===              ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 3 and Group
4 Loans, was approximately 5.416% per annum.

                                       Index Type

<TABLE>
<CAPTION>
                                                                               % of Cut-Off Date Pool
                                                          Aggregate Unpaid   Balance of the Group 3 and
          Index Type                 Number of Loans     Principal Balance          Group 4 Loans
------------------------------       ---------------     -----------------   --------------------------
<S>                                        <C>              <C>                        <C>
One-Year CMT..................              41              $ 17,751,617                14.72%
One-Year Libor................             218               102,832,911                85.28
                                           ---              ------------               ------
Total:........................             259              $120,584,528               100.00%
                                           ===              ============               ======
</TABLE>


                                          A-36




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                              7/20/2020
                                                                        Page 127 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 286 of 512



<Page>



                                  Gross Margin

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
                                                    Aggregate Unpaid   Balance of the Group 3 and
         Gross Margin            Number of Loans   Principal Balance          Group 4 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                    <C>            <C>                        <C>
1.876% - 2.000%...............           2            $    902,903                 0.75%
2.126% - 2.250%...............         212             100,357,703                83.23
2.626% - 2.750%...............          42              18,118,171                15.03
3.376% - 3.500%...............           1                 327,201                 0.27
3.876% - 4.000%...............           1                 561,424                 0.47
4.876% - 5.000%...............           1                 317,125                 0.26
                                       ---            ------------               ------
Total: .......................         259            $120,584,528               100.00%
                                       ===            ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average gross margin of the Group
3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 3 and Group 4
Loans, was approximately 2.341%.

                            Initial Periodic Rate Cap

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
                                                    Aggregate Unpaid   Balance of the Group 3 and
   Initial Periodic Rate Cap     Number of Loans   Principal Balance          Group 4 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                    <C>            <C>                        <C>
2.000%........................          91            $ 42,709,643                35.42%
5.000%........................         168              77,874,885                64.58
                                       ---            ------------               ------
Total: .......................         259            $120,584,528               100.00%
                                       ===            ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average initial periodic rate cap
of the Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 3
and Group 4 Loans, was approximately 3.937%.

                          Subsequent Periodic Rate Cap

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
                                                    Aggregate Unpaid   Balance of the Group 3 and
  Subsequent Period Rate Cap     Number of Loans   Principal Balance          Group 4 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                    <C>            <C>                        <C>
2.000%........................         259            $120,584,528               100.00%
                                       ---            ------------               ------
Total: .......................         259            $120,584,528               100.00%
                                       ===            ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average subsequent periodic rate
cap of the Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group
3 and Group 4 Loans, was approximately 2.000%.


                                      A-37




<Page>



                           Maximum Loan Interest Rates

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
                                                    Aggregate Unpaid   Balance of the Group 3 and
 Maximum Loan Interest Rates     Number of Loans   Principal Balance          Group 4 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                    <C>            <C>                        <C>
9.001% - 9.125%...............           1            $    339,076                 0.28%
9.126% - 9.250%...............           1                 466,816                 0.39
9.251% - 9.375%...............           4               1,750,388                 1.45




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                        7/20/2020
                                                                        Page 128 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 287 of 512


9.376% - 9.500%...............          4                1,916,852                   1.59
9.501% - 9.625%...............          2                1,061,137                   0.88
9.626% - 9.750%...............          4                1,812,412                   1.50
9.751% - 9.875%...............          5                2,505,738                   2.08
9.876% - 10.000%..............         15                6,973,257                   5.78
10.001% - 10.125%.............         11                5,793,552                   4.80
10.126% - 10.250%.............         21                9,541,770                   7.91
10.251% - 10.375%.............         18                9,549,763                   7.92
10.376% - 10.500%.............         18                9,059,586                   7.51
10.501% - 10.625%.............         15                6,869,437                   5.70
10.626% - 10.750%.............         20                8,564,840                   7.10
10.751% - 10.875%.............         18                8,086,068                   6.71
10.876% - 11.000%.............         14                7,189,082                   5.96
11.001% - 11.125%.............         10                3,930,074                   3.26
11.126% - 11.250%.............         14                5,954,444                   4.94
11.251% - 11.375%.............         13                5,304,997                   4.40
11.376% - 11.500%.............         13                6,908,447                   5.73
11.501% - 11.625%.............         14                6,045,993                   5.01
11.626% - 11.750%.............         10                4,196,827                   3.48
11.751% - 11.875%.............          6                2,640,197                   2.19
11.876% - 12.000%.............          1                  433,078                   0.36
12.126% - 12.250%.............          2                1,136,473                   0.94
12.251% - 12.375%.............          2                1,273,147                   1.06
12.376% - 12.500%.............          3                1,281,078                   1.06
                                      ---             ------------                 ------
Total: .......................        259             $120,584,528                 100.00%
                                      ===             ============                 ======
</TABLE>

          As of the Cut-Off Date, the weighted average maximum loan interest
rate of the Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group
3 and Group 4 Loans, was approximately 10.776%.


                                      A-38




<Page>



                    Loan Interest Rate Adjustment Frequency

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
 Loan Interest Rate Adjustment                      Aggregate Unpaid   Balance of the Group 3 and
      Frequency (months)         Number of Loans   Principal Balance          Group 4 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                    <C>            <C>                        <C>
12............................         259            $120,584,528               100.00%
                                       ---            ------------               ------
Total: .......................         259            $120,584,528               100.00%
                                       ===            ============               ======
</TABLE>

                    Next Loan Interest Rate Adjustment Date

<TABLE>
<CAPTION>
                                                                         % of Cut-Off Date Pool
    Next Loan Interest Rate                         Aggregate Unpaid   Balance of the Group 3 and
        Adjustment Date          Number of Loans   Principal Balance          Group 4 Loans
------------------------------   ---------------   -----------------   --------------------------
<S>                                    <C>            <C>                        <C>
February 1, 2005..............           3            $ 1,365,534                  1.13%
March 1, 2005.................          10               4,514,658                 3.74
April 1, 2005.................           3               1,132,204                 0.94
June 1, 2005..................           4               1,788,029                 1.48
July 1, 2005..................          18               9,503,825                 7.88
August 1, 2005................          42              19,570,963                16.23
September 1, 2005.............          10               4,447,391                 3.69
October 1, 2006...............           2                 826,989                 0.69
November 1, 2006..............           9               3,364,199                 2.79
December 1, 2006..............          14               5,739,100                 4.76
February 1, 2007..............           2               1,025,188                 0.85
March 1, 2007.................          12               4,932,971                 4.09
April 1, 2007.................          10               4,341,152                 3.60
May 1, 2007...................           2                 733,837                 0.61
June 1, 2007..................           1                 777,634                 0.64
July 1, 2007..................           3               1,300,457                 1.08
August 1, 2007................          65              29,789,630                24.70
September 1, 2007.............          41              21,318,734                17.68
June 1, 2008..................           3               2,096,106                 1.74
January 1, 2009...............           2                 878,550                 0.73
February 1, 2009..............           1                 327,201                 0.27
March 1, 2009.................           2                 810,177                 0.67
                                       ---            ------------               ------
Total: .......................         259            $120,584,528               100.00%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                        7/20/2020
                                                                        Page 129 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 288 of 512


                                         ===              ============               ======
</TABLE>

                                 Original LTV Ratios

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid   Balance of the Group 3 and
 Range of Original LTV Ratios      Number of Loans     Principal Balance          Group 4 Loans
------------------------------     ---------------     -----------------   --------------------------
<S>                                      <C>              <C>                        <C>
50.00% or less................            25              $ 11,119,354                 9.22%
50.01% - 55.00%...............            13                 7,164,305                 5.94
55.01% - 60.00%...............            16                 7,773,471                 6.45
60.01% - 65.00%...............            26                12,454,513                10.33
65.01% - 70.00%...............            35                17,831,322                14.79
70.01% - 75.00%...............            26                11,765,635                 9.76
75.01% - 80.00%...............           108                48,438,172                40.17
80.01% - 85.00%...............             5                 1,817,271                 1.51
85.01% - 90.00%...............             3                 1,467,334                 1.22
90.01% - 95.00%...............             2                   753,151                 0.62
                                         ---              ------------               ------
Total: .......................           259              $120,584,528               100.00%
                                         ===              ============               ======
</TABLE>

          The weighted average original LTV Ratio of the Group 3 and Group 4
Loans, by Cut-Off Date Pool Balance of the Group 3 and Group 4 Loans, was
approximately 69.15%.


                                        A-39




<Page>



                                 Current LTV Ratios

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid   Balance of the Group 3 and
 Range of Current LTV Ratios*      Number of Loans     Principal Balance          Group 4 Loans
------------------------------     ---------------     -----------------   --------------------------
<S>                                      <C>              <C>                        <C>
50.00% or less................            30              $ 14,146,717                11.73%
50.01% - 55.00%...............            17                 8,353,300                 6.93
55.01% - 60.00%...............            19                 8,517,887                 7.06
60.01% - 65.00%...............            27                12,547,625                10.41
65.01% - 70.00%...............            32                16,770,890                13.91
70.01% - 75.00%...............            27                12,644,462                10.49
75.01% - 80.00%...............            99                44,510,747                36.91
80.01% - 85.00%...............             4                 1,457,097                 1.21
85.01% - 90.00%...............             3                 1,226,419                 1.02
90.01% - 95.00%...............             1                   409,385                 0.34
                                         ---              ------------               ------
Total: .......................           259              $120,584,528               100.00%
                                         ===              ============               ======
</TABLE>

         As of the Cut-Off Date, the weighted average current LTV of the Group 3
and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 3 and Group 4
Loans, was approximately 66.44%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.

                                   Property Types

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid   Balance of the Group 3 and
         Property Type             Number of Loans     Principal Balance          Group 4 Loans
------------------------------     ---------------     -----------------   --------------------------
<S>                                      <C>              <C>                        <C>
Single Family.................           237              $110,883,554                91.96%
Planned Unit Development......            14                 5,778,186                 4.79
Condominium...................             7                 3,388,345                 2.81
Two-to-Four Family............             1                   534,443                 0.44
                                         ---              ------------               ------
Total: .......................           259              $120,584,528               100.00%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                            7/20/2020
                                                                        Page 130 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 289 of 512


                                       ===               ============              ======
</TABLE>

                                   Loan Purpose

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                     Aggregate Unpaid   Balance of the Group 3 and
         Loan Purpose            Number of Loans    Principal Balance          Group 4 Loans
------------------------------   ---------------    -----------------   --------------------------
<S>                                    <C>             <C>                        <C>
Purchase......................         132             $ 63,178,722                52.39%
Rate & Term Refinance.........          91               41,600,077                34.5
Cash Out Refinance............          36               15,805,730                13.11
                                       ---             ------------               ------
Total: .......................         259             $120,584,528               100.00%
                                       ===             ============               ======
</TABLE>

                                 Occupancy Status

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                     Aggregate Unpaid   Balance of the Group 3 and
       Occupancy Status          Number of Loans    Principal Balance          Group 4 Loans
------------------------------   ---------------    -----------------   --------------------------
<S>                                    <C>             <C>                        <C>
Primary.......................         255             $118,535,873                98.30%
Secondary.....................           4                2,048,655                 1.70
                                       ---             ------------               ------
Total: .......................         259             $120,584,528               100.00%
                                       ===             ============               ======
</TABLE>


                                       A-40




<Page>



                           Original Terms to Maturity

<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
        Original Term                                Aggregate Unpaid   Balance of the Group 3
     to Maturity (Months)        Number of Loans    Principal Balance     and Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------
<S>                                    <C>             <C>                      <C>
301 - 360.....................         259              120,584,528             100.00%
                                       ---             ------------             ------
Total:........................         259             $120,584,528             100.00%
                                       ===             ============             ======
</TABLE>

          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 3
and Group 4 Loans, was approximately 360 months

                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
       Remaining Term                                Aggregate Unpaid   Balance of the Group 3
     to Maturity (Months)        Number of Loans    Principal Balance     and Group 4 Loans
------------------------------   ---------------    -----------------   ----------------------
<S>                                    <C>             <C>                      <C>
301 - 360.....................         259             $120,584,528             100.00%
                                       ---             ------------             ------
Total:........................         259             $120,584,528             100.00%
                                       ===             ============             ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the
Group 3 and Group 4 Loans, was approximately 333 months.


                                       A-41




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                         7/20/2020
                                                                        Page 131 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 290 of 512


<Page>



                        Geographic Distribution of Loans

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                       Aggregate Unpaid   Balance of the Group 3
   Geographic Distribution         Number of Loans    Principal Balance     and Group 4 Loans
------------------------------     ---------------    -----------------   ----------------------
<S>                                      <C>             <C>                       <C>
California....................           102             $ 46,189,981              38.31%
Texas.........................            21               10,394,017               8.62
New Jersey....................            14                6,690,235               5.55
Georgia.......................            12                5,643,208               4.68
Connecticut...................             8                5,501,118               4.56
New York......................            10                4,771,107               3.96
Florida.......................             9                4,770,517               3.96
Massachusetts.................             9                4,726,306               3.92
Colorado......................             9                3,799,698               3.15
North Carolina................             7                3,170,085               2.63
Illinois......................             6                2,867,568               2.38
Pennsylvania..................             6                2,493,578               2.07
Arizona.......................             5                2,402,292               1.99
Virginia......................             4                1,967,761               1.63
Michigan......................             5                1,833,886               1.52
Washington....................             5                1,811,527               1.50
Indiana.......................             4                1,576,449               1.31
Maryland......................             3                1,388,018               1.15
Missouri......................             3                1,375,704               1.14
South Carolina................             2                1,010,426               0.84
Tennessee.....................             3                1,002,045               0.83
Oregon........................             2                  910,719               0.76
Rhode Island..................             2                  840,961               0.70
Kansas........................             2                  782,564               0.65
Minnesota.....................             2                  723,503               0.60
Alabama.......................             1                  632,854               0.52
Ohio..........................             1                  572,041               0.47
Kentucky......................             1                  407,302               0.34
Wisconsin.....................             1                  329,058               0.27
                                         ---             ------------             ------
Total:........................           259             $120,584,528             100.00%
                                         ===             ============             ======
</TABLE>

          No more than approximately 1.48% of the Group 3 and Group 4 Loans, by
Cut-Off Date Pool Balance of the Group 3 and Group 4 Loans, will be secured by
properties located in any one zip code.

                                 Documentation Type

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                       Aggregate Unpaid   Balance of the Group 3
     Documentation Type            Number of Loans    Principal Balance     and Group 4 Loans
------------------------------     ---------------    -----------------   ----------------------
<S>                                      <C>             <C>                       <C>
Full..........................           147             $ 68,580,253              56.87%
Reduced.......................            37               20,149,513              16.71
No Doc........................            48               20,099,661              16.67
Limited.......................            17                7,720,046               6.40
Alternate.....................             9                3,708,177               3.08
Stated Doc....................             1                  326,878               0.27
                                         ---             ------------             ------
Total:........................           259             $120,584,528             100.00%
                                         ===             ============             ======
</TABLE>


                                        A-42




<Page>



                                    Credit Scores

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                       Aggregate Unpaid   Balance of the Group 3 and
        Credit Scores*             Number of Loans    Principal Balance          Group 4 Loans
------------------------------     ---------------    -----------------   --------------------------
<S>                                      <C>             <C>                        <C>
451 - 500.....................             1             $    933,659                 0.77%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                         Page 132 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 291 of 512


501   - 550.....................            1                   409,385                 0.34
551   - 600.....................            3                 1,164,906                 0.97
601   - 650.....................            9                 3,676,564                 3.05
651   - 700.....................           53                24,992,238                20.73
701   - 750.....................           75                35,126,619                29.13
751   - 800.....................          106                49,703,642                41.22
801   - 850.....................           10                 4,114,886                 3.41
Not   Available.................            1                   462,631                 0.38
                                          ---              ------------               ------
Total:........................            259              $120,584,528               100.00%
                                          ===              ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 3 and Group 4 Loans, by Cut-Off Date
Pool Balance of the Group 3 and Group 4 Loans, was approximately 733.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                   Delinquency Status

<TABLE>
<CAPTION>
                                                         Aggregate Unpaid   % of Cut-Off Date Pool Balance of
      Delinquency Status             Number of Loans    Principal Balance     the Group 3 and Group 4 Loans
------------------------------       ---------------    -----------------   ---------------------------------
<S>                                        <C>             <C>                           <C>
0.............................             257             $119,181,045                   98.84%
30 - 59.......................               1                  933,659                    0.77
60 - 89.......................               1                  469,824                    0.39
                                           ---             ------------                  ------
Total:........................             259             $120,584,528                  100.00%
                                           ===             ============                  ======
</TABLE>


                                          A-43




<Page>



                GROUP 2, GROUP 3 AND GROUP 4 LOANS IN THE AGGREGATE

                             Original Principal Balances

<TABLE>
<CAPTION>
                                                                              % of Cut-Off Date Pool
  Range of Original Principal                            Aggregate Unpaid    Balance of the Group 2,
           Balances                  Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------       ---------------    -----------------   -------------------------
<S>                                       <C>              <C>                       <C>
$300,001 - $350,000...........              195            $ 63,305,542               10.77%
$350,001 - $400,000...........              447             160,328,856               27.29
$400,001 - $450,000...........              250             101,418,569               17.26
$450,001 - $500,000...........              161              73,139,315               12.45
$500,001 - $550,000...........               97              48,178,415                8.20
$550,001 - $600,000...........               94              51,924,507                8.84
$600,001 - $650,000...........               64              38,722,381                6.59
$650,001 - $700,000...........               15               9,745,698                1.66
$700,001 - $750,000...........               11               7,782,999                1.32
$750,001 - $800,000...........               11               8,137,114                1.38
$800,001 - $850,000...........                4               3,152,760                0.54
$850,001 - $900,000...........                6               5,119,309                0.87
$900,001 - $950,000...........                4               3,614,866                0.62
$950,001 - $1,000,000.........               10               9,324,483                1.59
$1,000,001 or more............                3               3,699,041                0.63
                                          -----            ------------              ------
Total:........................            1,372            $587,593,856              100.00%
                                          =====            ============              ======
</TABLE>

          The average original principal balance of the Group 2, Group 3 and
Group 4 Loans was approximately $450,592.


                                          A-44




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                                    7/20/2020
                                                                        Page 133 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 292 of 512


                           Current Principal Balances

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
       Range of Current                                 Aggregate Unpaid    Balance of the Group 2,
      Principal Balances           Number of Loans     Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------     -----------------   -------------------------
<S>                                     <C>               <C>                       <C>
$25,001 - $50,000.............              1             $     49,091                0.01%
$125,001 - $150,000...........              1                  136,483                0.02
$150,001 - $175,000...........              3                  496,796                0.08
$175,001 - $200,000...........              1                  196,182                0.03
$200,001 - $250,000...........              5                1,191,525                0.20
$250,001 - $300,000...........             12                3,435,997                0.58
$300,001 - $350,000...........            311              103,521,899               17.62
$350,001 - $400,000...........            392              145,868,203               24.82
$400,001 - $450,000...........            223               94,014,467               16.00
$450,001 - $500,000...........            154               72,814,429               12.39
$500,001 - $550,000...........             92               48,447,150                8.25
$550,001 - $600,000...........             67               38,240,902                6.51
$600,001 - $650,000...........             54               33,593,274                5.72
$650,001 - $700,000...........             13                8,818,764                1.50
$700,001 - $750,000...........             11                7,945,575                1.35
$750,001 - $800,000...........              8                6,171,822                1.05
$800,001 - $850,000...........              3                2,412,732                0.41
$850,001 - $900,000...........              7                6,108,779                1.04
$900,001 - $950,000...........              5                4,624,379                0.79
$950,001 - $1,000,000.........              6                5,806,364                0.99
$1,000,001 or more............              3                3,699,041                0.63
                                        -----             ------------              ------
Total:........................          1,372             $587,593,856              100.00%
                                        =====             ============              ======
</TABLE>

          The average current principal balance of the Group 2, Group 3 and
Group 4 Loans was approximately $428,275.


                                        A-45




<Page>



                                 Loan Interest Rates

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                        Aggregate Unpaid    Balance of the Group 2,
 Range of Loan Interest Rates      Number of Loans     Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------     -----------------   -------------------------
<S>                                     <C>               <C>                       <C>
3.876% - 4.000%...............              4             $ 1,826,739                 0.31%
4.001% - 4.125%...............              3                1,397,281                0.24
4.126% - 4.250%...............              9                4,011,725                0.68
4.251% - 4.375%...............             11                5,218,536                0.89
4.376% - 4.500%...............              9                4,188,386                0.71
4.501% - 4.625%...............              6                2,846,401                0.48
4.626% - 4.750%...............             12                5,338,443                0.91
4.751% - 4.875%...............              7                3,767,510                0.64
4.876% - 5.000%...............             14                6,719,741                1.14
5.001% - 5.125%...............             14                6,749,356                1.15
5.126% - 5.250%...............             16                7,287,485                1.24
5.251% - 5.375%...............             17                9,284,728                1.58
5.376% - 5.500%...............             22               11,997,681                2.04
5.501% - 5.625%...............             20                8,958,862                1.52
5.626% - 5.750%...............             21                8,923,323                1.52
5.751% - 5.875%...............             24               10,182,733                1.73
5.876% - 6.000%...............             18                8,236,425                1.40
6.001% - 6.125%...............             16                6,741,610                1.15
6.126% - 6.250%...............             36               14,655,740                2.49
6.251% - 6.375%...............             39               15,799,048                2.69
6.376% - 6.500%...............             64               26,576,529                4.52
6.501% - 6.625%...............             73               31,662,122                5.39
6.626% - 6.750%...............            178               73,945,526               12.58
6.751% - 6.875%...............            234              102,055,919               17.37
6.876% - 7.000%...............            123               52,953,119                9.01
7.001% - 7.125%...............             73               29,502,229                5.02
7.126% - 7.250%...............             95               38,978,885                6.63
7.251% - 7.375%...............             56               24,822,613                4.22
7.376% - 7.500%...............             41               16,605,803                2.83
7.501% - 7.625%...............             27               10,501,137                1.79
7.626% - 7.750%...............             16                5,791,943                0.99
7.751% - 7.875%...............             25                9,809,652                1.67
7.876% - 8.000%...............             14                5,780,986                0.98




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                           Page 134 of 279
               Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 293 of 512


8.001%   -   8.125%...............            5                 2,391,062             0.41
8.126%   -   8.250%...............            7                 2,864,648             0.49
8.251%   -   8.375%...............           12                 4,717,384             0.80
8.376%   -   8.500%...............            2                   758,165             0.13
8.501%   -   8.625%...............            5                 1,952,699             0.33
8.626%   -   8.750%...............            3                 1,295,646             0.22
8.751%   -   8.875%...............            1                   496,036             0.08
                                          -----              ------------           ------
Total:........................            1,372              $587,593,856           100.00%
                                          =====              ============           ======
</TABLE>

          As of the Cut-Off Date, the weighted average interest rate of the
Group 2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 2,
Group 3 and Group 4 Loans, was approximately 6.671% per annum.


                                          A-46




<Page>



                                       Index Type

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid     Balance of the Group 2,
          Index Type                 Number of Loans   Principal Balance    Group 3 and Group 4 Loans
------------------------------       ---------------   -----------------    -------------------------
<S>                                       <C>             <C>                        <C>
Fixed Rate....................            1,113           $467,009,328                79.48%
One-Year CMT..................               41             17,751,617                 3.02
One-Year Libor................              218            102,832,911                17.50
                                          -----           ------------               ------
Total:........................            1,372           $587,593,856               100.00%
                                          =====           ============               ======
</TABLE>

                                      Gross Margin

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid     Balance of the Group 2,
         Gross Margin                Number of Loans   Principal Balance    Group 3 and Group 4 Loans
------------------------------       ---------------   -----------------    -------------------------
<S>                                       <C>             <C>                        <C>
Fixed Rate....................            1,113           $467,009,328                79.48%
1.876% - 2.000%...............                2                902,903                 0.15
2.126% - 2.250%...............              212            100,357,703                17.08
2.626% - 2.750%...............               42             18,118,171                 3.08
3.376% - 3.500%...............                1                327,201                 0.06
3.876% - 4.000%...............                1                561,424                 0.10
4.876% - 5.000%...............                1                317,125                 0.05
                                          -----           ------------               ------
Total:........................            1,372           $587,593,856               100.00%
                                          =====           ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average gross margin of the Group
2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 2, Group
3 and Group 4 Loans, was approximately 2.341% per annum.

                                Initial Periodic Rate Cap

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid     Balance of the Group 2,
  Initial Periodic Rate Cap          Number of Loans   Principal Balance    Group 3 and Group 4 Loans
------------------------------       ---------------   -----------------    -------------------------
<S>                                       <C>             <C>                        <C>
Fixed Rate....................            1,113           $467,009,328                79.48%
2.000%........................               91             42,709,643                 7.27
5.000%........................              168             77,874,885                13.25
                                          -----           ------------               ------
Total:........................            1,372           $587,593,856               100.00%
                                          =====           ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average initial periodic rate cap
of the Group 2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the
Group 2, Group 3 and Group 4 Loans, was approximately 3.937% per annum.

                              Subsequent Periodic Rate Cap




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                            7/20/2020
                                                                        Page 135 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 294 of 512


<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
                                                    Aggregate Unpaid    Balance of the Group 2,
  Subsequent Period Rate Cap     Number of Loans   Principal Balance   Group 3 and Group 4 Loans
------------------------------   ---------------   -----------------   -------------------------
<S>                                   <C>             <C>                       <C>
Fixed Rate....................        1,113           $467,009,328               79.48%
2.000%........................          259            120,584,528               20.52
                                      -----           ------------              ------
Total:........................        1,372           $587,593,856              100.00%
                                      =====           ============              ======
</TABLE>

          As of the Cut-Off Date, the subsequent periodic rate cap of the Group
2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 2, Group
3 and Group 4 Loans, was approximately 2.000% per annum.


                                      A-47




<Page>



                           Maximum Loan Interest Rates

<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
                                                   Aggregate Unpaid     Balance of the Group 2,
 Maximum Loan Interest Rates     Number of Loans   Principal Balance   Group 3 and Group 4 Loans
------------------------------   ---------------   -----------------   -------------------------
<S>                                   <C>             <C>                       <C>
Fixed Rate....................        1,113           $467,009,328               79.48%
    9.001% - 9.125%..........             1                339,076                0.06
    9.126% - 9.250%..........             1                466,816                0.08
    9.251% - 9.375%..........             4              1,750,388                0.30
    9.376% - 9.500%..........             4              1,916,852                0.33
    9.501% - 9.625%..........             2              1,061,137                0.18
    9.626% - 9.750%..........             4              1,812,412                0.31
    9.751% - 9.875%..........             5              2,505,738                0.43
    9.876% - 10.000%..........           15              6,973,257                1.19
   10.001% - 10.125%..........           11              5,793,552                0.99
   10.126% - 10.250%..........           21              9,541,770                1.62
   10.251% - 10.375%..........           18              9,549,763                1.63
   10.376% - 10.500%..........           18              9,059,586                1.54
   10.501% - 10.625%..........           15              6,869,437                1.17
   10.626% - 10.750%..........           20              8,564,840                1.46
   10.751% - 10.875%..........           18              8,086,068                1.38
   10.876% - 11.000%..........           14              7,189,082                1.22
   11.001% - 11.125%..........           10              3,930,074                0.67
   11.126% - 11.250%..........           14              5,954,444                1.01
   11.251% - 11.375%..........           13              5,304,997                0.90
   11.376% - 11.500%..........           13              6,908,447                1.18
   11.501% - 11.625%..........           14              6,045,993                1.03
   11.626% - 11.750%..........           10              4,196,827                0.71
   11.751% - 11.875%..........            6              2,640,197                0.45
   11.876% - 12.000%..........            1                433,078                0.07
   12.126% - 12.250%..........            2              1,136,473                0.19
   12.251% - 12.375%..........            2              1,273,147                0.22
   12.376% - 12.500%..........            3              1,281,078                0.22
                                      -----           ------------              ------
Total:........................        1,372           $587,593,856              100.00%
                                      =====           ============              ======
</TABLE>

          As of the Cut-Off Date, the weighted average maximum loan interest
rate of the Group 2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of
the Group 2, Group 3 and Group 4 Loans, was approximately 10.776% per annum.


                                      A-48




<Page>



                     Loan Interest Rate Adjustment Frequency

<TABLE>
<CAPTION>
                                                                        % of Cut-Off Date Pool
 Loan Interest Rate Adjustment                      Aggregate Unpaid   Balance of the Group 2,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                       7/20/2020
                                                                        Page 136 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 295 of 512


       Frequency (months)          Number of Loans     Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------     -----------------   -------------------------
<S>                                     <C>               <C>                       <C>
Fixed.........................          1,113             $467,009,328               79.48%
12............................            259              120,584,528               20.52
                                        -----             ------------              ------
Total:........................          1,372             $587,593,856              100.00%
                                        =====             ============              ======
</TABLE>

                    Next Loan Interest Rate Adjustment Date

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
    Next Loan Interest Rate                             Aggregate Unpaid    Balance of the Group 2,
       Adjustment Date             Number of Loans     Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------     -----------------   -------------------------
<S>                                     <C>               <C>                       <C>
Fixed Rate....................          1,113             $467,009,328               79.48%
February 1, 2005..............              3                1,365,534                0.23
March 1, 2005.................             10                4,514,658                0.77
April 1, 2005.................              3                1,132,204                0.19
June 1, 2005..................              4                1,788,029                0.30
July 1, 2005..................             18                9,503,825                1.62
August 1, 2005................             42               19,570,963                3.33
September 1, 2005.............             10                4,447,391                0.76
October 1, 2006...............              2                  826,989                0.14
November 1, 2006..............              9                3,364,199                0.57
December 1, 2006..............             14                5,739,100                0.98
February 1, 2007..............              2                1,025,188                0.17
March 1, 2007.................             12                4,932,971                0.84
April 1, 2007.................             10                4,341,152                0.74
May 1, 2007...................              2                  733,837                0.12
June 1, 2007..................              1                  777,634                0.13
July 1, 2007..................              3                1,300,457                0.22
August 1, 2007................             65               29,789,630                5.07
September 1, 2007.............             41               21,318,734                3.63
June 1, 2008..................              3                2,096,106                0.36
January 1, 2009...............              2                  878,550                0.15
February 1, 2009..............              1                  327,201                0.06
March 1, 2009.................              2                  810,177                0.14
                                        -----             ------------              ------
Total:........................          1,372             $587,593,856              100.00%
                                        =====             ============              ======
</TABLE>


                                        A-49




<Page>



                                 Original LTV Ratios

<TABLE>
<CAPTION>
                                                                             % of Cut-Off Date Pool
                                                        Aggregate Unpaid    Balance of the Group 2,
 Range of Original LTV Ratios      Number of Loans     Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------     -----------------   -------------------------
<S>                                     <C>               <C>                       <C>
50.00% or less................            117             $ 52,940,721                9.01%
50.01% - 55.00%...............             51               24,093,207                4.10
55.01% - 60.00%...............             85               38,560,776                6.56
60.01% - 65.00%...............             97               43,598,434                7.42
65.01% - 70.00%...............            202               91,921,964               15.64
70.01% - 75.00%...............            168               71,319,405               12.14
75.01% - 80.00%...............            548              226,000,335               38.46
80.01% - 85.00%...............             25                9,342,119                1.59
85.01% - 90.00%...............             67               25,611,315                4.36
90.01% - 95.00%...............             12                4,205,579                0.72
                                        -----             ------------              ------
Total:........................          1,372             $587,593,856              100.00%
                                        =====             ============              ======
</TABLE>

          The weighted average original LTV Ratio of the Group 2, Group 3 and
Group 4 Loans, by Cut-Off Date Pool Balance of the Group 2, Group 3 and Group 4
Loans, was approximately 70.39%.

                                 Current LTV Ratios

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                        Aggregate Unpaid   Balance of the Group 2,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                           7/20/2020
                                                                        Page 137 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 296 of 512


 Range of Current LTV Ratios*    Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------   ---------------    -----------------   -------------------------
<S>                                   <C>              <C>                       <C>
50.00% or less................          144            $ 64,813,889               11.03%
50.01% - 55.00%...............           70              31,568,100                5.37
55.01% - 60.00%...............          110              45,928,426                7.82
60.01% - 65.00%...............          133              59,146,977               10.07
65.01% - 70.00%...............          195              88,064,061               14.99
70.01% - 75.00%...............          241              99,942,593               17.01
75.01% - 80.00%...............          388             163,551,734               27.83
80.01% - 85.00%...............           42              16,054,408                2.73
85.01% - 90.00%...............           41              15,677,218                2.67
90.01% - 95.00%...............            8               2,846,450                0.48
                                      -----            ------------              ------
Total:........................        1,372            $587,593,856              100.00%
                                      =====            ============              ======
</TABLE>

          As of the Cut-Off Date, the weighted average current LTV of the Group
2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the Group 2, Group
3 and Group 4 Loans, was approximately 67.12%.

----------
*    Current LTV Ratios generally were determined based on the ratio of the
     unpaid principal amount of the related Loan as of the Cut-Off Date to the
     lesser of (i) the sales price for the related Mortgaged Property or (ii)
     the appraised value of the related Mortgaged Property, in each case, at the
     time of origination of the related Loan.


                                       A-50




<Page>



                                 Property Types

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                     Aggregate Unpaid    Balance of the Group 2,
         Property Type           Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------   ---------------    -----------------   -------------------------
<S>                                   <C>              <C>                       <C>
Single Family.................        1,221            $523,262,768               89.05%
Planned Unit Development......           74              29,074,456                4.95
Condominium...................           57              25,912,661                4.41
Two- to Four-Family...........           11               5,676,080                0.97
Coop..........................            8               3,338,057                0.57
Manufactured Housing..........            1                 329,834                0.06
                                      -----            ------------              ------
Total:........................        1,372            $587,593,856              100.00%
                                      =====            ============              ======
</TABLE>

                                   Loan Purpose

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                     Aggregate Unpaid    Balance of the Group 2,
         Loan Purpose            Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------   ---------------    -----------------   -------------------------
<S>                                   <C>              <C>                       <C>
Purchase......................          668            $283,077,166               48.18%
Rate & Term Refinance.........          435             191,409,630               32.58
Cash Out Refinance............          266             111,893,430               19.04
Construction to Perm..........            3               1,213,630                0.21
                                      -----            ------------              ------
Total:........................        1,372            $587,593,856              100.00%
                                      =====            ============              ======
</TABLE>

                                 Occupancy Status

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                     Aggregate Unpaid    Balance of the Group 2,
       Occupancy Status          Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------   ---------------    -----------------   -------------------------
<S>                                   <C>              <C>                       <C>
Primary.......................        1,313            $561,224,120               95.51%
Secondary.....................           49              22,260,724                3.79
Investor......................           10               4,109,012                0.70
                                      -----            ------------              ------
Total:........................        1,372            $587,593,856              100.00%




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                        7/20/2020
                                                                        Page 138 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 297 of 512


                                      =====              ============           ======
</TABLE>

                           Original Terms to Maturity

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
       Original Term to                             Aggregate Unpaid     Balance of the Group 2,
       Maturity (Months)         Number of Loans   Principal Balance    Group 3 and Group 4 Loans
------------------------------   ---------------   -----------------    -------------------------
<S>                                   <C>             <C>                        <C>
181 - 240.....................           16              5,930,402                 1.01%
241 - 300.....................            2                774,973                 0.13
301 - 360.....................        1,354            580,888,480                98.86
                                      -----           ------------               ------
Total:........................        1,372           $587,593,856               100.00%
                                      =====           ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average original term to maturity
of the Group 2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance of the
Group 2, Group 3 and Group 4 Loans, was approximately 359 months.


                                      A-51




<Page>



                           Remaining Terms to Maturity

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
       Remaining Term to                            Aggregate Unpaid     Balance of the Group 2,
       Maturity (Months)         Number of Loans   Principal Balance    Group 3 and Group 4 Loans
------------------------------   ---------------   -----------------    -------------------------
<S>                                   <C>             <C>                        <C>
121 - 180.....................            1           $    286,435                 0.05%
181 - 240.....................           16              6,144,355                 1.05
241 - 300.....................          236             91,483,524                15.57
301 - 360.....................        1,119            489,679,542                83.34
                                      -----           ------------               ------
Total:........................        1,372           $587,593,856               100.00%
                                      =====           ============               ======
</TABLE>

          As of the Cut-Off Date, the weighted average remaining term to
maturity of the Group 2, Group 3 and Group 4 Loans, by Cut-Off Date Pool Balance
of the Group 2, Group 3 and Group 4 Loans, was approximately 320 months.


                                      A-52




<Page>



                        Geographic Distribution of Loans

<TABLE>
<CAPTION>
                                                                          % of Cut-Off Date Pool
                                                    Aggregate Unpaid     Balance of the Group 2,
    Geographic Distribution      Number of Loans   Principal Balance    Group 3 and Group 4 Loans
------------------------------   ---------------   -----------------    -------------------------
<S>                                   <C>             <C>                        <C>
California ...................          419           $178,343,357                30.35%
New York .....................          130             59,174,710                10.07
Texas ........................          115             50,350,419                 8.57
New Jersey ...................           99             40,275,199                 6.85
Florida ......................           59             26,661,174                 4.54
Georgia ......................           63             26,502,855                 4.51
Virginia .....................           42             18,417,133                 3.13
Connecticut ..................           36             16,698,594                 2.84
Pennsylvania .................           40             16,286,003                 2.77
Colorado .....................           35             14,080,841                 2.40
Maryland .....................           35             13,241,703                 2.25
Massachusetts ................           28             12,553,818                 2.14
Illinois .....................           27             12,246,975                 2.08
North Carolina ...............           28             11,968,705                 2.04
Minnesota ....................           28             11,130,519                 1.89




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                        7/20/2020
                                                                        Page 139 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 298 of 512


Washington ...................             20               7,872,224               1.34
Arizona ......................             18               7,788,571               1.33
Michigan .....................             19               7,556,804               1.29
Oregon .......................             12               5,549,696               0.94
Tennessee ....................             13               5,275,696               0.90
Missouri .....................             11               4,786,652               0.81
Nevada .......................             10               4,673,907               0.80
Indiana ......................             11               4,001,874               0.68
Alabama ......................              7               3,440,614               0.59
Ohio .........................              8               3,330,255               0.57
Louisiana ....................              8               3,011,073               0.51
District Of Columbia .........              6               2,914,702               0.50
New Mexico ...................              6               2,749,711               0.47
Utah .........................              5               2,499,117               0.43
South Carolina ...............              6               2,326,285               0.40
Kentucky .....................              5               1,926,234               0.33
Oklahoma .....................              4               1,626,893               0.28
Kansas .......................              3               1,246,640               0.21
Hawaii .......................              2               1,109,655               0.19
Wisconsin ....................              2                 875,042               0.15
Rhode Island .................              2                 840,961               0.14
New Hampshire ................              2                 821,890               0.14
Nebraska .....................              2                 782,481               0.13
West Virginia ................              1                 580,531               0.10
Idaho ........................              1                 566,915               0.10
Maine ........................              1                 451,757               0.08
Iowa .........................              1                 400,186               0.07
Delaware .....................              1                 335,756               0.06
South Dakota .................              1                 319,730               0.05
                                        -----            ------------             ------
Total: .......................          1,372            $587,593,856             100.00%
                                        =====            ============             ======
</TABLE>

          No more than approximately 0.58% of the Group 2, Group 3 and Group 4
Loans, by Cut-Off Date Pool Balance of the Group 2, Group 3 and Group 4 Loans,
will be secured by properties located in any one zip code.


                                        A-53




<Page>



                                 Documentation Type

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                       Aggregate Unpaid    Balance of the Group 2,
      Documentation Type           Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------    -----------------   -------------------------
<S>                                     <C>              <C>                       <C>
Full .........................          1,087            $464,741,234               79.09%
No Doc .......................            162              64,389,864               10.96
Reduced ......................             72              34,756,511                5.92
Limited ......................             31              14,905,303                2.54
Alternate ....................              9               3,708,177                0.63
Streamline ...................              5               2,797,496                0.48
Stated Doc ...................              6               2,295,272                0.39
                                        -----            ------------              ------
Total: .......................          1,372            $587,593,856              100.00%
                                        =====            ============              ======
</TABLE>

                                    Credit Scores

<TABLE>
<CAPTION>
                                                                            % of Cut-Off Date Pool
                                                       Aggregate Unpaid    Balance of the Group 2,
        Credit Scores*             Number of Loans    Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------    -----------------   -------------------------
<S>                                     <C>              <C>                       <C>
401 - 450 ....................              1            $    664,813                0.11%
451 - 500 ....................             12               5,711,264                0.97
501 - 550 ....................             34              14,585,194                2.48
551 - 600 ....................             44              18,446,856                3.14
601 - 650 ....................            106              44,811,646                7.63
651 - 700 ....................            252             111,194,011               18.92
701 - 750 ....................            386             163,890,735               27.89
751 - 800 ....................            445             190,669,154               32.45
801 - 850 ....................             57              23,454,136                3.99
Not Available ................             35              14,166,047                2.41
                                        -----            ------------              ------
Total: .......................          1,372            $587,593,856              100.00%
                                        =====            ============              ======




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                          7/20/2020
                                                                         Page 140 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 299 of 512


</TABLE>

          As of the Cut-Off Date, the weighted average Credit Score of the
borrowers with a Credit Score for the Group 2, Group 3 and Group 4 Loans, by
Cut-Off Date Pool Balance of the Group 2, Group 3 and Group 4 Loans, was
approximately 717.

----------
*    Generally all of the credit scores were obtained within 3 months prior to
     the Closing Date.

                                 Delinquency Status

<TABLE>
<CAPTION>
                                                                              % of Cut-Off Date Pool
                                                         Aggregate Unpaid    Balance of the Group 2,
      Delinquency Status           Number of Loans      Principal Balance   Group 3 and Group 4 Loans
------------------------------     ---------------      -----------------   -------------------------
<S>                                     <C>                <C>                       <C>
0 ............................          1,353              $578,312,454               98.42%
30 - 59 ......................             13                 6,012,275                1.02
60 - 89 ......................              6                 3,269,127                0.56
                                        -----              ------------              ------
Total: .......................          1,372              $587,593,856              100.00%
                                        =====              ============              ======
</TABLE>


                                         A-54



<Page>



PROSPECTUS
September 30, 2004

                  Mortgage Asset Securitization Transactions, Inc.
                                      Depositor

                              Asset-Backed Certificates

                                  Asset-Backed Notes
                                 (Issuable in Series)

     Mortgage Asset Securitization Transactions, Inc. from time to time will
offer asset-backed pass-through certificates or asset-backed notes. We will
offer the certificates or notes through this prospectus and a separate
prospectus supplement for each series.

     For each series we will establish a trust fund consisting primarily of

     o      a segregated pool of various types of single-family and multifamily
            residential mortgage loans, home improvement contracts, cooperative
            apartment loans or manufactured housing conditional sales contracts
            and installment loan agreements or beneficial interests in them; or

     o      pass-through or participation certificates issued or guaranteed by the
            Government National Mortgage Association, the Federal National
            Mortgage Association or the Federal Home Loan Mortgage Corporation.

     The certificates of a series will evidence beneficial ownership interests
in the trust fund. The notes of a series will evidence indebtedness of the trust
fund. The certificates or notes of a series may be divided into two or more
classes which may have different interest rates and which may receive principal
payments in differing proportions and at different times. In addition, the
rights of certain holders of classes may be subordinate to the rights of holders
of other classes to receive principal and interest.

--------------------------------------------------------------------------------
     You should consider carefully the risk factors beginning on page 17 in this
prospectus and in the related prospectus supplement.

     The securities will not represent obligations of Mortgage Asset
Securitization Transactions, Inc. or any of its affiliates. No governmental
agency will insure the certificates or the collateral securing the securities.

     You should consult with your own advisors to determine if the offered
securities are appropriate investments for you and to determine the applicable
legal, tax, regulatory and accounting treatment of the offered securities.
--------------------------------------------------------------------------------

     The Securities and Exchange Commission and state securities regulators have
not approved or disapproved of the offered certificates or notes or determined
if this prospectus is truthful or complete. Any representation to the contrary
is a criminal offense.

     No secondary market will exist for a series of certificates or notes prior
to its offering. We cannot assure you that a secondary market will develop for




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt                            7/20/2020
                                                                        Page 141 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 300 of 512


the certificates or notes, as applicable, of any series, or, if it does develop,
that it will continue.

                              UBS Investment Bank




<Page>



     We may offer the certificates or notes, as applicable, through one or more
different methods, including offerings through underwriters, as more fully
described under "Plans of Distribution" in this prospectus and in the related
prospectus supplement. Our affiliates may from time to time act as agents or
underwriters in connection with the sale of the offered certificates or notes,
as applicable. We may retain or hold for sale, from time to time, one or more
classes of a series of certificates or notes, as applicable. We may offer
certain classes of the certificates or notes, as applicable, if so specified in
the related prospectus supplement, in one or more transactions exempt from the
registration requirements of the Securities Act of 1933, as amended. These
offerings will not be made pursuant to this prospectus or the related
registration statement.

                                   ----------

     This prospectus may not be used to consummate sales of the offered
certificates or notes, as applicable, unless accompanied by a prospectus
supplement.


                                       -2-




<Page>



                                TABLE OF CONTENTS

<TABLE>
<CAPTION>
                                                                            Page
                                                                            ----
<S>                                                                          <C>
Summary of Terms ..............................................................6

Risk Factors .................................................................17
   Limited Liquidity of Securities May Adversely Affect Market Value of
      Securities .............................................................17
   Assets of Trust Fund Are Limited ..........................................17
   Credit Enhancement Is Limited in Amount and Coverage ......................18
   Yield Is Sensitive to Rate of Principal Prepayment ........................18
   Borrower May Be Unable to Make Balloon Payment ............................19
   Nature of Mortgages Could Adversely Affect Value of Properties ............19
   Violations of Environmental Laws May Reduce Recoveries on Properties ......21
   Violations of Federal Laws May Adversely Affect Ability to Collect on
      Loans ..................................................................22
   Rating of the Securities Are Limited and May be Withdrawn or Lowered ......23
   Adverse Conditions in the Residential Real Estate Markets May Result
      in a Decline in Property Values ........................................24
   Book-Entry System for Certain Classes May Decrease Liquidity and Delay
      Payment ................................................................25
   Unsecured Home Improvement Contracts May Experience Relatively Higher
      Losses .................................................................25
   Mortgage Loans Underwritten as Non-Conforming Credits May Experience
      Relatively Higher Losses ...............................................26
   Assets of the Trust Fund May Include Delinquent and Sub-Performing
      Residential Loans ......................................................26
   Changes in the Market Value of Properties May Adversely Affect
      Payments on the Securities .............................................27

Defined Terms ................................................................27

The Trust Funds ..............................................................27
   Residential Loans .........................................................27
   Agency Securities .........................................................35
   Stripped Agency Securities ................................................40
   Additional Information Concerning the Trust Funds .........................41

Use of Proceeds ..............................................................43

Yield Considerations .........................................................43

Maturity and Prepayment Considerations .......................................45

The Depositor ................................................................48

Residential Loans ............................................................49




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 142 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 301 of 512


  Underwriting Standards ....................................................49
  Representations by Unaffiliated Sellers; Repurchases ......................49
  Sub-Servicing .............................................................50

Description of the Securities ................................................51
   General ...................................................................51
   Assignment of Assets of the Trust Fund ....................................53
   Deposits to the Trust Account .............................................56
   Pre-Funding Account .......................................................57
   Payments on Residential Loans .............................................57
   Payments on Agency Securities .............................................58
   Distributions .............................................................58
   Principal and Interest on the Securities ..................................60
   Available Distribution Amount .............................................62
   Subordination .............................................................62
   Advances ..................................................................65
   Statements to Holders of Securities .......................................65
   Book-Entry Registration of Securities .....................................67
   Collection and Other Servicing Procedures .................................72
   Realization on Defaulted Residential Loans ................................73
   Retained Interest, Administration Compensation and Payment
      of Expenses ............................................................75
   Evidence as to Compliance .................................................76
   Certain Matters Regarding the Master Servicer, the Depositor and the
      Trustee ................................................................77
   Deficiency Events .........................................................81
   Events of Default .........................................................82
   Amendment .................................................................86
   Termination ...............................................................87
   Voting Rights .............................................................88

Description of Primary Insurance Coverage ....................................88
   Primary Credit Insurance Policies .........................................88
   FHA Insurance and VA Guarantees ...........................................89
   Primary Hazard Insurance Policies .........................................91

Description of Credit Support ................................................94
   Pool Insurance Policies ...................................................94
   Special Hazard Insurance Policies .........................................97
   Bankruptcy Bonds .........................................................100
   Reserve Funds ............................................................100
   Cross-Support Provisions .................................................101
   Letter of Credit .........................................................101
   Insurance Policies and Surety Bonds ......................................101
   Excess Spread ............................................................101
   Overcollateralization ....................................................102
</TABLE>


                                      -3-




<Page>



<TABLE>
<S>                                                                          <C>
Certain Legal Aspects of Residential Loans ..................................102
   General ..................................................................102
   Mortgage Loans ...........................................................103
   Cooperative Loans ........................................................104
   Tax Aspects of Cooperative Ownership .....................................105
   Manufactured Housing Contracts Other Than Land Contracts .................105
   Foreclosure on Mortgages .................................................108
   Foreclosure on Cooperative Shares ........................................111
   Repossession with respect to Manufactured Housing Contracts that are
      not Land Contracts ....................................................112
   Rights of Redemption with respect to Residential Properties ..............113
   Notice of Sale; Redemption Rights with respect to Manufactured Homes .....114
   Anti-Deficiency Legislation, Bankruptcy Laws and Other Limitations on
      Lenders ...............................................................114
   Consumer Compliance Laws and Regulations .................................117
   Homeownership Act and Similar State Laws .................................117
   Junior Mortgages .........................................................119
   Consumer Protection Laws .................................................119
   Enforceability of Certain Provisions .....................................121
   Prepayment Charges and Prepayments .......................................122
   Subordinate Financing ....................................................123
   Applicability of Usury Laws ..............................................124
   Alternative Mortgage Instruments .........................................124
   Environmental Legislation ................................................125
   Servicemembers Civil Relief Act and the California Military and
      Veterans Code .........................................................126
   Forfeiture for Drug, RICO and Money Laundering Violations ................127

Federal Income Tax Consequences .............................................128
   General ..................................................................128
   REMICs ...................................................................129
   General ..................................................................129




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 143 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 302 of 512


  Taxation of Owners of Regular Securities .................................133
  Taxation of Owners of Residual Securities ................................142
  Taxes That May Be Imposed on the REMIC Pool ..............................153
  Liquidation of the REMIC Pool ............................................154
  Administrative Matters ...................................................154
  Limitations on Deduction of Certain Expenses .............................155
  Taxation of Certain Foreign Investors ....................................156
  Backup Withholding .......................................................157
  Reporting Requirements ...................................................157
  Grantor Trust Funds ......................................................158
  Classification of Grantor Trust Funds ....................................158
  Standard Securities ......................................................159
  Stripped Securities ......................................................163
  Reporting Requirements and Backup Withholding ............................167
  Partnership Trust Funds ..................................................167
  Classification of Partnership Trust Funds ................................167
  Characterization of Investments in Partnership Securities and Debt
     Securities ............................................................168
  Taxation of Holder of Debt Securities ....................................168
  Taxation of Owners of Partnership Securities .............................169

State and Other Tax Consequences ............................................174

ERISA Considerations ........................................................175

Legal Investment ............................................................179

Plans of Distribution .......................................................182

Incorporation of Certain Information by Reference ...........................184

Legal Matters ...............................................................184

Financial Information .......................................................185

Rating ......................................................................185

Glossary of Terms ...........................................................187
</TABLE>


                                       -4-




<Page>



PROSPECTUS
September 30, 2004

              Important Notice about Information Presented in this
             Prospectus and Each Accompanying Prospectus Supplement

     Two separate documents contain information about the offered certificates
or notes, as applicable. These documents progressively provide more detail:

     (1) this prospectus, which provides general information, some of which may
not apply to the offered securities; and

     (2) the accompanying prospectus supplement for each series, which describes
the specific terms of the offered securities.

     If the terms of the offered securities vary between this prospectus and the
accompanying prospectus supplement, you should rely on the information in the
prospectus supplement.

     You should rely only on the information contained in this prospectus and
the accompanying prospectus supplement. We have not authorized anyone to provide
you with information that is different from that contained in this prospectus
and the related prospectus supplement. The information in this prospectus is
accurate only as of the date of this prospectus.

                                   ----------

     If you require additional information, the mailing address of our principal
executive offices is Mortgage Asset Securitization Transactions, Inc., 1285
Avenue of the Americas, New York, NY 10019 and the telephone number is (212)
713-2000.


                                       -5-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 144 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 303 of 512


--------------------------------------------------------------------------------

                                  SUMMARY OF TERMS

     This summary highlights selected information from this document. It does
not contain all of the information that you need to consider in making an
investment decision. Please read this entire prospectus and the accompanying
prospectus supplement as well as the terms and provisions of the related pooling
and servicing agreement or trust agreement carefully to understand all of the
terms of a series of securities.

<TABLE>
<S>                                 <C>
Relevant Parties

  Depositor....................     Mortgage Asset Securitization Transactions,
                                    Inc., the depositor, is a corporation
                                    organized under the laws of the State of
                                    Delaware. The depositor is a wholly owned
                                    limited purpose finance subsidiary of UBS
                                    Americas Inc.

  Master Servicer..............     The entity or entities named as master
                                    servicer in the related prospectus
                                    supplement.

  Trustees.....................     The trustee or indenture trustee named as
                                    trustee in the related prospectus supplement.
                                    The owner trustee named as owner trustee in
                                    the related prospectus supplement.

  Issuer of Notes..............     The depositor or an owner trust established
                                    for the purpose of issuing the series of
                                    notes will issue each series of notes through
                                    a separate trust. The depositor, and the
                                    owner trustee will enter into a separate
                                    trust agreement to form each owner trust.

Securities

  Description of Securities....     The depositor will offer asset-backed
                                    pass-through certificates or asset-backed
                                    notes from time to time. The depositor will
                                    offer these securities in one or more series.
                                    Each series of securities will include one or
                                    more classes representing either a beneficial
                                    ownership interest in, or indebtedness
                                    secured by, a trust fund. The trust fund will
                                    consist of a segregated pool of residential
                                    loans or agency securities, or beneficial
                                    interests in them, and certain other assets
                                    described below.

                                    A series of securities may include one or
                                    more classes of securities that may be
                                    entitled to, among other things:

                                    o      principal distributions, with
                                           disproportionate nominal or no interest
                                           distributions;
</TABLE>

--------------------------------------------------------------------------------


                                          -6-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                                 <C>
                                    o      interest distributions, with
                                           disproportionate, nominal or no
                                           principal distributions;

                                    o      distributions only of prepayments of
                                           principal throughout the lives of the
                                           securities or during specified periods;

                                    o      subordinated distributions of scheduled
                                           payments of principal, prepayments of
                                           principal, interest or any combination
                                           of these payments;

                                    o      distributions only after the occurrence




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 145 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 304 of 512


                                         of events specified in the related
                                         prospectus supplement;

                                  o      distributions in accordance with a
                                         schedule or formula or on the basis of
                                         collections from designated portions of
                                         the assets in the related trust fund;

                                  o      interest at a fixed rate or a rate that
                                         is subject to change from time to time;

                                  o      distributions allocable to interest only
                                         after the occurrence of events specified
                                         in the related prospectus supplement and
                                         may accrue interest until these events
                                         occur.

                                  The related prospectus supplement will
                                  specify these entitlements.

                                  The timing and amounts of these distributions
                                  may vary among classes, over time. In
                                  addition, a series may include two or more
                                  classes of securities which differ as to
                                  timing, sequential order or amount of
                                  distributions of principal or interest, or
                                  both.

                                  The related prospectus supplement will
                                  specify if each class of securities

                                  o      has a stated principal amount; and

                                  o      is entitled to distributions of interest
                                         on the security principal balance based
                                         on a specified security interest rate.

  Interest.....................   Interest on each class of securities for a
                                  series:

                                  o      will accrue at the applicable security
                                         interest rate on its outstanding
                                         security principal balance;
</TABLE>

--------------------------------------------------------------------------------


                                        -7-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                               <C>
                                  o      will be distributed to holders of the
                                         securities as provided in the related
                                         prospectus supplement on the related
                                         distribution date; and

                                  o      may be reduced to the extent of certain
                                         delinquencies or other contingencies
                                         described in the related prospectus
                                         supplement.

                                  Distributions with respect to accrued
                                  interest on accrual securities will be
                                  identified in the related prospectus
                                  supplement. This accrued interest will not be
                                  distributed but rather will be added to the
                                  security principal balance of each series
                                  prior to the time when accrued interest
                                  becomes payable.

                                  Distributions with respect to interest on
                                  interest-only securities with no or, in
                                  certain cases, a nominal security principal
                                  balance will be made on each distribution
                                  date on the basis of a notional amount as
                                  described in this prospectus and in the
                                  related prospectus supplement.

                                  See "Yield Considerations," "Maturity and
                                  Prepayment Considerations" and "Description
                                  of the Securities" in this prospectus.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 146 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 305 of 512


  Principal....................    The security principal balance of a security
                                   represents the maximum dollar amount,
                                   exclusive of interest, which you are entitled
                                   to receive as principal from future cash flow
                                   on the assets in the related trust fund. The
                                   related prospectus supplement will set forth
                                   the initial security principal balance of
                                   each class of securities.

                                   Generally, distributions of principal will be
                                   payable as set forth in the related
                                   prospectus supplement, which may be on a pro
                                   rata basis among all of the securities of the
                                   same class, in proportion to their respective
                                   outstanding security principal balances.

                                   If an interest-only security does not have a
                                   security principal balance, it will not
                                   receive distributions of principal. See "The
                                   Trust Funds," "Maturity and Prepayment
                                   Considerations" and "Description of the
                                   Securities" in this prospectus.

Assets

   The Trust Funds..............   Each trust fund will consist of:
</TABLE>

--------------------------------------------------------------------------------


                                         -8-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                                <C>
                                   o      a segregated pool of residential loans,
                                          agency securities and/or mortgage
                                          securities; and

                                   o      certain other assets as described in
                                          this prospectus and in the related
                                          prospectus supplement.

                                   The depositor will purchase all assets of the
                                   trust fund, either directly or through an
                                   affiliate, from unaffiliated sellers. The
                                   depositor will generally deposit the assets
                                   into the related trust fund as of the first
                                   day of the month in which the securities
                                   evidencing interests in the trust fund or
                                   collateralized by the assets of the trust
                                   fund are initially issued. See "Description
                                   of the Securities-Pre-Funding Account" in
                                   this prospectus.

  A. Residential Loans.........    The residential loans will consist of any
                                   combination of:

                                   o      mortgage loans secured by first or
                                          junior liens on one- to four-family
                                          residential properties;

                                   o      mortgage loans secured by first or
                                          junior liens on multifamily residential
                                          properties consisting of five or more
                                          dwelling units;

                                   o      home improvement installment sales
                                          contracts and installment loan
                                          agreements which may be unsecured or
                                          secured by a lien on the related
                                          mortgaged property;

                                   o      a manufactured home, which may have a
                                          subordinate lien on the related
                                          mortgaged property, as described in the
                                          related prospectus supplement;

                                   o      one- to four-family first or junior lien
                                          closed end home equity loans for
                                          property improvement, debt consolidation
                                          or home equity purposes;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 147 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 306 of 512


                                  o       cooperative loans secured primarily by
                                          shares in a private cooperative housing
                                          corporation. The shares, together with
                                          the related proprietary lease or
                                          occupancy agreement give the owner of
                                          the shares the right to occupy a
                                          particular dwelling unit in the
                                          cooperative housing corporation; or
</TABLE>

--------------------------------------------------------------------------------


                                        -9-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                               <C>
                                  o       manufactured housing conditional sales
                                          contracts and installment loan
                                          agreements which may be secured by
                                          either liens on:

                                          o    new or used manufactured homes; or

                                          o    the real property and any
                                               improvements on it which may
                                               include the related manufactured
                                               home if deemed to be part of the
                                               real property under applicable
                                               state law relating to a
                                               manufactured housing contract; and

                                          o    in certain cases, new or used
                                               manufactured homes which are not
                                               deemed to be a part of the related
                                               real property under applicable
                                               state law.

                                  The mortgage properties, cooperative shares,
                                  together with the right to occupy a
                                  particular dwelling unit, and manufactured
                                  homes may be located in any one of the fifty
                                  states, the District of Columbia, the
                                  Commonwealth of Puerto Rico or the
                                  territories of Guam or the United States
                                  Virgin Islands.

                                  Each trust fund may contain any combination
                                  of the following types of residential loans:

                                  o       fully amortizing loans

                                  o       with a fixed rate of interest and

                                          o    level monthly payments to maturity;

                                  o       fully amortizing loans with

                                          o    a fixed interest rate providing for
                                               level monthly payments, or

                                          o    for payments of interest that
                                               increase annually at a
                                               predetermined rate until the loan
                                               is repaid or for a specified number
                                               of years,

                                          o    after which level monthly payments
                                               resume;

                                  o       fully amortizing loans

                                          o    with a fixed interest rate
                                               providing for monthly payments
                                               during the early years of the term
                                               that are
</TABLE>

--------------------------------------------------------------------------------


                                        -10-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 148 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 307 of 512



<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                               <C>
                                               calculated on the basis of an
                                               interest rate below the interest
                                               rate,

                                          o    followed by monthly payments of
                                               principal and interest that
                                               increase annually by a
                                               predetermined percentage over the
                                               monthly payments payable in the
                                               previous year until the loan is
                                               repaid or for a specified number of
                                               years,

                                          o    followed by level monthly payments;

                                  o fixed interest rate loans providing for

                                          o    level payments of principal and
                                               interest on the basis of an assumed
                                               amortization schedule and

                                          o    a balloon payment of principal at
                                               the end of a specified term;

                                  o       fully amortizing loans with

                                          o    an interest rate adjusted
                                               periodically, and

                                          o    corresponding adjustments in the
                                               amount of monthly payments, to
                                               equal the sum, which may be
                                               rounded, of a fixed margin and an
                                               index as described in the related
                                               prospectus supplement.

                                               These loans may provide for an
                                               election, at the borrower's option
                                               during a specified period after
                                               origination of the loan, to convert
                                               the adjustable interest rate to a
                                               fixed interest rate, as described
                                               in the related prospectus
                                               supplement;

                                  o       fully amortizing loans with an
                                          adjustable interest rate providing for
                                          monthly payments less than the amount of
                                          interest accruing on the loan and for
                                          the amount of interest accrued but not
                                          paid currently to be added to the
                                          principal balance of the loan;

                                  o       adjustable interest rate loans providing
                                          for an election at the borrower's option
                                          to extend the term to maturity for a
                                          period that will result in level monthly
                                          payments to maturity if an adjustment to
                                          the interest rate occurs resulting in a
                                          higher interest rate than at
                                          origination; or
</TABLE>

--------------------------------------------------------------------------------


                                        -11-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                               <C>
                                  o       other types of residential loans as may
                                          be described in the related prospectus




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 149 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 308 of 512


                                        supplement.

                                  The related prospectus supplement may specify
                                  that the residential loans are covered by:

                                  o     primary mortgage insurance policies;

                                  o     insurance issued by the Federal Housing
                                        Administration; or

                                  o     partial guarantees of the Veterans
                                        Administration.

                                  See "Description of Primary Insurance
                                  Coverage" in this prospectus.

  B. Agency Securities.........   The agency securities may consist of any
                                  combination of:

                                  o     "fully modified pass-through"
                                        mortgage-backed certificates guaranteed
                                        by the Government National Mortgage
                                        Association;

                                  o     guaranteed mortgage pass-through
                                        securities issued by the Federal
                                        National Mortgage Association; and

                                  o     mortgage participation certificates
                                        issued by the Federal Home Loan Mortgage
                                        Corporation.

  C. Mortgage Securities.......   A trust fund may include previously issued:

                                  o     asset-backed certificates;

                                  o     collateralized mortgage obligations; or

                                  o     participation certificates evidencing
                                        interests in, or collateralized by,
                                        residential loans or agency securities.

  D. Trust Account.............   Each trust fund will include one or more
                                  trust accounts established and maintained on
                                  behalf of the holders of securities. To the
                                  extent described in this prospectus and in
                                  the related prospectus supplement, the master
                                  servicer or the trustee will deposit into the
                                  trust account all payments and collections
                                  received or advanced with respect to assets
                                  of the related trust fund. A trust account
                                  may be maintained as an interest bearing or a
                                  non-interest bearing account. Alternatively,
                                  funds held in the trust account may be
                                  invested in certain short-term high-quality
                                  obligations.See
</TABLE>

--------------------------------------------------------------------------------


                                      -12-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                               <C>
                                  "Description of the Securities -- Deposits to
                                  the Trust Account" in this prospectus.

  E. Credit Support............   One or more classes of securities within any
                                  series may be covered by any combination of:

                                  o     a surety bond;

                                  o     a guarantee;

                                  o     letter of credit;

                                  o     an insurance policy;

                                  o     a bankruptcy bond;

                                  o     a reserve fund;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 150 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 309 of 512


                                   o     a cash account;

                                   o     reinvestment income;

                                   o     overcollateralization;

                                   o     subordination of one or more classes of
                                         securities in a series or, with respect
                                         to any series of notes, the related
                                         equity certificates, to the extent
                                         provided in the related prospectus
                                         supplement;

                                   o     cross-support between securities backed
                                         by different asset groups within the
                                         same trust fund; or

                                   o     another type of credit support to
                                         provide partial or full coverage for
                                         certain defaults and losses relating to
                                         the residential loans.

                                   The related prospectus supplement may provide
                                   that the coverage provided by one or more
                                   forms of credit support may apply
                                   concurrently to two or more separate trust
                                   funds. If applicable, the related prospectus
                                   supplement will identify the trust funds to
                                   which this credit support relates. The
                                   related prospectus supplement will also
                                   specify the manner of determining the amount
                                   of the coverage provided by the credit
                                   support and the application of this coverage
                                   to the identified trust funds. See
                                   "Description of Credit Support" and
                                   "Description of the Securities --
                                   Subordination" in this prospectus.
</TABLE>

--------------------------------------------------------------------------------


                                       -13-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                                <C>
Pre-Funding Account.............   The related prospectus supplement may specify
                                   that funds on deposit in a pre-funding
                                   account will be used to purchase additional
                                   residential loans during the period specified
                                   in the related prospectus supplement.

Servicing And Advances..........   The master servicer, directly or through
                                   sub-servicers:

                                   o     will service and administer the
                                         residential loans included in a trust
                                         fund; and

                                   o     if and to the extent the related
                                         prospectus supplement so provides, will
                                         be obligated to make certain cash
                                         advances with respect to delinquent
                                         scheduled payments on the residential
                                         loans. This advancing obligation will be
                                         limited to the extent that the master
                                         servicer determines that the advances
                                         will be recoverable.

                                   Advances made by the master servicer will be
                                   reimbursable to the extent described in the
                                   related prospectus supplement. The prospectus
                                   supplement with respect to any series may
                                   provide that the master servicer will obtain
                                   a cash advance surety bond, or maintain a
                                   cash advance reserve fund, to cover any
                                   obligation of the master servicer to make
                                   advances. The borrower on any surety bond
                                   will be named, and the terms applicable to a
                                   cash advance reserve fund will be described
                                   in the related prospectus supplement. See
                                   "Description of the Securities -- Advances."
                                   in this prospectus.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 151 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 310 of 512


Optional Termination............   The related prospectus supplement may specify
                                   that the assets in the related trust fund may
                                   be sold, causing an early termination of a
                                   series of securities in the manner set forth
                                   in the related prospectus supplement. See
                                   "Description of the Securities --
                                   Termination" in this prospectus and the
                                   related section in the related prospectus
                                   supplement.

Tax Status......................   The treatment of the securities for federal
                                   income tax purposes will depend on:

                                   o     whether a REMIC election is made with
                                         respect to a series of certificates; and

                                   o     if a REMIC election is made, whether the
                                         certificates are "regular" interest
                                         securities or "residual" interest
                                         securities.
</TABLE>

--------------------------------------------------------------------------------


                                       -14-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                                <C>
                                   Unless otherwise indicated in the related
                                   prospectus supplement, notes will represent
                                   indebtedness of the related trust fund. You
                                   are advised to consult your tax advisors.

                                   See "Federal Income Tax Consequences" in this
                                   prospectus and in the related prospectus
                                   supplement.

ERISA Considerations............   If you are a fiduciary of any employee
                                   benefit plan subject to the fiduciary
                                   responsibility provisions of the Employee
                                   Retirement Income Security Act of 1974, as
                                   amended, you should carefully review with
                                   your own legal advisors whether the purchase
                                   or holding of securities could give rise to a
                                   transaction prohibited or otherwise
                                   impermissible under ERISA or the Internal
                                   Revenue Code.

                                   See "ERISA Considerations" in this prospectus
                                   and in the related prospectus supplement.

Legal Investment................   The applicable prospectus supplement will
                                   specify whether the securities offered will
                                   constitute "mortgage related securities" for
                                   purposes of the Secondary Mortgage Market
                                   Enhancement Act of 1984, as amended. If your
                                   investment activities are subject to legal
                                   investment laws and regulations, regulatory
                                   capital requirements, or review by regulatory
                                   authorities, then you may be subject to
                                   restrictions on investment in the securities.
                                   You should consult your own legal advisors
                                   for assistance in determining the suitability
                                   of and consequences to you of the purchase,
                                   ownership, and sale of the securities.

                                   See "Legal Investment" in this prospectus and
                                   in the related prospectus supplement.

Use Of Proceeds.................   The depositor will use the net proceeds from
                                   the sale of each series for one or more of
                                   the following purposes:

                                   o     to purchase the related assets of the
                                         trust fund;

                                   o     to repay indebtedness which was incurred
                                         to obtain funds to acquire the assets of
                                         the trust fund;

                                   o     to establish any reserve funds described




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 152 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 311 of 512


                                         in the related prospectus supplement;
                                         and

                                   o     to pay costs of structuring,
                                         guaranteeing and issuing the securities.
</TABLE>

--------------------------------------------------------------------------------


                                       -15-




<Page>



--------------------------------------------------------------------------------

<TABLE>
<S>                                <C>
                                   See "Use of Proceeds" in this prospectus and
                                   in the related prospectus supplement.

Ratings.........................   Prior to offering securities pursuant to this
                                   prospectus and the related prospectus
                                   supplement, each offered class must be rated
                                   upon issuance in one of the four highest
                                   applicable rating categories of at least one
                                   nationally recognized statistical rating
                                   organization. The rating or ratings
                                   applicable to the securities of each series
                                   offered by this prospectus and by the related
                                   prospectus supplement will be set forth in
                                   the related prospectus supplement.

                                   o     A security rating is not a
                                         recommendation to buy, sell or hold the
                                         securities of any series.

                                   o     A security rating is subject to revision
                                         or withdrawal at any time by the
                                         assigning rating agency.

                                   o     A security rating does not address the
                                         effect of prepayments on the yield you
                                         may anticipate when you purchase your
                                         securities.
</TABLE>

--------------------------------------------------------------------------------


                                       -16-




<Page>



                                   RISK FACTORS

     Before making an investment decision, you should carefully consider the
following risks and the risks described under "Risk Factors" in the prospectus
supplement for the applicable series of securities. We believe these sections
describe the principal factors that make an investment in the securities
speculative or risky. In particular, distributions on your securities will
depend on payments received on and other recoveries with respect to the loans.
Therefore, you should carefully consider the risk factors relating to the loans
and the properties.

Limited Liquidity of Securities May Adversely Affect Market Value of Securities

     We cannot assure you that a secondary market for the securities of any
series will develop or, if it does develop, that it will provide you with
liquidity of investment or will continue for the life of your securities. The
market value of your securities will fluctuate with changes in prevailing rates
of interest. Consequently, if you sell your security in any secondary market
that develops, you may sell it for less than par value or for less than your
purchase price. You will have optional redemption rights only to the extent the
related prospectus supplement so specifies. The prospectus supplement for any
series may indicate that an underwriter intends to establish a secondary market
in the securities, but no underwriter must do so.

Assets of Trust Fund Are Limited

     The trust fund for your series constitutes the sole source of payment for
your securities. The trust fund will consist of, among other things:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 153 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 312 of 512


     o    payments with respect to the assets of the trust fund; and

     o    any amounts available pursuant to any credit enhancement for your
          series, for the payment of principal of and interest on the securities
          of your series.

     You will have no recourse to the depositor or any other person if you do
not receive distributions on your securities. Furthermore, certain assets of the
trust fund and/or any balance remaining in the trust account may be promptly
released or remitted to the depositor, the master servicer, any credit
enhancement provider or any other person entitled to these amounts immediately
after making

     o    all payments due on the securities of your series;

     o    adequate provision for future payments on certain classes of
          securities; and

     o    any other payments specified in the related prospectus supplement.

You will no longer receive payments from these trust fund assets.

     The securities will not represent an interest in or obligation of the
depositor, the master servicer or any of their respective affiliates.


                                      -17-




<Page>



Credit Enhancement Is Limited in Amount and Coverage

     Credit enhancement reduces your risk of delinquent payments or losses.
However, the amount of credit enhancement will be limited, as set forth in the
related prospectus supplement, and may decline and could be depleted under
certain circumstances before payment in full of your securities. As a result,
you may suffer losses. Moreover, the credit enhancement may not cover all
potential losses or risks. For example, it may or may not fully cover fraud or
negligence by a loan originator or other parties. See "Description of Credit
Support" in this prospectus.

Yield Is Sensitive to Rate of Principal Prepayment

     The yield on the securities of each series will depend in part on the rate
of principal payment on the assets of the trust fund. In particular, variations
on this rate will include:

     o    the extent of prepayments of the residential loans and, in the case of
          agency securities, the underlying loans, comprising the trust fund;

     o    the allocation of principal and/or payment among the classes of
          securities of a series as specified in the related prospectus
          supplement;

     o    the exercise of any right of optional termination; and

     o    the rate and timing of payment defaults and losses incurred with
          respect to the assets of the trust fund.

     Material breaches of representations and warranties by sellers of
residential loans not affiliated with the depositor, the originator or the
master servicer may result in repurchases of assets of the trust fund. These
repurchases may lead to prepayments of principal. The rate of prepayment of the
residential loans comprising or underlying the assets of the trust fund may
affect the yield to maturity on your securities. See "Yield Considerations" and
"Maturity and Prepayment Considerations" in this prospectus.

     The rate of prepayments is influenced by a number of factors, including:

     o    prevailing mortgage market interest rates;

     o    local and national interest rates;

     o    homeowner mobility; and

     o    the ability of the borrower to obtain refinancing.

     Interest payable on the securities on each distribution date will include
all interest accrued during the period specified in the related prospectus
supplement. If interest accrues over a period ending two or more days before a
distribution date, your effective yield will be reduced from the yield you would
have obtained if interest payable on the securities accrued through the day
immediately before each distribution date. Consequently, your effective yield,
at par, will be




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 154 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 313 of 512


                                      -18-




<Page>



less than the indicated coupon rate. See "Description of the Securities --
Distributions" and "-- Principal Interest on the Securities" in this prospectus.

Borrower May Be Unable to Make Balloon Payment

     Some of the residential loans may not fully amortize over their terms to
maturity and, thus, may require principal payments, i.e. balloon payments, at
their stated maturity. Residential loans with balloon payments involve greater
risk because a borrower's ability to make a balloon payment typically will
depend on its ability to:

     o    timely refinance the loan; or

     o    timely sell the related residential property.

     A number of factors will affect a borrower's ability to accomplish either
of these goals, including:

     o    the level of available mortgage rates at the time of sale or
          refinancing;

     o    the borrower's equity in the related residential property;

     o    the financial condition of the borrower; and

     o    the tax laws.

A borrower's failure to make a balloon payment would increase the risk that you
might not receive all payments to which you are entitled.

Nature of Mortgages Could Adversely Affect Value of Properties

     Several factors could adversely affect the value of the residential
properties. As a result, the outstanding balance of the related residential
loans, together with any senior financing on the residential properties, if
applicable, may equal or exceed the value of the residential properties. Among
these factors are:

     o    an overall decline in the residential real estate market in the areas
          in which the residential properties are located;

     o    a decline in the general condition of the residential properties as a
          result of failure of borrowers to adequately maintain the residential
          properties; or

     o    a decline in the general condition of the residential properties as a
          result of natural disasters that are not necessarily covered by
          insurance, such as earthquakes and floods.

A decline that affects residential loans secured by junior liens could
extinguish the value of the interest of a junior mortgagee in the residential
property before having any effect on the interest of the related senior
mortgagee. If a decline occurs, the actual rates of delinquencies,


                                      -19-




<Page>



foreclosures and losses on all residential loans could be higher than those
currently experienced in the mortgage lending industry in general.

     Even if the residential properties provide adequate security for the
residential loans, the master servicer could encounter substantial delays in
liquidating the defaulted residential loans. These delays in liquidating the
loans could lead to delays in receiving your proceeds because:

     o    foreclosures on residential properties securing residential loans are
          regulated by state statutes and rules;

     o    foreclosures on residential properties are also subject to delays and
          expenses of other types of lawsuits if defenses or counterclaims are
          interposed, sometimes requiring several years to complete; and

     o    in some states an action to obtain a deficiency judgment is not
          permitted following a nonjudicial sale of residential properties.

Therefore, if a borrower defaults, the master servicer may be unable to




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 155 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 314 of 512


foreclose on or sell the residential property or obtain liquidation proceeds
sufficient to repay all amounts due on the related residential loan. In
addition, the master servicer will be entitled to deduct from related
liquidation proceeds all expenses reasonably incurred in attempting to recover
amounts due on defaulted residential loans and not yet reimbursed. These
expenses may include payments to senior lienholders, legal fees and costs of
legal action, real estate taxes and maintenance and preservation expenses.

     Liquidation expenses with respect to defaulted loans do not vary directly
with the outstanding principal balances of the loan at the time of default.
Therefore, assuming that a servicer took the same steps in realizing on a
defaulted loan having a small remaining principal balance as it would in the
case of a defaulted loan having a large remaining principal balance, the amount
realized after expenses of liquidation would be smaller as a percentage of the
outstanding principal of the small loan than would be the case with the larger
defaulted loan having a large remaining principal balance. The mortgages and
deeds of trust securing certain mortgage loans, multifamily loans and home
improvement contracts may be junior liens subordinate to the rights of the
senior lienholder. Consequently, the proceeds from the liquidation, insurance or
condemnation proceeds will be available to satisfy the junior loan amount only
to the extent that the claims of the senior mortgagees have been satisfied in
full, including any related foreclosure costs.

     In addition, a junior mortgagee may not foreclose on the property securing
a junior mortgage unless it forecloses subject to any senior mortgage. If a
junior mortgagee forecloses, it must either pay the entire amount due on any
senior mortgage at or prior to the foreclosure sale or undertake the obligation
to make payments on the senior mortgage if the borrower defaults under the
senior mortgage. The trust fund will not have any source of funds to satisfy any
senior mortgages or make payments due to any senior mortgagees. However, the
master servicer or sub-servicer may, at its option, advance these amounts to the
extent deemed recoverable and prudent.


                                        -20-




<Page>



     If proceeds from a foreclosure or similar sale of the related mortgaged
property are insufficient to satisfy all senior liens and the junior lien in the
aggregate, the trust fund, as the holder of the junior lien, and, accordingly,
holders of one or more classes of the securities, to the extent not covered by
credit enhancement, are likely to:

     o    incur losses in jurisdictions in which a deficiency judgment against
          the borrower is not available; and

     o    incur losses if any deficiency judgment obtained is not realized on.

In addition, the rate of default of junior loans may be greater than that of
mortgage loans secured by first liens on comparable properties.

     Applicable state laws generally:

     o    regulate interest rates and other charges;

     o    require certain disclosures; and

     o    require licensing of certain originators and servicers of residential
          loans.

In addition, most states have other laws, public policy and general principles
of equity relating to the protection of consumers, unfair and deceptive
practices and practices which may apply to the origination, servicing and
collection of the residential loans. Violations of these laws, policies and
principles:

     o    may limit the ability of the master servicer to collect all or part of
          the principal of or interest on the residential loans;

     o    may entitle the borrower to a refund of amounts previously paid; and

     o    could subject the master servicer to damages and administrative
          sanctions.

See "Certain Legal Aspects of Residential Loans" in this prospectus.

Violations of Environmental Laws May Reduce Recoveries on Properties

     Real property pledged as security to a lender may be subject to certain
environmental risks. Under federal law and the laws of certain states,
contamination of a property may result in a lien on the property to assure the
costs of cleanup. In several states, this lien has priority over the lien of an
existing mortgage against the property. In addition, under the laws of some
states and under the federal Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, a lender may become liable, as an "owner or
operator," for costs of addressing releases or threatened releases of hazardous




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 156 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 315 of 512


substances that require remedy on a property. This liability could result if
agents or employees of the lender have become sufficiently involved in the
operations of the borrower, regardless of whether the environmental damage or
threat was caused by a prior owner. A lender also risks this liability on
foreclosure of the related property. If this liability is imposed on the trust
fund there would be an increased risk that you might not receive


                                      -21-




<Page>



all payments to which you are entitled. See "Certain Legal Aspects of
Residential Loans -- Environmental Legislation" in this prospectus.

Violations of Federal Laws May Adversely Affect Ability to Collect on Loans

     The residential loans may also be subject to federal laws, including:

     o    the federal Truth in Lending Act and Regulation Z promulgated under
          that act, which require certain disclosures to the borrowers regarding
          the terms of the residential loans;

     o    the Equal Credit Opportunity Act and Regulation B promulgated under
          that act, which prohibit discrimination on the basis of age, race,
          color, sex, religion, marital status, national origin, receipt of
          public assistance or the exercise of any right under the Consumer
          Credit Protection Act, in the extension of credit;

     o    the Fair Credit Reporting Act, which regulates the use and reporting
          of information related to the borrower's credit experience; and

     o    the Home Equity Loan Consumer Protection Act of 1988, which requires
          additional disclosures, limits changes that may be made to the loan
          documents without the borrower's consent. This Act also restricts a
          lender's ability to declare a default or to suspend or reduce a
          borrower's credit limit to certain enumerated events.

     Certain mortgage loans may be subject to the Home Ownership and Equity
Protection Act of 1994. These provisions may:

     o    impose additional disclosure and other requirements on creditors with
          respect to non-purchase money mortgage loans with high interest rates
          or high up-front fees and charges;

     o    impose specific statutory liabilities on creditors who fail to comply
          with their provisions; and

     o    affect the enforceability of the related loans.

In addition, any assignee of the creditor would generally be subject to all
claims and defenses that the consumer could assert against the creditor,
including, without limitation, the right to rescind the mortgage loan.

     The Home Improvement Contracts are also subject to the Preservation of
Consumers' Claims and Defenses regulations of the Federal Trade Commission and
other similar federal and state statutes and regulations. These laws

     o    protect the homeowner from defective craftsmanship or incomplete work
          by a contractor;


                                      -22-




<Page>



     o    permit the obligated party to withhold payment if the work does not
          meet the quality and durability standards agreed to by the homeowner
          and the contractor; and

     o    subject any person to whom the seller assigns its consumer credit
          transaction to all claims and defenses which the obligated party in a
          credit sale transaction could assert against the seller of the goods.

     Violations of certain provisions of these federal laws may limit the
ability of the master servicer to collect all or part of the principal of or
interest on the residential loans. In addition, violations could subject the
trust fund to damages and administrative enforcement. Accordingly, violations of
these federal laws would increase the risk that you might not receive all
payments to which you are entitled. See "Certain Legal Aspects of Residential
Loans" in this prospectus.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 157 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 316 of 512


Rating of the Securities Are Limited and May be Withdrawn or Lowered

     Each class of securities offered by this prospectus and the related
prospectus supplement must be rated upon issuance in one of the four highest
rating categories by one or more rating agencies. The rating will be based on,
among other things:

     o    the adequacy of the value of the assets of the trust fund;

     o    any credit enhancement with respect to the class; and

     o    the likelihood that you will receive payments to which you are
          entitled under the terms of your securities.

     The rating will not be based on:

     o    the likelihood that principal prepayments on the related residential
          loans will be made;

     o    the degree to which prepayments might differ from those originally
          anticipated; or

     o    the likelihood of early optional termination of the series of
          securities.

     You should not interpret the rating as a recommendation to purchase, hold
or sell securities, because it does not address market price or suitability for
a particular investor. The rating will not address:

     o    the possibility that prepayment at higher or lower rates than you
          anticipate may cause you to experience a lower than anticipated yield;
          or

     o    the possibility that if you purchase your security at a significant
          premium, then you might fail to recoup your initial investment under
          certain prepayment scenarios.


                                        -23-




<Page>



     We cannot assure you that any rating will remain in effect for any given
period of time or that a rating agency will not lower or withdraw its rating
entirely in the future due to, among other reasons:

     o    if in the judgment of the rating agency, circumstances in the future
          so warrant;

     o    any erosion in the adequacy of the value of the assets of the trust
          fund or any credit enhancement with respect to a series; or

     o    an adverse change in the financial or other condition of a credit
          enhancement provider or a change in the rating of the credit
          enhancement provider's long term debt.

     Each rating agency rating the securities will establish criteria to
determine the amount, type and nature of credit enhancement, if any, established
with respect to a class of securities. Rating agencies often determine the
amount of credit enhancement required with respect to each class based on an
actuarial analysis of the behavior of similar loans in a larger group. With
respect to the rating, we cannot assure you:

     o    that the historical data supporting the actuarial analysis will
          accurately reflect future experience;

     o    that the data derived from a large pool of similar loans accurately
          predicts the delinquency, foreclosure or loss experience of any
          particular pool of residential loans; or

     o    that the values of any residential properties have remained or will
          remain at their levels on the respective dates of origination of the
          related residential loans. See "Rating" in this prospectus.

A rating agency's withdrawal or reduction of a rating on your securities would
increase the risk that the market value of your securities will decrease.

Adverse Conditions in the Residential Real Estate Markets May Result in a
Decline in Property Values

     The residential real estate markets may experience an overall decline in
property values. This decline could lead to a number of adverse results:

     o    the outstanding principal balances of the residential loans in a
          particular trust fund are equal to or greater than the value of the
          residential properties;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 158 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 317 of 512


     o    any secondary financing on the related residential properties are
          equal to or greater than the value of the residential properties; and

     o    the rate of delinquencies, foreclosures and losses are higher than
          those now generally experienced in the mortgage lending industry.


                                      -24-




<Page>



In addition, adverse economic conditions, which may or may not affect real
property values, may affect the timely payment by borrowers of scheduled
payments of principal and interest on the residential loans. Accordingly, these
factors may also affect the rates of delinquencies, foreclosures and losses with
respect to any trust fund. To the extent that these losses are not covered by
credit enhancement, these losses may be borne, at least in part, by you.

Book-Entry System for Certain Classes May Decrease Liquidity and Delay Payment

     Transactions in the classes of book-entry securities of any series
generally can be effected only through The and its participating members,
financial intermediaries and certain banks. Therefore:

     o    the liquidity of book-entry securities in the secondary trading market
          that may develop may be limited because investors may be unwilling to
          purchase securities for which they cannot obtain physical securities;

     o    your ability to pledge a security to persons or entities that do not
          participate in the DTC system, or otherwise to take action in respect
          of the securities, may be limited due to lack of a physical security
          representing the securities; and

     o    you may experience some delay in receiving distributions of interest
          and principal on your securities because the trustee will make
          distributions to DTC or its participating members. DTC will then be
          required to credit the distributions to the accounts of the
          participating organizations. Only then will they be credited to your
          account either directly or indirectly through Financial
          Intermediaries.

     See "Description of the Securities-- Book-Entry Registration of Securities"
in this prospectus.

Unsecured Home Improvement Contracts May Experience Relatively Higher Losses

     A borrower's obligations under an unsecured home improvement contract will
not be secured by an interest in the related real estate or otherwise. A
borrower's loan being unsecured would increase the risk that you might not
receive all payments to which you are entitled because:

     o    the related trust fund, as the owner of the unsecured home improvement
          contract, will be a general unsecured creditor to these obligations;

     o    if a default occurs under an unsecured home improvement contract, the
          related trust fund will have recourse only against the borrower's
          assets generally, along with all other general unsecured creditors of
          the borrower;

     o    in a bankruptcy or insolvency proceeding relating to a borrower on an
          unsecured home improvement contract, the borrower's obligations under
          this unsecured home improvement contract may be discharged in their
          entirety. This discharge may occur even if the portion of the
          borrower's assets made available to pay the amount due and


                                      -25-




<Page>



          owing to the related trust fund as a general unsecured creditor are
          sufficient to pay these amounts in whole or part; and

     o    the borrower may not demonstrate the same degree of concern over
          performance of the borrower's obligations as if these obligations were
          secured by the real estate owned by the borrower.

Mortgage Loans Underwritten as Non-Conforming Credits May Experience Relatively
Higher Losses

     The single family mortgage loans assigned and transferred to a trust fund
may include mortgage loans underwritten in accordance with the underwriting




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 159 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 318 of 512


standards for "non-conforming credits." These borrowers may include those whose
creditworthiness and repayment ability do not satisfy Fannie Mae or Freddie Mac
underwriting guidelines.

     A mortgage loan made to a "non-conforming credit" means a residential loan
that is:

     o    ineligible for purchase by Fannie Mae or Freddie Mac due to borrower
          credit characteristics, property characteristics, loan documentation
          guidelines or other characteristics that do not meet Fannie Mae or
          Freddie Mac underwriting guidelines;

     o    made to a borrower whose creditworthiness and repayment ability do not
          satisfy the Fannie Mae or Freddie Mac underwriting guidelines; or

     o    made to a borrower who may have a record of major derogatory credit
          items such as default on a prior residential loan, credit write-offs,
          outstanding judgments or prior bankruptcies.

     Mortgage loans made to borrowers who are characterized as "non-conforming
credits" may experience greater delinquency and foreclosure rates than loans
originated in accordance with the Fannie Mae or Freddie Mac underwriting
guidelines. This may occur because these borrowers are less creditworthy than
borrowers who meet the Fannie Mae or Freddie Mac underwriting guidelines. As a
result, if the values of the mortgaged properties decline, then the rates of
loss on mortgage loans made to "non-conforming credits" are more likely to
increase than the rates of loss on mortgage loans made in accordance with the
Fannie Mae or Freddie Mac guidelines and this increase may be substantial. As a
result you may suffer losses. See "Residential Loans -- Underwriting Standards"
in this prospectus.

Assets of the Trust Fund May Include Delinquent and Sub-Performing Residential
Loans

     The assets of the trust fund may include residential loans that are
delinquent or sub-performing. The credit enhancement provided with respect to
your series of securities may not cover all losses related to these delinquent
or sub-performing residential loans. You should consider the risk that including
these residential loans in the trust fund could increase the risk that you will
suffer losses because:

     o    the rate of defaults and prepayments on the residential loans to
          increase; and


                                      -26-




<Page>



     o    in turn, losses may exceed the available credit enhancement for the
          series and affect the yield on your securities.

     See "The Trust Funds -- Residential Loans" in this prospectus.

Changes in the Market Value of Properties May Adversely Affect Payments on the
Securities

     We cannot assure you that the market value of the assets of the trust fund
or any other assets of a trust fund will at any time be equal to or greater than
the principal amount of the securities of the related series then outstanding,
plus accrued interest on it. If the assets in the trust fund have to be sold for
any reason, the net proceeds from the sale, after paying expenses of sale and
unpaid fees and other amounts owing to the master servicer and the trustee, may
be insufficient to pay in full the principal of and interest on your securities.

                                 DEFINED TERMS

     We define and use capitalized terms in this prospectus to assist you in
understanding the terms of the offered securities and this offering. These terms
are defined under the section "Glossary of Terms" in this prospectus on page
187.

                                THE TRUST FUNDS

     The depositor will select each asset of the trust fund to include in a
trust fund from among those purchased, either directly or through affiliates,
from unaffiliated sellers, or, from sellers affiliated with the depositor, as
provided in the related prospectus supplement.

Residential Loans

     The residential loans may consist of any combination of:

     o    Mortgage loans secured by first or junior liens on one-to four-family
          residential properties;

     o    Multifamily Loans;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 160 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 319 of 512


     o    Home Improvement Contracts;

     o    Home Equity Loans;

     o    Cooperative Loans; or

     o    Manufactured Housing Contracts

     The mortgaged properties, cooperative shares, the right to occupy a
particular cooperative unit in any of these cooperative shares and manufactured
homes may be located in any one of the fifty states, the District of Columbia,
the Commonwealth of Puerto Rico or the territories of


                                        -27-




<Page>



Guam or the United States Virgin Islands. Each trust fund may contain, and any
participation interest in any of the foregoing will relate to, any combination
of the following types of residential loans:

     (1) Fully amortizing loans with a fixed rate of interest and level monthly
payments to maturity;

     (2) Fully amortizing loans with a fixed interest rate providing for level
monthly payments, or for payments of interest only during the early years of the
term, followed by monthly payments of principal and interest that increase
annually at a predetermined rate until the loan is repaid or for a specified
number of years, after which level monthly payments resume;

     (3) Fully amortizing loans with a fixed interest rate providing for monthly
payments during the early years of the term that are calculated on the basis of
an interest rate below the interest rate, followed by monthly payments of
principal and interest that increase annually by a predetermined percentage over
the monthly payments payable in the previous year until the loan is repaid or
for a specified number of years, followed by level monthly payments;

     (4) Fixed interest rate loans providing for level payments of principal and
interest on the basis of an assumed amortization schedule and a balloon payment
of principal at the end of a specified term;

     (5) Fully amortizing loans with an interest rate adjusted periodically,
with corresponding adjustments in the amount of monthly payments, to equal the
sum, that may be rounded, of a fixed margin and an index as described in the
related prospectus supplement. These loans may provide for an election, at the
borrower's option during a specified period after origination of the loan, to
convert the adjustable interest rate to a fixed interest rate, as described in
the related prospectus supplement;

     (6) Fully amortizing loans with an adjustable interest rate providing for
monthly payments less than the amount of interest accruing on the loan and for
the amount of interest accrued but not paid currently to be added to the
principal balance of the loan;

     (7) Fully amortizing loans with an adjustable interest rate providing for
an election at the borrower's option, if an adjustment to the interest rate
occurs resulting in an interest rate in excess of the interest rate at
origination of the loan, to extend the term to maturity for a period as will
result in level monthly payments to maturity; or

     (8) Any other types of residential loans as may be described in the related
prospectus supplement.

     The related prospectus supplement may specify that the trust fund
underlying a series of securities may include mortgage securities consisting of
previously issued asset-backed certificates, collateralized mortgage obligations
or participation certificates. The mortgage securities may:

     o    evidence interests in, or be collateralized by, residential loans or
          agency securities as described in this prospectus and in the related
          prospectus supplement; or


                                        -28-




<Page>



     o    have been issued previously by:

          o     the depositor or an affiliate of the depositor;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 161 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 320 of 512


          o     a financial institution; or

          o     another entity engaged generally in the business of lending or a
                limited purpose corporation organized for the purpose of, among
                other things, establishing trusts, acquiring and depositing loans
                into the trusts, and selling beneficial interests in these
                trusts.

     If the mortgage securities were issued by an entity other than the
depositor or its affiliates, the mortgage securities will have been:

     o    acquired in bona fide secondary market transactions from persons other
          than the issuer of the mortgage securities or its affiliates; and

          (1)   offered and distributed to the public pursuant to an effective
                registration statement, or

          (2)   purchased in a transaction not involving any public offering from
                a person who is not an affiliate of the issuer of those
                securities at the time of sale nor an affiliate of the issuer at
                any time during the preceding three months. However, a period of
                two years must have elapsed since the later of the date the
                securities were acquired from the issuer or from an affiliate of
                the issuer.

     Generally, the mortgage securities will be similar to securities offered by
this prospectus. As to any series of securities that the Trust Fund includes
mortgage securities, the related prospectus supplement will include a
description of:

     o    the mortgage securities;

     o    any related credit enhancement;

     o    the residential loans underlying the mortgage securities; and

     o    any other residential loans included in the trust fund relating to the
          series.

References to advances to be made and other actions to be taken by the master
servicer in connection with the residential loans underlying the mortgage
securities, may include the advances made and other actions taken pursuant to
the terms of the mortgage securities.

     The related prospectus supplement may specify that residential loans
contain provisions prohibiting prepayments for a specified Lockout Period.

     The related prospectus supplement may specify that the assets of a trust
fund will include residential loans that are delinquent or sub-performing. The
inclusion of these residential loans in the trust fund for a series may cause
the rate of defaults and prepayments on the residential loans


                                       -29-




<Page>



to increase. This, in turn, may cause losses to exceed the available credit
enhancement for the series and affect the yield on the securities of the series.

     Mortgage Loans. The mortgage loans will be evidenced by promissory notes
secured by mortgages or deeds of trust creating first or junior liens on the
mortgaged properties. The mortgage loans will be secured by one- to four-family
residences, including:

     o    detached and attached dwellings;

     o    townhouses;

     o    rowhouses;

     o    individual condominium units;

     o    individual units in planned-unit developments; and

     o    individual units in de minimis planned-unit developments.

The related prospectus supplement may specify that the mortgage loans will be
insured by the FHA or partially guaranteed by the VA. See "The Trust Funds --
Residential Loans -- FHA Loans and VA Loans" and "Description of Primary
Insurance Coverage -- FHA Insurance and VA Guarantees" in this prospectus.

     Certain of the mortgage loans may be secured by junior liens, and the
related senior liens may not be included in the mortgage pool. The primary risk
to holders of mortgage loans secured by junior liens is the possibility that
adequate funds will not be received in connection with a foreclosure of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                          Page 162 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 321 of 512


related senior lien to satisfy fully both the senior lien and the junior lien.
This possibility could arise under any of a number of different circumstances:

     o    If a holder of a senior lien forecloses on a mortgaged property, the
          proceeds of the foreclosure or similar sale will be applied:

          o     first, to the payment of court costs and fees in connection with
                the foreclosure;

          o     second, to real estate taxes; and

          o     third, in satisfaction of all principal, interest, prepayment or
                acceleration penalties, if any, and any other sums due and owing
                to the holder of the senior lien.

The claims of the holders of senior liens will be satisfied in full out of
proceeds of the liquidation of the mortgage loan, if the proceeds are
sufficient, before the trust fund as holder of the junior lien receives any
payments in respect of the mortgage loan.


                                       -30-




<Page>



     o    If the master servicer forecloses on any mortgage loan, it would do so
          subject to any related senior liens.

          o     In order for the debt related to the mortgage loan included in
                the Trust Fund to be paid in full at the sale, a bidder at the
                foreclosure sale of the mortgage loan would have to bid an amount
                sufficient to pay off all sums due under the mortgage loan and
                any senior liens or purchase the related mortgaged property
                subject to any senior liens.

          o     If the proceeds from a foreclosure or similar sale of the related
                mortgaged property are insufficient to satisfy all senior liens
                and the junior lien in the aggregate, the trust fund, as the
                holder of the junior lien. As a result, holders of one or more
                classes of the securities bear:

                o    the risk of delay in distributions while a deficiency
                     judgment against the borrower is obtained;

                o    the risk of loss if the deficiency judgment is not realized
                     on; and

                o    the risk that deficiency judgments may not be available in
                     certain jurisdictions.

     o    In addition, a junior mortgagee may not foreclose on the property
          securing a junior mortgage unless it forecloses subject to the senior
          mortgage.

     Liquidation expenses with respect to defaulted mortgage loans do not vary
directly with the outstanding principal balance of the loan at the time of
default. Therefore, assuming that a servicer took the same steps in realizing on
a defaulted mortgage loan having a small remaining principal balance as it would
in the case of a defaulted mortgage loan having a large remaining principal
balance, the amount realized after expenses of liquidation of a loan with a
smaller remaining balance would be smaller as a percentage of the loan amount
than would be the case with the defaulted mortgage loan having a larger
remaining balance.

     Multifamily Loans. The Multifamily Loan will be evidenced by mortgage notes
secured by mortgages creating first or junior liens on rental apartment
buildings or projects containing five or more dwelling units. The related
prospectus supplement will specify the original terms to stated maturity of the
Multifamily Loans, which are generally not more than 30 years. The related
prospectus supplement may specify that the Multifamily Loans are FHA loans.
Mortgaged properties which secure Multifamily Loans may include high-rise,
mid-rise and garden apartments. See "The Trust Funds -- Residential Loans -- FHA
Loans and VA Loans" and "Description of Primary Insurance Coverage -- FHA
Insurance and VA Guarantees" in this prospectus.

     The related prospectus supplement may specify that the Multifamily Loans:

     o    contain a Lockout Period;


                                       -31-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 163 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 322 of 512



     o    prohibit prepayments entirely; or

     o    require the payment of a prepayment penalty if prepayment in full or
          in part occurs.

If you are entitled to all or a portion of any prepayment penalties collected in
respect of the related Multifamily Loans, the related prospectus supplement will
specify the method or methods by which the prepayment penalties are calculated.

     Home Equity Loans and Home Improvement Contracts. The Home Equity Loans
will be secured by first or junior liens on the related mortgaged properties for
property improvement, debt consolidation or home equity purposes. The Home
Improvement Contracts will either be unsecured or secured by mortgages on one-
to four-family, multifamily properties or manufactured housing which mortgages
are generally subordinate to other mortgages on the same property. The Home
Improvement Contracts may be fully amortizing or may have substantial balloon
payments due at maturity. They may also have fixed or adjustable rates of
interest and may provide for other payment characteristics. The related
prospectus supplement may specify that the Home Improvement Contracts are FHA
loans. See "The Trust Funds -- Residential Loans -- FHA Loans and VA Loans" and
"Description of Primary Insurance Coverage -- FHA Insurance and VA Guarantees"
in this prospectus.

     Cooperative Loans. The Cooperative Loans will be evidenced by promissory
notes secured by security interests in shares issued by cooperative housing
corporations and in the related proprietary leases or occupancy agreements
granting exclusive rights to occupy specific cooperative units in the related
buildings.

     Manufactured Housing Contracts. The Manufactured Housing Contracts will
consist of manufactured housing conditional sales contracts and installment loan
agreements each secured by a manufactured home, or in the case of a Land
Contract, by a lien on the real estate to which the manufactured home is deemed
permanently affixed and, in some cases, the related manufactured home which is
not real property under the applicable state law.

     The manufactured homes securing the Manufactured Housing Contracts will
generally consist of manufactured homes within the meaning of 42 United States
Code, Section 5402(6). Under Section 5402(6), a "manufactured home" is defined
as "a structure, transportable in one or more sections, which in the traveling
mode, is eight body feet or more in width or forty body feet or more in length,
or, when erected on site, is three hundred twenty or more square feet, and which
is built on a permanent chassis and designed to be used as a dwelling with or
without a permanent foundation when connected to the required utilities, and
includes the plumbing, heating, air conditioning, and electrical systems
contained in the manufactured home. However, the term "manufactured home" shall
include any structure which meets all the requirements of this paragraph except
the size requirements and with respect to which the manufacturer voluntarily
files a certification required by the Secretary of Housing and Urban Development
and complies with the standards established under this chapter."

     The related prospectus supplement may specify that the Manufactured Housing
Contracts are FHA loans or VA loans. See "The Trust Funds -- Residential Loans
-- FHA Loans and VA


                                      -32-




<Page>



Loans" and "Description of Primary Insurance Coverage -- FHA Insurance and VA
Guarantees" in this prospectus.

     Buydown Loans. The related prospectus supplement may specify that
residential loans are subject to temporary buydown plans. The monthly payments
made by the borrower in the early years of these loans, known as the buydown
period, will be less than the scheduled payments on these loans. The resulting
difference will be recovered from:

     o    an amount contributed by the borrower, the seller of the residential
          property or another source and placed in a custodial account; and

     o    investment earnings on the buydown funds to the extent that the
          related prospectus supplement provides for these earnings.

Generally, the borrower under each of these loans will be eligible for at a
reduced interest rate. Accordingly, the repayment of these loans is dependent on
the ability of the borrowers to make larger monthly payments after the buydown
funds have been depleted and, for certain buydown loans, during the buydown
period. See "Residential Loans -- Underwriting Standards" in this prospectus.

     FHA Loans and VA Loans. FHA loans will be insured by the FHA as authorized
under the National Housing Act of 1934, as amended, and the United States
Housing Act of 1937, as amended. One- to four-family FHA loans will be insured
under various FHA programs including the standard FHA 203-b programs to finance




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 164 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 323 of 512


the acquisition of one- to four-family housing units and the FHA 245 graduated
payment mortgage program. The FHA loans generally require a minimum down payment
of approximately 5% of the original principal amount of the FHA loan. No FHA
loan may have an interest rate or original principal balance exceeding the
applicable FHA limits at the time of origination of the FHA loan. See
"Description of Primary Insurance Coverage -- FHA Insurance and VA Guarantees"
in this prospectus.

     Home Improvement Contracts and Manufactured Housing Contracts that are FHA
loans are insured by the FHA pursuant to Title I of the Housing Act. As
described in the related prospectus supplement, these loans are insured up to an
amount equal to 90% of the sum of the unpaid principal of the FHA loan, a
portion of the unpaid interest and certain other liquidation costs.

     There are two primary FHA insurance programs that are available for
Multifamily Loans:

     o    Sections 221(d)(3) and (d)(4) of the Housing Act allow HUD to insure
          Multifamily Loans that are secured by newly constructed and
          substantially rehabilitated multifamily rental projects. Section 244
          of the Housing Act provides for co-insurance of the loans made under
          Sections 221(d)(3) and (d)(4) by HUD/FHA and a HUD-approved
          co-insurer. Generally the term of these Multifamily Loans may be up to
          40 years and the ratio of the loan amount to property replacement cost
          can be up to 90%.

     o    Section 223(f) of the Housing Act allows HUD to insure Multifamily
          Loans made for the purchase or refinancing of existing apartment
          projects that are at least three years


                                       -33-




<Page>



          old. Section 244 also provides for co-insurance of mortgage loans made
          under Section 223(f). Under Section 223(f), the loan proceeds cannot
          be used for substantial rehabilitation work. However, repairs may be
          made for up to, in general, the greater of 15% of the value of the
          project and a dollar amount per apartment unit established from time
          to time by HUD. In general the loan term may not exceed 35 years and a
          loan-to-value ratio of no more than 85% is required for the purchase
          of a project and 70% for the refinancing of a project.

     VA loans will be partially guaranteed by the VA under the Servicemen's
Readjustment Act of 1944, as amended. The Servicemen's Readjustment Act permits
a veteran, or in certain instances the spouse of a veteran, to obtain a mortgage
loan guarantee by the VA covering mortgage financing of the purchase of a one-
to four-family dwelling unit at interest rates permitted by the VA. The program
has no mortgage loan limits, requires no down payment from the purchasers and
permits the guarantee of mortgage loans of up to 30 years' duration. However, no
VA loan will have an original principal amount greater than five times the
partial VA guarantee for the VA loan. The maximum guarantee that may be issued
by the VA under this program will be set forth in the related prospectus
supplement. See "Description of Primary Insurance Coverage -- FHA Insurance and
VA Guarantees" in this prospectus.

     Loan-to-Value Ratio. The prospectus supplement for a series backed by
residential loans will describe the Loan-to-Value Ratios of the loans.

     o    Generally, for purposes of calculating the Loan-to-Value Ratio of a
          Manufactured Housing Contract relating to a new manufactured home, the
          Collateral Value is no greater than the sum of:

          (1)   a fixed percentage of the list price of the unit actually billed
                by the manufacturer to the dealer, exclusive of freight to the
                dealer site, including "accessories" identified in the invoice,
                plus

          (2)   the actual cost of any accessories purchased from the dealer, a
                delivery and set-up allowance, depending on the size of the unit,
                and the cost of state and local taxes, filing fees and up to
                three years prepaid hazard insurance premiums.

     o    Generally, with respect to used manufactured homes, the Collateral
          Value is the least of the sales price, appraised value, and National
          Automobile Dealer's Association book value plus prepaid taxes and
          hazard insurance premiums. The appraised value of a manufactured home
          is based on the age and condition of the manufactured housing unit and
          the quality and condition of the mobile home park in which it is
          situated, if applicable.

     Residential properties may be subject to subordinate financing at the time
of origination. As is customary in residential lending, subordinate financing
may be obtained with respect to a residential property after the origination of
the residential loan without the lender's consent.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 165 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 324 of 512


                                       -34-




<Page>



     We cannot assure you that values of the residential properties have
remained or will remain at their historic levels on the respective dates of
origination of the related residential loans. If the residential real estate
market experiences an overall decline in property values such that the
outstanding principal balances of the residential loans, and any other financing
on the related residential properties, become equal to or greater than the value
of the residential properties, the actual rates of delinquencies, foreclosures
and losses may be higher than those now generally experienced in the mortgage
lending industry. In addition, adverse economic conditions, which may or may not
affect real property values, may affect the timely payment by borrowers of
scheduled payments of principal and interest on the residential loans and,
accordingly, the actual rates of delinquencies, foreclosures and losses. To the
extent that the losses are not covered by the applicable insurance policies and
other forms of credit support described in this prospectus and in the related
prospectus supplement, the losses will be borne, at least in part, by you. See
"Description of the Securities" and "Description of Credit Support" in this
prospectus.

Agency Securities

     The agency securities will consist of any combination of "fully modified
pass-through" mortgage-backed certificates guaranteed by the GNMA, guaranteed
mortgage pass-through securities issued by Fannie Mae and mortgage participation
certificates issued by Freddie Mac.

     GNMA. Government National Mortgage Association is a wholly owned corporate
instrumentality of the United States within the Department of Housing and Urban
Development. Section 306(g) of Title III of the Housing Act authorizes GNMA to
guarantee the timely payment of the principal of and interest on certificates
that are based on and backed by a pool of FHA loans, VA loans or by pools of
other eligible residential loans.

     Section 306(g) of the Housing Act provides that "the full faith and credit
of the United States is pledged to the payment of all amounts which may be
required to be paid under any guaranty under this subsection." In order to meet
its obligations under the guaranty, GNMA is authorized, under Section 306(d) of
the Housing Act, to borrow from the United States Treasury with no limitations
as to amount, to perform its obligations under its guarantee.

     GNMA Certificates. Each GNMA Certificate will be a "fully modified
pass-through" mortgage-backed certificate issued and serviced by an issuer
approved by GNMA or Fannie Mae as a seller-servicer of FHA loans or VA loans,
except as described below with respect to Stripped Agency Securities. The loans
underlying GNMA Certificates may consist of FHA loans, VA loans and other loans
eligible for inclusion in loan pools underlying GNMA Certificates. GNMA
Certificates may be issued under either or both of the GNMA I program and the
GNMA II program, as described in the related prospectus supplement. The
prospectus supplement for certificates of each series evidencing interests in a
trust fund including GNMA Certificates will set forth additional information
regarding:

     o    the GNMA guaranty program;

     o    the characteristics of the pool underlying the GNMA Certificates;


                                       -35-




<Page>



     o    the servicing of the related pool;

     o    the payment of principal and interest on GNMA Certificates to the
          extent not described in this prospectus; and

     o    other relevant matters with respect to the GNMA Certificates.

     Generally, with respect to Stripped Agency Securities, each GNMA
Certificate will provide for the payment, by or on behalf of the issuer, to the
registered holder of the GNMA Certificates. Generally, this payment shall be in
an amount of monthly payments of principal and interest equal to the holder's
proportionate interest in the aggregate amount of the monthly principal and
interest payments on each related FHA loan or VA loan, less servicing and
guaranty fees aggregating the excess of the interest on the FHA loan or VA loan
over the GNMA Certificates' pass-through rate. In addition, each payment to a
holder of a GNMA Certificate will include proportionate pass-through payments to
the holder of any prepayments of principal of the FHA loans or VA loans




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 166 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 325 of 512


underlying the GNMA Certificates and the holder's proportionate interest in the
remaining principal balance if a foreclosure or other disposition of any the FHA
loan or VA loan occurs.

     The GNMA Certificates do not constitute a liability of, or evidence any
recourse against, the issuer of the GNMA Certificates, the depositor or any of
their affiliates. The only recourse of a registered holder, such as the trustee,
is to enforce the guaranty of GNMA.

     GNMA will have approved the issuance of each of the GNMA Certificates
included in a trust fund in accordance with a guaranty agreement or contract
between GNMA and the issuer of the GNMA Certificates. Pursuant to the agreement,
the issuer, in its capacity as servicer, is required to perform customary
functions of a servicer of FHA loans and VA loans, including:

     o    collecting payments from borrowers and remitting the collections to
          the registered holder;

     o    maintaining escrow and impoundment accounts of borrowers for payments
          of taxes, insurance and other items required to be paid by the
          borrower;

     o    maintaining primary hazard insurance; and

     o    advancing from its own funds in order to make timely payments of all
          amounts due on the GNMA Certificates, even if the payments received by
          the issuer on the loans backing the GNMA Certificates are less than
          the amounts due on the loans.

If the issuer is unable to make payments on GNMA Certificates as they become
due, it must promptly notify GNMA and request GNMA to make the payment. After
the notification and request, GNMA will make the payments directly to the
registered holder of the GNMA Certificate. If no payment is made by the issuer
and the issuer fails to notify and request GNMA to make the payment, the
registered holder of the GNMA Certificate has recourse against only GNMA to
obtain the payment. The trustee or its nominee, as registered holder of the GNMA
Certificates included in a trust fund, is entitled to proceed directly against
GNMA under the


                                      -36-




<Page>



terms of the guaranty agreement or contract relating to the GNMA Certificates
for any amounts that are not paid when due under each GNMA Certificate.

     The GNMA Certificates included in a trust fund may have other
characteristics and terms, different from those described above so long as the
GNMA Certificates and underlying residential loans meet the criteria of the
rating agency or agencies. The GNMA Certificates and underlying residential
loans will be described in the related prospectus supplement.

     Fannie Mae. The Federal National Mortgage Association is a federally
chartered and stockholder-owned corporation organized and existing under the
Federal National Mortgage Association Charter Act, as amended. Fannie Mae was
originally established in 1938 as a United States government agency to provide
supplemental liquidity to the mortgage market and was transformed into a
stockholder-owned and privately managed corporation by legislation enacted in
1968.

     Fannie Mae provides funds to the mortgage market by purchasing mortgage
loans from lenders. Fannie Mae acquires funds to purchase loans from many
capital market investors, thus expanding the total amount of funds available for
housing. Operating nationwide, Fannie Mae helps to redistribute mortgage funds
from capital-surplus to capital-short areas. In addition, Fannie Mae issues
mortgage-backed securities primarily in exchange for pools of mortgage loans
from lenders. Fannie Mae receives fees for its guaranty of timely payment of
principal and interest on its mortgage-backed securities.

     Fannie Mae Certificates. Fannie Mae Certificates are guaranteed mortgage
pass-through certificates typically issued pursuant to a prospectus which is
periodically revised by Fannie Mae. Fannie Mae Certificates represent fractional
undivided interests in a pool of mortgage loans formed by Fannie Mae. Each
mortgage loan:

     o    must meet the applicable standards of the Fannie Mae purchase program;

     o    is either provided by Fannie Mae from its own portfolio or purchased
          pursuant to the criteria of the Fannie Mae purchase program; and

     o    is either a conventional mortgage loan, an FHA loan or a VA loan.

The prospectus supplement for securities of each series evidencing interests in
a trust fund including Fannie Mae Certificates will set forth additional
information regarding:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 167 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 326 of 512


     o    the Fannie Mae program;

     o    the characteristics of the pool underlying the Fannie Mae
          Certificates;

     o    the servicing of the related pool;

     o    payment of principal and interest on the Fannie Mae Certificates to
          the extent not described in this prospectus; and

     o    other relevant matters with respect to the Fannie Mae Certificates.


                                      -37-




<Page>



     Except as described below with respect to Stripped Agency Securities,
Fannie Mae guarantees to each registered holder of a Fannie Mae Certificate that
it will distribute amounts representing the holder's proportionate share of
scheduled principal and interest at the applicable pass-through rate provided
for by the Fannie Mae Certificate on the underlying mortgage loans, whether or
not received. In addition, Fannie Mae will distribute the holder's proportionate
share of the full principal amount of any prepayment or foreclosed or other
finally liquidated mortgage loan, whether or not that principal amount is
actually recovered.

     The obligations of Fannie Mae under its guarantees are obligations solely
of Fannie Mae and are not backed by, nor entitled to, the full faith and credit
of the United States. If Fannie Mae were unable to satisfy its obligations,
distributions to the holders of Fannie Mae Certificates would consist solely of
payments and other recoveries on the underlying loans. Accordingly, monthly
distributions to the holders of Fannie Mae Certificates would be affected by
delinquent payments and defaults on these loans. Fannie Mae Certificates
evidencing interests in pools of mortgage loans formed on or after May 1, 1985,
other than Fannie Mae Certificates backed by pools containing graduated payment
mortgage loans or Multifamily Loans, are available in book-entry form only. With
respect to a Fannie Mae Certificate issued in book-entry form, distributions on
that certificate will be made by wire. With respect to a fully registered Fannie
Mae Certificate, distributions on that certificate will be made by check.

     The Fannie Mae Certificates included in a trust fund may have other
characteristics and terms, different from those described above, so long as the
Fannie Mae Certificates and underlying mortgage loans meet the criteria of the
rating agency or rating agencies rating the certificates of the related series.
These Fannie Mae Certificates and underlying mortgage loans will be described in
the related prospectus supplement.

     Freddie Mac. The Federal Home Loan Mortgage Corporation is a corporate
instrumentality of the United States created pursuant to Title III of the
Emergency Home Finance Act of 1970, as amended. Freddie Mac was established
primarily for the purpose of increasing the availability of mortgage credit for
the financing of needed housing. It seeks to provide an enhanced degree of
liquidity for residential mortgage investments primarily by assisting in the
development of secondary markets for conventional mortgages. The principal
activity of Freddie Mac currently consists of purchasing first lien,
conventional residential mortgage loans or participation interests in the
mortgage loans and reselling the mortgage loans so purchased in the form of
mortgage securities, primarily Freddie Mac Certificates. Freddie Mac is confined
to purchasing, so far as practicable, mortgage loans and participation interests
in those mortgage loans which it deems to be of a quality, type and class as to
meet generally the purchase standards imposed by private institutional mortgage
investors.

     Freddie Mac Certificates. Each Freddie Mac Certificate represents an
undivided interest in a pool of residential loans that may consist of first lien
conventional residential loans, FHA loans or VA loans. Each mortgage loan
securing an Freddie Mac Certificate must meet the applicable standards set forth
in Title III of the Emergency House Finance Act of 1970, as amended. A group of
Freddie Mac Certificates may include whole loans, participation interests in
whole loans and undivided interests in whole loans and/or participations
comprising another group of Freddie Mac Certificates. The prospectus supplement
for securities of each series


                                      -38-




<Page>



evidencing interests in a trust fund including Freddie Mac Certificates will set
forth additional information regarding:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 168 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 327 of 512


     o    the Freddie Mac guaranty program;

     o    the characteristics of the pool underlying the Freddie Mac
          Certificate;

     o    the servicing of the related pool;

     o    payment of principal and interest on the Freddie Mac Certificate to
          the extent not described in this prospectus; and

     o    other relevant matters with respect to the Freddie Mac Certificates.

     Except as described below with respect to Stripped Agency Securities:

     o    Freddie Mac guarantees to each registered holder of a Freddie Mac
          Certificate the timely payment of interest on the underlying mortgage
          loans. This guarantee is only to the extent of the applicable
          pass-through rate on the registered holder's pro rata share of the
          unpaid principal balance outstanding on the underlying mortgage loans
          in the group of Freddie Mac Certificates represented by the Freddie
          Mac Certificate, whether or not received.

     o    Freddie Mac also guarantees to each registered holder of a Freddie Mac
          Certificate collection by the holder of all principal on the
          underlying mortgage loans, without any offset or deduction, to the
          extent of the holder's pro rata share. Freddie Mac's guarantee of
          timely payment of scheduled principal will be limited to the extent
          set forth in the prospectus supplement.

     o    Freddie Mac also guarantees ultimate collection of scheduled principal
          payments, prepayments of principal and the remaining principal balance
          in the event of a foreclosure or other disposition of a mortgage loan.
          Freddie Mac may remit the amount due on account of its guarantee of
          collection of principal at any time after default on an underlying
          mortgage loan, but not later than 30 days following the latest of:

          o     foreclosure sale;

          o     payment of the claim by any mortgage insurer; and

          o     the expiration of any right of redemption; but in any event no
                later than one year after demand has been made of the borrower
                for accelerated payment of principal.

In taking actions regarding the collection of defaulted mortgage loans
underlying Freddie Mac Certificates, including the timing of demand for
acceleration, Freddie Mac reserves the right to exercise its servicing judgment
in the same manner used for mortgage loans which it has purchased but not sold.
The length of time necessary for Freddie Mac to determine that a


                                       -39-




<Page>



mortgage loan should be accelerated varies with the particular circumstances of
each borrower. Freddie Mac has not adopted servicing standards that require that
the demand be made within any specified period.

     Freddie Mac Certificates are not guaranteed by the United States or by any
Federal Home Loan Bank. Freddie Mac Certificates do not constitute debts or
obligations of the United States or any Federal Home Loan Bank. The obligations
of Freddie Mac under its guarantee are obligations solely of Freddie Mac and are
not backed by, nor entitled to, the full faith and credit of the United States.
If Freddie Mac were unable to satisfy the obligations, distributions to holders
of Freddie Mac Certificates would consist solely of payments and other
recoveries on the underlying mortgage loans. Accordingly, monthly distributions
to holders of Freddie Mac Certificates would be affected by delinquent payments
and defaults on the mortgage loans.

     The Freddie Mac Certificates included in a trust fund may have other
characteristics and terms, different from those described above, so long as
those Freddie Mac Certificates and underlying mortgage loans meet the criteria
of the rating agency or rating agencies rating the securities of the related
series. The Freddie Mac Certificates and underlying mortgage loans will be
described in the related prospectus supplement.

Stripped Agency Securities

     The GNMA Certificates, Fannie Mae Certificates or Freddie Mac Certificates
may be issued in the form of certificates, known as Stripped Agency Securities,
which represent:

     o    an undivided interest in all or part of either the principal
          distributions, but not the interest distributions, or the interest
          distributions, but not the principal distributions; or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 169 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 328 of 512


     o    in some specified portion of the principal or interest distributions
          but not all of the distributions, on an underlying pool of mortgage
          loans or certain other GNMA Certificates, Fannie Mae Certificates or
          Freddie Mac Certificates.

     To the extent set forth in the related Prospectus Supplement, GNMA, Fannie
Mae or Freddie Mac, as applicable, will guarantee each Stripped Agency Security
to the same extent as the entity guarantees the underlying securities backing
the Stripped Agency Securities or to the extent described above with respect to
a Stripped Agency Security backed by a pool of mortgage loans. The prospectus
supplement for each series of Stripped Agency Securities will set forth

     o    additional information regarding the characteristics of the assets
          underlying the Stripped Agency Securities,

     o    the payments of principal and interest on the Stripped Agency
          Securities and

     o    other relevant matters with respect to the Stripped Agency Securities.


                                       -40-




<Page>



Additional Information Concerning the Trust Funds

     Each prospectus supplement relating to a series of securities will contain
information, as of the date of the prospectus supplement, if applicable and to
the extent specifically known to the depositor, with respect to the residential
loans or agency securities contained in the related trust fund, including, but
not limited to:

     o    the aggregate outstanding principal balance and the average
          outstanding principal balance of the assets of the trust fund as of
          the applicable Cut-Off Date;

     o    the types of related residential properties--e.g.,

          o     one- to four-family dwellings,

          o     multifamily residential properties,

          o     shares in cooperative housing corporations and the related
                proprietary leases or occupancy agreements,

          o     condominiums and planned-unit development units,

          o     vacation and second homes, and

          o     new or used manufactured homes;

     o    the original terms to maturity;

     o    the outstanding principal balances;

     o    the years in which the loans were originated;

     o    with respect to Multifamily Loans, the Lockout Periods and prepayment
          penalties;

     o    the Loan-To-Value ratios or, with respect to residential loans secured
          by a junior lien, the combined Loan-To-Value ratios at origination;

     o    the interest rates or range of interest rates borne by the residential
          loans or residential loans underlying the agency securities;

     o    the geographical distribution of the residential properties on a
          state-by-state basis;

     o    with respect to fully amortizing loans with an adjustable interest
          rate, the adjustment dates, the highest, lowest and weighted average
          margin, and the maximum interest rate variations at the time of
          adjustments and over the lives of these loans; and

     o    information as to the payment characteristics of the residential
          loans.


                                       -41-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 170 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 329 of 512


     If specific information respecting the assets of the trust fund is not
known to the depositor at the time a series of securities is initially offered,
more general information of the nature described above will be provided in the
related prospectus supplement. In addition, specific information will be set
forth in a report made available at or before the issuance of those securities.
This information will be included in a report on Form 8-K and will be available
to purchasers of the related securities at or before the initial issuance of
those securities. This report on Form 8-K will be filed with the SEC within
fifteen days after the initial issuance of those securities.

     The depositor will cause the residential loans comprising each trust fund,
or mortgage securities evidencing interests in the residential loans to be
assigned to the trustee for the benefit of the holders of the securities of the
related series. The master servicer will service the residential loans
comprising any trust fund, either directly or through other servicing
institutions, each a sub-servicer, pursuant to a pooling and servicing agreement
or servicing agreement among itself, the depositor, the trustee and the other
parties specified in the related prospectus supplement, and will receive a fee
for these services. See "Residential Loans" and "Description of the Securities"
in this prospectus. With respect to residential loans serviced through a
sub-servicer, the master servicer will remain liable for its servicing
obligations under the related servicing agreement as if the master servicer
alone were servicing the residential loans, unless the related prospectus
supplement provides otherwise.

     The depositor will assign the residential loans to the related trustee on a
non-recourse basis. The obligations of the depositor with respect to the
residential loans will be limited to certain representations and warranties made
by it, unless the related prospectus supplement provides that another party will
make the representations and warranties. See "Description of the Securities --
Assignment of Assets of the Trust Fund" in this prospectus. The obligations of
the master servicer with respect to the residential loans will consist
principally of its contractual servicing obligations under the related servicing
agreement, including its obligation to enforce purchases and other obligations
of sub-servicers or Unaffiliated Sellers, or both, as more fully described in
this prospectus under "Residential Loans -- Representations by Unaffiliated
Sellers; Repurchases"; "-- Sub-Servicing" and "Description of the Securities --
Assignment of Assets of the Trust Fund." In addition, the related prospectus
supplement may specify that the master servicer has an obligation to make
certain cash advances in the event of delinquencies in payments on or with
respect to the residential loans in amounts described in this prospectus under
"Description of the Securities -- Advances" or pursuant to the terms of any
mortgage securities. Any obligation of the master servicer to make advances may
be subject to limitations, to the extent provided in this prospectus and in the
related prospectus supplement.

     The depositor will cause the agency securities comprising each trust fund
to be registered in the name of the trustee or its nominee on the books of the
issuer or guarantor or its agent or, in the case of agency securities issued
only in book-entry form, through the Federal Reserve System. The depositor will
register the agency securities in accordance with the procedures established by
the issuer or guarantor for registration of these securities with a member of
the Federal Reserve System. Distributions on agency securities to which the
trust fund is entitled will be made directly to the trustee.


                                      -42-




<Page>



     The trustee will administer the assets comprising any trust fund including
agency securities pursuant to a trust agreement between the depositor and the
trustee, and will receive a fee for these services. The agency securities and
any moneys attributable to distributions on the agency securities will not be
subject to any right, charge, security interest, lien or claim of any kind in
favor of the trustee or any person claiming through it. The trustee will not
have the power or authority to assign, transfer, pledge or otherwise dispose of
any assets of any trust fund to any person, except to a successor trustee, to
the depositor or the holders of the securities to the extent they are entitled
to those assets of the trust fund or to other persons specified in the related
prospectus supplement and except for its power and authority to invest assets of
the trust fund in certain permitted instruments in compliance with the trust
agreement. The trustee will have no responsibility for distributions on the
securities, other than to pass through all distributions it receives with
respect to the agency securities to the holders of the related securities
without deduction, other than for

     o    any applicable trust administration fee payable to the trustee,

     o    certain expenses of the trustee, if any, in connection with legal
          actions relating to the agency securities,

     o    any applicable withholding tax required to be withheld by the trustee,
          and

     o    as otherwise described in the related prospectus supplement.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 171 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 330 of 512


                                 USE OF PROCEEDS

     The depositor will apply all or substantially all of the net proceeds from
the sale of each series of securities for one or more of the following purposes:

     o    to purchase the related assets of the trust fund;

     o    to repay indebtedness which was incurred to obtain funds to acquire
          the assets of the trust fund;

     o    to establish any Reserve Funds or other funds described in the related
          prospectus supplement; and

     o    to pay costs of structuring, guaranteeing and issuing the securities,
          including the costs of obtaining credit support, if any.

The purchase of the assets of the trust fund for a series may be effected by an
exchange of securities with the seller of the assets of the trust fund.

                              YIELD CONSIDERATIONS

     The related prospectus supplement will specify the manner in which each
monthly or other periodic interest payment on an asset of the trust fund is
calculated--generally, one-twelfth of the applicable interest rate multiplied by
the unpaid principal balance of the asset. In the case


                                      -43-




<Page>



of Accrual Securities and interest-only securities, the distributions of
interest will be made in the manner and amount described in the related
prospectus supplement. The securities of each series may bear a fixed, variable
or adjustable security interest rate.

     The effective yield to holders of the securities will be below the yield
otherwise produced by the applicable security interest rate, or with respect to
an interest-only security, the distributions of interest on the security, and
purchase price paid by the investors of these securities. This is so because
while interest will generally accrue on each asset of the trust fund from the
first day of each month, the distribution of the interest, or the accrual of the
interest in the case of Accrual Securities, will not be made until the
distribution date occurring:

     o    in the month or other periodic interval following the month or other
          period of accrual in the case of residential loans;

     o    in later months in the case of agency securities; or

     o    in intervals occurring less frequently than monthly in the case of
          series of securities having distribution dates occurring at intervals
          less frequently than monthly.

     When a full prepayment is made on a residential loan, the borrower is
generally charged interest only for the number of days actually elapsed from the
due date of the preceding monthly payment up to the date of the prepayment,
instead of for a full month. Accordingly, the effect of the prepayments is to
reduce the aggregate amount of interest collected that is available for
distribution to holders of the securities. However, the residential loans may
contain provisions limiting prepayments of the loans or requiring the payment of
a prepayment penalty if the loan is prepaid in full or in part. The related
prospectus supplement may specify that any prepayment penalty collected with
respect to the residential loans will be applied to offset the shortfalls in
interest collections on the related distribution date. Holders of agency
securities are entitled to a full month's interest in connection with
prepayments in full of the underlying residential loans. The related prospectus
supplement may specify that partial principal prepayments are applied on the
first day of the month following receipt, with no resulting reduction in
interest payable by the borrower for the month in which the partial principal
prepayment is made. The related prospectus supplement may specify that neither
the trustee, the master servicer nor the depositor will be obligated to fund
shortfalls in interest collections resulting from full prepayments. Full and
partial prepayments collected during the applicable Prepayment Period will be
available for distribution to holders of the securities on the related
distribution date. See "Maturity and Prepayment Considerations" and "Description
of the Securities" in this prospectus.

     Even assuming that the mortgaged properties provide adequate security for
the mortgage loans, substantial delays could be encountered in connection with
the liquidation of defaulted mortgage loans. Accordingly, corresponding delays
in the receipt of related proceeds by holders of the securities could occur. An
action to foreclose on a mortgaged property securing a mortgage loan is
regulated by state statutes and rules and is subject to many of the delays and
expenses of other lawsuits if defenses or counterclaims are interposed,
sometimes requiring several years to complete. Furthermore, in some states an




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 172 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 331 of 512


action to obtain a deficiency judgment is not permitted following a nonjudicial
sale of a property. If a default by a borrower occurs, these restrictions, among
other things, may impede the ability of the master servicer to foreclose


                                      -44-




<Page>



on or sell the mortgaged property or to obtain liquidation proceeds sufficient
to repay all amounts due on the related mortgage loan. In addition, the master
servicer will be entitled to deduct from related liquidation proceeds all
expenses reasonably incurred in attempting to recover amounts due on defaulted
mortgage loans and not yet reimbursed, including

     o    payments to senior lienholders,

     o    legal fees and costs of legal action,

     o    real estate taxes, and

     o    maintenance and preservation expenses.

     Liquidation expenses with respect to defaulted mortgage loans do not vary
directly with the outstanding principal balance of the loan at the time of
default. Therefore, assuming that a servicer took the same steps in realizing on
a defaulted mortgage loan having a small remaining principal balance, the amount
realized after expenses of liquidation of a mortgage loan with a small remaining
balance would be smaller as a percentage of the loan than would be the case with
the other defaulted mortgage loan having a larger remaining principal balance.

     Applicable state laws generally regulate interest rates and other charges,
require certain disclosures, and require licensing of certain originators and
servicers of residential loans. In addition, most states have other laws, public
policy and general principles of equity relating to the protection of consumers,
unfair and deceptive practices and practices which may apply to the origination,
servicing and collection of the residential loans. Depending on the provisions
of the applicable law and the specific facts and circumstances involved,
violations of these laws, policies and principles may

     o    limit the ability of the master servicer to collect all or part of the
          principal of or interest on the residential loans,

     o    entitle the borrower to a refund of amounts previously paid, and

     o    subject the trustee or master servicer to damages and administrative
          sanctions which could reduce the amount of distributions available to
          holders of the securities.

     The prospectus supplement for each series of securities may set forth
additional information regarding yield considerations.

                    MATURITY AND PREPAYMENT CONSIDERATIONS

     The original terms to maturity of the assets of the trust fund in a given
trust fund may vary depending on the type of residential loans or the
residential loans underlying the agency securities included in the trust fund.
Each prospectus supplement will contain information with respect to the type and
maturities of the assets of the trust fund. The related prospectus supplement
may specify that the residential loans or residential loans underlying the
agency securities may be prepaid in full or in part at any time without penalty.
The prepayment


                                      -45-




<Page>



experience on the residential loans or residential loans underlying the agency
securities will affect the life of the related securities.

     The average life of a security refers to the average amount of time that
will elapse from the date of issuance of a security until the principal amount
of the security is reduced to zero. The average life of the securities will be
affected by, among other things, the rate at which principal on the related
residential loans is paid, which may be in the form of scheduled amortization
payments or unscheduled prepayments and liquidations due to default, casualty,
insurance, condemnation and similar sources. If substantial principal
prepayments on the residential loans are received, the actual average life of
the securities may be significantly shorter than would otherwise be the case. As
to any series of securities, based on the public information with respect to the
residential lending industry, it may be anticipated that a significant number of




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 173 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 332 of 512


the related residential loans will be paid in full prior to stated maturity.

     Prepayments on residential loans are commonly measured relative to a
prepayment standard or model. For certain series of securities comprised of more
than one class, or as to other types of series where applicable, the prospectus
supplement will describe the prepayment standard or model used in connection
with the offering of the related series. If applicable, the prospectus
supplement will also contain tables setting forth the projected weighted average
life of the securities of the related series and the percentage of the initial
security principal balance that would be outstanding on specified distribution
dates based on the assumptions stated in the prospectus supplement. These
assumptions include prepayments on the related residential loans or residential
loans underlying the agency securities are made at rates corresponding to
various percentages of the prepayment standard or model specified in the
prospectus supplement.

     It is unlikely that prepayment of the assets of the trust fund will conform
to any model specified in the related prospectus supplement. The rate of
principal prepayments on pools of residential loans is influenced by a variety
of economic, social, geographic, demographic and other factors, including:

     o    homeowner mobility;

     o    economic conditions;

     o    enforceability of due-on-sale clauses;

     o    market interest rates and the availability of funds;

     o    the existence of lockout provisions and prepayment penalties;

     o    the inclusion of delinquent or sub-performing residential loans in the
          assets of the trust fund;

     o    the relative tax benefits associated with the ownership of property;
          and

     o    in the case of Multifamily Loans, the quality of management of the
          property.


                                          -46-




<Page>



The rate of prepayments of conventional residential loans has fluctuated
significantly in recent years. In general, however, if prevailing interest rates
fall significantly below the interest rates on the assets of the trust fund, the
assets of the trust fund are likely to be the subject of higher principal
prepayments than if prevailing rates remain at or above the interest rates borne
by the assets of the trust fund.

     Other factors that might be expected to affect the prepayment rate of
securities backed by junior lien mortgage loans or Home Improvement Contracts
include:

     o    the amounts of the underlying senior mortgage loans;

     o    the interest rates on the underlying senior mortgage loans;

     o    the use of first mortgage loans as long-term financing for home
          purchase; and

     o    the use of subordinate mortgage loans as shorter-term financing for a
          variety of purposes, including:

          o     home improvement;

          o     education expenses; and

          o     purchases of consumer durables such as automobiles.

In addition, any future limitations on the right of borrowers to deduct interest
payments on junior liens that are home equity loans for federal income tax
purposes may increase the rate of prepayments on the residential loans.

     In addition, acceleration of payments on the residential loans or
residential loans underlying the agency securities as a result of certain
transfers of the underlying properties is another factor affecting prepayment
rates. The related prospectus supplement may specify that the residential loans,
except for FHA loans and VA loans, contain or do not contain "due-on-sale"
provisions permitting the lender to accelerate the maturity of the residential
loan upon sale or certain transfers by the borrower with respect to the
underlying residential property. Conventional residential loans that underlie
Freddie Mac Certificates and Fannie Mae Certificates may contain, and in certain
cases must contain, "due-on-sale" clauses permitting the lender to accelerate
the unpaid balance of the loan upon transfer of the property by the borrower.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 174 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 333 of 512


FHA loans and VA loans and all residential loans underlying GNMA Certificates
contain no clause of this type and may be assumed by the purchaser of the
property.

     In addition, Multifamily Loans may contain "due-on-encumbrance" clauses
permitting the lender to accelerate the maturity of the Multifamily Loan if
there is a further encumbrance by the borrower of the underlying residential
property. In general, where a "due-on-sale" or "due-on-encumbrance" clause is
contained in a conventional residential loan under a Freddie Mac or the Fannie
Mae program, the lender's right to accelerate the maturity of the residential
loan if there is a transfer or further encumbrance of the property must be
exercised, so long as the acceleration is permitted under applicable law.


                                      -47-




<Page>



     With respect to a series of securities evidencing interests in a trust fund
including residential loans, the master servicer generally is required to
enforce any provision limiting prepayments and any due-on-sale or
due-on-encumbrance clause. The master servicer is required to enforce these
provisions only to the extent it has knowledge of the conveyance or encumbrance
or the proposed conveyance or encumbrance of the underlying residential property
and reasonably believes that it is entitled to do so under applicable law.
However, the master servicer will generally be prohibited from taking any
enforcement action that would impair or threaten to impair any recovery under
any related insurance policy. See "Description of the Securities -- Collection
and Other Servicing Procedures" and "Certain Legal Aspects of Residential Loans
-- Enforceability of Certain Provisions" and "--Prepayment Charges and
Prepayments" in this prospectus for a description of provisions of each pooling
and servicing agreement and legal developments that may affect the prepayment
experience on the residential loans. See also "Description of the Securities --
Termination" in this prospectus for a description of the possible early
termination of any series of securities. See also "Residential Loans --
Representations by Unaffiliated Sellers; Repurchases" and "Description of the
Securities -- Assignment of Assets of the Trust Fund" in this prospectus for a
description of the circumstances under which the Unaffiliated Sellers, the
master servicer and the depositor are generally obligated to repurchase
residential loans.

     With respect to a series of securities evidencing interests in a trust fund
including agency securities, principal prepayments may also result from guaranty
payments and from the exercise by the issuer or guarantor of the related agency
securities of any right to repurchase the underlying residential loans. The
prospectus supplement relating to each series of securities will describe the
circumstances and the manner in which the optional repurchase right, if any, may
be exercised.

     In addition, the mortgage securities included in the trust fund may be
backed by underlying residential loans having differing interest rates.
Accordingly, the rate at which principal payments are received on the related
securities will, to a certain extent, depend on the interest rates on the
underlying residential loans.

     The prospectus supplement for each series of securities may set forth
additional information regarding related maturity and prepayment considerations.

                                  THE DEPOSITOR

     Mortgage Asset Securitization Transactions, Inc., the depositor, is a
Delaware corporation organized on April 23, 1987, as a wholly owned limited
purpose finance subsidiary of UBS Americas Inc.. The depositor maintains its
principal office at 1285 Avenue of the Americas, New York, New York. Its
telephone number is (212) 713-2000.

     The depositor does not have, nor is it expected in the future to have, any
significant assets. We do not expect that the depositor will have any business
operations other than acquiring and pooling residential loans and agency
securities, offering securities or other mortgage- or asset-related securities,
and related activities.


                                      -48-




<Page>



     Neither the depositor nor any of the depositor's affiliates will insure or
guarantee distributions on the securities of any series.

                                RESIDENTIAL LOANS




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 175 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 334 of 512


Underwriting Standards

     The residential loans will have been purchased by the depositor, either
directly or through affiliates, from loan sellers. The related prospectus
supplement will specify the underwriting criteria generally used to originate
the residential loans. The underwriting standards applicable to residential
loans underlying mortgage securities may vary substantially from the
underwriting standards set forth in the related prospectus supplement.

Representations by Unaffiliated Sellers; Repurchases

     Each Unaffiliated Seller made representations and warranties in respect of
the residential loans sold by the Unaffiliated Seller. The related prospectus
supplement will specify these representations and warranties which may include,
among other things:

     o    that the Unaffiliated Seller had good title to each residential loan
          and the residential loan was subject to no offsets, defenses,
          counterclaims or rights of rescission except to the extent that any
          buydown agreement may forgive certain indebtedness of a borrower;

     o    if the trust fund includes mortgage loans, that each mortgage
          constituted a valid lien on the mortgaged property, subject only to
          permissible title insurance exceptions and senior liens, if any;

     o    if the trust fund includes manufactured housing contracts, each
          manufactured housing contract creates a valid, subsisting and
          enforceable first priority security interest in the manufactured home
          covered by the contract;

     o    that the residential property was free from damage and was in good
          repair;

     o    that there were no delinquent tax or assessment liens against the
          residential property;

     o    that each residential loan was current as to all required payments;
          and

     o    that each residential loan was made in compliance with, and is
          enforceable under, all applicable local, state and federal laws and
          regulations in all material respects.

     In certain cases, the representations and warranties of an Unaffiliated
Seller in respect of a residential loan may have been made as of the date on
which the Unaffiliated Seller sold the residential loan to the depositor or its
affiliate. A substantial period of time may have elapsed between that date and
the date of initial issuance of the series of securities evidencing an interest
in the residential loan. Since the representations and warranties of an
Unaffiliated Seller do not address events that may occur following the sale of a
residential loan by the Unaffiliated Seller,


                                      -49-




<Page>



its repurchase obligation will not arise if the relevant event that would
otherwise have given rise to this type of obligation occurs after the date of
the sale to or on behalf of the depositor.

     The master servicer or the trustee will be required to promptly notify the
relevant Unaffiliated Seller of any breach of any representation or warranty
made by it in respect of a residential loan which materially and adversely
affects the interests of the holders of the securities in the residential loan.
If the Unaffiliated Seller cannot cure the breach, then the Unaffiliated Seller
will be obligated to repurchase this residential loan from the trustee at the
purchase price for the loan. The related prospectus supplement will specify this
purchase price, which is generally equal to the sum of:

     o    the unpaid principal balance of the residential loans;

     o    unpaid accrued interest on the unpaid principal balance from the date
          as to which interest was last paid by the borrower to the end of the
          calendar month in which the purchase is to occur at a rate equal to
          the net mortgage rate minus the rate at which the sub-servicer's
          servicing fee is calculated if the sub-servicer is the purchaser; and

     o    if applicable, any expenses reasonably incurred or to be incurred by
          the master servicer or the trustee in respect of the breach or defect
          giving rise to a purchase obligation.

     An Unaffiliated Seller, rather than repurchase a residential loan as to
which a breach has occurred, may have the option to cause the removal of the
breached residential loan from the trust fund and substitute in its place one or
more other residential loans. This option must be exercised within a specified
period after initial issuance of the related series of securities and be done in




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 176 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 335 of 512


accordance with the standards described in the related prospectus supplement.
The related prospectus supplement may specify that this repurchase or
substitution obligation will constitute the sole remedy available to holders of
securities or the trustee for a breach of representation by an Unaffiliated
Seller.

     Neither the depositor nor the master servicer unless the master servicer is
an Unaffiliated Seller will be obligated to purchase or substitute for a
residential loan if an Unaffiliated Seller defaults on its obligation to do so.
We cannot assure you that Unaffiliated Sellers will carry out their repurchase
and substitution obligations with respect to residential loans. Any residential
loan that is not repurchased or substituted for will remain in the related trust
fund. Any resulting losses on that residential loan will be borne by holders of
the securities, to the extent not covered by credit enhancement.

Sub-Servicing

     Any master servicer may delegate its servicing obligations in respect of a
residential loan to sub-servicers pursuant to a sub-servicing agreement. The
sub-servicing agreement must be consistent with the terms of the servicing
agreement relating to the trust fund that includes the residential loan.
Although each sub-servicing agreement will be a contract solely between the
master servicer and the sub-servicer, the related pooling and servicing
agreement pursuant to which a series of securities is issued may provide that,
if for any reason the master servicer for


                                       -50-




<Page>



the series of securities is no longer acting in that capacity, the trustee or
any successor master servicer must recognize the sub-servicer's rights and
obligations under any sub-servicing agreement.

                           DESCRIPTION OF THE SECURITIES

General

     The certificates of each series evidencing interests in a trust fund will
be issued pursuant to a separate pooling and servicing agreement or trust
agreement. Each series of notes, or, in certain instances, two or more series of
notes, will be issued pursuant to an indenture, and the issuer of the notes will
be a trust established by the depositor pursuant to an owner trust agreement or
another entity as may be specified in the related prospectus supplement. As to
each series of notes where the issuer is an owner trust, the ownership of the
trust fund will be evidenced by equity certificates issued under the owner trust
agreement, which may be offered by the related prospectus supplement.

     Forms of each of the agreements referred to above are filed as exhibits to
the Registration Statement of which this prospectus is a part. The agreement
relating to each series of securities will be filed as an exhibit to a report on
Form 8-K to be filed with the SEC within fifteen days after the initial issuance
of the securities and a copy of the agreement will be available for inspection
at the corporate trust office of the trustee specified in the related prospectus
supplement.

     As to each series, the securities will be issued in authorized
denominations evidencing a portion of all of the securities of the related
series as set forth in the related prospectus supplement. Each trust fund will
consist of:

     o    residential loans, including any mortgage securities, or agency
          securities, exclusive of

          o     any portion of interest payments relating to the residential
                loans retained by the depositor, any of its affiliates or its
                predecessor in interest ("retained interest") and

          o     principal and interest due on or before the Cut-Off Date, as from
                time to time are subject to the agreement;

     o    funds or assets as from time to time are deposited in the Trust
          Account described below and any other account held for the benefit of
          holders of the securities;

     o    with respect to trust funds that include residential loans:

          o     property acquired by foreclosure or deed in lieu of foreclosure
                of mortgage loans on behalf of the holders of the securities, or,
                in the case of Manufactured Housing Contracts that are not Land
                Contracts, by repossession;


                                       -51-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                          Page 177 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 336 of 512



<Page>



          o     any Primary Credit Insurance Policies and Primary Hazard
                Insurance;

          o     any combination of a Pool Insurance Policy, a Bankruptcy Bond, a
                special hazard insurance policy or other type of credit support;
                and

          o     the rights of the trustee to any cash advance reserve fund or
                surety bond as described under "--Advances" in this prospectus;

     o    if specified in the related prospectus supplement, the reserve fund;
          and

     o    any other assets as described in the related prospectus supplement.

The securities will be transferable and exchangeable for securities of the same
class and series in authorized denominations at the Corporate Trust Office. No
service charge will be made for any registration of exchange or transfer of
securities on the Security Register maintained by the Security Registrar.
However, the depositor or the trustee may require payment of a sum sufficient to
cover any tax or other governmental charge.

     Each series of securities may consist of any combination of:

     o    one or more classes of senior securities, one or more classes of which
          will be senior in right of payment to one or more of the other classes
          subordinate to the extent described in the related prospectus
          supplement.

     o    one or more classes of securities which will be entitled to:

          o     principal distributions, with disproportionate, nominal or no
                interest distributions; or

          o     interest distributions, with disproportionate, nominal or no
                principal distributions;

     o    two or more classes of securities that differ as to the timing,
          sequential order or amount of distributions of principal or interest
          or both, which may include one or more classes of Accrual Securities;
          or

     o    other types of classes of securities, as described in the related
          prospectus supplement.

     Each class of securities, other than certain interest-only securities, will
have a security principal balance and, generally will be entitled to payments of
interest based on a specified security interest rate as specified in the related
prospectus supplement. See "--Principal and Interest on the Securities" in this
Prospectus. The security interest rates of the various classes of securities of
each series may differ, and as to some classes may be in excess of the lowest
Net Interest Rate in a trust fund. The specific percentage ownership interests
of each class of securities and the minimum denomination per security will be
set forth in the related prospectus supplement.


                                         -52-




<Page>



Assignment of Assets of the Trust Fund

     At the time of issuance of each series of securities, the depositor will
cause the assets comprising the related trust fund or mortgage securities
included in the related trust fund to be assigned to the trustee. The
residential loan or agency security documents described below will be delivered
to the trustee or to the custodian. The trustee will, concurrently with the
assignment, deliver the securities to the depositor in exchange for the assets
of the trust fund. Each asset of the trust fund will be identified in a schedule
appearing as an exhibit to the related agreement. The schedule will include,
among other things:

     o    information as to the outstanding principal balance of each trust fund
          asset after application of payments due on or before the Cut-Off Date;

     o    the maturity of the mortgage note, cooperative note, Manufactured
          Housing Contract or agency securities;

     o    any Retained Interest, with respect to a series of securities
          evidencing interests in a trust fund including agency securities;




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 178 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 337 of 512


     o    the pass-through rate on the agency securities;

     o    and with respect to a series of securities evidencing interests in
          residential loans, for each loan:

          o     information respecting its interest rate;

          o     its current scheduled payment of principal and interest;

          o     its Loan-to-Value Ratio; and

          o     certain other information.

     If so specified in the related prospectus supplement, and in accordance
with the rules of membership of Merscorp, Inc. and/or Mortgage Electronic
Registration Systems, Inc. or, MERS, assignments of the mortgages for the
mortgage loans in the related trust will be registered electronically through
Mortgage Electronic Registration Systems, Inc., or MERS'r' System. With respect
to mortgage loans registered through the MERS'r' System, MERS shall serve as
mortgagee of record solely as a nominee in an administrative capacity on behalf
of the trustee and shall not have any interest in any of those mortgage loans.

     Mortgage Loans and Multifamily Loans. The depositor will be required, as to
each mortgage loan, other than mortgage loans underlying any mortgage
securities, and Multifamily Loan, to deliver or cause to be delivered to the
trustee, or to the custodian, the mortgage file for each mortgage loan,
containing legal documents relating to the mortgage loan, including:

     o    the mortgage note endorsed without recourse to the order of the
          trustee or evidence that the Mortgage is held for the trustee through
          the MERS'r' System;


                                       -53-




<Page>



     o    the mortgage with evidence of recording indicated, except for any
          mortgage not returned from the public recording office, in which case
          the depositor will deliver or cause to be delivered a copy of the
          mortgage certified by the related Unaffiliated Seller that it is a
          true and complete copy of the original of that Mortgage submitted for
          recording; and

     o    an assignment in recordable form of the mortgage to the trustee.

The related prospectus supplement may specify that the depositor or another
party will be required to promptly cause the assignment of each related mortgage
loan and Multifamily Loan (except for Mortgages held under the MERS'r' System)
to be recorded in the appropriate public office for real property records.
However, recording of assignments will not be required in states where, in the
opinion of counsel acceptable to the trustee, recording is not required to
protect the trustee's interest in the mortgage loan or the Multifamily Loan
against the claim of any subsequent transferee or any successor to or creditor
of the depositor or the originator of the mortgage loan.

     Home Equity Loans and Home Improvement Contracts. The related prospectus
supplement may specify that the depositor will:

     o    as to each Home Equity Loan and Home Improvement Contract, cause to be
          delivered to the trustee or to the custodian the note endorsed to the
          order of the trustee;

     o    with respect to Home Equity Loans and secured Home Improvement
          Contracts, the mortgage with evidence of recording indicated on it. If
          any mortgage is not returned from the public recording office, in
          which case the depositor will deliver or cause to be delivered a copy
          of the mortgage certified by the related Unaffiliated Seller that it
          is a true and complete copy of the original of the mortgage submitted
          for recording; and

     o    with respect to Home Equity Loans and secured Home Improvement
          Contracts, an assignment in recordable form of the mortgage to the
          trustee.

     The related prospectus supplement may specify that the depositor or another
party will be required to promptly cause the assignment of each related Home
Equity Loan and secured Home Improvement Contract to be recorded in the
appropriate public office for real property records. However, recording of
assignments will not be required in states where, in the opinion of counsel
acceptable to the trustee, recording is not required to protect the trustee's
interest in the Home Equity Loan and Home Improvement Contract against the claim
of any subsequent transferee or any successor to or creditor of the depositor or
the originator of a Home Equity Loan or Home Improvement Contract.

     With respect to unsecured Home Improvement Contracts, the depositor will
cause to be transferred physical possession of the Home Improvement Contracts to




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 179 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 338 of 512


the trustee or a designated custodian or, if applicable, the Unaffiliated Seller
may retain possession of the Home Improvement Contracts as custodian for the
trustee. In addition, the depositor will be required to cause to be made, an
appropriate filing of a UCC-1 financing statement in the appropriate states


                                      -54-




<Page>



to give notice of the trustee's ownership of or security interest in the Home
Improvement Contracts. The related prospectus supplement may specify that the
Home Improvement Contracts will not be stamped or otherwise marked to reflect
their assignment from the Unaffiliated Seller or the depositor, as the case may
be, to the trustee. Therefore, if through negligence, fraud or otherwise, a
subsequent purchaser were able to take physical possession of the contracts
without notice of an assignment, the trustee's interest in the contracts could
be defeated.

     Cooperative Loans. The depositor will, as to each Cooperative Loan, deliver
or cause to be delivered to the trustee or to the custodian:

     o    the related cooperative note;

     o    the original security agreement;

     o    the proprietary lease or occupancy agreement;

     o    the related stock certificate and related stock powers endorsed in
          blank; and

     o    a copy of the original filed financing statement together with an
          assignment of the financing statement to the trustee in a form
          sufficient for filing.

The depositor or another party will cause the assignment and financing statement
of each related Cooperative Loan to be filed in the appropriate public office.
However, a filing is not required in states where in the opinion of counsel
acceptable to the trustee, filing is not required to protect the trustee's
interest in the Cooperative Loan against the claim of any subsequent transferee
or any successor to or creditor of the depositor or the originator of the
Cooperative Loan.

     Manufactured Housing Contracts. The related prospectus supplement may
specify that the depositor will be required, as to each Manufactured Housing
Contract, to deliver or cause to be delivered to the trustee or to the
custodian:

     o    the original Manufactured Housing Contract endorsed to the order of
          the trustee; and

     o    if applicable, copies of documents and instruments related to each
          Manufactured Housing Contract and the security interest in the
          manufactured home securing each Manufactured Housing Contract.

The related prospectus supplement may specify that in order to give notice of
the right, title and interest of the holders of securities to the Manufactured
Housing Contracts, the depositor will be required to cause to be executed and
delivered to the trustee a UCC-1 financing statement identifying the trustee as
the secured party and identifying all Manufactured Housing Contracts as
collateral of the trust fund.

     Agency Securities. Agency securities will be registered in the name of the
trustee or its nominee on the books of the issuer or guarantor or its agent or,
in the case of agency securities issued only in book-entry form, through the
Federal Reserve System. Registration must be done in accordance with the
procedures established by the issuer or guarantor for registration of the


                                      -55-




<Page>



securities with a member of the Federal Reserve System. Distributions on the
agency securities to which the trust fund is entitled will be made directly to
the trustee.

     Review of Residential Loans. The trustee or the custodian will review the
residential loan documents after receipt, and the trustee or custodian will hold
the documents in trust for the benefit of the holders of securities. Generally,
if any document is found to be missing or defective in any material respect, the
trustee or custodian will immediately notify the master servicer and the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 180 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 339 of 512


depositor. The master servicer will then immediately notify the applicable
Unaffiliated Seller. If the Unaffiliated Seller cannot cure the omission or
defect, the Unaffiliated Seller will be obligated to repurchase the related
residential loan from the trustee at the purchase price specified under
"Residential Loans--Representations by Unaffiliated Sellers; Repurchases," or,
in certain cases, substitute for the residential loan.

     We cannot assure you that an Unaffiliated Seller will fulfill this
repurchase or substitution obligation. Although the master servicer or trustee
is obligated to enforce this obligation to the extent described above under
"Residential Loans -- Representations by Unaffiliated Sellers; Repurchases"
neither the master servicer nor the depositor will be obligated to repurchase or
substitute for the residential loan if the Unaffiliated Seller defaults on its
obligation. Generally, this repurchase or substitution obligation, if
applicable, will constitute the sole remedy available to the holders of
securities or the trustee for omission of, or a material defect in, a
constituent document.

     The trustee will be authorized to appoint a custodian pursuant to a
custodial agreement to maintain possession of and review the documents relating
to the residential loans as agent of the trustee.

Deposits to the Trust Account

     The master servicer or the trustee shall, as to each trust fund, establish
and maintain or cause to be established and maintained a separate Trust Account
or Trust Accounts for the collection of payments on the related assets of the
trust fund. The Trust Account(s) must be maintained with a federal or state
chartered depository institution, and in a manner, satisfactory to each rating
agency rating the securities of the related series at the time any amounts are
held on deposit in the Trust Account.

     The collateral eligible to secure amounts in the Trust Account is limited
to United States government securities and other high quality investments. A
Trust Account may be maintained as an interest bearing or non-interest bearing
account. Alternatively, the funds held in the Trust Account may be invested
pending the distribution on each succeeding distribution date in United States
government securities and other high quality investments. The prospectus
supplement will specify who is entitled to the interest or other income earned
on funds in the Trust Account. In respect of any series of securities having
distribution dates occurring less frequently than monthly, the master servicer
may obtain from an entity named in the related prospectus supplement a
guaranteed investment contract to assure a specified rate of return on funds
held in the Trust Account. If permitted by each rating agency rating the
securities of the series, a Trust Account may contain funds relating to more
than one series of securities.


                                      -56-




<Page>



Pre-Funding Account

     The master servicer or the trustee may establish and maintain a pre-funding
account, in the name of the related trustee on behalf of the related holders of
the securities, into which the depositor will deposit the pre-funded amount on
the related closing date. The pre-funded amount will be used by the related
trustee to purchase loans from the depositor from time to time during the
funding period. The funding period, if any, for a trust fund will begin on the
related closing date and will end on the date specified in the related
prospectus supplement, which in no event will be later than the date that is
three months after the closing date. Any amounts remaining in the pre-funding
account at the end of the funding period will be distributed to the related
holders of securities in the manner and priority specified in the related
prospectus supplement, as a prepayment of principal of the related securities.

Payments on Residential Loans

     The prospectus supplement may specify that the master servicer will be
required to deposit or cause to be deposited in a Trust Account for each trust
fund including residential loans or, in the case of advances on or before the
applicable distribution date, the following payments and collections received or
made by or on behalf of the master servicer subsequent to the Cut-Off Date.
These payments will not include payments due on or before the Cut-Off Date and
exclusive of any amounts representing a Retained Interest:

     (1) all payments on account of principal, including principal prepayments,
on the residential loans;

     (2) all payments on account of interest on the residential loans, exclusive
of any portion representing interest in excess of the Net Interest Rate, unless
the excess amount is required to be deposited pursuant to the related agreement,
and, if provided in the related prospectus supplement, prepayment penalties;

     (3) all proceeds of




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 181 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 340 of 512


          o     any Primary Hazard Insurance Policies and any special hazard
                insurance policy, to the extent the proceeds are not applied to
                the restoration of the property or released to the borrower in
                accordance with the master servicer's normal servicing
                procedures, and

          o     any Primary Credit Insurance Policy, any FHA Insurance, VA
                Guarantee, any Bankruptcy Bond and any Pool Insurance Policy,
                other than proceeds that represent reimbursement of the master
                servicer's costs and expenses incurred in connection with
                presenting claims under the related insurance policies;

     (4) all other cash amounts received, by foreclosure, eminent domain,
condemnation or otherwise, in connection with the liquidation of defaulted
residential loans. These amounts will also include the net proceeds on a monthly
basis with respect to any properties acquired for the benefit of holders of
securities by deed in lieu of foreclosure or repossession

     (5) any advances made as described under "--Advances" in this prospectus;


                                       -57-




<Page>



     (6) all amounts required to be transferred to the Trust Account from a
Reserve Fund, if any, as described below under "--Subordination" in this
prospectus;

     (7) all proceeds of any residential loan or underlying mortgaged property
purchased by any Unaffiliated Seller as described under "Residential Loans --
Representations by Unaffiliated Sellers; Repurchases," exclusive of any Retained
Interest applicable to the loan;

     (8) all proceeds of any residential loan repurchased as described under
"--Termination" in this prospectus;

     (9) any payments required to be deposited in the Trust Account with respect
to any deductible clause in any blanket insurance policy described under
"Description of Primary Insurance Coverage -- Primary Hazard Insurance Policies"
in this prospectus;

     (10) any amount required to be deposited by the trustee or the master
servicer in connection with losses realized on investments of funds held in the
Trust Account;

     (11) any amounts required to be transferred to the Trust Account pursuant
to any guaranteed investment contract; and

     (12) any distributions received on any mortgage securities included in the
related trust fund.

Payments on Agency Securities

     The agency securities included in a trust fund will be registered in the
name of the trustee so that all distributions on the agency securities will be
made directly to the trustee. The trustee will deposit or cause to be deposited
into the Trust Account as and when received, unless otherwise provided in the
related trust agreement, all distributions received by the trustee with respect
to the related agency securities. The trustee will not be required to deposit
payments due on or before the Cut-Off Date and any trust administration fee and
amounts representing the Retained Interest, if any.

Distributions

     Distributions of principal and interest on the securities of each series
will be made by or on behalf of the trustee or the master servicer on the
distribution dates and at the intervals specified in the related prospectus
supplement. These intervals may be monthly, quarterly, semi-annual or as
specified in the related prospectus supplement. The trustee will make these
distributions to the persons in whose names the securities are registered at the
close of business on the record date specified in the related prospectus
supplement. The amount of each distribution will be determined as of the close
of business on each determination date specified in the related prospectus
supplement.

     Distributions will be made either:

     o    by wire transfer in immediately available funds to the account of a
          holder of securities at a bank or other entity having appropriate
          facilities for the transfer, if the holder of


                                       -58-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 182 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 341 of 512


<Page>



          securities has so notified the trustee or the master servicer and
          holds securities in any requisite amount specified in the related
          prospectus supplement, or

     o    by check mailed to the address of the person entitled to the check as
          it appears on the Security Register.

However, the final distribution in retirement of the securities will be made
only if presentation and surrender of the securities has occurred at the office
or agency of the Security Registrar specified in the notice to holders of
securities of the final distribution. The related prospectus supplement may
specify that distributions made to the holders of securities will be made on a
pro rata basis among the holders of securities of record on the related record
date, other than in respect of the final distribution, based on the aggregate
percentage interest represented by their respective securities.

     Final Distribution Date. If specified in the prospectus supplement for any
series consisting of classes having sequential priorities for distributions of
principal, the final distribution date for each class of securities is the
latest distribution date on which the security principal balance is expected to
be reduced to zero. The final distribution date will be based on various
assumptions, including the assumption that no prepayments or defaults occur with
respect to the related assets of the trust fund. Since the rate of distribution
of principal of any class of securities will depend on, among other things, the
rate of payment, including prepayments, of the principal of the assets of the
trust fund, the actual last distribution date for any class of securities could
occur significantly earlier than its final distribution date.

     The rate of payments on the assets of the trust fund for any series of
securities will depend on their particular characteristics, as well as on the
prevailing level of interest rates from time to time and other economic factors.
We cannot assure the actual prepayment experience of the assets of the trust
fund. See "Maturity and Prepayment Considerations" in this prospectus. In
addition, substantial losses on the assets of the trust fund in a given period,
even though within the limits of the protection afforded by the instruments
described under "Description of Credit Support," in this prospectus or by the
subordinate securities in the case of a senior/subordinate series, may cause the
actual last distribution date of certain classes of securities to occur after
their final distribution date.

     Special Distributions. With respect to any series of securities with
distribution dates occurring at intervals less frequently than monthly, the
securities may be subject to special distributions under the circumstances and
in the manner described below if and to the extent provided in the related
prospectus supplement. If applicable, the master servicer may be required to
make or cause to be made special distributions allocable to principal and
interest on securities of a series out of, and to the extent of, the amount
available for the distributions in the related Trust Account. The related
prospectus supplement will specify the date the special distribution is to be
made. Special distributions may be made if, as a result of

     o    substantial payments of principal on the assets of the trust fund,

     o    low rates then available for reinvestment of payments on assets of the
          trust fund,


                                      -59-




<Page>



     o    substantial Realized Losses or

     o    some combination of the foregoing, and

     o    based on the assumptions specified in the related agreement,

it is determined that the amount anticipated to be on deposit in the Trust
Account on the next distribution date, together with the amount available to be
withdrawn from any related Reserve Fund, may be insufficient to make required
distributions on the securities of the related series on the distribution date
or the intervening date as may be provided in the related prospectus supplement.

     The amount of any special distribution that is allocable to principal will
not exceed the amount that would otherwise be distributed as principal on the
next distribution date from amounts then on deposit in the Trust Account. All
special distributions will include interest at the applicable Trust Interest
Rate on the amount of the special distribution allocable to principal to the
date specified in the related prospectus supplement.

     All special distributions of principal will be made in the same priority
and manner as distributions in respect of principal on the securities on a




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 183 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 342 of 512


distribution date. Special distributions of principal with respect to securities
of the same class will be made on a pro rata basis. Notice of any special
distributions will be given by the master servicer or trustee prior to the
special distribution date.

Principal and Interest on the Securities

     Each class of securities, other than certain classes of interest-only
securities, may have a different security interest rate, which may be a fixed,
variable or adjustable security interest rate. The related prospectus supplement
will specify the security interest rate for each class, or in the case of a
variable or adjustable security interest rate, the method for determining the
security interest rate. The related prospectus supplement will specify the basis
on which interest on the securities will be calculated.

     Some classes of securities will not be entitled to interest payments.

     With respect to each distribution date, the accrued interest with respect
to each security other than an interest-only security, will be equal to interest
on the outstanding security principal balance immediately prior to the
distribution date, at the applicable security interest rate, for a period of
time corresponding to the intervals between the distribution dates for the
related series. As to each interest-only security, the interest with respect to
any distribution date will equal the amount described in the related prospectus
supplement for the related period.

     The related prospectus supplement may specify that the Accrued Security
Interest on each security of a series will be reduced, if shortfalls in
collections of interest occur resulting from prepayments of residential loans
that are not covered by payments by the master servicer out of its servicing
fees or by application of prepayment penalties. This shortfall will be allocated
among all of the securities of that series in proportion to the respective
amounts of Accrued Security Interest that would have been payable on the
securities absent the reductions


                                      -60-




<Page>



and absent any delinquencies or losses. The related prospectus supplement may
specify that neither the trustee, the master servicer nor the depositor will be
obligated to fund shortfalls in interest collections resulting from prepayments.
See "Yield Considerations" and "Maturity and Prepayment Considerations" in this
prospectus.

     Distributions of Accrued Security Interest that would otherwise be payable
on any class of Accrual Securities of a series will be added to the security
principal balance of the Accrual Securities on each distribution date until the
time specified in the related prospectus supplement on and after which payments
of interest on the Accrual Securities will be made. See "--Distributions--Final
Distribution Date" in this prospectus.

     Some securities will have a security principal balance that, at any time,
will equal the maximum amount that the holder will be entitled to receive in
respect of principal out of the future cash flow on the assets of the trust fund
and other assets included in the related trust fund. With respect to each of
those securities, distributions generally will be applied to accrued and
currently payable interest, and then to principal. The outstanding security
principal balance of a security will be reduced to the extent of distributions
in respect of principal, and in the case of securities evidencing interests in a
trust fund that includes residential loans, by the amount of any Realized Losses
allocated to the securities.

     Some securities will not have a security principal balance and will not be
entitled to principal payments. The initial aggregate security principal balance
of a series and each class of the related series will be specified in the
related prospectus supplement. The initial aggregate security principal balance
of all classes of securities of a series may be based on the aggregate principal
balance of the assets in the related trust fund. Alternatively, the initial
security principal balance for a series of securities may equal the initial
aggregate Cash Flow Value of the related assets of the trust fund as of the
applicable Cut-Off Date.

     The aggregate of the initial Cash Flow Values of the assets of the trust
fund included in the trust fund for a series of securities will be at least
equal to the aggregate security principal balance of the securities of that
series at the date of initial issuance of that series.

     With respect to any series as to which the initial security principal
balance is calculated on the basis of Cash Flow Values of the assets of the
trust fund, the amount of principal distributed for the series on each
distribution date will be calculated in the manner set forth in the related
prospectus supplement, which may be on the basis of:

     o    the decline in the aggregate Cash Flow Values of the assets of the
          trust fund during the related Due Period, calculated in the manner




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 184 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 343 of 512


          prescribed in the related agreement; minus

     o    with respect to any Realized Loss incurred during the related Due
          Period and not covered by any of the instruments described under
          "Description of Credit Support" in this prospectus, the portion of the
          Cash Flow Value of the assets of the trust fund corresponding to the
          Realized Loss.


                                      -61-




<Page>



     Generally, distributions in respect of principal will be made on each
distribution date to the class or classes of security entitled to distributions
of principal until the security principal balance of the class has been reduced
to zero. In the case of two or more classes of securities in a series, the
timing, sequential order and amount of distributions, including distributions
among multiple classes of senior securities or subordinate securities, in
respect of principal on each class will be as provided in the related prospectus
supplement. Distributions in respect of principal of any class of securities
will be made on a pro rata basis among all of the securities of the class.

Available Distribution Amount

     As more specifically set forth in the related prospectus supplement, all
distributions on the securities of each series on each distribution date will
generally be made from the "Available Distribution Amount" which consists of the
following amounts:

     (1) the total amount of all cash on deposit in the related Trust Account as
of a determination date specified in the related prospectus supplement,
exclusive of certain amounts payable on future distribution dates and certain
amounts payable to the master servicer, any applicable sub-servicer, the trustee
or another person as expenses of the trust fund;

     (2) any principal and/or interest advances made with respect to the
distribution date, if applicable;

     (3) any principal and/or interest payments made by the master servicer out
of its servicing fee in respect of interest shortfalls resulting from principal
prepayments, if applicable; and

     (4) all net income received in connection with the operation of any
residential property acquired on behalf of the holders of securities through
deed in lieu of foreclosure or repossession, if applicable.

     On each distribution date for a series of securities, the trustee or the
master servicer will be required to withdraw or cause to be withdrawn from the
Trust Account the entire Available Distribution Amount. The trustee or master
servicer will then be required to distribute the withdrawn amount or cause the
withdrawn amount to be distributed to the related holders of securities in the
manner set forth in this prospectus and in the related prospectus supplement.

Subordination

     A senior/subordinate series will consist of one or more classes of
securities senior in right of payment to one or more classes of subordinate
securities, as specified in the related prospectus supplement. Subordination of
the subordinate securities of any series will be effected by either of the two
following methods, or by any other alternative method as may be described in the
related prospectus supplement.

     Shifting Interest Subordination. With respect to any series of securities
as to which credit support is provided by shifting interest subordination, the
rights of the holders of certain classes of subordinate securities to receive
distributions with respect to the residential loans will be subordinate to the
rights of the holders of certain classes of senior securities. With respect to


                                      -62-




<Page>



any defaulted residential loan that is finally liquidated, the amount of any
Realized Loss will generally equal the portion of the unpaid principal balance
remaining after application of all principal amounts recovered, net of amounts
reimbursable to the master servicer for related expenses. With respect to
certain residential loans the principal balances of which have been reduced in
connection with bankruptcy proceedings, the amount of the reduction will be
treated as a Realized Loss.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 185 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 344 of 512


     All Realized Losses will be allocated first to the most subordinate
securities of the related series as described in the related prospectus
supplement, until the security principal balance of the most subordinate
securities has been reduced to zero. Any additional Realized Losses will then be
allocated to the more senior securities or, if the series includes more than one
class of more senior securities, either on a pro rata basis among all of the
more senior securities in proportion to their respective outstanding security
principal balances, or as provided in the related prospectus supplement. With
respect to certain Realized Losses resulting from physical damage to residential
properties which are generally of the same type as are covered under a special
hazard insurance policy, the amount that may be allocated to the subordinate
securities of the related series may be limited to an amount specified in the
related prospectus supplement. See "Description of Credit Support -- Special
Hazard Insurance Policies" in this prospectus. If so, any Realized Losses which
are not allocated to the subordinate classes may be allocated among all
outstanding classes of securities of the related series, either on a pro rata
basis in proportion to their outstanding security principal balances, regardless
of whether any subordinate securities remain outstanding, or as provided in the
related prospectus supplement.

     As set forth above, the rights of holders of the various classes of
securities of any series to receive distributions of principal and interest is
determined by the aggregate security principal balance of each class. The
security principal balance of any security will be reduced by all amounts
previously distributed on the security in respect of principal, and, if so
provided in the related prospectus supplement, by any Realized Losses allocated
to the security. However, to the extent so provided in the related prospectus
supplement, holders of senior securities may be entitled to receive a
disproportionately larger amount of prepayments received in certain
circumstances. This will have the effect, in the absence of offsetting losses,
of accelerating the amortization of the senior securities and increasing the
respective percentage interest evidenced by the subordinate securities in the
related trust fund, with a corresponding decrease in the percentage interest
evidenced by the senior securities, as well as preserving the availability of
the subordination provided by the subordinate securities. In addition, the
Realized Losses will be first allocated to subordinate securities by reduction
of their security principal balance, which will have the effect of increasing
the respective ownership interest evidenced by the senior securities in the
related trust fund. If there were no Realized Losses or prepayments of principal
on any of the residential loans, the respective rights of the holders of
securities of any series to future distributions would not change.

     Cash Flow Subordination. With respect to any series of securities as to
which credit support is provided by cash flow subordination, if losses on the
residential loans occur not in excess of the Available Subordination Amount, the
rights of the holders of subordinate securities to receive distributions of
principal and interest with respect to the residential loans will be subordinate
to the rights of the holders of senior securities.


                                      -63-




<Page>



     The protection afforded to the holders of senior securities from the
subordination provisions may be effected both by the preferential right of the
holders of senior securities to receive current distributions from the trust
fund, subject to the limitations described in this prospectus, and by the
establishment and maintenance of any Reserve Fund. The Reserve Fund may be
funded by an initial cash deposit on the date of the initial issuance of the
related series of securities and by deposits of amounts otherwise due on the
subordinate securities to the extent set forth in the related prospectus
supplement.

     Amounts in the Reserve Fund, if any, other than earnings on the Reserve
Funds, will be withdrawn for distribution to holders of senior securities as may
be necessary to make full distributions to those holders on a particular
distribution date, as described above. If on any distribution date, after giving
effect to the distributions to the holders of senior securities on this date,
the amount of the Reserve Fund exceeds the amount required to be held in the
Reserve Fund, the excess will be withdrawn and distributed in the manner
specified in the related prospectus supplement.

     If any Reserve Fund is depleted before the Available Subordination Amount
is reduced to zero, the holders of senior securities will nevertheless have a
preferential right to receive current distributions from the trust fund to the
extent of the then Available Subordination Amount. However, under these
circumstances, if current distributions are insufficient, the holders of senior
securities could suffer shortfalls of amounts due to them. The holders of senior
securities will bear their proportionate share of any losses realized on the
trust fund in excess of the Available Subordination Amount.

     Amounts remaining in any Reserve Fund after the Available Subordination
Amount is reduced to zero will no longer be subject to any claims or rights of
the holders of senior securities of the series.

     Funds in any Reserve Fund may be invested in United States government




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 186 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 345 of 512


securities and other high quality investments. The earnings or losses on those
investments will be applied in the manner described in the related prospectus
supplement.

     The time necessary for any Reserve Fund to reach the required Reserve Fund
balance will be affected by the prepayment, foreclosure, and delinquency
experience of the residential loans and therefore cannot accurately be
predicted.

     Subordination and Cash Flow Values. The security principal balances of the
various classes of securities comprising a senior/subordinate series may be
based on the Cash Flow Value of the residential loans. If the percentage
allocated to the senior securities of the decline in the Cash Flow Value of the
residential loans during the related Deposit Period exceeds the remaining amount
of collections and advances in respect of the residential loans after paying
interest on the senior securities, the holders of the senior securities may not
receive all amounts to which they are entitled. In addition, this may result in
a loss being borne by the holders of the subordinate securities.

     Because the Cash Flow Value of a residential loan will never exceed the
outstanding principal balance of the residential loan, prepayments in full and
liquidations of the residential


                                      -64-




<Page>



loans may result in proceeds attributable to principal in excess of the
corresponding Cash Flow Value decline. Any excess will be applied to offset
losses realized during the related Deposit Period, such as those described in
the immediately preceding paragraph, in respect of other liquidated residential
loans without affecting the remaining subordination. This excess may also be
deposited in a Reserve Fund for future distributions.

Advances

     The related prospectus supplement, with respect to any series of securities
evidencing interests in a trust fund that includes residential loans may specify
that the master servicer will be obligated to advance on or before each
distribution date, from its own funds, or from amounts held for future
distribution in the Trust Account that are not included in the Available
Distribution Amount for the distribution date. The amount of the advance will be
equal to the aggregate of payments of principal and/or interest, adjusted to the
applicable Net Interest Rate, on the residential loans that were due during the
related Due Period and that were delinquent, and not advanced by any
sub-servicer, on the applicable determination date. Any amounts held for future
distribution and so used will be replaced by the master servicer on or before
any future distribution date to the extent that funds in the Trust Account on
the distribution date will be less than payments to holders of securities
required to be made on the distribution date.

     The related prospectus supplement may specify that the obligation of the
master servicer to make advances may be subject to the good faith determination
of the master servicer that the advances will be reimbursable from related late
collections, Insurance Proceeds or Liquidation Proceeds. See "Description of
Credit Support" in this prospectus. As specified in the related prospectus
supplement with respect to any series of securities as to which the trust fund
includes mortgage securities, the master servicer's advancing obligations, if
any, will be pursuant to the terms of the mortgage securities.

     Advances are intended to maintain a regular flow of scheduled interest and
principal payments to holders of securities, rather than to guarantee or insure
against losses. The related prospectus supplement may specify that advances will
be reimbursable to the master servicer, with interest, out of related recoveries
on the residential loans respecting which amounts were advanced, or, to the
extent that the master servicer determines that any advance previously made will
not be ultimately recoverable from Insurance Proceeds or Liquidation Proceeds, a
nonrecoverable advance, from any cash available in the Trust Account. The
related prospectus supplement may specify that the obligations of the master
servicer to make advances may be secured by a cash advance reserve fund or a
surety bond. Information regarding the characteristics of, and the identity of
any borrower of, any surety bond, will be set forth in the related prospectus
supplement.

Statements to Holders of Securities

     On each distribution date, the master servicer or the trustee will forward
or cause to be forwarded to each holder of securities of the related series and
to the depositor a statement including the information specified in the related
prospectus supplement. This information may include the following:


                                      -65-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 187 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 346 of 512


<Page>



     (1) the amount of the distribution, if any, allocable to principal,
separately identifying the aggregate amount of principal prepayments and, if
applicable, related prepayment penalties received during the related Prepayment
Period;

     (2) the amount of the distribution, if any, allocable to interest;

     (3) the amount of administration and servicing compensation received by or
on behalf of the trustee, master servicer and any sub-servicer with respect to
the distribution date and other customary information as the master servicer or
the trustee deems necessary or desirable to enable holders of securities to
prepare their tax returns or which a holder of securities reasonably requests
for this purpose;

     (4) if applicable, the aggregate amount of any advances included in this
distribution and the aggregate amount of any unreimbursed advances as of the
close of business on the distribution date;

     (5) the security principal balance of a minimum denomination security, and
the aggregate security principal balance of all of the securities of that
series, after giving effect to the amounts distributed on the distribution date;

     (6) the number and aggregate principal balance of any residential loans in
the related trust fund (a) delinquent one month, (b) delinquent two or more
months and (c) as to which repossession or foreclosure proceedings have been
commenced;

     (7) with respect to any residential property acquired through foreclosure,
deed in lieu of foreclosure or repossession during the preceding calendar month,
the loan number and principal balance of the related residential loan as of the
close of business on the distribution date in the month and the date of
acquisition;

     (8) the book value of any residential property acquired through
foreclosure, deed in lieu of foreclosure or repossession as of the close of
business on the last business day of the calendar month preceding the
distribution date;

     (9) the aggregate unpaid principal balance of the mortgage loans at the
close of business on the related distribution date;

     (10) in the case of securities with a variable security interest rate, the
security interest rate applicable to the distribution date, as calculated in
accordance with the method specified in the prospectus supplement relating to
the related series;

     (11) in the case of securities with an adjustable security interest rate,
for statements to be distributed in any month in which an adjustment date
occurs, the adjusted security interest rate applicable to the next succeeding
distribution date;

     (12) as to any series including one or more classes of Accrual Securities,
the interest accrued on each class with respect to the related distribution date
and added to the security principal balance;


                                      -66-




<Page>



     (13) the amount remaining in the Reserve Fund, if any, as of the close of
business on the distribution date, after giving effect to distributions made on
the related distribution date;

     (14) as to any senior/subordinate series, information as to the remaining
amount of protection against losses afforded to the holders of senior securities
by the subordination provisions and information regarding any shortfalls in
payments to the holder of senior securities which remain outstanding; and

     (15) with respect to any series of securities as to which the trust fund
includes mortgage securities, certain additional information as required under
the related pooling and servicing agreement or trust agreement, as applicable.

Information furnished pursuant to clauses (1), (2) and (3) above may be
expressed as a dollar amount per minimum denomination security.

     Within a reasonable period of time after the end of each calendar year, the
master servicer or the trustee will furnish or cause to be furnished a report to
every person who was a holder of record of a security at any time during the
calendar year. This report will set forth the aggregate of amounts reported
pursuant to clauses (1), (2) and (3) of the immediately preceding paragraph for
the related calendar year or if the person was a holder of record during a




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 188 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 347 of 512


portion of the calendar year, for the applicable portion of that year.

     The related prospectus supplement may provide that additional information
with respect to a series of securities will be included in these statements. In
addition, the master servicer or the trustee will file with the Internal Revenue
Service and furnish to holders of securities the statements or information as
may be required by the Code or applicable procedures of the IRS.

Book-Entry Registration of Securities

     If not issued in fully registered form, each class of securities will be
registered as book-entry securities. Persons acquiring beneficial ownership
interests in the securities will hold their securities through the Depository
Trust Company in the United States, or, if provided in the related prospectus
supplement, Clearstream Banking, societe anonyme or Euroclear Bank, as operator
of the Euroclear System in Europe, or indirectly through organizations that are
Participants in these systems. The Depository Trust Company is referred to as
"DTC." Clearstream Banking, societe anonyme is referred to as "Clearstream." The
Euroclear System is referred to as "Euroclear."

     The book-entry securities will be issued in one or more certificates which
equal the aggregate principal balance of the securities and will initially be
registered in the name of Cede & Co., the nominee of DTC or one of the relevant
depositories. If the aggregate principal amount of any book-entry security
exceeds $500 million, one certificate will be issued with respect to each $500
million of principal amount and an additional certificate will be issued with
respect to any remaining principal amount. Clearstream and Euroclear will hold
omnibus positions on behalf of their Participants through customers' securities
accounts in Clearstream's and Euroclear's names on the books of their respective
depositaries which in turn will hold these positions in customers' securities
accounts in the depositaries' names on the books of DTC. Except as described
below, no Security Owner will be entitled to receive a Definitive Security.


                                        -67-




<Page>



Unless and until Definitive Securities are     issued, we anticipate that the only
"holders" of the securities will be Cede &     Co., as nominee of DTC or one of the
relevant depositories. Security Owners are     only permitted to exercise their
rights indirectly through the Participants     and DTC.

     DTC is a limited-purpose trust company organized under the New York Banking
Law, a "banking organization" within the meaning of the New York Banking Law, a
member of the Federal Reserve System, a "clearing corporation" within the
meaning of the New York Uniform Commercial Code, and a "clearing agency"
registered pursuant to the provisions of Section 17A of the Securities Exchange
Act of 1934. DTC holds securities that its Participants deposit with DTC. DTC
also facilitates the settlement among Participants of securities transactions,
such as transfers and pledges, in deposited securities through electronic
computerized book-entry changes in Participants' accounts, thereby eliminating
the need for physical movement of securities certificates. Participants include
securities brokers and dealers, banks, trust companies, clearing corporations,
and certain other organizations. DTC is owned by a number of its Participants
and Members of the National Securities Clearing Corporation, Government
Securities Clearing Corporation, MBS Clearing Corporation, and Emerging Markets
Clearing Corporation, as well as by the New York Stock Exchange, Inc., the
American Stock Exchange LLC, and the National Association of Securities Dealers,
Inc. Access to the DTC system is also available to others such as securities
brokers and dealers, banks, and trust companies that clear through or maintain a
custodial relationship with a Direct Participant, either directly or indirectly.
The Rules applicable to DTC and its Participants and indirect participants are
on file with the Securities and Exchange Commission.

     Purchases of book-entry securities under the DTC system must be made by or
through Participants, which will receive a credit for the book-entry securities
on DTC's records. The ownership interest of each Security Owner is in turn to be
recorded on the Participants' or Financial Intermediaries' records. The
Financial Intermediary's ownership of the book-entry security will be recorded
on the records of DTC or of a participating firm that acts as agent for the
Financial Intermediary, whose interest will in turn be recorded on the records
of DTC, if the Security Owner's Financial Intermediary is not a Participant and
on the records of Clearstream or Euroclear, as appropriate). Security Owners
will not receive written confirmation from DTC of their purchase, but Security
Owners are expected to receive written confirmations providing details of the
transaction, as well as periodic statements of their holdings, from the
Participant or indirect participant through which the Security Owner entered
into the transaction. Transfers of ownership interests in the book-entry
securities are to be accomplished by entries made on the books of Participants
and indirect participants acting on behalf of Security Owners. Security Owners
will not receive certificates representing their ownership interests in the
book-entry securities, except in the event that use of the book-entry system for
the book-entry securities is discontinued.

     To facilitate subsequent transfers, all book-entry securities deposited by
Participants with DTC are registered in the name of DTC's partnership nominee,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt          7/20/2020
                                                                       Page 189 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 348 of 512


Cede & Co. or such other name as may be requested by an authorized
representative of DTC. The deposit of book-entry securities with DTC and their
registration in the name of Cede & Co. or such other nominee do not effect any
change in beneficial ownership. DTC has no knowledge of the actual Security
Owners of the book-entry securities; DTC's records reflect only the identity of
the Participants to whose accounts such book-entry securities are credited,
which may or may not be the Security


                                      -68-




<Page>



Owners. The Participants and indirect participants will remain responsible for
keeping account of their holdings on behalf of their customers.

     Conveyance of notices and other communications by DTC to Participants, by
Participants to indirect participants, and by Participants and indirect
participants to Security Owners will be governed by arrangements among them,
subject to any statutory or regulatory requirements as may be in effect from
time to time.

     Neither DTC nor Cede & Co. (nor such other DTC nominee) will consent or
vote with respect to the book-entry securities. Under its usual procedures, DTC
mails an omnibus proxy to the issuer as soon as possible after the record date.
The omnibus proxy assigns Cede & Co.'s consenting or voting rights to those
Participants to whose accounts the book-entry securities are credited on the
record date (identified in a listing attached to the omnibus proxy).

     Distributions on the book-entry securities will be made to Cede & Co., or
such other nominee as may be requested by an authorized representative of DTC.
DTC's practice is to credit Participants' accounts, upon DTC's receipt of funds
and corresponding detail information from the issuer or agent on the payable
date in accordance with their respective holdings shown on DTC's records.
Payments by Participants to Security Owners will be governed by standing
instructions and customary practices, as is the case with securities held for
the accounts of customers in bearer form or registered in "street name," and
will be the responsibility of such Participant and not of DTC, agent, or issuer,
subject to any statutory or regulatory requirements as may be in effect from
time to time. Payment of distributions to Cede & Co. (or such other nominee as
may be requested by an authorized representative of DTC) is the responsibility
of issuer or agent, disbursement of such payments to Participants shall be the
responsibility of DTC, and disbursement of such payments to the Security Owners
shall be the responsibility of Participants and indirect participants.

     Because of time zone differences, it is possible that credits of securities
received in Clearstream or Euroclear as a result of a transaction with a
Participant will be made during subsequent securities settlement processing and
dated the business day following the DTC settlement date. The credits or any
transactions in the securities settled during this processing will be reported
to the relevant Euroclear or Clearstream Participants on that business day. Cash
received in Clearstream or Euroclear as a result of sales of securities by or
through a Clearstream Participant or Euroclear Participant to a DTC Participant
will be received with value on the DTC settlement date but, due to different
time zones, may be available in the relevant Clearstream or Euroclear cash
account only as of the business day following settlement in DTC.

     Transfers between Participants will occur in accordance with the rules
creating and affecting DTC and its operations. Transfers between Clearstream
Participants and Euroclear Participants will occur in accordance with their
respective rules and operating procedures.

     Cross-market transfers between persons holding directly or indirectly
through DTC, on the one hand, and directly or indirectly through Clearstream
Participants or Euroclear Participants, on the other, will be effected in DTC in
accordance with DTC rules on behalf of the relevant European international
clearing system by the relevant depositary, each of which is a participating
member of DTC. However, such cross-market transactions will require delivery of


                                      -69-




<Page>



instructions to the relevant European international clearing system by the
counterparty in such system in accordance with its rules and procedures and
within its established deadlines. The relevant European international clearing
system will, if the transaction meets its settlement requirements, deliver
instructions to the relevant depositary to take action to effect final
settlement on its behalf by delivering or receiving securities in DTC, and
making or receiving distribution in accordance with normal procedures for same
day funds settlement applicable to DTC. Clearstream Participants and Euroclear




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 190 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 349 of 512


Participants may not deliver instructions directly to the relevant depositories
for Clearstream or Euroclear.

     Clearstream holds securities for its Participant organizations and
facilitates the clearance and settlement of securities transactions between
Clearstream Participants through electronic book-entry changes in accounts of
Clearstream Participants, thus eliminating the need for physical movement of
securities. Transactions may be settled through Clearstream in many currencies,
including United States dollars. Clearstream provides to its Clearstream
Participants, among other things, services for safekeeping, administration,
clearance and settlement of internationally traded securities and securities
lending and borrowing. Clearstream interfaces with domestic markets in several
countries. Clearstream Participants are recognized financial institutions around
the world, including underwriters, securities brokers and dealers, banks, trust
companies, clearing corporations and certain other organizations. Indirect
access to Clearstream is also available to others, such as banks, brokers,
dealers and trust companies that clear through or maintain a custodial
relationship with a Clearstream Participant, either directly or indirectly.

     Euroclear was created to hold securities for its Participants and to clear
and settle transactions between its Participants through simultaneous electronic
book-entry delivery against payment, thereby eliminating the need for physical
movement of certificates and any risk from lack of simultaneous transfers of
securities and cash. The Euroclear System is owned by Euroclear plc and operated
through a license agreement by Euroclear Bank S.A./N.V., a bank incorporated
under the laws of the Kingdom of Belgium (the "Euroclear Operator"). The
Euroclear Operator holds securities and book-entry interests in securities for
participating organizations and facilitates the clearance and settlement of
securities transactions between Euroclear Participants, and between Euroclear
Participants and Participants of certain other securities intermediaries through
electronic book-entry changes in accounts of such Participants or other
securities intermediaries. Non-Participants of Euroclear may hold and transfer
book-entry interests in the offered certificates through accounts with a direct
Participant of Euroclear or any other securities intermediary that holds a
book-entry interest in the offered certificates through one or more securities
intermediaries standing between such other securities intermediary and the
Euroclear Operator. Securities clearance accounts and cash accounts with the
Euroclear Operator are governed by the Terms and Conditions Governing Use of
Euroclear and the related Operating Procedures of the Euroclear System, and
applicable Belgian law. All securities in Euroclear are held on a fungible basis
without attribution of specific certificates to specific securities clearance
accounts. The Euroclear Operator acts only on behalf of Euroclear Participants
and has no record of or relationship with persons holding through Euroclear
Participants.

     Under a book-entry format, beneficial owners of the book-entry securities
may experience some delay in their receipt of payments, since the trustee will
forward payments to Cede & Co. Distributions with respect to securities held
through Clearstream or Euroclear will be credited to the cash accounts of
Clearstream Participants or Euroclear Participants in


                                      -70-




<Page>



accordance with the relevant system's rules and procedures, to the extent
received by the relevant depositary. These distributions will be subject to tax
reporting in accordance with the relevant United States tax laws and
regulations. See "Federal Income Tax Consequences" in this prospectus. Because
DTC can only act on behalf of Financial Intermediaries, the ability of a
beneficial owner to pledge book-entry securities to persons or entities that do
not participate in the depository system, or otherwise take actions in respect
of the book-entry securities, may by limited due to the lack of physical
certificates for the book-entry securities. In addition, issuance of the
book-entry securities in book-entry form may reduce the liquidity of the
securities in the secondary market since certain potential investors may be
unwilling to purchase securities for which they cannot obtain physical
certificates.

     The related prospectus supplement may specify that Cede & Co. will provide
monthly and annual reports on the trust fund as nominee of DTC. Cede & Co. may
make these reports available to beneficial owners if requested, in accordance
with the rules, regulations and procedures creating and affecting the
depository, and to the Financial Intermediaries to whose DTC accounts the
book-entry securities of the beneficial owners are credited.

     We understand that, unless and until Definitive Securities are issued, DTC
will take any action permitted to be taken by the holders of the book-entry
securities under the terms of the securities only at the direction of one or
more Financial Intermediaries to whose DTC accounts the book-entry securities
are credited, to the extent that these actions are taken on behalf of Financial
Intermediaries whose holdings include these book-entry securities. Clearstream
or Euroclear, as the case may be, will take any other action permitted to be
taken by a holder of securities under the terms of the securities on behalf of a
Clearstream Participant or Euroclear Participant only in accordance with its
relevant rules and procedures and subject to the ability of the relevant




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 191 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 350 of 512


depositary to effect the actions on its behalf through DTC. DTC may take
actions, at the direction of the related Participants, with respect to some
securities which conflict with actions taken with respect to other securities.

     Definitive Securities will be delivered to beneficial owners of securities
(or their nominees) only if:

     (1) DTC is no longer willing or able properly to discharge its
responsibilities as depository with respect to the securities, and the depositor
is unable to locate a qualified successor,

     (2) the depositor or trustee notifies DTC of its intent to terminate the
book-entry system through DTC and, upon receipt of notice of such intent from
DTC, the Participants holding beneficial interests in the securities agree to
initiate such termination, or

     (3) after the occurrence of an event of default under the pooling and
servicing agreement, Security Owners representing a majority in principal amount
of the securities of any class then outstanding advise DTC through a Participant
of DTC in writing that the continuation of a book-entry system through DTC or a
successor thereto is no longer in the best interest of the Security Owners.


                                      -71-




<Page>



     If any of the events described in the immediately preceding paragraph
occur, the trustee will notify all beneficial owners of the occurrence of the
event and the availability through DTC of Definitive Securities. If the global
certificate or certificates representing the book-entry securities and
instructions for reregistration are surrendered by DTC, the trustee will issue
Definitive Securities. The trustee will then recognize the holders of the
Definitive Securities as holders of securities under the applicable agreement.

     Although DTC, Clearstream and Euroclear have agreed to the foregoing
procedures in order to facilitate transfers of securities among Participants of
DTC, Clearstream and Euroclear, they are under no obligation to perform or
continue to perform the procedures and may discontinue the procedures at any
time.

     None of the master servicer, the depositor or the trustee will have any
responsibility for any aspect of the records relating, to or payments made on
account of beneficial ownership interests of the book-entry securities held by
Cede & Co., as nominee for DTC, or for maintaining, supervising or reviewing any
records relating to the beneficial ownership interests. We cannot assure you
that Cede & Co., DTC or any Financial Intermediary will provide information to
you or act in accordance with their respective rules, regulations, and
procedures.

     The information in this section concerning DTC, Clearstream, Euroclear and
DTC's book-entry system has been obtained from sources that we believe to be
reliable, but we take no responsibility for the accuracy thereof.

Collection and Other Servicing Procedures

     Residential Loans. The master servicer, directly or through sub-servicers,
will be required to

     o    make reasonable efforts to collect all required payments under the
          residential loans and

     o    follow or cause to be followed the collection procedures as it would
          follow with respect to the servicing of residential loans that are
          comparable to the residential loans and held for its own account.
          However, these procedures must be consistent with any insurance
          policy, bond or other instrument described under "Description of
          Primary Insurance Coverage" or "Description of Credit Support" in this
          prospectus.

With respect to any series of securities as to which the trust fund includes
mortgage securities, the master servicer's servicing and administration
obligations, if any, will be pursuant to the terms of these mortgage securities.

     In any case in which a residential property has been, or is about to be,
conveyed, or in the case of a multifamily residential property, encumbered, by
the borrower, the master servicer will, to the extent it has knowledge of the
conveyance, encumbrance, or proposed conveyance or encumbrance, exercise or
cause to be exercised its rights to accelerate the maturity of the residential
loan under any applicable due-on-sale or due-on-encumbrance clause. The master
servicer will accelerate the maturity only if the exercise of the rights is
permitted by applicable


                                      -72-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 192 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 351 of 512



<Page>



law and will not impair or threaten to impair any recovery under any related
Insurance Instrument. If these conditions are not met or if the master servicer
or sub-servicer reasonably believes it is unable under applicable law to enforce
the due-on-sale or due-on-encumbrance clause, the master servicer or
sub-servicer will enter into or cause to be entered into an assumption and
modification agreement with the person to whom the property has been conveyed,
encumbered or is proposed to be conveyed or encumbered. Pursuant to the
assumption and modification agreement, the person to whom the property has been
conveyed becomes liable under the mortgage note, cooperative note, Home
Improvement Contract or Manufactured Housing Contract. To the extent permitted
by applicable law, the borrower remains liable on the mortgage note, cooperative
note, Home Improvement Contract or Manufactured Housing Contract, provided that
coverage under any Insurance Instrument with respect to the residential loan is
not adversely affected.

     The master servicer can enter into a substitution of liability agreement
with the person to whom the property is conveyed, pursuant to which the original
borrower is released from liability and the person is substituted as the
borrower and becomes liable under the mortgage note, cooperative note, Home
Improvement Contract or Manufactured Housing Contract. In connection with any
assumption, the interest rate, the amount of the monthly payment or any other
term affecting the amount or timing of payment on the residential loan may not
be changed. Any fee collected by or on behalf of the master servicer for
entering into an assumption agreement may be retained by or on behalf of the
master servicer as additional compensation for administering of the assets of
the trust fund. See "Certain Legal Aspects of Residential Loans --
Enforceability of Certain Provisions" and "-- Prepayment Charges and
Prepayments" in this prospectus. The master servicer will be required to notify
the trustee and any custodian that any assumption or substitution agreement has
been completed.

     Agency Securities. The trustee will be required, if it has not received a
distribution with respect to any agency security by the date specified in the
related prospectus supplement in accordance with the terms of its agency
security, to request the issuer or guarantor, if any, of the agency security to
make this payment as promptly as possible. The trustee will be legally permitted
to take legal action against the issuer or guarantor as the trustee deems
appropriate under the circumstances, including the prosecution of any claims in
connection with the agency securities. The reasonable legal fees and expenses
incurred by the trustee in connection with the prosecution of the legal action
will be reimbursable to the trustee out of the proceeds of the action and will
be retained by the trustee prior to the deposit of any remaining proceeds in the
Trust Account pending distribution to holders of securities of the related
series. If the proceeds of the legal action may be insufficient to reimburse the
trustee for its legal fees and expenses, the trustee will be entitled to
withdraw from the Trust Account an amount equal to the expenses incurred by it,
in which event the trust fund may realize a loss up to the amount so charged.

Realization on Defaulted Residential Loans

     As servicer of the residential loans, the master servicer, on behalf of
itself, the trustee and the holders of securities, will present claims to the
insurer under each Insurance Instrument, to the extent specified in the related
prospectus supplement. The master servicer will be required to take reasonable
steps as are necessary to receive payment or to permit recovery under the
Insurance Instrument with respect to defaulted residential loans. The related
prospectus


                                      -73-




<Page>



supplement may specify that the master servicer will not receive payment under
any letter of credit included as an Insurance Instrument with respect to a
defaulted residential loan unless all Liquidation Proceeds and Insurance
Proceeds which it deems to be finally recoverable have been realized. However,
the master servicer may be entitled to reimbursement for any unreimbursed
advances and reimbursable expenses for the defaulted residential loan.

     If any property securing a defaulted residential loan is damaged and
proceeds, if any, from the related Primary Hazard Insurance Policy are
insufficient to restore the damaged property to a condition sufficient to permit
recovery under the related Primary Credit Insurance Policy, if any, the master
servicer will not be required to expend its own funds to restore the damaged
property unless it determines:

     (1) that the restoration will increase the proceeds to holders of
securities on liquidation of the residential loan after reimbursement of the
master servicer for its expenses; and




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 193 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 352 of 512


     (2) that the expenses will be recoverable by it from related Insurance
Proceeds or Liquidation Proceeds.

     If recovery on a defaulted residential loan under any related Primary
Credit Insurance Policy is not available for the reasons set forth in the
preceding paragraph, or for any other reason, the master servicer nevertheless
will be obligated to follow or cause to be followed the normal practices and
procedures as it deems necessary, and appropriate for the type of defaulted
residential loan, or advisable to realize on the defaulted residential loan. If
the proceeds of any liquidation of the property securing the defaulted
residential loan are less than:

     o    the outstanding principal balance of the defaulted residential loan,
          or the Cash Flow Value of the mortgage loan if the security principal
          balances are based on Cash Flow Values);

     o    the amount of any liens senior to the defaulted residential loan plus
          interest accrued on the defaulted residential loan at the Net Interest
          Rate; plus

     o    the aggregate amount of expenses incurred by the master servicer in
          connection with the proceedings and which are reimbursable under the
          related agreement

the trust fund will realize a loss in the amount of this difference.

     If the master servicer recovers Insurance Proceeds which, when added to any
related Liquidation Proceeds and after deduction of certain expenses
reimbursable to the master servicer, exceed the outstanding principal balance of
the defaulted residential loan together with accrued interest at the Net
Interest Rate, the master servicer will be entitled to withdraw or cause to be
withdrawn from the Trust Account amounts representing its normal administration
compensation on the related residential loan. If the master servicer has
expended its own funds to restore damaged property and these funds have not been
reimbursed under any Insurance Instrument, it will be entitled to withdraw from
the Trust Account out of related Liquidation Proceeds or Insurance Proceeds an
amount equal to the expenses incurred by it, in which event the trust fund may
realize a loss up to the amount charged. Because Insurance Proceeds cannot
exceed


                                      -74-




<Page>



deficiency claims and certain expenses incurred by the master servicer, no
payment or recovery will result in a recovery to the trust fund which exceeds
the principal balance of the defaulted residential loan together with accrued
interest on the defaulted residential loan at the Net Interest Rate.

     In addition, when property securing a defaulted residential loan can be
resold for an amount exceeding the outstanding principal balance of the related
residential loan together with accrued interest and expenses, it may be expected
that, if retention of any amount is legally permissible, the insurer will
exercise its right under any related pool insurance policy to purchase the
property and realize for itself any excess proceeds. See "Description of Primary
Insurance Coverage" and "Description of Credit Support" in this prospectus.

     With respect to collateral securing a Cooperative Loan, any prospective
purchaser will generally have to obtain the approval of the board of directors
of the relevant cooperative housing corporation before purchasing the shares and
acquiring rights under the proprietary lease or occupancy agreement securing
that Cooperative Loan. See "Certain Legal Aspects of Residential Loans --
Foreclosure on Cooperative Shares" in this prospectus. This approval is usually
based on the purchaser's income and net worth and numerous other factors. The
necessity of acquiring approval could limit the number of potential purchasers
for those shares and otherwise limit the master servicer's ability to sell, and
realize the value of, those shares.

Retained Interest, Administration Compensation and Payment of Expenses

     If the related prospectus supplement provides for Retained Interests, they
may be established on a loan-by-loan or security-by-security basis and will be
specified in the related agreement or in an exhibit to the related agreement. A
Retained Interest in an asset of the trust fund represents a specified portion
of the interest payable on the asset. The Retained Interest will be deducted
from related payments as received and will not be part of the related trust
fund. Any partial recovery of interest on a residential loan, after deduction of
all applicable administration fees, may be allocated between Retained Interest,
if any, and interest at the Net Interest Rate on a pro rata basis.

     The related prospectus supplement may specify that the primary
administration compensation of the master servicer or the trustee with respect
to a series of securities will generally come from the monthly payment to it,
with respect to each interest payment on a trust fund asset. The amount of the
compensation may be at a rate equal to one-twelfth of the difference between the
interest rate on the asset and the sum of the Net Interest Rate and the Retained




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 194 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 353 of 512


Interest Rate, if any, times the scheduled principal balance of the trust fund
asset.

     With respect to a series of securities as to which the trust fund includes
mortgage securities, the compensation payable to the master servicer for
servicing and administering these mortgage securities on behalf of the holders
of the securities may be based on a percentage per annum described in the
related prospectus supplement of the outstanding balance of these mortgage
securities and may be retained from distributions on the mortgage securities.
Any sub-servicer may receive a portion of the master servicer's primary
compensation as its sub-servicing compensation. Since any Retained Interest and
the primary compensation of the master servicer


                                      -75-




<Page>



or the trustee are percentages of the outstanding principal balance of each
trust fund asset, these amounts will decrease as the assets of the trust fund
amortize.

     As additional compensation in connection with a series of securities
relating to residential loans, the master servicer or the sub-servicers may be
entitled to retain all assumption fees and late payment charges and any
prepayment fees collected from the borrowers and any excess recoveries realized
on liquidation of a defaulted residential loan. Any interest or other income
that may be earned on funds held in the Trust Account pending monthly,
quarterly, semiannual or other periodic distributions, as applicable, or any
sub-servicing account may be paid as additional compensation to the trustee, the
master servicer or the sub-servicers, as the case may be. The prospectus
supplement will further specify any allocations for these amounts.

     With respect to a series of securities relating to residential loans, the
master servicer will pay from its administration compensation its regular
expenses incurred in connection with its servicing of the residential loans,
other than expenses relating to foreclosures and disposition of property
acquired in foreclosure.

     We anticipate that the administration compensation will in all cases exceed
these expenses. The master servicer is entitled to reimbursement for certain
expenses incurred by it in connection with the liquidation of defaulted
residential loans. The reimbursement includes under certain circumstances
reimbursement of expenditures incurred by it in connection with the restoration
of residential properties, this right of reimbursement being prior to the rights
of holders of securities to receive any related Liquidation Proceeds. The master
servicer may also be entitled to reimbursement from the Trust Account for
advances, if applicable. With respect to a series of securities relating to
agency securities, the trustee will be required to pay all of its anticipated
recurring expenses.

Evidence as to Compliance

     Each agreement will generally provide that on or before a specified date in
each year, beginning with the first date that occurs at least six months after
the Cut-Off Date, the master servicer, or the trustee, at its expense shall
cause a firm of independent public accountants which is a member of the American
Institute of Certified Public Accountants to furnish a statement to the trustee.
In the statement, the accounting firm will be required to state that they have
performed tests in accordance with generally accepted accounting principles
regarding the records and documents relating to residential loans or agency
securities serviced, as part of their examination of the financial statements of
the master servicer or the trustee, as the case may be. Based on the
examination, the accountants will be required to state that there were no
exceptions that, in their opinion, were material, or provide a list of the
exceptions. In rendering that statement, the firm may rely, as to matters
relating to direct servicing of residential loans by sub-servicers, on
comparable statements for examinations conducted substantially in compliance
with generally accepted accounting principles in the residential loan servicing
industry, rendered within one year of the statement, of independent public
accountants with respect to the related sub-servicer.

     Each applicable servicing agreement or trust agreement will also provide
for delivery to the trustee, on or before a specified date in each year, of an
annual statement signed by an officer


                                      -76-




<Page>



of the master servicer, in the case of a pool of agency securities or mortgage




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 195 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 354 of 512


securities, or of the trustee, in the case of a trust agreement. This statement
will be to the effect that, to the best of the officer's knowledge, the master
servicer or the trustee, as the case may be, has fulfilled its obligations under
the related agreement throughout the preceding year.

Certain Matters Regarding the Master Servicer, the Depositor and the Trustee

     The Master Servicer. The master servicer under each servicing agreement
will be identified in the related prospectus supplement. Each pooling and
servicing agreement or servicing agreement will generally provide that:

     o    the master servicer may resign from its obligations and duties under
          the related agreement under circumstances set forth in the related
          agreement, which may include a determination by the master servicer
          that it will no longer engage in the business of servicing mortgage
          loans; and

     o    the master servicer shall resign if a determination is made that its
          duties under the related agreement are no longer permissible under
          applicable law; and

     o    the resignation of the master servicer will not become effective until
          a successor master servicer meeting the eligibility requirements set
          forth in the servicing agreement has assumed, in writing, the master
          servicer's obligations and responsibilities under the servicing
          agreement.

     Each servicing agreement will further provide that neither the master
servicer nor any director, officer, employee, or agent of the master servicer
shall be under any liability to the related trust fund or holders of securities
for any action taken or for refraining from the taking of any action in good
faith pursuant to the servicing agreement, or for errors in judgment. However,
neither the master servicer nor any person shall be protected:

     o    against any liability for any breach of warranties or representations
          made in the servicing agreement;

     o    against any specific liability imposed on the master servicer;

     o    by the terms of the servicing agreement;

     o    by reason of willful misfeasance, bad faith or gross negligence in the
          performance of duties under the agreement; or

     o    by reason of reckless disregard of obligations and duties under the
          related servicing agreement.

The master servicer and any director, officer, employee or agent of the master
servicer will be entitled to rely in good faith on any document of any kind
prima facie properly executed and submitted by any person respecting any matters
arising under the related servicing agreement. Each servicing agreement may
further provide that the master servicer and any director, officer, employee or
agent of the master servicer will be


                                       -77-




<Page>



     o    entitled to indemnification by the trust fund and

     o    will be held harmless against any loss, liability, or expense incurred
          in connection with any legal action relating to the servicing
          agreement or the securities, any representation or warranty regarding
          the mortgage loans, the Pool Insurance Policy, the special hazard
          insurance policy and the Bankruptcy Bond, if any, other than:

          o     any loss, liability, or expense related to any specific
                residential loan or residential loans,

          o     any loss, liability, or expense otherwise reimbursable pursuant
                to the servicing agreement, and

          o     any loss, liability, or expense incurred by reason of willful
                misfeasance, bad faith or gross negligence in the performance of
                duties under the agreement or by reason of reckless disregard of
                obligations and duties under the agreement.

     In addition, each servicing agreement will provide that the master servicer
will be under no obligation to appear in, prosecute, or defend any legal action
which is not incidental to its duties under the servicing agreement and which in
its opinion may involve it in any expense or liability. The master servicer may
be permitted, however, in its discretion to undertake any action which it may
deem necessary or desirable with respect to the servicing agreement and the
rights and duties of the parties to the servicing agreement and the interests of
the holders of securities under the servicing agreement. In that event, the
legal expenses and costs of the action and any liability resulting from taking




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 196 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 355 of 512


the actions will be expenses, costs and liabilities of the trust fund. The
master servicer will be entitled to be reimbursed for these expenses out of the
Trust Account. This right of reimbursement is prior to the rights of holders of
securities to receive any amount in the Trust Account.

     Any entity into which the master servicer may be merged, consolidated or
converted, or any entity resulting from any merger, consolidation or conversion
to which the master servicer is a party, or any entity succeeding to the
business of the master servicer, will be the successor of the master servicer
under each servicing agreement. However, the successor or surviving entity must
meet the qualifications specified in the related prospectus supplement.

     The related prospectus supplement may specify that the master servicer's
duties may be terminated if a termination fee is paid, and the master servicer
may be replaced with a successor meeting the qualifications specified in the
related prospectus supplement.

     The Depositor. Each applicable agreement will provide that neither the
depositor nor any director, officer, employee, or agent of the depositor shall
be under any liability to the related trust fund or holders of securities for
any action taken or for refraining from the taking of any action in good faith
pursuant to the agreement, or for errors in judgment. However, neither the
depositor nor any person will be protected against any liability for any breach
of warranties or representations made in the agreement or against any specific
liability imposed on the depositor by the terms of the agreement or by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
under the agreement or by reason of reckless disregard of


                                       -78-




<Page>



obligations and duties under the agreement. The depositor and any director,
officer, employee or agent of the depositor will be entitled to rely in good
faith on any document of any kind prima facie properly executed and submitted by
any person respecting any matters arising under the related agreement.

     Each agreement will further provide that the depositor and any director,
officer, employee or agent of the depositor will be entitled to indemnification
by the trust fund and will be held harmless against any loss, liability, or
expense incurred in connection with any legal action relating to:

     o    the agreement or the securities;

     o    any representation or warranty regarding the mortgage loans;

     o    any Pool Insurance Policy;

     o    any special hazard insurance policy and the Bankruptcy Bond; or

     o    any agency securities,

other than any loss, liability, or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties under
the related agreement or by reason of reckless disregard of obligations and
duties under the related agreement.

     In addition, each agreement will provide that the depositor will be under
no any obligation to appear in, prosecute, or defend any legal action which is
not incidental to its duties under the related agreement and which in its
opinion may involve it in any expense or liability. The depositor may be
permitted, however, in its discretion to undertake any action which it may deem
necessary or desirable with respect to the related agreement and the rights and
duties of the parties to the related agreement and the interests of the holders
of securities under the related agreement. In that event, the legal expenses and
costs of the action and any liability resulting from taking these actions will
be expenses, costs and liabilities of the trust fund. The depositor will be
entitled to be reimbursed for those expenses out of the Trust Account. This
right of reimbursement will be prior to the rights of holders of securities to
receive any amount in the Trust Account.

     Any entity into which the depositor may be merged, consolidated or
converted, or any entity resulting from any merger, consolidation or conversion
to which the depositor is a party, or any entity succeeding to the business of
the depositor will be the successor of the depositor under each agreement.

     The Trustees. Each trustee for any series of securities will be required to
be an entity possessing corporate trust powers having a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal or state authority as identified in the related prospectus supplement.
The commercial bank or trust company serving as trustee may have normal banking
relationships with the depositor and its affiliates and the master servicer, if
any, and its affiliates. For the purpose of meeting the legal requirements of
certain local jurisdictions,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 197 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 356 of 512


                                      -79-




<Page>



the depositor or the trustee may have the power to appoint co-trustees or
separate trustees of all or any part of the trust fund. If the appointment
occurs, all rights, powers, duties and obligations conferred or imposed on the
trustee by the agreement relating to the series shall be conferred or imposed on
the trustee and the separate trustee or co-trustee jointly. In any jurisdiction
in which the trustee shall be incompetent or unqualified to perform certain
acts, the rights, powers and duties shall be conferred or imposed on the
separate trustee or co-trustee singly. The separate trustee or co-trustee will
be required to exercise and perform these rights, powers, duties and obligations
solely at the direction of the trustee.

     The trustee may resign at any time, in which event the depositor or the
other party specified in the related agreements will be obligated to appoint a
successor trustee. The depositor or the other party specified in the related
agreements may also remove the trustee if the trustee ceases to be eligible to
continue as such under the agreement or if the trustee becomes insolvent,
incapable of acting or a receiver or similar person shall be appointed to take
control of its affairs. In these circumstances, the depositor or the other party
specified in the related agreements will be obligated to appoint a successor
trustee. The holders of securities evidencing not less than a majority of the
voting rights allocated to the securities may at any time remove the trustee and
appoint a successor trustee by written instrument in accordance with additional
procedures set forth in the related agreement. Any resignation or removal of the
trustee and appointment of a successor trustee does not become effective until
acceptance of the appointment by a successor trustee.

     Duties of the Trustees. The trustee will make no representations as to the
validity or sufficiency of any agreement, the securities, any asset of the trust
fund or related document other than the certificate of authentication on the
forms of securities, and will not assume any responsibility for their
correctness. The trustee under any agreement will not be accountable for the use
or application by or on behalf of the master servicer of any funds paid to the
master servicer in respect of the securities, the assets of the trust fund, or
deposited into or withdrawn from the Trust Account or any other account by or on
behalf of the depositor or the master servicer. If no event of default has
occurred and is continuing, the trustee will be required to perform only those
duties specifically required under the related agreement. However, when the
trustee receives the various certificates, reports or other instruments required
to be furnished to it under an agreement, the trustee will be required to
examine those documents and to determine whether they conform to the
requirements of the agreement.

     Each agreement may further provide that neither the trustee nor any
director, officer, employee, or agent of the trustee shall be under any
liability to the related trust fund or holders of securities for any action
taken or for refraining from the taking of any action in good faith pursuant to
the agreement, or for errors in judgment. However, neither the trustee nor any
person shall be protected against specific liability imposed on the trustee by
the terms of the agreement or by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties under the related agreement or by
reason of reckless disregard of obligations and duties under the related
agreement. The trustee and any director, officer, employee or agent of the
trustee may rely in good faith on any document of any kind prima facie properly
executed and submitted by any person respecting any matters arising under the
related agreement.


                                      -80-




<Page>



     Each agreement may further provide that the trustee and any director,
officer, employee or agent of the trustee will be entitled to indemnification by
the trust fund and will be held harmless against any loss, liability, or expense
incurred in connection with any legal action relating to the agreement, the
securities or the agency securities. However, the trustee may not be held
harmless against any loss, liability, or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties under
the related agreement or by reason of reckless disregard of obligations and
duties under the related agreement.

Deficiency Events

     With respect to each series of securities with distribution dates occurring
at intervals less frequently than monthly, and with respect to each series of
securities including two or more classes with sequential priorities for
distribution of principal, the following provisions may apply if specified in
the related prospectus supplement.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 198 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 357 of 512


     A deficiency event with respect to the securities of any of the series is
the inability to distribute to holders of one or more classes of securities of
these series, in accordance with the terms of the securities and the related
agreement, any distribution of principal or interest on these securities when
and as distributable, in each case because of the insufficiency for the purpose
of the funds then held in the related trust fund.

     If a deficiency event occurs, the trustee or master servicer, as may be set
forth in the related prospectus supplement, may be required to determine the
sufficiency of funds available to make future required distributions on the
securities.

     The trustee or master servicer may obtain and rely on an opinion or report
of a firm of independent accountants of recognized national reputation as to the
sufficiency of the amounts receivable with respect to the trust fund to make the
distributions on the securities, which opinion or report will be conclusive
evidence as to sufficiency. Prior to making this determination, distributions on
the securities shall continue to be made in accordance with their terms.

     If the trustee or master servicer makes a positive determination, the
trustee or master servicer will apply all amounts received in respect of the
related trust fund, after payment of expenses of the trust fund, to
distributions on the securities of the series in accordance with their terms.
However, these distributions will be made monthly and without regard to the
amount of principal that would otherwise be distributable on any distribution
date. Under certain circumstances following the positive determination, the
trustee or master servicer may resume making distributions on the securities
expressly in accordance with their terms.

     If the trustee or master servicer is unable to make the positive
determination described above, the trustee or master servicer will apply all
amounts received in respect of the related trust fund, after payment of
expenses, to monthly distributions on the securities of the series pro rata,
without regard to the priorities as to distribution of principal set forth in
these securities. Also, these securities will, to the extent permitted by
applicable law, accrue interest at the highest security interest rate borne by
any security of the series. Alternatively, if any class of the series shall have
an adjustable or variable security interest rate, interest will accrue at the
weighted average security interest rate, calculated on the basis of the maximum
security interest rate


                                      -81-




<Page>



applicable to the class having the initial security principal balance of the
securities of that class. In this case, the holders of securities evidencing a
majority of the voting rights allocated to the securities may direct the trustee
to sell the related trust fund. Any direction to sell the trust fund will be
irrevocable and binding on the holders of all securities of the series and on
the owners of any residual interests in the trust fund. In the absence of this
direction, the trustee may not sell all or any portion of the trust fund.

Events of Default

     Pooling and Servicing Agreements. Events of default under each pooling and
servicing agreement will be specified in the related prospectus supplement and
will generally consist of:

     o    any failure by the master servicer to distribute or cause to be
          distributed to holders of the certificates, or the failure of the
          master servicer to remit funds to the trustee for this distribution,
          which continues unremedied for five days or another period specified
          in the servicing agreement after the giving of written notice of the
          failure in accordance with the procedures described in the agreement;

     o    any failure by the master servicer duly to observe or perform in any
          material respect any of its other covenants or agreements in the
          agreement which continues unremedied for sixty days or another period
          specified in the pooling and servicing agreement after the giving of
          written notice of the failure in accordance with the procedures
          described in the agreement;

     o    certain events of insolvency, readjustment of debt, marshalling of
          assets and liabilities or similar proceedings and certain actions by
          or on behalf of the master servicer indicating its insolvency or
          inability to pay its obligations; and

     o    any other event of default specified in the pooling and servicing
          agreement.

A default pursuant to the terms of any mortgage securities included in any trust
fund will not constitute an event of default under the related pooling and
servicing agreement.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 199 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 358 of 512


     So long as an event of default under a pooling and servicing agreement
remains unremedied, the depositor or the trustee may, and at the direction of
holders of certificates evidencing a percentage of the voting rights allocated
to the certificates as may be specified in the pooling and servicing agreement
will be required to terminate all of the rights and obligations of the master
servicer under the pooling and servicing agreement and in and to the residential
loans and the proceeds of the residential loans. The trustee or another
successor servicer will then succeed to all responsibilities, duties and
liabilities of the master servicer and will be entitled to similar compensation
arrangements.

     If the trustee would be obligated to succeed the master servicer but is
unwilling to act as master servicer, it may, or if it is unable so to act, it
shall, appoint, or petition a court of competent jurisdiction for the
appointment of, an approved mortgage servicing institution with a net worth of
at least $10,000,000, or other amount as may be specified in the related
agreement, to act as successor to the master servicer under the pooling and
servicing agreement. Pending the


                                      -82-




<Page>



appointment, the trustee is obligated to act in this capacity. The trustee and
the successor may agree on the administration compensation to be paid, which in
no event may be greater than the compensation to the master servicer under the
pooling and servicing agreement.

     No holder of the certificate will have the right under any pooling and
servicing agreement to institute any proceeding with respect to its certificates
unless permitted in the related agreement and:

     o    the holder previously has given to the trustee written notice of an
          event of default or of a default by the depositor or the trustee in
          the performance of any obligation under the pooling and servicing
          agreement, and of the continuance of the event of default;

     o    the holders of certificates evidencing not less than 25% of the voting
          rights allocated to the certificates, or other percentages specified
          in the agreement, have made written request to the trustee to
          institute the proceeding in its own name as trustee and have offered
          to the trustee reasonable indemnity as it may require against the
          costs, expenses and liabilities to be incurred by instituting the
          proceedings; and

     o    the trustee for sixty days after receipt of notice, request and offer
          of indemnity has neglected or refused to institute any proceeding.

The trustee, however, is generally under no obligation to

     o    exercise any of the trusts or powers vested in it by any pooling and
          servicing agreement or to make any investigation of matters arising
          under the pooling and servicing agreement, or

     o    institute, conduct, or defend any litigation under, or in relation to,
          the pooling and servicing agreement, at the request, order or
          direction of any of the holders of certificates covered by the pooling
          and servicing agreement,

unless the holders of the certificates have offered to the trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred in the undertaking.

     Servicing Agreement. Servicing defaults under the related servicing
agreement will be specified in the related prospectus supplement and will
generally include:

     o    any failure by the master servicer to pay or cause to be paid to
          holders of the notes, or the failure of the master servicer to remit
          funds to the trustee for the payment which continues unremedied for
          the period specified in the servicing agreement after the giving of
          written notice of the failure in accordance with the procedures
          described in the agreement;

     o    any failure by the master servicer duly to observe or perform in any
          material respect any of its other covenants or agreements in the
          agreement which continues unremedied for the period specified in the
          pooling and servicing agreement after the


                                      -83-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 200 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 359 of 512



          giving of written notice of the failure in accordance with the
          procedures described in the agreement;

     o    certain events of insolvency, readjustment of debt, marshalling of
          assets and liabilities or similar proceedings and certain actions by
          or on behalf of the master servicer indicating its insolvency or
          inability to pay its obligations; and

     o    any other servicing default specified in the servicing agreement.

     So long as a servicing default remains unremedied, either the depositor or
the trustee may, by written notification to the master servicer and to the
issuer or the trustee or trust fund, as applicable, terminate all of the rights
and obligations of the master servicer under the servicing agreement. However,
the right of the master servicer as noteholder or as holder of the Equity
Certificates and the right to receive servicing compensation and expenses for
servicing the mortgage loans during any period prior to the date of the
termination may not be terminated. The trustee or another successor servicer
will then succeed to all responsibilities, duties and liabilities of the master
servicer and will be entitled to similar compensation arrangements.

     If the trustee would be obligated to succeed the master servicer but is
unwilling so to act, it may appoint, or if it is unable so to act, it shall
appoint, or petition a court of competent jurisdiction for the appointment of an
approved mortgage servicing institution with a net worth of an amount specified
in the related agreement, to act as successor to the master servicer under the
servicing agreement. Pending this appointment, the trustee is obligated to act
in that capacity. The trustee and the successor may agree on the servicing
compensation to be paid, which in no event may be greater than the compensation
to the initial master servicer under the servicing agreement.

     Indenture. Events of default under the indenture will be specified in the
related prospectus supplement and will generally include:

     o    a default for five days or more, or another period of time specified
          in the related indenture, in the payment of any principal of or
          interest on any note of the related series;

     o    failure to perform any other covenant of the issuer or the trust fund
          in the indenture which continues for the period specified in the
          related indenture, after notice of the event of default is given in
          accordance with the procedures described in the related indenture;

     o    any representation or warranty made by the issuer or the trust fund in
          the indenture or in any other writing delivered in connection with the
          indenture having been incorrect in a material respect as of the time
          made, and the breach is not cured within the period specified in the
          related indenture, after notice of the breach is given in accordance
          with the procedures described in the related indenture;

     o    certain events of bankruptcy, insolvency, receivership or liquidation
          of the issuer or the trust fund; and


                                      -84-




<Page>



     o    any other event of default provided with respect to notes of that
          series.

     If an event of default with respect to the notes of any series at the time
outstanding occurs and is continuing, the trustee or the holders of a majority
of the voting rights allocable to the notes, or another percentage specified in
the indenture, may declare the principal amount of all the notes of the series
to be due and payable immediately. This declaration may, under certain
circumstances, be rescinded and annulled by the holders of a majority in
aggregate outstanding amount of the related notes.

     If following an event of default with respect to any series of notes, the
notes of the series have been declared to be due and payable, the trustee may,
in its discretion, regardless of acceleration, elect to

     o    maintain possession of the collateral securing the notes of the series
          and

     o    continue to apply payments on the collateral as if there had been no
          declaration of acceleration.

The trustee may only do so if the collateral continues to provide sufficient
funds for the payment of principal of and interest on the notes of the series as
they would have become due if there had not been a declaration.

     In addition, the trustee may not sell or otherwise liquidate the collateral




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                            Page 201 of 279
                Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 360 of 512


securing the notes of a series following an event of default, unless

     o      the holders of 100% of the voting rights allocated to the notes of the
            series consent to the sale,

     o      the proceeds of the sale or liquidation are sufficient to pay in full
            the principal of and accrued interest, due and unpaid, on the
            outstanding notes of the series at the date of the sale,

     o      the trustee determines that the collateral would not be sufficient on
            an ongoing basis to make all payments on the notes as the payments
            would have become due if the related notes had not been declared due
            and payable, and the trustee obtains the consent of the holders of 66
            2/3 % of the then aggregate outstanding amount of the notes of the
            series, or

     o      the trustee satisfies the other requirements as may be set forth in
            the related indenture.

     If the trustee liquidates the collateral in connection with an event of
default under the indenture, the indenture provides that the trustee will have a
prior lien on the proceeds of any liquidation for unpaid fees and expenses. As a
result, if an event of default occurs under the indenture, the amount available
for payments to the noteholders would be less than would otherwise be the case.
However, the trustee will not be permitted to institute a proceeding for the
enforcement of its lien except in connection with a proceeding for the
enforcement of the lien of the indenture


                                         -85-




<Page>



for the benefit of the noteholders after the occurrence of an event of default
under the indenture.

     If the principal of the notes of a series is declared due and payable, the
holders of any notes issued at a discount from par may be entitled to receive no
more than an amount equal to the unpaid principal amount of the related note
less the amount of the discount that is unamortized.

     No noteholder generally will have any right under an indenture to institute
any proceeding with respect to the related agreement unless permitted by the
indenture and

     o      the holder previously has given to the trustee written notice of
            default and the continuance of a default;

     o      the holders of notes or Equity Certificates of any class evidencing
            not less than 25% of the voting rights allocated to the notes, or
            another percentage specified in the indenture:

            o     have made written request to the trustee to institute the
                  proceeding in its own name as trustee; and

            o     have offered to the trustee reasonable indemnity;

     o      the trustee has neglected or refused to institute any proceeding for
            60 days after receipt of a request and indemnity; and

     o      no direction inconsistent with the written request has been given to
            the trustee during the 60 day period by the holders of a majority of
            the note principal balances of the related class.

However, the trustee will generally be under no obligation to

     o      exercise any of the trusts or powers vested in it by the indenture, or

     o      institute, conduct or defend any litigation under the indenture or in
            relation to the indenture at the request, order or direction of any of
            the holders of notes covered by the agreement,

unless those holders have offered to the trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred in
this undertaking.

Amendment

     With respect to each series of securities, each agreement governing the
rights of the holders of the securities may generally be amended by the parties
to the agreement, without the consent of any of the holders of securities:

     (1) to cure any ambiguity;


                                         -86-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                          Page 202 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 361 of 512



<Page>



     (2) to correct or supplement any provision in any agreement which may be
inconsistent with any other provision in any agreement;

     (3) to make any other provisions with respect to matters or questions
arising under the agreement; and

     (4) if the amendment, as evidenced by an opinion of counsel, is reasonably
necessary to comply with any requirements imposed by the Code or any successor
or mandatory statutes or any temporary or final regulation, revenue ruling,
revenue procedure or other written official announcement or interpretation
relating to federal income tax law or any proposed action which, if made
effective, would apply retroactively to the trust fund at least from the
effective date of the amendment,

provided, that, the required action, other than an amendment described in clause
(4) above, will not adversely affect in any material respect the interests of
any holder of the securities covered by the agreement, as evidenced by either an
opinion of counsel or a confirmation by the rating agencies that such amendment
will not result in the downgrading of the securities. No amendment will be
deemed to adversely affect in any material respect the interests of any
Certificateholder who shall have consented thereto, and no opinion of counsel or
written notice from the rating agencies will be required to address the effect
of any such amendment on any such consenting Certificateholder. Each agreement
may also be amended, subject to certain restrictions to continue favorable tax
treatment of the entity by the parties to this agreement, with the consent of
the holders of securities evidencing not less than 51% of the voting rights
allocated to the securities, or another percentage specified in the indenture,
for any purpose. However, no amendment may

          (a) reduce in any manner the amount of, or delay the timing of,
     payments received on assets of the trust fund which are required to be
     distributed on any security without the consent of the holder of the
     security; or

          (b) reduce the aforesaid percentage of voting rights required for the
     consent to the amendment (as evidenced by either an opinion of counsel or a
     confirmation by the rating agencies that such amendment will not result in
     the downgrading of the securities).

Termination

     The obligations created by the agreement for each series of securities will
generally terminate when any of the following first occurs

     o    the payment to the holders of securities of that series of all amounts
          held in the Trust Account and required to be paid to the holders of
          securities pursuant to the agreement,

     o    the final payment or other liquidation, including the disposition of
          all property acquired upon foreclosure or repossession, of the last
          trust fund asset remaining in the related trust fund or,


                                      -87-




<Page>



     o    the purchase of all of the assets of the trust fund by the party
          entitled to effect the termination,

in each case, under the circumstances and in the manner set forth in the related
prospectus supplement.

     In no event, however, will the trust created by the agreement continue
beyond the period specified in the related prospectus supplement. Written notice
of termination of the agreement will be given to each holder of securities. The
final distribution will be made only after surrender and cancellation of the
securities at an office or agency appointed by the trustee which will be
specified in the notice of termination.

     The exercise of the right to purchase the assets of the trust fund as set
forth in the preceding paragraph will effect early retirement of the securities
of that series.

Voting Rights

     Voting rights allocated to securities of a series will generally be based
on security principal balances. Any other method of allocation will be specified
in the related prospectus supplement. The prospectus supplement may specify that
a provider of credit support may be entitled to direct certain actions of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 203 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 362 of 512


master servicer and the trustee or to exercise certain rights of the master
servicer, the trustee or the holders of securities.

                   DESCRIPTION OF PRIMARY INSURANCE COVERAGE

     The prospectus supplement may specify that each residential loan may be
covered by a Primary Hazard Insurance Policy and, if required as described in
the related prospectus supplement, a Primary Credit Insurance Policy. In
addition, the prospectus supplement may specify that a trust fund may include
any combination of a Pool Insurance Policy, a special Hazard Insurance Policy, a
bankruptcy bond or another form of credit support, as described under
"Description of Credit Support."

     The following is only a brief description of certain insurance policies and
does not purport to summarize or describe all of the provisions of these
policies. This insurance is subject to underwriting and approval of individual
residential loans by the respective insurers.

Primary Credit Insurance Policies

     The prospectus supplement will specify whether the master servicer will be
required to maintain or cause to be maintained in accordance with the
underwriting standards adopted by the depositor a Primary Credit Insurance
Policy with respect to each residential loan, other than Multifamily Loans, FHA
loans, and VA loans, for which this insurance is required, as described under
"Description of the Securities -- Realization on Defaulted Residential Loans" in
this prospectus.

     The master servicer will be required to cause to be paid the premium for
each Primary Credit Insurance Policy to be paid on a timely basis. The master
servicer, or the related sub-


                                       -88-




<Page>



servicer, if any, will be required to exercise its best reasonable efforts to be
named the insured or a loss payee under any Primary Credit Insurance Policy. The
ability to assure that Insurance Proceeds are appropriately applied may be
dependent on its being so named, or on the extent to which information in this
regard is furnished by borrowers. All amounts collected by the master servicer
under any policy will be required to be deposited in the Trust Account. The
master servicer will generally not be permitted to cancel or refuse to renew any
Primary Credit Insurance Policy in effect at the time of the initial issuance of
the securities that is required to be kept in force under the related agreement.
However, the master servicer may cancel or refuse to renew any Primary Credit
Insurance Policy, if it uses its best efforts to obtain a replacement Primary
Credit Insurance Policy for the canceled or nonrenewed policy maintained with an
insurer the claims-paying ability of which is acceptable to the rating agency or
agencies for pass-through certificates or notes having the same rating as the
securities on their date of issuance.

     As conditions precedent to the filing or payment of a claim under a Primary
Credit Insurance Policy, the insured typically will be required, if a default by
the borrower occurs, among other things, to:

     o    advance or discharge:

          o     hazard insurance premiums; and

          o     as necessary and approved in advance by the insurer, real estate
                taxes, protection and preservation expenses and foreclosure and
                related costs;

     o    if any physical loss or damage to the residential property occurs,
          have the residential property restored to at least its condition at
          the effective date of the Primary Credit Insurance Policy, with
          ordinary wear and tear excepted; and

     o    tender to the insurer good and merchantable title to, and possession
          of, the residential property.

FHA Insurance and VA Guarantees

     Residential loans designated in the related prospectus supplement as
insured by the FHA will be insured by the FHA as authorized under the United
States Housing Act of 1934, as amended. Certain residential loans will be
insured under various FHA programs including the standard FHA 203(b) program to
finance the acquisition of one- to four-family housing units, the FHA 245
graduated payment mortgage program and the FHA Title I Program. These programs
generally limit the principal amount and interest rates of the mortgage loans
insured. The prospectus supplement relating to securities of each series
evidencing interests in a trust fund including FHA loans will set forth
additional information regarding the regulations governing the applicable FHA
insurance programs. The following, together with any further description in the
related prospectus supplement, describes FHA insurance programs and regulations




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 204 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 363 of 512


as generally in effect with respect to FHA loans.

     The insurance premiums for FHA loans are collected by lenders approved by
the Department of Housing and Urban Development or by the master servicer or any
sub-servicer


                                      -89-




<Page>



and are paid to the FHA. The regulations governing FHA single-family mortgage
insurance programs provide that insurance benefits are payable either upon
foreclosure or other acquisition of possession and conveyance of the mortgage
premises to the United States of America or upon assignment of the defaulted
loan to the United States of America. With respect to a defaulted FHA-insured
residential loan, the master servicer or any sub-servicer will be limited in its
ability to initiate foreclosure proceedings. When it is determined, either by
the master servicer or any sub-servicer or HUD, that default was caused by
circumstances beyond the borrower's control, the master servicer or any
sub-servicer is expected to make an effort to avoid foreclosure by entering, if
feasible, into one of a number of available forms of forbearance plans with the
borrower. These forbearance plans may involve the reduction or suspension of
regular mortgage payments for a specified period, with the payments to be made
on or before the maturity date of the mortgage, or the recasting of payments due
under the mortgage up to or, other than residential loans originated under the
Title I Program of the FHA, beyond the maturity date. In addition, when a
default caused by circumstances beyond a borrower's control is accompanied by
certain other criteria, HUD may provide relief by making payments. These
payments are to be repaid to HUD by borrower, to the master servicer or any
sub-servicer in partial or full satisfaction of amounts due under the
residential loan or by accepting assignment of the loan from the master servicer
or any sub-servicer. With certain exceptions, at least three full monthly
installments must be due and unpaid under the FHA loan, and HUD must have
rejected any request for relief from the borrower before the master servicer or
any sub-servicer may initiate foreclosure proceedings.

     HUD has the option, in most cases, to pay insurance claims in cash or in
debentures issued by HUD. Currently, claims are being paid in cash, and claims
have not been paid in debentures since 1965. HUD debentures issued in
satisfaction of FHA insurance claims bear interest at the applicable HUD
debentures interest rate. The master servicer or any sub-servicer of each
FHA-insured single family loan will generally be obligated to purchase any
debenture issued in satisfaction of the residential loan if a default occurs for
an amount equal to the principal amount of any debenture.

     Other than in relation to the Title I Program of the FHA, the amount of
insurance benefits generally paid by the FHA is equal to the entire unpaid
principal amount of the defaulted residential loan adjusted to reimburse the
master servicer or sub-servicer for certain costs and expenses and to deduct
certain amounts received or retained by the master servicer or sub-servicer
after default. When entitlement to insurance benefits results from foreclosure
or other acquisition of possession and conveyance to HUD, the master servicer or
sub-servicer will be compensated for no more than two-thirds of its foreclosure
costs, and will be compensated for interest accrued and unpaid prior to this
date but in general only to the extent it was allowed pursuant to a forbearance
plan approved by HUD. When entitlement to insurance benefits results from
assignment of the residential loan to HUD, the insurance payment will include
full compensation for interest accrued and unpaid to the assignment date. The
insurance payment itself, upon foreclosure of an FHA-insured residential loan,
bears interest from a date 30 days after the borrower's first uncorrected
failure to perform any obligation to make any payment due under the mortgage
and, upon assignment, from the date of assignment to the date of payment of the
claim, in each case at the same interest rate as the applicable HUD debenture
interest rate as described above.


                                      -90-




<Page>



     Residential loans designated in the related prospectus supplement as
guaranteed by the VA will be partially guaranteed by the VA under the
Serviceman's Readjustment Act of 1944, as amended. The Serviceman's Readjustment
Act of 1944, as amended, permits a veteran, or in certain instances the spouse
of a veteran, to obtain a mortgage loan guarantee by the VA covering mortgage
financing of the purchase of a one- to four-family dwelling unit at interest
rates permitted by the VA. The program has no mortgage loan limits, requires no
down payment from the purchaser and permits the guarantee of mortgage loans of
up to 30 years' duration. However, no residential loan guaranteed by the VA will
have an original principal amount greater than five times the partial VA
guarantee for the related residential loan. The prospectus supplement relating




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 205 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 364 of 512


to securities of each series evidencing interests in a trust fund including VA
loans will set forth additional information regarding the regulations governing
the applicable VA insurance programs.

     With respect to a defaulted VA guaranteed residential loan, the master
servicer or sub-servicer will be, absent exceptional circumstances, authorized
to announce its intention to foreclose only when the default has continued for
three months. Generally, a claim for the guarantee will be submitted after
liquidation of the residential property.

     The amount payable under the guarantee will be the percentage of the
VA-insured residential loan originally guaranteed applied to indebtedness
outstanding as of the applicable date of computation specified in the VA
regulations. Payments under the guarantee will generally be equal to the unpaid
principal amount of the residential loan, interest accrued on the unpaid balance
of the residential loan to the appropriate date of computation and limited
expenses of the mortgagee, but in each case only to the extent that these
amounts have not been recovered through liquidation of the residential property.
The amount payable under the guarantee may in no event exceed the amount of the
original guarantee.

Primary Hazard Insurance Policies

     The related prospectus supplement may specify that the related servicing
agreement will require the master servicer to cause the borrower on each
residential loan to maintain a Primary Hazard Insurance Policy. This coverage
will be specified in the related prospectus supplement, and in general will
equal the lesser of the principal balance owing on the residential loan and the
amount necessary to fully compensate for any damage or loss to the improvements
on the residential property on a replacement cost basis. In either case, the
coverage may not be less than the amount necessary to avoid the application of
any co-insurance clause contained in the policy. The master servicer, or the
related sub-servicer, if any, will be required to exercise its best reasonable
efforts to be named as an additional insured under any Primary Hazard Insurance
Policy and under any flood insurance policy referred to below. The ability to
assure that hazard Insurance Proceeds are appropriately applied may be dependent
on its being so named, or on the extent to which information in this regard is
furnished by borrowers. All amounts collected by the master servicer under any
policy, except for amounts to be applied to the restoration or repair of the
residential property or released to the borrower in accordance with the master
servicer's normal servicing procedures, subject to the terms and conditions of
the related mortgage and mortgage note, will be deposited in the Trust Account.


                                      -91-




<Page>



     Each servicing agreement provides that the master servicer may satisfy its
obligation to cause each borrower to maintain a hazard insurance policy by the
master servicer's maintaining a blanket policy insuring against hazard losses on
the residential loans. If the blanket policy contains a deductible clause, the
master servicer will generally be required to deposit in the Trust Account all
sums which would have been deposited in the Trust Account but for this clause.
The master servicer will also generally be required to maintain a fidelity bond
and errors and omissions policy with respect to its officers and employees. This
policy will generally provide coverage against losses that may be sustained as a
result of an officer's or employee's misappropriation of funds or errors and
omissions in failing to maintain insurance, subject to limitations as to amount
of coverage, deductible amounts, conditions, exclusions and exceptions.

     In general, the standard form of fire and extended coverage policy covers
physical damage to or destruction of the improvements of the property by fire,
lightning, explosion, smoke, windstorm and hail, and riot, strike and civil
commotion, subject to the conditions and exclusions specified in each policy.
The policies relating to the residential loans will be underwritten by different
insurers under different state laws in accordance with different applicable
state forms. Therefore, the policies will not contain identical terms and
conditions. The basic terms of those policies are dictated by respective state
laws, and most policies typically do not cover any physical damage resulting
from the following:

     o    war,

     o    revolution,

     o    governmental actions,

     o    floods and other water-related causes,

     o    earth movement, including earthquakes, landslides and mudflows,

     o    nuclear reactions,

     o    wet or dry rot,

     o    vermin, rodents, insects or domestic animals,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 206 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 365 of 512


      o    theft, and

      o    in certain cases, vandalism.

The foregoing list is merely indicative of certain kinds of uninsured risks and
is not intended to be all-inclusive.


                                          -92-




<Page>



     When a residential property is located at origination in a federally
designated flood area, each servicing agreement may require the master servicer
to cause the borrower to acquire and maintain flood insurance in an amount equal
in general to the lesser of:

     (1) the amount necessary to fully compensate for any damage or loss to the
improvements which are part of the residential property on a replacement cost
basis; and

     (2) the maximum amount of insurance available under the federal flood
insurance program, whether or not the area is participating in the program.

     The hazard insurance policies covering the residential properties typically
contain a co-insurance clause that in effect requires the insured at all times
to carry insurance of a specified percentage of the full replacement value of
the improvements on the property in order to recover the full amount of any
partial loss. If the insured's coverage falls below this specified percentage,
this clause generally provides that the insurer's liability if a partial loss
occurs does not exceed the greater of:

      (1) the replacement cost of the improvements less physical depreciation;
and

     (2) that proportion of the loss as the amount of insurance carried bears to
the specified percentage of the full replacement cost of the improvements.

     The related agreement will generally not require that a hazard or flood
insurance policy be maintained for any Cooperative Loan. Generally, the
cooperative housing corporation is responsible for maintenance of hazard
insurance for the property owned by it and the tenant-stockholders of that
cooperative housing corporation do not maintain individual hazard insurance
policies. To the extent, however, that a cooperative housing corporation and the
related borrower on a cooperative note do not maintain similar insurance or do
not maintain adequate coverage or any insurance proceeds are not applied to the
restoration of the damaged property, damage to the borrower's cooperative
apartment or the building could significantly reduce the value of the collateral
securing the cooperative note.

     The effect of co-insurance if a partial loss occurs on improvements
securing residential loans may be that hazard Insurance Proceeds may be
insufficient to restore fully the damaged property because:

     (1) the amount of hazard insurance the master servicer will be required to
cause to be maintained on the improvements securing the residential loans will
decline as the principal balances owing on them decrease, and

     (2) residential properties have historically appreciated in value over
time.

Under the terms of the residential loans, borrowers are generally required to
present claims to insurers under hazard insurance policies maintained on the
residential properties.

     The master servicer, on behalf of the trustee and holders of securities, is
obligated to present or cause to be presented claims under any blanket insurance
policy insuring against hazard losses on residential properties. The ability of
the master servicer to present or cause to be


                                          -93-




<Page>



presented these claims is dependent on the extent to which information in this
regard is furnished to the master servicer by borrowers. However, the related
prospectus supplement may specify that to the extent of the amount available to
cover hazard losses under the special hazard insurance policy for a series,
holders of securities may not suffer loss by reason of delinquencies or
foreclosures following hazard losses, whether or not subject to co-insurance




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 207 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 366 of 512


claims.

                          DESCRIPTION OF CREDIT SUPPORT

     The related prospectus supplement will specify if the trust fund that
includes residential loans for a series of securities may include credit support
for this series or for one or more classes of securities comprising this series,
which credit support may consist of any combination of the following separate
components, any of which may be limited to a specified percentage of the
aggregate principal balance of the residential loans covered by this credit
support or a specified dollar amount:

     o    a Pool Insurance Policy;

     o    a special hazard insurance policy;

     o    a Bankruptcy Bond;

     o    a reserve fund;

     o    or a similar credit support instrument.

Alternatively, the prospectus supplement relating to a series of securities will
specify if credit support may be provided by subordination of one or more
classes of securities or by overcollateralization, in combination with or in
lieu of any one or more of the instruments set forth above. See "Description of
the Securities -- Subordination" and "Description of Credit
Support--Overcollateralization" in this prospectus. The amount and type of
credit support with respect to a series of securities or with respect to one or
more classes of securities comprising the related series, and the borrowers on
the credit support, will be set forth in the related prospectus supplement.

     To the extent provided in the related prospectus supplement and the
agreement, credit support may be periodically reduced based on the aggregate
outstanding principal balance of the residential loans covered by the credit
support.

Pool Insurance Policies

     The prospectus supplement relating to a series of securities may specify
that the master servicer will exercise its best reasonable efforts to maintain
or cause to be maintained a Pool Insurance Policy in full force and effect,
unless coverage under the Pool Insurance Policy has been exhausted through
payment of claims. The Pool Insurance Policy for any series of securities will
be issued by the pool insurer named in the related prospectus supplement. The
master servicer will be required to pay the premiums for each Pool Insurance
Policy on a timely basis unless, as described in the related prospectus
supplement, the payment of these fees is otherwise


                                       -94-




<Page>



provided. The master servicer will be required to present or cause to be
presented claims under each Pool Insurance Policy to the pool insurer on behalf
of itself, the trustee and the holders of securities. Pool Insurance Policies,
however, are not blanket policies against loss, since claims under these
policies may be made only if certain conditions are satisfied, as described
below and, if applicable, in the related prospectus supplement.

     Pool Insurance Policies do not cover losses arising out of the matters
excluded from coverage under Primary Credit Insurance Policies, FHA Insurance or
VA Guarantees or losses due to a failure to pay or denial of a claim under a
Primary Credit Insurance Policy, FHA Insurance or VA Guarantee, irrespective of
the reason for the failure.

     Pool Insurance Policies in general provide that no claim may be validly
presented under Pool Insurance Policies with respect to a residential loan
unless:

     o    an acceptable Primary Credit Insurance Policy, if the initial
          Collateral Value of the residential loan exceeded 80%, has been kept
          in force until the Collateral Value is reduced to 80%;

     o    premiums on the Primary Hazard Insurance Policy have been paid by the
          insured and real estate taxes (if applicable) and foreclosure,
          protection and preservation expenses have been advanced by or on
          behalf of the insured, as approved by the pool insurer;

     o    if there has been physical loss or damage to the residential property,
          it has been restored to its physical condition at the time the
          residential loan became insured under the Pool Insurance Policy,
          subject to reasonable wear and tear; and

     o    the insured has acquired good and merchantable title to the
          residential property, free and clear of all liens and encumbrances,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 208 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 367 of 512


          except permitted encumbrances, including any right of redemption by or
          on behalf of the borrower, and if required by the pool insurer, has
          sold the property with the approval of the pool insurer.

Assuming the satisfaction of these conditions, the pool insurer typically has
the option to either

     (1) acquire the property securing the defaulted residential loan for a
payment equal to the principal balance of the loan plus accrued and unpaid
interest at its interest rate to the date of acquisition and certain expenses
described above advanced by or on behalf of the insured. This option is
conditioned on the pool insurer being provided with good and merchantable title
to the residential property, unless the property has been conveyed pursuant to
the terms of the applicable Primary Credit Insurance Policy; or

     (2) pay the amount by which the sum of the principal balance of the
defaulted residential loan and accrued and unpaid interest at its interest rate
to the date of the payment of the claim and these expenses exceeds the proceeds
received from a sale of the residential property that the pool insurer has
approved.

In both (1) and (2), the amount of payment under a Pool Insurance Policy will
generally be reduced by the amount of the loss paid under any Primary Credit
Insurance Policy.


                                      -95-




<Page>



     Unless earlier directed by the pool insurer, a claim under a Pool Insurance
Policy generally must be filed

     (1) in the case when a Primary Credit Insurance Policy is in force, within
a specified number of days after the claim for loss has been settled or paid
under a Primary Credit Insurance Policy, or after acquisition by the insured or
a sale of the property approved by the pool insurer, whichever is later; or

     (2) in the case when a Primary Credit Insurance Policy is not in force,
within a specified number of days after acquisition by the insured or a sale of
the property approved by the pool insurer.

A claim must be paid within a specified period after the claim is made by the
insured.

     The prospectus supplement relating to a series of securities will specify
whether the amount of coverage under each Pool Insurance Policy will be reduced
over the life of the securities of the series by the aggregate dollar amount of
claims paid less the aggregate of the net amounts realized by the pool insurer
upon disposition of all acquired properties. The amount of claims paid will
generally include certain expenses incurred by the master servicer as well as
accrued interest on delinquent residential loans to the date of payment of the
claim. However, holders of securities may experience a shortfall in the amount
of interest distributed in connection with the payment of claims under a Pool
Insurance Policy. This shortfall may result because the pool insurer will be
required to remit only unpaid interest through the date a claim is paid, rather
than unpaid interest through the end of the month in which the claim is paid.

     In addition, holders of securities may experience losses in connection with
payments made under a Pool Insurance Policy to the extent that the master
servicer expends funds for the purpose of enabling it to make a claim under the
Pool Insurance Policy. These expenditures by the master servicer could include
amounts necessary to cover real estate taxes and to repair the related
residential property. The master servicer will be reimbursed for the
expenditures from amounts that otherwise would be distributed to holders of
securities, and the expenditures will not be covered by payments made under the
related Pool Insurance Policy. See "Certain Legal Aspects of Residential
Loans--Foreclosure on Mortgages" and "--Repossession with respect to
Manufactured Housing Contracts that are not Land Contracts" in this prospectus.
Accordingly, if aggregate net claims paid under a Pool Insurance Policy reach
the applicable policy limit, coverage under that Pool Insurance Policy will be
exhausted. As a result, any further losses will be borne by holders of
securities of the related series.

     If a pool insurer ceases to be a Qualified Insurer, the master servicer
will be required to use its best reasonable efforts to obtain or cause to be
obtained from another Qualified Insurer a replacement insurance policy
comparable to the Pool Insurance Policy with a total coverage equal to the then
outstanding coverage of the Pool Insurance Policy. However, the related
prospectus supplement will specify whether if the cost of the replacement policy
is greater than the cost of the Pool Insurance Policy, the coverage of the
replacement policy may be reduced to a level such that its premium rate does not
exceed the premium rate on the Pool Insurance Policy. However, if the pool
insurer ceases to be a Qualified Insurer solely because it ceases to be approved
as an insurer by Freddie Mac, Fannie Mae, or any successor entity, the master
servicer




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 209 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 368 of 512


                                       -96-




<Page>



will be required to review, or cause to be reviewed, the financial condition of
the pool insurer with a view towards determining whether recoveries under the
Pool Insurance Policy are jeopardized for reasons related to the financial
condition of the pool insurer. If the master servicer determines that recoveries
are so jeopardized, it will be required to exercise its best reasonable efforts
to obtain from another Qualified Insurer a replacement policy as described
above, subject to the same cost limitation.

     Because each Pool Insurance Policy will require that the property subject
to a defaulted residential loan be restored to its original condition prior to
claiming against the pool insurer, this policy will not provide coverage against
hazard losses. As set forth under "Description of Primary Insurance
Coverage--Primary Hazard Insurance Policies" in this prospectus, the Primary
Hazard Insurance Policies covering the residential loans typically exclude from
coverage physical damage resulting from a number of causes. Even when the damage
is covered, the Primary Hazard Insurance Policies may afford recoveries that are
significantly less than full replacement cost of the losses. Further, a special
hazard insurance policy will not cover all risks, and the coverage under this
type of policy will be limited in amount. Certain hazard risks will, as a
result, be uninsured and will therefore be borne by you.

Special Hazard Insurance Policies

     The prospectus supplement with respect to a series of securities may
specify that the master servicer will be required to obtain a special hazard
insurance policy for the series. This policy will be issued by the special
hazard insurer specified in the prospectus supplement and cover any special
hazard amount as described in the immediately succeeding paragraph. The master
servicer will be obligated to exercise its best reasonable efforts to keep or
cause to be kept a special hazard insurance policy in full force and effect,
unless coverage under the policy has been exhausted through payment of claims.
However, the master servicer will be under no obligation to maintain the policy
if a Pool Insurance Policy covering the series is no longer in effect. The
master servicer will be obligated to pay the premiums on each special hazard
insurance policy on a timely basis unless, as described in the related
prospectus supplement, payment of these premiums is otherwise provided for.

      Claims under each special hazard insurance policy will generally be limited
to:

     (1) a percentage set forth in the related prospectus supplement, which is
generally not greater than 1%, of the aggregate principal balance as of the
Cut-Off Date of the residential loans comprising the related trust fund;

     (2) twice the unpaid principal balance as of the Cut-Off Date of the
largest residential loan in the trust fund; or

     (3) the greatest aggregate principal balance of residential loans secured
by residential properties located in any one California postal zip code area,
whichever is the greatest.


                                       -97-




<Page>



     As more specifically provided in the related prospectus supplement, each
special hazard insurance policy will, subject to limitations of the kind
described below, typically protect holders of securities of the related series
from:

      o    loss by reason of damage to residential properties caused by certain
           hazards, including earthquakes and mudflows, not insured against under
           the Primary Hazard Insurance Policies or a flood insurance policy if
           the property is in a federally designated flood area; and

      o    loss from partial damage caused by reason of the application of the
           co-insurance clause contained in the Primary Hazard Insurance
           Policies.

Special hazard insurance policies will typically not cover losses such as those
occasioned by

      o    normal wear and tear,

      o    war,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 210 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 369 of 512


     o    civil insurrection,

     o    certain governmental actions,

     o    errors in design,

     o    faulty workmanship or materials,

     o    except under certain circumstances, nuclear or chemical reaction or
          contamination,

     o    flood, if the property is located in a federally designated flood
          area, and

     o    certain other risks.

     Subject to the foregoing limitations, each special hazard insurance policy
will typically provide that, when there has been damage to property securing a
defaulted residential loan acquired by the insured and to the extent the damage
is not covered by the related Primary Hazard Insurance Policy or flood insurance
policy, the insurer will pay the lesser of:

     (1) the cost of repair to the property; and

     (2) when transfer of the property to the insurer occurs, the unpaid
principal balance of the residential loan at the time of acquisition of the
property by foreclosure, deed in lieu of foreclosure or repossession, plus

          (a) accrued interest at the interest rate to the date of claim
     settlement and

          (b) certain expenses incurred by or on behalf of the master servicer
     with respect to the property.


                                      -98-




<Page>



The amount of coverage under the special hazard insurance policy will be reduced
by the sum of:

          (a) the unpaid principal balance plus accrued interest and certain
     expenses paid by the insurer, less any net proceeds realized by the insurer
     from the sale of the property, plus

          (b) any amount paid as the cost of repair of the property.

     Typically, restoration of the property with the proceeds described under
clause (1) of the immediately preceding paragraph will satisfy the condition
under a Pool Insurance Policy that the property be restored before a claim under
this type of policy may be validly presented with respect to the defaulted
residential loan secured by the property. The payment described under clause (2)
of the immediately preceding paragraph will render unnecessary presentation of a
claim in respect of the residential loan under a Pool Insurance Policy.
Therefore, so long as the Pool Insurance Policy remains in effect, the payment
by the insurer of either of the above alternative amounts will not affect the
total Insurance Proceeds paid to holders of securities, but will affect the
relative amounts of coverage remaining under any special hazard insurance policy
and any Pool Insurance Policy.

     The special hazard insurer must typically approve the sale of a residential
property under any special hazard insurance policy. The funds received by the
insured in excess of the unpaid principal balance of the residential loan plus
interest on that balance to the date of sale, plus certain expenses incurred by
or on behalf of the master servicer with respect to the property, not to exceed
the amount actually paid by the special hazard insurer, must be refunded to the
special hazard insurer. To the extent funds are refunded to the special hazard
insurer, coverage under the special hazard insurance policy will be restored. If
aggregate claim payments under a special hazard insurance policy reach the
policy limit, coverage under the policy will be exhausted and any further losses
will be borne by the holders of securities.

     A claim under a special hazard insurance policy generally must be filed
within a specified number of days after the insured has acquired good and
merchantable title to the property, and a claim payment is generally payable
within a specified number of days after a claim is accepted by the special
hazard insurer. Special hazard insurance policies generally provide that no
claim may be paid unless

     o    Primary Hazard Insurance Policy premiums,

     o    flood insurance premiums, if the property is located in a federally
          designated flood area, and, as approved by the special hazard insurer,

     o    real estate property taxes, if applicable,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 211 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 370 of 512


     o    property protection and preservation expenses, and

     o    foreclosure costs

have been paid by or on behalf of the insured, and unless the insured has
maintained the Primary Hazard Insurance Policy.


                                      -99-




<Page>



     If a special hazard insurance policy is canceled or terminated for any
reason, other than the exhaustion of total policy coverage, the master servicer
will be obligated to use its best reasonable efforts to obtain or cause to be
obtained from another insurer a replacement policy comparable to the special
hazard insurance policy. The replacement policy must have total coverage that is
equal to the then existing coverage of the special hazard insurance policy.
However, if the cost of the replacement policy is greater than the cost of the
special hazard insurance policy, the coverage of the replacement policy may be
reduced to a level so that the premium rate does not exceed the premium rate on
the special hazard insurance policy as provided in the related prospectus
supplement.

     Each special hazard insurance policy is designed to permit full recoveries
under a Pool Insurance Policy in circumstances in which the recoveries would
otherwise be unavailable because property has been damaged by a cause not
insured against by a Primary Hazard Insurance Policy and thus would not be
restored. Therefore, each pooling and servicing agreement will generally provide
that, if the related Pool Insurance Policy shall have lapsed or terminated or
been exhausted through payment of claims, the master servicer will be under no
further obligation to maintain the special hazard insurance policy.

Bankruptcy Bonds

     The prospectus supplement with respect to a series of securities may
specify that the master servicer will be required to obtain a Bankruptcy Bond
for the series. The obligor on, and the amount of coverage of, any Bankruptcy
Bond will be set forth in the related prospectus supplement. The master servicer
will be required to exercise its best reasonable efforts to maintain or cause to
be maintained the Bankruptcy Bond in full force and effect, unless coverage
under the Bankruptcy Bond has been exhausted through payment of claims. The
master servicer will be required to pay or cause to be paid the premiums for
each Bankruptcy Bond on a timely basis, unless, as described in the related
prospectus supplement, payment of the premiums is otherwise provided for.

Reserve Funds

     The related prospectus supplement may specify that the depositor will
deposit or cause to be deposited in an account any combination of cash, one or
more irrevocable letters of credit or one or more United States government
securities and other high quality investments in specified amounts, or any other
instrument satisfactory to the rating agency or agencies. These deposits will be
applied and maintained in the manner and under the conditions specified in the
prospectus supplement. In the alternative or in addition to the deposit, to the
extent described in the related prospectus supplement, a Reserve Fund may be
funded through application of a portion of the interest payment on each mortgage
loan or of all or a portion of amounts otherwise payable on the subordinate
securities. Amounts in a Reserve Fund may be distributed to holders of
securities, or applied to reimburse the master servicer for outstanding
advances, or may be used for other purposes, in the manner and to the extent
specified in the related prospectus supplement. The related prospectus
supplement may specify that any Reserve Fund will not be deemed to be part of
the related trust fund.


                                      -100-




<Page>



     Amounts deposited in any Reserve Fund for a series will be invested in
certain permitted Instruments by, or at the direction of, the master servicer or
any other person named in the related prospectus supplement.

Cross-Support Provisions

     The related prospectus supplement may specify that the residential loans
for a series of securities may be divided into separate groups, each supporting
a separate class or classes of securities of a series. In addition, credit
support may be provided by cross-support provisions requiring that distributions
be made on securities evidencing interests in one group of mortgage loans prior
to distributions on securities evidencing interests in a different group of




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 212 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 371 of 512


mortgage loans within the trust fund. The prospectus supplement relating to a
series that includes a cross-support provision will describe the manner and
conditions for applying the provisions.

     The coverage provided by one or more forms of credit support may apply
concurrently to two or more related trust funds. If applicable, the related
prospectus supplement will identify the trust funds to which the credit support
relates and the manner of determining the amount of the coverage provided by the
credit support and of the application of the coverage to the identified trust
funds.

Letter of Credit

     The prospectus supplement relating to a series of securities may specify
that the residential loans in the related trust fund may be covered by one or
more letters of credit, issued by a bank or financial institution specified in
the prospectus supplement. Under a letter of credit, the issuing bank or
financial institution will be obligated to honor draws in an aggregate fixed
dollar amount, net of unreimbursed payments, equal to the percentage specified
in the related prospectus supplement of the aggregate principal balance of the
residential loans on the related Cut-Off Date or one or more classes of
securities. Any letter of credit may permit draws only if certain types of
losses occur. The amount available under the letter of credit will, in all
cases, be reduced to the extent of the unreimbursed payments under the letter of
credit.

Insurance Policies and Surety Bonds

     The prospectus supplement relating to a series of securities may specify
that one or more classes of securities of the series will be covered by
insurance policies and/or surety bonds provided by one or more insurance
companies or sureties. The instruments may cover timely distributions of
interest and/or full distributions of principal on the basis of a schedule of
principal distributions set forth in or determined in the manner specified in
the related prospectus supplement.

Excess Spread

         The prospectus supplement may specify that a portion of the interest
payments on residential loans may be applied to reduce the principal balance of
one or more classes of securities to provide or maintain a cushion against
losses on the residential loans.


                                      -101-




<Page>



Overcollateralization

     The related prospectus supplement may specify that the subordination
provisions of a trust fund may be used to accelerate to a limited extent the
amortization of one or more classes of securities relative to the amortization
of the related assets of the trust fund. The accelerated amortization is
achieved by the application of certain excess interest to the payment of
principal of one or more classes of securities. This acceleration feature
creates, with respect to the assets of the trust fund, overcollateralization
which results from the excess of the aggregate principal balance of the related
assets of the trust fund, over the principal balance of the related class or
classes of securities. This acceleration may continue for the life of the
related security, or may be limited. In the case of limited acceleration, once
the required level of overcollateralization is reached, and subject to certain
provisions specified in the related prospectus supplement, the limited
acceleration feature may cease, unless necessary to maintain the required level
of overcollateralization.

                   CERTAIN LEGAL ASPECTS OF RESIDENTIAL LOANS

     The following discussion contains general summaries of certain legal
aspects of loans secured by residential properties. Because the legal aspects
are governed by applicable state law, which may differ substantially, the
summaries do not purport to be complete nor to reflect the laws of any
particular state, nor to encompass the laws of all states in which the security
for the residential loans is situated. The summaries are qualified in their
entirety by reference to the applicable federal and state laws governing the
residential loans. In this regard, the following discussion does not fully
reflect federal regulations with respect to FHA loans and VA loans. See "The
Trust Funds--Residential Loans" and "Description of Primary Insurance
Coverage--FHA Insurance and VA Guarantees" in this prospectus.

General

     All of the residential loans are generally loans to homeowners. All of the
mortgage loans and Multifamily Loans are evidenced by notes or bonds and secured
by instruments which may be mortgages, deeds of trust, security deeds or deeds
to secure debt, depending on the type of security instrument customary to grant
a security interest in real property in the state in which the residential




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 213 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 372 of 512


property is located. The prospectus supplement relating to a series of
securities may specify that a trust fund also contains:

     (1) Home Improvement Contracts evidenced by promissory notes, which may be
secured by an interest in the related mortgaged property or may be unsecured;

     (2) Cooperative Loans evidenced by promissory notes secured by security
interests in shares issued by private, cooperative housing corporations and in
the related proprietary leases or occupancy agreements granting exclusive rights
to occupy specific dwelling units in the related buildings; or


                                        -102-




<Page>



     (3) Manufactured Housing Contracts evidencing both

          o      the obligation of the borrower to repay the loan evidenced by the
                 Manufactured Housing Contract; and

          o      the grant of a security interest in the related manufactured home
                 or with respect to Land Contracts, a lien on the real estate to
                 which the related manufactured homes are deemed to be affixed,
                 and including in some cases a security interest in the related
                 manufactured home, to secure repayment of this loan.

Generally, any of the foregoing types of encumbrance will create a lien on, or
grant a title interest in, the subject property. The priority of the lien will
depend on the terms of the particular security instrument, if any, the knowledge
of the parties to the instruments, as well as the order of recordation or filing
of the instrument in the appropriate public office. This lien is generally not
prior to the lien for real estate taxes and assessments and other charges
imposed under governmental police powers.

Mortgage Loans

     The mortgage loans and Multifamily Loans will generally be secured by
either mortgages, deeds of trust, security deeds or deeds to secure debt
depending on the type of security instrument customary to grant a security
interest according to the prevailing practice in the state in which the property
subject to a mortgage loan or Multifamily Loan is located. Any of the foregoing
types of encumbrance creates a lien on or conveys title to the real property
encumbered by this instrument and represents the security for the repayment of
an obligation that is customarily evidenced by a promissory note. This lien is
generally not prior to the lien for real estate taxes and assessments and other
charges imposed under governmental police powers. Priority with respect to these
security instruments depends on their terms and generally on the order of
recording with the applicable state, county or municipal office.

     There are two parties to a mortgage, the mortgagor, who is the borrower and
usually the owner of the subject property or the land trustee, and the
mortgagee, who is the lender. Under the mortgage instrument, the mortgagor
delivers to the mortgagee a note or bond and the mortgage. However, in the case
of a land trust, title to the property is held by a land trustee under a land
trust agreement, while the owner is the beneficiary of the land trust; at
origination of a mortgage loan, the borrower executes a separate undertaking to
make payments on the mortgage note.

     Although a deed of trust is similar to a mortgage, a deed of trust normally
has three parties, the trustor, who is similar to a mortgagor and who is the
owner of the subject property and may or may not be the borrower, the
beneficiary who is similar to a mortgagee and who is the lender, and the
trustee, a third-party grantee. Under a deed of trust, the trustor grants the
property, irrevocably until the debt is paid, in trust, generally with a power
of sale, to the trustee to secure payment of the obligation. A security deed and
a deed to secure debt are special types of deeds which indicate on their face
that they are granted to secure an underlying debt. By executing a security deed
or deed to secure debt, the grantor conveys title to, as opposed to merely
creating a lien on, the subject property to the grantee until a time when the
underlying


                                        -103-




<Page>



debt is repaid. The mortgagee's authority under a mortgage and the trustee's
authority under a deed of trust, security deed or deed to secure debt are
governed by

     o    the law of the state in which the real property is located,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 214 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 373 of 512


     o    the express provisions of the mortgage, deed of trust, security deed
          or deed to secure debt, and

     o    in some cases, with respect to deeds of trust, the directions of the
          beneficiary.

Cooperative Loans

     The Cooperative owns all the real property or some interest in the real
property sufficient to permit it to own the building and all separate dwelling
units in the building. The Cooperative is directly responsible for property
management and, in most cases, payment of real estate taxes, other governmental
impositions and hazard and liability insurance. If there is a blanket mortgage
on the cooperative apartment building and/or underlying land, or an underlying
lease of the land, the Cooperative, as mortgagor, or lessee, as the case may be,
is also responsible for meeting these blanket mortgage or rental obligations. A
blanket mortgage is ordinarily incurred by the Cooperative in connection with
either the construction or purchase of the Cooperative's apartment building or
the obtaining of capital by the Cooperative. The interests of the occupants
under proprietary leases or occupancy agreements as to which the Cooperative is
the landlord are generally subordinate to the interests of the holder of the
blanket mortgage and to the interest of the holder of a land lease.

     If the Cooperative is unable to meet the payment obligations

     (1) arising under its blanket mortgage, the mortgagee holding the blanket
mortgage could foreclose on that mortgage and terminate all subordinate
proprietary leases and occupancy agreements; or

     (2) arising under its land lease, the holder of the landlord's interest
under the land lease could terminate it and all subordinate proprietary leases
and occupancy agreements.

Also, a blanket mortgage on a Cooperative may provide financing in the form of a
mortgage that does not fully amortize, with a significant portion of principal
being due in one final payment at final maturity. The inability of the
Cooperative to refinance the mortgage and its consequent inability to make the
final payment could lead to foreclosure by the mortgagee. Similarly, a land
lease has an expiration date and the inability of the Cooperative to extend its
term or, in the alternative, to purchase the land could lead to termination of
the Cooperative's interest in the property and termination of all proprietary
leases and occupancy agreements. In either event, foreclosure by the holder of
the blanket mortgage or the termination of the underlying lease could eliminate
or significantly diminish the value of any collateral held by the lender that
financed the purchase by an individual tenant-stockholder of Cooperative shares
or, in the case of the trust fund, the collateral securing the Cooperative
Loans.

     The Cooperative is owned by tenant-stockholders who, through ownership of
stock, shares or membership certificates in the corporation, receive proprietary
leases or occupancy


                                       -104-




<Page>



agreements which confer exclusive rights to occupy specific units. Generally, a
tenant-stockholder of a Cooperative must make a monthly payment to the
Cooperative representing the tenant-stockholder's pro rata share of the
Cooperative's payments for its blanket mortgage, real property taxes,
maintenance expenses and other capital or ordinary expenses. An ownership
interest in a Cooperative and accompanying occupancy rights is financed through
a Cooperative share loan evidenced by a promissory note and secured by an
assignment of and a security interest in the occupancy agreement or proprietary
lease and in the related Cooperative shares. The lender generally takes
possession of the share certificate and a counterpart of the proprietary lease
or occupancy agreement and a financing statement covering the proprietary lease
or occupancy agreement and the Cooperative shares is filed in the appropriate
state and local offices to perfect the lender's interest in its collateral. If a
default of the tenant-stockholder occurs, the lender may generally sue for
judgment on the promissory note, dispose of the collateral at a public or
private sale or otherwise proceed against the collateral or tenant-stockholder
as an individual as provided in the security agreement covering the assignment
of the proprietary lease or occupancy agreement and the pledge of Cooperative
shares. See "--Foreclosure on Cooperative Shares" below.

Tax Aspects of Cooperative Ownership

     In general, a "tenant-stockholder," as defined in Section 216(b)(2) of the
Code, of a "cooperative housing corporation" within the meaning of Section
216(b)(1) of the Code, is allowed a deduction for amounts paid or accrued within
his taxable year to the corporation. These amounts paid or accrued represent his
proportionate share of certain interest expenses and certain real estate taxes
allowable as a deduction under Section 216(a) of the Code to the corporation
under Sections 163 and 164 of the Code. In order for a corporation to qualify




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 215 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 374 of 512


under Section 216(b)(1) of the Code for its taxable year in which the items are
allowable as a deduction to the corporation, this section requires, among other
things, that at least 80% of the gross income of the corporation be derived from
its tenant-stockholders. By virtue of this requirement, the status of a
corporation for purposes of Section 216(b)(1) of the Code must be determined on
a year-to-year basis. Consequently, there can be no assurance that cooperatives
relating to the Cooperative Loans will qualify under this section for any
particular year. If a Cooperative of this type fails to qualify for one or more
years, the value of the collateral securing any related Cooperative Loans could
be significantly impaired because no deduction would be allowable to
tenant-stockholders under Section 216(a) of the Code with respect to those
years. In view of the significance of the tax benefits accorded
tenant-stockholders of a corporation that qualifies under Section 216(b)(1) of
the Code, the likelihood that this failure would be permitted to continue over a
period of years appears remote.

Manufactured Housing Contracts Other Than Land Contracts

     Under the laws of most states, manufactured housing constitutes personal
property and is subject to the motor vehicle registration laws of the state or
other jurisdiction in which the unit is located. In a few states, where
certificates of title are not required for the perfection of security interests
in manufactured homes, security interests are perfected by the filing of a
financing statement under Article 9 of the UCC which has been adopted by all
states. The financing statements are effective for five years and must be
renewed at the end of each five years. The certificate of title laws adopted by
the majority of states provide that ownership of motor


                                      -105-




<Page>



vehicles and manufactured housing shall be evidenced by a certificate of title
issued by the motor vehicles department, or a similar entity, of the responsible
state. In the states which have enacted certificate of title laws, a security
interest in a unit of manufactured housing, so long as it is not attached to
land in so permanent a fashion as to become a fixture, is generally perfected by
the recording of the interest on the certificate of title to the unit in the
appropriate motor vehicle registration office or by delivery of the required
documents and payment of a fee to the office, depending on state law.

     The master servicer will generally be required to obtain possession of the
certificate of title, but, the related prospectus supplement may specify if it
will not be required to effect the notation or delivery of the required
documents and fees. The failure to effect the notation or delivery, or the
taking of action under the wrong law, under a motor vehicle title statute rather
than under the UCC, is likely to cause the trustee not to have a perfected
security interest in the manufactured home securing a Manufactured Housing
Contract.

     As manufactured homes have become larger and often have been attached to
their sites without any apparent intention to move them, courts in many states
have held that manufactured homes may, under certain circumstances, become
subject to real estate title and recording laws. As a result, a security
interest in a manufactured home could be rendered subordinate to the interests
of other parties, including a trustee in bankruptcy claiming an interest in the
home under applicable state real estate law, regardless of compliance with the
requirements described above. In order to perfect a security interest in a
manufactured home under real estate laws, the holder of the security interest
must file either a "fixture filing" under the provisions of the UCC or a real
estate mortgage under the real estate laws of the state where the home is
located. These filings must be made in the real estate records office of the
county where the home is located.

     Generally, Manufactured Housing Contracts will contain provisions
prohibiting the borrower from permanently attaching the manufactured home to its
site. So long as the borrower does not violate this agreement, a security
interest in the manufactured home will be governed by the certificate of title
laws or the UCC, and the notation of the security interest on the certificate of
title or the filing of a UCC financing statement will be effective to perfect
the security interest in the manufactured home. If, however, a manufactured home
is permanently attached to its site, other parties, including a trustee in
bankruptcy, could obtain an interest in the manufactured home which is prior to
the security interest originally retained by the seller and transferred to the
depositor.

     The depositor will assign or cause to be assigned a security interest in
the manufactured homes to the trustee, on behalf of the holders of securities.
The related prospectus supplement may specify that neither the depositor, the
master servicer nor the trustee will amend the certificates of title to identify
the trustee, on behalf of the holders of securities, as the new secured party.
Accordingly, the depositor or the Unaffiliated Seller will continue to be named
as the secured party on the certificates of title relating to the manufactured
homes. In most states, the assignment is an effective conveyance of the security
interest without amendment of any lien noted on the related certificate of title
and the new secured party, therefore, succeeds to the depositor's rights as the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 216 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 375 of 512


secured party. However, in some states there exists a risk that, in the absence
of an amendment to the certificate of title, the assignment of the security
interest might not be held effective against creditors of the depositor or the
Unaffiliated Seller.


                                      -106-




<Page>



     In the absence of fraud, forgery or permanent affixation of the
manufactured home to its site by the manufactured home owner, or administrative
error by state recording officials, the following actions should be sufficient
to protect the trustee against the rights of subsequent purchasers of a
manufactured home or subsequent lenders who take a security interest in the
manufactured home:

     o    the notation of the lien of the depositor on the certificate of title
          or delivery of the required documents and fees, or

     o    in states where a security interest in manufactured homes is perfected
          pursuant to Article 9 of the UCC, the filing of a financing statement,
          and continuation statements before the end of each five year period.

If there are any manufactured homes as to which the depositor has failed to
perfect or cause to be perfected the security interest assigned to the trust
fund, the security interest would be subordinate to, among others, subsequent
purchasers for value of manufactured homes, holders of perfected security
interests, and a trustee in bankruptcy. There also exists a risk in not
identifying the trustee, on behalf of the holders of securities as the new
secured party on the certificate of title that, through fraud or negligence, the
security interest of the trustee could be released.

     If the owner of a manufactured home moves it to a state other than the
state in which the manufactured home initially is registered, under the laws of
most states the perfected security interest in the manufactured home would
continue for four months after the relocation and after that period until the
owner re-registers the manufactured home in the new state. If the owner were to
relocate a manufactured home to another state and re-register the manufactured
home in the other state, and if the depositor did not take steps to re-perfect
its security interest in the new state, the security interest in the
manufactured home would cease to be perfected.

     A majority of states generally require surrender of a certificate of title
to re-register a manufactured home. Accordingly, if the depositor holds the
certificate of title to this manufactured home, it must surrender possession of
the certificate. In the case of manufactured homes registered in states which
provide for notation of lien, the depositor would receive notice of surrender if
the security interest in the manufactured home is noted on the certificate of
title. Accordingly, the depositor could re-perfect its security interest in the
manufactured home in the state of relocation. In states which do not require a
certificate of title for registration of a manufactured home, re-registration
could defeat perfection. Similarly, when a borrower under a manufactured housing
conditional sales contract sells a manufactured home, the lender must surrender
possession of the certificate of title or it will receive notice as a result of
its lien noted thereon. Accordingly, the lender will have an opportunity to
require satisfaction of the related manufactured housing conditional sales
contract before release of the lien. The master servicer will be obligated to
take the steps, at the master servicer's expense, as are necessary to maintain
perfection of security interests in the manufactured homes.

     Under the laws of most states, statutory liens, such as liens for repairs
performed on a manufactured home and liens for personal property taxes take
priority even over a perfected security interest. In addition, certain liens
arising as a matter of federal law, such as federal tax


                                      -107-




<Page>



liens, also take priority over a perfected security interest. The depositor will
obtain the representation of the Unaffiliated Seller that it has no knowledge of
any liens with respect to any manufactured home securing a contract. However,
these types of liens could arise at any time during the term of a mortgage note
or Manufactured Housing Contract. No notice will be given to the trustee or
holders of securities if this type of a lien arises.

Foreclosure on Mortgages

     Foreclosure of a mortgage is generally accomplished by judicial action.
Generally, the action is initiated by serving legal pleadings on all parties




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 217 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 376 of 512


having an interest of record in the real property. Delays in completion of the
foreclosure may occasionally result from difficulties in locating necessary
party defendants. When the mortgagee's right to foreclose is contested, the
legal proceedings necessary to resolve the issue can be time consuming. After
the completion of a judicial foreclosure, the court generally issues a judgment
of foreclosure and appoints a referee or other court officer to conduct the sale
of the property.

     An action to foreclose a mortgage is an action to recover the mortgage debt
by enforcing the mortgagee's rights under the mortgage in and to the mortgaged
property. It is regulated by statutes and rules and subject throughout to the
court's equitable powers. Generally, a borrower is bound by the terms of the
mortgage note and the mortgage as made and cannot be relieved from its own
default. A foreclosure action is equitable in nature and is addressed to a court
of equity. Accordingly, the court may relieve a borrower of a default and deny
the mortgagee foreclosure on proof that the borrower's default was neither
willful nor in bad faith and that the mortgagee's action was meant to establish
a waiver, or fraud, bad faith, oppressive or unconscionable conduct to warrant a
court of equity to refuse affirmative relief to the mortgagee. Under certain
circumstances a court of equity may relieve the borrower from an entirely
technical default where the default was not willful.

     A foreclosure action or sale pursuant to a power of sale is subject to most
of the delays and expenses of other lawsuits if defenses or counterclaims are
interposed, sometimes requiring up to several years to complete. Moreover, a
non-collusive, regularly conducted foreclosure sale or sale pursuant to a power
of sale may be challenged as a fraudulent conveyance, regardless of the parties'
intent. The challenge could be successful if a court determines that the sale
was for less than fair consideration and the sale occurred while the borrower
was insolvent and within one year, or within the state statute of limitations if
the trustee in bankruptcy elects to proceed under state fraudulent conveyance
law, of the filing of bankruptcy. Similarly, a suit against the debtor on the
mortgage note may take several years and, generally, is a remedy alternative to
foreclosure, the mortgagee being precluded from pursuing both at the same time.
In some states, mortgages may also be foreclosed by advertisement in accordance
with a power of sale provided in the mortgage. Foreclosure of a mortgage by
advertisement is essentially similar to foreclosure of a deed of trust by
nonjudicial power of sale.

     Foreclosure of a deed of trust is generally accomplished by a non-judicial
trustee's sale under a specific provision in the deed of trust which authorizes
the trustee to sell the property if the borrower defaulted under the terms of
the note or deed of trust. In some states, prior to the sale, the trustee must
record a notice of default and send a copy to the borrower-trustor and to any
person who has recorded a request for a copy of a notice of default and notice
of sale. In


                                      -108-




<Page>



addition, in some states the trustee must provide notice to any other individual
having an interest in the real property, including any junior lienholder. In
some states, the trustor, borrower, or any person having a junior encumbrance on
the real estate, may, during a reinstatement period, cure the default by paying
the entire amount in arrears plus the costs and expenses incurred in enforcing
the obligation to the extent allowed by applicable law. Generally, state law
controls the amount of foreclosure expenses and costs, including attorneys'
fees, which may be recovered by a lender. Certain states require that a notice
of sale must be posted in a public place and, in most states, published for a
specific period of time in a specified manner prior to the date of the trustee's
sale. In addition, some state laws require posting of a copy of the notice of
sale on the property, recording and sending the notice to all parties having an
interest in the real property. In certain states, foreclosure under a deed of
trust may also be accomplished by judicial action in the manner provided for
foreclosure of mortgages.

     In case of foreclosure under either a mortgage or a deed of trust, the sale
by the referee or other designated officer or by the trustee is generally a
public sale. It is uncommon for a third party to purchase the property at the
foreclosure sale because:

     (1) of the difficulty potential third party purchasers at the sale might
have in determining the exact status of title, and

     (2) the physical condition of the property may have deteriorated during the
foreclosure proceedings.

     In some states, potential buyers may be further unwilling to purchase a
property at a foreclosure sale as a result of the 1980 decision of the United
States Court of Appeals for the Fifth Circuit in Durrett v. Washington National
Insurance Company. The court in Durrett held that even a non-collusive,
regularly conducted foreclosure sale was a fraudulent transfer under section 67
of the former Bankruptcy Act and section 548 of the current Bankruptcy Code,
and, therefore, could be rescinded in favor of the bankrupt's estate, if:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 218 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 377 of 512


     (1) the foreclosure sale was held while the debtor was insolvent and not
more than one year prior to the filing of the bankruptcy petition; and

     (2) the price paid for the foreclosed property did not represent "fair
consideration," which is "reasonably equivalent value" under the Bankruptcy
Code.

However, on May 23, 1994, Durrett was effectively overruled by the United States
Supreme Court in BFP v. Resolution Trust Corporation, as Receiver for Imperial
Federal Savings and Loan Association, et al., in which the Court held that
"'reasonably equivalent value', for foreclosed property, is the price in fact
received at the foreclosure sale, so long as all the requirements of the State's
foreclosure law have been complied with." The Supreme Court decision, however,
may not be controlling as to whether a non-collusive, regularly conducted
foreclosure can be avoided as a fraudulent conveyance under applicable state
law, if a court determines that the sale was for less than "fair consideration"
under applicable state law. For these reasons, it is common for the lender to
purchase the property from the trustee or referee for an amount equal to the
principal amount of the mortgage or deed of trust plus accrued and unpaid
interest and the expenses of foreclosure.


                                      -109-




<Page>



     Generally, state law controls the amount of foreclosure costs and expenses,
including attorneys' and trustee's fees, which may be recovered by a lender. In
some states there is a statutory minimum purchase price which the lender may
offer for the property. Thereafter, subject to the right of the borrower in some
states to remain in possession during the redemption period, the lender will
assume ownership of the mortgaged property. The burdens of ownership include
obtaining casualty insurance, paying taxes and making repairs at the lender's
own expense as are necessary to render the property suitable for sale. Depending
on market conditions, the ultimate proceeds of the sale of the property may not
equal the lender's investment in the property. Any loss may be reduced by the
receipt of any mortgage Insurance Proceeds, if any.

     A junior mortgagee may not foreclose on the property securing a junior
mortgage unless it forecloses subject to the senior mortgages. If it does
foreclose, the junior mortgagee must either pay the entire amount due on the
senior mortgages to the senior mortgagees prior to or at the time of the
foreclosure sale or undertake the obligation to make payments on the senior
mortgages if the borrower is in default under the senior mortgage. In either
event the junior mortgagee would add the amounts expended to the balance due on
the junior loan, and it may be subrogated to the rights of the senior
mortgagees. In addition, if the foreclosure of a junior mortgage triggers the
enforcement of a "due-on-sale" clause, the junior mortgagee may be required to
pay the full amount of the senior mortgages to the senior mortgagees.
Accordingly, with respect to those mortgage loans which are junior mortgage
loans, if the lender purchases the property, the lender's title will be subject
to all senior liens and claims and certain governmental liens.

     The proceeds received by the referee or trustee from the sale are applied
first to the costs, fees and expenses of sale and then in satisfaction of the
indebtedness secured by the mortgage or deed of trust under which the sale was
conducted. Any remaining proceeds are generally payable to the holders of junior
mortgages or deeds of trust and other liens and claims in order of their
priority, whether or not the borrower is in default. Any additional proceeds are
generally payable to the borrower or trustor. The payment of the proceeds to the
holders of junior mortgages may occur in the foreclosure action of the senior
mortgagee or may require the institution of separate legal proceedings.

     In foreclosure, courts have imposed general equitable principles. The
equitable principles are generally designed to relieve the borrower from the
legal effect of his defaults under the loan documents. Examples of judicial
remedies that have been fashioned include judicial requirements that the lender
undertake affirmative and expensive actions to determine the causes for the
borrower's default and the likelihood that the borrower will be able to
reinstate the loan. The courts have taken a number of different approaches:

     o    in some cases, courts have substituted their judgment for the lender's
          judgment and have required that lenders reinstate loans or recast
          payment schedules in order to accommodate borrowers who are suffering
          from temporary financial disability;

     o    in other cases, courts have limited the right of a lender to foreclose
          if the default under the mortgage instrument is not monetary, such as
          the borrower's failure to


                                      -110-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 219 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 378 of 512



          adequately maintain the property or the borrower's execution of a
          second mortgage or deed of trust affecting the property;

     o    finally, some courts have been faced with the issue of whether or not
          federal or state constitutional provisions reflecting due process
          concerns for adequate notice require that borrowers under deeds of
          trust or mortgages receive notices in addition to the
          statutorily-prescribed minimums. For the most part, these cases have
          upheld the notice provisions as being reasonable or have found that
          the sale by a trustee under a deed of trust, or under a mortgage
          having a power of sale, does not involve sufficient state action to
          afford constitutional protections to the borrower.

     In addition, certain states impose a statutory lien for associated costs on
property that is the subject of a cleanup action by the state on account of
hazardous wastes or hazardous substances released or disposed of on the
property. This statutory lien may have priority over all subsequent liens on the
property and, in certain of these states, will have priority over prior recorded
liens, including the lien of a mortgage. In addition, under federal
environmental law and possibly under state law in a number of states, a secured
party that takes a deed in lieu of foreclosure or acquires a mortgaged property
at a foreclosure sale may become liable for the costs of cleaning up a
contaminated site. Although these costs could be substantial, it is unclear when
they would be imposed on a secured lender on residential properties. If title to
a residential property was acquired on behalf of holders of securities and
cleanup costs were incurred in respect of the residential property, the holders
of securities might realize a loss if these costs were required to be paid by
the related trust fund.

Foreclosure on Cooperative Shares

     The Cooperative shares and proprietary lease or occupancy agreement owned
by the tenant-stockholder and pledged to the lender are, in almost all cases,
subject to restrictions on transfer as set forth in the Cooperative's
Certificate of Incorporation and By-laws, as well as in the proprietary lease or
occupancy agreement. These agreements may be canceled by the Cooperative, even
while pledged, for failure by the tenant-stockholder to pay rent or other
obligations or charges owed by the tenant-stockholder, including mechanics'
liens against the Cooperative apartment building incurred by the
tenant-stockholder. Commonly, rent and other obligations and charges arising
under a proprietary lease or occupancy agreement which are owed to the
cooperative are made liens on the shares to which the proprietary lease or
occupancy agreement relates.

     In addition, the proprietary lease or occupancy agreement generally permits
the Cooperative to terminate this lease or agreement if the tenant-stockholder
fails to make payments or defaults in the performance of covenants required
under the related agreement. Typically, the lender and the Cooperative enter
into a recognition agreement which, together with any lender protection
provisions contained in the proprietary lease, establishes the rights and
obligations of both parties if a default by the tenant-stockholder occurs on its
obligations under the proprietary lease or occupancy agreement. A default by the
tenant-stockholder under the proprietary lease or occupancy agreement will
usually constitute a default under the security agreement between the lender and
the tenant-stockholder.


                                      -111-




<Page>



     The recognition agreement generally provides that, if the
tenant-stockholder has defaulted under the proprietary lease or occupancy
agreement, the Cooperative will take no action to terminate the proprietary
lease or agreement until the lender has been provided with notice of and an
opportunity to cure the default. The recognition agreement typically provides
that if the proprietary lease or occupancy agreement is terminated, the
Cooperative will recognize the lender's lien against proceeds from a sale of the
Cooperative apartment. However, the Cooperative will retain its right to sums
due under the proprietary lease or occupancy agreement or which have become
liens on the shares relating to the proprietary lease or occupancy agreement.
The total amount owed to the Cooperative by the tenant-stockholder, which the
lender generally cannot restrict and does not monitor, could reduce the value of
the collateral below the outstanding principal balance of the Cooperative Loan
and accrued and unpaid interest on the Cooperative Loan.

     Recognition agreements also provide that if a foreclosure occurs on a
Cooperative Loan, the lender must obtain the approval or consent of the
Cooperative as required by the proprietary lease before transferring the
Cooperative shares or assigning the proprietary lease. Generally, the lender is
not limited in any rights it may have to dispossess the tenant-stockholders.

     Foreclosure on the Cooperative shares is accomplished by a sale in
accordance with the provisions of Article 9 of the UCC and the security




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 220 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 379 of 512


agreement relating to those shares. Article 9 of the UCC requires that a sale be
conducted in a "commercially reasonable" manner. Whether a sale has been
conducted in a "commercially reasonable" manner will depend on the facts in each
case. In determining commercial reasonableness, a court will look to the notice
given the debtor and the method, manner, time, place and terms of the sale.
Generally, a sale conducted according to the usual practice of similar parties
selling similar collateral will be considered reasonably conducted.

     Article 9 of the UCC provides that the proceeds of the sale will be applied
first to pay the costs and expenses of the sale and then to satisfy the
indebtedness secured by the lender's security interest. The recognition
agreement, however, generally provides that the lender's right to reimbursement
is subject to the right of the Cooperative to receive sums due under the
proprietary lease or occupancy agreement. If there are proceeds remaining, the
lender must account to the tenant-stockholder for the surplus. Conversely, if a
portion of the indebtedness remains unpaid, the tenant-stockholder is generally
responsible for the deficiency. See "--Anti-Deficiency Legislation and Other
Limitations on Lenders" below.

Repossession with respect to Manufactured Housing Contracts that are not Land
Contracts

     Repossession of manufactured housing is governed by state law. So long as a
manufactured home has not become so attached to real estate that it would be
treated as a part of the real estate under the law of the state where it is
located, repossession of the home, if a default occurs by the borrower, will
generally be governed by the UCC. Article 9 of the UCC provides the statutory
framework for the repossession of manufactured housing. While the UCC as adopted
by the various states may vary in certain small particulars, the general
repossession procedure established by the UCC is as follows:


                                      -112-




<Page>



     (1) Except in those few states where the debtor must receive notice of his
right to cure his default -typically 30 days to bring the account
current-repossession can commence immediately when a default occurs without
prior notice. Repossession may be effected either through self-help, which is
the peaceable retaking without court order, voluntary repossession or through
judicial process, which is the repossession pursuant to court-issued writ of
replevin. The self-help and/or voluntary repossession methods are more commonly
employed, and are accomplished simply by retaking possession of the manufactured
home. In cases where the debtor objects or raises a defense to repossession, a
court order must be obtained from the appropriate state court, and the
manufactured home must then be repossessed in accordance with that order.
Whether the method employed is self-help, voluntary repossession or judicial
repossession, the repossession can be accomplished either by an actual physical
removal of the manufactured home to a secure location for refurbishment and
resale or by removing the occupants and their belongings from the manufactured
home and maintaining possession of the manufactured home on the location where
the occupants were residing. Various factors may affect whether the manufactured
home is physically removed or left on location, such as the nature and term of
the lease of the site on which it is located and the condition of the unit. In
many cases, leaving the manufactured home on location is preferable, if the home
is already set up, because the expenses of retaking and redelivery will be
saved. However, in those cases where the home is left on location, expenses for
site rentals will usually be incurred.

     (2) Once repossession has been achieved, preparation for the subsequent
disposition of the manufactured home can commence. The disposition may be by
public or private sale, if notice to the debtor is given, and the method,
manner, time, place and terms of the sale must be commercially reasonable. The
UCC and consumer protection laws in most states place restrictions on
repossession sales, including requiring prior notice to the debtor.

     (3) Sale proceeds are to be applied first to repossession expenses
--expenses incurred in retaking, storage, preparing for sale to include
refurbishing costs and selling-- and then to satisfaction of the indebtedness.
While some states impose prohibitions or limitations on deficiency judgments if
the net proceeds from resale do not cover the full amount of the indebtedness,
the deficiency may be sought from the debtor in the form of a deficiency
judgment in those states which do not prohibit or limit judgments. The
deficiency judgment is a personal judgment against the debtor for the shortfall.
Occasionally, after resale of a manufactured home and payment of all expenses
and indebtedness, there is a surplus of funds. In that case, the UCC requires
the party suing for the deficiency judgment to remit the surplus to the debtor.
Because the defaulting owner of a manufactured home generally has very little
capital or income available following repossession, a deficiency judgment may
not be sought in many cases or, if obtained, will be settled at a significant
discount in light of the defaulting owner's strained financial condition.

Rights of Redemption with respect to Residential Properties

     The purposes of a foreclosure action are to enable the mortgagee to realize
on its security and to bar the borrower, and all persons who have an interest in




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 221 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 380 of 512


the property which is subordinate to the foreclosing mortgagee, from exercising
their "equity of redemption." The doctrine of equity of redemption provides
that, until the property covered by a mortgage has been sold in accordance with
a properly conducted foreclosure and foreclosure sale, parties having an


                                      -113-




<Page>



interest which is subordinate to that of the foreclosing mortgagee may redeem
the property by paying the entire debt with interest. In addition, in some
states, when a foreclosure action has been commenced, the redeeming party must
pay certain costs of the foreclosure action. Parties having an equity of
redemption must generally be made parties and duly summoned to the foreclosure
action in order for their equity of redemption to be barred.

     Equity of redemption which is a non-statutory right that must be exercised
prior to foreclosure sale, should be distinguished from statutory rights of
redemption. In some states, after sale pursuant to a deed of trust or
foreclosure of a mortgage, the trustor or borrower and certain foreclosed junior
lienors are given a statutory period in which to redeem the property from the
foreclosure sale. In some states, redemption may occur only after payment of the
foreclosure sales price, accrued interest and expenses of foreclosure. In other
states, redemption may be authorized if the former borrower pays only a portion
of the sums due. The effect of a statutory right of redemption is to diminish
the ability of the lender to sell the foreclosed property. The exercise of a
right of redemption would defeat the title of any purchaser subsequent to
foreclosure or sale under a deed of trust. Consequently, the practical effect of
a right of redemption is to force the lender to retain the property and pay the
expenses of ownership and maintenance of the property until the redemption
period has expired. In some states, there is no right to redeem property after a
trustee's sale under a deed of trust.

Notice of Sale; Redemption Rights with respect to Manufactured Homes

     While state laws do not usually require notice to be given debtors prior to
repossession, many states do require delivery of a notice of default and of the
debtor's right to cure defaults before repossession. The law in most states also
requires that the debtor be given notice of sale prior to the resale of the home
so that the owner may redeem at or before resale. In addition, the sale must
comply with the requirements, including the notice requirements, of the UCC.

Anti-Deficiency Legislation, Bankruptcy Laws and Other Limitations on Lenders

     States have taken a number of approaches to anti-deficiency and related
legislation:

     o    Certain states have imposed statutory prohibitions which limit the
          remedies of a beneficiary under a deed of trust or a mortgagee under a
          mortgage.

     o    In some states, statutes limit the right of the beneficiary or
          mortgagee to obtain a deficiency judgment against the borrower
          following foreclosure or sale under a deed of trust. A deficiency
          judgment is a personal judgment against the former borrower equal in
          most cases to the difference between the net amount realized from the
          public sale of the real property and the amount due to the lender.

     o    Other statutes require the beneficiary or mortgagee to exhaust the
          security afforded under a deed of trust or mortgage by foreclosure in
          an attempt to satisfy the full debt before bringing a personal action
          against the borrower.

     o    In certain other states, the lender has the option of bringing a
          personal action against the borrower on the debt without first
          exhausting its security. However in some of


                                      -114-




<Page>



          these states, the lender, following judgment on the personal action,
          may be deemed to have elected a remedy and may be precluded from
          exercising remedies with respect to the security. Consequently, the
          practical effect of the election requirement, in those states
          permitting election, is that lenders will usually proceed against the
          security first rather than bringing a personal action against the
          borrower.

     o    Finally, other statutory provisions limit any deficiency judgment




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 222 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 381 of 512


          against the former borrower following a judicial sale to the excess of
          the outstanding debt over the fair market value of the property at the
          time of the public sale. The purpose of these statutes is generally to
          prevent a beneficiary or a mortgagee from obtaining a large deficiency
          judgment against the former borrower as a result of low or no bids at
          the judicial sale.

     In addition to anti-deficiency and related legislation, numerous other
federal and state statutory provisions, including the Bankruptcy Code and state
laws affording relief to debtors, may interfere with or affect the ability of a
secured mortgage lender to obtain payment of a mortgage loan, to realize on
collateral and/or enforce a deficiency judgment. For example, under the
Bankruptcy Code, virtually all actions, including foreclosure actions and
deficiency judgment proceedings, are automatically stayed when a bankruptcy
petition is filed, and, usually, no interest or principal payments are made
during the course of the bankruptcy case. Foreclosure of an interest in real
property of a debtor in a case under the Bankruptcy Code can typically occur
only if the bankruptcy court vacates the stay; an action the bankruptcy court
may be reluctant to take, particularly if the debtor has the prospect of
restructuring his or her debts and the mortgage collateral is not deteriorating
in value. The delay and the consequences caused by the automatic stay can be
significant. Also, under the Bankruptcy Code, the filing of a petition in
bankruptcy by or on behalf of a subordinate lender secured by a mortgage on the
property may stay the senior lender from taking action to foreclose out the
junior lien.

     A homeowner may file for relief under the Bankruptcy Code under any of
three different chapters of the Bankruptcy Code. Under Chapter 7, the assets of
the debtor are liquidated and a lender secured by a lien may "bid in," i.e., bid
up to the amount of the debt, at the sale of the asset. See "--Foreclosure on
Mortgages" above. A homeowner may also file for relief under Chapter 11 of the
Bankruptcy Code and reorganize his or her debts through his or her
reorganization plan. Alternatively, a homeowner may file for relief under
Chapter 13 of the Bankruptcy Code and address his or her debts in a
rehabilitation plan. Chapter 13 is often referred to as the "wage earner
chapter" or "consumer chapter" because most individuals seeking to restructure
their debts file for relief under Chapter 13 rather than under Chapter 11.

     A reorganization plan under Chapter 11 and a rehabilitation plan under
Chapter 13 of the Bankruptcy Code may each allow a debtor to cure a default with
respect to a mortgage loan on the debtor's residence by paying arrearages within
a reasonable time period and to deaccelerate and reinstate the original mortgage
loan payment schedule. This cure is allowed even though the lender accelerated
the loan and a final judgment of foreclosure had been entered in state court
provided no sale of the property had yet occurred, prior to the filing of the
debtor's petition under the Bankruptcy Code. Courts have approved Chapter 11
plans that have allowed curing of defaults over a number of years. In certain
circumstances, defaults may be cured over a number of years even if the full
amount due under the original loan is never repaid, even if the mortgagee


                                      -115-




<Page>



objects. Under a Chapter 13 plan, curing of defaults must be accomplished within
the five year maximum term permitted for repayment plans.

     Generally, a repayment plan filed in a case under Chapter 13 may not modify
the claim of a mortgage lender if the borrower elects to retain the property,
the property is the borrower's principal residence and the property is the
lender's only collateral. If the last payment on the original payment schedule
of a mortgage loan secured only by the debtor's principal residence is due
before the final date for payment under a debtor's Chapter 13 plan --which date
could be up to five years after the debtor emerges from bankruptcy--under a case
recently decided by an intermediate appellate court, the debtor's rehabilitation
plan could modify the terms of the loan by bifurcating an undersecured lender's
claim into a secured and an unsecured component in the same manner as if the
debtor were a debtor in a case under Chapter 11. While this decision is contrary
to a prior decision of a more senior appellate court in another jurisdiction, it
is possible that the intermediate court's decision will become the accepted
interpretation in view of the language of the applicable statutory provision. If
this interpretation is adopted by a court considering the treatment in a Chapter
13 repayment plan of a home equity loan, the home equity loan could be
restructured as if the bankruptcy case were under Chapter 11 if the final
payment is due within five years of the debtor's emergence from bankruptcy.

     In a case under Chapter 11, provided certain substantive and procedural
safeguards are met, the amount and terms of a mortgage loan secured by property
of the debtor, including the debtor's principal residence, may be modified.
Under the Bankruptcy Code, the outstanding amount of a loan secured by the real
property may be reduced to the then-current value of the property as determined
by the court, with a corresponding partial reduction of the amount of the
lender's security interest, if the value is less than the amount due on the
loan. This reduction will leave the lender a general unsecured creditor for the
difference between the value of the collateral and the outstanding balance of
the loan. A borrower's unsecured indebtedness will typically be discharged in




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 223 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 382 of 512


full when payment of a substantially reduced amount is made.

     Other modifications may include a reduction in the amount of each scheduled
payment, and/or an extension or reduction of the final maturity date. State
statutes and general principles of equity may also provide a borrower with means
to halt a foreclosure proceeding or sale and to force a restructuring of a
mortgage loan on terms a lender would not otherwise accept. Because many of the
mortgage loans will have loan-to-value ratios in excess of 100% at origination,
or the loan-to-value ratios otherwise may exceed 100% in cases where the market
value declined subsequent to origination, a potentially significant portion of
the unpaid principal amount of the related mortgage loan would likely be treated
as unsecured indebtedness in a case under Chapter 11.

     In a bankruptcy or similar proceeding of a borrower, action may be taken
seeking the recovery, as a preferential transfer or on other grounds, of any
payments made by the borrower under the related mortgage loan. Payments on
long-term debt may be protected from recovery as preferences if they are
payments in the ordinary course of business made on debts incurred in the
ordinary course of business or if the value of the collateral exceeds the debt
on the date the case is commenced if within the applicable preference period.
Whether any particular payment would be protected depends on the facts specific
to a particular transaction.


                                      -116-




<Page>



     A trustee in bankruptcy, in some cases, may be entitled to collect its
costs and expenses in preserving or selling the mortgaged property ahead of
payment to the lender. In certain circumstances, subject to the court's
approval, a debtor in a case under Chapter 11 of the Bankruptcy Code may have
the power to grant liens senior to the lien of a mortgage. Moreover, the laws of
certain states also give priority to certain tax and mechanics liens over the
lien of a mortgage. Under the Bankruptcy Code, if the court finds that actions
of the mortgagee have been unreasonable and inequitable, the lien of the related
mortgage may be subordinated to the claims of unsecured creditors.

     Various proposals to amend the Bankruptcy Code in ways that could adversely
affect the value of the mortgage loans have been considered by Congress, and
more proposed legislation may be considered in the future. No assurance can be
given that any particular proposal will or will not be enacted into law, or that
any provision so enacted will not differ materially from the proposals described
above.

     The Code provides priority to certain tax liens over the lien of the
mortgage. This may have the effect of delaying or interfering with the
enforcement of rights in respect of a defaulted mortgage loan.

Consumer Compliance Laws and Regulations

     In addition, substantive requirements are imposed upon lenders in
connection with the origination and the servicing of mortgage loans by numerous
federal and some state consumer protection laws. These laws include the federal
Truth-in-Lending Act, or TILA, as implemented by Regulation Z, Real Estate
Settlement Procedures Act, as implemented by Regulation X, Equal Credit
Opportunity Act, as implemented by Regulation B, Fair Credit Billing Act, Fair
Credit Reporting Act and related statutes. These federal laws impose specific
statutory liabilities upon lenders who originate mortgage loans and who fail to
comply with the provisions of the law. In some cases, this liability may affect
assignees of the mortgage loans. In particular, an originator's failure to
comply with certain requirements of the federal TILA, as implemented by
Regulation Z, could subject both originators and assignees of such obligations
to monetary penalties and could result in obligors' rescinding the mortgage
loans either against the originators or assignees.

Homeownership Act and Similar State Laws

     Some of the mortgage loans, known as High Cost Loans, may be subject to the
Home Ownership and Equity Protection Act of 1994, or Homeownership Act, which
amended TILA to provide new requirements applicable to loans that exceed certain
interest rates and/or points and fees thresholds. Purchasers or assignees of any
High Cost Loan, including any trust, could be liable under federal law for all
claims and subject to all defenses that the borrower could assert against the
originator of the High Cost Loan. Remedies available to the borrower include
monetary penalties, as well as rescission rights if the appropriate disclosures
were not given as required. The maximum damages that may be recovered under
these provisions from an assignee, including the trust, is the remaining amount
of indebtedness plus the total amount paid by the borrower in connection with
the mortgage loan.


                                      -117-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 224 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 383 of 512


<Page>



     In addition to the Homeownership Act, a number of legislative proposals
have been introduced at both the federal and state level that are designed to
discourage predatory lending practices. Some states have enacted, and other
states or local governments may enact, laws that impose requirements and
restrictions greater than those in the Homeownership Act. These laws prohibit
inclusion of some provisions in mortgage loans that have interest rates or
origination costs in excess of prescribed levels, and require that borrowers be
given certain disclosures prior to the consummation of the mortgage loans.
Purchasers or assignees of a mortgage loan, including the related trust, could
be exposed to all claims and defenses that the mortgagor could assert against
the originator of the mortgage loan for a violation of state law. Claims and
defenses available to the borrower could include monetary penalties, rescission
and defenses to a foreclosure action or an action to collect.

     Some of the mortgage loans in a mortgage pool that were originated between
October 1, 2002 and March 6, 2003 may be "home loans" and also may be "covered
home loans" under the Georgia Fair Lending Act, or Georgia Act. The Georgia Act
applies to any mortgage loan that is secured by a property located in the State
of Georgia that is the mortgagor's principal residence and has a principal
amount not in excess of the conforming loan balance limit established by Fannie
Mae. These loans are referred to under the Georgia Act as "home loans." Certain
home loans, which are referred to as "covered home loans," have met certain fee
and finance-charge criteria. Certain covered home loans, which are referred to
as "Georgia high-cost home loans," have met higher limits regarding fees and
finance charges. The Georgia Act prohibits certain activities and charges in
connection with home loans. Additional prohibitions apply to covered home loans
and further prohibitions apply to Georgia high-cost home loans. Except in the
case of a transaction in which the mortgage loans are provided by an
unaffiliated seller or unless otherwise specified in the accompanying prospectus
supplement, the Depositor will represent and warrant that all of the mortgage
loans in the mortgage pool complied in all materials respects with all
applicable local, state and federal laws at the time of origination.

     Purchasers or assignees of a Georgia high-cost home loan, including the
related trust, could be exposed to all claims and defenses that the mortgagor
could assert against the originator of the home loan. Purchasers or assignees of
a covered home loan, including the related trust, could be subject to defenses
to foreclosure or an action to collect or to counterclaims by a mortgagor if the
loan is in violation of the Georgia Act. Remedies available to a mortgagor
include actual, statutory and punitive damages, costs and attorneys' fees,
rescission rights and other, unspecified equitable remedies. No maximum penalty
has been set with respect to violations of the Georgia Act, and courts have been
given discretion under the statute to fashion equitable remedies as they deem
appropriate.

     With respect to loans originated during the period between October 1, 2002
and March 6, 2003, there are some uncertainties in making a determination as to
whether a particular Georgia loan is a covered home loan or a Georgia high-cost
home loan, and in determining whether a loan complies with all of the provisions
of the Georgia Act. Although the Depositor will be obligated to repurchase any
mortgage loan as to which a breach of its representation and warranty has
occurred if that breach is material and adverse to the interests of the
certificateholders, the repurchase price of those mortgage loans could be less
than the damages and/or equitable remedies imposed pursuant to the Georgia Act.


                                        -118-




<Page>



     The Georgia Act was amended on March 7, 2003. Mortgage loans originated on
or after that date are subject to a less stringent version of the Georgia Act.

     Lawsuits have been brought in various states making claims against
assignees of High Cost Loans for violations of federal and state law allegedly
committed by the originator. Named defendants in these cases include numerous
Participants within the secondary mortgage market, including some securitization
trusts.

     For Cooperative Loans. Generally, Article 9 of the UCC governs foreclosure
on Cooperative shares and the related proprietary lease or occupancy agreement.
Some courts have interpreted section 9-504 of the UCC to prohibit a deficiency
award unless the creditor establishes that the sale of the collateral, which, in
the case of a Cooperative Loan, would be the shares of the Cooperative and the
related proprietary lease or occupancy agreement, was conducted in a
commercially reasonable manner.

Junior Mortgages

     Some   of the mortgage loans, Multifamily Loans and Home Improvement
Contracts   may be secured by junior mortgages or deeds of trust, which are junior
to senior   mortgages or deeds of trust which are not part of the trust fund. The
rights of   the holders of securities as the holders of a junior deed of trust or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 225 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 384 of 512


a junior mortgage are subordinate in lien priority and in payment priority to
those of the holder of the senior mortgage or deed of trust. These rights
include the prior rights of the senior mortgagee or beneficiary to receive and
apply hazard insurance and condemnation proceeds and, if the borrower defaults,
to cause a foreclosure on the property. When the foreclosure proceedings are
completed by the holder of the senior mortgage or the sale pursuant to the deed
of trust, the junior mortgagee's or junior beneficiary's lien will be
extinguished unless the junior lienholder satisfies the defaulted senior loan or
asserts its subordinate interest in a property in foreclosure proceedings. See
"-- Foreclosure" in this prospectus.

     Furthermore, the terms of the junior mortgage or deed of trust are
subordinate to the terms of the senior mortgage or deed of trust. If a conflict
exists between the terms of the senior mortgage or deed of trust and the junior
mortgage or deed of trust, the terms of the senior mortgage or deed of trust
will govern generally. If the borrower or trustor fails to perform any of its
obligations, the senior mortgagee or beneficiary, subject to the terms of the
senior mortgage or deed of trust, may have the right to perform the obligation
itself. Generally, all sums so expended by the mortgagee or beneficiary become
part of the indebtedness secured by the mortgage or deed of trust. To the extent
a senior mortgagee makes these expenditures, the expenditures will generally
have priority over all sums due under the junior mortgage.

Consumer Protection Laws

     Numerous federal consumer protection laws impose substantial requirements
on creditors involved in consumer finance. These laws include

     o    the federal Truth-in-Lending Act and Regulation Z,

     o    Real Estate Settlement Procedures Act and Regulation X,


                                       -119-




<Page>



     o    Equal Credit Opportunity Act and Regulation B,

     o    Fair Credit Billing Act,

     o    Fair Credit Reporting Act,

     o    Fair Housing Act, Housing and Community Development Act,

     o    Home Mortgage Disclosure Act,

     o    Federal Trade Commission Act,

     o    Fair Debt Collection Practices Act,

     o    Uniform Consumer Credit Code,

     o    Consumer Credit Protection Act,

     o    Riegle Act, and

     o    related statutes and regulations.

     In addition state consumer protection laws also impose substantial
requirements on creditors involved in consumer finance. The applicable state
laws generally regulate:

     o    the disclosures required to be made to borrowers,

     o    licensing of originators of residential loans,

     o    debt collection practices,

     o    origination practices, and

     o    servicing practices.

     These federal and state laws can impose specific statutory liabilities on
creditors who fail to comply with their provisions and may affect the
enforceability of a residential loan. In particular, a violation of these
consumer protection laws may:

     o    limit the ability of the master servicer to collect all or part of the
          principal of or interest on the loan,

     o    subject the trust, as an assignee of the loans, to liability for
          expenses, damages and monetary penalties resulting from the violation,

     o    subject the trust to an administrative enforcement action,

     o    provide the borrower with the right to rescind the loan, and




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 226 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 385 of 512



                                       -120-




<Page>



     o    provide the borrower with set-off rights against the trust.

     Residential loans often contain provisions obligating the borrower to pay
late charges if payments are not timely made. In certain cases, federal and
state law may specifically limit the amount of late charges that may be
collected. The related prospectus supplement may specify that late charges will
be retained by the master servicer as additional servicing compensation, and any
inability to collect these amounts will not affect payments to holders of
securities.

     Courts have imposed general equitable principles upon repossession and
litigation involving deficiency balances. These equitable principles are
generally designed to relieve a consumer from the legal consequences of a
default.

     In several cases, consumers have asserted that the remedies provided
secured parties under the UCC and related laws violate the due process
protections provided under the 14th Amendment to the Constitution of the United
States. For the most part, courts have upheld the notice provisions of the UCC
and related laws as reasonable or have found that the repossession and resale by
the creditor does not involve sufficient state action to afford constitutional
protection to consumers.

     The so-called "Holder-in-Due-Course" Rules of the Federal Trade Commission
have the effect of subjecting a seller, and certain related creditors and their
assignees in a consumer credit transaction and any assignee of the creditor to
all claims and defenses which the debtor in the transaction could assert against
the seller of the goods. Liability under the Holder-in-Due-Course Rules is
subject to any applicable limitations implied by the Riegle Act and is limited
to the amounts paid by a debtor on the residential loan, and the holder of the
residential loan may also be unable to collect amounts still due under those
rules.

     If a residential loan is subject to the requirements of the
Holder-in-Due-Course-Rules, the trustee will be subject to any claims or
defenses that the debtor may assert against the seller.

Enforceability of Certain Provisions

     Generally, residential loans, except for FHA loans and VA loans, contain
due-on-sale clauses. These clauses permit the lender to accelerate the maturity
of the loan if the borrower sells, transfers, or conveys the property without
the prior consent of the mortgagee. The enforceability of these clauses has been
impaired in various ways in certain states by statute or decisional law. The
ability of mortgage lenders and their assignees and transferees to enforce
due-on-sale clauses was addressed by the Garn-St. Germain Depository
Institutions Act of 1982 which was enacted on October 15, 1982. Section 341(b)
of the Garn-St. Germain Act permits a lender, subject to certain conditions, to
"enter into or enforce a contract containing a due-on-sale clause with respect
to a real property loan," notwithstanding any contrary state law. The Garn-St.
Germain Act gave states that previously had enacted "due-on-sale" restrictions a
three-year window to reenact the previous restrictions or enact new
restrictions. Only six states acted within this window period: Arizona, Florida,
Michigan, Minnesota, New Mexico and Utah. Consequently, due-on-sale provisions
in documents governed by the law of those states are not preempted by federal
law.


                                       -121-




<Page>



     The Garn-St. Germain Act also sets forth nine specific instances in which a
mortgage lender covered by the Garn-St. Germain Act, including federal savings
and loan associations and federal savings banks, may not exercise a due-on-sale
clause, regardless of the fact that a transfer of the property may have
occurred. These include intra-family transfers, certain transfers by operation
of law, leases of fewer than three years, the creation of a junior encumbrance
and other instances where regulations promulgated by the Director of the Office
of Thrift Supervision, successor to the Federal Home Loan Bank Board, prohibit
the enforcement of due-on-sale clauses. To date none of these regulations have
been issued. Regulations promulgated under the Garn-St. Germain Act prohibit the
imposition of a prepayment penalty if a loan is accelerated pursuant to a
due-on-sale clause.

     The inability to enforce a due-on-sale clause may result in a mortgage loan




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 227 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 386 of 512


bearing an interest rate below the current market rate being assumed by a new
home buyer rather than being paid off. As a result, this inability to enforce
due-on-sale clauses may have an impact on the average life of the mortgage loans
related to a series and the number of those mortgage loans which may be
outstanding until maturity.

     Transfer of Manufactured Homes. Generally, Manufactured Housing Contracts
contain provisions prohibiting the sale or transfer of the related manufactured
homes without the consent of the lender on the contract and permitting the
acceleration of the maturity of the related contracts by the lender on the
contract if any sale or transfer occurs that is not consented to. The related
prospectus supplement may specify that the master servicer will, to the extent
it has knowledge of this conveyance or proposed conveyance, exercise or cause to
be exercised its rights to accelerate the maturity of the related Manufacturing
Housing Contracts through enforcement of "due-on-sale" clauses, subject to
applicable state law. In certain cases, the transfer may be made by a delinquent
borrower in order to avoid a repossession proceeding with respect to a
manufactured home.

     In the case of a transfer of a manufactured home as to which the master
servicer desires to accelerate the maturity of the related Manufactured Housing
Contract, the master servicer's ability to do so will depend on the
enforceability under state law of the "due-on-sale" clause. The Garn-St. Germain
Act preempts, subject to certain exceptions and conditions, state laws
prohibiting enforcement of "due-on-sale" clauses applicable to the manufactured
homes. Consequently, some states may prohibit the master servicer from enforcing
a "due-on-sale" clause in respect of certain manufactured homes.

Prepayment Charges and Prepayments

     Generally, conventional mortgage loans, Cooperative Loans, Home Improvement
Contracts and Manufactured Housing Contracts, residential owner occupied FHA
loans and VA loans may be prepaid in full or in part without penalty. Generally,
multifamily residential loans, including multifamily FHA loans, may contain
provisions limiting prepayments on these loans, including:

     o    prohibiting prepayment for a specified period after origination,

     o    prohibiting partial prepayments entirely, or


                                       -122-




<Page>



     o    requiring the payment of a prepayment penalty if a prepayment in full
          or in part occurs.

     The laws of certain states may:

     o    render prepayment fees unenforceable after a mortgage loan is
          outstanding for a certain number of years, or

     o    limit the amount of any prepayment fee to a specified percentage of
          the original principal amount of the mortgage loan, to a specified
          percentage of the outstanding principal balance of a mortgage loan, or
          to a fixed number of months' interest on the prepaid amount.

In certain states, prepayment fees payable on default or other involuntary
acceleration of a residential loan may not be enforceable against the related
borrower. Some state statutory provisions may also treat certain prepayment fees
as usurious if in excess of statutory limits.

     Some state laws restrict the imposition of prepayment charges and late fees
even when the loans expressly provide for the collection of those charges.
Although the Alternative Mortgage Transaction Parity Act 1982, or the Parity
Act, permits the collection of prepayment charges and late fees in connection
with some types of eligible loans preempting any contrary state law
prohibitions, some states may not recognize the preemptive authority of the
Parity Act or have formally opted of the Parity Act. As a result, it is possible
that prepayment charges and late fees may not be collected even on loans that
provide for the payment of those charges unless otherwise specified in the
accompanying prospectus supplement. The master servicer or another entity
identified in the accompanying prospectus supplement will be entitled to all
prepayment charges and late payment charges received on the loans and these
amounts will not be available for payment on the certificates. Effective July 1,
2003, the Office of Thrift Supervision ("OTS"), the agency that administers the
Parity Act for unregulated housing creditors, has withdrawn its favorable Parity
Act regulations and Chief Counsel Opinions that have authorized lenders to
charge prepayment charges and late fees in certain circumstances notwithstanding
contrary state law. However, the OTS's ruling does not have retroactive effect
on loans originated before July 1, 2003.

Subordinate Financing

     When the borrower encumbers mortgaged property with one or more junior
liens, the senior lender is subjected to additional risk. First, the borrower




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 228 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 387 of 512


may have difficulty servicing and repaying multiple loans. In addition, if the
junior loan permits recourse to the borrower - as junior loans often do - and
the senior loan does not, a borrower may be more likely to repay sums due on the
junior loan than those on the senior loan. Second, acts of the senior lender
that prejudice the junior lender or impair the junior lender's security may
create a superior equity in favor of the junior lender. For example, if the
borrower and the senior lender agree to an increase in the principal amount of
or the interest rate payable on the senior loan, the senior lender may lose its
priority to the extent an existing junior lender is harmed or the borrower is
additionally burdened. Third, if the borrower defaults on the senior loan and/or
any junior loan or loans, the existence of junior loans and actions taken by
junior lenders can impair the security available to


                                      -123-




<Page>



the senior lender and can interfere with or delay the taking of action by the
senior lender. Moreover, the bankruptcy of a junior lender may operate to stay
foreclosure or similar proceedings by the senior lender.

Applicability of Usury Laws

     Title V of the Depository Institutions Deregulation and Monetary Control
Act of 1980, enacted in March 1980, provides that state usury limitations shall
not apply to certain types of residential first mortgage loans originated by
certain lenders after March 31, 1980. A similar federal statute was in effect
with respect to mortgage loans made during the first three months of 1980. The
statute authorized any state to reimpose interest rate limits by adopting,
before April 1, 1983, a law or constitutional provision which expressly rejects
application of the federal law. In addition, even where Title V is not so
rejected, any state is authorized by the law to adopt a provision limiting
discount points or other charges on mortgage loans covered by Title V. Certain
states have taken action to reimpose interest rate limits and/or to limit
discount points or other charges.

     The depositor believes that a court interpreting Title V would hold that
mortgage loans related to a series originated on or after January 1, 1980 are
subject to federal preemption. Therefore, in a state that has not taken the
requisite action to reject application of Title V or to adopt a provision
limiting discount points or other charges prior to origination of the mortgage
loans, any limitation under the state's usury law would not apply to the
mortgage loans.

     In any state in which application of Title V has been expressly rejected or
a provision limiting discount points or other charges is adopted, no mortgage
loans originated after the date of this state action will be eligible for
inclusion in a trust fund if the mortgage loans bear interest or provide for
discount points or charges in excess of permitted levels. No mortgage loan
originated prior to January 1, 1980 will bear interest or provide for discount
points or charges in excess of permitted levels.

Alternative Mortgage Instruments

     Adjustable rate mortgage loans originated by non-federally chartered
lenders have historically been subject to a variety of restrictions. These
restrictions differed from state to state, resulting in difficulties in
determining whether a particular alternative mortgage instrument originated by a
state-chartered lender complied with applicable law. These difficulties were
simplified substantially as a result of the enactment of Title VIII of the
Garn-St. Germain Act. Title VIII of the Garn-St. Germain Act which provides
that, regardless of any state law to the contrary,

     (1) state-chartered banks may originate "alternative mortgage instruments,"
including adjustable rate mortgage loans, in accordance with regulations
promulgated by the Comptroller of the Currency with respect to origination of
alternative mortgage instruments by national banks;

     (2) state-chartered credit unions may originate alternative mortgage
instruments in accordance with regulations promulgated by the National Credit
Union Administration with respect to origination of alternative mortgage
instruments by federal credit unions; and


                                      -124-




<Page>



     (3) all other non-federally chartered housing creditors, including without
limitation




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 229 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 388 of 512


          o     state-chartered savings and loan associations,

          o     savings banks and mutual savings banks and

          o     mortgage banking companies

may originate alternative mortgage instruments in accordance with the
regulations promulgated by the Federal Home Loan Bank Board, predecessor to the
Office of Thrift Supervision, with respect to origination of alternative
mortgage instruments by federal savings and loan associations.

     Title VIII of the Garn-St. Germain Act further provides that a state does
not need to apply the provisions of Title VIII by adopting, prior to October 15,
1985, a law or constitutional provision expressly rejecting the applicability of
these provisions. Certain states have done this.

Environmental Legislation

     Under the federal Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, and under state law in certain states, a secured
party which takes a deed-in-lieu of foreclosure, purchases a mortgaged property
at a foreclosure sale, or operates a mortgaged property may become liable in
certain circumstances for the costs of cleaning up hazardous substances
regardless of whether the secured party contaminated the property. CERCLA
imposes strict, as well as joint and several, liability on several classes of
potentially responsible parties, including current owners and operators of the
property who did not cause or contribute to the contamination. Furthermore,
liability under CERCLA is not limited to the original or unamortized principal
balance of a loan or to the value of the property securing a loan. Lenders may
be held liable under CERCLA as owners or operators unless they qualify for the
secured creditor exemption to CERCLA. This exemption exempts from the definition
of owners and operators those who, without participating in the management of a
facility, hold indicia of ownership primarily to protect a security interest in
the facility.

     Recent amendments to CERCLA help clarify the actions that may be undertaken
by a lender holding security in a contaminated facility without exceeding the
bounds of the secured creditor exemption. The amendments offer protection to
lenders by defining certain activities in which a lender can engage and still
have the benefit of the secured creditor exemption. A lender will be deemed to
have participated in the management of a mortgaged property, and will lose the
secured creditor exemption, if it actually participates in the management or
operational affairs of the property of the borrower. The amendments provide that
"merely having the capacity to influence, or the unexercised right to control"
operations does not constitute participation in management. A lender will lose
the protection of the secured creditor exemption if it exercises decision-making
control over the borrower's environmental compliance or hazardous substance
handling and disposal practices, or assumes management of substantially all
operational functions of the mortgaged property. The amendments also provide
that a lender may continue to have the benefit of the secured creditor exemption
even if it forecloses on a mortgaged property, purchases it at a foreclosure
sale, or accepts a deed-in-lieu of foreclosure


                                        -125-




<Page>



provided that the lender   seeks to sell the mortgaged property at the earliest
practicable commercially   reasonable time on commercially reasonable terms.
However, the protections   afforded lenders under the amendments are subject to
conditions that have not   been clarified by the courts.

     Other federal and state laws in certain circumstances may impose liability
on a secured party which takes a deed-in-lieu of foreclosure, purchases a
mortgaged property at a foreclosure sale, or operates a mortgaged property on
which contaminants or other substances are present, including petroleum,
agricultural chemicals, hazardous wastes, asbestos, radon, and lead-based paint.
The cleanup costs or other liabilities may be substantial. It is possible that
the costs could become a liability of a trust fund and reduce the amounts
otherwise distributable to the holders of the related series of securities.
Moreover, certain federal statutes and certain states by statute impose an
environmental lien for any cleanup costs incurred by the government on the
property that is the subject of these types of cleanup costs. All subsequent
liens on the property generally are subordinated to the environmental lien. In
some states, even prior recorded liens are subordinated to environmental liens.
In the latter states, the security interest of the trustee in a related parcel
of real property that is subject to an environmental lien could be adversely
affected.

     The related prospectus supplement may specify that the mortgage loan seller
will make representations as to the material compliance of the related
residential property with applicable environmental laws and regulations as of
the date of transfer and assignment of the mortgage loan to the trustee. In
addition, the related agreement may provide that the master servicer and any
special servicer acting on behalf of the trustee, may not acquire title to a
residential property or take over its operation unless the master servicer or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 230 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 389 of 512


special servicer has previously determined, based on a report prepared by a
person who regularly conducts environmental audits, that:

          (a) there are no circumstances present at the residential property
     relating to substances for which some action relating to their
     investigation or clean-up could be required or that it would be in the best
     economic interest of the trust fund to take these actions with respect to
     the affected residential property; and

          (b) that the residential property is in compliance with applicable
     environmental laws or that it would be in the best economic interest of the
     trust fund to take the actions necessary to comply with these laws.

See "Description of the Securities--Realization on Defaulted Mortgage Loans" in
this prospectus.

Servicemembers Civil Relief Act and the California Military and Veterans Code

     Generally, under the terms of the Servicemembers Civil Relief Act, a
borrower who enters military service after the origination of the borrower's
residential loan, including a borrower who was in reserve status and is called
to active duty after origination of the mortgage loan, upon notification by such
borrower, shall not be charged interest, including fees and charges, in excess
of 6% per annum during the period of the borrower's active duty status. In


                                      -126-




<Page>



addition to adjusting the interest, the lender must forgive any such interest in
excess of 6%, unless a court or administrative agency orders otherwise upon
application of the lender. In addition, the Relief Act provides broad discretion
for a court to modify a mortgage loan upon application by the borrower. The
Relief Act applies to borrowers who are members of the Army, Navy, Air Force,
Marines, National Guard, Reserves, Coast Guard, and officers of the U.S. Public
Health Service or the National Oceanic and Atmospheric Administration assigned
to duty with the military. The California Military and Veterans Code provides
protection equivalent to that provided by the Relief Act to California national
guard members called up to active service by the Governor, California national
guard members called up to active service by the President and reservists called
to active duty. Because the Relief Act and the California Military Code apply to
borrowers who enter military service, no information can be provided as to the
number of mortgage loans that may be affected by the Relief Act or the
California Military Code. Application of the Relief Act or the California
Military Code would adversely affect, for an indeterminate period of time, the
ability of the master servicer to collect full amounts of interest on certain of
the mortgage loans.

     Any shortfalls in interest collections resulting from the application of
the Relief Act or the California Military Code would result in a reduction of
the amounts distributable to the holders of the related series of securities,
and the prospectus supplement may specify that the shortfalls would not be
covered by advances or, any form of credit support provided in connection with
the securities. In addition, the Relief Act and the California Military Code
impose limitations that impair the ability of the master servicer to foreclose
on an affected mortgage loan or enforce rights under a Home Improvement Contract
or Manufactured Housing Contract during the borrower's period of active duty
status, and, under certain circumstances, during an additional three month
period after that period. Thus, if a mortgage loan or Home Improvement Contract
or Manufactured Housing Contract goes into default, there may be delays and
losses occasioned as a result.

Forfeiture for Drug, RICO and Money Laundering Violations

     Federal law provides that property purchased or improved with assets
derived from criminal activity or otherwise tainted, or used in the commission
of certain offenses, can be seized and ordered forfeited to the United States of
America. The offenses which can trigger such a seizure and forfeiture include,
among others, violations of the Racketeer Influenced and Corrupt Organizations
Act, the Bank Secrecy Act, the anti-money laundering laws and regulations,
including the USA Patriot Act of 2001 and the regulations issued pursuant to
that Act, as well as the narcotic drug laws. In many instances, the United
States may seize the property even before a conviction occurs.

     In the event of a forfeiture proceeding, a lender may be able to establish
its interest in the property by proving that (1) its mortgage was executed and
recorded before the commission of the illegal conduct from which the assets used
to purchase or improve the property were derived or before the commission of any
other crime upon which the forfeiture is based, or (2) the lender, at the time
of the execution of the mortgage, "did not know or was reasonably without cause
to believe that the property was subject to forfeiture." However, there is no
assurance that such a defense will be successful.


                                      -127-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 231 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 390 of 512



<Page>



                          FEDERAL INCOME TAX CONSEQUENCES

General

     The following is a general discussion of the anticipated material federal
income tax consequences of the purchase, ownership and disposition of the
securities offered by this prospectus. This discussion is directed solely to
holders of securities that hold the securities as capital assets within the
meaning of Section 1221 of the Code. This discussion does not purport to discuss
all federal income tax consequences that may be applicable to particular
categories of investors, some of which, such as banks, insurance companies and
foreign investors, may be subject to special rules. Further, the authorities on
which this discussion, and the opinion referred to below, are based are subject
to change or differing interpretations, which could apply retroactively. In
addition to the federal income tax consequences described in this prospectus,
potential investors should consider the state and local tax consequences, if
any, of the purchase, ownership and disposition of the securities. See "State
and Other Tax Consequences" in this prospectus. Holders of securities are
advised to consult their own tax advisors concerning the federal, state, local
or other tax consequences to them of the purchase, ownership and disposition of
the securities offered under this prospectus.

     The following discussion addresses securities of four general types:

     (1)   REMIC Securities,

     (2)   Grantor Trust Securities,

     (3)   Partnership Securities, and

     (4)   Debt Securities.

The prospectus supplement relating to each series of securities will indicate
which of the foregoing treatments will apply to the series. If a REMIC election
or elections will be made for the related trust fund, the prospectus supplement
will identify all "regular interests" and "residual interests" in the REMIC. For
purposes of this tax discussion:

     (1) references to a "holder of securities" or a "holder" are to the
beneficial owner of a security,

     (2) references to "REMIC Pool" are to an entity or portion of an entity as
to which a REMIC election will be made and

     (3) references to mortgage loans include agency securities and private
mortgage-backed securities as specified in the related prospectus supplement.

     The following discussion is based in part on the OID Regulations, and in
part on the REMIC Provisions. The OID Regulations do not adequately address
certain issues relevant to, and in some instances provide that they are not
applicable to, debt instruments such as the securities.


                                         -128-




<Page>



                                       REMICs

General

     Classification of REMICs. When each series of REMIC Securities is issued,
Cadwalader, Wickersham & Taft LLP, McKee Nelson LLP, Thacher Proffitt & Wood or
such other counsel to the depositor, specified in the related prospectus
supplement ("Tax Counsel"), will deliver an opinion. This opinion will generally
be to the effect that, assuming compliance with all provisions of the related
pooling and servicing agreement,

     (1) the related trust fund, or each applicable portion of the related trust
fund, will qualify as a REMIC and

     (2) the REMIC securities offered with respect to the related trust fund
will be considered to evidence ownership of "regular interests" or "residual
interests" in that REMIC within the meaning of the REMIC Provisions.

     In order for the REMIC Pool to qualify as a REMIC, there must be ongoing
compliance on the part of the REMIC Pool with the requirements set forth in the
Code. The REMIC Pool must fulfill an asset test, which requires that no more
than a de minimis portion of the assets of the REMIC Pool, as of the close of
the third calendar month beginning after the Startup Day and at all times after




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 232 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 391 of 512


that date, may consist of assets other than "qualified mortgages" and "permitted
investments." The REMIC Regulations provide a safe harbor pursuant to which the
de minimis requirement will be met if at all times the aggregate adjusted basis
of the nonqualified assets is less than 1% of the aggregate adjusted basis of
all the REMIC Pool's assets. An entity that fails to meet the safe harbor may
nevertheless demonstrate that it holds no more than a de minimis amount of
nonqualified assets. A REMIC Pool also must provide "reasonable arrangements" to
prevent its residual interests from being held by "disqualified organizations"
or their agents and must furnish applicable tax information to transferors or
agents that violate this requirement. The pooling and servicing agreement with
respect to each series of REMIC certificates will contain provisions meeting
these requirements. See "--Taxation of Owners of Residual
Securities--Tax-Related Restrictions on Transfer of Residual
Securities--Disqualified Organizations" in this prospectus.

     A qualified mortgage is any obligation that is principally secured by an
interest in real property and that is either transferred to the REMIC Pool on
the Startup Day or is purchased by the REMIC Pool within a three-month period
after that date pursuant to a fixed price contact in effect on the Startup Day.
Qualified mortgages include whole mortgage loans, and, generally, certificates
of beneficial interest in a grantor trust that holds mortgage loans and regular
interests in another REMIC, such as lower-tier regular interests in a tiered
REMIC. The REMIC Regulations specify that loans secured by timeshare interests
and shares held by a tenant stockholder in a cooperative housing corporation can
be qualified mortgages. A qualified mortgage includes a qualified replacement
mortgage, which is any property that would have been treated as a qualified
mortgage if it were transferred to the REMIC Pool on the Startup Day and that is
received either


                                         -129-




<Page>



          (i) in exchange for any qualified mortgage within a three-month period
     after that date; or

          (ii) in exchange for a "defective obligation" within a two-year period
     thereafter.

     A "defective obligation" includes

          (i) a mortgage in default or as to which default is reasonably
     foreseeable;

          (ii) a mortgage as to which a customary representation or warranty
     made at the time of transfer to the REMIC Pool has been breached;

           (iii) a mortgage that was fraudulently procured by the borrower; and

          (iv) a mortgage that was not in fact principally secured by real
     property, but only if that mortgage is disposed of within 90 days of
     discovery.

     A mortgage loan that is "defective" as described in clause (iv) that is not
sold or, if within two years of the Startup Day, exchanged, within 90 days of
discovery, ceases to be a qualified mortgage after the 90-day period.

     Permitted investments include cash flow investments, qualified reserve
assets, and foreclosure property. A cash flow investment is an investment,
earning a return in the nature of interest, of amounts received on or with
respect to qualified mortgages for a temporary period, not exceeding 13 months,
until the next scheduled distribution to holders of interests in the REMIC Pool.
A qualified reserve asset is any intangible property held for investment that is
part of any reasonably required reserve maintained by the REMIC Pool to provide
for payments of expenses of the REMIC Pool or amounts due on the regular or
residual interests if defaults occur, including delinquencies, on the qualified
mortgages, lower than expected reinvestment returns, prepayment interest
shortfalls and certain other contingencies. The Reserve Fund will be
disqualified if more than 30% of the gross income from the assets in that fund
for the year is derived from the sale or other disposition of property held for
less than three months, unless required to prevent a default on the regular
interests caused by a default on one or more qualified mortgages. A Reserve Fund
must be reduced "promptly and appropriately" as payments on the mortgage loans
are received. Foreclosure property is real property acquired by the REMIC Pool
in connection with the default or imminent default of a qualified mortgage.
Foreclosure property is generally not held beyond the close of the third
calendar year following the year of acquisition, with one extension available
from the Internal Revenue Service.

     In addition to the foregoing requirements, the various interests in a REMIC
Pool also must meet certain requirements. All of the interests in a REMIC Pool
must be either of the following:

     (1)   one or more classes of regular interests or

     (2)   a single class of residual interests on which distributions, if any,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 233 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 392 of 512


          are made pro rata.


                                      -130-




<Page>



A regular interest is an interest in a REMIC Pool that is

     o    issued on the Startup Day with fixed terms,

     o    designated as a regular interest,

     o    unconditionally entitles the holder to receive a specified principal
          amount, or other similar amount, and

     o    provides that interest payments, or other similar amounts, if any, at
          or before maturity either are payable based on a fixed rate or a
          qualified variable rate, or consist of a specified, nonvarying portion
          of the interest payments on qualified mortgages. The specified portion
          may consist of a fixed number of basis points, a fixed percentage of
          the total interest, or a qualified variable rate, inverse variable
          rate or difference between two fixed or qualified variable rates on
          some or all of the qualified mortgages. The specified principal amount
          of a regular interest that provides for interest payments consisting
          of a specified, nonvarying portion of interest payments on qualified
          mortgages may be zero.

A residual interest is an interest in a REMIC Pool other than a regular interest
that is issued on the Startup Day and that is designated as a residual interest.
An interest in a REMIC Pool may be treated as a regular interest even if
payments of principal with respect to that interest are subordinated to payments
on other regular interests or the residual interest in the REMIC Pool, and are
dependent on the absence of defaults or delinquencies on qualified mortgages or
permitted investments, lower than reasonably expected returns on permitted
investments, unanticipated expenses incurred by the REMIC Pool or prepayment
interest shortfalls. Accordingly, the Regular Securities of a series will
constitute one or more classes of regular interests, and the Residual Securities
with respect to that series will constitute a single class of residual interests
with respect to each REMIC Pool.

     If an entity electing to be treated as a REMIC fails to comply with one or
more of the ongoing requirements of the Code for REMIC status during any taxable
year, the Code provides that the entity will not be treated as a REMIC for that
year and after that year. In that event, the entity may be taxable as a
corporation under Treasury regulations, and the related REMIC Securities may not
be accorded the status or given the tax treatment described below. Although the
Code authorizes the Treasury Department to issue regulations providing relief in
the event of an inadvertent termination of REMIC status, no regulations have
been issued. Any relief, moreover, may be accompanied by sanctions, such as the
imposition of a corporate tax on all or a portion of the trust fund's income for
the period in which the requirements for REMIC status are not satisfied. The
agreement pursuant to which each REMIC Pool is formed will include provisions
designed to maintain the trust fund's status as a REMIC under the REMIC
Provisions. We do not anticipate that the status of any trust fund as a REMIC
will be terminated.

     Characterization of Investments in REMIC Securities. In general, the REMIC
Securities will be treated as "real estate assets" within the meaning of Section
856(c)(5)(B) of the Code and assets described in Section 7701(a)(19)(C) of the
Code in the same proportion that the assets of the REMIC Pool underlying REMIC
Securities would be treated. Moreover, if 95% or


                                      -131-




<Page>



more of the assets of the REMIC Pool qualify for either of the foregoing
treatments at all times during a calendar year, the REMIC Securities will
qualify for the corresponding status in their entirety for that calendar year.
If the assets of the REMIC Pool include Buydown Loans, it is possible that the
percentage of assets constituting "loans . . . secured by an interest in real
property which is . . . residential real property" for purposes of Code Section
7701(a)(19)(C)(v) may be required to be reduced by the amount of the related
funds paid on those loans. Interest, including original issue discount, on the
Regular Securities and income allocated to the class of Residual Securities will
be interest described in Section 856(c)(3)(B) of the Code to the extent that
those securities are treated as "real estate assets" within the meaning of
Section 856(c)(5)(B) of the Code.

     In addition, the Regular Securities will be "qualified mortgages" within




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 234 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 393 of 512


the meaning of Section 860G(a)(3) of the Code if transferred to another REMIC on
its Startup Day in exchange for regular or residual interests in the REMIC, and
will be "permitted assets" within the meaning of Section 860L(c) for a financial
asset securitization investment trust. The determination as to the percentage of
the REMIC Pool's assets that constitute assets described in the foregoing
sections of the Code will be made with respect to each calendar quarter based on
the average adjusted basis of each category of the assets held by the REMIC Pool
during that calendar quarter. The REMIC will report those determinations to
holders of securities in the manner and at the times required by applicable
Treasury regulations.

     The assets of the REMIC Pool will include, in addition to mortgage loans,
payments on mortgage loans held pending distribution on the REMIC Securities and
property acquired by foreclosure held pending sale, and may include amounts in
reserve accounts. It is unclear whether property acquired by foreclosure held
pending sale and amounts in reserve accounts would be considered to be part of
the mortgage loans, or whether that property, to the extent not invested in
assets described in the foregoing sections, otherwise would receive the same
treatment as the mortgage loans for purposes of all of the foregoing sections.
The REMIC Regulations do provide, however, that payments on mortgage loans held
pending distribution are considered part of the mortgage loans for purposes of
Section 856(c)(4)(A) of the Code. Furthermore, foreclosure property will qualify
as "real estate assets" under Section 856(c)(5)(B) of the Code.

     Tiered REMIC Structures. For certain series of REMIC Securities, tiered
REMICs may be effected by two or more separate elections being made to treat
designated portions of the related trust fund as REMICs for federal income tax
purposes. When any series of REMIC Securities is issued, Tax Counsel will
deliver an opinion. This opinion will generally be to the effect that, assuming
compliance with all provisions of the related agreement governing the REMIC
Securities, the tiered REMICs will each qualify as a REMIC and the REMIC
Securities issued by the tiered REMICs, respectively, will be considered to
evidence ownership of Regular Securities or Residual Securities in the related
REMIC within the meaning of the REMIC Provisions.

     Solely for purposes of determining whether the REMIC Securities will be
"real estate assets" within the meaning of Section 856(c)(5)(B) of the Code and
"loans secured by an interest in real property" under Section 7701(a)(19)(C) of
the Code, and whether the income on those


                                      -132-




<Page>



securities is interest described in Section 856(c)(3)(B) of the Code, the tiered
REMICs will be treated as one REMIC.

Taxation of Owners of Regular Securities

     General. Regular securities will be treated as newly originated debt
instruments for federal income tax purposes. In general, interest, original
issue discount, and market discount on a Regular Security will be treated as
ordinary income to a Regular Securityholder. In addition, principal payments on
a Regular Security will generally be treated as a return of capital to the
extent of the Regular Securityholder's basis in the Regular Security allocable
thereto. Regular Securityholders must use the accrual method of accounting with
regard to Regular Securities, regardless of the method of accounting otherwise
used by the Regular Securityholder.

     Original Issue Discount. Regular Securities may be issued with "original
issue discount" within the meaning of Code Section 1273(a). Holders of any class
or subclass of Regular Securities having original issue discount generally must
include original issue discount in ordinary income for federal income tax
purpose as it accrues. Original issue discount is determined in accordance with
a constant yield method that takes into account the compounding of interest, in
advance of the receipt of the cash attributable to income. The following
discussion is based in part on the OID Regulations and in part on the
legislative history of the 1986 Act. Regular Securityholders should be aware,
however, that the OID Regulations do not adequately address certain issues
relevant to prepayable securities, such as the Regular Securities. To the extent
certain issues are not addressed in the regulations, it is anticipated that the
trustee will apply the methodology described in the conference committee report
to the 1986 Act. We cannot assure you that the Internal Revenue Service will not
take a different position as to those matters not currently addressed by the OID
Regulations. Moreover, the OID Regulations include an anti-abuse rule allowing
the Internal Revenue Service to apply or depart from the OID Regulations where
necessary or appropriate to ensure a reasonable tax result in light of the
applicable statutory provisions. A tax result will not be considered
unreasonable under the anti-abuse rule in the absence of a substantial effect on
the present value of a taxpayer's tax liability. Investors are advised to
consult their own tax advisors as to the discussion in the OID Regulations and
the appropriate method for reporting interest and original issue discount with
respect to the Regular Securities.

     Each Regular Security, except to the extent described below with respect to
a Non-Pro rata Security, will be treated as a single installment obligation for




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 235 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 394 of 512


purposes of determining the original issue discount includible in a Regular
Securityholder's income. The total amount of original issue discount on a
Regular Security is the excess of the "stated redemption price at maturity" of
the Regular Security over its "issue price." The issue price of a class of
Regular Securities offered pursuant to this prospectus generally is the first
price at which a substantial amount of a particular class is sold to the public,
excluding bond houses, brokers and underwriters. Although unclear under the OID
Regulations, it is anticipated that the trustee will treat the issue price of a
class as to which there is no substantial sale as of the issue date or that is
retained by the depositor as the fair market value of the class as of the issue
date. The issue price of a Regular Security also includes any amount paid by an
initial Regular Securityholder for accrued interest that relates to a period
prior to the issue date of the Regular Security, unless the Regular
Securityholder elects on its federal income tax return to exclude that amount
from the


                                      -133-




<Page>



issue price and to recover it on the first distribution date. The stated
redemption price at maturity of a Regular Security always includes the original
principal amount of the Regular Security, but generally will not include
distributions of interest if those distributions constitute "qualified stated
interest."

     Under the OID Regulations, qualified stated interest generally means
interest payable at a single fixed rate or a qualified variable rate provided
that interest payments are unconditionally payable at intervals of one year or
less during the entire term of the Regular Security. Because there is no penalty
or default remedy in the case of nonpayment of interest with respect to a
Regular Security, it is possible that no interest on any class of Regular
Securities will be treated as qualified stated interest. However, except as
provided in the following three sentences or in the related prospectus
supplement, because the underlying mortgage loans provide for remedies if a
default occurs, it is anticipated that the trustee will treat interest with
respect to the Regular Securities as qualified stated interest. Distributions of
interest on Regular Securities with respect to which deferred interest will
accrue, will not constitute qualified stated interest, in which case the stated
redemption price at maturity of those Regular Securities includes all
distributions of interest as well as principal on them. Likewise, it is
anticipated that the trustee will treat an interest-only class or a class on
which interest is substantially disproportionate to its principal amount --a
so-called "super-premium" class-- as having no qualified stated interest. Where
the interval between the issue date and the first distribution date on a Regular
Security is shorter than the interval between subsequent distribution dates and
shorter than the number of days of interest due on such distribution date, the
interest attributable to the additional days will be included in the stated
redemption price at maturity.

     Under a de minimis rule, original issue discount on a Regular Security will
be considered to be zero if the original issue discount is less than 0.25% of
the stated redemption price at maturity of the Regular Security multiplied by
the weighted average maturity of the Regular Security. For this purpose, the
weighted average maturity of the Regular Security is computed as the sum of the
amounts determined by multiplying the number of full years, rounding down
partial years, from the issue date until each distribution in reduction of
stated redemption price at maturity is scheduled to be made by a fraction, the
numerator of which is the amount of each distribution included in the stated
redemption price at maturity of the Regular Security and the denominator of
which is the stated redemption price at maturity of the Regular Security. The
conference committee report to the 1986 Act provides that the schedule of
distributions should be determined in accordance with the Prepayment Assumption
and the anticipated reinvestment rate, if any, relating to the Regular
Securities. The Prepayment Assumption with respect to a series of Regular
Securities will be set forth in the related prospectus supplement. Holders
generally must report de minimis original issue discount pro rata as principal
payments are received, and that income will be capital gain if the Regular
Security is held as a capital asset. Under the OID Regulations, however, Regular
Securityholders may elect to accrue all de minimis original issue discount as
well as market discount and market premium, under the constant yield method. See
"--Election to Treat All Interest Under the Constant Yield Method" below.

     A Regular Securityholder generally must include in gross income for any
taxable year the sum of the "daily portions," as defined below, of the original
issue discount on the Regular Security accrued during an accrual period for each
day on which it holds the Regular Security,


                                      -134-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 236 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 395 of 512



including the date of purchase but excluding the date of disposition. The
trustee will treat the monthly period ending on the day before each distribution
date as the accrual period. With respect to each Regular Security, a calculation
will be made of the original issue discount that accrues during each successive
full accrual period, or shorter period from the date of original issue, that
ends on the day before the related distribution date on the Regular Security.
The Conference Committee Report to the Code states that the rate of accrual of
original issue discount is intended to be based on the Prepayment Assumption.
The original issue discount accruing in a full accrual period would be the
excess, if any, of

     (1) the sum of:

          (a) the present value of all of the remaining distributions to be made
     on the Regular Security as of the end of that accrual period, and

          (b) the distributions made on the Regular Security during the accrual
     period that are included in the Regular Security's stated redemption price
     at maturity, over

     (2) the adjusted issue price of the Regular Security at the beginning of
the accrual period.

     The present value of the remaining distributions referred to in the
preceding sentence is calculated based on:

     (1) the yield to maturity of the Regular Security at the issue date,

     (2) events, including actual prepayments, that have occurred prior to the
end of the accrual period, and

     (3) the Prepayment Assumption.

     For these purposes, the adjusted issue price of a Regular Security at the
beginning of any accrual period equals the issue price of the Regular Security,
increased by the aggregate amount of original issue discount with respect to the
Regular Security that accrued in all prior accrual periods and reduced by the
amount of distributions included in the Regular Security's stated redemption
price at maturity that were made on the Regular security in prior periods. The
original issue discount accruing during any accrual period, as determined in
this paragraph, will then be divided by the number of days in the period to
determine the daily portion of original issue discount for each day in the
period. With respect to an initial accrual period shorter than a full accrual
period, the daily portions of original issue discount must be determined
according to an appropriate allocation under any reasonable method.

     Under the method described above, the daily portions of original issue
discount required to be included in income by a Regular Securityholder generally
will increase to take into account prepayments on the Regular Securities as a
result of prepayments on the mortgage loans that exceed the Prepayment
Assumption, and generally will decrease, but not below zero for any period, if
the prepayments are slower than the Prepayment Assumption. An increase in
prepayments on the mortgage loans with respect to a series of Regular Securities
can result in both a change in the priority of principal payments with respect
to certain classes of Regular


                                      -135-




<Page>



Securities and either an increase or decrease in the daily portions of original
issue discount with respect to those Regular Securities.

     In the case of a Non-Pro Rata Security, we anticipate that the trustee will
determine the yield to maturity of this type of Security based on the
anticipated payment characteristics of the class as a whole under the Prepayment
Assumption. In general, the original issue discount accruing on each Non-Pro
Rata Security in a full accrual period would be its allocable share of the
original issue discount with respect to the entire class, as determined in
accordance with the preceding paragraph. However, in the case of a distribution
in retirement of the entire unpaid principal balance of any Non-Pro Rata
Security, or portion of its unpaid principal balance:

     (1) the remaining unaccrued original issue discount allocable to the
security, or to that portion, will accrue at the time of distribution, and

     (2) the accrual of original issue discount allocable to each remaining
security of that class will be adjusted by reducing the present value of the
remaining payments on that class and the adjusted issue price of that class to
the extent attributable to the portion of the unpaid principal balance of that
security that was distributed.

     The depositor believes that the foregoing treatment is consistent with the
"pro rata prepayment" rules of the OID Regulations, but with the rate of accrual




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 237 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 396 of 512


of original issue discount determined based on the Prepayment Assumption for the
class as a whole. You are advised to consult your tax advisors as to this
treatment.

     Acquisition Premium. A purchaser of a Regular Security at a price greater
than its adjusted issue price but less than its stated redemption price at
maturity must include in gross income the daily portions of the original issue
discount on the Regular Security reduced pro rata by a fraction,

     (1) the numerator of which is the excess of its purchase price over the
adjusted issue price, and

     (2) the denominator of which is the excess of the remaining stated
redemption price at maturity over the adjusted issue price.

Alternatively, a subsequent purchaser may elect to treat all acquisition premium
under the constant yield method, as described below under the heading
"--Election to Treat All Interest Under the Constant Yield Method."

     Variable Rate Regular Securities. Regular Securities may provide for
interest based on a variable rate. Under the OID Regulations, interest is
treated as payable at a variable rate if, generally:

     (1) the issue price does not exceed the original principal balance by more
than a specified amount and


                                       -136-




<Page>



     (2) the interest compounds or is payable at least annually at current
values of:

           (a) one or more "qualified floating rates,"

           (b) a single fixed rate and one or more qualified floating rates,

           (c) a single "objective rate," or

          (d) a single fixed rate and a single objective rate that is a
     "qualified inverse floating rate."

     A floating rate is a qualified floating rate if variations can reasonably
be expected to measure contemporaneous variations in the cost of newly borrowed
funds, where the rate is subject to a fixed multiple that is greater that 0.65
but not more than 1.35. This floating rate may also be increased or decreased by
a fixed spread or subject to a fixed cap or floor, or a cap or floor that is not
reasonably expected as of the issue date to affect the yield of the instrument
significantly. An objective rate is any rate, other than a qualified floating
rate, that is determined using a single fixed formula and that is based on
objective financial or economic information, provided that the information is
not

     (1)   within the control of the issuer or a related party or

     (2)   unique to the circumstances of the issuer or a related party.

     A qualified inverse floating rate is a rate equal to a fixed rate minus a
qualified floating rate that inversely reflects contemporaneous variations in
the cost of newly borrowed funds. An inverse floating rate that is not a
qualified inverse floating rate may nevertheless be an objective rate. A class
of Regular Securities may be issued under this prospectus that does not have a
variable rate under the foregoing rules, for example, a class that bears
different rates at different times during the period it is outstanding such that
it is considered significantly "front-loaded" or "back-loaded" within the
meaning of the OID Regulations. It is possible that this type of class may be
considered to bear "contingent interest" within the meaning of the OID
Regulations. The OID Regulations, as they relate to the treatment of contingent
interest, are by their terms not applicable to Regular Securities. However, if
final regulations dealing with contingent interest with respect to Regular
Securities apply the same principles as the OID Regulations, these regulations
may lead to different timing of income inclusion than would be the case under
the OID Regulations. Furthermore, application of these principles could lead to
the characterization of gain on the sale of contingent interest Regular
Securities as ordinary income. Investors should consult their tax advisors
regarding the appropriate treatment of any Regular Security that does not pay
interest at a fixed rate or variable rate as described in this paragraph.

     Under the REMIC Regulations, a Regular Security bearing the following
interest rates will qualify as a regular interest in a REMIC:

     (1) (a) a rate that qualifies as a variable rate under the OID Regulations
that is tied to current values of a variable rate, or


                                       -137-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 238 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 397 of 512




<Page>



          (b) the highest, lowest or average of two or more variable rates,
     including a rate based on the average cost of funds of one or more
     financial institutions, or

          (c) a positive or negative multiple of that rate, plus or minus a
     specified number of basis points, or that represents a weighted average of
     rates on some or all of the mortgage loans, including a rate that is
     subject to one or more caps or floors, or

     (2) one or more variable rates for one or more periods, or one or more
fixed rates for one or more periods, and a different variable rate or fixed rate
for other periods.

     Accordingly, it is anticipated that the trustee will treat Regular
Securities that qualify as regular interests under this rule in the same manner
as obligations bearing a variable rate for original issue discount reporting
purposes.

     The amount of original issue discount with respect to a Regular Security
bearing a variable rate of interest will accrue in the manner described above
under "--Original Issue Discount." The yield to maturity and future payments on
the Regular Security will generally be determined by assuming that interest will
be payable for the life of the Regular Security based on the initial rate or, if
different, the value of the applicable variable rate as of the pricing date, for
the relevant class. Unless required otherwise by applicable final regulations,
it is anticipated that the trustee will treat variable interest as qualified
stated interest, other than variable interest on an interest-only or
super-premium class, which will be treated as non-qualified stated interest
includible in the stated redemption price at maturity. Ordinary income
reportable for any period will be adjusted based on subsequent changes in the
applicable interest rate index.

     Although unclear under the OID Regulations, unless required otherwise by
applicable final regulations, we anticipate that the trustee will treat Regular
Securities bearing an interest rate that is a weighted average of the net
interest rates on mortgage loans as having qualified stated interest, except to
the extent that initial "teaser" rates cause sufficiently "back-loaded" interest
to create more than de minimis original issue discount. The yield on Regular
Securities for purposes of accruing original issue discount will be a
hypothetical fixed rate based on the fixed rates, in the case of fixed rate
mortgage loans, and initial "teaser rates" followed by fully indexed rates, in
the case of adjustable rate mortgage loans. In the case of adjustable rate
mortgage loans, the applicable index used to compute interest on the mortgage
loans in effect on the pricing date or possibly the issue date will be deemed to
be in effect beginning with the period in which the first weighted average
adjustment date occurring after the issue date occurs. Adjustments will be made
in each accrual period either increasing or decreasing the amount of ordinary
income reportable to reflect the actual Pass-Through Rate on the Regular
Securities.

     Market Discount. A purchaser of a Regular Security also may be subject to
the market discount rules of Code Sections 1276 through 1278. Under these
sections and the principles applied by the OID Regulations in the context of
original issue discount, "market discount" is the amount by which the
purchaser's original basis in the Regular Security:

     (1) is exceeded by the then-current principal amount of the Regular
Security, or

     (2) in the case of a Regular Security having original issue discount, is
exceeded by the adjusted issue price of that Regular Security at the time of
purchase.


                                      -138-




<Page>



     Any purchaser generally will be required to recognize ordinary income to
the extent of accrued market discount on Regular Security as distributions
includible in the stated redemption price at maturity of the Regular Securities
are received, in an amount not exceeding any distribution. Any market discount
would accrue in a manner to be provided in Treasury regulations and should take
into account the Prepayment Assumption. The Conference Committee Report to the
1986 Act provides that until the regulations are issued, market discount would
accrue either:

     (1) on the basis of a constant interest rate, or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 239 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 398 of 512


     (2) in the ratio of stated interest allocable to the relevant period to the
sum of the interest for the period plus the remaining interest as of the end of
the period, or in the case of a Regular Security issued with original issue
discount, in the ratio of original issue discount accrued for the relevant
period to the sum of the original issue discount accrued for the period plus the
remaining original issue as of the end of the period.

Any purchaser also generally will be required to treat a portion of any gain on
a sale or exchange of the Regular Security as ordinary income to the extent of
the market discount accrued to the date of disposition under one of the
foregoing methods, less any accrued market discount previously reported as
ordinary income as partial distributions in reduction of the stated redemption
price at maturity were received. Any purchaser will be required to defer
deduction of a portion of the excess of the interest paid or accrued on
indebtedness incurred to purchase or carry a Regular Security over the interest
distributable on that security. The deferred portion of interest expense in any
taxable year generally will not exceed the accrued market discount on the
Regular Security for the year. Any deferred interest expense is, in general,
allowed as a deduction not later than the year in which the related market
discount income is recognized or the Regular Security is disposed of. As an
alternative to the inclusion of market discount in income on the foregoing
basis, the Regular Securityholder may elect to include market discount in income
currently as it accrues on all market discount instruments acquired by the
Regular Securityholder in that taxable year or thereafter, in which case the
interest deferral rule will not apply. See "--Election to Treat All Interest
Under the Constant Yield Method" below regarding an alternative manner in which
an election may be deemed to be made.

     By analogy to the OID Regulations, market discount with respect to a
Regular Security will be considered to be zero if the market discount is less
than 0.25% of the remaining stated redemption price at maturity of the Regular
Security multiplied by the weighted average maturity of the Regular Security,
determined as described in the fourth paragraph under "--Original Issue
Discount," remaining after the date of purchase. It appears that de minimis
market discount would be reported in a manner similar to de minimis original
issue discount. See "--Original Issue Discount" above. Treasury regulations
implementing the market discount rules have not yet been issued. Therefore
investors should consult their own tax advisors regarding the application of
these rules. Investors should also consult Revenue Procedure 92-67 concerning
the elections to include market discount in income currently and to accrue
market discount on the basis of the constant yield method.

     Premium. A Regular Security purchased at a cost greater than its remaining
stated redemption price at maturity generally is considered to be purchased at a
premium. If the Regular


                                      -139-




<Page>



Securityholder holds a Regular Security as a "capital asset" within the meaning
of Code Section 1221, the Regular Securityholder may elect under Code Section
171 to amortize the premium under the constant yield method. This election will
apply to all debt obligations acquired by the Regular Securityholder at a
premium held in that taxable year or after that taxable year, unless revoked
with the permission of the Internal Revenue Service. Final Treasury regulations
with respect to amortization of bond premiums do not by their terms apply to
obligations, such as the Regular Securities, which are prepayable as described
in Code Section 1272(a)(6). However, the conference committee report to the 1986
Act indicates a Congressional intent that the same rules that apply to the
accrual of market discount on installment obligations will also apply to
amortizing bond premium under Code Section 171 on installment obligations such
as the Regular Securities. It is unclear whether the alternatives to the
constant interest method described above under "--Market Discount" are
available. Amortizable bond premium will be treated as an offset to interest
income on a Regular Security, rather than as a separate deductible item. See
"--Election to Treat All Interest Under the Constant Yield Method" below
regarding an alternative manner in which the Code Section 171 election may be
deemed to be made.

     Election to Treat All Interest Under the Constant Yield Method. A holder of
a debt instrument such as a Regular Security may elect to treat all interest
that accrues on the instrument using the constant yield method, with none of the
interest being treated as qualified stated interest. For purposes of applying
the constant yield method to a debt instrument subject to this election:

     (1) "interest" includes stated interest, original issue discount, de
minimis original issue discount, market discount and de minimis market discount,
as adjusted by any amortizable bond premium or acquisition premium and

     (2) the debt instrument is treated as if the instrument were issued on the
holder's acquisition date in the amount of the holder's adjusted basis
immediately after acquisition.

It is unclear whether, for this purpose, the initial Prepayment Assumption would
continue to apply or if a new prepayment assumption as of the date of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 240 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 399 of 512


holder's acquisition would apply. A holder generally may make this election on
an instrument by instrument basis or for a class or group of debt instruments.
However, if the holder makes this election with respect to a debt instrument
with amortizable bond premium or with market discount, the holder is deemed to
have made elections to amortize bond premium or to report market discount income
currently as it accrues under the constant yield method, respectively, for all
premium bonds held or market discount bonds acquired by the holder in the same
taxable year or thereafter. The election is made on the holder's federal income
tax return for the year in which the debt instrument is acquired and is
irrevocable except with the approval of the Internal Revenue Service. You should
consult your own tax advisors regarding the advisability of making this type of
an election.

     Treatment of Losses. Regular Securityholders will be required to report
income with respect to Regular Securities on the accrual method of accounting,
without giving effect to delays or reductions in distributions attributable to
defaults or delinquencies on the mortgage loans, except to the extent it can be
established that those losses are uncollectible. Accordingly, the holder of a
Regular Security, particularly a subordinate security, may have income, or may
incur a diminution in cash flow as a result of a default or delinquency.
However, the holder of a


                                      -140-




<Page>



Regular Security may not be able to take a deduction, subject to the discussion
below, for the corresponding loss until a subsequent taxable year. In this
regard, investors are cautioned that while they may generally cease to accrue
interest income if it reasonably appears that the interest will be
uncollectible, the Internal Revenue Service may take the position that original
issue discount must continue to be accrued in spite of its uncollectibility
until the debt instrument is disposed of in a taxable transaction or becomes
worthless in accordance with the rules of Code Section 166.

     Under Code Section 166, it appears that Regular Securityholders that are
corporations or that otherwise hold the Regular Securities in connection with a
trade or business should in general be allowed to deduct as an ordinary loss a
loss with respect to principal sustained during the taxable year on account of
any Regular Securities becoming wholly or partially worthless. In general,
Regular Securityholders that are not corporations and do not hold the Regular
Securities in connection with a trade or business should be allowed to deduct as
a short-term capital loss any loss sustained during the taxable year on account
of a portion of any Regular Securities becoming wholly worthless. Although the
matter is not free from doubt, the non-corporate Regular Securityholders should
be allowed a bad debt deduction at a time when the principal balance of the
Regular Securities is reduced to reflect losses resulting from any liquidated
mortgage loans. The Internal Revenue Service, however, could take the position
that non-corporate holders will be allowed a bad debt deduction to reflect
losses only after all the mortgage loans remaining in the trust fund have been
liquidated or the applicable class of Regular Securities has been otherwise
retired. The Internal Revenue Service could also assert that losses on the
Regular Securities are deductible based on some other method that may defer
deductions for all holders, such as reducing future cashflow for purposes of
computing original issue discount. This may have the effect of creating
"negative" original issue discount which would be deductible only against future
positive original issue discount or otherwise if the class is terminated.
Regular Securityholders are urged to consult their own tax advisors regarding
the appropriate timing, amount and character of any loss sustained with respect
to Regular Securities.

     While losses attributable to interest previously reported as income should
be deductible as ordinary losses by both corporate and non-corporate holders,
the Internal Revenue Service may take the position that losses attributable to
accrued original issue discount may only be deducted as capital losses in the
case of non-corporate holders who do not hold the Regular Securities in
connection with a trade or business. Special loss rules are applicable to banks
and thrift institutions, including rules regarding reserves for bad debts. You
are advised to consult your tax advisors regarding the treatment of losses on
Regular Securities.

     Sale or Exchange of Regular Securities. If a Regular Securityholder sells
or exchanges a Regular Security, the Regular Securityholder will recognize gain
or loss equal to the difference, if any, between the amount received and its
adjusted basis in the Regular Security. The adjusted basis of a Regular Security
generally will equal

     (1) the cost of the Regular Security to the seller,

     (2) increased by any original issue discount or market discount previously
included in the seller's gross income with respect to the Regular Security and


                                      -141-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 241 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 400 of 512



<Page>



     (3) reduced by amounts included in the stated redemption price at maturity
of the Regular Security that were previously received by the seller, by any
amortized premium and by any recognized losses.

     Except as described above with respect to market discount, and except as
provided in this paragraph, any gain or loss on the sale or exchange of a
Regular Security realized by an investor who holds the Regular Security as a
capital asset will be capital gain or loss and will be long-term or short-term
depending on whether the Regular Security has been held for the applicable
holding period described below. Gain will be treated as ordinary income:

     (1) if a Regular Security is held as part of a "conversion transaction" as
defined in Code Section 1258(c), up to the amount of interest that would have
accrued on the Regular Securityholder's net investment in the conversion
transaction at 120% of the appropriate applicable federal rate under Code
Section 1274(d) in effect at the time the taxpayer entered into the transaction
minus any amount previously treated as ordinary income with respect to any prior
disposition of property that was held as part of the transaction,

     (2) in the case of a non-corporate taxpayer, to the extent the taxpayer has
made an election under Code Section 163(d)(4) to have net capital gains taxed as
investment income at ordinary income rates, or

     (3) to the extent that the gain does not exceed the excess, if any, of

          (a) the amount that would have been includible in the gross income of
     the holder if its yield on the Regular Security were 110% of the applicable
     federal rate as of the date of purchase, over

          (b) the amount of income actually includible in the gross income of
     the holder with respect to the Regular Security.

     In addition, gain or loss recognized from the sale of a Regular Security by
certain banks or thrift institutions will be treated as ordinary income or loss
pursuant to Code Section 582(c). Capital gains of non-corporate taxpayers
generally are subject to a lower maximum tax rate than ordinary income of those
taxpayers for capital assets held for more than one year. The maximum tax rate
for corporations is the same with respect to both ordinary income and capital
gains.

     Holders that recognize a loss on a sale or exchange of a Regular Security
for federal income tax purposes in excess of certain threshold amounts should
consult their tax advisors as to the need to file IRS Form 8886 (disclosing
certain potential tax shelters) on their federal income tax returns.

Taxation of Owners of Residual Securities

     Taxation of REMIC Income. Generally, the "daily portions" of REMIC taxable
income or net loss will be includible as ordinary income or loss in determining
the federal taxable income of holders of Residual Securities, and will not be
taxed separately to the REMIC Pool. The daily portions of REMIC taxable income
or net loss of a Residual Holder are determined by allocating the REMIC Pool's
taxable income or net loss for each calendar quarter ratably to each


                                      -142-




<Page>



day in the quarter and by allocating each daily portion among the Residual
Holders in proportion to their respective holdings of Residual Securities in the
REMIC Pool on that day. REMIC taxable income is generally determined in the same
manner as the taxable income of an individual using the accrual method of
accounting, except that:

     (1) the limitations on deductibility of investment interest expense and
expenses for the production of income do not apply,

     (2) all bad loans will be deductible as business bad debts, and

     (3) the limitation on the deductibility of interest and expenses related to
tax-exempt income will apply.

The REMIC Pool's gross income includes:

     (1) interest, original issue discount income and market discount income, if
any, on the mortgage loans,

     (2) reduced by amortization of any premium on the mortgage loans,

     (3) plus income from amortization of issue premium, if any, on the Regular




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 242 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 401 of 512


Securities,

     (4) plus income on reinvestment of cash flows and reserve assets, and

     (5) plus any cancellation of indebtedness income if realized losses are
allocated to the Regular Securities.

The REMIC Pool's deductions include:

     (1) interest and original issue discount expense on the Regular Securities,

     (2) servicing fees on the mortgage loans,

     (3) other administrative expenses of the REMIC Pool, and

     (4) realized losses on the mortgage loans.

The requirement that Residual Holders report their pro rata share of taxable
income or net loss of the REMIC Pool will continue until there are no securities
of any class of the related series outstanding.

     The taxable income recognized by a Residual Holder in any taxable year will
be affected by, among other factors, the relationship between the timing of
recognition of interest, original issue discount or market discount income or
amortization of premium with respect to the mortgage loans, on the one hand, and
the timing of deductions for interest, including original issue discount, or
income from amortization of issue premium on the Regular Securities, on the
other hand. If an interest in the mortgage loans is acquired by the REMIC Pool
at a discount, and one or more of the mortgage loans is prepaid, the prepayment
may be used in whole or in part to


                                       -143-




<Page>



make distributions in reduction of principal on the Regular Securities. The
discount on the mortgage loans which is includible in income may exceed the
deduction allowed upon distributions on those Regular Securities on account of
any unaccrued original issue discount relating to those Regular Securities. When
more than one class of Regular Securities distributes principal sequentially,
this mismatching of income and deductions is particularly likely to occur in the
early years following issuance of the Regular Securities when distributions in
reduction of principal are being made in respect of earlier classes of Regular
Securities to the extent that those classes are not issued with substantial
discount or are issued at a premium.

     If taxable income attributable to a mismatching is realized, in general,
losses would be allowed in later years as distributions on the later maturing
classes of Regular Securities are made. Taxable income may also be greater in
earlier years than in later years as a result of the fact that interest expense
deductions, expressed as a percentage of the outstanding principal amount of a
series of Regular Securities, may increase over time as distributions in
reduction of principal are made on the lower yielding classes of Regular
Securities. By contrast, to the extent the REMIC Pool consists of fixed rate
mortgage loans, interest income with respect to any given mortgage loan will
remain constant over time as a percentage of the outstanding principal amount of
that loan. Consequently, Residual Holders must have sufficient other sources of
cash to pay any federal, state, or local income taxes due as a result of any
mismatching or unrelated deductions against which to offset income, subject to
the discussion of "excess inclusions" below under "-- Limitations on Offset or
Exemption of REMIC Income." The timing of any mismatching of income and
deductions described in this paragraph, if present with respect to a series of
securities, may have a significant adverse effect on a Residual Holder's
after-tax rate of return.

     Basis and Losses. The amount of any net loss of the REMIC Pool that may be
taken into account by the Residual Holder is limited to the adjusted basis of
the Residual Security as of the close of the quarter, or time of disposition of
the Residual Security, if earlier, determined without taking into account the
net loss for the quarter. The initial adjusted basis of a purchaser of a
Residual Security is the amount paid for the Residual Security. The adjusted
basis will be increased by the amount of taxable income of the REMIC Pool
reportable by the Residual Holder and will be decreased, but not below zero,

     (1) first, by a cash distribution from the REMIC Pool, and

     (2) second, by the amount of loss of the REMIC Pool reportable by the
Residual Holder.

Any loss that is disallowed on account of this limitation may be carried over
indefinitely with respect to the Residual Holder as to whom a loss was
disallowed and may be used by the Residual Holder only to offset any income
generated by the same REMIC Pool.

     A Residual Holder will not be permitted to amortize directly the cost of
its Residual Security as an offset to its share of the taxable income of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 243 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 402 of 512


related REMIC Pool. However, the taxable income will not include cash received
by the REMIC Pool that represents a recovery of the REMIC Pool's basis in its
assets. This recovery of basis by the REMIC Pool will have the effect of
amortization of the issue price of the Residual Securities over their life.
However, in


                                      -144-




<Page>



view of the possible acceleration of the income of Residual Holders described
above under "--Taxation of REMIC Income," the period of time over which the
issue price is effectively amortized may be longer than the economic life of the
Residual Securities.

     A Residual Security may have a negative value if the net present value of
anticipated tax liabilities exceeds the present value of anticipated cash flows.
The REMIC Regulations appear to treat the issue price of a residual interest as
zero rather than a negative amount for purposes of determining the REMIC Pool's
basis in its assets. Regulations have been issued addressing the federal income
tax treatment of "inducement fees" received by transferees of non-economic
Residual Securities. These regulations require inducement fees to be included in
income over a period reasonably related to the period in which the related
Residual Security is expected to generate taxable income or net loss to its
holder. Under two safe harbor methods, inducement fees are permitted to be
included in income (i) in the same amounts and over the same period that the
taxpayer uses for financial reporting purposes, provided that such period is not
shorter than the period the REMIC Pool is expected to generate taxable income or
(ii) ratably over the remaining anticipated weighted average life of all the
regular and residual interests issued by the REMIC Pool, determined based on
actual distributions projected as remaining to be made on such interests under
the Prepayment Assumption. If the holder of a non-economic Residual Security
sells or otherwise disposes of the non-economic residual interest, any
unrecognized portion of the inducement fee would be required to be taken into
account at the time of the sale or disposition. The regulations also provide
that inducement fees constitute income from sources within the United States.
Prospective purchasers of the Residual Securities should consult with their tax
advisors regarding the effect of these regulations.

     Further, to the extent that the initial adjusted basis of a Residual
Holder, other than an original holder, in the Residual Security is greater than
the corresponding portion of the REMIC Pool's basis in the mortgage loans, the
Residual Holder will not recover a portion of that basis until termination of
the REMIC Pool unless future Treasury regulations provide for periodic
adjustments to the REMIC income otherwise reportable by the holder. The REMIC
Regulations currently in effect do not so provide. See "--Treatment of Certain
Items of REMIC Income and Expense--Market Discount" below regarding the basis of
mortgage loans to the REMIC Pool and "--Sale or Exchange of a Residual Security"
below regarding possible treatment of a loss on termination of the REMIC Pool as
a capital loss.

     Treatment of Certain Items of REMIC Income and Expense. Although it is
anticipated that the trustee will compute REMIC income and expense in accordance
with the Code and applicable regulations, the authorities regarding the
determination of specific items of income and expense are subject to differing
interpretations. The depositor makes no representation as to the specific method
that will be used for reporting income with respect to the mortgage loans and
expenses with respect to the Regular Securities. Different methods could result
in different timing or reporting of taxable income or net loss to Residual
Holders or differences in capital gain versus ordinary income.

     Original Issue Discount and Premium. Generally, the   REMIC Pool's deductions
for original issue discount and income from amortization   of issue premium or the
Regular Securities will be determined in the same manner   as original issue
discount income on Regular Securities as described above   under "--Taxation of
Owners of Regular Securities -- Original Issue


                                      -145-




<Page>



Discount" and "-- Variable Rate Regular Securities," without regard to the de
minimis rule described in this prospectus, and "-- Premium," below.

     Market Discount. The REMIC Pool will have market discount income in respect
of mortgage loans if, in general, the basis of the REMIC Pool in the mortgage
loans is exceeded by their unpaid principal balances. The REMIC Pool's basis in
the mortgage loans is generally the fair market value of the mortgage loans
immediately after the transfer of the mortgage loans to the REMIC Pool. The
REMIC Regulations provide that in the REMIC Pool's basis in the mortgage loans




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 244 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 403 of 512


is equal in the aggregate to the issue prices of all regular and residual
interests in the REMIC Pool. The accrued portion of the market discount would be
recognized currently as an item of ordinary income in a manner similar to
original issue discount. Market discount income generally should accrue in the
manner described above under "--Taxation of Owners of Regular Securities--Market
Discount."

     Premium. Generally, if the basis of the REMIC Pool in the mortgage loans
exceeds their unpaid principal balances, the REMIC Pool will be considered to
have acquired the mortgage loans at a premium equal to the amount of the excess.
As stated above, the REMIC Pool's basis in mortgage loans is the fair market
value of the mortgage loans, based on the aggregate of the issue prices of the
regular and residual interests in the REMIC Pool immediately after the transfer
of the mortgage loans to the REMIC Pool. In a manner analogous to the discussion
above under "--Taxation of Owners of Regular Securities--Premium," a person that
holds a mortgage loan as a capital asset under Code Section 1221 may elect under
Code Section 171 to amortize premium on mortgage loans originated after
September 27, 1985 under the constant yield method. Amortizable bond premium
will be treated as an offset to interest income on the mortgage loans, rather
than as a separate deduction item. Because substantially all of the borrowers on
the mortgage loans are expected to be individuals, Code Section 171 will not be
available for premium on mortgage loans originated on or prior to September 27,
1985. Premium with respect to those mortgage loans may be deductible in
accordance with a reasonable method regularly employed by the holder of the
mortgage loans. The allocation of a premium pro rata among principal payments
should be considered a reasonable method. However, the Internal Revenue Service
may argue that a premium should be allocated in a different manner, such as
allocating the premium entirely to the final payment of principal.

     Limitations on Offset or Exemption of REMIC Income. A portion or all of the
REMIC taxable income includible in determining the federal income tax liability
of a Residual Holder will be subject to special treatment. That portion,
referred to as the "excess inclusion," is equal to the excess of REMIC taxable
income for the calendar quarter allocable to a Residual Security over the daily
accruals for each quarterly period of:

     (1) 120% of the long-term applicable federal rate that would have applied
to the Residual Security if it were a debt instrument on the Startup Day under
Code Section 1274(d), multiplied by

     (2) the adjusted issue price of the Residual Security at the beginning of
each quarterly period.


                                      -146-




<Page>



     For this purpose, the adjusted issue price of a Residual Security at the
beginning of a quarter is the issue price of the Residual Security, plus the
amount of the daily accruals of REMIC income described in this paragraph for all
prior quarters, decreased by any distributions made with respect to the Residual
Security prior to the beginning of each quarterly period. Accordingly, the
portion of the REMIC Pool's taxable income that will be treated as excess
inclusions will be a larger portion of income as the adjusted issue price of the
Residual Securities diminishes.

     The portion of a Residual Holder's REMIC taxable income consisting of the
excess inclusions generally may not be offset by other deductions, including net
operating loss carryforwards, on the Residual Holder's return. However, net
operating loss carryovers are determined without regard to excess inclusion
income. Further, if the Residual Holder is an organization subject to the tax on
unrelated business income imposed by Code Section 511, the Residual Holder's
excess inclusions will be treated as unrelated business taxable income of that
Residual Holder for purposes of Code Section 511. In addition, REMIC taxable
income is subject to 30% withholding tax with respect to certain persons who are
not U.S. Persons and the portion of the REMIC taxable income attributable to
excess inclusions is not eligible for any reduction in the rate of withholding
tax, by treaty or otherwise. See "--Taxation of Certain Foreign Investors--
Residual Securities" below. Finally, if a real estate investment trust or a
regulated investment company owns a Residual Security, a portion, allocated
under Treasury regulations yet to be issued, of dividends, paid by the real
estate investment trust or regulated investment company

     (1) could not be offset by net operating losses of its shareholders,

     (2) would constitute unrelated business taxable income for tax-exempt
shareholders, and

     (3) would be ineligible for reduction of withholding to certain persons who
are not U.S. Persons.

     Alternative minimum taxable income for a Residual Holder is determined
without regard to the special rule, discussed above, that taxable income cannot
be less than excess inclusions. A Residual Holder's alternative minimum taxable
income for a taxable year cannot be less than the excess inclusions for the
year. The amount of any alternative minimum tax net operating loss deduction




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 245 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 404 of 512


must be computed without regard to any excess inclusions.

     Tax-Related Restrictions on Transfer of Residual Securities. Disqualified
Organizations. If any legal or beneficial interest in a Residual Security is
transferred to a Disqualified Organization, a tax would be imposed in an amount
equal to the product of:

     (1) the present value of the total anticipated excess inclusions with
respect to a Residual Security for periods after the transfer and

     (2) the highest marginal federal income tax rate applicable to
corporations.

     The REMIC Regulations provide that the anticipated excess inclusions are
based on actual prepayment experience to the date of the transfer and projected
payments based on the


                                        -147-




<Page>



Prepayment Assumption. The present value rate equals the applicable federal rate
under Code Section 1274(d) as of the date of the transfer for a term ending with
the last calendar quarter in which excess inclusions are expected to accrue.
This rate is applied to the anticipated excess inclusions from the end of the
remaining calendar quarters in which they arise to the date of the transfer.
This tax generally would be imposed on the transferor of the Residual Security,
except that where a transfer is through an agent, including a broker, nominee,
or other middleman, for a Disqualified Organization, the tax would instead be
imposed on the agent. However, a transferor of a Residual Security would in no
event be liable for this tax with respect to a transfer if the transferee
furnished to the transferor an affidavit stating that the transferee is not a
Disqualified Organization and, as of the time of the transfer, the transferor
does not have actual knowledge that the affidavit is false. The tax also may be
waived by the Internal Revenue Service if the Disqualified Organization promptly
disposes of the Residual Security and the transferor pays income tax at the
highest corporate rate on the excess inclusion for the period the Residual
Security is actually held by the Disqualified Organization.

     In addition, if a "Pass-Through Entity," as defined in the second
succeeding paragraph, has excess inclusion income with respect to a Residual
Security during a taxable year and a Disqualified Organization is the record
holder of an equity interest in that entity, then a tax is imposed on that
entity equal to the product of:

     (1) the amount of excess inclusions that are allocable to the interest in
the Pass-Through Entity during the period that interest is held by the
Disqualified Organization, and

     (2) the highest marginal federal corporate income tax rate. That tax would
be deductible from the ordinary gross income of the Pass-Through Entity for the
taxable year.

The Pass-Through Entity would not be liable for the tax if it received an
affidavit from the record holder that it is not a Disqualified Organization or
stating the holder's taxpayer identification number and, during the period the
person is the record holder of the Residual Security, the Pass-Through Entity
does not have actual knowledge that the affidavit is false.

     If an "electing large partnership," as defined in the immediately
succeeding paragraph, holds a Residual Security, all interests in the electing
large partnership are treated as held by Disqualified Organizations for purposes
of the tax imposed on a Pass-Through Entity by Section 860E(c) of the Code. An
exception to this tax, otherwise available to a Pass-Through Entity that is
furnished certain affidavits by record holders of interests in the entity and
that does not know the affidavits are false, is not available to an electing
large partnership.

     For these purposes,

     (1) "Disqualified Organization" means:

          (a) the United States,

          (b) any state or political subdivision of the United States or any
     state,

          (c) any foreign government,


                                        -148-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 246 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 405 of 512



          (d) any international organization,

          (e) any agency or instrumentality of any of the foregoing,

          (f) any cooperative organization furnishing electric energy or
     providing telephone service or persons in rural areas as described in Code
     Section 1381(a)(2)(C), and

          (g) any   organization, other than a farmers' cooperative described in
     Code Section   531, that is exempt from taxation under the Code unless the
     organization   is subject to the tax on unrelated business income imposed by
     Code Section   511.

However, the term does not include an instrumentality if all of its activities
are subject to tax and a majority of its board of directors is not selected by
the governmental entity.

     (2) "Pass-Through Entity" means any regulated investment company, real
estate investment trust, common trust fund, partnership, trust or estate and
certain corporations operating on a cooperative basis. Except as may be provided
in Treasury regulations, any person holding an interest in a Pass-Through Entity
as a nominee for another will, with respect to the interest, be treated as a
Pass-Through Entity; and

     (3) an "electing large partnership" means any partnership having more than
100 members during the preceding tax year, other than certain service
partnerships and commodity pools, which elects to apply certain simplified
reporting provisions under the Code.

     The applicable agreement with respect to a series will provide that no
legal or beneficial interest in a Residual Security may be transferred or
registered unless:

     (1) the proposed transferee furnished to the transferor and the trustee an
affidavit providing its taxpayer identification number and stating that the
transferee is the beneficial owner of the Residual Security and is not a
Disqualified Organization and is not purchasing the Residual Security on behalf
of a Disqualified Organization, i.e., as a broker, nominee or middleman of the
Disqualified Organization; and

     (2) the transferor provides a statement in writing to the trustee that it
has no actual knowledge that the affidavit is false.

     Moreover, the related agreement will provide that any attempted or
purported transfer in violation of these transfer restrictions will be null and
void and will vest no rights in any purported transferee. Each Residual Security
with respect to a series will bear a legend referring to the restrictions on
transfer. Each Residual Holder will be deemed to have agreed, as a condition of
ownership of a Residual Security, to any amendments to the related agreement
required under the Code or applicable Treasury regulations to effectuate the
foregoing restrictions. Information necessary to compute an applicable excise
tax must be furnished to the Internal Revenue Service and to the requesting
party within 60 days of the request, and the depositor or the trustee may charge
a fee for computing and providing this information.


                                        -149-




<Page>



     Noneconomic Residual Interests. The REMIC Regulations would disregard
certain transfers of Residual Securities, in which case the transferor would
continue to be treated as the owner of the Residual Securities and thus would
continue to be subject to tax on its allocable portion of the net income of the
REMIC Pool. Under the REMIC Regulations, a transfer of a "noneconomic residual
interest," as defined in the following sentence, to a Residual Holder, other
than a Residual Holder who is not a U.S. Person, is disregarded for all federal
income tax purposes if a significant purpose of the transferor is to impede the
assessment or collection of tax. A residual interest in a REMIC, including a
residual interest with a positive value at issuance, is a "noneconomic residual
interest" unless, at the time of the transfer:

     (1) the present value of the expected future distributions on the residual
interest at least equals the product of the present value of the anticipated
excess inclusions and the highest corporate income tax rate in effect for the
year in which the transfer occurs, and

     (2) the transferor reasonably expects that the transferee will receive
distributions from the REMIC at or after the time at which taxes accrue on the
anticipated excess inclusions in an amount sufficient to satisfy the accrued
taxes on each excess inclusion.

     The anticipated excess inclusions and the present value rate are determined
in the same manner as set forth above under "--Disqualified Organizations." The




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 247 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 406 of 512


REMIC Regulations explain that a significant purpose to impede the assessment or
collection of tax exists if the transferor, at the time of the transfer, either
knew or should have known that the transferee would be unwilling or unable to
pay taxes due on its share of the taxable income of the REMIC. A safe harbor is
provided if:

     (1) the transferor

          (a) conducted, at the time of the transfer, a reasonable investigation
     of the financial condition of the transferee,

          (b) found that the transferee historically paid its debts as they came
     due, and

          (c) found no significant evidence to indicate that the transferee
     would not continue to pay its debts as they came due in the future,

     (2) the transferee represents to the transferor that it understands that,
as the holder of the non-economic residual interest, the transferee may incur
liabilities in excess of any cash flows generated by the interest and that the
transferee intends to pay taxes associated with holding the residual interest as
they become due, and

     (3) the transferee represents to the transferor that it will not cause
income from the Residual Security to be attributable to a foreign permanent
establishment or fixed base, within the meaning of an applicable income tax
treaty, of the transferee or any other person, and the Residual Security, is, in
fact, not transferred to such permanent establishment or fixed base, and


                                      -150-




<Page>



     (4) one of the following two tests is satisfied: either

          (a) the present value of the anticipated tax liabilities associated
     with holding the noneconomic residual interest does not exceed the sum of:

               (i) the present value of any consideration given to the
          transferee to acquire the interest;

               (ii) the present value of the expected future distributions on
          the interest; and

               (iii) the present value of the anticipated tax savings associated
          with holding the interest as the REMIC generates losses.

     For purposes of the computations under this alternative, the transferee is
presumed to pay tax at the highest corporate rate (currently 35%) or, in certain
circumstances the alternative minimum tax rate. Further, present values
generally are computed using a discount rate equal to the short-term federal
rate set forth in Section 1274(d) of the Code, for the month of such transfer
and the compounding period used by the transferee; or


          (b) (i) the transferee must be a domestic "C" corporation (other than
     a corporation exempt from taxation or a regulated investment company or
     real estate investment trust) that meets certain gross and net asset tests
     (generally, $100 million of gross assets and $10 million of net assets for
     the current year and the two preceding fiscal years);

               (ii) the transferee must agree in writing that it will transfer
          the residual interest only to a subsequent transferee that is an
          eligible corporation and meets the requirements for a safe harbor
          transfer; and

               (iii) the facts and circumstances known to the transferor on or
          before the date of the transfer must not reasonably indicate that the
          taxes associated with ownership of the residual interest will not be
          paid by the transferee.

     Because these rules are not mandatory but would provide safe harbor
protection, the related pooling and servicing agreement will not require that
clause (a) or (b) be met as a condition to transfer of a Residual Security.
Holders of Residual Securities are advised to consult their tax advisors as to
whether or in what amount any such payment should be make upon transfer thereof.

     Foreign Investors. The REMIC Regulations provide that the transfer of a
Residual Security that has "tax avoidance potential" to a "foreign person" will
be disregarded for all federal tax purposes. This rule appears intended to apply
to a transferee who is not a U.S. Person, unless that transferee's income is
effectively connected with the conduct of a trade or business within the United
States. A Residual Security is deemed to have tax avoidance potential unless, at
the time of the transfer:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 248 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 407 of 512


                                      -151-




<Page>



     (1) the future value of expected distributions equals at least 30% of the
anticipated excess inclusions after the transfer, and

     (2) the transferor reasonably expects that the transferee will receive
sufficient distributions from the REMIC Pool at or after the time at which the
excess inclusions accrue and prior to the end of the next succeeding taxable
year for the accumulated withholding tax liability to be paid.

     If the non-U.S. Person transfers the Residual Security back to a U.S.
Person, the transfer will be disregarded and the foreign transferor will
continue to be treated as the owner unless arrangements are made so that the
transfer does not have the effect of allowing the transferor to avoid tax on
accrued excess inclusions.

     The prospectus supplement relating to the securities of a series may
provide that a Residual Security may not be purchased by or transferred to any
person that is not a U.S. Person or may describe the circumstances and
restrictions pursuant to which a transfer may be made.

     Sale or Exchange of a Residual Security. If the sale or exchange of a
Residual Security occurs, the Residual Holder will recognize gain or loss equal
to the excess, if any, of the amount realized over the adjusted basis, as
described above under "--Taxation of Owners of Residual Securities--Basis and
Losses," of a Residual Holder in a Residual Security at the time of the sale or
exchange. In addition to reporting the taxable income of the REMIC Pool, a
Residual Holder will have taxable income to the extent that any cash
distribution to it from the REMIC Pool exceeds the adjusted basis on that
distribution date. Income will be treated as gain from the sale or exchange of
the Residual Holder's Residual Security. As a result, if the Residual Holder has
an adjusted basis in its Residual Security remaining when its interest in the
REMIC Pool terminates, and if it holds the Residual Security as a capital asset
under Code Section 1221, then it will recognize a capital loss at that time in
the amount of the remaining adjusted basis.

     Any gain on the sale of a Residual Security will be treated as ordinary
income

     (1) if a Residual Security is held as part of a "conversion transaction" as
defined in Code Section 1258(c), up to the amount of interest that would have
accrued on the Residual Holder's net investment in the conversion transaction at
120% of the appropriate applicable federal rate in effect at the time the
taxpayer entered into the transaction minus any amount previously treated as
ordinary income with respect to any prior disposition of property that was held
as a part of the transaction or

     (2) in the case of a non-corporate taxpayer, to the extent that taxpayer
has made an election under Code Section 163(d)(4) to have net capital gains
taxed as investment income at ordinary income rates.

In addition, gain or loss recognized from the sale of a Residual Security by
certain banks or thrift institutions will be treated as ordinary income or loss
pursuant to Code Section 582(c).

     The conference committee report to the 1986 Act provides that, except as
provided in Treasury regulations yet to be issued, the wash sale rules of Code
Section 1091 will apply to dispositions of Residual Securities. These wash sale
rules will apply where the seller of the


                                      -152-




<Page>



Residual Security, during the period beginning six months before the sale or
disposition of the Residual Security and ending six months after the sale or
disposition of the Residual Security, acquires, or enters into any other
transaction that results in the application of Code Section 1091, any residual
interest in any REMIC or any interest in a "taxable mortgage pool," such as a
non-REMIC owner trust, that is economically comparable to a Residual Security.

     Mark to Market Regulations. Regulations under Code Section 475 relating to
the requirement that a securities dealer mark to market securities held for sale
to customers provide that a Residual Security is not treated as a security and
thus may not be marked to market.

Taxes That May Be Imposed on the REMIC Pool

     Prohibited Transactions. Income from certain transactions by the REMIC




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 249 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 408 of 512


Pool, called prohibited transactions, will not be part of the calculation of
income or loss includible in the federal income tax returns of Residual Holders,
but rather will be taxed directly to the REMIC Pool at a 100% rate. Prohibited
transactions generally include:

     (1) the disposition of a qualified mortgage other than for:

          (a) substitution within two years of the Startup Day for a defective,
     including a defaulted, obligation, or repurchase in lieu of substitution of
     a defective, including a defaulted, obligation at any time, or for any
     qualified mortgage within three months of the Startup Day,

          (b) foreclosure, default, or imminent default of a qualified mortgage,

          (c) bankruptcy or insolvency of the REMIC Pool, or

          (d) a qualified (complete) liquidation,

     (2) the receipt of income from assets that are not the type of mortgages or
investments that the REMIC Pool is permitted to hold,

     (3) the receipt of compensation for services, or

     (4) the receipt of gain from disposition of cash flow investments other
than pursuant to a qualified liquidation.

     Regardless of clauses (1) and (4) above, it is not a prohibited transaction
to sell REMIC Pool property to prevent a default on Regular Securities as a
result of a default on qualified mortgages or to facilitate a clean-up call
--generally, an optional termination to save administrative costs when no more
than a small percentage of the securities is outstanding. The REMIC Regulations
indicate that the modification of a mortgage loan generally will not be treated
as a disposition if it is occasioned by

     (1) a default or reasonably foreseeable default,

     (2) an assumption of the mortgage loan,


                                         -153-




<Page>



     (3) the waiver of a due-on-sale or due-on-encumbrance clause, or

     (4) the conversion of an interest rate by a borrower pursuant to the terms
of a convertible adjustable rate mortgage loan.

     Contributions   to the REMIC Pool After the Startup Day. In general, the
REMIC Pool will be   subject to a tax at a 100% rate on the value of any property
contributed to the   REMIC Pool after the Startup Day. Exceptions are provided for
cash contributions   to the REMIC Pool

     (1) during the three months following the Startup Day,

     (2) made to a qualified Reserve Fund by a Residual Holder,

     (3) in the nature of a guarantee,

     (4) made to facilitate a qualified liquidation or clean-up call, and

     (5) as otherwise permitted in Treasury regulations yet to be issued. We do
not a nticipate that there will be any contributions to the REMIC Pool after the
Startup Day.

     Net Income from Foreclosure Property. The REMIC Pool will be subject to
federal income tax at the highest corporate rate on "net income from foreclosure
property," determined by reference to the rules applicable to real estate
investment trusts. Generally, property acquired by deed in lieu of foreclosure
would be treated as "foreclosure property" until the close of the third calendar
year following the year of acquisition, with a possible extension. Net income
from foreclosure property generally means gain from the sale of a foreclosure
property that is inventory property and gross income from foreclosure property
other than qualifying rents and other qualifying income for a real estate
investment trust. We do not anticipate that the REMIC Pool will have any taxable
net income from foreclosure property.

Liquidation of the REMIC Pool

     If a REMIC Pool adopts a plan of complete liquidation, within the meaning
of Code Section 860F(a)(4)(A)(i), which may be accomplished by designating in
the REMIC Pool's final tax return a date on which the adoption is deemed to
occur, and sells all of its assets, other than cash, within a 90-day period
beginning on that date, the REMIC Pool will not be subject to the prohibited
transaction rules on the sale of its assets, provided that the REMIC Pool
credits or distributes in liquidation all of the sale proceeds plus its cash,
other than amounts retained to meet claims, to holders of Regular Securities and




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt         7/20/2020
                                                                       Page 250 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 409 of 512


Residual Holders within the 90-day period.

Administrative Matters

     The REMIC Pool will be required to maintain its books on a calendar year
basis and to file federal income tax returns for federal income tax purposes in
a manner similar to a partnership. The form for the income tax return is Form
1066, U.S. Real Estate Mortgage Investment Conduit REMIC Income Tax Return. The
trustee will be required to sign the REMIC Pool's returns. Treasury regulations
provide that, except where there is a single Residual Holder for an entire
taxable year, the REMIC Pool will be subject to the procedural and
administrative


                                      -154-




<Page>



rules of the Code applicable to partnerships, including the determination by the
Internal Revenue Service of any adjustments to, among other things, items of
REMIC income, gain, loss, deduction, or credit in a unified administrative
proceeding. The master servicer will be obligated to act as "tax matters
person," as defined in applicable Treasury regulations, with respect to the
REMIC Pool as agent of the Residual Holder holding the largest percentage
interest in the Residual Securities. If the Code or applicable Treasury
regulations do not permit the master servicer to act as tax matters person in
its capacity as agent of the Residual Holder, the Residual Holder or the other
person specified pursuant to Treasury regulations will be required to act as tax
matters person.

Limitations on Deduction of Certain Expenses

     An investor who is an individual, estate, or trust will be subject to
limitation with respect to certain itemized deductions described in Code Section
67, to the extent that these itemized deductions, in the aggregate, do not
exceed 2% of the investor's adjusted gross income. In addition, Code Section 68
provides that itemized deductions otherwise allowable for a taxable year of an
individual taxpayer will be reduced by the lesser of:

     (1) 3% of the excess, if any, of adjusted gross income over a threshold
amount adjusted annually for inflation, or

     (2) 80% of the amount of itemized deductions otherwise allowable for the
year.

However, the Code Section 68 reduction of allowable itemized deductions will be
phased out beginning in 2006 and eliminated after 2009.

     In the case of a REMIC Pool, these deductions may include deductions under
Code Section 212 for the Servicing Fee and all administrative and other expenses
relating to the REMIC Pool, or any similar expenses allocated to the REMIC Pool
with respect to a regular interest it holds in another REMIC. These investors
who hold REMIC Securities either directly or indirectly through certain
Pass-Through Entities may have their pro rata share of expenses allocated to
them as additional gross income, but may be subject to a limitation on
deductions. In addition, these expenses are not deductible at all for purposes
of computing the alternative minimum tax, and may cause investors of this type
to be subject to significant additional tax liability. Temporary Treasury
regulations provide that the additional gross income and corresponding amount of
expenses generally are to be allocated entirely to the holders of Residual
Securities in the case of a REMIC Pool that would not qualify as a fixed
investment trust in the absence of a REMIC election. However, this additional
gross income and limitation on deductions will apply to the allocable portion of
these expenses to holders of Regular Securities, as well as holders of Residual
Securities, where Regular Securities are issued in a manner that is similar to
pass-through certificates in a fixed investment trust. Generally, all these
expenses will be allocable to the Residual Securities. In general, the allocable
portion will be determined based on the ratio that a REMIC Holder's income,
determined on a daily basis, bears to the income of all holders of Regular
Securities and Residual Securities with respect to a REMIC Pool. As a result,
individuals, estates or trusts holding REMIC Securities, either directly or
indirectly through a grantor trust, partnership, S corporation, REMIC, or
certain other Pass-Through Entities described in the foregoing temporary
Treasury regulations, may have taxable


                                      -155-




<Page>



income in excess of the interest income at the pass-through rate on Regular
Securities that are issued in a single class or otherwise consistently with




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 251 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 410 of 512


fixed investment trust status or in excess of cash distributions for the related
period on Residual Securities.

Taxation of Certain Foreign Investors

     Regular Securities. Interest, including original issue discount,
distributable to Regular Securityholders who are non-resident aliens, foreign
corporations, or other non-U.S. Persons, will be considered "portfolio interest"
and, therefore, generally will not be subject to 30% United States withholding
tax, provided that the non-U.S. Person:

     (1) is not a "10-percent shareholder" within the meaning of Code Section
871(h)(3)(B) or a controlled foreign corporation described in Code Section
881(c)(3)(C), and

     (2) provides the trustee, or the person who would otherwise be required to
withhold tax from the distributions under Code Section 1441 or 1442, with an
appropriate statement, signed under penalties of perjury, identifying the
beneficial owner and stating, among other things, that the beneficial owner of
the Regular Security is a non-U.S. Person.

     If the signed statement, or any other required statement, is not provided,
30% withholding will apply unless reduced or eliminated pursuant to an
applicable tax treaty or unless the interest on the Regular Security is
effectively connected with the conduct of a trade or business within the United
States by the non-U.S. Person. In the latter case, the non-U.S. Person will be
subject to United States federal income tax at regular rates.

     In the case of Regular Securities held by a foreign partnership, Treasury
Regulations require that:

     (1) the certification described above be provided by the partners rather
than by the foreign partnership and

     (2) the partnership provide certain information, including a United States
taxpayer identification number.

     In addition, a look-through rule applies in the case of tiered
partnerships. Investors who are non-U.S. Persons should consult their own tax
advisors regarding the specific tax consequences to them of owning a Regular
Security and the certification requirements of the Code and Regulations.

     Residual Securities. The Conference Committee Report to the 1986 Act
indicates that amounts paid to Residual Holders who are non-U.S. Persons
generally should be treated as interest for purposes of the 30%, or lower treaty
rate, United States withholding tax. Treasury regulations provide that amount
distributed to Residual Holders may qualify as "portfolio interest," subject to
the conditions described in "Regular Securities" above, but only to the extent
that:

     (1) the mortgage loans were issued after July 18, 1984 and


                                        -156-




<Page>



     (2) the trust fund or segregated pool of assets in that trust fund, as to
which a separate REMIC election will be made, to which the Residual Security
relates, consists of obligations issued in "registered form" within the meaning
of Code Section 163(f)(1).

     Generally, mortgage loans will not be, but regular interests in another
REMIC Pool will be, considered obligations issued in registered form.
Furthermore, Residual Holders will not be entitled to any exemption from the 30%
withholding tax, or lower treaty rate to the extent of that portion of REMIC
taxable income that constitutes an "excess inclusion." See "--Taxation of Owners
of Residual Securities--Limitations on Offset or Exemption of REMIC Income" in
this prospectus. If the amounts paid to Residual Holders who are non-U.S.
Persons are effectively connected with the conduct of a trade or business within
the United States by non-U.S. Persons, 30% or lower treaty rate withholding will
not apply. Instead, the amounts paid to the non-U.S. Persons will be subject to
United States federal income tax at regular rates. If 30% or lower treaty rate
withholding is applicable, those amounts generally will be taken into account
for purposes of withholding only when paid or otherwise distributed, or when the
Residual security is disposed of, under rules similar to withholding upon
disposition of debt instruments that have original issue discount. See
"--Tax-Related Restrictions on Transfer of Residual Securities--Foreign
Investors" above concerning the disregard of certain transfers having "tax
avoidance potential." Investors who are non-U.S. Persons should consult their
own tax advisors regarding the specific tax consequences to them of owning
Residual Securities.

Backup Withholding

     Distributions made on the Regular Securities, and proceeds from the sale of
the Regular Securities to or through certain brokers, may be subject to a




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 252 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 411 of 512


"backup" withholding tax under Code Section 3406 of 28% (which rate will be
increased to 31% after 2010) on "reportable payments." Reportable payments
include interest distributions, original issue discount, and, under certain
circumstances, principal distributions, unless the Regular Holder complies with
certain reporting and/or certification procedures. These reporting and/or
certification procedures include the provision of its taxpayer identification
number to the trustee, its agent or the broker who effected the sale of the
Regular Security, or the holder is otherwise an exempt recipient under
applicable provisions of the Code. Any amounts to be withheld from distribution
on the Regular Securities would be refunded by the Internal Revenue Service or
allowed as a credit against the Regular Holder's federal income tax liability.
The New Regulations change certain of the rules relating to certain presumptions
relating to information reporting and backup withholding. Investors are urged to
contact their own tax advisors regarding the application to them of backup
withholding and information reporting.

Reporting Requirements

     Reports of accrued interest, original issue discount and information
necessary to compute the accrual of market discount will be made annually to the
Internal Revenue Service and to individuals, estates, non-exempt and
non-charitable trusts, and partnerships who are either holders of record of
Regular Securities or beneficial owners who own Regular Securities through a
broker or middleman as nominee. All brokers, nominees and all other non-exempt
holders of record of Regular Securities, including


                                         -157-




<Page>



     o    corporations,

     o    non-calendar year taxpayers,

     o    securities or commodities dealers,

     o    real estate investment trusts,

     o    investment companies,

     o    common trust funds,

     o    thrift institutions and

     o    charitable trusts,

may request information for any calendar quarter by telephone or in writing by
contacting the person designated in Internal Revenue Service Publication 938
with respect to a particular series of Regular Securities. Holders through
nominees must request information from the nominee.

     The Internal Revenue Service's Form 1066 has an accompanying Schedule Q,
Quarterly Notice to Residual Interest Holders of REMIC Taxable Income or Net
Loss Allocation.

     Treasury regulations require that Schedule Q be furnished by the REMIC Pool
to each Residual Holder by the end of the month following the close of each
calendar quarter --41 days after the end of a quarter under proposed Treasury
regulations-- in which the REMIC Pool is in existence. Treasury regulations
require that, in addition to the foregoing requirements, information must be
furnished quarterly to Residual Holders, furnished annually, if applicable, to
holders of Regular Securities, and filed annually with the Internal Revenue
Service concerning Code Section 67 expenses as, as described under
"--Limitations on Deduction of Certain Expenses" above, allocable to the
holders. Furthermore, under the regulations, information must be furnished
quarterly to Residual Holders, furnished annually to holders of Regular
Securities, and filed annually with the Internal Revenue Service concerning the
percentage of the REMIC Pool's assets meeting the qualified asset tests
described above under "--Characterization of Investments in REMIC Securities."

                                Grantor Trust Funds

Classification of Grantor Trust Funds

     With respect to each series of Grantor Trust Securities, Tax Counsel will
deliver an opinion. The opinion will be to the effect that, assuming compliance
with all provisions of the applicable agreement, the related Grantor Trust Fund
will be classified as a grantor trust under subpart E, part I of subchapter J of
Chapter 1 of Subtitle A of the Code and not as a partnership, an association
taxable as a corporation, or a "taxable mortgage pool" within the meaning of
Code Section 7701(i). Accordingly, each holder of a Grantor Trust Security
generally will be treated as the beneficial owner of an undivided interest in
the mortgage loans included in the Grantor Trust Fund.


                                         -158-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 253 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 412 of 512




<Page>



Standard Securities

     General. Where there is no Retained Interest with respect to the mortgage
loans underlying the securities of a series, and where these securities are not
designated as "Stripped Securities," the holder of each security in the series,
referred to in this Prospectus as "Standard Securities," will be treated as the
owner of a pro rata undivided interest in the ordinary income and corpus
portions of the Grantor Trust Fund represented by its Standard Security. As a
result, the holder of these securities will be considered the beneficial owner
of a pro rata undivided interest in each of the mortgage loans, subject to the
discussion below under "--Recharacterization of Servicing Fees." Accordingly,
the holder of a Standard Security of a particular series will be required to
report on its federal income tax return, in accordance with the holder's method
of accounting, its pro rata share of the entire income from the mortgage loans
represented by its Standard Security, including:

     (1) interest at the coupon rate on the mortgage loans,

     (2) original issue discount, if any,

     (3) prepayment fees,

     (4) assumption fees, and

     (5) late payment charges received by the servicer.

     A holder of securities generally will be able to deduct its share of the
servicing fee and all administrative and other expenses of the trust fund in
accordance with its method of accounting, provided that the amounts are
reasonable compensation for services rendered to that Grantor Trust Fund.
However, investors who are individuals, estates or trusts who own securities,
either directly or indirectly through certain pass-through entities, will be
subject to limitation with respect to certain itemized deductions described in
Code Section 67, including deductions under Code Section 212 for the servicing
fee and all administrative and other expenses of the Grantor Trust Fund, to the
extent that the deductions, in the aggregate, do not exceed two percent of an
investor's adjusted gross income. In addition, Code Section 68 provides that
itemized deductions otherwise allowable for a taxable year of an individual
taxpayer will be reduced by the lesser of:

     (1) 3% of the excess, if any, of adjusted gross income over a threshold
amount adjusted annually for inflation, or

     (2) 80% of the amount of itemized deductions otherwise allowable for that
year.

However, the Code Section 68 reduction of allowable itemized deductions will be
phased out beginning in 2006 and eliminated after 2009.

As a result, investors holding Standard Securities, directly or indirectly
through a Pass-Through Entity, may have aggregate taxable income in excess of
the aggregate amount of cash received on those Standard Securities with respect
to interest at the pass-through rate or as discount income on those Standard
Securities. In addition, the expenses are not deductible at all for purposes of
computing the alternative minimum tax, and may cause the investors to be subject
to


                                      -159-




<Page>



significant additional tax liability. Moreover, where there is Retained Interest
with respect to the mortgage loans underlying a series of securities or where
the servicing fees are in excess of reasonable servicing compensation, the
transaction will be subject to the application of the "stripped bond" and
"stripped coupon" rules of the Code, as described below under "--Stripped
Securities" and "--Recharacterization of Servicing Fees," respectively.

     Tax Status. Tax Counsel has advised the depositor that:

     (1) A Standard Security owned by a "domestic building and loan association"
within the meaning of Code Section 7701(a)(19) will be considered to represent
"loans. . . secured by an interest in real property which is. . . residential
real property" within the meaning of Code Section 7701(a)(19)(C)(v), provided
that the real property securing the mortgage loans represented by that Standard
Security is of the type described in that section of the Code.

     (2) A Standard Security owned by a real estate investment trust will be




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 254 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 413 of 512


considered to represent "real estate assets" within the meaning of Code Section
856(c)(5)(B) to the extent that the assets of the related Grantor Trust Fund
consist of qualified assets. Interest income on the assets will be considered
"interest on obligations secured by mortgages on real property" to that extent
within the meaning of Code Section 856(c)(3)(B).

     (3) A Standard Security owned by a REMIC will be considered to represent an
"obligation, including any participation or certificate of beneficial ownership
in the REMIC, which is principally secured by an interest in real property"
within the meaning of Code Section 860G(a)(3)(A) to the extent that the assets
of the related Grantor Trust Fund consist of "qualified mortgages" within the
meaning of Code Section 860G(a)(3).

     (4) A Standard Security owned by a "financial asset securitization
investment trust" within the meaning of Code Section 860L(a) will be considered
to represent "permitted assets" within the meaning of Code Section 860L(c) to
the extent that the assets of related Grantor Trust Fund consist of "debt
instruments" or other permitted assets within the meaning of Code Section
860L(c).

     Premium and Discount. We advise you to consult with your tax advisors as to
the federal income tax treatment of premium and discount arising either at the
time of initial issuance of Standard Securities or subsequent acquisition.

     Premium. The treatment of premium incurred at the time of the purchase of a
Standard Security will be determined generally as described above under
"--REMICs--Taxation of Owners of Residual Securities --Premium."

     Original Issue Discount. The original issue discount rules of Code Section
1271 through 1275 will be applicable to a holder's interest in those mortgage
loans as to which the conditions for the application of those sections are met.
Rules regarding periodic inclusion of original issue discount income are
applicable to mortgages of corporations originated after May 27, 1969, mortgages
of noncorporate borrowers, other than individuals, originated after July 1,
1982, and mortgages of individuals originated after March 2, 1984. Under the OID
Regulations, an original issue discount could arise by the charging of points by
the originator of the mortgages in an amount greater than the statutory de
minimis exception, including a payment of points that is


                                      -160-




<Page>



currently deductible by the borrower under applicable Code provisions or, under
certain circumstances, by the presence of "teaser" rates on the mortgage loans.
See "--Stripped Securities" below regarding original issue discount on Stripped
Securities.

     Original issue discount generally must be reported as ordinary gross income
as it accrues under a constant interest method that takes into account the
compounding of interest, in advance of the cash attributable to the income.
Unless indicated otherwise in the related prospectus supplement, no prepayment
assumption will be assumed for purposes of the accrual. However, Code Section
1272 provides for a reduction in the amount of original issue discount
includible in the income of a holder of an obligation that acquires the
obligation after its initial issuance at a price greater than the sum of the
original issue price and the previously accrued original issue discount, less
prior payments of principal. Accordingly, if the mortgage loans acquired by a
holder of securities are purchased at a price equal to the then unpaid principal
amount of those mortgage loans, no original issue discount attributable to the
difference between the issue price and the original principal amount of those
mortgage loans, i.e., points, will be includible by the related holder.

     Market Discount. Holders of securities also will be subject to the market
discount rules to the extent that the conditions for application of those
sections are met. Market discount on the mortgage loans will be determined and
will be reported as ordinary income generally in the manner described above
under "--REMICs -- Taxation of Owners of Regular Securities -- Market Discount,"
except that the ratable accrual methods described in those sections will not
apply. Rather, the holder will accrue market discount pro rata over the life of
the mortgage loans, unless the constant yield method is elected. The related
prospectus supplement will specify what, if any, prepayment assumption will be
assumed for purposes of accrual.

     Recharacterization of Servicing Fees. If the servicing fees paid to a
servicer were deemed to exceed reasonable servicing compensation, the amount of
excess would represent neither income nor a deduction to holders of securities.
In this regard, there are no authoritative guidelines for federal income tax
purposes as to either the maximum amount of servicing compensation that may be
considered reasonable in the context of this or similar transactions or whether,
in the case of Standard Securities, the reasonableness of servicing compensation
should be determined on a weighted average or loan-by-loan basis. If a
loan-by-loan basis is appropriate, the likelihood that the applicable amount
would exceed reasonable servicing compensation as to some of the mortgage loans
would be increased. Internal Revenue Service guidance indicates that a servicing
fee in excess of reasonable compensation --"excess servicing"-- will cause the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 255 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 414 of 512


mortgage loans to be treated under the "stripped bond" rules. This guidance
provides safe harbors for servicing deemed to be reasonable and requires
taxpayers to demonstrate that the value of servicing fees in excess of these
applicable amounts is not greater than the value of the services provided.

     Accordingly, if the Internal Revenue Service's approach is upheld, a
Servicer who receives a servicing fee in excess of those amounts would be viewed
as retaining an ownership interest in a portion of the interest payments on the
mortgage loans. Under the rules of Code Section 1286, the separation of
ownership of the right to receive some or all of the interest payments on an
obligation from the right to receive some or all of the principal payments on
the obligation would result in treatment of those mortgage loans as "stripped
coupons" and "stripped


                                      -161-




<Page>



bonds." Subject to the de minimis rule discussed below under "--Stripped
Securities," each stripped bond or stripped coupon could be considered for this
purpose as a non-interest bearing obligation issued on the date of issue of the
Standard Securities, and the original issue discount rules of the Code would
apply to the holder of those securities. While holders of securities would still
be treated as owners of beneficial interests in a grantor trust for federal
income tax purposes, the corpus of the trust could be viewed as excluding the
portion of the mortgage loans the ownership of which is attributed to the
servicer, or as including the portion as a second class of equitable interest.
Applicable Treasury regulations treat an arrangement of this type as a fixed
investment trust, since the multiple classes of trust interests should be
treated as merely facilitating direct investments in the trust assets and the
existence of multiple classes of ownership interests is incidental to that
purpose. In general, a recharacterization should not have any significant effect
on the timing or amount of income reported by a holder of securities, except
that the income reported by a cash method holder may be slightly accelerated.
See "--Stripped Securities" below for a further description of the federal
income tax treatment of stripped bonds and stripped coupons.

     Sale or Exchange of Standard Securities. If a sale or exchange of a
Standard Security occurs, a holder of securities will recognize gain or loss
equal to the difference between the amount realized on the sale and its
aggregate adjusted basis in the mortgage loans and other assets represented by
the security. In general, the aggregate adjusted basis will equal the holder's
cost for the Standard Security, exclusive of accrued interest, increased by the
amount of any income previously reported with respect to the Standard Security
and decreased by the amount of any losses previously reported with respect to
the Standard Security and the amount of any distributions other than accrued
interest received on those securities. Except as provided above with respect to
market discount on any mortgage loans, and except for certain financial
institutions subject to the provisions of Code Section 582(c), any gain or loss
generally would be capital gain or loss if the Standard Security was held as a
capital asset. However, gain on the sale of a Standard Security will be treated
as ordinary income:

     (1) if a Standard Security is held as part of a "conversion transaction" as
defined in Code Section 1258(c), up to the amount of interest that would have
accrued on the holder's net investment in the conversion transaction at 120% of
the appropriate applicable federal rate in effect at the time the taxpayer
entered into the transaction minus any amount previously treated as ordinary
income with respect to any prior disposition of property that was held as part
of that transaction or

     (2) in the case of a non-corporate taxpayer, to the extent the taxpayer has
made an election under Code Section 163(d)(4) to have net capital gains taxed as
investment income at ordinary income rates.

     Capital gains of noncorporate taxpayers generally are subject to a lower
maximum tax rate than ordinary income of the taxpayers for capital assets held
for more than one year. The maximum tax rate for corporations is the same with
respect to both ordinary income and capital gains.

     Holders that recognize a loss on a sale or exchange of a Standard Security
for federal income tax purposes in excess of certain threshold amounts should
consult their tax advisors as


                                      -162-




<Page>



to the need to file IRS Form 8886 (disclosing certain potential tax shelters) on
their federal income tax returns.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 256 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 415 of 512


Stripped Securities

     General. Pursuant to Code Section 1286, the separation of ownership of the
right to receive some or all of the principal payments on an obligation from
ownership of the right to receive some or all of the interest payments results
in the creation of "stripped bonds" with respect to principal payments and
"stripped coupons" with respect to interest payments. For purposes of this
discussion, securities that are subject to those rules will be referred to as
"Stripped Securities." The securities will be subject to those rules if:

     (1) the Depositor or any of its affiliates retains, for its own account or
for purposes of resale, in the form of Retained Interest, or otherwise, an
ownership interest in a portion of the payments on the mortgage loans,

     (2) the depositor or any of its affiliates is treated as having an
ownership interest in the mortgage loans to the extent it is paid or retains
servicing compensation in an amount greater than reasonable consideration for
servicing the mortgage loans (see "--Standard Securities -- Recharacterization
of Servicing Fees"), and

     (3) a class of securities are issued in two or more classes or subclasses
representing the right to non-pro-rata percentages of the interest and principal
payments on the mortgage loans.

     In general, a holder of a Stripped Security will be considered to own
"stripped bonds" with respect to its pro rata share of all or a portion of the
principal payments on each mortgage loan and/or "stripped coupons" with respect
to its pro rata share of all or a portion of the interest payments on each
mortgage loan, including the Stripped Security's allocable share of the
servicing fees paid to a servicer, to the extent that those fees represent
reasonable compensation for services rendered. See the discussion above under
"--Standard Securities--Recharacterization of Servicing Fees." Although not free
from doubt, for purposes of reporting to holders of Stripped Securities, the
servicing fees will be allocated to the classes of Stripped Securities in
proportion to the distributions to the classes for the related period or
periods. The holder of a Stripped Security generally will be entitled to a
deduction each year in respect of the servicing fees, as described above under
"--Standard Securities--General," subject to the limitation described in that
section.

     Code Section 1286 treats a stripped bond or a stripped coupon generally as
an obligation issued on the date that the stripped interest is purchased.
Although the treatment of Stripped Securities for federal income tax purposes is
not clear in certain respects, particularly where Stripped Securities are issued
with respect to a mortgage pool containing variable-rate mortgage loans, the
depositor has been advised by counsel that:

     (1) the Grantor Trust Fund will be treated as a grantor trust under subpart
E, Part I of subchapter J of Chapter 1 of Subtitle A the Code and not as an
association taxable as a corporation or a "taxable mortgage pool" within the
meaning of Code Section 7701(i), and


                                      -163-




<Page>



     (2) each Stripped Security should be treated as a single installment
obligation for purposes of calculating original issue discount and gain or loss
on disposition.

     This treatment is based on the interrelationship of Code Section 1286, Code
Sections 1272 through 1275, and the OID Regulations. Although it is possible
that computations with respect to Stripped Securities could be made in one of
the ways described below under "--Possible Alternative Characterizations," the
OID Regulations state, in general, that two or more debt instruments issued by a
single issuer to a single investor in a single transaction should be treated as
a single debt instrument. Accordingly, for original issue discount purposes, all
payments on any Stripped Securities should be aggregated and treated as though
they were made on a single debt instrument. The applicable agreement will
require that the trustee make and report all computations described below using
this aggregate approach, unless substantial legal authority requires otherwise.

     Furthermore, Treasury regulations provide for treatment of a Stripped
Security as a single debt instrument issued on the date it is purchased for
purposes of calculating any original issue discount. In addition, under those
regulations, a Stripped Security that represents a right to payments of both
interest and principal may be viewed either as issued with original issue
discount or market discount, as described below, at a de minimis original issue
discount, or, presumably, at a premium. This treatment indicates that the
interest component of a Stripped Security of this type would be treated as
qualified stated interest under the OID Regulations, assuming it is not an
interest-only or super-premium Stripped Security. Further, these regulations
provide that the purchaser of a Stripped Security will be required to account
for any discount as market discount rather than original issue discount if
either:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 257 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 416 of 512


     (1) the initial discount with respect to the Stripped Security was treated
as zero under the de minimis rule, or

     (2) no more than 100 basis points in excess of reasonable servicing is
stripped off the related mortgage loans. Any market discount would be reportable
as described above under "--REMICs--Taxation of Owners of Regular
Securities--Market Discount," without regard to the de minimis rule described in
this prospectus, assuming that a prepayment assumption is employed in that
computation.

     Status of Stripped Securities. No specific legal authority exists as to
whether the character of the Stripped Securities, for federal income tax
purposes, will be the same as that of the mortgage loans. Although the issue is
not free from doubt, counsel has advised the depositor that Stripped Securities
owned by applicable holders should be considered to represent

     (1) "real estate assets" within the meaning of Code Section 856(c)(4)(A),

     (2) "obligation[s]. . . principally secured by an interest in real
property" within the meaning of Code Section 860G(a)(3)(A), and

     (3) "loans. . . secured by an interest in real property" within the meaning
of Code Section 7701(a)(19)(C)(v).


                                      -164-




<Page>



Interest including original issue discount income attributable to Stripped
Securities should be considered to represent "interest on obligations secured by
mortgages on real property" within the meaning of Code Section 856(c)(3)(B),
provided that in each case the mortgage loans and interest on those mortgage
loans qualify for this tax treatment. See "--Standard Securities -- Tax Status"
above.

     Taxation of Stripped Securities. Original Issue Discount. Except as
described above under "General," each Stripped Security will be considered to
have been issued at an original issue discount for federal income tax purposes.
Original issue discount with respect to a Stripped Security must be included in
ordinary income as it accrues, in accordance with a constant yield method that
takes into account the compounding of interest, which may be prior to the
receipt of the cash attributable to that income. Based in part on the issue
discount required to be included in the income of a holder of a Stripped
Security in any taxable year likely will be computed generally as described
above under "--REMICs--Taxation of Owner of Regular Securities -- Original Issue
Discount" and "-- Variable Rate Regular Securities." However, with the apparent
exception of a Stripped Security qualifying as a market discount obligation as
described above under "-- General," the issue price of a Stripped Security will
be the purchase price paid by each holder of the Stripped Security. The stated
redemption price at maturity will include the aggregate amount of the payments
to be made on the Stripped Security to the holder of securities, presumably
under the Prepayment Assumption, other than qualified stated interest.

     If the mortgage loans prepay at a rate either faster or slower than that
under the Prepayment Assumption, a holder's recognition of original issue
discount will be either accelerated or decelerated and the amount of the
original issue discount will be either increased or decreased depending on the
relative interests in principal and interest on each mortgage loan represented
by the holder's Stripped Security. While the matter is not free from doubt, the
holder of a Stripped Security should be entitled in the year that it becomes
certain, assuming no further prepayments, that the holder will not recover a
portion of its adjusted basis in that Stripped Security to recognize a loss,
which may be a capital loss, equal to that portion of unrecoverable basis.

     As an alternative to the method described above, the fact that some or all
of the interest payments with respect to the Stripped Securities will not be
made if the mortgage loans are prepaid could lead to the interpretation that
those interest payments are "contingent" within the meaning of the OID
Regulations. The OID Regulations, as they relate to the treatment of contingent
interest, are by their terms not applicable to prepayable securities such as the
Stripped Securities. However, if final regulations dealing with contingent
interest with respect to the Stripped Securities apply the same principles as
the OID Regulations, those regulations may lead to different timing of income
inclusion that would be the case under the OID Regulations. Furthermore,
application of those principles could lead to the characterization of gain on
the sale of contingent interest Stripped Securities as ordinary income.
Investors should consult their tax advisors regarding the appropriate tax
treatment of Stripped Securities.

     Sale or Exchange of Stripped Securities. Sale or exchange of a Stripped
Security prior to its maturity will result in gain or loss equal to the
difference, if any, between the amount received and the holder's adjusted basis
in that Stripped Security, as described above under "--REMICs--Taxation of
Owners of Regular Securities -- Sale or Exchange of Regular Securities." To the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 258 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 417 of 512


                                      -165-




<Page>



extent that a subsequent purchaser's purchase price is exceeded by the remaining
payments on the Stripped Securities, the subsequent purchaser will be required
for federal income tax purposes to accrue and report the excess as if it were
original issue discount in the manner described above. It is not clear for this
purpose whether the assumed prepayment rate that is to be used in the case of a
holder of securities other than an original holder of securities should be the
Prepayment Assumption or a new rate based on the circumstances at the date of
subsequent purchase.

     Holders that recognize a loss on a sale or exchange of a Stripped Security
for federal income tax purposes in excess of certain threshold amounts should
consult their tax advisors as to the need to file IRS Form 8886 (disclosing
certain potential tax shelters) on their federal income tax returns.

     Purchase of More Than One Class of Stripped Securities. When an investor
purchases more than one class of Stripped Securities, it is currently unclear
whether for federal income tax purposes the classes of Stripped Securities
should be treated separately or aggregated for purposes of the rules described
above.

     Possible Alternative Characterizations. The characterizations of the
Stripped Securities discussed above are not the only possible interpretations of
the applicable Code provisions. For example, the holder of securities may be
treated as the owner of:

     (1) one installment obligation consisting of the Stripped Security's pro
rata share of the payments attributable to principal on each mortgage loan and a
second installment obligation consisting of the respective Stripped Security's
pro rata share of the payments attributable to interest on each mortgage loan,

     (2) as many stripped bonds or stripped coupons as there are scheduled
payments of principal and/or interest on each mortgage loan, or

     (3) a separate installment obligation for each mortgage loan, representing
the Stripped Security's pro rata share of payments of principal and/or interest
to be made with respect to that Stripped Security.

     Alternatively, the holder of one or more classes of Stripped Securities may
be treated as the owner of a pro rata fractional undivided interest in each
mortgage loan to the extent that the related Stripped Security, or classes of
Stripped Securities in the aggregate, represent the same pro rata portion of
principal and interest on each mortgage loan, and a stripped bond or stripped
coupon, as the case may be, treated as an installment obligation or contingent
payment obligation, as to the remainder. Treasury regulations regarding original
issue discount on stripped obligations make the foregoing interpretations less
likely to be applicable. The preamble to these regulations states that they are
premised on the assumption that an aggregation approach is appropriate for
determining whether original issue discount on a stripped bond or stripped
coupon is de minimis, and solicits comments on appropriate rules for aggregating
stripped bonds and stripped coupons under Code Section 1286.

     Because of these possible varying characterizations of Stripped Securities
and the resultant differing treatment of income recognition, holders of
securities are urged to consult


                                      -166-




<Page>



their own tax advisors regarding the proper treatment of Stripped Securities for
federal income tax purposes.

Reporting Requirements and Backup Withholding

     The trustee will furnish, within a reasonable time after the end of each
calendar year, to each holder of Grantor Trust Securities at any time during
that calendar year, information, prepared on the basis described above, as is
necessary to enable the holder of those securities to prepare its federal income
tax returns. The information will include the amount of original issue discount
accrued on Grantor Trust Securities held by persons other than holders of
securities exempted from the reporting requirements. However, the amount
required to be reported by the trustee may not be equal to the proper amount of
original issue discount required to be reported as taxable income by a holder of
Grantor Trust Securities, other than an original holder of securities that
purchased at the issue price. In particular, in the case of Stripped Securities,
the reporting will be based on a representative initial offering price of each




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 259 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 418 of 512


class of Stripped Securities or some price as set forth in the related
prospectus supplement. The trustee will also file original issue discount
information with the Internal Revenue Service. If a holder of securities fails
to supply an accurate taxpayer identification number or if the Secretary of the
Treasury determines that a holder of securities has not reported all interest
and dividend income required to be shown on his federal income tax return, 28%
backup withholding (which rate will be increased to 31% after 2010) may be
required in respect of any reportable payments, as described above under
"--REMICs--Backup Withholding."

     Taxation of Certain Foreign Investors. To the extent that a Grantor Trust
Security evidences ownership in mortgage loans that are issued on or before July
18, 1984, interest or original issue discount paid by the person required to
withhold tax under Code Section 1441 or 1442 to nonresident aliens, foreign
corporations, or other non-U.S. Persons generally will be subject to 30% United
States withholding tax, or any lower rate as may be provided for interest by an
applicable tax treaty. Accrued original issue discount recognized by the holder
of Grantor Trust Securities on the sale or exchange of that security also will
be subject to federal income tax at the same rate.

     Treasury regulations provide that interest or original issue discount paid
by the trustee or other withholding agent to a non-U.S. Person evidencing
ownership interest in mortgage loans issued after July 18, 1984 will be
"portfolio interest" and will be treated in the manner, and these persons will
be subject to the same certification requirements, described above under
"--REMICs--Taxation of Certain Foreign Investors--Regular Securities."

                             Partnership Trust Funds

Classification of Partnership Trust Funds

     With respect to each series of Partnership Securities or Debt Securities,
Tax Counsel will deliver its opinion that the trust fund will not be a taxable
mortgage pool or an association, or publicly traded partnership, taxable as a
corporation for federal income tax purposes. This opinion will be based on the
assumption that the terms of the applicable agreement and related documents will
be complied with, and on counsel's conclusion that the nature of the income of


                                        -167-




<Page>



the trust fund will exempt it from the rule that certain publicly traded
partnerships are taxable as corporations.

Characterization of Investments in Partnership Securities and Debt Securities

     For federal income tax purposes:

     (1) Partnership Securities and Debt Securities held by a thrift institution
taxed as a domestic building and loan association will not constitute "loans . .
. secured by an interest in real property which is . . . residential real
property" within the meaning of Code Section 7701(a)(19)(C)(v) and

     (2) interest on Debt Securities held by a real estate investment trust will
not be treated as "interest on obligations secured by mortgages on real property
or on interests in real property" within the meaning of Code Section
856(c)(3)(B), and Debt Securities held by a real estate investment trust will
not constitute "real estate assets" within the meaning of Code Section
856(c)(5)(B). However, Partnership Securities held by a real estate investment
trust will qualify under those sections based on the real estate investments
trust's proportionate interest in the assets of the Partnership Trust Fund based
on capital accounts unless the Partnership Security is not treated as equity in
the issuing trust.

Taxation of Holder of Debt Securities

     Treatment of the Debt Securities as Indebtedness. The Depositor will agree,
and the holders of securities will agree by their purchase of Debt Securities,
to treat the Debt Securities as debt for federal income tax purposes. No
regulations, published rulings, or judicial decisions exist that discuss the
characterization for federal income tax purposes of securities with terms
substantially the same as the Debt Securities. However, with respect to each
series of Debt Securities, Tax Counsel will deliver its opinion that, unless
otherwise specified in the related prospectus supplement, the Debt Securities
will be classified as indebtedness for federal income tax purposes. The
discussion below assumes this characterization of the Debt Securities is
correct.

     If, contrary to the opinion of counsel, the IRS successfully asserted that
the Debt Securities were not debt for federal income tax purposes, the Debt
Securities might be treated as equity interests in the Partnership Trust Fund.
As a result, the timing and amount of income allocable to holders of the Debt
Securities may be different than as described in the following paragraph.

     Debt Securities generally will be subject to the same rules of taxation as




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 260 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 419 of 512


Regular Securities issued by a REMIC, as described above, except that:

     (1) income reportable on Debt Securities is not required to be reported
under the accrual method unless the holder otherwise uses the accrual method,

     (2) the special rule treating a portion of the gain on sale or exchange of
a Regular Security as ordinary income is inapplicable to Debt Securities. See
"--REMICs--Taxation of Owners of Regular Securities--Sale or Exchange of Regular
Securities" above, and


                                      -168-




<Page>



     (3) the character and timing of any Realized Losses may be governed by Code
Section 165(g) relating to worthless securities rather than by Code Section 166
relating to bad debts if the Debt Securities are considered issued by a
corporation. This could occur, for example, if the issuing trust were
disregarded as separate from a single holder of the residual interest in the
trust that was a corporation.

Taxation of Owners of Partnership Securities

     Treatment of the Partnership Trust Fund as a Partnership. The prospectus
supplement may specify that the Depositor will agree, and the holders of
Partnership Securities will agree by their purchase of Partnership Securities,
to treat the Partnership Trust Fund:

     (1) as a partnership for purposes of federal and state income tax,
franchise tax and any other tax measured in whole or in part by income, with the
assets of the partnership being the assets held by the Partnership Trust Fund,
the partners of the Partnership being the holders of Partnership Securities,
including the depositor, and the Debt Securities, if any, being debt of the
partnership or

     (2) if a single beneficial owner owns all of the Partnership Securities in
a trust fund, the trust fund will be ignored for federal income tax purposes and
the assets and Debt Securities of the trust fund will be treated as assets and
indebtedness of this beneficial owner.

     A variety of alternative characterizations are possible. For example,
because one or more of the classes of Partnership Securities have certain
features characteristic of debt, the Partnership Securities might be considered
debt of the depositor or the Partnership Trust Fund. A characterization of this
type would not result in materially adverse tax consequences to holders of
securities as compared to the consequences from treatment of the Partnership
Securities as equity in a partnership, described below. The following discussion
assumes that the Partnership Securities represent equity interests in a
partnership.

     Partnership Taxation. As a partnership, the Partnership Trust Fund will not
be subject to federal income tax. Rather, each holder of Partnership Securities
will be required to separately take into account each holder's allocated share
of income, gains, losses, deductions and credits of the Partnership Trust Fund.
We anticipate that the Partnership Trust Fund's income will consist primarily of
interest earned on the mortgage loans, including appropriate adjustments for
market discount, original issue discount and bond premium, as described above
under "--Grantor Trust Funds--Standard Securities--General," and "--Premium and
Discount" and any gain upon collection or disposition of mortgage loans. The
Partnership Trust Fund's deductions will consist primarily of interest and
original issue discount accruing with respect to the Debt Securities and
servicing and other fees.

     The tax items of a partnership are allocable to the partners in accordance
with the Code, Treasury regulations and the partnership agreement, i.e., the
applicable governing agreement and related documents. The partnership agreement
will provide, in general, that the holders of securities will be allocated gross
income of the Partnership Trust Fund for each Due Period equal to the sum of:


                                      -169-




<Page>



     (1) the interest that accrues on the Partnership Securities in accordance
with their terms for the Due Period, including interest accruing at the
applicable pass-through rate for the applicable Due Period and interest on
amounts previously due on the Partnership Securities but not yet distributed;

     (2) any Partnership Trust Fund income attributable to discount on the
mortgage loans that corresponds to any excess of the principal amount of the




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 261 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 420 of 512


Partnership Securities over their initial issue price; and

     (3) any other amounts of income payable to the holders of securities for
the applicable Due Period.

     That allocation will be reduced by any amortization by the Partnership
Trust Fund of premium on mortgage loans that corresponds to any excess of the
issue price of Partnership Securities over their principal amount. All remaining
taxable income or net loss of the Partnership Trust Fund will be allocated to
the depositor and any remaining net loss will be allocated to the depositor to
the extent of the depositor's capital account and then will be allocated to
holders of Partnership Securities in the order in which they bear losses. Based
on the economic arrangement of the parties, this approach for allocating
Partnership Trust Fund income should be permissible under applicable Treasury
regulations. No assurance can be given that the IRS would not require a greater
amount of income to be allocated to Partnership Securities. Moreover, even under
the foregoing method of allocation, holders of Partnership Securities may be
allocated income equal to the entire pass-through rate plus the other items
described above even though the trust fund might not have sufficient cash to
make current cash distributions of that amount. Thus, cash basis holders will in
effect be required to report income from the Partnership Securities on the
accrual basis and holders of Partnership Securities may become liable for taxes
on Partnership Trust Fund income even if they have not received cash from the
Partnership Trust Fund to pay these taxes.

     All of the taxable income allocated to a holder of Partnership Securities
that is a pension, profit-sharing or employee benefit plan or other tax-exempt
entity, including an individual retirement account, will constitute "unrelated
business taxable income" generally taxable to a holder under the Code.

     A share of expenses of the Partnership Trust Fund, including fees of the
master servicer but not interest expense, allocable to an individual, estate or
trust holder of Partnership Securities would be miscellaneous itemized
deductions subject to the limitations described above under "--Grantor Trust
Funds--Standard Securities -- General." Accordingly, these deductions might be
disallowed to the individual in whole or in part and might result in the holder
of the Partnership Securities being taxed on an amount of income that exceeds
the amount of cash actually distributed to the holder of the securities over the
life of the Partnership Trust Fund.

     Discount income or premium amortization with respect to each mortgage loan
would be calculated in a manner similar to the description above under
"--Grantor Trust Funds--Standard Securities -- General" and "-- Premium and
Discount." Regardless of that description, it is intended that the Partnership
Trust Fund will make all tax calculations relating to income and allocations to
holders of Partnership Securities on an aggregate basis with respect to all
mortgage


                                      -170-




<Page>



loans held by the Partnership Trust Fund rather than on a mortgage
loan-by-mortgage loan basis. If the IRS required calculations to be made
separately for each mortgage loan, the Partnership Trust Fund might be required
to incur additional expense, but we believe that there would not be a material
adverse effect on holders of Partnership Securities.

     Discount and Premium. The prospectus supplement may provide that the
mortgage loans will have been issued with original discount. However, it is not
anticipated that the mortgage loans will have been issued with original issue
discount and, therefore, the Partnership Trust Fund should not have original
issue discount income. However, the purchase price paid by the Partnership Trust
Fund for the mortgage loans may be greater or less than the remaining principal
balance of the mortgage loans at the time of purchase. If so, the mortgage loans
will have been acquired at a premium or discount, as the case may be. See
"--Grantor Trust Funds--Standard Securities--Premium and Discount" in this
prospectus. As previously indicated above, the Partnership Trust Fund will make
this calculation on an aggregate basis, but might be required to recompute it on
a mortgage loan-by-mortgage loan basis.

     If the Partnership Trust Fund acquires the mortgage loans at a market
discount or premium, the Partnership Trust Fund will elect to include any
discount in income currently as it accrues over the life of the mortgage loans
or to offset any premium against interest income on the mortgage loans. As
indicated above, a portion of any market discount income or premium deduction
may be allocated to holders of Partnership Securities.

     Section 708 Termination. Under Section 708 of the Code, the Partnership
Trust Fund will be deemed to terminate for federal income tax purposes if 50% or
more of the capital and profits interests in the Partnership Trust Fund are sold
or exchanged within a 12-month period. A termination of this type would cause a
deemed contribution of the assets of a Partnership Trust Fund --the "old
partnership"-- to a new Partnership Trust Fund --the "new partnership"-- in
exchange for interests in the new partnership. The interests in a new
Partnership Trust Fund would be deemed distributed to the partners of the old




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 262 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 421 of 512


partnership in liquidation of the old partnership, which would not constitute a
sale or exchange. The Partnership Trust Fund will not comply with certain
technical requirements that might apply when a constructive termination occurs.
As a result, the Partnership Trust Fund may be subject to certain tax penalties
and may incur additional expenses if it is required to comply with those
requirements. Furthermore, the Partnership Trust Fund might not be able to
comply due to lack of data.

     Disposition of Securities. Generally, capital gain or loss will be
recognized on a sale of Partnership Securities in an amount equal to the
difference between the amount realized and the seller's tax basis in the
Partnership Securities sold. A holder's tax basis in a Partnership Security will
generally equal the holder's cost increased by the holder's share of Partnership
Trust Fund income (includible in income) and decreased by any distributions
received with respect to a Partnership Security. In addition, both the tax basis
in the Partnership Securities and the amount realized on a sale of a Partnership
Security would include the holder's share of the Debt Securities and other
liabilities of the Partnership Trust Fund. A holder acquiring Partnership
Securities at different prices may be required to maintain a single aggregate
adjusted tax basis in the Partnership Securities. If a sale or other disposition
of some of the Partnership Securities occurs, the holder may be required to
allocate a portion of the aggregate tax basis to the


                                      -171-




<Page>



Partnership Securities sold, rather than maintaining a separate tax basis in
each Partnership Security for purposes of computing gain or loss on a sale of
that Partnership Security.

     Any gain on the sale of a Partnership Security attributable to the holder's
share of unrecognized accrued market discount on the mortgage loans would
generally be treated as ordinary income to the holder and would give rise to
special tax reporting requirements. The Partnership Trust Fund does not expect
to have any other assets that would give rise to similar special reporting
considerations. Thus, to avoid those special reporting requirements, the
Partnership Trust Fund will elect to include market discount in income as it
accrues.

     If a holder of Partnership Securities is required to recognize an aggregate
amount of income, not including income attributable to disallowed itemized
deductions described above, over the life of the Partnership Securities that
exceeds the aggregate cash distributions with respect to those Partnership
Securities, the excess will generally give rise to a capital loss if the
retirement of the Partnership Securities occurs.

     Allocations Between Transferors and Transferees. In general, the
Partnership Trust Fund's taxable income and losses will be determined each Due
Period and the tax items for a particular Due Period will be apportioned among
the holders of securities in proportion to the principal amount of Partnership
Securities owned by them as of the close of the last day of the related Due
Period. As a result, a holder purchasing Partnership Securities may be allocated
tax items attributable to periods before the actual transaction, which will
affect its tax liability and tax basis.

     The use of this Due Period convention may not be permitted by existing
regulations. If a Due Period convention is not allowed, or only applies to
transfers of less than all of the partner's interest, taxable income or losses
of the Partnership Trust Fund might be reallocated among the holders of
Partnership Securities. The depositor will be authorized to revise the
Partnership Trust Fund's method of allocation between transferors and
transferees to conform to a method permitted by future regulations.

     Section 731 Distributions. In the case of any distribution to a holder of
Partnership Securities, no gain will be recognized to that holder of securities
to the extent that the amount of any money distributed with respect to that
holder's Partnership Security exceeds the adjusted basis of that holder's
interest in the security. To the extent that the amount of money distributed
exceeds that holder's adjusted basis, gain will be currently recognized. In the
case of any distribution to a holder of Partnership Securities, no loss will be
recognized except if a distribution in liquidation of a holder's interest
occurs. Any gain or loss recognized by a holder of Partnership Securities will
be capital gain or loss.

     Section 754 Election. If a holder of Partnership Securities sells its
securities at a profit or loss, the purchasing holder of Partnership Securities
will have a higher or lower basis, as applicable, in the Partnership Securities
than the selling holder of Partnership Securities had. The tax basis of the
Partnership Trust Fund's assets would not be adjusted to reflect that higher or
lower basis unless the Partnership Trust Fund were to file an election under
Section 754 of the Code. In order to avoid the administrative complexities that
would be involved in keeping accurate accounting records, as well as potentially
onerous information reporting requirements,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 263 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 422 of 512


                                     -172-




<Page>



the Partnership Trust Fund will not make that election. As a result, holders of
Partnership Securities might be allocated a greater or lesser amount of
Partnership Trust Fund income than would be appropriate based on their own
purchase price for Partnership Securities.

     Administrative Matters. The trustee is required to keep or have kept
complete and accurate books of the Partnership Trust Fund. The books will be
maintained for financial reporting and tax purposes on an accrual basis and the
fiscal year of the Partnership Trust Fund will be the calendar year. The trustee
will file a partnership information return on IRS Form 1065 with the IRS for
each taxable year of the Partnership Trust Fund and will report each holder's
allocable share of items of Partnership Trust Fund income and expense to holders
and the IRS on Schedule K-1 to Form 1065. The trustee will provide the Schedule
K-1 information to nominees that fail to provide the Partnership Trust Fund with
the information statement described below and those nominees will be required to
forward the information to the beneficial owners of the Partnership Securities.
Generally, holders must file tax returns that are consistent with the
information return filed by the Partnership Trust Fund or be subject to
penalties unless the holder notifies the IRS of all inconsistencies.

     Under Section 6031 of the Code, any person that holds Partnership
Securities as a nominee at any time during a calendar year is required to
furnish the Partnership Trust Fund with a statement containing certain
information on the nominee, the beneficial owners and the Partnership Securities
so held. This information includes:

     (1) the name, address and taxpayer identification number of the nominee and

     (2) as to each beneficial owner:

          (x)   the name, address and identification number of the beneficial
                owner,

          (y)   whether the beneficial owner is a U.S. Person, a tax-exempt
                entity or a foreign government, an international organization, or
                any wholly owned agency or instrumentality of either of the
                foregoing, and

          (z)   certain information on Partnership Securities that were held,
                bought or sold on behalf of the beneficial owner throughout the
                year.

     In addition, brokers and financial institutions that hold Partnership
Securities through a nominee are required to furnish directly to the trustee
information as to themselves and their ownership of Partnership Securities. A
clearing agency registered under Section 17A of the Exchange Act is not required
to furnish any information statement of this type to the Partnership Trust Fund.
The information referred to above for any calendar year must be furnished to the
Partnership Trust Fund on or before the following January 31. Nominees, brokers
and financial institutions that fail to provide the Partnership Trust Fund with
the information described above may be subject to penalties.

     The person specified in the applicable agreement as the tax matters partner
will be responsible for representing the holders of securities in any dispute
with the IRS. The Code provides for administrative examination of a partnership
as if the partnership were a separate and distinct taxpayer. Generally, the
statute of limitations for partnership items does not expire until


                                        -173-




<Page>



three years after the date on which the partnership information return is filed.
Any adverse determination following an audit of the return of the Partnership
Trust Fund by the appropriate taxing authorities could result in an adjustment
of the returns of the holders of Partnership Securities, and, under certain
circumstances, a holder of securities may be precluded from separately
litigating a proposed adjustment to the items of the Partnership Trust Fund. An
adjustment could also result in an audit of a holder's returns and adjustments
of items not related to the income and losses of the Partnership Trust Fund.

     Tax Consequences to Foreign Holders of Partnership Securities. It is not
clear whether the Partnership Trust Fund would be considered to be engaged in a
trade or business in the United States for purposes of federal withholding taxes
with respect to non-U.S. Persons. This is so because there is no clear authority
dealing with that issue under facts substantially similar to those described in
this prospectus. However, for taxable years of a Partnership Trust Fund




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 264 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 423 of 512


commencing on or after January 1, 1998, securityholders who are non-U.S. Persons
would in any event not be treated as engaged in a trade or business in the
United States if holding the Partnership Security, or other investing or trading
in stock or securities for the holder's own account, is the only activity of the
securityholder within the United States and the securityholder is not a dealer
in securities. Accordingly, the securityholders will not be subject to
withholding tax pursuant to Section 1446 of the Code, at the highest marginal
rate applicable to U.S. corporations for non-U.S. Persons that are taxable as
corporations and at the highest marginal rate applicable to U.S. individuals for
all other foreign holders. The prospectus supplement relating to an applicable
series will describe whether an exception to the 30% United States withholding
tax on interest may apply to securityholders.

     Backup Withholding. Distributions made on the Partnership Securities and
proceeds from the sale of the Partnership Securities will be subject to a
"backup" withholding tax of 28% (which rate will be increased to 31% after 2010)
if, in general, the holder of Partnership Securities fails to comply with
certain identification procedures, unless the holder is an exempt recipient
under applicable provisions of the Code.

     The federal tax discussions set forth above are included for general
information only and may not be applicable depending on a securityholder's
particular tax situation. Prospective purchasers should consult their tax
advisors with respect to the tax consequences to them of the purchase, ownership
and disposition of REMIC Securities, Grantor Trust Securities, Partnership
Securities and Debt Securities, including the tax consequences under state,
local, foreign and other tax laws and the possible effects of changes in federal
or other tax laws.

                        STATE AND OTHER TAX CONSEQUENCES

     In addition to the federal income tax consequences described in "Federal
Income Tax Consequences" in this prospectus, potential investors should consider
the state and local tax consequences of the acquisition, ownership, and
disposition of the securities offered under this prospectus. State tax law may
differ substantially from the corresponding federal tax law, and the discussion
above does not purport to describe any aspect of the tax laws of any state or
other jurisdiction. Therefore, prospective investors should consult their own
tax advisors with respect to the various tax consequences of investments in the
securities offered under this prospectus.


                                      -174-




<Page>



                              ERISA CONSIDERATIONS

     Title I of ERISA and Section 4975 of the Code impose certain requirements
on ERISA Plans and on persons who are fiduciaries with respect to ERISA Plans.
Certain employee benefit plans, such as governmental plans as defined in Section
3(32) of ERISA, and, if no election has been made under Section 410(d) of the
Code, church plans as defined in Section 3(33) of ERISA, are not subject to the
ERISA requirements discussed in this prospectus. However, assets of such plans
(collectively with ERISA Plans, "Plans") may be subject to the provisions of
applicable federal, state or local law that is materially similar to the
foregoing provisions of ERISA or the Code. Any such plan which is qualified and
exempt from taxation under Sections 401(a) and 501(a) of the Code, however, is
subject to the prohibited transaction rules set forth in Section 503 of the
Code.

     In addition to the imposition of general fiduciary requirements, including
those of investment prudence and diversification and the requirement that a
Plan's investment be made in accordance with the documents governing the Plan,
Section 406(a) of ERISA and Section 4975(c)(1)(A), (B), (C) and (D) of the Code
prohibit a broad range of transactions involving assets of a Plan and persons
who have certain specified relationships to the Plan. In addition, Section
406(b) of ERISA and Section 4975(c)(1)(E) and (F) of the Code impose certain
prohibitions on Parties in Interest who are fiduciaries with respect to the
Plan. Certain Parties in Interest that participate in a prohibited transaction
may be subject to a penalty imposed under Section 502(i) of ERISA or an excise
tax pursuant to Sections 4975(a) and (b) of the Code, unless a statutory or
administrative exemption is available.

     Certain transactions involving a trust fund might be deemed to constitute
prohibited transactions under ERISA and Section 4975 of the Code with respect to
a Plan that purchases securities if the residential loans, agency securities,
mortgage securities and other assets included in the trust fund are deemed to be
assets of the Plan. The U.S. Department of Labor has promulgated regulations at
29 C.F.R. 'SS' 2510.3-101 defining the term "plan assets" for purposes of
applying the general fiduciary responsibility provisions of ERISA and the
prohibited transaction provisions of ERISA and the Code. Under these
regulations, generally, when a Plan acquires an equity interest in an entity
such as a trust fund, the Plan's assets include the investment in the entity and
an undivided interest in each of the underlying assets of the entity, unless
certain exceptions not applicable here apply, or unless the equity participation
in the entity by "Benefit Plan Investors" is not significant. For this purpose,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 265 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 424 of 512


in general, equity participation is considered "significant" on any date if 25%
or more of the value of any class of equity interests is held by "Benefit Plan
Investors." "Benefit Plan Investors" include ERISA Plans, as well as any
"employee benefit plan," as defined in Section 3(3) of ERISA, which is not
subject to Title I of ERISA, such as governmental plans, as defined in Section
3(32) of ERISA, and church plans, as defined in Section 3(33) of ERISA, which
have not made an election under Section 410(d) of the Code, and any entity whose
underlying assets include plan assets by reason of a Plan's investment in the
entity. Because of the factual nature of certain of the rules set forth in these
regulations, neither Plans nor persons investing plan assets should acquire or
hold securities in reliance on the availability of any exception under the
regulations.

     In addition, the regulations provide that the term "equity interest" means
any interest in an entity other than an instrument which is treated as
indebtedness under applicable local law


                                      -175-




<Page>



and which has no "substantial equity features." If notes of a particular series
are deemed to be indebtedness under applicable local law without any substantial
equity features, an investing Plan's assets would include notes of this type,
but would not, by reason of the purchase, include the underlying assets of the
related trust fund. However, without regard to whether notes of this type are
treated as an equity interest for these purposes, the purchase or holding of
notes by or on behalf of a Plan could be considered to result in a prohibited
transaction. A prohibited transaction may result if the Issuer, the holder of an
Equity Certificate or any of their respective affiliates is or becomes a Party
in Interest with respect to the Plan, or if the depositor, the master servicer,
any sub-servicer or any trustee has investment authority with respect to the
assets of the Plan.

     Any person who has discretionary authority or control respecting the
management or disposition of plan assets, and any person who provides investment
advice with respect to the assets for a fee, is a fiduciary of the investing
Plan. If the residential loans, agency securities, mortgage securities and other
assets included in a trust fund constitute plan assets, then any party
exercising management or discretionary control regarding those assets, such as
the master servicer or any sub-servicer, may be deemed to be a Plan "fiduciary"
subject to the fiduciary requirements of ERISA and the prohibited transaction
provisions of ERISA and the Code or similar provisions of Similar Law with
respect to the investing Plan. In addition, if the assets included in a trust
fund constitute plan assets, the purchase or holding of securities by a Plan, as
well as the operation of the related trust fund, may constitute or involve a
prohibited transaction under ERISA, the Code or Similar Law.

     Some of the transactions involving the securities that might otherwise
constitute prohibited transactions under ERISA or the Code might qualify for
relief from the prohibited transaction rules under certain administrative
exemptions, which may be individual or class exemptions. The United States
Department of Labor issued an individual exemption, Prohibited Transaction
Exemption 91-22, referred to as the "Exemption," on April 18, 1991 to UBS
Securities LLC. The Exemption, together with similar exemptions issued to other
underwriters, has been amended by Prohibited Transaction Exemption 97-34,
Prohibited Transaction Exemption 2000-58 and Prohibited Transaction Exemption
2002-41. The Exemption generally exempts from the application of the prohibited
transaction provisions of Section 406 of ERISA, and the excise taxes and civil
penalties imposed on the prohibited transactions pursuant to Section 4975(a) and
(b) of the Code and Section 502(i) of ERISA, certain transactions, among others,
relating to the servicing and operation of mortgage pools and the purchase, sale
and holding of pass-through certificates underwritten by an underwriter,
provided that certain conditions set forth in the Exemption are satisfied. For
purposes of this Section "ERISA Considerations," the term "underwriter" shall
include:

     (1) UBS Securities LLC,

     (2) any person directly or indirectly, through one or more intermediaries,
controlling, controlled by or under common control with UBS Securities LLC and

     (3) any member of the underwriting syndicate or selling group of which a
person described in (a) or (b) is a manager or co-manager with respect to a
class of certificates.


                                      -176-




<Page>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 266 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 425 of 512


     The Exemption sets forth five general conditions which must be satisfied
for a transaction involving the purchase, sale and holding of certificates of
the type issued pursuant to this prospectus to be eligible for exemptive relief
under the Exemption:

     (1) the acquisition of certificates by an ERISA Plan must be on terms that
are at least as favorable to the Plan as they would be in an arm's-length
transaction with an unrelated party;

     (2) the certificates at the time of acquisition by the ERISA Plan must be
rated in one of the four highest generic rating categories by Standard & Poor's
Ratings Services, a division of The McGraw-Hill Companies, Inc., Moody's
Investors Service, Inc. or Fitch, Inc.;

     (3) the trustee cannot be an affiliate of any other member of the
"restricted group" other than an underwriter. The "restricted group" consists of
any underwriter, the depositor, the trustee, the master servicer, any
sub-servicer, the obligor on credit support and any borrower with respect to
assets of the trust fund constituting more than 5% of the aggregate unamortized
principal balance of the assets of the trust fund in the related trust fund as
of the date of initial issuance of the certificates;

     (4) (a) the sum of all payments made to and retained by the underwriter(s)
must represent not more than reasonable compensation for underwriting the
certificates;

          (b) the sum of all payments made to and retained by the depositor
     pursuant to the assignment of the assets of the trust fund to the related
     trust fund must represent not more than the fair market value of those
     obligations; and

          (c) the sum of all payments made to and retained by the master
     servicer and any sub-servicer must represent not more than reasonable
     compensation for that person's services and reimbursement of that person's
     reasonable expenses in connection with those services;

     (5) the investing ERISA Plan must be an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities and Exchange Commission under
the Securities Act of 1933, as amended.

     The Exemption also requires that the trust fund meet the following
requirements:

     (1) the trust fund must consist solely of assets of the type that have been
included in other investment pools;

     (2) certificates evidencing interests in such other investment pools must
have been rated in one of the four highest categories of one of Standard &
Poor's Ratings Services, a division of The McGraw-Hill Companies, Inc., Moody's
Investors Service, Inc. or Fitch, Inc. for at least one year prior to the
acquisition of certificates by or on behalf of an ERISA Plan or with plan
assets; and

     (3) certificates evidencing interests in those other investment pools must
have been purchased by investors other than ERISA Plans for at least one year
prior to any acquisition of certificates by or on behalf of an ERISA Plan or
with plan assets.


                                      -177-




<Page>



     A fiduciary of an ERISA Plan contemplating purchasing a certificate must
make its own determination that the general conditions set forth above will be
satisfied with respect to its certificate. The Exemption will not apply to an
investment by a Plan during a Funding Period unless certain additional
conditions specified in the related prospectus supplement are satisfied.

     If the general conditions of the Exemption are satisfied, the Exemption may
provide an exemption from the restrictions imposed by Sections 406(a) and 407(a)
of ERISA, as well as the excise taxes imposed by Sections 4975(a) and (b) of the
Code by reason of Section 4975(c) of the Code, in connection with the direct or
indirect sale, exchange, transfer, holding or the direct or indirect acquisition
or disposition in the secondary market of certificates by ERISA Plans. However,
no exemption is provided from the restrictions of Sections 406(a)(1)(E),
406(a)(2) and 407 of ERISA for the acquisition or holding of a certificate on
behalf of an "Excluded Plan" by any person who has discretionary authority or
renders investment advice with respect to the assets of the "Excluded Plan." For
purposes of the certificates, an Excluded Plan is an ERISA Plan sponsored by any
member of the Restricted Group.

     If certain specific conditions of the Exemption are also satisfied, the
Exemption may provide an exemption from the restrictions imposed by Sections
406(b)(1) and (b)(2) of ERISA and the taxes imposed by Section 4975(c)(1)(E) of
the Code in connection with:




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 267 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 426 of 512


     (1) the direct or indirect sale, exchange or transfer of certificates in
the initial issuance of certificates between UBS Securities LLC or another
underwriter and an ERISA Plan when the person who has discretionary authority or
renders investment advice with respect to the investment of ERISA Plan assets in
the certificates is

          (a) a borrower with respect to 5% or less of the fair market value of
     the assets of the trust fund or

          (b) an affiliate of that person,

     (2) the direct or indirect acquisition or disposition in the secondary
market of certificates by an ERISA Plan and

     (3) the holding of certificates by an ERISA Plan.

     Further, if certain specific conditions of the Exemption are satisfied, the
Exemption may provide an exemption from the restrictions imposed by Sections
406(a), 406(b) and 407(a) of ERISA, and the taxes imposed by Sections 4975(a)
and (b) of the Code by reason of Section 4975(c) of the Code for transactions in
connection with the servicing, management and operation of the related trust
fund. The depositor expects that the specific conditions of the Exemption
required for this purpose will be satisfied with respect to the certificates,
although prospective investors should consult the relevant prospectus supplement
in this regard. Satisfaction of these conditions would provide an exemption from
the restrictions imposed by Sections 406(a) and (b) of ERISA, as well as the
excise taxes imposed by Sections 4975(a) and (b) of the Code by reason of
Section 4975(c) of the Code, for transactions in connection with the servicing,
management and operation of the related trust fund, provided that the general
conditions of the Exemption are satisfied.


                                      -178-




<Page>



     The Exemption also may provide an exemption from the restrictions imposed
by Sections 406(a) and 407(a) of ERISA, and the taxes imposed by Sections
4975(a) and (b) of the Code by reason of Section 4975(c) of the Code if the
restrictions are deemed to otherwise apply merely because a person is deemed to
be a Party in Interest with respect to an investing ERISA Plan by virtue of
providing services to the ERISA Plan, or by virtue of having certain specified
relationships to a person of that type, solely as a result of the ERISA Plan's
ownership of certificates.

     Before purchasing a certificate, a fiduciary of an ERISA Plan should itself
confirm:

     (1) that the certificates constitute "certificates" for purposes of the
Exemption and

     (2) that the specific and general conditions and other applicable
requirements set forth in the Exemption would be satisfied. In addition to
making its own determination as to the availability of the exemptive relief
provided in the Exemption, the ERISA Plan fiduciary should consider its general
fiduciary obligations under ERISA in determining whether to purchase any
certificates on behalf of an ERISA Plan.

     In addition, based on the reasoning of the United States Supreme Court's
decision in John Hancock Life Ins. Co. v. Harris Trust and Sav. Bank, 510 U.S.
86 (1993), under certain circumstances assets in the general account of an
insurance company may be deemed to be plan assets for certain purposes, and
under such reasoning a purchase of investor certificates with assets of an
insurance company's general account might be subject to the prohibited
transaction rules described above. Insurance companies investing assets of their
general accounts should also consider the potential effects of the enactment of
Section 401(c) of ERISA, PTCE 95-60, Labor Department Regulation 29 CFR 'SS'
2550.401c-1, and the fact that the Exemption (discussed above) has been
designated by the Department of Labor as an "Underwriter Exemption" for purposes
of Section V(h) of Prohibited Transaction Exemption 95-60.

     Any plan fiduciary which proposes to cause an ERISA Plan to purchase
securities should consult with its counsel with respect to the potential
applicability of ERISA, Section 4975 of the Code and Similar Law to that
investment and the availability of the Exemption or any other exemption in
connection with that investment. We cannot assure you that the Exemption or any
other individual or class exemption will apply with respect to any particular
ERISA Plan that acquires or holds securities or, even if all of the conditions
specified in the Exemption or class exemption were satisfied, that the exemption
would apply to all transactions involving the trust fund. The prospectus
supplement with respect to a series of securities may contain additional
information regarding the application of the Exemption or any other exemption
with respect to the securities offered.

                                LEGAL INVESTMENT

     The prospectus supplement relating to each series of securities will




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 268 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 427 of 512


specify which, if any, of the classes of securities offered constitute "mortgage
related securities" for purposes of the Secondary Mortgage Market Enhancement
Act of 1984, as amended, which we refer to as SMMEA. Generally, any class of
securities offered by this prospectus and by the related prospectus supplement
that is not initially rated in one of the two highest rating categories by at


                                         -179-




<Page>



least one nationally recognized statistical rating organization, or that
represents an interest in a trust fund that includes junior real estate loans or
loans originated by originators not qualifying under SMMEA, will not constitute
"mortgage related securities" for purposes of SMMEA. The appropriate
characterization of those securities not qualifying as "mortgage related
securities", which we refer to as non-SMMEA securities, under various legal
investment restrictions, and thus the ability of investors subject to these
restrictions to purchase these securities, may be subject to significant
interpretive uncertainties. Accordingly, all investors whose investment
activities are subject to legal investment laws and regulations, regulatory
capital requirements, or review by regulatory authorities should consult with
their own legal advisors in determining whether and to what extent the non-SMMEA
securities constitute legal investments for them.

     Classes of securities qualifying as "mortgage related securities" will
constitute legal investments for persons, trusts, corporations, partnerships,
associations, business trusts and business entities, including, but not limited
to,

     (1)   depository institutions,

     (2)   insurance companies, and

     (3)   trustees and pension funds,

created pursuant to or existing under the laws of the United States or of any
state, including the District of Columbia and Puerto Rico, whose authorized
investments are subject to state regulation to the same extent that, under
applicable law, obligations issued by or guaranteed as to principal and interest
by the United States or any of its agencies or instrumentalities constitute
legal investments for these types of entities.

     Pursuant to SMMEA, a number of states enacted legislation, on or before the
October 3, 1991 cutoff for those enactments, limiting to varying extents the
ability of certain entities, in particular, insurance companies, to invest in
"mortgage related securities" secured by liens on residential, or mixed
residential and commercial properties, in most cases by requiring the affected
investors to rely solely on existing state law, and not SMMEA. Accordingly, the
investors affected by any state legislation overriding the preemptive effect of
SMMEA will be authorized to invest in securities qualifying as "mortgage related
securities" only to the extent provided in that legislation.

     SMMEA also amended the legal investment authority of federally-chartered
depository institutions as follows:

     (1) federal savings and loan associations and federal savings banks may
invest in, sell or otherwise deal in "mortgage related securities" without
limitation as to the percentage of their assets represented by these "mortgage
related securities,"

     (2) federal credit unions may invest in "mortgage related securities," and

     (3) national banks may purchase "mortgage related securities" for their own
account without regard to the limitations generally applicable to investment
securities set forth in 12 U.S.C. 'SS' 24 (Seventh),


                                         -180-




<Page>



subject in each case to those regulations as the applicable federal regulatory
authority may prescribe. In this connection, the Office of the Comptroller of
the Currency (the "OCC") amended 12 C.F.R. Part 1 to authorize national banks to
purchase and sell for their own account, without limitation as to a percentage
of the bank's capital and surplus (but subject to compliance with certain
general standards in 12 C.F.R. 'SS' 1.5 concerning "safety and soundness" and
retention of credit information), certain "Type IV securities," defined in 12
C.F.R. 'SS' 1.2(m) to include certain "residential mortgage-related
securities." As so defined, "residential mortgage-related security" means, in
relevant part, "mortgage related security" within the meaning of SMMEA. The




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 269 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 428 of 512


National Credit Union Administration (the "NCUA") has adopted rules, codified at
12 C.F.R. Part 703, which permit federal credit unions to invest in "mortgage
related securities," other than stripped mortgage related securities (unless the
credit union complies with the requirements of 12 C.F.R. Part 703.16(e) for
investing in stripped mortgage related securities) and residual interests in
mortgage related securities, subject to compliance with general rules governing
investment policies and practices; however, credit unions approved for the
NCUA's "investment pilot program" under 12 C.F.R. 'SS' 703.19 may be able to
invest in those prohibited forms of securities. The Office of Thrift Supervision
(the "OTS") has issued Thrift Bulletins 73a, entitled "Investing in Complex
Securities" ("TB 73a"), which is effective as of December 18, 2001, and 13a,
entitled "Management of Interest Rate Risk, Investment Securities, and
Derivatives Activities" ("TB 13a"), which is effective as of December 1, 1998,
which thrift institutions subject to the jurisdiction of the OTS should consider
before investing in any of the securities.

     All depository institutions considering an investment in the securities
should review the "Supervisory Policy Statement on Investment Securities and
End-User Derivatives Activities" -- the "1998 Policy Statement" -- of the
Federal Financial Institutions Examination Council, which has been adopted by
the Board of Governors of the Federal Reserve System, the Federal Deposit
Insurance Corporation, the OCC and the OTS effective May 26, 1998, and by the
NCUA, effective October 1, 1998. The 1998 Policy Statement sets forth general
guidelines which depository institutions must follow in managing risks,
including market, credit, liquidity, operational (transaction), and legal risks,
applicable to all securities, including mortgage pass-through securities and
mortgage-derivative products, used for investment purposes.

     Investors whose investment activities are subject to regulation by federal
or state authorities should review rules, policies and guidelines adopted from
time to time by federal and state authorities before purchasing any securities
because certain series or classes may be deemed unsuitable investments, or may
otherwise be restricted, under these rules, policies or guidelines, in certain
instances irrespective of SMMEA.

     The foregoing does not take into consideration the applicability of
statutes, rules, regulations, orders, guidelines or agreements generally
governing investments made by a particular investor, including, but not limited
to,

     (1)   "prudent investor" provisions,

     (2)   percentage-of-assets limits,


                                          -181-




<Page>



     (3) provisions which may restrict or prohibit investment in securities
which are not "interest bearing" or "income paying," and

     (4) with regard to any securities issued in book-entry form, provisions
which may restrict or prohibit investments in securities which are issued in
book-entry form.

     Except as to the status of certain classes of securities as "mortgage
related securities," no representations are made as to the proper
characterization of the securities for legal investment purposes, financial
institution regulatory purposes, or other purposes, or as to the ability of
particular investors to purchase securities under applicable legal investment
restrictions. The uncertainties described above, and any unfavorable future
determinations concerning legal investment or financial institution regulatory
characteristics of the securities, may adversely affect the liquidity of the
securities.

     Accordingly, all investors whose investment activities are subject to legal
investment laws and regulations, regulatory capital requirements or review by
regulatory authorities should consult with their own legal advisors in
determining:

     (1) whether and to what extent the securities constitute legal investments
or are subject to investment, capital or other restrictions, and

     (2) if applicable, whether SMMEA has been overridden in any jurisdiction
relevant to the investor.

                               PLANS OF DISTRIBUTION

     The securities offered by this prospectus and by the supplements to this
prospectus will be offered in series. The distribution of the securities may be
effected from time to time in one or more transactions, including negotiated
transactions, at a fixed public offering price or at varying prices to be
determined at the time of sale or at the time of commitment for a sale. The
related prospectus supplement will specify whether the securities will be
distributed in a firm commitment underwriting, subject to the terms and
conditions of the underwriting agreement, by UBS Securities LLC acting as




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 270 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 429 of 512


underwriter with other underwriters, if any, named in the related underwriting
agreement. If it is a firm commitment underwriting, the related prospectus
supplement may also specify that the underwriters will not be obligated to pay
for any securities agreed to be purchased by purchasers pursuant to purchase
agreements acceptable to the depositor. In connection with the sale of the
securities, underwriters may receive compensation from the depositor or from
purchasers of the securities in the form of discounts, concessions or
commissions. The related prospectus supplement will describe any compensation
paid by the depositor to the underwriters.

     Alternatively, the related prospectus supplement may specify that the
securities will be distributed by UBS Securities LLC acting as agent or in some
cases as principal with respect to securities which it has previously purchased
or agreed to purchase. If UBS Securities LLC acts as agent in the sale of
securities, UBS Securities LLC will receive a selling commission with respect to
each series of securities, depending on market conditions, expressed as a
percentage of the aggregate principal balance of the related residential loans
as of the Cut-Off Date. The exact


                                      -182-




<Page>



percentage for each series of securities will be disclosed in the related
prospectus supplement. To the extent that UBS Securities LLC elects to purchase
securities as principal, UBS Securities LLC may realize losses or profits based
on the difference between its purchase price and the sales price. The prospectus
supplement with respect to any series offered other than through underwriters
will contain information regarding the nature of the offering and any agreements
to be entered into between the depositor and purchasers of securities of the
related series.

     The depositor will indemnify UBS Securities LLC and any underwriters
against certain civil liabilities, including liabilities under the Securities
Act of 1933, or will contribute to payments UBS Securities LLC and any
underwriters may be required to make in respect of any liability.

     The related prospectus supplement relating to securities of a particular
series offered by this prospectus will specify whether the depositor or any
other person or persons specified in the prospectus supplement may purchase some
or all of the securities from the underwriter or underwriters or other person or
persons specified in the related prospectus supplement. A purchaser may
thereafter from time to time offer and sell, pursuant to this prospectus and the
related prospectus supplement, some or all of the securities so purchased,
directly, through one or more underwriters to be designated at the time of the
offering of these securities, through dealers acting as agent and/or principal
or in any other manner as may be specified in the related prospectus supplement.
The related offering may be restricted in the manner specified in the related
prospectus supplement. The related transactions may be effected at market prices
prevailing at the time of sale, at negotiated prices or at fixed prices. Any
underwriters and dealers participating in the purchaser's offering of the
related securities may receive compensation in the form of underwriting
discounts or commissions from a purchaser and dealers may receive commissions
from the investors purchasing the related securities for whom they may act as
agent. The discounts or commissions will not exceed those customary in those
types of transactions involved. Any dealer that participates in the distribution
of the related securities may be deemed to be an "underwriter" within the
meaning of the Securities Act of 1933. Any commissions and discounts received by
a dealer and any profit on the resale or the securities by that dealer might be
deemed to be underwriting discounts and commissions under the Securities Act of
1933.

     In the ordinary course of business, UBS Securities LLC and the depositor,
or their affiliates, may engage in various securities and financing
transactions. These financing transactions include repurchase agreements to
provide interim financing of the depositor's residential loans pending the sale
of residential loans or interests in residential loans, including the
securities.

     The depositor anticipates that the securities will be sold primarily to
institutional investors. Purchasers of securities, including dealers, may,
depending on the facts and circumstances of the related purchases, be deemed to
be "underwriters" within the meaning of the Securities Act of 1933 in connection
with reoffers and sales by them of securities. Holders of securities should
consult with their legal advisors in this regard prior to any reoffer or sale.

     As to each series of securities, only those classes rated in one of the
four highest rating categories by any rating agency will be offered by this
prospectus. Any unrated class may be


                                      -183-




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 271 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 430 of 512


<Page>



initially retained by the depositor, and may be sold by the depositor at any
time to one or more institutional investors.

                INCORPORATION OF CERTAIN INFORMATION BY REFERENCE

     With respect to each series of securities offered by this prospectus, there
are incorporated in this prospectus and in the related prospectus supplement by
reference all documents and reports filed or caused to be filed by the depositor
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of
1934, prior to the termination of the offering of the related series of
securities, that relate specifically to the related series of securities. The
depositor will provide or cause to be provided without charge to each person to
whom this prospectus and a related prospectus supplement is delivered in
connection with the offering of one or more classes of series of securities, if
written or oral request of any person is made, a copy of any or all reports
incorporated in this prospectus by reference. The depositor will be required to
provide these reports only to the extent reports relate to one or more of
classes of the related series of securities, other than the exhibits to these
documents, unless these exhibits are specifically incorporated by reference in
these documents. Requests should be directed in writing to Mortgage Asset
Securitization Transactions, Inc., 1285 Avenue of the Americas, New York, New
York 10019, Attention: General Counsel, or by telephone at (212) 713-2000.

     The depositor filed a registration statement relating to the securities
with the SEC. This prospectus is part of the registration statement, but the
registration statement includes additional information.

     Copies of the registration statement and any other materials filed with the
SEC in connection with the securities offered by this prospectus and the related
prospectus supplement may be obtained from, or read at, the Public Reference
Room of the SEC located at 450 Fifth Street N.W., Washington, D.C. 20549. You
may obtain information on the operation of the Public Reference Room by calling
the SEC at 1-800-SEC-0330. The SEC also maintains a site on the World Wide Web
at "http://www.sec.gov" at which you can view and download copies of reports,
proxy and information statements and other information filed electronically
through the Electronic Data Gathering, Analysis and Retrieval -- EDGAR --
system. The depositor filed the registration statement, including all exhibits
to the registration statement, through the EDGAR system and therefore these
materials should be available by logging onto the SEC's Web site. The SEC
maintains computer terminals providing access to the EDGAR system at each of the
offices referred to above.

                                  LEGAL MATTERS

     The validity of the securities and certain federal income tax matters in
connection with the securities will be passed on for the depositor by
Cadwalader, Wickersham & Taft LLP, New York, New York, McKee Nelson LLP, New
York, New York, Thacher Proffitt & Wood, New York, New York or such other
counsel for the depositor as specified in the related prospectus supplement.


                                      -184-




<Page>



                              FINANCIAL INFORMATION

     A new trust fund will be formed with respect to each series of securities
and no trust fund will engage in any business activities or have any assets or
obligations prior to the issuance of the related series of securities.
Accordingly, no financial statements with respect to any trust fund will be
included in this prospectus or in the related prospectus supplement.

                                     RATING

     It will be a condition to the issuance of the securities of each series
offered by this prospectus and by the related prospectus supplement that they
shall have been rated in one of the four highest rating categories by the
nationally recognized statistical rating agency or agencies specified in the
related prospectus supplement.

     Any rating would be based on, among other things, the adequacy of the value
of the assets of the trust fund and any credit enhancement with respect to the
related class. A rating will reflect the specified rating agency's assessment
solely of the likelihood that holders of a class of securities of the related
class will receive payments to which holders of securities are entitled by their
terms. The rating will not constitute

     (1) an assessment of the likelihood that principal prepayments on the
related residential loans will be made,

     (2) the degree to which the rate of prepayments might differ from that
originally anticipated, or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                         Page 272 of 279
             Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 431 of 512


     (3) the likelihood of early optional termination of the series of
securities. The rating should not be deemed a recommendation to purchase, hold
or sell securities, inasmuch as it does not address market price or suitability
for a particular investor.

The rating   will not address the possibility that prepayment at higher or lower
rates than   anticipated by an investor may cause the investor to experience a
lower than   anticipated yield. The rating will not address that an investor
purchasing   a security at a significant premium might fail to recoup its initial
investment   under certain prepayment scenarios.

     We cannot assure you that any rating will remain in effect for any given
period of time or that it may not be lowered or withdrawn entirely by the rating
agency in the future if in its judgment circumstances in the future so warrant.
A rating may be lowered or withdrawn due to any erosion in the adequacy of the
value of the assets of the trust fund or any credit enhancement with respect to
a series. The rating might also be lowered or withdrawn among other reasons,
because of an adverse change in the financial or other condition of a credit
enhancement provider or a change in the rating of the credit enhancement
provider's long term debt.

     The amount, type and nature of credit enhancement, if any, established with
respect to a series of securities will be determined on the basis of criteria
established by each rating agency rating classes of the related series. These
criteria are sometimes based on an actuarial analysis of the behavior of
mortgage loans in a larger group. The foregoing analysis is often the basis on


                                        -185-




<Page>



which each rating agency determines the amount of credit enhancement required
with respect to each class. We cannot assure you that the historical data
supporting any actuarial analysis will accurately reflect future experience. In
addition, we cannot assure you that the data derived from a large pool of
mortgage loans accurately predicts the delinquency, foreclosure or loss
experience of any particular pool of residential loans. We cannot assure you
that values of any residential properties have remained or will remain at their
levels on the respective dates of origination of the related residential loans.

     If the residential real estate markets should experience an overall decline
in property values and the outstanding principal balances of the residential
loans in a particular trust fund and any secondary financing on the related
residential properties become equal to or greater than the value of the
residential properties, the rates of delinquencies, foreclosures and losses
could be higher than those now generally experienced in the mortgage lending
industry. In addition, adverse economic conditions, which may or may not affect
real property values, may affect the timely payment by borrowers of scheduled
payments of principal and interest on the residential loans. Accordingly, the
rates of delinquencies, foreclosures and losses with respect to any trust fund
may be affected. To the extent that these losses are not covered by credit
enhancement, these losses will be borne, at least in part, by the holders of one
or more classes of the security of the related series.


                                        -186-




<Page>



                                  GLOSSARY OF TERMS

     "1986 Act" is the Tax Reform Act of 1986.

     "Accrual Securities" are one or more classes of securities with respect to
which accrued interest will not be distributed but rather will be added to the
security principal balance of the securities on each distribution date for the
period described in the related prospectus supplement.

     "Accrued Security Interest" is the interest accruing with respect to each
class of securities related to a series, in an amount equal to interest on the
outstanding security principal balance, or notional amount with respect to
interest-only securities, immediately prior to the distribution date, at the
applicable security interest rate, for a period of time corresponding to the
intervals between the distribution dates for the series.

     "Available Distribution Amount" is the amount which will be available for
distribution on the securities of each series on each distribution date as may
be specified in the related prospectus supplement and generally includes:

     (1) the total amount of all cash on deposit in the related Trust Account as




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
                                                                       Page 273 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 432 of 512


of a determination date specified in the related prospectus supplement,
exclusive of amounts payable on future distribution dates and amounts payable to
the master servicer, any applicable sub-servicer, the trustee or another person
as expenses of the trust fund;

     (2) any principal and/or interest advances made with respect to the
distribution date, if applicable;

     (3) any principal and/or interest payments made by the master servicer out
of its servicing fee in respect of interest shortfalls resulting from principal
prepayments, if applicable; and

     (4) all net income received in connection with the operation of any
residential property acquired on behalf of the holders of securities through
deed in lieu of foreclosure or repossession, if applicable.

     "Available Subordination Amount" is an amount equal to the difference
between

     (1) the applicable percentage amount of the aggregate initial principal
balance of the residential loans in the related trust fund as specified in the
related prospectus supplement and

     (2) the amounts paid to the holders of senior securities that but for the
subordination provisions would have been payable to the holders of subordinate
securities.

     "Bankruptcy Bond" is a bond insuring residential loans which covers

     (1) certain losses resulting from

          (a) an extension of the maturity of a residential loan, or


                                         -187-




<Page>



          (b) a reduction by the bankruptcy court of the principal balance of or
     the interest rate on a residential loan, and

     (2) the unpaid interest on the amount of a principal reduction during the
pendency of a proceeding under the United States Bankruptcy Code, 11 U.S.C.
Sections 101 et seq.

     "Buydown Funds" are funds paid on the related Buydown Loans.

     "Buydown Loans" are residential loans subject to temporary buydown plans.
The monthly payments made by the borrower in the early years of the Buydown Loan
will be less than the scheduled payments on the Buydown Loan. Generally, the
borrower under a Buydown Loan will be eligible for a reduced interest rate on
the loan.

     "California Military Code" is the California Military and Veterans Code, as
amended.

     "Cash Flow Value" is the security principal balance of the securities of
the related series which, based on certain assumptions, including the assumption
that no defaults occur on the assets of the trust fund, can be supported by
either:

     (1) the future scheduled payments on the assets of the trust fund, with the
interest on the assets adjusted to the Net Interest Rate;

     (2) the proceeds of the prepayment of the assets of the trust fund,
together with reinvestment earnings on the assets of the trust fund, if any, at
the applicable Assumed Reinvestment Rate; or

     (3) amounts available to be withdrawn from any Reserve Fund for the series,
as further specified in the related prospectus supplement relating to a series
of securities.

     "CERCLA" is the Comprehensive Environmental Response, Compensation and
Liability Act, as amended.

     "Code" is the Internal Revenue Code of 1986, as amended.

     "Collateral Value" is

     (1) with respect to a residential property or cooperative unit, it is the
lesser of:

          (a) the appraised value determined in an appraisal obtained by the
     originator at origination of the loan; and

          (b) the sales price of the property.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 274 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 433 of 512


     (2) with respect to residential property securing a Refinance Loan, it is
the appraised value of the residential property determined at the time of the
origination of the Refinance Loan.

     "Conservation Act" is the Asset Conservation, Lender Liability and Deposit
Insurance Act of 1996, as amended.


                                      -188-




<Page>



     "Cooperative" is a private cooperative housing corporation, the shares of
which secure Cooperative Loans.

     "Cooperative Loans" are loans secured primarily by shares in a Cooperative
which with the related proprietary lease or occupancy agreement give the owners
the right to occupy a particular dwelling unit in the Cooperative.

     "Cut-Off Date" is the date specified in the related prospectus supplement
which generally represents the first date after which payments on the
residential loans in a pool will begin to be paid to the trust.

     "Debt Securities" are securities which represent indebtedness of a
Partnership Trust Fund for federal income tax purposes.

     "Definitive Security" is a physical certificate representing a security
issued in the name of the beneficial owner of the security rather than DTC.

     "Deposit Period" is the period specified in the related prospectus
supplement which is generally the period commencing on the day following the
determination date immediately preceding the related determination date and
ending on the related determination date.

     "Due Period" is the period of time specified in the related prospectus
supplement.

     "Equity Certificates" are certificates, with respect to a series of notes
where the issuer is an owner trust, issued under an owner trust agreement which
evidence the equity ownership of the related trust.

     "ERISA Plans" are retirement plans and other employee benefit plans and
arrangements, including for this purpose individual retirement accounts and
annuities and Keogh plans, which are subject to ERISA or Section 4975 of the
Code, and bank collective investment funds and insurance company general and
separate accounts holding assets of such plans, accounts or arrangements.

     "Fannie Mae Certificates" are guaranteed mortgage pass-through securities
issued by the Fannie Mae.

     "FHA Insurance" is insurance issued by the FHA to insure residential loans
as authorized under the United States Housing Act of 1934, as amended. The
residential loans will be insured under various FHA programs including the
standard FHA 203(b) program to finance the acquisition of one- to four-family
housing units, the FHA 245 graduated payment mortgage program and the FHA Title
I Program.

     "Financial Intermediary" is an entity that maintains the Security Owner's
account and records the Security Owner's ownership of securities on that
account.

     "Freddie Mac Certificates" are mortgage participation certificates issued
by the Freddie Mac.


                                      -189-




<Page>



     "Garn-St. Germain Act" is the Garn-St. Germain Depository Institutions Act
of 1982, enacted on October 15, 1982.

     "GNMA Certificates" are fully modified pass-through mortgage-backed
certificates guaranteed by the GNMA.

     "Grantor Trust Securities" are securities which represent interests in a
grantor trust as to which no REMIC election will be made.

     "Home Equity Loans" are one- to four-family first or junior lien closed end
home equity loans for property improvement, debt consolidation or home equity
purposes.




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 275 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 434 of 512


     "Home Improvement Contracts" are home improvement installment sales
contracts and installment loan agreements which may be unsecured or secured by a
lien on the related mortgaged property or a manufactured home. This lien may be
subordinated to one or more senior liens on the related mortgaged property.

     "Insurance Instrument" is any Primary Hazard Insurance Policy or Primary
Credit Insurance Policy.

     "Insurance Proceeds" are all proceeds of any Primary Credit Insurance
Policy, any FHA Insurance, any VA Guarantee, any Bankruptcy Bond and any Pool
Insurance Policy, minus proceeds that represent reimbursement of the master
servicer's costs and expenses incurred in connection with presenting claims
under the related insurance policies.

     "Land Contracts" are Manufactured Housing Contracts that are secured by
mortgages on the related mortgaged property.

     "Liquidation Proceeds" are cash proceeds received by foreclosure, eminent
domain, condemnation or otherwise, excluding any proceeds from any insurance
policies along with the net proceeds on a monthly basis with respect to any
properties acquired for the benefit of the security holders by deed in lieu of
foreclosure or repossession.

     "Loan-to-Value Ratio" is the ratio at a given time, expressed as a
percentage of the then outstanding principal balance of the residential loan,
plus, in the case of a mortgage loan secured by a junior lien, the outstanding
principal balance of the related senior liens, to the Collateral Value of the
related residential property.

     "Lockout Period" is a period after the origination of certain residential
loans during which prepayments are entirely prohibited or require payment of a
prepayment penalty if a prepayment in full or in part occurs.

     "Manufactured Housing Contracts" are manufactured housing conditional sales
contracts and installment loan agreements which may be secured by a lien on:

     (1) new or used manufactured homes;


                                      -190-




<Page>



     (2) the real property and any improvements on the real property which may
include the related manufactured home if deemed to be part of the real property
under applicable state law; or

     (3) in certain cases, a new or used manufactured home which is not deemed
to be a part of the related real property under applicable state law.

     "Multifamily Loans" are mortgage loans secured by first or junior liens on
multifamily residential properties consisting of five or more dwelling units.

     "Net Interest Rate" with respect to any residential loan is the rate
specified in the related prospectus supplement which is generally the interest
rate on the residential loan minus the sum of the fee rate payable to the
servicer and the trustee and Retained Interest Rate with respect to any mortgage
loan.

     "Non-Pro Rata Security" is a Regular Security on which principal is
distributed in a single installment or by lots of specified principal amounts if
requested by a holder of securities or by random lot.

     "OID Regulations" are sections 1271-1273 and 1275 of the Code and the
Treasury regulations issued under those sections that set forth the rules
governing original issue discount.

     "Participants" are participating organizations through which a Security
Owner can hold its book-entry security.

     "Partnership Securities" are securities which represent interests in a
Partnership Trust Fund.

     "Partnership Trust Fund" is a trust fund which is treated as a partnership
or, if owned by a single beneficial owner, ignored for federal income tax
purposes.

     "Plans" are retirement plans and other employee benefit plans and
arrangements, including for this purpose individual retirement accounts and
annuities and Keogh plans, which are subject to ERISA, Section 4975 of the Code
or Similar Law, and bank collective investment funds and insurance company
general and separate accounts holding assets of such plans, accounts or
arrangements.

     "Pool Insurance Policy" is an insurance policy, which provides coverage in
an amount equal to a percentage, specified in the related prospectus supplement,
of the aggregate principal balance of the residential loans on the Cut-Off Date,




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 276 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 435 of 512


subject to any limitations specified in the related prospectus supplement.

     "Prepayment Assumption" is the assumed rate of prepayment of the mortgage
loans as set forth in the related prospectus supplement.


                                      -191-




<Page>



     "Prepayment Period" is a period that may be particularly specified in the
related prospectus supplement which may commence on:

     (1) the first day of the preceding calendar month with respect to
securities that have monthly distribution dates, or

     (2) the first day of the month in which the immediately preceding
distribution date occurred with respect to securities with distribution dates
that occur less frequently than monthly, or the first day of the month in which
the Cut-Off Date occurred with respect to the first Prepayment Period;

and will end in both cases on the last day of the preceding calendar month.

     "Primary Credit Insurance Policy" is an insurance policy which covers
losses on residential loans up to an amount equal to the excess of the
outstanding principal balance of a defaulted residential loan, plus accrued and
unpaid interest on the related defaulted residential loan and designated
approved expenses, over a specified percentage of the Collateral Value of the
related residential property.

     "Primary Hazard Insurance Policy" is an insurance policy which provides
coverage on residential loans of the standard form of fire and hazard insurance
policy with extended coverage customary in the state in which the residential
property is located.

     "PTCE" is the Prohibited Transaction Class Exemption.

     "Qualified Insurer" is a private mortgage guaranty insurance company duly
qualified under applicable laws and approved as an insurer by Freddie Mac,
Fannie Mae, or any successor entity, which has a claims-paying ability
acceptable to the rating agency or agencies.

     "Realized Loss" is the amount of loss realized on a defaulted residential
loan that is finally liquidated. This amount generally equals the portion of the
unpaid principal balance remaining after application of all principal amounts
recovered, net of amounts reimbursable to the master servicer for related
expenses. With respect to residential loans for which the principal balances
were reduced in connection with bankruptcy proceedings, the amount of that
reduction.

     "Refinance Loan" are loans made to refinance existing loans or loans made
to a borrower who was a tenant in a building prior to its conversion to
cooperative ownership.

     "Regular Securities" are securities which constitute one or more classes of
regular interests with respect to each REMIC Pool.

     "Regular Securityholder" is a holder of a Regular Security.

     "Relief Act" is the Servicemembers Civil Relief Act.

     "REMIC Pool" is an entity or portion of an entity as to which a REMIC
election will be made.


                                      -192-




<Page>



     "REMIC Provisions" are Sections 860A through 860G of the Code and Treasury
regulations issued pursuant to those sections.

     "REMIC Regulations" are the Treasury regulations issued under the REMIC
Provisions.

     "REMIC Securities" are securities which represent interests in a trust
fund, or a portion of a trust fund, that the trustee will elect to have treated
as a REMIC under the REMIC Provisions of the Code.

     "Reserve Fund" is an account which includes a combination of specified
amounts of cash, a combination of one or more irrevocable letters of credit, or
one or more United States government securities and other high quality




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                       Page 277 of 279
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 436 of 512


investments, or any other instrument satisfactory to the rating agency or
agencies, which will be applied and maintained in the manner and under the
conditions specified in the prospectus supplement. In addition or in
alternative, an account funded through application of a portion of the interest
payment on each mortgage loan or of all or a portion of amounts otherwise
payable on the subordinate securities.

     "Residual Securities" are Securities which constitute one or more classes
of residual interests with respect to each REMIC Pool.

     "Restricted Group" consist of any underwriter, the depositor, the trustee,
the master servicer, any subservicer, the obligor on credit support and any
borrower with respect to assets of the trust fund constituting more than 5% of
the aggregate unamortized principal balance of the assets of the trust fund as
of the date of initial issuance of the certificates.

     "Retained Interest" are interest payments relating to residential loans,
including any mortgage securities, or agency securities included in the trust
fund which are retained by the depositor, any of its affiliates or its
predecessor in interest.

     "Retained Interest Rate" is the rate at which interest payments relating to
residential loans, including any mortgage securities or agency securities
retained by the Depositor, any of it affiliates or its predecessor in interest,
are calculated.

     "Security Owner" is a person who has beneficial ownership interests in a
security.

     "Security Register" is a record where exchanges or transfers of securities
are registered by the Security Registrar.

     "Security Registrar" is one who registers exchanges or transfers of
securities in the Security Register.

     "Similar Law" is any applicable federal, state or local law materially
similar to Title I of ERISA or Section 4975 of the Code.

     "SMMEA" is the Secondary Mortgage Market Enhancement Act of 1984, as
amended.

     "Startup Day" is the date the REMIC securities are issued.


                                      -193-




<Page>



     "Stripped Agency Securities" are GNMA Certificates, Fannie Mae Certificates
or Freddie Mac Certificates issued in the form of certificates which represent:

     (1) undivided interests in all or part of either the principal
distributions, but not the interest distributions, or the interest
distributions, but not the principal distributions, of the certificates; or

     (2) interests in some specified portion of the principal or interest
distributions, but not all distributions, on an underlying pool of mortgage
loans or other GNMA Certificates, Fannie Mae Certificates or Freddie Mac
Certificates.

     "Title V" is Title V of the Depository Institutions Deregulation and
Monetary Control Act of 1980, enacted in March 1980.

     "Trust Accounts" are one or more accounts included in each trust fund
established and maintained on behalf of the holders of securities into which the
master servicer or the trustee will be required to, deposit all payments and
collections received or advanced with respect to assets of the related trust
fund. A Trust Account may be maintained as an interest bearing or a non-interest
bearing account, or funds held in the Trust Account may be invested in certain
short-term high-quality obligations

     "Unaffiliated Sellers" are sellers of residential loans to the depositor
that are not affiliated with the depositor.

     "U.S. Person" is

     (1) A citizen or resident of the United States,

     (2) a corporation or partnership or other entity created or organized in or
under the laws of the United States, any State of the United States or the
District of Columbia, unless, in the case of a partnership, Treasury regulations
are adopted that provide otherwise, including any entity treated as a
corporation or partnership for federal income tax purposes,

     (3) an estate that is subject to U.S. federal income tax regardless of the
source of its income, or




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                        Page 278 of 279
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 437 of 512


     (4) a trust if a court within the United States is able to exercise primary
supervision over the administration of that trust, and one or more U.S. Persons
have the authority to control all substantial decisions of that trust or, to the
extent provided in applicable Treasury regulations, certain trusts in existence
on August 20, 1996, which are eligible to elect to be treated as U.S. Persons.

     "VA Guarantee" is a guarantee of residential loans by the VA under the
Serviceman's Readjustment of 1944, as amended.


                                      -194-




<Page>




YOU SHOULD RELY ON THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN
THIS PROSPECTUS SUPPLEMENT AND THE ATTACHED PROSPECTUS. WE HAVE NOT AUTHORIZED
ANYONE TO PROVIDE YOU WITH DIFFERENT INFORMATION.

WE ARE NOT OFFERING THESE CERTIFICATES IN ANY STATE WHERE THE OFFER IS NOT
PERMITTED.

                              -------------------

                               TABLE OF CONTENTS

                            PROSPECTUS SUPPLEMENT

<Table>
<Caption>
                                                   PAGE
                                                   ----
<S>                                                <C>
Summary........................................      S-7
Risk Factors...................................     S-19
Forward-Looking Statements.....................     S-29
Defined Terms..................................     S-29
Description of the Loans.......................     S-30
The Master Servicer and the Servicers..........     S-34
Description of the Offered Certificates........     S-39
Prepayment and Yield Considerations............     S-67
Assumed Loan Characteristics...................     S-75
The Pooling and Servicing Agreement............     S-85
Federal Income Tax Consequences................     S-98
State Taxes....................................    S-102
ERISA Considerations...........................    S-102
Legal Investment...............................    S-104
Use of Proceeds................................    S-104
Underwriting...................................    S-105
Ratings........................................    S-105
Legal Matters..................................    S-106
Glossary of Terms..............................    S-107
Annex A: Mortgage Loan Statistical
Information....................................      A-1

                      PROSPECTUS
<Caption>
                                                   PAGE
                                                   ----
<S>                                                <C>
Summary of Terms.                                       6
Risk Factors...................................        17
Defined Terms..................................        27
The Trust Funds................................        27
Use of Proceeds................................        43
Yield Considerations...........................        43
Maturity and Prepayment Considerations.........        45
The Depositor..................................        48
Residential Loans..............................        49
Description of the Securities..................        51
Description of Primary Insurance Coverage......        88
Description of Credit Support..................        94
Certain Legal Aspects of Residential Loans.....      102
Federal Income Tax Consequences................      128
REMICs.........................................      129
State and Other Tax Consequences...............      174
ERISA Considerations...........................      175
Legal Investment...............................      179
Plans of Distribution..........................      182
Incorporation of Certain Information by
  Reference....................................      184
Legal Matters..................................      184
Financial Information..........................      185
Rating.........................................      185
Glossary of Terms..............................      187
</Table>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt       7/20/2020
                                                                          Page 279 of 279
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 438 of 512


DEALERS WILL BE REQUIRED TO DELIVER A PROSPECTUS SUPPLEMENT AND PROSPECTUS WHEN
ACTING AS UNDERWRITERS OF THESE CERTIFICATES AND WITH RESPECT TO THEIR UNSOLD
ALLOTMENTS OR SUBSCRIPTIONS. IN ADDITION, ALL DEALERS SELLING THESE CERTIFICATES
WILL DELIVER A PROSPECTUS SUPPLEMENT AND PROSPECTUS UNTIL 90 DAYS FOLLOWING THE
CLOSING DATE.


                            $724,468,034 (Approximate)

                                    [MASTR LOGO]

                           MASTR Seasoned Securitization
                                    Trust 2004-1
                                      (Issuer)

                           Mortgage Asset Securitization
                                 Transactions, Inc.
                                    (Depositor)

                          UBS Real Estate Securities Inc.
                                    (Transferor)

                              Wells Fargo Bank, N.A.
                                (Master Servicer)

                        Mortgage Pass-Through Certificates,
                                   Series 2004-1

                          --------------------------------
                               PROSPECTUS SUPPLEMENT
                          --------------------------------


                            [UBS INVESTMENT BANK LOGO]
                                   UNDERWRITER

                                SEPTEMBER 30, 2004




                            STATEMENT OF DIFFERENCES
                            ------------------------

 The   registered trademark symbol shall be expressed as..................   'r'
 The   section symbol shall be expressed as...............................   'SS'
 The   dagger symbol shall be expressed as................................   'D'
 The   double dagger symbol shall be expressed as.........................   'DD'




</TEXT>
</DOCUMENT>




https://www.sec.gov/Archives/edgar/data/815018/000095011704003502/a38459.txt        7/20/2020
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 439 of 512




                  EXHIBIT 9
                    Case 4:20-cv-05494-KAW
                    Case 4:14-cv-03850-JSW Document
                                           Document 8-1
                                                    41-3 Filed
                                                          Filed08/13/20
                                                                01/07/15 Page
                                                                          Page440
                                                                               13 of
                                                                                  of 512
                                                                                     18                                                                         CIV-110
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name,              Bar number, and address);
                                                                                                                                 FOR COURT USE ONLY
  Veronica A Gonzales
  36 Rustic Way San Rafael, CA 94901
             TELEPHONE NO.:                                   FAX NO. (Optional):                                                                         •
  E-MAIL ADDRESS (Optional):                                                                                                                              •        '
      ATTORNEY FOR (Name): In Pro Per
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Marin
          STREET ADDRESS:         3501 Civic Center Drive
          MAILING ADDRESS:        3501 Civic Center Drive
         CITY AND ZIP CODE:       San Rafael, 94903
              BRANCH NAME:

      PLAINTIFF/PETITIONER: Veronica A Gonzales

DEFENDANT/RESPONDENT: Wells Fargo Home Mortgage, INC., et al.

                                           REQUEST FOR DISMISSAL                                                 CASE NUMBER:     1401725

     A conformed copy will not be returned by the clerk unless a method of return is provided with the document.
   This form may not be used for dismissal of a derivative action or a class action or of any party or cause of action in a
   class action. (Cal. Rules of Court, rules 3.760 and 3.770.)
1. TO THE CLERK: Please dismiss this action as follows:
         ✓ With prejudice (2)           Without prejudice
            Complaint        (2)       Petition
            Cross-complaint filed by (name):                                                                         on (date):
                     Cross-complaint filed by (name):                                                                on (date):
                     Entire action of all parties and all causes of action
                     Other (specify):*
2. (Complete in all cases except family law cases.)
   The court         did       did not waive court fees and costs for a party in this case. (This information may be obtained from
   the clerk. If court fees and costs Were waived, the declaration on the back of this f'orrr, must be Mpleted).
Date:
 Veronica A..Q-onzales
(TYPE OR PRINT NAME OF               ATTORNEY   Iii    PARTY WITHOUT ATTORNEY)                                         (SIGNATURE)

*If dismissal requested is of specified parties only of specified causes of action       Attorney or party withot.'itftorney for:
only, or of specified cross-complaints only,. so state and identify the parties,                Plaintiff/Petitioner    • I       Defendant/Respondent
causes of action, or cross-complaints to be dismissed.
                                                                                                Cross-Complainant
3. TO THE CLERK: Consent to the above dismissal is hereby given.**
    Date:

(TYPE OR PRINT NAME OF               ATTORNEY         PARTY WITHOUT ATTORNEY)                                          (SIGNATURE)

** If a cross-complaint or Response (Family Law) seeking affirmative                     Attorney or party without attorney for:
   relief is on file, the attorney for cross-complainant (respondent) must
   sign this consent if required by Code of Civil Procedure section 581 (I)                     Plaintiff/Petitioner         _j Defendant/Respondent
   or (j).                                                                                      Cross-Complainant
(To b completed by clerk)                    f
 4.
                                               V?
        Dismissal entered as requested on (date)' "
                                                                         15          M



 5            Dismissal entered on (date):                                               as to only (name):
 6.           Dismissal not entered as requested for the following reasons (specify):


 7, a.            Attorney or party without attorney notified on (date):
    b.            Attorney or party without attorney not notified. Filing party failed to provide
                       a copy to be conformed           means to return conformed copy

                                                                               Clerk, by                                                                        , Deputy
      Date: 4 ,t• ?                   1.
                                                                                                                                                                 Page 1 of 2
  m Adopted for Mandatory Use                                                                                                          Code of Civil Procedure, § 581 et seq.;
  udicial Council of California                              REQUEST FOR DISMISSAL                                      Gov. Code, § 88637(4 Cal. Rules of Court, rule 3.1390
  IV-110 [Rev. Jan. 1, 2013)                                                                                                                               www.courtS.cagov
                                                                                                                    Exhibit 11, Page 1 of 2
                     Case
                     Case4:20-cv-05494-KAW
                          4:14-cv-03850-JSW Document
                                            Document 8-1
                                                     41-3 Filed
                                                            Filed08/13/20
                                                                  01/07/15 Page
                                                                            Page441
                                                                                 14 of
                                                                                    of 512
                                                                                       18
                                                                                                                                       CIV-110
        PLAINTIFF/PETITIONER: Veronica A Gonzales                                                   CASE NUMBER:
  DEFENDANT/RESPONDENT: Wells Fargo Home Mortgage, INC., et al.                                     1401725




                                      COURT'S RECOVERY OF WAIVED COURT FEES AND COSTS
                      If a party whose court fees and costs were initially waived has recovered or will recover $10,000 or
                      more in value by way of settlement, compromise, arbitration award, mediation settlement, or other
                      means, the court has a statutory lien on that recovery. The court may refuse to dismiss,the case until
                      the lien is satisfied. (Gov. Code, § 68637.)


                                             Declaration Concerning Waived Court Fees

   1. The court waived court fees and costs in this action for (name):
   2. The person named in item.1 is (check one below):
      a.       not recovering anything of value by this action.
      b.       recovering less than $10,000 in value by this action.
      c.       recovering $10,000 or more in value by this action. (If item 2c is checked, item 3 must be completed.)
   3.          All court fees and court costs that were waived in this action have been paid to the court (check one):           Yes       No

1 declare under penalty of perjury under the laws of the State of California that the inforr lratiod above i Vile and correct.
Date:                            51/
                                                                                        //
                                 ATTORNEY      PARTY MAKING DECLARATION)                                 (SIGNAT RE)
(TYPE OR PRINT NAME OF




                                                                                                                                       Page 2 of 2
CIV-110 [Rev. January 1, 2013)                        REQUEST FOR DISMISSAL


                                                                                                      Exhibit 11, Page 2 of 2
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 442 of 512




                EXHIBIT 10
Case
 Case4:20-cv-05494-KAW
       4:14-cv-03850-JSW Document
                          Document8-1
                                    1-1 Filed
                                          Filed08/13/20
                                                08/25/14 Page
                                                          Page443
                                                               2 ofof59
                                                                      512




1        Armine Singh, Esq. (SB.-I 266694)
2        Dianna Ter- Vardanyso, Esq.(SBN. 253636)
         Prime Law Group, APC
3        101 N. Brand Blvd. PHI 920                                     Jul.
         Glendale CA 91203
4        Direct, 918-276-2464                                                    ATC210ij t jxqjy
                                                                               +~.'-' Dwop
         E-Fax: 818-4462162

         Attomeys for Plaintiff,.
         VERONICA A. GONZALES
7
8                         SUPERIOR COURT OF THE STATE
                                                    , OF
9                                         COUNTY OF MARIN

10
11       VERONICA A. CONZALES,an imfividual; I C-ut
                                                    No.b'       ~A 40
12
13.                                                 VEIUFIIZD
                 Plaintiff,
14
                                                      VIOLATION OF CIT,
                                                    (1)                           CODE
15                                                  SECTION .2923.5,
                                                    (2)VIOLATION oF ap CODE
          V.                                        SECTION 2924.17;
                                                    (3)VIOLATION OF CIP CODE
17.1                                                SECTION' 2923.55
                                                                   .;.
                                                    (4)VIOLATION OF-CA aVIL CODE
18                                                  SECrION 2923.6; 2923.7
                                                     T I)ECLARATORY Ri [EF PURSUANT
                                                     %
19        WELLS FARGO BANK,N.A.; -                     - CAL.01,7L COPEI CnON 2924.12;
          NORTHWEST TRUSTEE SERVICES,                      .TION OF CA C1nL CODE
                                                    (6) VIOLA
20        INC., and DOES I througb 20, inclusive,   SECTION 2930, 2924b,
                                                    (7)'UNFAIR BUSINES.S
21
22
23                 Defendants.
 24
 25
 26
 27
    28            PWntiff, VERONICA A.. GONZALES,an individual, allegges- as 6
                                                PAATIES

                                             VERIFEED COMPLAFNT
Case
 Case4:20-cv-05494-KAW
       4:14-cv-03850-JSW Document
                          Document8-1
                                    1-1 Filed
                                          Filed08/13/20
                                                08/25/14 Page
                                                          Page444
                                                               3 ofof59
                                                                      512




1                1,       Plaintfff VERONICA A. GONZALES (hereiriafter referre to as "PlaintifP') is,
2        and at all times relevant to the fac#s herein, vvere individuals residing in reW property commonly
3        known 36 Rustic Way San Rafael, CA 94901 (hereinaffter referred to as "Subject Properfy")
4        located in the County of MARIN, in the State.of California.
                 2.      Plaintiff is .informed and believes and based thereon all ges that Defendant
5
         WELLS FARGO BAATK, N.A. ("WELLS FARGO"), is and at all times relevant to the facts
6
         herein, was a national association, doing business in the County MARIN,, S te of Califomia.
7
                3.       Plaintiff is informed and believes and based thereon a1l ges that Defendant
8        NORTHWEST TRUSTEE SERVICES, INC. (" NORTHWEST") is and al. all times relevant to
9        the facts herein, was a Califon7ia Corporation, registered in the State of Cal Lfomia, bound by the
10       laws of the state of California, doing business in the County MARIN, State f Califomia.
11              4.       The true names and capacities, whether individual, corpomte, parmership,
12       associate, or otherwise of Defendants DOES 1 thiough 20; are uolcriown I o Plaintiff who sues
13       each Defendant by such fictitious names is informed and believe and base thereon allege each
14       of the Defendants designated herein as a fictitiously iiamed Defendatit is, Urid in some mantier,
         was msponsible for the events and happenings .referred to herein, eit er contractually or
15
         tortnously.   When Plaintiff ascertains the true names axid capacities of DOES I through 20,
16
         they wil.l amend this Complaint accordingly.
17
                5.        Plaint'iff is informed and believes and based thereon alleges that Defendants and
18
         each of them, are, and at atl times herein mentioned were, the agents, jo' t venturers, offcers,
19
         meinbers representatives, servants, consultants or employees of their              -defeiidants; and in
20       committing the acts herein alleged, were acting within the scope of s               affiliation with the
21       knowledge, permission, consent or subsequem ratifi'cation of:their co-defemdants.
22
23                                             JUIiISDICPOP1. AND VENUE

24               6.       This Court has subjecx matler jurisdiction over this moLtter as the Subject

25       Property is located in the County of MARIN, California.
                 7.       In addition, this Court has subject matter jurisdicdon oirer the clairns. raised
26
         herein pursuant to Californfa: Constitution Arcicle VI, s ection 10, w' h grants this Court
27
         "original jurisdiction in all causes except those given by sta.t+rte to other trii d courts."
28   :
                 8.       Defendants herein purposefnlly directed their activi ' s to the State of

                                                             1
                                                  VERIFCBD COMPLAINT
 Case
  Case4:20-cv-05494-KAW
        4:14-cv-03850-JSW Document
                           Document8-1
                                     1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page445
                                                                4 ofof59
                                                                       512




1    CatifoTnia. As a result, Defendants caused an evem or events to occur in        alifornia, and more
     parptcularly in the County of MARIN, out of.wlrich this.action arises and sich form the basis
2
3    of t.his action.
             9.      Defendants either are entities duly licensed to do busi ss in the State of
4!
5 ' Califoinia or are entities that regularly conduct business within this ju oial district within
     CaIifornia.
6'
             10.        Venue is proper for this Court since the Subject Property lescribed below) is
7
     located in the County of MARIN and because the events or cvents out             F which this action
8    arises and which form the basis for this action arise in the County of IviAR
9.
10                                GENE)<tAD _r+A.CTUAL ALLEGATIONS
11
12           11.        Pursuant to the Emergency Economic Stabilization Ac o€ 2008, the U.S.
13 : Department of Treasury implemented the Home Affordable lVdodification Program (<`HAMP„)

14   as a program designed to provide affordable mortgage loan modiiica.tions ; nd other alternatives
     to foreclosure: for eligible borrowers. See Pub.L. No. 110-343, 122 St, t. 3765 (codified as
15
     amended at 12 U:S.C. §§ 5201-5253). The. centerpiece of tlie statute 'w is the Trouble Asset
16
     Relief Program ("TARP'), tbrough which the Secretary of the Depactm ent of Treasury was
17
     delegated broad powers to rnitigate the fxnancial impact of the foreclosm e erisis and preserve
18
     homeownetship. 12 U.S:C: §§ 5201, 5211-5241. Acting under this autha rity, the Secretary of
19   the Treasury announced the "Making Home Affordable Program" in Feb; uary 2009. One sub-
20   part of this .program is the HAMP. The goal of HAMP is to provide rel ef to borrowers who
21   have defaulted on their mortgage payments or who are likely to default I y reducing mortgage
22   payments to sustainable levels, without dischargirig any of the uinderlying <
23            12.       Under HAMP, loan servicers are provided with at le st $1;000 incentive

24   paj+rnents from the government for each permanent mortgage loan modific 4on cornpleted. See

25   Bosque 762 F.Supp.2d 342 (2011), at 347. Seryicers must then use a w6-steu process for
     HAMP modification. Step one includes an eligibility criteria, which bo rowers must meet 'sn
26
     order to qualify for a Trial Period Plan ("TPP"). Step two involves provid ng the borrower with
27
      an Agreement that outlines the terms of the fnal modifir.ation. (SD 09-01 t.14.)
28


                                                       2
                                              UERITIED COMPLAIINT
 Case
  Case4:20-cv-05494-KAW
        4:14-cv-03850-JSW Document
                           Document8-1
                                     1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page446
                                                                5 ofof59
                                                                       512




1               13.     However, lenders have misused the HAMP system, br engaging in what

2       Attorney Generals call, "dual tracking," but foi homeowners struggling: t avoid foreclosure it
        may as well be called double-crossing: Dual tracking refers to what is n w a eommon iender
3
        tactic, where while a borrower xn default seeks an. aiterna.tive loss mitig 'on strategy (e.g. a
4
        short sale or a loan modification), the lender.quietly continues to pursue foreclosure at the same
5
        time. In the meanwhile, in.order to drag out the.process, the bank.sends o going of requests to
b
        the borrower to send additional documentation (which is oRen documts the. borrower has
7
        already provided). As the borrower is lulled into thinking that his or her h me will not be taken
.8
        away, and as the bank continues to send ongoing. duplicative requests foi~ ore inforination, the
9       trastee's sale date sneaks upon the borrower and on the sale date the bank immediately swoops
10      in and conducts the trustee's sale in the midst .of the loan modificafiion proe 3ss.
11              14.     As. a result of the lender's misuse of the HANIl' system as well as unsound
12      banking practiees, effective January 1, 2013, Attorney General KatYiala D. _ arris's Homeowner
13      Bill of Rights protects homeowners and borrowers during the mortgage and foreclosure process.

14      'I'he Homeowner Bill of Rights prohibits a series of inherently unfair buk praetices that ha.ve
        needlessly forced thousands of Califorriians, including Plaintiff into defaWting on their
15 i.
        mortgages. The law resiricts dual-track foreclosures, wl:ere a lennder fo loses on a borrower
16
        despite being in discussions. over a loan modification to save the hom . It also :guarantees
17
        struggling homeowners a single point of contact at their lender with knowl dge of their loan and
18
        direct access to decision makers, and imposes, civil penalties on fraudule tly signed mortgage
19      documents. ln addition, homeowners may require loan servicers to document their right to
20 foreclose.
21              15.     The Homeowner Bill of Rights bu'ilds upon and extends rE Eorms first negotiated
22      in the recent national mortgage settlement between 4.9 states and lead ng lenders. Attorney
23      General Harris secured up to $.18 billion for California homeowners in th it agreement, and has

24: also built a Moitgage Fraud Strike Force to investigate criine and i .wd associated with
    mortgages and foreclosures. The Homeowner Bill of.Rights consists of a ieries of related bills;
25
    including two identical bills that were passed on ]uly 2, 2012 by the state ;enate and Assembly:
26
    AB 278 (Eng, Feuer, Pbrez, ]vlitchell) and 8B 900 (Leno, Evans, Corbet , DeSaulnier, Pavley,
27i
    Steinberg).
28


                                                            3
                                                 VERIFIED COMPLAINT
 Case
  Case4:20-cv-05494-KAW
        4:14-cv-03850-JSW Document
                           Document8-1
                                     1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page447
                                                                6 ofof59
                                                                       512




1            16.      On or. about Novernber 21, 2001, Plaintiff financed the             Property. As

2    eviden.ce of the loan, Plai,ntiff executed a promissory note {"Note'), and ca        tiv:executed a

3
     Deed of Trust ("Deed of Trust") as security for the Note. The Deed of rust for the: Subject
     Properry was recorded as 'Document Number 2001-0078369 in the Of >ial Records of the.
4
     MAR1N County Recorder's Offiee. The named Lender in the Deed c Trust was "WELL
5
     FARGO." Attached hereto and incorporated herein by reference as "Ex; Dit A" is a tm and
6
     correct copy of the Deed of Trust. Mortgage Electronic Registration Sys ms, Inc. ("MERS")
7
     was designated as a beneficiary and nominee under the Deed of Trust. Tl trustee in the Deed
8
     of Trust was "Fidelity National Title Insuran,ce Company."
9
            17.      On or about December 1, 2010, Defendants caused to be corded a Notice of
10
     Default and Election to Sell Under De.ed..of Trast ("NOD') . in the Offici County Recorder's
11   Office Records as Docuinent No. 2010-0061857. The NOD contains a b erplate declaration,
12   which stated, the mortgagee has tried with due diligence to contact the lx ower to discuss the
13   borrower's financial situation and to explore options to avoid forecli ue as required by
14   California Civil Code § 2923.5. This boilerpiate paragraph was. false as        tintiff had not been

15   contacted as required by Cal. Civil Code section.2923.5 prior to the record on of the NOD.

16           B.      On or about May 9, 2013, Defendants caused to be r                3ed a Notice of
17   'I'rustee's Sale in the Official County Recorder's Offioe Records as L            ment No. 2013-
     0032121. Attached hereto and incorporatedi herein by. reference as "Exr           B" is a true and
18
     coxrect copy of the Notice of Trustee's Sale.
19
             19.     The Defendants, in breach of their gromise to postpone tl foreclosure sale as
20
     well as through substantive and procedural irregularities of the non judicia      -eclosure process,
21
     are undertaking a wrongfal non judicial foreclosure of the Subject ]              erty pursuant to
22
     C.alifornia Civtl Code section 2924 et seq: Plaintiff now faces the loss: of      Subject Property,
23   as well as lost the opporhuiity to perrsue other foreclosure prevention op        > that tliey would
24   have pursued but for the Defendant's violataons of California Civil Code se       n 2924.et seq.
25

26                                     FIRST CAUSE OF AC'I'lON
27                         (VIOLATION OF CIYIL CODE SECTION 2
28                               Against ALL Defendants & DOES 1-20


                                                       4
                                            VERIFIED COMPLAINT
Case
 Case4:20-cv-05494-KAW
       4:14-cv-03850-JSW Document
                          Document8-1
                                    1-1 Filed
                                          Filed08/13/20
                                                08/25/14 Page
                                                          Page448
                                                               7 ofof59
                                                                      512




1              20,     By tliis reference, Plaintiff incorporate,s esch and eve       fact alleged in

2       paragraphs 1 through 19 above, as though fiilly set forth herein.
              21.      On or about December 1, 2010, Defendants caused to be +corded a Notice of
3
       Default and Election to Sell Under Deed of Trust {"NOD") in :the Offici; County Recorder's
4 ~
       Office Records as Document No. 2010-0061857: The NOD contains a bi lerplate deolaration,
5 I
       which stated; the mortgagee has tried. with due diligence to contact the bc rower to discuss the
6 !
       borrower's fmancial situation and to explore options to avoid forecic ure as required by
7{
     i California Civil Code § 2923.5. This boilerpiate paragraph was false as l aintiff had not been
  I ,
8 contacted as required by Cal. Civil Code section 2923.5 prior to the recard; ion of the NOD:
      i
9~            22.      Califomia Civil Code section 2923.5 provides that, prior ~ the recording o£ a
10' Notice of Default, a beneficiary or authorized agent must eontact the borr, ver via telephone or

11 I' iri person to access.the borrower's financial situation and explore option for the borrower to.

12     avoid foreclosure. A beneficiary or authorized agent is excused from thi requirement only if
13' the failure to contact tbs borrower oceurred despite the due diligence          f the beneficiary or
14     authorized agent. "Due diligence" means sending a letter by first class mr t thnt includes a toll

15     free number made available by HUD and thereafter tliree. (3) attempts to ontact the: borrower
       by phone to the pr'smary number on the file: A beheficiary or authorlz i agent satisfies the.
16
       telephone contact requirement.s if it determines, afler attempting to con ►
                                                                                 ct the borrower by
17
       telephone, that the primary and any seeondary number have been c ;eonnected. If the
18
       beneficiary or authorized agent does not receive a response ffom the borro er within:two weeks
19
       affer the telephone requirements have been met, the beneficiary or authori ;d agent must send a
20 : ceitified letter to the borrower, with return receipt requested.
21             23. A, beneficiary and authorized agent are excused from i             requirements. of
22      California Civil Code section 2923.5 described in the previaus paragraph      (1) the borrower
23      has voluntarily surrendered the property; (2) the borrower has i              racted with an
24      organization whose prim,ary buainess is advising borrowers on how to eii      d the foreclosure
25      process; or (3) the borrower is in bankruptcy.
26 I            24.    A beneficiary and authorized agents are required to refrE     from recoiding a
27 ~    Notice_ of Defaiult and proceeding with the foreclosure pro.cess until       ry. (3d) days has
28


                                                         S
                                              VERIFIED COMPI:AIIVT
 Case
  Case4:20-cv-05494-KAW
        4:14-cv-03850-JSW Document
                           Document8-1
                                     1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page449
                                                                8 ofof59
                                                                       512




 I     passed from the time they made the contact with the borrower as described a,bove or from the

2      time they satisfied the due diligence requirements as desexibed above.
3             25.     None of the Defendants has contacted the borrower, or at           ed to contact
4      the borrower .as required utuier Cal. Civil Code seetion 2923.5, to dis           her fnancial
5      situation or options for. avoiding foreclosure. as required under California   41 Code section

6      2923.5. Indeed, the paragraph inserted into the NOD purporting to tbat t Defendants had
7      complied ia false. Plaintiff had not voluntarily surrendered the Sub t Property, nor
8      contracted with an organization whose primary purpose is to delay forecl ire proceedings,
9      or filed for bankruptcy prior to the recordation of the NOD.

lfl           26.     In violation of CalifoTnia Cfvfl Code section 2923.5 Defen 3nts caused to be

11     executed and recorded the NOD even though the required contacts witl Plaintiff had not
       been made. The boilerplate declaratYon in the NOD that the requirements f California Crvi1
12
       Code section 2923.5 were met is false. As a direct and.foreseeable result f the Defendants'
13
   ~   violations under California Civil Code section 2923.5, Plaintiff has uffered and will
14 !
       continue to suffer substantial irreparable harm, including but not limited t the potential loss
15
       of the Subject Property, the opportunity to pursue foreclosure preventia alternatives they
16     would have quaiified for had the Defendants .contacted them to disc ss alternatives to
17     foreclosure prior to recording tbe Notice of Default, the cost arid exp ise of the instant
18     pending litigation, continuing emotional distress, and other actual and con quential damages
19     that will be proven on date of tria1.
20
21                                    SECOND CAUSE OF ACTION
22                         (VIOLATION OF CITjIL CODE SECTION 2324.17)
                                  Against ALL Defendants & DOES 1-20
23
               31.     By this reference, Plaintiff incorporates each and ever fact alleged in
24
       paragraphs 1 through 30 above, as though fully set forth herein.
25 .
               27.     Pursuant to California Civil Code section 2924.17, "A de aration recorded
26
        pursuant to 2923.5... in connection with a foreclosure subject to the. requi ments of Section
27
        2924, or a declaration or affidavit filed in any court relative to a foreclosu proceeding. shall
28
        be aceurate and complete and supported by competent and reliable                   Because the

                                                        6
                                               ;/ERIF[ED.COMPLAINT
 Case
  Case4:20-cv-05494-KAW
        4:14-cv-03850-JSW Document
                           Document8-1
                                     1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page450
                                                                9 ofof59
                                                                       512




~         Defendants did not ensure that they had reviewed competent and reliable evidence to
     ~~
2         substantiate the borrower's default and the right to foreelose Aer Jmnuary l, 2013,
                                                                                          . inelttding
3         the borrower's loan status and loan information, the Defendauts violated Caiifornia Civil
4         Code section 2924.17. The Defendants have no ensured that ttiey have r'ewed competent
5         and relia.ble evidence to substantiate the borrower's default and right to foreclose after
6         January 1, 2013.
7                28,     Furthermore, pursuant to Civil Code section 2924..17 (b), t efore recording or

8         filing any of the documents desciibed in subdivision (a), a mortgage se1 vi shall ensur.e that

9         it has reviewed competent and reliable evidence to substantiate the bo . wer's default and

la        the right to foreclose, including the borrower's 'loan status and loan iikformation. Here,

11        Defendants d'zd not ensure that they had reviewed competent and re 'able evidence to

12        substantiate Plainti#3?s default and #heir right to foreclosure, including tie loan status, the

13        loan information, and whether any attempts to discnss. foreclosure preven ion alternatives as

14        mandated by California Civil Code section2923.5 had been completed

15               29.     1'ursuant to California Cfvil Code section 2924.19 (a.), agy injunction shall

16        remain in place and any trustee's. sale shall be enjoined unt[1 the oourt etermines that the
          mortgage servicer, znortgagee, beneficiary, or authorized agent has corrected and remedied
17
          the violation or violations giving rise to the action for injunctive relief. Fw thermore,,pursuant
18
          to California Civil Code .section 2924.19 (h), the court may award a prevailing borrower
19
          reasonable attorney's fees and costs in an action brought pursuant              tltis section. A
20
          borrower shall be deemed to have prevailed. for purposes of thia subdiAds 'on if the borrower
21
          obtained injunctive relief or datnages pursuant to. this section.
22
                  30.     As a direct and foreseeable result of the Defendan ' violations under
23
          Califomia Cfvil Code section 2923.5, Plaintiff has suffsred and will continue to suffer
24
          substantial irreparable harm, including but not limited to the potentTal oss of the Subject
25
          Property, the opportunity to pursue foreelosure prevention aiternativ they would have
26
          qualified for had.the Defendants contacted them to discuss alternatives to foreclosure prior to
27        recording the Notice of Default, the cost and expense of the instant pending litigation,
     ,
28i


                                                           7.
                                                 VBRII'IED.CpMPLAII3T
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page451
                                                                10 of 59
                                                                      512




1       continuing emotiona2 distress, and other actual and consequential                  that will be

2       proven on date of trial.
3

4                                       THTRD CAUSE OF ACTION
                                                            ~.

5
                           (VIOLATION OF CIVIL CODE SECTION 2923:55)
                                    Against ALL Defendants & DOES l 20
6
               31.     By this reference, Plaintiff incorporates each and evere fact alleged in
7
        paragraphs 1 through 30 above, as though fiiily set forrth herein.
8
               32.      California Civil Code section 2923.55, provides the follo ' g.: -a mortgage
9
        servicer shall send the, following information in writing to the borrower...
10                     (B) A statement that ttte borrower may request the follo. '
11                     (i) A copy of the borrower's pronussory note or other evidei ce af indebtedness.
12                     (ii) A copy of the borrower's deed of tnist or mortgage.
13                     (iii) A copy of any assignment, if applicable, of the bo        wer's mortgage or
14                     deed of trust required to demonstrate the right of the iiiortgage servicer to
I5                     foreclose.

16                     (iv) A copy of the borrower's payment history. since .ttie lx irrowa was last less
                       than 60 days past due."
17.
               33.      Plaintiff has aoti received any of the dQcuments listedift Cal. Civil Code
18
        sectaon 2923.55 subsection (B), in violation of Cal. CtvfI Code section 923.55, despite a
19
        request to furnish ttie aforementioned docuxnents after Jartuary. 1, 2013.
201
               34.     Plaintiff has suffeted and will continue to suffer: substai►ti irreparable harm,
21 '.
        including.liut not limited to the potential loss of the Subject Property,.the ost and expense of
22      the instant pending litigation, eontiriuing eniotional distress, and other aetual and
23      consequential damages that will be proven on date of trial. Furthermore Plaintiff has been
24      harmed in that Plaintiff was unable to exercise their rights .to reinstate e loan under Cal.
25      Civil Code section 2924c, as well as exercise .her. right to ; secuxe olher alternatives to
26      foreclosure.

27
        lI1
28


                                                         8
                                              VERIFIEI) COMPLAINT
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page452
                                                                11 of 59
                                                                      512




1                                        FOURTH CAUSE OF ACTXON

2                    (V]fOLATION OF CAL. CIYIL CODE SECTION 2923.69 923:1)
                                  Against ALL Defendants & DOES 1-20
3
              35.       By this reference, Plaintiff incorporates each and ev            fact. alleged in
4
       paragraphs 1 througfi 34 above, as though fully set forth herein.
5
              36.       Pursuant to California Civfl Code sections 2923.6, the mortgage servicer,
6
       trustee, beneficiary, or authorized. agent shall not record a notice of defax It or notice of sale
7
       or conduct a trustee's sale .until.any of tlie following oecurs:
8
                              "(1) The mortgage servicer makes a written de             tion
9                      that the borrower is not eiigible for a first lien loan modifi ration,
10,                    and any appeal period pursuant to subdivision (d) has expir d."
11 '           37.     Defendants have not mad:e a written determination that the .Plaintiff is not
12     eligible for a first lien loan modification, and are 'in violation af Califomia Civil Code
13     sections 2923.6, as Defendants have a duty to maximize the net presen value under their

14     pooling and servicirEg agreements, and a. martgage servicer acts in the bes interests of all the

15     parties to the loan pool or investors in the pooling and servicing agreem t if it agrees to or
       implements a loan modi5cation or workout plan.
16
               38•     California Civil Code section 2923,7 further provide5 that 1 ipon.the request of
17
       a. foreclosure prevention atternative, the mo.:rtgage servicer "shallpromptl establish a single
18
       point of contact and .provide to the borrower one or more direct means of eomniunication
19
       with the single point of contact" Plaintiff has not been provided with the name or
20     information of their "Case manager".
21             39.     As a direct and foreseeable result of the. Defendants violations under
22     California Civil Code section 2924 et seq., Planntiff has suffered and wil cantinue'to suffer
23 '   substantial irreparable harm, ineluding but not limited to the potential oss of the Subject

24     Property, the cost and expense of the ins#ant pending litigation, coi nuing emotional
       distress, and other actual'and consequential damages that will be pmv. n on date of trial.
25
       Furthermore, Plaintiff has been harmed in that Plaintiff was unable to ex        ise their rights to
26
        reinstate the loan under Cal. Civil Code. section 2924c, as well asexe 'se their rights. to
27
        secure other altennativesto foreclosure.
28


                                                          9.
                                               VERIFIBD COMPLAINT
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page453
                                                                12 of 59
                                                                      512




1                                       FW3')EI CAUSE O,E AMON
2        (DECLARATORY RELIEF PURSUANT TO CAL. CIfjIL C.ODE 81 CTIUN 2924,12)

3
                                   Against ALL Defendants & DOES 1-20
               40.    By this rreference, each and every fact alleged.inparagraph 1 through 39 above
4
       are incorporated herein by reference, as though fullyy set.forth herein.
5
              41.     Pursuant to Cal. Civfl Code section 2924:12 (a) (1), "If a trnstee's deed upon
6
       sale has not been recorded, a borrower may bring an action for injuacti e relief to enjoin a
7'
       rnaterial violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 29 4.1 l, or 2924.17."
8'             42.    Defendants are in material violation of Cal. Civil Code section 2924.11,
9      2924.17, 2923.55, 2923.6, 2923.7 as alleged herein. Thus, Plaintiff, bo wer of the subject
10     loan, is able to bring .an action for injunctlon relief to enjoin these vioWDi s.
11            43..    Pursuant to Cal. Civil Code section 2924.12 (a)(2), "Any in unction shall remain
12' in place and any trastee's saie shali be enjoined until the court determin s that the mortgage

13 I   servicer, .mortgagee, trustee, berieficiary; or autlwrized agent has coffected and remedied the

14, violation or violations giving rise to the action for injunctive relie£"
               44.    Pursuant to Cal. Cfvil Code section 2924.12 (i) A court          award a prevailing
15
       borrower reasonable attorney's fees aad costs in an actior. brought purswnt to tliis section. A
16
       borrower shall be deemed to have prevailed for parposes of this subdi .' ion if the borrower
17
       obtained injunctive relief or was .awarded damages pursuant to this section
18
19                                      L
                                        51XTH :CAUSE OF ACTION
20              (VIOLATION OF CAL. CIVIL CODE SEC°FION 2934a, 2                            2924a)
21                                Against ALL l!?efendants & DOES 1-20
22             45.      By this reference, Plaintiff incorporates each and                 'fact alleged in
23     paragraphs 1 thtougb 44 above, as though fnily set forth herein.
24             46. Califomia Civit Code section 2934a provides the statu               guidelines on the

25     procedure of substituting a trustee under a Deed of Trust, and the nc           requirements that
       must be met thereafter. Specificaliy, California Civil Code section 29;        subdivision (a) (1)
26
       allows a trustee to be substituted, "by the recording in the county in Ech the property is
27
       toca.ted of a substitution executed and acknowledged by: (A) all of the        fficiaries under the
28
       trust deed;or their succe5sors in interest."

                                                       10
                                              VSxIFrED COMPLAn~'r
 Case
  Case4:20-cv-05494-KAW
       4:14-cv-03850-JSW Document
                          Document8-1
                                   1-1 Filed
                                        Filed08/13/20
                                              08/25/14 Page
                                                        Page454
                                                             13 of 59
                                                                   512




I.            47.    No substitution of tcvstee has been recoriled in the MARIN County recorder's
2     of6ce to duly substitute NOR'i'HWEST as the rightfiil trustee under the Deed of Trust, To
3     date, LSI is.the rightful trustee duly appointed to give notice of and sell-tht Subject Property.
4            48.     Furthermore, Defendants needed to comply with the stri t guidelines under
5     California Civil Code section 2934a subdivision (b), which states the follo '
                     "If the substitution is executed, but not recorded; prior to the or
6
                     concurrently with the recording of the notice of defau t, the
7                    beneficiary or beneficiaries or their authorized.agents shall cause
8                    notice of the substitution to be mailed prior to or concxnrently
g                    with the recording thereof, in the manner provided in S ction
10                   2924b, to all persons to whom a copy of the notice of &fault
11                   would be required to be mailed by the provisions of S ction
12                   2924b. Ari affidavit shall be attached to the substitution that

13                   notice . has been given to those persons and in the niamer

14                   required by tbis subdivision."
              49.    Here, the Defendants or their authorized agents did not cause the notice of the
15
      substitution to. be mailed prior to or concurrently with the recording_ theteof, in the manner
16
      provided in Sectiori 2924b, to all persons to whom.a copy of the notice c f.default would be
17
      required to be mailed by the provisions of Section 2924b. The: Defen ts have not even
18
      executed a property Substitution of Trustee.
19            50.     Furthermore, an affidavit, signed in the presence of a notar r, is not attached to
20 . the substitution that notice has been given to those persons and in the riamer required by
21    Section 2934a subdivision (b).
22            51.     In fact, puicsuant to subdivision (e), "any sale eonducted by the substituted
23    trustee is void," unless a new notice of trustee's sale is given pursuant to. Cal. Civil Code

24    section 2924f after a valid substitutio'n of trustee is recorded: Indee d, pursuant to the

25    requirements under Catifornia Cfvil Code section 2934a, the substitu must be executed
      and aclosowledged by "all of the beneficiaries under the trust deed" (emp is added).
26
              52.     California Civil Code . section 2924(a)(3) . states that ai~ the lapse of three
27
      months from the hling of the NOD, "the mortgagee, trustee, or other p rson authorized to
28
      take the sale shall give notice of the .sale: ' On or ab.out . September 3 2013, Defendants

                                                     11
                                             vEWFrED GotVlpLaIIQ'F
 Case
  Case4:20-cv-05494-KAW
       4:14-cv-03850-JSW Document
                          Document8-1
                                   1-1 Filed
                                        Filed08/13/20
                                              08/25/14 Page
                                                        Page455
                                                             14 of 59
                                                                   512




1         caused to be recorded a Notice of 'Y'rustee's Sale in the Otficial Connty          order's Office
2         Reaords as Document No, 2013-296183. Attached hereto and incoi                     vd herein by
          reference as "Exltiibit C" is a true and correct copy of the Notice of Tnisi       Saie. Because
3
         NORTHWEST is not the property trustee under the Deed of Trust; the ]                e of Trustee's
4
          Sa1e is null and void.
5
     '             53. As a direct arid foreseeable result of the Defendants violations under
6
          California Civil Code section 2924 et seq., Plaintiff has suffered and wil continue to suffer
7
         substantial irreparable lurrm, including but not :limxted to tlie potential : iss of the Subject
8
          Property, the cost and expense of the instant pending iitigation, coi inuing emotional
9         distress,.and other actual and c.onsequential damages that will be proven ai date of trial.
10
11 ;                                     SEVENTH CAUSE OF ACTION
12                                    (UNFAIR BUSINESS PRACTICES)
13 '                           Agalnst ALL Defendants and DOES 1 through ZO
14 ,             54,     By this reference, Plaintiffs incorporate each and ev               fact aileged in
15       paragraphs 1 through 53 above, as though fully set forth herein.
16              55.      The Unfair Competition Law defines unfair competition to :1ude any `5anfair,,,
17       "unlawful," or "fraudulent" business act or practice. Catifornia Business ~ t Professions Code
18       § 17200, et seq, The Act also provides for irijunctive relief and zestitution fi violations,
19                56.'   Defendants engaged in "unfair," "unlawfiil," and/or "frauc        ,nt" business act
20        or practice by failing to provide notice of a trustee's sale as required uni     California Civil
21 ;      Code sections 2923.55, 2923.6, 2923.7, 2934a as specifcally a]                   ed above, and

22 i
          incorporated herein by reference, yet continue'to foreciose on the Subject
                  57.    Defendants engaged in "unfair," 'unlawful," and/or "frauc lent" business act
23
          or praetice by failing to contact the borrower, Plaintiffs, to discuss their f ancial situation or
24
          options for avoiding foreclosure as required under Califomia Civil Code ection 2923:5, yet
25
   1      fraudulently declaring in boilerplate language that they had fulfilled the xluirements in the
26 '
          N OD. Furthermore, the boilerplate declaration attached to the NOD is vo l'in and of iiself as
27 '
          it does not comply with the requirements under 2923.5, in. tltat the NOI was recorded less
28        than thirty (30) following the declaration's purported "due dlligence conti    4n 7!




                                                          12
                                                 VERIFIED COMPL.aIA1T
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page456
                                                                15 of 59
                                                                      512




1 I            58.     By virtue of the acts and omissions of the defendarns, thg     have engaged in

2       unfair compention within ttie meaning: of Califomia Btisiness and Profes; ns Code: §17200,
3       therebyy entitling Plaintiff to injunctive and restitutionary relief as proN* ,d by California
        Business and Professions Code §17203.
4
              59.      The aforementioned acts were wiliful, oppressive, and n         icious, in that the
5
    Defendants engaged in acts of unfair competition with the deliberate inte to injure Plaintiff.
6
7 Plaintiff is thexefore entitled to payment of datnages in a sum suff. ;nt to punish: the
       Defendants and to set an example and deter such conduct in the future.
8
              60.      As a direct and foreseeable result of the Defendarits' violf    n of Business and
9
       Professions Code § 17200, Plaintiff has suffered and will contw;ue              suffer substantial
10
       irreparable harm.
11
               61.     Plaintiff has been damaged .from all, causes alleged ab v.e in an amount
12
       excee.diitg the jurisdictional amount and is increasing.each day. As a dir ;t and foreseeable
13
        resuit of the Defendants' violations under California Civil Code section2S 4 et seq., Plairitiff
14
        has suffered and will continue to suffer substantial irreparable harm, ncluding but not
15      limited to the potential loss of the Subject Property, the cost and exp ise .of the instant
16      pending litigation, the opporturiity to obtain foreclosure prevention alt natives, the back
17      dues and interest Plaintiff would not have to date. had they been asses, d for altematives
18;     prior to the recordation of the NOD, eontinuang emotional distress, . ax other actual and
19      consequential damages that will be proven on date of trial. Furthermore Plaiuztiff has been

20      harmed in that Plaintiff was unable to exercise their rights to reinstate     e loan under Cal,
21      Civil Code seetion 2924c, as well as . exercise their riglits to secure e ier alternatives to
        foreclosure.
22
           ''WHEREFORE, Plaintiff prays for judgment. against.Defendants as fc
23
24
25
               (1)     General damages in a sum according to proof against all                   ui excess
26 .
                       of $25,000;
27 '
               (2)     Compensatory damages provided by law including, not                   to California
28
                       Civil Code § 3300;

                                                       .13        . .
                                              VERITrTED COMPI.AINT
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page457
                                                                16 of 59
                                                                      512




1'           (3)   For interest pro`+ided by law including, but not limited to              Civil Code

2                  § 3291.against ail Defendants;
             (4)   Consequential damages in an amount to tie proven at trial;
3
             (5)   Injunction prohibiting any further sale of Subject Property;
4
             (6)   Equitable injunctive, and/or declaratory relief as the Cow may deem just and
5
                   proper,
6
                                 SEVENTH CAUSE OF ACTION
7
             (1)   Restitution of profits tliat the defendants have unfairly       ained as a result of
8
                   ioss of income and interest;
9:
             (2)   Equitable injunctive, and/or declaratory relief as the Ci       may deem just and
10
                   proper.
11
12
                                   ON ALL CAUSES OF. ACTION.
13           (1)   For costs and expenses incurred in this action;
14           (2)   For such other and fin-ther relief in law and equity that thE        deems just and
15                 proper.
16
       DATED: 7uly 21; 2014                       Prime Law Group, APC
17

18.
19
                                                  La
20                                                        Arn►he'S.ingh> Esq.
                                                          Attorneys for PiaintiO
21i                                                       VERO1vICA A. GON
22
23
24
25
26
27:
28:


                                                    14
                                          VERtF1ED COIViPLA1NT
 Case
  Case4:20-cv-05494-KAW
       4:14-cv-03850-JSW Document
                          Document8-1
                                   1-1 Filed
                                        Filed08/13/20
                                              08/25/14 Page
                                                        Page458
                                                             17 of 59
                                                                   512




                                                                                       i
            1, VMONTOA, CYONZAM dsalm M6 stWe0'€bOow:
             am                In the iatot ai~
pzwM1 kmvb4^ OcOMM IA facts whielC I am 3n&=ed wtd:b4UM am-LOW


     2.      hM send Plair,~'iff's-.                    COWLAW W• :Unamsd
ktmwU                                              my
mdm vWkue. *wtin 44qem my mhmtmgot:and.MWE
     1, dwiss iuidipr pd3dEty cLf po4ury ucd*r ,** la" of*o Suft .of '   . _. ft ft.
                  camufi and that ft
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page459
                                                            18 of 59
                                                                  512




                        EX. EMBIT A
     Case
      Case4:20-cv-05494-KAW
           4:14-cv-03850-JSW Document
                              Document8-1
                                       1-1 Filed
                                            Filed08/13/20
                                                  08/25/14 Page
                                                            Page460
                                                                 19 of 59
                                                                       512


            ;M.wtilww~w.aav'NH%Vti'F   r Ir+iQ}+TN4M'+'~:1

      Rscorded at the requent ofc
      First American Title Co.
      Title Order 5-215970ab
/f    Southlaad Tit2e-6eciov $LM3579LB                                         2fb01 —0Qi7S3Es9
      Racerdin0 Roque47od Byc
                                                                           QPP~~' R~ards       , I ~C FEE      6i.aa
      WELl.9 FARQO.HOME iIORTaAGEI INC.
      600o S.w.INaoows aD, #190
      I.AKE 051KlGO, OR .9T096                                                 L no
                                                                                  l1 n :I
                                                                             Re rde1
                                                                            ~~
      Relurn To:                                                                        F#
      WEILS FARGO NOMEx MORTCiAliE, INC.                                  88:11111pM 21-Ilov-~1 .3 ~age 1 af 19
      3W7'IN1~ ~IV.E~~
      SLOOdNNOTON, IMN SS4864254
      Prepared By:
      ssir}g:ry r>r.L GOLDNEit
      WELL3 FARQO N01UE NIORTGAGE, INC,.
      saoo S.w.M"DOws Ra. #140
      wct OswEaO, OR BTaas

                                           lsoacs noove rna un• For Reowaa,g pawF
       eP(f010-101-38
                                             DEED OF TRUS`I'




      DEFINITIONS

      Words used in mWlipfe secllons of ihle document are deflned below and other words are
      deftned In 8ecgons 9. 11,19, 18, 20 and 21. Certain rulea regarding the usage of words used
      in this doeumeM are alao proWded in SecUon 18.

      (A)'Secuelty qaftananC means this docllmerit, whteh is daied OCTDBEB 26, 2007
      together wtth. all Rlders: ta thta document
      (S) "8anowar' is..
      VEROMCA A. GONZARES,'aN ulUdARRiED wQ1VEAt1




      Borrower is the Vusior underlhls Secsirliy 1nslrumeM.
      (C) "La WW Is YYELLS FARGO lfDME AAORTGAGE, INC.

      Le1Wer Is a CorponHon
      organized and exisUag under tha faws o[ THE STA'FE OF CAi,IFORNIA




       ORIJFOIHIIA . Slnple favdry . apNr HfFr~AN~
                                           Y       Wc uMif-0RY lBBTR~IMENT                  FORM 3006   1l07
       Wp~ 1 af te          >~~ ~                                                          4G01 Rw 11/09FOD:
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page461
                                                            20 of 59
                                                                  512




I.ender's.address Is
P. O. BOX S'ki7, DE9 tNOFtiE$, IA SO:t08 S13T
Lender Is the beneliciary nnder this'8ecurity inaWmeM
(o) nwate." Ig nat:LtTv w►now►L nTtE muRAiaa=_ t:otuiPawy
(E)"Note " means 1be promissory note signed. by. Borrower and dated OCTOBEB 46, ZOOt •
The Nate states tbat Borrdwer owes Lender SQf HUNDRBG niOtSAND ANO Wol'(oD
                                                                                           Doilars
(U.S. t..... $QQ+10:44"...«....) plus Interest. i3arrower has promised to pay ttds debt in regular
Periodte Payments and Io pay the debt in ftiil not later than N'O1fEMBEt 1, 2081
(F) 'hRropetty' meass the property that is described belpw under file heading "Tranefer of
Rights in the Property.'
(13) "t.oaa" means lhe debt evideneed by the Wate, ptue imerest, any prepaymeM. cherges
and late charges due uader the Alote, and all surns dpe under tAis Seatriiy InslrumeM, plus
inte►est
(H) ^RWarti" niealB all Rlders to thia S2CUrNy Inatrument that ara eKeCUted by BORdwer.
The foilowing Riders are to be executed by Borrower (check boz'as applicablej:
 Q Ad)ustable Ra1e Rider [] Condominium Rider                    QSerond Home Rlder
 0 Baltoon Rider           Q Planned.̀Unit Developmem Rider Q1-4 Family Rlder
~ VA Rlder                   Q Btweekly Peymerit Rider                Qpther(s) fspeciiy)


(1) "ApPll bl. Law' means all controUidg appllcabie federal, state and kical statutes,
regulationa, ordinancea and administrative rules and orders (that have the effed of iaw) as
well ae all applicable final, non,appealable judiclalopinions.
(d) "Coaiimunity 7tssoda6on Duos, Paas, and A~nts" meane ail duea, (ees,
assessmants and other charges that are Imposed on Borrower or ihe Prcpsrty by a
condomtnium assodatlon; homerawners aasodation or similar organixation.
(K) "t9ecteon(c tunft Transfk' means any transfer of funds, aiher than a transactton
originated by chedc, draft, or sEmitar paper instrument, which is Iniliated through an
.eiectronic terminal, telephanic instniment, computer, or magnetic tape so: as M orde         r,
 instruct, or auttro►Ize a f+nartcial InstKution to debit or credli an acaount. Such term includes,
but Is not Ilmiled io, polatraf-sale. trasatara; antomated teller machlsie fransactloire, transieis
irnitiated by teiephone, wire transfers, and auianated claaringhouse tiansfers.
(L)"Eaaw iteMs' means those ftems that are descrlbed. in SecNon 3.
(All1 "Mkcellaneaur Procads" means any compensation, setitement, award of damages, or
proceeds paid by any third party (othei than insurance proceeda,ptsld undei the coverages
describad In Secfioe 4 tor. (1) damage to. or destruction of, the P►oparty; (Iiy condamnatlon
or other taidng of aB or any part of the Praperly; (iii).conveyenee in tieu oi condemnation; or
(iv) mierepreaeaiatkms of or omissions as to, the vaiue andlor candition of the, Property.
(N) "Mottgooff qnvritnce" means Inaurance pr!otectieg Leender aiiainst the tlonpaqmeM of,. or
defauit on, the Loan.
(0) "Periodtc Payment" means the regularly schedtiled amount due far (q ptincipal and
Interest uAder the Note, plus (iE) any amouMs under SecNoa S ot tAis Sewclqt tnsttumaM.
(P) 'RESPA"' means the Real E9ta1e, 8ettlement Proeedures Aet (17 U;S:C. Seetiqn 3801 ,et
 seq,) and its,implemeMing regulation, Reguletion X(24 C.F.R. Part 950g),.as they rnight. be
 amended from iima to lime, or any additlonal or succeesor legislation or regulalion tbat

scou n« ,Z""                         v.r s aia            tow IL
                                                               I                   Fatw Woa r,ot
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page462
                                                                21 of 59
                                                                      512
,                           . ..   . .,        .   .. , ....   ... .




     governs the same subject matter. As Used In thts Setwi7ty instrumerd; 'RESPA' refers toaalt
     requiremenis and restr[ettons that are imposed in repard to a`federaily relaied mortgage
     ioan' even if Ihe Loan does not quaitiy as a'tederelly raiated moripepe loan" under REBPA.
     (Q) "8uemsor In tn3erost of BonvwaP means any. party that has talien tiUe to the Property.
     wheiher or not that party hae assumed BorroweE's bbIigatlons under the Nbte andJor this
     Security instrument.
     TRANSFER OF RtGNTS IN 7HE PROPERTY
     This Security instrument secures to Lender. (1) the repayment ot the Loan, and ali renewals,
     extenstoas and :modi6qatione .of the Note; end lil) the performanoe of 9orrower s sonvenants
     and agreements under this Securtty hwirument and the Note. For @ile purpose, Borrower
     trrevocabiy prants and conveys to Trustee, iit tnsst, with power or saie, the fdhswing
     deecrlbed properly located in the
                cosnqr                               of                MtARIN
            ITt+pe of xsoeyd+og )url.diaienj                      [hume oe ttecording Juehdaion}

     LEGAL mGRURIDN 18 ATTACHED NERETO As sCNEDULE "A' AND MADE A
     PART HEREOF.




    Parcel lD Number                                                        whlch currently has th'e address of
    36 Rtltt77C WAY                                                                                    [Sireet)
    SAN RACAEL                                            [cilyj . Callfomia           $49"         JZlp CodeJ
    (`Prop$rty Address'):

       . TOGETHFJ2 tMTH ait ihe Impnovements now or hereaRer erecied on the prdparty, and
     all easements, appurlenaaees, and fixturee now or hereafler a parl of the property: A11
     repiacements and ad>iltions shait aiso be cayer+mt by thiA Socarrky instrument. All ot the
     forepoing Is referred to In this Security Instrument as the 'Property.'
         BORROWER tbVENANTS that 8onower is (awfuity sehred oE the estata h'ePeby
     eonveyed and has the rlght to grant end convey the Property and that the Prooerly Is
     unencumbered, exeepf tiir encumbrances of reasrn. Borrower warranis and win defend
     generatty the titie td tbe Property ageinst aU c!a)me and demahds, subject .to any
     encumbrances of recard.
          TiiIS 9ECURITY INSTii!lMENT oombines urttform covenants tornational, use and non-
     uniform covenants wiih iimned variationti hy [urisdicihm to conslitute a uniform securily
     irtstrumeni covering real pioperty,:

     sG.03 Rrv 1 tABAO                    vape 7 ur is                 Lpiirih. ~~             FORY 3006 tAl
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page463
                                                            22 of 59
                                                                  512



              r.,~_.~.:.~.:-~-=w~--r.~^•,~ ' ..~,t ,..~..:~~t ~                M.,„ ;:           u;t<;,~,




    UNIF..ORId CflVENANTS. Bomower and lander covenant and agree as bfiows:
    1, paytnent ot Prindpal, Wer6A ltiscnaw ILams, ?npayrmat Chsr9ss, and iaM Charges:
Borrower shall pay whei► due the principal of, and lnterest on, the debt evidenced by the
Note and any prepayment charQas and late c.balrges due under ihe Nbte. Borrower shall
also pay Nnds for Eaerow Items pureuant to Secliun 9. Payments due under the i?lote and
this SecuNty instrument shali be made in U.S. currency. Nowaver; tf aay chet:k or pther
lnatrmnem received by iender aa payment under the Note or this Securlty Instrument .ta
returned to Lender unpaid, Lender may require that any or all subeequertt paytnents due
under the ttOte and thia Becurity lnstrument be made-In one.or more of the faltowling forma,
as seleCted hy t,ender. (a) cash; (b) money.order..(c) cettftiadcheck; banit oheck, Vessuter's
check or cashiers check provided any suth cheak Is drawn upon ae instittrtion whose
depoeits are insut'ed by a federal agenz3t., fnstivmentaihy„o1 entlty; or id) Eleetrbnic Funde
7ransfer.
     Payments are.deemed received by Lender when reeeived at the loeetion designated in
the Note or at such other bcation as'may be desiynated by L.ender In accordance with the
notice pfovisbne In t3edion f6.. Lander may relurn any paymem or pardai paymem It the
paymem or partfol peymeats are.irtsufRdent to brhrg the t.oan. cufrwit Leftder maq accept
any payment or parUal paytnent InsufflcleM to. biing the Losn cun•ant, wiYttout wahrer of any
riphts heteunder or'prejudioe to Ite rjgEds to re(uae sach paymem or partial payments in the
future, but Lender Is not: oblipsted to apply such payments at .the ilme such paymerits are
accepted. If e,aoh Pariodic Paymeni is applied as of its scheduled due date, lhen Lender
need adt pay Intere
               st on unapRlied funds. Lentler may hold such urtapplied funds untii
Borrower malaes payment to brinp the Loan cqrrent. tr Bcrfrcwer does not do so wilhin a
ieasonable period of iime. Lendbc.shalf etther app{y such funds. or retum ihem to Borrower.
tf not appUed eaciler, such'tunds wUt tie appiled 1p Nie outssanding.principai balanoe under
the Nota finmedtately prbr io foredoaure, No. othet or daim which Borrower rnight have
now or In the future agahest t.ander shalt refieve Botrawer from makinq peymenis due' uhtler
the FIo1e and Ilds $earrfty lnstruntent orperforminy the covenants and apreearenis secured
by this SecurHy lnstrummA.
      2. Appilcoea'et Paynasa: ar.Proeeads. E>irept as otherwise deacrlbed !n this Section 3,
all paymems aecepted and appiied by Lender shail be _applied in the topowin.g order of
priority: (a) hqerest.due Under the Note; .(b) prindpal due under the Note; (c} amoums due
unda Sectioa 3. Such paymesta shaU be applled to each Peslodic Paymeni In the order in
which U became due. Any remaihing amosnts shail be appiied ftrst to late chargea, secopd
to any other amounta due an.der this Becurtty lnstrument, aad then to reduce 'the prMcipal
balance oithe {iOte.
     if Lender radelves a paymelA from f9ortrywar far a deUnquent. Periodic Payment which
includes a autfkient amqunt to pay any late drarge due,.the paymelrt mey,b9 applied.to the
deiinqueW payment and the iate eharpe. If more;tban ona Periodic PaymeM is ouietanding,
Lende( may apply. asy payment recsived fnom Bornswer to tde napejtm&At af the Perlodic
PaymeMs If, and tp the exient that, each. paymsnt can be pald in fup. To the exiedt lhat any
excsss exists afler'the. paymeal .is appllbd:'to the fup payirrent oi one or mors Perlodic
PaymeMs, surfi excess mey be appiiet! to any I~e charges due. Yduntary prepayrnents
                      epayment
shatl be appUed ttrst to aqy pr d+arges aiid then'ae descxlbed in the Note.



eGW    PoM 1U08/00 '              P20:4 Of 19         Inq1 .44t               FCam ap06 U01
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page464
                                                            23 of 59
                                                                  512




    Any appllcation of payments, insurance pnaceeda, or tNisceAenebus Proceeds to p'inNpal
 due ur+der the Note shall not exteud or postpone the due date, or change the amounl, of the
 Periodic Peymenis.
     3: Fuads br Fsm+asv 1Nrns. Borrower shall pay to Lender an the day Periodic Payments
 are due ueder ihe Nota, sntil the .Note Is paid in full, a sum (the '.Funds') to provide for
 payment of amounts due for. (e) laxes and assesements and ather ltems whigh can atisiR
 priorlfy over this SecuHty Inahvment as a.Ilan or encumbrance on the Prope.rty: (b)
 leasehokl pay~nents or .ground renta on ihe Pnaperly, if any; (c) premiums for any and all
 Insurance requtred by Lender under Sedion 3; and (d) N<ort0ape Ins.uPanae premlums, If
 any, or any aiims.payable by Bo►roxier to Lender. in iieu of the payment of Mortgage
 Inaurance premlums in accordance with the pmWslons of 8eetioh tb..Tiiese Items aie called
 'Escrow Items.` At oripinaUon or ai any tbne durhig ~e term ot the Loan. Lander resy
 reqaNe that Couelty
                mm Association Dues. Fees, and Aasessniants, if any, be escrowed by
 Bo►+awer, end such duee, ress and asaesamertia ahafi be an Eaerow Nxm. Borrower shaq
 pnomptty furnish to Lander all notices of amounts.to be paid under this Sedlon. Borrower
 shafl pay Larnder the Funds for Escrow ttems unlass Lander waives BorrtmeYs obligation to
 pay 1he Funds for any or all Eserow Ilems. Lender may waive 8orrawer'a obtlgailaa to pay
 to Lender Funds for any or atl Escqrow iiarne at any.f(me.. Any such waiver may only be tn
 writing, tn the event of euch weiver, Borrower aha11 pay direcqy, when and where payable,.
 the amourds due for any Escr+ow ttems for whicii paymatt of Funds has been waived by
 Lender and, If Lender requires, shaU fumieh to Lender receipts evldencisg such payment
 wtthin such time period as Lender may requlre. BorraireYs obfigathm to make auch
 paymerds an'd to provfde reeeipts ahall fur all pwposes be deemed to be a canienant and
 agreement contalned in this Seturiiy histrumerd, as the phrase 'eovenant and apreement'
 Is used tn l3ec2ion 8, If Borro+wer is obtigated to pay Esc►ow Items directly, pursuant to a
 waiver, and Borrower fails to pay the amosnt due tor an Escrow Item, Lender may exerciae
 its rights under Seotion 9 and p,ay such amount and Botrower shaR th8n be abilgated under
 Sectimr 9 to rapay to Lender any such amount. Lender may revqke the waiver as to any or
 aif Escrow iteins at arty time try a notice givert in auordance wifh Sedion 15 and, upon such
 revacatlon. Borrowerr shatl pay to Lender aU'Funds, and in such anwunts, that aro'then
 required under this 9ectlon 3.
     Lender may, at. any time, colleci and hold F.unds In an emoant (a) euficient to permtt
 Lender ta apply. the Funds at tbe tlme:speslTied under RESPA, and (b) npt to exceed the.
 maxiinum.amnuni a lender can requl re under RASPA. I:ender shail esiimate the amount ut
 Funds due an the baais of currefit data and reasonabie estlnraies of expendNures of future
 Eserow ttams or otherrwse In aeeordanee wit6 Appi.icable Law.
      'fhe Fundss sbail be heid in an institution whose deposits are insured by e federal agency,
 inslrumetdaiity, or entity pnctuding Lender, if Lendet' Is an Institution whose deposits- are so
 insuredj or In any Fede~sl Flome Loan 8ank Lendec shail apply: lhe Funda to pay the
 Escroav itema no tater fhan tbe time epscifletl under RESPA. Landerr sliali no! sharge
 Borr+ewer for holdirtp and applying the Funds, annually analyzing the eseeow accoutit, or
 verityhrg the Escrow Items, untesa Lender pays Borrower interest on the Funds and
 AppHcebie Law parmits Lendar to make aueh a charp6. UMess ao agroement Is made in
 writing or Appiicable Law requires fnterest to be.pai.d on the Funds. Lender shall not be



 sCAo6 Iw It/DAW                   Vaws of ta          Ue~t r                   FoRY.7066 iAt
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page465
                                                            24 of 59
                                                                  512
            . . .. .....   .. .. .. . .   .....   .. . .. , .              .. . .,   .,     ,     . .. . ~. ,




required to pay t3orrower ariy hlterest or earainga on the Funds, Borrnwer and Leiider can
agree in wdtiag, however, that lnterest shall be paid on the Funds. Lende' ahall give tb
8orrower; withouPcharge, an annuai acccuntlnq ofthe Punds as requ3red by RE9PA.
      N there is a surplus of Funds' heid In escrow, as.de}ined untler RE8PA. I.ender shalF
account to 13ornuwer tflr the excess funda Ui aceardance wnh RESPA. If there is a shqrtage
df Funds held In escrow, as deflned under ft£8PA, Lender shan noN(q Borrower as required
by REBPA, and Borrovwsr shali pay lo Lender the amount necessary to make, up the
shortege irt accordance with RESPA, twt in ao.nqre than 12 monthly BdYments, tf thene ls a
deflciency of Funds held in esctawr, as det]ned under REBPA. Lender shali nollry 8orrower
as reqeired by REBPA, and Bonqwer shatl pay to. Lsude► the am0ifnt.neeessary to make up
the deflciency in accordence with REBPA, but in no more lhan 14 monihiy paymerNs
      Upon payment In (ull ef all sums secured by itds Secur.ity laslrument, Ltnder shall
pramptly retund to 8wrower any Funds haid by Lender.
     4, Qargisl Llaa. t3orrower shalt pay all taxes, asse;ameMs, charaes, flias, end
impoaRione atttibstable to the Properly whhth can attain priorny over this ttecurity
Inatntment, ieaaehold payments or proond reMe on the Pnope►ty. if any, and Community
AssocFatlon Dues, Fees, and Asseesmenls, If any, To the extent that thase Items are Escrow
hems, Borrower shall pay'ttiemin the manner provided in Sectlon s.
     Borrower ehalt promptly discharpe any tlen which hes prlority war tbis SecurltY
Inahvment untess 9orrower:._(a) apreea In wriUag to the peym.ent afthe obiigailon secured
by the tien ln a manner acceptabie to Landar, but only so .long as. t3nrrower Is pertorming
such agreement; (6) contests the 1{en ia .good tatlh :by, dr de(enda agaiast enfortement of
the ifen in, legal proceedttngs which in Lender'a opinion operate to pmvent the enforcement
of the iien while those proceedings are pending, but only until such proceedinge are
conch~3ed; or (e) secures from the iu~taer of gre tien an egreement saUsfsctory to Lender
suboidinating the lien to this Sewrtiy Instrument If Lendet determines that any part of the
Property is subject to a Iten whlch.tan altaln prkvfly avet tluo Ssourlty Inatrumwd. Lender
may ghro Borrawer a notice idenfllying the lien. Wtthin 1a days of iha date on which that
 notice Is ghren; 8orrawer ehaif satlsfy the lten or take one or raore o! the actiene set forlh
above In mis Section 4
      Lender may re4uire Borrower to pay a one-time charge:tor a real eatate tax verircatlon
and/or reporUnQ service used.by Lsnder Ih conneplbn wNh.thls t.oan.
      & Pnner(y Inauame. tlorrower shall lasep the impiovements now exiatlag.or hereafter
 ereeted on the Pnoperly Insurad against loss by fh•e, ttmards lncluded ti!ithln the terin
 'extended coverape; and any other, hazards'includisg, W not iimtted:to, earthquekes and
 floods, far whlch Lender requiree Irtsuranae. Tiiis .InaUrance shall be maintained in the
  emounts (hiduding deduattble levels) and for the periodt itiat Lander raqnires. What tsride►
  requires pureuaat to the preaeding sentences oan change durmg 1he term of the Loan. The
 insuranee carrtar providing 1he lnsuranoe.ehail be chosert by BoKower subJecl ta (.end.r's
  right to disapprove BarevweCs choice, which rlgttt stiall nal be exenetsed unreaeonati►y.
  Lender may requhe 6oiYower to pay, h► wAnectian wlih tfils Loan,.either:. (p) e on64tme
 charge for Rood _zqne determination, certiecation and.tracidng aerWass; or. (b) e one-time.
  charge for ffoad sone de"Inatton and certlhcatlon services.end sabseqteerd charqes eash
 time remepptngs or similar abanges oecur whlah reasanat+lq might atiact suotr deierminaiicn



acnOt nw am0e                         hw e q te                                 fbplt.m Ua)
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page466
                                                            25 of 59
                                                                  512




or certUicaiton. Borrower aball alao be reapa►sible for the payment of. any tees bnpoeed by
the Federal Etnergancy Management.Ageacy in connectkm with the reyiew oF any itaod
zone detgrmination resuitissg from att ob)aetfan by 9oricviss.
      If Borrower tails to maiMaln any ot the poveragee described above. Lender may obtain
Insurance covarage, at t.ender's option and Itortower's Wense. Lender is under no
oblipation to purehase any partibular'type or amount of eoverage. Tbem6one, such coyerage
shall oover Lender, but might or mipht npi prolad Borrower. Borrower's eQuily in the
Property, or the aontanta cf the Pmpe'ly, against, any risk, hazard or Ilabitity and mlght
provide gteater or lesser eoverage than was prevlousty io eHed Borroiiver aekraMAedges
that ihe eosl oi 1fie.1nauranee eoverage so obtabned might stgnigcantly exceed 1he eost ot
Insurance that Borrower oould have obtained. Aey amounts dlsbursed by Lender under
this liaellon 8 shall beeome addHional debt of 9orrower seeured by thh► Seeurtty Inalrument,
These amounts shall bear ihtereat at the Note rale from Ihe dale o( disbursement and shag
be payabie, witb such intereal, upon notice ham Lender to Bor+ower requesttng payment.
       AII Insuranos poNcies requlred by l.ender and mnewals orsuah policies shail be subject
to Lender's.right to dhiApprovs sueh polkies, shai! Inelude a st8ndard mortpape eiause, and
shail n?Ime Lsader as mOrtgagee andJoras an addtUanal.loae payee antl Sbrrower further
sgrees to ysnatalty aenign tighta to insurance pmceeds 1a jhe holder bf the Nole up to .the.
amount or the outstanding loan batence.. Lendbr shall have the rigM to hoid the poticles
and renewal certtfleates. If Lender requires, 8orrower shali pramptty giVe to LendeC 8it
receipts oi paid premlums and renewal notipes. Q 8orrawer obtains eny rarm af insurance
coverage, not.otfierwise required by Lender. for damBge.tc, or destruct6on of, tlie Properly,
such polcy shall .indude a standard morigage clause aed shall name Lender as mortgagee
and/or as arc addttonat loss.payae.
      In ihe evert of loss. Borrower sha11 give prampt notice to the ihsurance carrier and
 I.ender. Leader may make praof of loss it not made promptly by Borrower. Unless Lender
end Bo►rower otherwise agree In wrlting, ally lasurence prooeeds, whether or not the
underiyMg insurence was reAuhmd by Lender, shall: be applfad to nestoration or repair of the
Praperty, Ir'the reeforation or repetr ts ecaeamtcaity teas~le and Lender's securtty is nat
iessened. During suah repair
                          nd raatoratk~a
                               a            perled, Lander ahall have tbe ripht 'to hold
such insurance proceeds until Lender has had arc opport4nNY to insped such Properly la
ensure,the work has been cornpleted to Lenders satisfaction, provided that such inspeotion
shai{ be undettaken promplly. Lender may disburee prvCeeds tor the repaira and
restoration in a singie paymeut or In a series or propress 'payments as 'the work Is
compieted. UMees arn agreement In made in writing ar Applicable Law requires intereat to
 be pald on such insuranoe procsed0, Lsnder shell not be rsquired to pay. Borrower any
 Interest or earoings on such proce9ds. Fess for poblic adJuatera, dr other third parties,
 retained by 13orrower shail noi be paid cut of the insuranoe ploaaeds and shall beihe sote
 obilgation of 9orrower; !t the restoralion or rspalr is trot econolnicaily feasible or Lander's
 security would be lesaened, the. lowiance proteeda 'shall be appited .to the sums secured
 by this Seeurlty Inatrument, whet.her or nol then due; wlth the exeess, ir any, paid to
 Borrower. l3uchinsurance proceeds shall be appiied in the Qtder provldad tar tn Secticn 2
      It Borrower abandons the Properly. Lesider may flle, negotiate end settle any availabie
 Inaurance ctalm and related inatteis. !f 9orrowev does not tespond wttbin 30 days to a
 notice trom Lender lhat the insurance carrier has oNered to settie a claim, then Lender, may
 nepotiate and seltle the claim. The 34day period'will.begin when the notice.Is given. lit


sCM7 Ra tt/OB7D0                   hp7d,e              IMMabi,      r           FORY.340a 1pl
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page467
                                                            26 of 59
                                                                  512




eitiier event, or If Lender acqui►ea the Property under SeoUon 22 or otl►errvise, 9arrawar
hereby assigns io lendsr (a) t3orrawer's rights to any (ntsuranca pnmeds lit an amount not
to exceed the amounts.unpaid under the 14ote or thie 8ecurity InstrumeM, and (b) any other
of 8orrower's rights (other than the. rlgiil to any refutid of unearned pramiums paid by
Borrowery under aU insurance pollcles wverinp the Pnaperty, insorar as such rights are
appl(cable to ihe eoverape of the Properly. Lender may uae::the Insurance proceeds eithar
to repair o► restore the Property or to pay amounis unpai0 uader the i4arte or thts 9ecuriiy
 lnstrumeet, whether or not then due.
      8. occoyiat, t3o'rrower shali occupy,, asiabUsh, and use the Property ae gorrower's
  prindpel n3sidence withln 80 days atter the axacu0an cf
                                                        is $ecurity
                                                           ih        insfrumettt and shaU
 conf(nue to occupy. the Property as Borrower's principai res(denee for at least cne year after
 the date of occupanty, unlass Lender othei~ss agrees. In wrphtg, wh(ch consent sha(I not
 be unreasonably w(fhhehi, or unleas axlenuaftg ciraamstances aziAi which are beyond
 BornxvePs ccntroi.
      T. Praarvation, iAaintalance ahd ProtecUoa of the Properttr, hnspeetlons. 8orrower
 sheU not deatroy, damage or lmpair 1fie Property atinw the Proparty to detariorete or
 commit waete on the. Property. Whether or nol 9ornower Is residinQ In 1he Property,
 Borrower shail maintain the P►operty in order to prevent the Properly from detertorabng or
 decreasing In va(ue due: to its condiUon. Uniesa H. is deiermined pursaant to Bectton 5 thai
 repair or restorotion (s not economically feasible. Borrower ahali pnampliy repair the
 Property if damag6d to avoid further deterioref6on or damage: If insurance or condemnation
 prooseds are paid In ooeu+edion with dmnape to. or the taking cf, the Properiy, Borrowsf
 shall be reeponsible. for repairinp or resiofino the PropertY only if Lender has reteased
 proceeds for euch purQoses. Lender may disbuvse proceeds fo► the repai►s and restorathm
 in a s(ngle paytrient or in a series of progress payments as ttte work is compieted, if the
 insurance or candemnation procseds are nM sufflciem to repair or restore the P[operty,
 Borrower Is sot relieved of Borrower's obligation for ihe wmpietion of such repair or
 restoretlon.
       Lender or ila agent may make reasonebb entries upon and ihapecisons of the Pnoperty.
 If It has reasonable cause. Lender may inspecl the (nterior or the improyements on the
 Property. Lender shali give Borrawer nolice at the iime of or prior to seth an interior
inspection spedlying such reasonabie cause.
     B. Serrawer's Losn Applieatlon, t3orrowar shali be in defnult if, durog the i.oan
 appilcation process, Borrower or any parsona or entittes actitig at the direetbn ar Bonower
 or with 8orrowees knowledge or eonseni gave mateiiafiy, faise, mialeading, or inaccurata
 infornialion o► statements .to i:ender (or fa(led to provide Lender wlth materia( Informat(on)
 In connedioa wtth the Loan. Material tepreeentaUona inciude, bui . ere not IlmRed to,
 representations cancereing Borrowera oa:upancy of tha Propert)r as 9orrowePs prfncapal
 resideace.
      9: Pretactlon of Leiidet's tedarest la the Praperty aad' RWb 18rder 86 SawNq.
 Inshument. If (e) t3orrower falis to.peAorm the covenents and apreemetds contained in this
 Security instrument, (b) there is a ieqal proceedinp that mipht signiikantly. af[ect Lender's
 interest. in the Properly and/or rights under 1his. Securiiy Ihattumertt (such as a proceeding
 In.bankruptcy, probate, for condemnatlon or 6orfeiture, for snforeement of a Ilen whieh may
 attain priorify over this.8ecurlty instrumenl or to entorce laws or reguiatEons), or



sCJ106   arr aYt7/OD                PaW a of te         INtlMo~                  FOAY S006 tAl
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page468
                                                            27 of 59
                                                                  512




 (c) t3orrower has. abandoned the Propetty,.then Lender may do and pay for whatever Is
 reasonable or appropdata to protect Lander's irdereat In the Proparly and rigMs unde'r th(s
 Sesurity instruwneni, induding proteding andtor assessing the value of the Properly, and
 saeuring and/or repaiting:the Property. Lsnders actiona cah Include, bul are nol, timited to:
 (a) paying any sums securod by a Ifah which has prtmily ove► this Socurily instrument; (b)
 appearing in _court; and (c) paytng rreaeonable at6orneys' fees to. ptotect Its .Interest :in the
 Propariy and/or rights under thia Sacurlty bnrtrumerd, includiag Its secured position in a
 bankruptcy proceeding. 8ecurinQ the Property inbludes, tiut is not'Nmited to, aistering the
 PropertY to malCe repahs, change todro, repiace or board up doors and windowar drain
 wate` tfom pipes, eHmtnste buildhig oF other oode viotatioas or dangerous conditions, and
 bave utillties turned on or ott ABhough Lander may taks actton under this $eclion 9.
 Lender does not have.to do so. and is nat .under any duty mi o6iigatkm to do so. It Is:agreed
 that Lender incurs rto NabiiHy ior not takinp aay or all acuons authoHzed undsr thia Section
 9.
    Any amounta dfabunsed by Lender underthis 8ection 9 ehail beccme additlonai debt of
 l3orrower secured by. this 8eaurity Instrument: Theae amourtls shap: bear. intarest at the
 Note rate hom the date of disbursement and shatl be payabie, with such inierQst, upon
 notice U+om Lender to 9qrrewer r+aqueethig payment
      If thia security InstrumerA is'cn e'leasehoid; Borrbwerehall.comply with all the
 pmviatons of the lease. It Borrower scquires tae tQle to the Property, tiie leaaeheld and the
 fee tftle sfiall nol merge un.less Lendar agrees to the merper in writing.
    10. Afortgapa huuranea. Ii Lender required AAdrigage lnsurance as a condition ol
 maldng the Loan, l3orrower shall pay the prendume requlred to maintaln the t,Aortgage
 insurance in eBecf. If, (or any reason, the.AAo►tpape Inssi•ence ravarage required by 6ender
 ceaaes to be avallable fiom the mortgage finsurerthat previwrsly provided such lnsurance
 and Borrowec was required to make separately designated paymeids toward the pramiums
 for Mortgage Inaurance, Borrower shall pay the premFwns required to obtainmverage
                                 tOage. insuran.ce previoitsly :in eqec;; at a cost
 substanNaily pqulvalenl to the Mor
 substantialiy equivalent to the oost to Borrawar of the MoTtgage ,lasurance previously in
 elfeil, from an aHereate moAgeme lirsurer salactad liy Lander. If substaniialqr equtvalenl
 Nfortgage Insurance ooverage.is aoi.avaliable. Borrower shab roniinue to pay to Lender the
                                                                            ce raverage
 amouni of the separately designated. peyments that wese due when the insuran
 ceased to 'be Ih atfeeL Lendsr wql accept, use. ami retain these payrhents. as . a
 non-refundabie loss reserve ia lieu of Ntortgege Insurance. Such tosa reserve shall be
 non-reiundable, notwlthstanding the tect that 1he Loan..is ultlmately paid Fn tDil, and t ander
 shaR not be requlred lo pay f3orrower eny h~tarest or eatnt+igs on auch bss reserve.
 Leader can no lonper requtre (oss reserve paymenb lf AAortgage Inaurance euvei-age (Iri tlte
 amount and for the period ihat Lender requFres) provided by an insurer ealected by Lender
 agaln becomes avallable, Is obtained, and'Leneier requlres separately designated payments
 toward the p►emiums for Mortgage Insurance. If Lender re0uirad hAwtgage Insurance as a
 condBion of maldng the Loan and Hnmawer was. requlrad to, make separatety designatad
 paymenta towsird the premiums for Mortgege Insuranoe, eorrower shaN pay the premiums
 required to maintein Mcrlgage insurance 16 aiFed,, or to provide a non-refundable ioas
 resewe. unfN Lenders rvquirement for Mortgape Insuranee ends ln aeoordence wlth any
                                                               tarminetl
 wrilten agreament between 9orrower and Lender proWdht.g for such        on or unlil
 te nation is reqq)red by Applicabfe Law. Molhing In this Sectton 10 attects Borrowei's
                                                                                    rmi
 obligation to pey lmereet at the rate provided M the Nols
 6Ca0B tW IV1IN0              .         fte9<rtY          Ia1nNs..     r         - FORI44002 t101
                       Case
                        Case4:20-cv-05494-KAW
                             4:14-cv-03850-JSW Document
                                                Document8-1
                                                         1-1 Filed
                                                              Filed08/13/20
                                                                    08/25/14 Page
                                                                              Page469
                                                                                   28 of 59
                                                                                         512


_,..~...~ w ... x ~.....-«~~ ,    .......~~.~w...n. F . , r.....ti....s.w-p..:iv u....    .a•r..   ..r....~.w..-~..+.r...n   ,w,w   .wx}kri   R#!!lSv" .




                                 Mortgage lnsuranca relmburaes Lender (ot any ardity that pun:hasas the Note) Tor
                        cerlain tosses It may incur iF 9orrower does not repay the Loan as agreed. Bornower is not.
                        a party to the AAorlpage fnsutatxe.
                             Mortqage tnsurers evaluate their tolsl risk on all such Insuranca in force fmm time to
                        1ime, and may enter Pift aQreements wlth other parlles that share or modlfy their risk, or
                        raduce bsses. These Sgreemards are on ierms and conditiolYs that are satlsfactory to the
                        mortgage Inaurer and the otbar partyi (or partfes) to these agreanenffi. 7hese agreements
                         may require the mortgaga Insurer to make paymeMs using .any source of funds that the
                         morlgaue Insurer may have available (which may include funds obtained Aom Mortgage
                        Insurence premiums).
                             As a resufi aithese agreamQnts, tender, any purchaser o[the roote, another insurer,
                        any reinsurer, any ather aMity, or ahy afgpafe of any or the forepoing, may receive (directly
                        or lndirectly) amounte that derlve from (or might ba charaeterized as) a pnrtios of
                        Borrower's payments for Morigage .InsuranCe, In exchange tor.sharing or modityFng the
                        mortgage insuners rfsk, or nedudng losses• If auch agreement provides that an aiSlMte of
                        Lender takes a ahans of the InaureYs rtsk In exhange tbr a sham of the premiums paid to
                        the insurer, the arranoament Is often termad'cap$ve rei.nsurane:e." Further,
                              (a) Any saeh apraame»fa wgl not alhot 9n uabunls thal Boaower Fias aDraad t4 pap
                         lor Morftaye Insurance, or any o@rer tenna ef the Lan. 8uch aprroennnts wiR oot Inarease
                        tlr amount Hortower rAR eww for A!<oApepe lnsuranea, aad thsy w+ili not ea0tte l3omosror to
                         any refand.
                             (b) My swh a9roainents witi not. atlad ihe rtpbft Borrosrar bas • H arqt - with raspact
                        to Uro it)ortpapa hmnanw undar the Ftomeowtnrs Probcdon Ad of 1BiE or ay othar iaw,
                        7heae Apbts maY ineh+da fha Aght to recsiMs cerfaia dlsdaerres, fe nswoest aad abbin
                        cancsllafion of 9w NleeaDepe lasnranca, to hava the Mo»gaye lasnranee tennlnseed
                        antomaticallY. andlor to rawin a rsMnd of any AAori"e Imurance pnmitans that were
                        unearned at Ihs Ama of suelt caneallatton or EsrrrBnatlon.
                            11, Assignipmtof Mlseaihaieous Praeesds; FoAaltun. Ail Misceiianeous Proceeds are
                        bereby assigned bo and shall be pald to Lender.
                              If the Propetiy Is damaped, such Mlecellaneous Procaeds shall:be appHed to
                        reetoraUon or' repair or 3he Property, if the, resloration or repair 1s eeonemieally feasibie and
                        Ledder's securily is not lessened. During such repair artd rastofation period, Lender shafl
                        have the right to hoid such Mieeellaneous Proeaeds untii Lender has had an opportunity to
                        InspeM such Pioparty to easure the work has been compieted to Lender's satistaction,
                        provided that such inspadion shall be undertaicen promptiy. lender may :pay, tor the repairs
                        and resicration In a sfngie diabursement or In a series of proDtese payfnents as the work Is
                        compieted. UnFass an agreemeni is made In wrRing or Applicable Law requiras interest to
                        be paht on sur.h MlscetlaneoLs Proceeds, L.epder shap not tie reqelred to pay Borrower any
                        Interest or aernings an sueh Miscellanaous Proceeds. iF the restoration or repair is nct
                         eoonomfcai$r.feasible or LandiWe securil)r wbuld be lessened; the Misceganeous Proceeds
                        shall be appiled to the aums secured by this 8ecurpy lnsllument, whether or not then due,
                        wikr the excess, if any, paid to Borroarer: 8ucb Miscellaneous Proceeda shall.be applied in
                        ihe order pravided ibr in 8eciion 2


                                                                                                    t


                                                                                                                  ~
                        SCA10 RN wR4/OC                                     fap~ tOd tY            l 1RW ~. .~ '4i           fbaM.9M 7101
                    Case
                     Case4:20-cv-05494-KAW
                          4:14-cv-03850-JSW Document
                                             Document8-1
                                                      1-1 Filed
                                                           Filed08/13/20
                                                                 08/25/14 Page
                                                                           Page470
                                                                                29 of 59
                                                                                      512



_   --   .....n.. t d- '                                     "`~"•'




                               In the event of a totai takinp, desGuction, or I= in velue of the Property, the
                       Mlscellaneous Pnoceeds shall 6e applied ta the.sums secured by this Security Iqsirument,
                       whether or nat then due, with the exoeaa, If any, pald io Borrower.
                            In the event of a parfiel taking, deshvcfion, or ioa6 in value of the t'roperty In which the
                       fair marketvaiue of the Property Immedfately trefore the.partial taking, destrucqon, or ioss
                       in value la equal to or greater lhan the amount: af tlie sums $eeured by thie Securfty
                       Instrument immedistely befora 1he parllal taklnp, desinietEoa, or bss in value, uniees
                       Borrower and Lender othwise
                                             er    apree in wHt[ng, the suins secured by ihis Security
                       Instrument shall be reduced by the amouilt of the Miscellaneous Proceads multiplied by Yhe
                       fallowing fractivni (a} the total emoant of the sums securad imrnediatety. before the partial
                       taking, destructlon, or loss frt vaiue divfded by (b) the fair market value of the. Property
                       Immediataly befcre the partiat taking, destruction, ot toss in'value. Any balanee shell be
                       paid to Borrower.
                               I.n the event of a parttal takinp, destruetiop, or ioss in ralue of the Propetty in which the
                       fair market vafue of the Propetty lminediately befone the partial takinp, destrudion, or loss
                       In value is Sess.than the amount of the sums seaured immediately betnro the pa►lial taking,
                       deatruction, or ioss In value, uriless Borrowflr and Lender othertvise agrea in writing, the
                       Miseellanaous Proceads shall be. appiled to the sums secured by this Security Instiument
                       wfieiher or not ihe sums are.then due.
                               If the Properly Is abandoned' by Borrower, or if, atter noAice by Lender to Bornewer that
                       ihe Opposing Party (as defin'ed in the nexi sentehce) afrera to make an :award to settle a
                       daim tor damages, Bo~roWer faile to respond_ ~ Lender wllhin 30 deya after the date fhe
                       notice Is piven, Lender le authorized to o~act and;apply:l{ie M(sceAaneais proceeds eUher
                       to restoratloh or repair of the Property or to !he sums seeured by .this Security lnstrumeai,
                       whether or nol. then due. 'Opposthg Parly" means the ihird patty that , ovees BortowQr
                       Miscellaneous Pnxaads or the party against whom t3omswer has a right of action ln regard
                       to Miscellaneous proceeds.
                           Borrower shall be in default.tt any adion or proceeding, whether civil or criminal,'is
                           begun that, In,t.endeCs }udgmeni, wu ld nse11 inku
                                                                            feltuie of the Property os bQher materiai
                           impalrnnt
                                  u of. Lender's tntereat in the Pnopelly or rights under Mla. Security Instrumant.
                           Borrower can cure such a default and. If acce(eration has ocwrred, reinstate as provkled In
                       Sactlon 18, by causing the actlon or proceeding 10 be dlsnlissed with a ruling that, in
                       Lender's jlidDmerrt. pretludes 'forfalturc of the Property pr other material impairmeni of
                       Lenders Inferest in the Property or rfghts under this- Secliiity lnstrumeni. The proceeds of
                       any awa'rd or claim for damages that are etMtiutaMe to the Impalrrnent of Lendet's (nterest
                       in the Property are hereby assigned and atiali:be paid io Lendec.
                             AII Miscellaneova Proceede that are no1 applied to reaioraibrt or repafr ot ihe Property
                           shall be. applied In the order pnsvided tor In S:ectlon 2.
                                12.;Somowsr itOt-ReMas•tl; Forbearanee .8y Lendar IQoI a WaNrar. F.xteoslen of the Urr1e
                           for payment or modilfeaUon of amortbalion oftrie suma sewred'by lfds Secur)ly Instrulr[ent'
                           granted by Lender to Borrower or any'Succesaor in lntarest of Borrower shall nt operete to
                           retease the Ifability of Borrower or any Suceassors ln lnteresl of (3ormqver. Lendar shall nd
                           be ►equlred to commenee proceedtngs against. any Suceensor in lnteresl of Borraaer or to.
                           refuse to extand time tor payment or otherwise ntodify araortizatlon of ihe sums secured by



                       SfAf f eN 171arAR                      Paps 11 af 10         INNFe4~~_'              FptiY w06 tbt
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page471
                                                            30 of 59
                                                                  512


                                                               .. .-
                               .                          ..                     :.i(N              .•Y~u.'~r
                                                                                                         '




thls Sacurity Instrument by reason of any detnand made by'the originai Bonnvrer or any
Successors in interest of Borrower. Any forbearanee by Lender in aicere(aina arny riyht or
 remedy indud(ng, without thnitation. Lender's acceptant:e of payments frofn third pereons,
 entities or Suctxssors (n lntereat of Borrpwer or In amoutlte Iesa than the amount.then due,
 shall not be a waiver of or preclude the exereiae of arly rtght or remedy.
      13. .b1M and Sswrd L4ibi8tit; Co,sigsersl Suecasaors and Antans Boond. Borrower
 covenants and agress that Botsawees abl(pations .and (tahittly sha14 be . JoiM. and several.
 Hovvevei, any sonower who co~slgne tbls Security htstrumeM but does not execute the Note
 (a'co•aigner~; (a) is co-signing this Security lnafruriment on(y to mortgage, grant and convey
 the co•signer's interost in the Property under the terms of this Securtty Instrnmeai; (b),Is not
 personalty obliQsted to pay the sums secured by this 8ecurNy lastrument; and (c) agreea
 that Lender and any other Bortower can agtroe to extend, modily, foebear or make any
 accommodations w(th regard to the leams o(this Security (nstrument or the Ncle without. the
 co-signer's consent
      Subject to the provision of Section 16, any Successor (n (nterest of 8orrawer who
 assumes Borrowers obqgatians under thie Security Inatrument. io wriUng, a"d is appraved
 by Lender, shali obtain all:of Borrower's rigtRs and benenls under this Security lastrument.
 Borrower shali not be released from Borrowers oblipations and Gabi(hy uader th(s 8ecuriyr
 Instrument uniess Lender agreee to such release in writing. The cov¢nants and agreements
 af this Securtty Instrument shall bind (except as pnovfdad in Seetion Zd) . and benefit uie
 successors and asslgns of Lender.
    1d. t.oan Chsrges; :Leedar may charge Borrowef tees for.servir:as per(osmed in
connection with Borrower's defaalt, Aor the purpose of proteding t.enders liftenast in' the
PrapertY aad rlghts under this Serarrhy InstNment, lncludUtg; but not Ilmiled: tq aitorneys'
fees, property inspecUon and vafuatlon'fees. In regard to any other'teea,. the absence of
express authorUy ia this 8ecurity Instntment to charge a apedfic fae to Borravor shai► :not
be construed as a prohibiUon on the charging of such fee. Lender may not charge (ees that
are. expressly prnhibited by this Security InstrumetH or. by Appticable Law.
      If the taan is sub)eai to a law which sets toaximum Gean.chargee, and that law is flnaliy
Interpreted so that the interssl or other ban chargea co(lecled or to be rolleeted: In
carinedion virtth the Loan exceed ttie permitted 1(mits,_thena (a) any such loan charge etiall
be reduced by the amount neeaseaty to reduca the charge to the permi(ted limif; aiid (b)
any sums.already cat(eded itant Bonower duhieh exceeded,permitted•limiis writ be reNnded
to Borrower. Lander may choqse to make thte.re   fttnd by raducing the.'priadpal.owed under
the Note or by .rneliing a direct paym em to Bolrower. If a refund redus
                                                                      ca principal, the
 reduction will be ireated as a parliai prepayme>n witbout eny prepayment charge (whether
 or not a pfepayment eharae is provided for under 1he Note), Borrower's acceptance of any
 such refund made by dtreG payment to Borrower:wUl' conetilute a waiver or any riglit ot
 action Borrower mfght have arising out of sueh overoharge.
      1s. Nodees. AU notices given by Borrower or: Lender le connectlon with this SecurNy
 Instrument must .be In wrlUng. Any notke to Borrower In eonaecfioa wUh this Security
 Instrument shall be deemed to have bean gWen to Barrower when mailed by Arst elass mail .
or when actually del(vered to Borrawer's n~ice address if senl by other means. Notice to
 any one 8orrower shall coastttute notice to all Borsowars uniess Appiicab9e Law expresshl



                                                                i
SCAl2 IW tf/D4A0                   ppet7afti             Ui~fft~                 PORit'7006' tiat
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page472
                                                            31 of 59
                                                                  512




requires otherwise The nciice address shall be the Property Address unless Bomwer has
deslgnated a subsfffute. notfce eiddress by noiice to lendar. Borrower sliall promptly noilfy
Lender of Borrower's chanpe of address if Lender spedtJes a procedure for reportine
Borrower's chanpe of addrees, then Bonrower sh$Il only report a chenoe cf address through
that specHied pmtxdure. There may tre otnly one designated notice address under this
Security instrument at any one time. Any noUce to. Lander shalt be given by delivering.11 or
by mailing it by fkst ciass mail to LendeYs addresa stated herein unlass Lender has
desipnated another add[ass by nolice to Borrower. Any nolice iri connection wHh this
Security lnatrumeiit 4hall not be deemed to have been piven to Lender until actually
reeeived by Lender. If any notice required by this Seccirity Inslrumarst is also required
under Appiicable Law, the Appllcable Law requirement will: sathny ihe mrresponding
requirement under this Sacurily Instrument.
     1B. GevemUg t.awt Srvar,.bUtty; ftates of Conslrudlca. This security Instrument shail
be governed by federal .iaw and the law af ihe jurfsdicfion in which the Pnsperty la located.
All rights and obUgations . contained In this Sewrity Instrument a►e subjei:t to any
requiremems and Iimitations or AppBeable Law. Applicable Law might explicHty or implidtly
ailow the parties tq.agree by contract or i1 mtyht be allent, but such silence shall nol be
conslrued as a prohibition against agreemenl by caftracL In the event that any pnsvision or
dause of this SecurHy instrument or the Note condiicts wllh .Applicable Law. sucb Ganflict
shall not affect other provisions of this 8ecurity Iristrument or the Note which can be givea
effect wlthout the amfltcting provision.
   As used' ln this Sewrity Instrument (a) words of tlre mascullne gender shail mean and
Isclude corresponding neuter words or words of .the feminine gender. (b) wcrds in the
sinquler shall mean and htdude the plural and vice versa; add (e) the word "may` ghrea
soie diacretfon without any obliqation to taka any aotion.
     17. 6orrower's Copy. Bornswer shall be given one copy of the Noie and of this
securtty Instrument.
     1E. Timnfer of ths Prapariy or.a Berafkial letaest In Bor>rawer.. As used in this
8ection 18, •Interest In the Property" meana any fegai or benefh:tal (nterest in the. Property.
inciudinp, bu1 h6t lintited to, those benefldal liderests trsnsferred in a bond for deed.
eontracl for deed, instaJlment sales eontrael or eserow..egreement, the :inient of euhieh is the
lrarisfer of title by Borrower at a iuture date to a purctiaser.
       U 611 or any part of the Property or any Intereat.in the Properly is sold or transrerred (or
it Sonmwar is not a naturai person antl a beneflcial lnterest in t3orcower is sokt or
transferred) without Lander's prior vrriltetk coneent:; Lender may require linieiedlate payment
in fuil of all sums secured by ihis 8ecurtty irtstrumenL However, thls optton shail not be
exereiaed by Lender It stich exerclsa Is penhlbhed by Applicsble Law..
     If Lender exardses thle option, Le,mter shaD ghre Horrnwer noiice of acceleration. The
noiice shali.provide a perfed of aal lesk tAan 30 days t►om the date the notiee is piven in
acoaMmrce with Seetlon 15 tirilMn which 8arrowar must pay atl smns sewred by this
Security lnstrunrent.. If Borrower falls to pay tbese. sums pricr'to :lhe expiration of this
period. Lendar msy inyoke any rernedles pe►mltted. by t.hts Security Instrument without
further notice or demand on Borrower:




SG17 Rav 11NN00                     Pop 13 ef 48         laYtiMli~~.7:            F9aM:30es .1101
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page473
                                                            32 of 59
                                                                  512

         .,         ...... ........................           .............._.. .,..                ....   .
                                                    . . .. ...                                      . .




     18. Bon~s Rigkt tp tZa)nsfaEa Atfer AoCNaration. ff i3orrower meeta cerlain
oonditions. Borrower shall have the right to have anforcainent of this Securlfy Instrament
discodtinued. at any time prior to, the eqriieal ofi (a) five days.betore sele or the Properqr
pursuatN to any power of sale.rnntained in this Security Instrumen$ (b) such olher period as
Applicable i.ew might speoify far the tennfnatian of Borrower's right to reinstate;: or (c) entry
or a iudgment enforcing this Security. lnstruntent. Those oonditions..are that Borrower (a)
pays Lepder all'sums wklch then would be due under this SecurNy enstrument and the Note
as if no acceleration had occurred; (b) . cures amr default of any other covenants or
agreements; (c) pays ali expenses In.wrred in entoreing this Security instrument, induding;
6ut +w1 grnited to, .reasonable atiorneys' faes, prapeety 3nspection and vakurtton feae, and
nther fees incunred Gor tha purpose of proteeling.Lender's interest in the ProperW and rights
under thfs 8ecuri(y Instrament; and (d) takes such. actlon as Lender may reasonably requira
lo assure that Lender•a interest In the Properly:artd Nghtd under this 8ea+rlty Inatrument,
and. Borrowers obilgatloa tjo pay tke sunis secared by this $ecurlty instrument, shall
continue undianged. Lender may require ihat Borroxrer pay such reinslatemeM sun►s and
expenses in one or fiore of ihe toflowing fomm, as selected by Lander. (a) cash; (b) nwney
order; (c) certUied check, bank checK, treasurer's check:or ceshiars check, pravlded any
such ahedc is drawn upon an 1nsNtutbn whose deposits qre insnred by a federel agency;
inatrumentality or entHy; or (d) Electronic Funds Transfer. Upon reii►statement by Borrower,
this Secudty krshumenl aod obligatforts secured hereby shall remain:fuliy etfeative as if no
acceleretton had occurred. However., this right to reinstate shail not appiy in the.case ot
acceleration under Sedion 48.
      20. Sala d Nohr; Chenpe of t.oat+ Sarvk:frt Nodea of arlsiirAm The Nate or a partlal
interest in.the Note (together wilh this Securlty Instrume" can be sotd one or more times
wRhout prior nodce to Borroww. A safe. miphi nesult In a ohange iii the entlty: (known as..ihe
"i.oan Servicer') that coliects Periodlc Payments due iinder tfie Note and this Security
Insirument and pertwma. ather morigage loan sefvieing obligatlons under the Nole, thia
Security Instrumerd, and Applicabie Law. There. also might be one or more changes of the
Loan Servicer unrelated to a sale of the Noie. If there is a chaifge of the Loan Serriket,
l3orrower will be piven written notice of the change which wiN state ihe name and address
of the new Loan ServGersr, the.addr•ess to whieh paymerds shoaid be made and any other
infonnalion RESPA requires in connection with a notice of transfer or servldng. (f the:Note
is eoid aiid thereafter the Loan Ia serviced.by a.Loan Servicer other than the purciiaser of
the Note, the mottgage foan servicing obligations to Borrower will remala with the. Loan
 Servteer or be transferred to a successor t.oen Seiv)cer and:are not assun}ed by. Ihe.Note
 purchaser unless otherwise provided by the Note purchaser.
       NeNher Bomower nor Lender may comirrenca, )oin, or be joined tsf any Judici8l action
 (as either an individuai• litigant or the member of a otass) that arises from the other par4re
 ecilons pursuant to this Secur'ity Instrumerit or thsl allegas that the ofFrer party has
 breached any provieton of, or any duly owed by reason of, this Security Instrument, unUl
 such Borrower.or Lend'er has nofifled the other party (witlt snch nolice ghron In cmnpliance
 with the iequirements of Seclton 15) of sueh allebed breai:h and artorded the other party
 hereto a reasonabie period after the ghiing of such notice to take eorfective aclton. If
 Applk•able Law provides a time pariod which must elapse before cerieln action can be
 taken, that time period will be deemed to be reasonabie for purposes of this peragrapb.


 scAis    . R+v ItrntaD             Papt M al ts         d~,~T                   foast is0! tpt:
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page474
                                                            33 of 59
                                                                  512




 The aot4ce oT aoceh►rstion and opportunity to eure given t0 Borrower pursuant to SecHon 22
 and ihe noliee of acceleratlor given to Sorrower pureuant to. Section !6 ahall be deemed to
satisfy the notfce and opporiun(ty totske correctbe a~ton provisions d( this Seclioi► 20.
       11.Haatdoas 8u6ateneas. As ased in this Sedinn 41: (a) 'Hazardous Substances'
 are those substanc~ deflned as ~atc or hazaniCtts substances, pollutants, or Niastes by
 Environmental Law and the taflowiep substanees:: gesdine, 'ketoaene, other tlammable or
 tottic petroleum products, hzitc pesiicldea and herbicides, vdatiie polvents. materfala
 mntaining ssbestoa or formaidehyde, and radioacHve materiala; (b) 'Envtronmental Law'
 means tWeral {aws aod laiias ot the jur(sdicilon where the PraperiY is located tliat reh>1e to
 health, sa►ety or emtitonmenlal paotedion, (c) 'F.nvironmental Cleanup' includes any
 response acllon, remedUsi aatfon, or ramovai acdon. as def{ned ln Envlronmental Law; an.d
 (d) an 'EovironmeMel Conditlon' meana a conditEon that can cause, conlHbute to, or
 otharwise trigger an Erwironment Cleanup.
       8orrower shall not cause oe parinit U►e presenc.e, use, disposat, storaQe, or release of
 any Hazardoua Subsfaneas, or thnasten to release any Hazardous 9ubstances, on or In the
 Property, aorrower sAafl not do, nor allow amhone ellie ?o do, anylhing adectirig the
 Property (a) that ls in vMlatbn or ary EnvirontneMal Law, (b) whlch creetes an
 EnvRonmental C:ondHion, or (c) which, due to the presence, use, or refeaee of. a Hazardous
 Subslapce, creetas a conditlon that adversely aftects the value of the Piope►ty. The
 preceding two sentenees shall not epply to the Pransnee. use, or storage on the: Property oi
 small quantitles of Hazardous Subsiances that are genarally reoognized to be appropriate Eo
 normai resldential uses and to malntenance ot. the Property (lncludlnp, but nol I limtted to,
 hazardoua substances in conaumer prodUds).
      8orrower shall prornptly.glVe LaNder Ynritlen notice of (a) any investlgatiort, daim.
 demand, lawault or other action by any govarttmeiria) or regulatory agency or private parly
 involving the Properly and any Hazardous 9ubstance or Envfnonmentai Law of which
 Borrower has actual knowledge. (b) sny EnvlronmeMal Conditlon, including but'not limiied
 to, any spilling,•leaking,.dlscharga, relaasecr tfireat of reieaee oi any Hazardous Substance,
 and (c) any condHhin caused by the presence, use or retease of a Hazerdoua 8ubsCahce
 which adversely stTeets' the value of tbe Property. If Borrower learns, or is not3fied by any,
 gavernmenlai or regulatory authorhy, or airy privaie party, thai. any removai or other
 remediation ot any Hazardous 8ubstencx atTeeUnp ths Properly is necessary; 8orrbwer shaH
 prompKy take ail necessary remedial. atiloas in accardance riith Emdronmental Law.
 Nothing henHn shaU create any obfigation an Lander for an Envhwtmental Cleanup.
      N[7W17N1PpRM L:OVENANTS. Botrawer and Lender furlher covena4t and agree as
  follows;
       12.Aceeisrafion; [temsdNs. I.andar s1uNi nlre neilea fo 8olrowar prior to axalsrefion
 toHowinp Borrower!s braseh ol any oewlssaR or ~             ie9ds 9s~ hssby      umeM (btA
 not prior to seoebnNoa umter SKtlen 9! udas Appilcabis Law pravld•s eEtsrwlp). 'She
 uWice sfisll spsetry: (s) dw defiet (b) 9nt seden nKuri.d lo eunp tla dsbwt (c) adofe,
 not.Mss tAan 30 days lrom ths daEs !ht noifee Is gWsn to 6mroMror, by whlch ide dshtdt
 mwt be curad;.atW (d}thlit tatlwm bs curs tfu detaq~ oe or bstota flw dtb spscHfed ~. Ilte
                                                                    ft l
 noBae may nssutt in aceaisra8oa ot 1M swns secand bi► !hb 8eaaaslruasnt          and sale
 o/ 16e PMedy. TM •nottce sia turtl►sr 6i(onn Bonovlar at ths dOht to sehuta4s atlar
 acplsratbn. and tlre rlpht to brhg a ecurt aeUm to amsatt the mm-oftbap o( a deta+Qt or
 any other ddeuse ol llorrower ts aeedera6on and safs.lt q►a dstault is net oured on or

 9CA1! IW taff3A0                  vpe 1361'i6          tldMfa:~)'              FpnY300e 1lel
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page475    512
                                                            34 of 59


                             •,....•••••••"4.1,




  before the date specified in The notice, Lender it its option may require tramediate payment
  in full of all sums secured by this Secretly :ingrained without further dethend and nay
  invoke the power of sale and any other remedies permitted by Applicable Lew. Lender shall
• be entitled to collect all expenses *tumid in pureeing the remedies prinked In this Section •
  22, including, Wind limited to, reasonable attorney.' tees and cosh of title evidence,
         If Lender invoker the power of sale, Lender shall execute or cattle Trustee teexecute
  a written notice•of the °courgettee of en event .M.defessit and of Lender's election to cause
  the Property to be sold. Treaters shell cause this Melee to be recorded in each county in
  which any part of the Property is located. Lander orinistie shell mail copies of the not ce
  as presthibed by Applicable Law to Borrower and to the Miler Minna :PP04411b0d by
  Applicable Livi. 'Midler shall oleo *bile notice of sin to the persons. and .in the manner
  prescribed by Applicable Law: After the tins. required by Applicable. Law, Trustee, without
 demand on Borrower, shall sill Pre Pryingly at Public- guidon to the Windt bidder Mere
  time and place and underlie. terms designated in the notice of safe in ore or more parcels
  and In any order Trustee datemenes..Truitee may Insfmln0 sale of ail or any parcel of 'the
  Properly by public announcement' et the time end place at any previously scheduled sale.
  Lender or Ils, designee may parrchase the Property at any cab.
        TWA's shall deliver Mahe purchaser TruetWs deed conveying the Property. whim*
  any COIAMPIal or warrenty,expressed M. Implied. ille-recitets la the Thisbe* deed.shathbe
  prima facie evidence of the truth of the statements madelhatele. Trinket shall epplythe
  proceeds of the sale in the following Unfelt (a) to all eipensesnf the sate, including, but not
  limited toi reasonable Treaftufs and attorneys' fees; (b) to sfi stuns mewed by.thie Security
  instrument and (c) any:excels tothe person trepanning' hisrilitentlifed to IL
         23. Rearnmyince. Upon payment of all sumer-secured by this Security Instrument,
   Lender shalt request Trustee to. reconvey the Property and shall surrender this Security
   InstrumeM and all notes evidencing debt secured by this Security Instrument to Trustee.
   Trustee shall reconvey the Properly without warranty to the person or persons brainy
   entitled to it. Linder. may charge siren person or persona a reasonable fee far reconveying
   the Property, but only if the fee Is paid to a third party (such.as the Treated) .for' services.
   rendered and the charging of the fee le permitted under Applicable Law. if the fee charged
   does not exceed the fee set by Applicable. Law, the fee la conclusively presumed to be
   reasonable.
         34. Substitute Trustee: Lender. at its option, may tromtithe tritime appoint a
  successor trustee to any Trustee appointed hereunder by an instrument executed end
  acknowledged by Lender and recorded in the Ciflice-olthe RecUrder of the bounty in which
  the Properly is located: The Instrument shall contain the name of :the original Lender.
  Trustee and Borrower, the book. and page where this Securitylnitrument Is. recorded and
  the name and address of the successor-trustee. Without conveyance- of -the Properly,. the
  successor trustee shall .succeed to all the title, powers and duties conferred upon the
  Trustee herein. and by Applicable 'Law. This proiedure for substitution of trustee shall
  govern to the enthrals:0.0'M all other proviefons frir substitution.
          25. Statement of Obligation Fee. Lender may collect eke not to exceed the
  maximum amount permitted by Applicable Law for furnishing the statement of obligation :as
  provided by Section 2043 of the Civil Code. of California.




=Ale    Itiv =MO                        Psiste le dill                            FoRir nog   trot
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page476
                                                            35 of 59
                                                                  512




      BY SIGNING BELOW, 13orrmor amepb and igre" to the terms ind covManis conlained In
  lMs Beturfty Insiiumnt and i.n any Ftidier owffted.by Borrow-and recomed-whh IL
  Witnesses:




                                                                               Beflo~




  WA17 FJOV 12WAO              pw 17 of ve       tpt"l.\
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page477
                                                            36 of 59
                                                                  512




  state of Calitornia,                                                           ss:
  Counqr of 1►6ARIN

  on WeMi*r 5.;rrA before me, grl,sA kid,                                    66 Vc-
                                                                             personaliy appeared
  YERONICri A. GOMZALES, AN UNMARRFBD NtO111AN




                                                                    perspnalty known to.me
 (or praved to me on the basis of settstscicry ewdenae) to be iha psrsan(s) wboae name(s)
 Islare subscrihed to the withln instrumeM and aeknowledged to. me thai he/sha/lhey
 executed ihe same In hislher/iheir authorized capbcify~es), add ihal by hislhee/their
 signature(s) oa 3he instNmen
                         t     the peraon(s) w ihe 'srdity upon behaii af which the person(s)
 acted, executed !he instrumeM.

 WITNESS my hand and dfictal seal.
                                                                     6
                                                                         •
                                                    ' ..~ : . '_•.
                                                                             -              t~
                                                                                             -   n


i~..,:,,~; • ~~~.~,f00i




 sCAIB   RN tOn7100                  Pqa te et 18                                      FOnRf am 11a1
                  Case
                   Case4:20-cv-05494-KAW
                        4:14-cv-03850-JSW Document
                                           Document8-1
                                                    1-1 Filed
                                                         Filed08/13/20
                                                               08/25/14 Page
                                                                         Page478
                                                                              37 of 59
                                                                                    512


                      ruuu.5c::;a~,s.auJv:SWWuo:uwufsuaF:: uM>•~:Y••   .••i.••ilqat4vav15WUU:si::::ss1Wa+M~~ "~~•YYNP3:1Ws:Sssa:YX-i:isUi.^.Y+Wuat:ytiss'.:UW'sW::ds::::.W~.•.A'~.+~S..v t

         .L


+             ,                                      SCAEDULS °A"



                                                                       DE$Cf~PTIdN.                                                                                                   .


    Ap that certain reai proparsy sftuate In the City of. Sarn Rafael,'Gumty of Merin. State of Calffomia, described
    as fonows:


    PARCEL ONE:

    BEQINN1P10 at.a point on tha Southeaateriy Ine of the cui-de-aao, known as Rastic Way, as said cub-de-eac
    ia deaaribed in the Dsed to the'Chy o! Sari Rafaei, reCordad March 17,1965 in $oak 928 of Ofticial Records,.
    at Page 29, Marin County Reconda, said.point being the.Soutitarestftiy codter, of that eertaiit p$re61 of land
    described in the Deed fnam Madn Tkle Qqaraaty. Company, a. aorpore~don.. to Qregory S. Lycn, et ux,
    recorded Jarwary 18, 1982 in Book 1533 of Official Racords..at Page 364. Marin Codnty Recoids, thence
    leaving said gne of RusNc Way and mmning thenae along the 8outhwesterly boundary Ene of satd Lyon penaej
    South 540 031 Eaat 141.868'faet to the.most Southedy conwr thereof; thence leaving gald Soathweaterly
    boundary iine and mmning South 58' 87' 40" West .144.827 feet; thei►ce IHorth 470 45` West 118.86 feet
    to a point on the Eastefly qne of Ruatic Way hereinabove refitred to, thence atom aaid line of Rusttc Way
    an a curve to the'left whh s fadius of 140.faeCfor a diatanoe of 77.766 feet,'thence Nortfi 29° 18' 40'
    East 12.14 te et, thencg qn a cutva to thp rtght witb a redlus of 20 feet for a distanes of. 18.1S8 feet, thance
    on a curve to the left with a radtus of 48 feet a distanco of 20.88 feet !o the pohntof beginning.
    PARCEL TWO•

    AN EASEAAENT for driveway purposes over the fo8owing desceibbd parceic
    BEGINNtPIG at a poG>t' on the Southwesterly Qne of the hereinsbave described pareeL said point being distant
    thereon South 470 48' East 10.00 feet from the most Westerty eomer thereof; thence aiong ssid
    Southwesteriy !h►e North 470 45' Weat 10.00 feet to tha most.Westerty eomar of tha hereinabove desarttied
    pareei; thenaa 8outhwesterly along the Southaastarly tlne, of Rustie- Way 15.00 feet to a point, thenoe
    leaving said ilna of Ruatie Way snd ronMng EatteNy In'a straight Ilne to the point of beginning.
      Case
       Case4:20-cv-05494-KAW
            4:14-cv-03850-JSW Document
                               Document8-1
                                        1-1 Filed
                                             Filed08/13/20
                                                   08/25/14 Page
                                                             Page479
                                                                  38 of 59
                                                                        512

          ,              .     .. . ~ ..   .. . . .        ..   .... 1   .......



 . . .. .. ..   ... .   . .   .....    . .. .. MNi~F..:.




                                                                                        20183—i8 1 273 1 5
                                                                                        a.~ora"a ► aac r~ Pa.a
                                                                                     Qrfio4+k.Records    t
                                                                                       Coiait~ Of        t.
                                                                                     .~w~." nqrrxt       i
Aeoording raquested by and, wisan recorded                                              Aeeorder         i
return toc                                                                                              1'
                                                                                                         1 'f
                                                                                                            l
RO►9AINOTQN POTPUAL BAN%, BA                                                        12t13401 16-Drt-28@3 t~ge 1 of B
1150 (`A80T'BLVD. WSST

I,APOHORN6, PA 19.047
AT1Or CiRQUP 9, INC.


                                                                                   EQtfFiY L.INE'OF CREDIT
® Aaa~                                                                                     DOD OF TRUST
                                                                                                                4125


   THIS DEED OF TRUST (Seeurity tnstrument):ia between:
VSRO?ISCA . A. OON8RI.88




exietiag uader the lasra ol.the Rai.ta8 8tates oE America, aud vhoas addre96 ie
400 S. Diain Stceet, Stoaktoa, CG► 95290 ("HeneEiciarp■ ) ai+d ite evcceeaora or
aaeigns.
    t. 6rarrtNrO tlewe. Por the benefit ot Beneficiery, 4rarrtttt fiereby grante, bargeins, se1(s.and
conveys to Truatee in tnrst, wHfi power of sa1e, the real preperfy fn             MAB2N
Caunty, Catifornta, desoHbad belOw, end a1 rights and 1Merest in It cirentor eyer getaa
$HOWH ON $XRIBIT "A• ATTACRBD 118R8T0 AtiD M1AD8 A PART $SR80p 8Y TBIS HEFSRffi0C8




Tex Percei Number:                                                                                   together whh eA




a~o 04ne031 w4.1                              .                            a~                                 pay9 I ot e
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page480
                                                            39 of 59
                                                                  512




                 aWa MOd                                      xm                                      SIMROIBiUtoSeOp



                 iUelogeveg ss sKsV ieyto 4ons igule8e pue 'sllmd eQausnoo popueixe pue eil} teupeBe Arepyeueo
                 ol.Ajolae}epes Auedwoo s Aq peinsu( Auedo,►d e41 uo st,ueurenadug e4i deeX cl (I)
                                                                           ;Aslarues e,Areluyeue8 jIadu+4 Aew 4o14m
                 seaueiquurwe ils ;o ees} Auedoid ey► d~i ai pw '.(s!E uopoog ui peqposep epo4i ideaxe sua))
                 {ta oi Aqmdns Aiiedc~{ e4i uo uajl :ppew s su{sumi 3M1. }o peso sl4i ieili 4103. oes ol (e)
                                                                                                      tjsuuew Apwqs
                 e ul iepunemp aulMo pue enp swtoae Ipt Aed pus ll }0 3nd Aue io Aitedojd etp BuNenoa 'usnii }o
                 psep io:e8a8uow fo(x1 Aus.;* suoMpuoo pue siusuenaa '4uusi.qs ewp uo wioNpd ol tP)
                                       Mymdad e4i uo siuowssesss pua sexsi In}Mal tia ewg uo Aed ol (o)
                                                                                             lAuedomd e41 8uqoe}}e
                 suago(uaai pue etwpPuoO 'ciueuenoo 'suolte{nBei 'seoueUlpm '4NMi lie 41Mti Aldwoo oi ptm
                 'inoq alqeuoseej Aue 3e'r(yedaW etp yoedsu( oi Aielo(}euea }o asnpa3u9oaidsj MoNe o.l (q)
                                  :iuesuoo uoAljna 9.Aie(o1istm8 SulupM3s* ino4gM'A#odojd 941 uo.e7ueuwnoidwl
                 841 }o dus 45110+uap jo mle 'enowsi. oi lou .pw iledw pwO ul A)odauil ap deq ol (s)
                                                                    :ees(wad iWueiD 'iolwjp ►o wqua+d '4
                                                                                   •sesodmd (ajnlp+oNBe Aue w} peon
                 eq ictul io p-a $M la uApt eiR BulfnR ta+ lLFm pu8 Apereswd lou sl. AUedo4! eNl (q)
                                                                     paie :Awlopuo6 at BL[+NM W poebmeIp —q -4
                 4014K }o.eausIspcs e14 Vn(eA Jo} Pue 41le; PoOB uE ued1B Wnut P peep ao e6eDuow 3sy1 8upepre Aue
                 pue  Auedo-14 e4i }o sen pepuetui eyi 43lM  iuoupuoou(  lou pAooat;o auopolAsai pus •suolionAesai
                 'sluauiosoe :Aq 3demcs pejaquinououn el ypl4M 'Auedoy o4i }o jeunna scµ ai roiueig (e)
                                                       :1e4} >;13uesesdsi ioweIb '"Put►a0 P WOMuossadoq -£

                     .t~Ga eLp pe0io oJe 3swi.}o paaQ s!4► pus }uauwea~Btf ~(se~ e4t +epun enpuno'qvsg ws
                 ~li~usWo e4iF 3en21 }o pdeG. sE4i io eiap 8 1 w01 ginA (OE) kiA IMt +R elqeAed pue enp ew
                 3uswasSy ypea;) e41 iepun enp slunowi2 be •ppedW ieuoos ssalun le4t .saW~ad 3usuroeAy zipeo
                 94i *Mo(sy $ uogoeg oi iusnswnd epow seouws Butpn{aui 'Miedoid e4s ul iswoiuf s,Ajelogeueg
                 jo..Al]edojj e41 7deioad % Anjay#0ueg: Aq peousnps A¢uow. p, 3UewAeft pus '}snil }o poao
                 814► }a 6 uo)3osS u(. peplAold ss Aje~geueg }as}soapue soa} ulayeo'iueweaiti~t 31peto e43 iepun
                 wlusjQ Aq etqahed so&w-p pue se9} uleireo {o wewA+M agmoes.oep;srul to Peso's141 'tmul }o
                 p.wC! cltii }o usu e4i Aq pemoee eq: Us4s eeat+enpe +Pns Ils pue "eAttqe Fwss Awd llpm wnwtxew
                 e4i ow 4n rewli o3 ewp tuo4 raaiioq•w p41e Asde} 'MOLeq Aew Jo}uafp, " rlueuroeaby ilpeJo
                 eys Aspu1 'ioisiul lo ms elqeMeA e jo}. saQlnad wewaejby uperJ e4J. 'u>Bie41 f+eplAoid seisi
                 syt se pled' yn-un ecuanps 4oae 3o etap 941 waij }seialut 4UM '3wwsa6tl a!PsrJ a4l ispun io7ueip
                 Aq pem+owq suine Ije.}o iuewAadei pue:'}Oeue4i suolieol{lpow jo slea►eusj 'suotsuelxe Aua 8ulpn~ui
                 'I.1wu,aeA9r+ 16+w*.S eW          ao-000 ost:S       io uuql 41tRAD umw{xew s yslen 4ua~e,a4 el¢P
                 uae@ {o Ajerjl}es;re8: 9p1M ?!oumamtf -Mpe10 Wsu('i A11nb3 euwH e ul pus u(ejey. Pau(muo—oweis
                 ;o.eeruiad yme )o eoueuuoped en+on o4 ueq; sl wt+l io Pao sRtt 'pwnng uowIWC 'Z
                                                'ewiWllsa }o a1e34 sy~ oi ~a}e~ ysys .e0et5. ~~4 Pean eV •Mel
                 914vo(IOOq M pogq(4oid eq pinom >ieeiewi Asµrqes lpns we3xa a!t oi 'spoo8 pia496ft04 ul lseJelul
                  Al<pades Aeuow assyanduai 9'ene4 tou Illw+ Pup 'pe0ueJ11 tou si NdPPsBG 'isnoM04 'isnil
                 !o p8s0 el4l ;o uolelr,ad is,4ta Aue e*isoo •A3redoxl 4Dne lle ul 3ionW J14Nnooe B'Asied psinass
                 ea''.imlal}auag eiugie 4oi4M wewsej8V +tl!lnag.e oals si 30ul }o Poso siW 'Aliadoid leuosiod
                  sl AziadoAd eyt ;o Aue. }I •,lwedojd. eyi psdeo eq IdM eAoqo poqposop AU&ftjd e4i ;o IIW

                                                     •Atuodoad (eei 4pns 4llm,uoqosuuoo; u( posn jo ul io uo pe(pt3sul
                  ewp Aue ze ^semix4 ieylo pua •eeoualldde ut-xl(nq `sOt+Ne^ao joog 'eedeip 'spuUq '&?lbuN Ile Pus
                  ssLuoumadwt aeLpo pue tuewdlnbo pue snte~tfde Bupse4 pus 9uprolAt~ Jle '~+B4ait '~lq~td
                  (IB :11 +M{ s4wd pire slusi 'awooi,l >u:01 pe>~ spaeaoid uopesxuepuaa Pus epeaaad mmnsU!


                        SZ26
   Case
    Case4:20-cv-05494-KAW
         4:14-cv-03850-JSW Document
                            Document8-1
                                     1-1 Filed
                                          Filed08/13/20
                                                08/25/14 Page
                                                          Page481
                                                               40 of 59
                                                                     512

                             .. . . .. ....   ..~.   ..   . .... ..   . .      .._ , .        . . ..        _ .. . ..i ..




                                                                                           43.25


may reasanably reqtdre, In an emourit eQuW to fhe fufl Ineur.abla vah►e of ttrp knprovementa; end to
deliver evidence of suoh tneurance coveraga to 9eneficlaty: 5ubjeCt to tfie rights of the hoider of
any Nen deacribed In 31a), Berleflcfary, shalr 6e,iamed as the Ioas payee on aU such poRciessuen
                                                                                             puit
to a standard lender's Ioss payable cleuse: The amount collected unddr ar►y1nsurance policy shell
be eppBed to the rapairof such irrlprovemants, unfess doing.so woald impair 9eneficiary's seourtty,
in which event auoh prooeeds inay bo spplled upon any indebtedness fiereby seoured. in the event
of forecbaure or sale of the Property pursuant to the Trustae's power of sale, a8 rights of ths
Grantor In Insurance poliaiee then In force ehail paes to tlie pufdiaeer at the Sheriff's or Trustes•a
sale.
             (g) To eign ali financing statements and other .dooumenta that t3eneficlary, niey: requast
from time to ttme to perfect, proteat artd ccritinue Baiefidary's siteur1ty interest In the Property.
Grantor Irrevooably appoints r3eneflciary as Gnv+tor's attornw-in•fact to aweoute,.file and raoord any
fi'nenaina atetements or shnilar ifocumerna in Qrentor's name and to exeoirte atl dcournerrte
naaeasery to trarrefer titie If tlmre ie a defauhp and
             (h) To advise oeiieticfery immediately in wrhfng of any change in 6raMor'a name, address
or employment.

     S. Sele, Ttansfar or furthar Enaumbroetae of Aroparty. .f3ubject to epplicabie lew, *he entkre
Debt aheN become Immedieteiy due anr! payable in fuil upon eslo or other tranefer of the Froperty or
any interest therain by Grentor by oontract of sete or otherwiee induding, w.ithout ilrrmit, any further
encumbrance of the Property.

    8. C+urng of lSefaurer. If Gramot falls to comply whli arry of fhe oovenente in 8eodon.4,
includhig all the terms of any prior mortgege or deed of twst, Bensflciary may take any ectlon
required to oompiy with any auch covenants witlwut wsiving any other right or remedy R may, have
for Qrantor's fa>lure to oomply. Repayment to Benefialary of ail the money spertt by 8anefiafary on
behalf of Qrentor sheN be saoured by this Deed of Trust; at Benefkiaries option, advance may be
made aga6nst the . Crerlit AQreenrent to pay amountta . due heaeimder; suah ehaU not: relreve
Senefictery from liabilky for taflure to fufffll the covenants in Seotton 4. The amount epsM ahap bear
hrterest at the rates from ttme to ttme spp4asbte under-the Credit Agrewierit asd be repeyabfe by
t3raMor on demand. Although lienefldary may take ecdon under thie pare8raph, 9eneflciary Is not
obOgatad to do so.

        7. fiarrradlse Po► aefault.
           ta1 Prompt perfontraoe under thEs Deed of Trust is asaentiel. If Ciramor does nat paY.
arry lrteteAment of the laebt or other amounC due' haraurtder. an rime, or any other everit ocaiira that
entitles Senefldary to dedare fhe unpald balenoe of the bebt due and payable 4n fuit under the
Cred{t Agreerrmt. or If Qrentor fella to coritply with eny other term, condltiorr, obltQadon or
oovenent aontained in the Credlt Agreement or ihls Deed ot Trust w any dder thateto. or any ottror
deed of trust, mortgage, tnust htdenture or security agraemetii or other lnstnunant liaying prlcrtty
over this Daed of Truat, or lf any representatlon ot Grantor hereln wsa fetae or frdsMadirtg, tlie Debt
and any othei monay whosa repaymera Is aeoured by thie Daed of Ttust shail Immedletefy become
due and payable In fuN,. at .the optlon of 8eneflaisryt and the toted amount owed' by flrentor ehad
thereafter bear Interest at t4ie rste(s1 ateted in the Credit Agreament. t3eneNatery mey then or
therea#ter advise Tivatee of tho default and. ot Beneficiary's elecfion to hpve the' Propeny sotd
puisuant to Trustee's powew• of sale In a000idance wlth appUoabie law and deUver to Trustee eny
docuroentetlon as may be.requlted by law. After giving erry nottces and the time raqulred by
applicable law, Trustee ahaa seU the.Property, ahher In whoie or In seperete parcxis or otfier part,
and In such ordar aa Truatee may choose, at pubNc auction to the highest.bidder for cash: In lawful
money of the Untted States whlch wlll be payable st the time of aela an In acoordanoe ~ivitH
                                                               notwith
applieable law. Anything In the preoeding sentenee to the conttary stending, Benefiatary


.s.c a.naosw.a                                        ~                                         sw. s n e
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page482
                                                                41 of 59
                                                                      512




                                                                                           417g


may apply the Debf towatds any b(d at any sucfi Bele. Trastee may postpone any such sale by
providing auch nodce as may be required by: law. tfntese protdbited by lew, any. pereon, lnoluding
the Grantor, Benefidary or. Trusteo, msy puratiase at' eny such sale. Trustee shell apply ff►e
prooeeds of the sale as foMowat (i) to tlte expensas of the eafe, inckrding.a fes9onab(e twetee's fee
and iawyer's tee; (b) to the obligetioria secured by this Lieed of Tnret; end, (Rit the surdus, if any,
shali so to the person(s) IegaAy entftled thereto.
         (b) Trustee shsll defiver to the purcfiaser at the sale its deed, wfthout warranty, which
sha8 cornrey to the purchaser the, lntersat In .the Property whloh tirantor had or hsd tha power to
convey at the tkne of axerxrtian of this Deed of Trust tmd any intsrast whloh (;ramor submeque»t!y
aoqulred. The Trustee's deed shail redte the facta showlng thst the safe wae conducted in
aompllance with a1i the reCuirements of law and of thie Oeed of Truet. Thls redtal ahall be prima
fade evidenae of such compllance and oonclusive svidence of suoh aanpNance bi favor of bona fide
purchfleara and enoumbmnoera for vahra.
         (c) To the extent permitted by law the..power of eele conferred by this: Deed of Trust Is
not an exduefve remedy. In conneotiori witkt . anY portiori of the Property which te peraonal
property; Beneficiary sheA furthar be entitled to..ezerdae the dghts of a secured party tatder the
Urdform Commeroial Cods as then In effect In the stats of Celltornfa.
        (d) By acaepting paymant of any sum semred by th(a Dead.of Trust after'hs due dste,
Beneflciary does not wehre Its right to require prompt payment when due of all othar sums so
seceaed or to deolare default for failure to so pay.

   S. Condannatlons fminsnt Domdn. In the event any porttcn of the Property ie teken or
damaged In: an eminent domakr proeeeding, the.entke amount of the awerii, or auch portlon as may
be necessary to fully satisfy the Debt: shali, exoept ae required by epplicalfle (aw, be pa(d to the
Oebt.

    S. Feea and. Caats. Qrantor shaN pay Beneflalary's and Trustee'a raasonabfe cost ot
searching records, other reasonabie expensee. as eHowed by tew, and reaeonabk attqmey'e fees, in
any Iswsuit or other proceediitg to finedose thte peed of Trust; In any lawauit or proceeding wMth
genefidary or Truatae prossoutes or dofends to protect the'l~n of this Daed of Trust; and, In any
otlier acdon taken.by.8erisffclary to colleat the Qebt, including withoutlimitstloii eny diapoaitlon of
tha Property uruler the Stare Urrlform Qammerciel Code; and, any action teken in bankruptcy
prooaedings as weif as. ar►y appellete proeeedings.

     10. Recomnyance. Trustee ahaU reconvey the Propertjr to tha person antitled thereto, on
wrftten ntquest of Banoftcler.y, at fotkiwing sat{afaction of tfa obligAdone escured hereby and
Beneficlary and TYustee shai( be ent(tled to o(iarge Cirantor a recomteyartice fee tagethet whh fees
for the reoo►dadon of ths raconvoyarice doouments un(ess.prolilbitet! by lsw, If yow Credh Une ta
cenc:elled or termGtsted, subject to applicable law, wa mBy delajt the t:eace)tetion o► recanveyance
of your aecur(ty (nstniment for a reeaonabls. pertod of tfine to enabte us'to post to yoia Cred([ i.kre
Aocount any edvanoas that you hava recelved.

     111. Trwtes: 8uoeessor Tittstes. Beneflciary may. unless prohib(ted by law, appoint a
succeseor Ttustee from tlme to time In the manner prov.tded by (aw. TFre atkasesor Trustee shell ba
veated wlth atl powera of the original ttuatee. The Trustao.ls not obBgated.to nodty any.party h'ereto
of a pending seie tmder any other deed of trust or of any aallon oi prooeeding in whioFi 8ranfor,
TYustea ar eenefhdaryshed( be a party unless such scdon or proceedMg Is brought by the Trustee.

    12. 8avings Cbittae. .if.a (aw, whioh applies.to this Daed of.Ttuat or the.Gedit f►graement en¢
which sets maximum ioan chargee, is flrreUy inteJpreted by a cot¢t havh+g liuksdfction so;eFiat ttie
interest or otharloan charpea collsated cr to be dollected in cortnection With thEs Deed of Trust or



                                                                                               7tp 4e1 a
   Case
    Case4:20-cv-05494-KAW
         4:14-cv-03850-JSW Document
                            Document8-1
                                     1-1 Filed
                                          Filed08/13/20
                                                08/25/14 Page
                                                          Page483
                                                               42 of 59
                                                                     512




                                                                                           4125


the Ctedit AgrAemeat exoaed tfu► permitted kmfts, .thett:.ti) .any:such loart ohar{le ahaU be fedueed by
the amount necessary. to reduce the cherge to the permitted limit; and (li) any eume ekreedy
colieoted from 8rantor whioh.exaeeded permftted:llmite wiil..be: refunded to Grantor. Benetidary
may choose to make thie refund by radudng the piirnctpal owed or Ay making a direct paymeni. If a
refurid reduoes tbe principal, the reduotion witl be treatad ae.a pardal:prepayment.

     13. Misceilaneoua. "Ihis Dead ot Trust qhaU benefk and obligate the heirs, devlsees, fegatees,
administrators, exeoutora, auocaesors, and assigna of the perii" hereto. The temi '8eneftciary°
shaN mean the hokfer and ownar of the. Credit AgneanSent sectir8d. by Uiie Qaed of Truat, whather or
not that person. is nemed as f3eneAciery heretn. The words used In ~ie Dead of Tnfst referfiiig to
one paraon shall be reed to rafer to rnore than one peraon if tvro oY more haVe signed thie Deed of
Trust or beooma ►esponsibfe for dotng the things this Deed of Trust requires. 7itis Desd'of Trust
ahell be goverried by and conatrued. in accordance w@h faderaf law ar+d, to the excerjt federal law
doesn't apply, the iawa of,. tfte atate of Ceiifomia. If any provision of this Deed of Trust Is
determined to be invstld under lew, tiie remainirig: provisiona of this Deed of Trust Shetl nonetheteas
remaln in fuB' fotce and effeot.

    14. Beosfldary end StmRer StatemarKe. ,9enefiaiery may +xlleot a. fee tn the maximum amount
allowed by law for furnishing any beneflciaty st8tement, peyoff damend statament or similar
statement.

    By aigrdng beiow, Qrantor accepte and agrees to the.provisions of this Deed of Trust and any
rlderls) exeouted by. Brantot conmurenUy therewith.

DA~p AT .~r~r+`~iv~~i—
        `                                                                thfa.      1~daY of


        e-


      sd~T . M,                    p      ~




4750104ne107) w4.7                                $"x                                           Pep* 5 of 4
    Case
     Case4:20-cv-05494-KAW
          4:14-cv-03850-JSW Document
                             Document8-1
                                      1-1 Filed
                                           Filed08/13/20
                                                 08/25/14 Page
                                                           Page484
                                                                43 of 59
                                                                      512




                                                                                              43aS


                                            ;.
STATE OF 4~'-{}         --
                                            ) SS
coUNTY oF Ma.[Zt.-.                         1
       ~---
   OnC~sc.%os3sa• ti ,4,A's ,beforeme,-"-„AnUta.~.lryinscoWla.~~.      ;
a Notary Pubiic in and foi the State of .Oeltfornia, personefly appearad
ygc~t,iicr,. Fl.. C3~htmriLc~enr~                                           —
kaevvn~4~. tqr pralvad:.tb ir►e om:tlse flasis~ of setfsfacCory evidmrce) to tie t1Ye peraqn{et' Whoae
name(s) islets subsarlbed to the wlthln inetrument and aeicnow(edged to me that htrfshe/ehW
axecuted the seme in1►ts/herAheir authorized cepaclty(ka1, end that byNslherltkeira{gnature(a! on
the Instruinertt the persor3Wor the entfy upon behalf of vrF►ich the persoa(dr1 aated; executad the
inatrumant.

     WlTfVE85 my hand aad offidal.aesl
                   ..: .
       -...
               HIIMo~G~A -RpUDINh                    ~—+ .                               ..
                    ~ i tbs6i7t              ATotary Publtc 1n ani! forVa Stete:of
                                                                               ~   CalNoiriFa.
                    ~~
                                                         My cammieslon expires: ~► tit-~ ~-~, io~ro

                                 RE01188T FWi FULL RECOfiIVEYANCH
                             Do not rewrd. To he used atdyi when Grarrtor'a
                    Indebtedness hrs bsen repaid and Cndit J4grsemant csnca0ed.

TO: TRUSTEE                                          _
    Tfie, uoi3~reE  tl~ 9erie~i::. .. of :the within DDeii ~f,Tftist,.;~nsi.,tfig;. owner and ho{der of
the Hoirie• ~iliis tpi ~L Agreemar►t. secci~d. thdrehyr: $~6 ±~ of Trust Is. hereby
surrendeiet£ xa: ~rou foi reoarivoyarce and you ere• •~ted;..~pon paqr~~~t of eU :aums owing: to
                           w~, to the perspnfs} 8trtliled t3~8tio; :the t~ht title end irKereat
now h td~b ~~

                                     wxBttlROROH reo'roosL BA2tR, zn►                                 _....
                               BY_..__.                                                   _.,..

                               Its




            c




 43ED64heiO2lYN.:                                .       p~                                       PoOseoi6
          Case
           Case4:20-cv-05494-KAW
                4:14-cv-03850-JSW Document
                                   Document8-1
                                            1-1 Filed
                                                 Filed08/13/20
                                                       08/25/14 Page
                                                                 Page485
                                                                      44 of 59
                                                                            512

,     ,                   . . ...   .. ..      ... .    .   .. .      s... ..   ... _.. .     , ..




                                                                                       axss


                                            EXHiBfT "A"
                                ATTACHMENT TO SECURiTY lNSTRUMENT


    LYIDTG AM SBINO LOCATBD IIT 'kHB CIT4 OF 8AN FAFABD, CDUNTIC OF MARIN, STATE OF
    CALIFORPIA7 ALL Tft7►T CERTAZN PARCSG OR TRACt OF.iiltm 81OPPDT A6: ..   .

    amI?mING AT A POINT OQi ?A8 S007HSA8TSRLY 7+INB OF T8B CUL-DS-SAC, Bon AS
    RDSTIC WAY, AS SAID COL-DS-BAC IS .088CRI88A AI .TH$ :DBSD '!O T8S CSTY OF 9U
    RAFABL, 1tEC08D8D MARCB 17, 3-955 IN BpOlC 939 OF OAf2CIAL R8Cp8DB AT P11CiB 39,
    l!41RIN COUlOT7C :RSCORDS, $AID BOINY B$TDSO TAPI aOwPl1ft8RBRLY QpRI[SR OP TliAT
    CBRTAIDI PARCBL OF LAND DS$CRI$M IK T[i8 D$® BROM MRIK TITLS tDA19ANTT
    COIEAFY, A CORP081iTIO1Q,. !;'0 GR8130RY S. LYON, 8T O%, R$CORDSD JAtiWM 16, 1962
    I1i BOO1C 1533 OF OFPICIAL HSCORDS AT .iAM 354, A6A1t21~ COODITk R$(MS, T6RNC6
    LBAVIHQ SAID LIEo8 OY RVBTIC IiAY Affii MMM T1o3NC8 AL02$i TfB SOAT89188TSRLY
    BOtfl00AH.Y LIMS OF $A2D LYOIP P7lRC8L $ODTH 64 03, -BABT 141.868 888T TO T$$ MOST
    SOUTfiERAY CORNSR TMMPi TROKC8 LBAVIDHi BAID BOUTW11STBRLY BODMBY LIHS AaID
    RMMING SODTH 56 57' 40" 1V88T 144.627 FBST; ZSi82QC8 fRORlF[ 47 45' WRBT 118.56
    F88T TO A POIPT ON TH$ SASTHRI.Y LINB OP RU9TIC 901Y          2lm►BOVB R8nRRSD '!O,
    '1HBNCB ALON(i SAm LIH6 OF RQBTIC P1AY ON A CORVB TO Tk8 LBFT t1ITfi A BADIIIB OF
    140 BSBT FOR A DISTAIQC$ OF 77.756' F88T, TtD3KC8
    MRTH 29 18' 40" 8~18T .12.3.4 FSE`l, TAffiiCS AN A' C9RVB TO T!M BIQHT pPITSI A RADIOB
    OF 20 FSST FOR A DISTANCB' OF. 19.258 F8$T, THBNCE ON' A COTtVB TO TEM LSPT 9PI'!`S A
    BADIIIS OF 45 FEST A DISTMM OP 20.99 PS6T T0 THB POIAT OS BS3IANINQ.




     31S7s.ID7n41= w4.3                                ~A
         Case
          Case4:20-cv-05494-KAW
               4:14-cv-03850-JSW Document
                                  Document8-1
                                           1-1 Filed
                                                Filed08/13/20
                                                      08/25/14 Page
                                                                Page486
                                                                     45 of 59
                                                                           512


aa                          .~......r...rte~.......-
                 . . ~";T✓5."                            _   .....-,... ..,..........,..—.o.:.,.i„~,:,,;




        4125

               ILLEGIBLE NOTARY 3EAL DECLARATtON
                                      (t3ovemment Code. 27381.7)
     I declare under penalty of podury that the.notary. seai on the document to
                 whlch dlis statement (s attached, read a8 Tollovvs:

          NAME OF NOTARY
                       Y                   HAMIfl gl(3AROUDlNIA
                  PUBUC:

     COMMISSION NUMBER:                    1388831

            NOTARY PUBI.IC                 CA
                   STATE:

            NOTARY Pu6LiC                  MARIN
                 COUNTY:

        AAY COMM. EXPERES:                 7I27/2008

             SIGNATURE ..
               D~EtARAAI

            PFtlNT NAME OF                  Heaiher Owens
               DECLARANT:

           CITY SSZATE OF                   gAN RAFAEL CA
               EXECUTION:

               DATE SIONED:                 101112OD3.




               Ti1E ASOVE INFORMATION MUSl' 8E LEGI8LE FOR SCANNINC3
Case
 Case4:20-cv-05494-KAW
      4:14-cv-03850-JSW Document
                         Document8-1
                                  1-1 Filed
                                       Filed08/13/20
                                             08/25/14 Page
                                                       Page487
                                                            46 of 59
                                                                  512




                         EXIMIT B
                   Case
                    Case4:20-cv-05494-KAW
                         4:14-cv-03850-JSW Document
                                            Document8-1
                                                     1-1 Filed
                                                          Filed08/13/20
                                                                08/25/14 Page
                                                                          Page488
                                                                               47 of 59
                                                                                     512




                                                                                        litilliNtillowille
                                                                                         2013-00=1121
                                                                                       WFJMWIV.'~* IMM 21.08
                                                                                                 I
               R9=dirlg mquem     OT.
               Wim recorded maN to:                                                    wiladt, I
                                                                                             Iii IRS
               NORTHWEST TRUSMSERVIM M                                                10.11M 024DW-mis I. Poo I d: I
               = E.Z;




                                                          apmx ohm oft am for
               Fft NiL
               AP10.010-l"

                                          NOTICS OF TRUSTEESSALE
                                             E FOLLOMN13 REFERENCE VAN ATTA"O WMMAFIY M
                   ATTr
                      :~KrIOV     91T=NOTICE PROVIDED'TO THE TRUS             l?TPR ONLY.
                       NOTF- THERE*15 A SUMMARY OF THE INFOPAIATI(MI iN THM DOGUMENT ATrACHED
                                                  it. *AfM!&—tM9W*
                                      SMAM, * jj* LCkJ4                -
                          W)TA;SE A=NTA UN RESUMEN DE kA WORMACON DE E679 DOCUMENTO
                    LLrUTtA0
                                  "
                            MIZE00A  WBX'M9TY'm     '        '
                                                     TPM=V9=NGTN%    "'  '0N:TU$UPNAY
        VIOU ARE IN COAULT UNDER A MM OF TRUS?. DATED 106J01. UNUM YOU TAKE ACTMN TO
        PRarECT YOUR PROPERTY,ff MAY BE SOLD AT A PUOLC SALE. IF YOIJ MD AN MWLAItATM OF
        THE MATURE OF THE PROCEEDM AGAOM YOU, YOU OHOULA COWACT KLAWYER.
        A puOk audion sade to'the highall.bickler for wsh c"hhW.s d*ck dmm on a stab or nOmM bank..check
        dttrm by aMe or fWmi cmdft union, or a dwick ftm by ja stm a ted":savings- WW loan assmUMon, of
        savkW associawn, or savbp bank podW irt M02 to-the FinwwW- r coft and allftrteed to do bu*wn in
        ttds stMe.-Yal be hoW by duly ao;igi Mmfte. The We vAll be meft.but wit6out comMt or warmnty.
        expmasWoriMpffed. mpwd#Vtft posawknorenmnWwww, tosaWy"obggalion sicurBd bysaid Dead
        of TrM. The undereWed Tnaiee. ftdaim any"lky for any koweetness of The pwpeny address or othBr
        common dnVafion,9any; shown herein.
        Trudar(s). Vwonlm A.Goraelok an munarded wwm.
        Recorded: li/Mi., as inanmint No.                               Rsmds of UAFIIN County, California.
        Oate cf Sale: 06131/13 at 3:00 PIA
        PMm of Sale: Atthe FMh Avenue.antrance W ow Sah RefiN Chy Nalk.1400 FM Aveft%..Sm Rafmih CA
        The PNWW woperty addma lm 38 RUSTIC WAY, SM RAFAEL, C494901
        Asmoots Pamd No, 010-JO1-SB
        The mW amoLint of the tmpW bWarm of to oWWw smred. by. ft pmpny to be sdd ard mamnable
        aqdmsted cosks, expenm wW advanceo at. fttbno d the InMat PuWbdWn of the No** of 3819 1.8 $115WIS11-ft
        If the sWe Is set ."Ids for any .feason, the pumhmsw at the'salai shaN be onNr4y
                                                                                    ed o to a return of ft doW
        paid, pka b"reaL The pumbam 9MI have no lurther remme agalmot ft WWWbM ft TamWr or the




"
;v.
01IAP
             Case
              Case4:20-cv-05494-KAW
                   4:14-cv-03850-JSW Document
                                      Document8-1
                                               1-1 Filed
                                                    Filed08/13/20
                                                          08/25/14 Page
                                                                    Page489
                                                                         48 of 59
                                                                               512



                                             ~                     ~                          w




  ~
NqTiCEreTO pdTE1~ITFA1 BlpDERS: If you are aanslderfng bidding on this pwperty lteo, yai stroeld underatentl.
aiar tne are rieka krvolved in:piqdfny at a t~ustee auotlon. Yau wHl ba bldding on a den. not on the prope+ty Itaelt.
Piacmg me Mghest bkd at a trustae auctlae does not eatometicelly entlNe you to ifae and. dear qarnersti(p of tha
progarty: YoU ahould etso be awM ihet 1he Ben 4efigaudow. oil.map. ba ajuntoriien. If yvii are fhe highest
bldder at the auadon, yoU aie or may be iesponsiblalor peying cfF eq 6ens temior to tlie iten being: audionecf otl,
before yoa can. receirre clear tMe to the propeny. Yau are encaun3ged to imrWlgate the exi~nt:a, priorityr end
eize ot aNstending Iieng that may e*t oh 8ds propetty by oantooft /he eotlnty recorde?s a Rce or e t(He
Insuronca Company, eithu of.which may:diargs you a 1ee ior tNie iitlannaffoe. If:yau ctli+sult ai!lter oi tnesQ
resourcas, you shwtd be aware that tbe same lender may hold more ltmn one mortgage or deed of truat on the
proparty.
IJOTiCE TO PROPEH7Y taWhh3R: irie sate dete shawn oe iMs rwiioe ot sele mey be poatponed one ar more
times by tfis martMee, banetiomry, trustee,.or a aourt, pursuartt tv Seafion 2924g of 8te CaBfania Ckll Code.
The law requ(res thet Irdormatlon aborn.truetea sale posqaonamBMe be.made aveiia6fe.tayaa and to.tlie public,
as a eo►ntesy to those.not pragent at the sale. It.you. wffih to W8m wtmther yotlr saW d9te h8s been proorted,
and ff appUcable, the reachetlulad iime end date tdr tha sale ofi ibfs popmty, you may'oeq 8774844g42 or 800-
280 2892 or vlaft this Intecn et Web 5ite www.113A Forac~tre.oam ar ~,Som,.u81nQ the.flle.number
assigned to thla oase 7M.90982.. IrttoitwaQon atioitt postponameme that are verysh= bf dura8on or thet accur
cime In 8me to the scheduled sate may rrot immedtstaiy be reflected in the tolaphone hdwmatlon or on:the
Wemet Web ske, the bess way to verity pagomm►ent inionnatlon is lyj!d"* the scheduied sale.


Oete: May S. 2013                                                  1PAX711100MM, INC.. as 7ruettae


                                                  i~4la~': .~i~,~f6S.~J8r►te( /4rm. CA 82705

8ale Into website: www.USA Feredosure.aom or ~
Autcmated 8eles Lina: 877-a8A 8842 oi 800-280~2832
ReUnstetement.and Pay 0tf Ftequesta: 86"87•NN1TS

            THSSOFFICEJS ATT9MPflNO TO COLI:EC1' A DEBTAND ATJY UVFORMATSON OBTAiNED 1VILL BE
                                          tJSEA FOIC7'FiAT PURPO.RE




                                                              ~3
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 490 of 512




                EXHIBIT 11
            Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 491 of 512

                             •                                      •
      Kettner Law Corporation
'1
      Marc Applbaum (SBN 222511)
 2    2150 W Washington Street, Suite 104
      San Diego, CA 92110
• 3   Tel: (619) 756-7300                                              ;
 4
      Fax: (619) 363-3944
      maro@kettnerlawcorp.com                                       OCT - 7 4415
 5
                                                                           •-•
 6
      Attorney for Plaintiff, VERONICA GONZALES
 7




 9

10                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
11                                      COUNTY OF MARIN
12
                                                                  cN 1603668
13    VERONICA GONZALES                              Case No.
14
                                                     COMPLAINT FOR:
15                   Plaintiff,
      v.                                             1. VIOLATION OF CALIFORNIA
16                                                      HOMEOWNER BILL OF RIGHTS
                                                     2. STATUTORY UNFAIR COMPETITION
17
      WELLS FARGO BANK, N.A.; U.S. BANK,                - CALIFORNIA BUSINESS AND
18    N.A.; and DOES 1 through 50, inclusive,           PROFESSIONS CODE §17200 ET SEQ.
                                                     3. BREACH OF COVENANT OF GOOD
19                                                      FAITH AND FAIR DEALING
                                                     4. NEGLIGENCE
20
                     Defendants.
21
                                                                                     BY FA
22

23                                                      JURY TRIAL DEMANDED
24

25

26
               Plaintiff, VERONICA GONZALES, alleges, by and through her attorney, as follows:
27

28



                                                  - -
           GONZALES v. WELLS FARGO RANK, NA.- COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 492 of 512

                                                                         •
                                                 PARTIES
 2          1.      Plaintiff, VERONICA GONZALES, ("Plaintiff') is, and at all times relevant to
 3   the facts herein was, an individual residing in real property commonly known as 36 Rustic Way,
 4   San Rafael, CA 94901 ("subject property") located in the County of Marin, in the State of
 5   California.
            2.      Plaintiff is informed and believes and based thereon alleges that Defendant
 7   WELLS FARGO BANK, N.A. ("WELLS FARGO") is, and at all times relevant to the facts
 8   herein was, a national association registered in the state of California, doing business in the
 9   County of Marin, State of California as current loan servicer.
10
            3.      Plaintiff is informed and believes and based thereon alleges that Defendant U.S.
11
     BANK, N.A. ("US BANK") is, and at all times relevant to the facts herein was, a national
12
     association registered in the state of California, doing business in the County of Marin, State of
13
     California as current loan investor and as successor Trustee to Wachovia Bank, National
14
     Association, as Trustee for MSSTR 2004-1.
35

16
            4.      The true names and capacities, whether individual, corporate, partnership,

17   associate, or otherwise of Defendants DOES 1 through 50, are unknown to Plaintiff who sues

18
     each Defendant by such fictitious names. Plaintiff is informed and believes and based thereon

19   alleges each of the Defendants designated herein as a fictitiously named Defendant is, and in some

20   manner, was responsible for events and happenings referred to herein, either contractually or

21   tortuously. When Plaintiff ascertains the true names of capacities of DOES 1 through 50, she will

22   amend this complaint accordingly.

73          5.      Plaintiff is informed and believes and based thereon alleges that Defendants and

24   each of them, are, and at all times herein were, the agents, joint ventures, officers, members,

25   representatives, servants, consultants or employees of their co-defendants, and in committing the

26   acts herein allege, were acting within the scope of such affiliation with knowledge, permission,

27   consent or subsequent ratification of their co-defendants.

28



                                                    -2-
        GONZALES v. WELLS FARGO RANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 493 of 512

                                                                           •
1                                     JURISDICTION AND VENUE
2            6.     This Court has subject matter jurisdiction over this matter, as the Subject Property
 3   is located in the County of Marin, California.
 4           7.      In addition, this Court has subject matter jurisdiction over the claims raised herein
 5   pursuant to California Constitution Article VI, section 10, which grants this Court "original
 6   jurisdiction in all causes except those given by statute to other trial courts."
7            8.      Defendants herein purposefully directed their activities to the State of California.
 8   As a result, Defendants caused an event or events to occur in California, and more particularly in
     the County of Marin, out of which this action arises and which form the basis of this action.
10           9.      Defendants either are entities duly licensed to do business in the State of California
11   or are entities that regularly conduct business within this judicial district within. California.
12           10.     Venue is proper for this Court since the Subject Property is located in the County
13   of Marin and because events or events out of which this action arises and which form the basis
14   for this action arise in the County of Marin.
15

16                                       STATEMENT OF FACTS
17
             11.     On or about November 21, 2001, Plaintiff financed the Subject Property for
18
     $600,000.00. As evidence of the loan, Plaintiff executed a promissory note ("Note"), and
19
     concurrently executed Deed of Trust ("Deed of Trust") as security for the Note. The Deed of
20
     Trust for the Subject Property was recorded as Document No. 2001-0078369 in the Official
21
     Records of the Marin County Recorder's Office. The named Lender in the Deed of Trust was
22
     Wells Fargo Home Mortgage, Inc. The named Trustee in the Deed of Trust was Fidelity National
23
     Title Insurance Company.
24
             12.     The Subject Property is Plaintiffs principal residence and is owner-occupied.
25
             13.     On or about March 21, 2011, an Assignment of Deed of Trust was executed, and
26
     by that Assignment, all rights, title and interest under the Deed of Trust were assigned to
27

28



                                                       -3-
         GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 494 of 512
                              •                                            •
'1   Defendant US BANK. The Assignment of Deed of Trust was recorded as Document No. 2011-
 2   0015555 in the Official Records of the Marin County Recorder's Office.
 3          14.     During or around June 2013, Plaintiff began experiencing financial difficulties.
 4   Plaintiff contacted WELLS FARGO, her loan servicer, for assistance. WELLS FARGO advised
 5   Plaintiff that she would qualify for a loan modification if Plaintiff fell, and remained, at least two
 6   months behind on her mortgage payments.
 7          15.     Plaintiff was hesitant about falling behind on her loan since she had been current
 8   at the time, but WELLS FARGO advised Plaintiff she had no other alternative. Additionally,
 9   WELLS FARGO promised Plaintiff that no foreclosure proceedings would initiate while Plaintiff
10   was under active review for modification.
11          16.     Plaintiff followed all instructions asked of her by WELLS FARGO. Plaintiff
12   withheld payment for the following two months and gathered and completed all necessary
13   documents for an application. Plaintiff then submitted an application for loan modification into
14   WELLS FARGO for review.            WELLS FARGO informed Plaintiff they had received her
15   application for modification and promised they would notify Plaintiff of a decision within the
16   following thirty-days.
17          17.     Plaintiff spent the following months reaching out to WELLS FARGO for status
18   updates and assistance. WELLS FARGO ignored Plaintiff's correspondence rather than answer
19   Plaintiff's questions or return her phone calls.
20          18.     After months of futile contact, WELLS FARGO sent Plaintiff a letter indicating
21   her application was incomplete for missing documents. Plaintiff was furious that WELLS
22   FARGO was just then notifying her of missing documents after Plaintiff had received prior
23   assurances from multiple WELLS FARGO representatives that her application was complete and
24   in review.
25          19.     Plaintiff contends she submitted all required documents for a loan modification.
26   WELLS FARGO had either lost or misplaced Plaintiff's submitted documents. Plaintiff suffered
27   great anxiety since the documents WELLS FARGO lost or misplaced contained highly sensitive
28



                                                        -4-
        GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 495 of 512

                            •                                             •
     and confidential information concerning Plaintiff's state of financial affairs. Nevertheless,
 2   Plaintiff resubmitted all requested documents into WELLS FARGO and continued to await a
 3   resolution.
 4          20.     At that point, Plaintiff wanted to establish a single point of contact with WELLS
 5   FARGO to ensure she could speak to the same representative who was knowledgeable about
 6   Plaintiffs affairs thus far. Throughout Plaintiff's dealings with WELLS FARGO, her single point
 7   of contact changed on multiple occasions. Plaintiff rarely spoke with her assigned contact and,
 8   rather, was transferred from one representative to another all of whom gave conflicting answers
 9   to questions and inaccurate status updates.
10          21.     Plaintiff's voicemails consistently went unanswered. The only updates obtained
11   were a result of Plaintiff's due diligence in consistently contacting WELLS FARGO, rather than
12   vice-versa as required by the Homeowner Bill of Rights. An uncommunicative single point of
13   contact does not satisfy the requirement under Cal. Civ. Code §2923.7.
14          22.     Plaintiff felt as though WELLS FARGO had failed to provide her meaningful
15   assistance since they were ignoring Plaintiffs every request. WELLS FARGO greatly delayed
16   Plaintiff's modification review and put Plaintiff in a position whereby if Plaintiff were not offered
17   a modification she would not be able to reinstate her loan since she was withholding payment per
18   WELLS FARGO's advice.
19           23.    Shortly thereafter, Plaintiff received notification that she had been denied a loan
20   modification. Plaintiff asked WELLS FARGO if she could appeal the denial but the WELLS
21   FARGO representative erroneously informed Plaintiff that an appeal was not possible.
22           24.    Plaintiff was left in an unrecoverable default by way of WELLS FARGO's
23   substantial delay in processing her initial modification review. As such, Plaintiff asked WELLS
24   FARGO for any recourse they could offer since their actions induced Plaintiff into default then
25   subsequently left her without any option other than to proceed with foreclosure.
26           25.     WELLS FARGO indicated that Plaintiff should re-apply for another loan
27   modification. Plaintiff asked if there were any other alternative since her initial review left her in
28



                                                      - 5-
         GONZALES v. WELLS FARGO BANK, N.A.-COMPLAINT FOR DAMAGES AND mium-rivE; RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 496 of 512

                                                                           •
•1   a worse position, but WELLS FARGO informed Plaintiff that another modification was her only
 2   opportunity to avoid foreclosure.
 3           26.     Plaintiff continued to follow all instructions asked of her by WELLS FARGO as
 4   she again gathered and completed another application for loan modification into WELLS
 5   FARGO. Plaintiff quickly submitted another loan modification request into WELLS FARGO.
 6   WELLS FARGO confirmed receipt of Plaintiff's modification and again informed Plaintiff that
 7   she would receive a decision within the following thirty-days. WELLS FARGO's assurances
 8   meant little to Plaintiff after they had severely delayed her first modification review.
 9           27.     As expected, Plaintiff went months without hearing from WELLS FARGO despite
10   constantly seeking status updates regarding her second application for loan modification.
11   WELLS FARGO again requested Plaintiff re-submit documents that Plaintiff contends were
12   included in her original submission. At that point, Plaintiff realized WELLS FARGO used this
13   tactic as a measure to delay her modification review and push her closer to foreclosure.
14           28.     After another extreme delay with little communication between WELLS FARGO
15   and Plaintiff despite Plaintiff's repeated requests for status updates, WELLS FARGO informed
16   Plaintiff that she had again been denied a loan modification.
17           29.     Plaintiff asked why she had been denied after she had received multiple assurances
18   from numerous representatives that she would receive a modification. WELLS FARGO failed to
19   tender a response to any of Plaintiffs questions.
20           30.     Plaintiff continued to seek any possible assistance she could find regarding
21   assistance in reinstating her loan. WELLS FARGO refused to provide any further assistance
22   despite the fact they are the sole entity and reason that Plaintiff fell into an unrecoverable default.
23           31.     On or about May 06, 2016, Rebecca Hall, purporting to be an agent of Northwest
24   Trustee Services, Inc. ("Northwest"), and alleging to be the trustee under the Deed of Trust,
25   caused to be recorded a Notice of Default and Election to Sell under Deed of Trust ("NOD") in
26   the Official Marin County Recorder's Office Records as Document No. 2016-0019853.
27

28



                                                      -6-
        GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 497 of 512

                            •                                              •
'1           32.    On or about August 19, 2016, Melissa Lopez, purporting to be an agent of
 2   Northwest, alleging to be the trustee under the Deed of Trust, caused to be recorded a Notice of
 3   Trustee's Sale ("NTS") in the Official Marin County Recorder's Office Records as Document
 4   No. 2016-0037365.
 5           33.     Defendants failed to abide by Civil Code 2923.55 due to the fact that they did not
 6   review Plaintiff's financial situation and further did not advise her of all options available to avoid
 7   foreclosure.
 8           34.     Defendants failed in their obligations to both offer assistance to Plaintiff prior to
 9   the Notice of Default and meeting communication requirements once Plaintiff was able to submit
10   a request. Defendants did not offer Plaintiff a meaningful review as required by California law.
11           35.     Defendants are actively moving toward foreclosure of the home and took clear
12   steps to satisfy this state's requirements toward a non-judicial foreclosure, including recording a
13   Notice of Default and Notice of Trustee's Sale.
14           36.     Plaintiff now faces the loss of the Subject Property, as well as the lost opportunity
15   to pursue foreclosure prevention options that she would have pursued but for the Defendants'
16   violation of California Civil Code section 2924 et. seq. Defendants violated communication
17   requirements under the California Homeowners Bill of Rights and failed to rescind the Notice of
18   Default to remedy said violations.
19           37.     Consequently, Plaintiff is informed and believes and based thereon alleges that the
20   negotiations were not in good faith, and were a mere "smoke screen" for use by defendant to lull
21   Plaintiff into a state of complacency while her home is foreclosed on and taken from her.
22           38.     By way of this Complaint, Plaintiff seeks a temporary restraining order, followed
23   by a preliminary injunction, enjoining Defendants from selling Plaintiff's property at auction.
24   Plaintiff also seeks damages for Defendants blatant violation of the requirements of California
25   Civil Codes §§ 2923.55, 2923.6, 2923.7, 2924.10, 2924.11, 2924.I2.
26   1/
27

28



                                                       -7-
          GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 498 of 512

                                                                         •
•1                                    FIRST CAUSE OF ACTION
 2                 VIOLATION OF CALIFORNIA HOMEOWNER BILL OF RIGHTS
 3                                      (Against ALL Defendants)
 4           39.     Plaintiff hereby incorporates by this reference paragraphs 1 through 38, as though
 5   fully set forth herein.
 6           40.     The Homeowner Bill of Rights ("HBOR") consists of a series of related bills
 7   including two identical bills that were passed on July 2, 2012 by the state Senate and Assembly:
 8   AB 278 (Eng, Feuer, Perez, Mitchell) and SB 900 (Lend, Evans, Corbett, DeSaulnier, Pavley,
 9   Steinberg). Both of these bills ultimately give rights back to borrowers and create a system in
10   which banks can be held accountable for pursuing their own interests above the borrowers.
11           41.     Lenders, such as WELLS FARGO, are now legally obligated to ensure a borrower
12   receives a "meaningful" opportunity to be considered for any and all options available to avoid
13   foreclosure. It also guarantees struggling homeowners a single point of contact at their lender
14   with knowledge of their loan and direct access to decision makers, and imposes civil penalties on
15   fraudulently signed mortgage documents.
16           42.     California Civil Code section 2923.7 provides that upon the request of a
17   foreclosure prevention alternative, the mortgage servicer "shall promptly establish a single point
18   of contact and provide the borrower one or more direct means of communication with the single
19   point of contact." There is no requirement that the borrower must specifically request that a single
20   point of contact be assigned. McFarland v. JPMorgan Chase, 2014 WL 4119399 at *11 (C.D. Cal.
21   Aug. 21, 2014); See also Mungai v. Wells Fargo Bank, 2014 WL 2508090 (a plain reading of §
22   2923.7 required lender to assign a single point of contact when a borrower requested a foreclosure
23   prevention alternative).
24           43.     This provision is intended to prevent borrowers from being given the runaround,
25   being told one thing by one bank employee while something entirely different is being pursued
26   by another." Lapper v. SunTrust Mortg.. N.A., 2013 WL 2929377 at 2 (C.D. Cal. June 7, 2013).
27

28



                                                     -8-
        GONZALES v. WELLS FARGO BANK. A.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 499 of 512

                            •                                            •
 1          44.     Cal. Civ. Code § 2923.7(b)(3) requires a contact to have access to current
 2   information and be able to timely, adequately, and accurately inform the borrower of the current
 3   status of her foreclosure prevention alternative. Plaintiff alleges that despite her request for
 4   assistance the multiple WELLS FARGO representatives they spoke with gave conflicting answers
 5   and inaccurate status updates in violation of § 2923.7(b)(3). Plaintiff would be assured by one
 6   representative that all documents had been received then later be told by a different representative
 7   that documents were missing.
 8          45.     Defendants' failure to provide Plaintiff a single point of contact caused undue
 9   delays in the processing of her loan, which is a material violation of § 2923.7. Segura v. Wells
10   Fargo Bank, N.A., 2014 WL 4798890 (C.D. Cal. Sept. 26, 2014). Had Plaintiff been able to obtain
11   timely and accurate status updates they would have been able to submit any supposedly missing
12   documents and/or obtain alternative means of assistance. Instead, Defendants kept Plaintiff in the
13   dark and initiated foreclosure proceedings.
14          46.     California Civil Code section 2923.55 provides the following: "a mortgage
15   servicer shall send the following information in writing to the borrower...
16          (B) A statement that the borrower may request the following:
17          (i) A copy of the borrower's promissory note or other evidence of indebtedness.
18          (ii) A copy of the borrower's deed of trust or mortgage.
19          (iii) A copy of any assignment, if applicable, of the borrower's mortgage or deed of trust
20          required to demonstrate the right of the mortgage servicer to foreclose.
21          (iv) A copy of the borrower's payment history since the borrower was last less than 60
22          days past due."
23          47.     This civil code section imbues the mortgage servicer with a duty to provide these
24   documents before recording a notice a default and a failure to do so is a material violation. See,
25   e.g., Hestrin v. CitiMortgage, Inc., 2015 WL847132, at *3 (C.D. Cal. Feb. 25, 2015) (finding
26   plaintiff stated a material violation by alleging that the defendant failed to comply with §
27   2923.55's notification requirements).
28



                                                     -9-
        GONZALES 'V. WELLS FARGO BANK, N.A.-COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 500 of 512
                               •                                         •
'1           48.      Plaintiff has not received any of the documents listed in Cal. Civil Code section
 2   2923.55 (B), including the statement itself, in material violation of Cal. Civil Code § 2923.55,
 3   despite a request to furnish the aforementioned documents.
 4           49.      Plaintiff has suffered and will continue to suffer substantial irreparable harm,
 5   including but not limited to the potential loss of the Subject Property, the cost and expense of the
 6   instant pending litigation, continuing emotional distress, and other actual consequential damages
 7   that will be proven on date of trial. Furthermore, Plaintiff has been harmed in that she was unable
 8   to exercise her right to reinstate the loan under Cal. Civil Code section 2924c, as well as exercise
 9   her right to secure other alternatives to foreclosure.
10

11                                    SECOND CAUSE OF ACTION
12          STATUTORY UNFAIR COMPETITION — CALIFORNIA BUSINESS AND
13                               PROFESSIONS CODE §17200 ET SEQ.
14                                       (Against ALL Defendants)
15           50.      Plaintiff hereby incorporates by this reference paragraphs 1 through 49, as though
16   fully set forth herein.
17           51.      Defendants' conduct as alleged herein constitutes unlawful, unfair or fraudulent
18   business act(s) or practice(s) within the meaning of California Business and Professions Code
19   §17200 et seq.
20           52.      Specifically, Defendants are unlawfully and unfairly proceeding with foreclosure
21   against California homeowners, including Plaintiff, in direct violation of California Civil Code
22   foreclosure procedure statutes, including newly amended statutes implemented effective January
23   1, 2013 by way of AB 237 and SB 900.
24          53.       To bring a claim under the "fraudulent" prong of the UCL, borrowers must show
25   that members of the public are likely to be deceived by servicer's actions. Here, WELLS
26   FARGO's assurance that becoming delinquent would eventually lead to a modification coupled
27   with the subsequent delay in processing applications and documentation resulted in increasing
28



                                                      - 10 -
        GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
           Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 501 of 512

                            •                                             •
• 1   late fees and penalties. This practice should be construed as deceptive to the public. Pestana v.
 2    Bank of America, N.A., 2014 WL 2616840 (Cal. Ct. App. June 12, 2014).
 3           54.     The "unfair" prong of the UCL refers to practices that violate legislatively stated
 4    public policy. The Homeowner Bills of Rights demonstrates the strong public policy in favor of
 5    protecting homeowners from foreclosure, as evidenced by recently-enacted state and federal
 6    regulations. See, e.g., Cal. Civil Code §2923.6 (encouraging the option of loan modification for
 7    borrowers). Defendants' unlawful practices described above runs counter to California's stated
 8    public policy and have given them an unfair advantage over their competitors. Perez v.
 9    CitiMortgage, Inc., 2014 WL 2609656, at *8 (C.D. Cal. June 10, 2014) (finding servicer's
10    misrepresentations regarding borrower's application status led to a deliberately drawn-out and
11    unsuccessful modification process, resulting in harm to the borrower that outweighed the utility
12    of servicer's action). This is precisely what WELLS FARGO has done to Plaintiff. Defendants
13    misrepresented the status of Plaintiff's application, which unreasonably stalled the modification
14    process and led to the initiation of foreclosure on Plaintiff's home.
15           55.     Additionally, WELLS FARGO fraudulently induced Plaintiff into defaulting in
16    the first place by suggesting they should apply for a modification, promising they would receive
17    an answer within thirty days and promising no foreclosure proceedings would commence during
18    review. These kinds of false assurances resulted in increasing late fees and penalties for not only
19    Plaintiff but for thousands of other borrowers as well.
20           56.     Plaintiff has suffered injury in fact, including loss of equity in. her home by
21    growing amounts of delinquent interest, declining property value and late fees, costs and expenses
22    related to protecting themselves, fees and costs, including but not limited to, attorney's fees and
23    costs and higher cost of obtaining credit due to the deterioration of her credit score.
24           57.     Plaintiff has additionally been damaged in the amount of foreclosure fees and costs
25    already charged to and added to Plaintiff's loan, in an amount to be proven at trial.
26

27

28




         GONZALES v. WELLS FARGO BANK, N.A. -COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 502 of 512
                               •                                          •
 1           58.     The fees and costs charged by Defendants were charged without any legal
 2   authority to do so and in direct violation of the statutory mandate of California Civil Code
 3   §2923.55 and §2923.6.
 4           59.     Defendants must be required to disgorge any profit or gain that they obtained as a
 5   result of their wrongful conduct as herein alleged.
 6           60.     Plaintiff is entitled to equitable relief in the form of an order requiring Defendants
     to disgorge all profits or gain they have obtained from Plaintiff or at the expense of Plaintiff and
 8   members of the general public by reason of their unlawful, unfair or fraudulent business act(s)
 9   and practice(s) and an injunction enjoining Defendants from continuing said acts or practices.
10

11                                     THIRD CAUSE OF ACTION
12                BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
13                                       (Against ALL Defendants)
14           61.     Plaintiff hereby incorporates by this reference paragraphs 1 through 60, as though
15   fully set forth herein.
16           62.     Defendants' conduct, as alleged, constitutes a breach of the covenant of good faith
17   and fair dealing implied in every contract under California law. This covenant creates an
18   obligation in Defendants not to hinder or prevent Plaintiffs ability to perform under the contract
19   or receive the benefit of the contract.
20          63.      On or about November 21, 2001, Plaintiff entered into a loan agreement, executing
21   a Promissory Note and Deed of Trust in favor of Wells Fargo Home Mortgage, Inc., and
22   subsequently Defendants. Plaintiff alleges that Defendants breached the covenant of good faith
23   and fair dealing and interfered with Plaintiff's ability to perform under the contract by refusing to
24   provide Plaintiff any meaningful assistance and then impairing her ability to get current on her
25   loan like she was trying desperately to do.
26          64.      For years, Plaintiff substantially performed under the loan agreement, making her
27   full monthly payments on time every month.
28



                                                     - 12 -
        GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 503 of 512

                               •                                          •
 1           65.     Defendant's negligence in responding to Plaintiff's requests for assistance,
 2   coupled with prolonged review periods and major communication failures, forced Plaintiff into
 3   an unrecoverable default whereby if assistance was not offered, Plaintiff would have on other
 4   means to save her home.
 5          66.      Therefore, because Defendants induced Plaintiff to not perform under the contract
 6   by failing to provide assistance as required by law, Plaintiff's performance was excused as set
 7   forth under Cal. Civ. Code § 1511, which states if a defendant does some act naturally tending to
 8   induce the plaintiff not to perform, the plaintiff's failure to perform is excused. When this occurs,
 9   according to Cal. Civ. Code § 1512, the plaintiff is entitled to all the benefits of the contract had
10   it been performed by both parties. As such, no conditions existed that would interfere with
11   Defendant performing under the contract, and all conditions necessary for Defendants to fulfill
12   its obligations under the contract had occurred when Defendants coerced Plaintiff into missing
13   payments by promising Plaintiff that she would not face foreclosure if she did so. In fact, this
14   promise was designed to induce and coerce Plaintiff to miss payments and sit idly by during
15   supposed review periods so that Defendants could foreclose on Plaintiff's loan.
16           67.     As a proximate result of Defendants' acts and practices, Plaintiff's credit has been
17   detrimentally impacted, and Plaintiff now risks the loss of her home through foreclosure. Plaintiff
18   has incurred contract damages, according to proof at trial, attorney's fees, costs to save the home,
19   and loss of equity.
20

21                                   FOURTH CAUSE OF ACTION
22                                            NEGLIGENCE
23                                       (Against ALL Defendants)
24           68.     Plaintiff hereby incorporates by this reference paragraphs 1 through 67, as though
25   fully set forth herein.
26           69.     The elements of a cause of action for negligence are well established. They are (a)
27   a legal duty to use due care; (b) a breach of such legal duty; (c) the breach as the proximate or
28



                                                      - 13 -
        GONZALES v. WELLS FARGO BANK, N.A.-COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 504 of 512

                                                                          •
'1   legal cause of the resulting injury. (Ladd v. County of San Mateo (1996) 12 Ca1.4th 913, 917
 2   [50Cal.Rptr.2d 309, 91 1 P.2d 4961.)
 3           70.     At all times relevant herein. Defendants, acting as Plaintiffs lenders and servicers,
 4   had a duty to exercise reasonable care and skill to maintain proper and accurate loan records and
 5   to discharge and fulfill the other incidents attendant to the maintenance, accounting and servicing
 6   of loan records, including, but not limited to, disclosing to Plaintiff the real status of any
     foreclosure actions taken by it, refraining from taking any action against Plaintiff outside its legal
 8   authority, and providing all relevant information regarding Plaintiff's loan accounts with
 9   Defendants.
10          71.     In Alvarez v. BAC Home Loans Servicing, 228 Cal. App. 4th 941 (2014), the court
11   found that, though a servicer is not obligated to initiate the modification process or to offer a
12   modification, once it agrees to engage in the process with the borrower it owes a duty of care not
13   to mishandle the application or negligently conduct the modification process. See also, Ware v.
14   Bayview Loan Servicing, LLC, 2013 WT 6247236, at *9 (S.D. Cal. Oct. 29, 2013) [denying
15   motion to dismiss borrower's negligence claim because servicer may owe a duty of care to
16   maintain proper records and timely respond to modification applications].
17           72.    Accordingly, by engaging in protracted loan modification negotiations with
18   Plaintiff Defendants owed Plaintiff a duty to conduct honest, timely and accurate evaluations of
19   Plaintiff's loan modification applications and to carefully handle Plaintiff's sensitive financial
20   and personal information contained in those applications.
21          73.     It is true that some courts have held that in the standard lender/borrower
22   relationship, a duty of care is not necessarily created. For instance, the court held in Nymark v.
23   Heart Federal Savings & Loan Association, 231 Cal. App. 3d 1089,1095 (1991) that "as a general
24   rule, a financial institution owes no duty of care to a borrower when the institution's involvement
25   in the loan transaction does not exceed the scope of its conventional role as a mere lender of
26   money."
27

28



                                                      - 14 -
        GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 505 of 512




             74.     However, the Nymark court simply found that a duty was not owed under the facts
 2   in that case after analyzing them pursuant to the six part test established in Biakanja v. Irving, 49
 3   Cal2d 647, 122 P.2d 294, which looks to (1) the extent to which the transaction was intended to
 4   affect the plaintiff, (2) the foreseeability of harm to the plaintiff, (3) the degree of certainty that
 5   the plaintiff suffered injury. (4) the closeness of the connection between the defendant's conduct
 6   and the injury suffered, (5) the moral blame, and (6) the policy of preventing future harm.
 7           75.     In analyzing the first Biakanja factor, whether or not the transaction was intended
 8   to affect the plaintiff, courts have held that a defendant's conduct is found to affect the plaintiff
 9   ifthe defendant commits the conduct with knowledge of plaintiff's circumstances. See e.g., Jolley
10   v. Chase Financial, LLC (2013) 213 Cal.App.4th 872, 900.
11           76.     Here, by stringing Plaintiff along for years in pursuit of a modification, Defendants
12   undeniably intended to affect Plaintiff, Defendants knew that prolonging Plaintiff's review period
13   would forever change her status regarding her mortgage for the worse.
14           77.     Defendants should have foreseen the harm being done to Plaintiff due to their
15   knowledge and expertise in the financial industry as well as complete control over Plaintiff's loan
16   and loan modification review process. Further, it only requires common sense to determine that
17   (1) if a lender decides to foreclose on a borrower's home without first providing the borrower a
18   written determination of the borrower's loan modification application, or advise her of her appeal
19   rights, the ensuing foreclosure will ultimately harm the borrower; and (2) that a borrower's credit
20   will be harmed and the borrower will owe more in arrears the longer a lender drags out stalls the
21   loan modification process. Thus, foreseeability of harm is clear.
22           78.     The foreseeability of harm to Plaintiff was high because the failure to work with
23   Plaintiff as promised, and the failure to provide a timely, accurate, and good faith loan
24   modification review, has caused Plaintiff to be in real danger of losing her home and having her
25   credit destroyed, not to mention limiting Plaintiff's options to those that will only benefit
26   Defendants in the long run. Plaintiff has been injured because her credit has been destroyed, she
27

28



                                                       - 15
         GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 506 of 512

                            •                                            •
' 1   lost the ability to cure the delinquency on her loan and he faces the imminent danger of losing her
 2    home.
 3            79.    In regard to the closeness of the connection between Defendants' conduct and
 4    Plaintiff's injury, Defendants' conduct was firmly and intimately tied to the harm because but for
 5    the actions and omissions of Defendants, Plaintiff would not be facing imminent foreclosure of
 6    her home. Because Defendants were in full control of the loan modification process, it is
 7    reasonably foreseeable that Plaintiff would rely on Defendants to conduct a good faith loan
 8    modification review and would not seek other alternatives to prevent foreclosure of the home or
 9    mitigate the debt owed.
10            80.    In regard to moral blame, Defendants' conduct was morally reprehensible as they
11    acted without any regard for distressed homeowners, including the Plaintiff, who tried desperately
12    to save the Property from foreclosure. Defendants coerced Plaintiff into falling behind on her
13    mortgage and then reneged on the promise to give a permanent modification.
14            81.    Furthermore, at the time Defendants made their representations and/or omissions
15    to Plaintiff as alleged above, they knew, or had reason to know, that said representations and/or
16    omissions were in fact false, and nevertheless made them with the intent to defraud Plaintiff and
17    cause Plaintiff to believe her home would not be foreclosed upon. Had Plaintiff known the true
18    facts, that Defendants never intended to offer a permanent modification, Plaintiff would have
19    pursued other available legal remedies to protect her interests and would not have spent years
20    making trial payments toward a home she was going to lose.
21            82.    In analyzing the final Biakanja factor, the policy of preventing future harms, it is
22    undisputedly clear that public policy encourages lenders and borrowers to work together to
23    prevent a borrower from defaulting on his or her loan. See Jolley, 213 Cal.App.4th at 903 (the
24    ongoing financial crises has caused the federal government to adopt programs that encourage
25    lenders and borrowers to work together to prevent a borrower from defaulting on their loan). Here,
26    any assistance Defendants offered to Plaintiff was done in bad faith and without any controls or
27

28



                                                     -    -
         GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 507 of 512

                              •                                           •
     supervision to ensure that Plaintiff would not be left in a worse position as a result of the loan
9    modification application process.
 3          83.       Based on the foregoing, it is exceedingly clear that the Biakanja factors favor
 4   imposing a duty of care on Defendants, as their actions and conduct have gone beyond the role of
 5   a mere money lender.
 6          84.       Defendants breached their duty of care owed to Plaintiff by partaking in the
 7   following unreasonable conduct that caused injury to Plaintiff:
 8                 1) Defendants negligently failed to provide Plaintiff a final determination of her
 9                    application for modification prior to recording the NOD against the property;
10                 2) Defendants failed to inform Plaintiff in writing that he may request the documents
11                    specified in Cal. Civ. Code § 2923.55;
12                 3) Defendants failed to provide Plaintiff with a single point of contact who was
13                    familiar with Plaintiff's file and circumstances as required under Cal. Civ. Code
14                    §2923.7;
15                 4) Defendants unfairly handled Plaintiff's loan modification applications by
16                    unreasonably delaying the review process and repeatedly requesting duplicative
17                    documents and supplemental information;
18                 5) Defendants negligently pushed Plaintiff into default by advising her to stop
19                    making payments and then by refusing to honor its promise to provide a permanent
20                    modification; and
21                 6) Defendants violated numerous statutes that serve as the underlying violations for
22                     liability under the doctrine of negligence per se, including Cal. Civil Code §§
23                    2923.55, 2923.6, 2923.7, and 2924.
24           85.      These statutes were enacted by the California legislature specifically to protect the
25   rights of innocent homeowners suffering from financial hardships. These statutes were also
26   enacted by the California legislature specifically to prevent the same injury that Plaintiff will
27

28



                                                       - 17 -
         GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 508 of 512

                            •                                           •
 1   imminently suffer: wrongful foreclosure and subsequent eviction resulting from a wrongful
 2   foreclosure.
 3           86.    The actions of Defendants summarily denied Plaintiff of any opportunity to utilize
 4   the avenues at her disposal to avoid the loss of her home. Defendants' actions are a substantial
 5   factor in Plaintiffs harm.
 6           87.    Defendants' violations directly and proximately caused the injuries suffered by
 7   Plaintiff. But for WELLS FARGO promising Plaintiff a permanent modification, Plaintiff would
 8   not have spent so much time and resources working towards the modification. Additionally, had
 9   Defendants complied with the aforementioned laws to begin with, Plaintiff would not have
10   suffered the very injuries that give rise to this Complaint because she would have been able to
11   successfully pursue and obtain a non-foreclosure alternative and remain current on her loan.
12           88.    Due to Defendants' negligent conduct, Plaintiff suffered monetary loss, severe
13   emotional stress at the impending loss of Plaintiffs home, loss of home equity, damaged credit,
14   and more.
15           89.    Plaintiff demands damages in an amount to be proven at trial.
16

17   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
18           1.     A declaratory judgment and order of this Court that:
19           (A)     Defendants, and each of them, may not foreclose on the Property until they have
20   honored and proven that all statutory requirements stemming from and relating to Plaintiff's
21   options to avoid foreclosure have been met.
22           (B)    That Defendants failed to abide by their own guidelines in qualifying or reviewing
23   Plaintiff for a loan modification in violation of Civil Code §2923.6.
24           (C)       That Defendants and each of them, failed to provide the required statutory
25   notifications and undertake the required courses of action as mandated under California's Civil
26   Code.
27

28




                                                    - 18 -
        GONZALES v. WELLS FARGO BANK, N.A. - COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 509 of 512

                             •                                             •
 1           2.     For a temporary restraining order, preliminary injunction and permanent injunction
 2   prohibiting Defendants from engaging in unlawful and deceptive acts and practices of foreclosing
 3   on property of California homeowners, including Plaintiffs, without considering them for within
 4   their guidelines, and when anticipated recovery through a modification or workout plan exceeds
 5   anticipated recovery through foreclosure on a net present value basis.
 6           3.     For disgorgement of Defendants' illegal profits and gain, including but not limited
 7   to all foreclosure fees and costs charged California homeowners, including Plaintiffs.
 8           4.       For an award of actual damages in an amount within the jurisdictional limits of
 9   this Court to be proven at trial.
10           5.      For general damages, according to proof.
11           6.      For special damages, according to proof.
12           7.      For consequential damages, and incidental damages, according to proof.
13           8.       For an award of reasonable attorney's fees pursuant to agreement of the parties,
14   according to proof.
15           9.      For an award of interest, including prejudgment interest, as provided by law.
16           10.     For costs of suit; and
17           11.     For such other relief as the Court deems just and proper.
18

19

20   DATED: October 1, 2016                        KETTNER LAW CORPORATION
21

22                                                 BY:
                                                                AR           AUM
23
                                                              Attorney for Plaintiff
24

25

26

27

28



                                                     - 19 -
         GONZALES v. WELLS FARGO BANK, N.A.-COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 510 of 512




                EXHIBIT 12
                  Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 511 of 512


                                                                                                                                                            CIV-1 10
  0,11.4Proa PARTY WITHOUT ATTORNEY (Narne, State Bar number, and address)
                                                                                                                              FOR COURT USE ONLY
  Marc Appibaum (SBN: 222511)- Kettner Law Corp
  2150 W. Washington St., Suite 104, San Diego CA 92110
             TELEPHONE No.. 619-756-7300                FAX NO. (Orgneati
   E-MAIL ADDRESS (Optional) em@kettnerlaw.com
      ATTORNEY FOR (Name) '


                                                                                                                p ,_ __1--q D .,
                             Veronica Gonzales                                                                                 —
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Marin
           STREET tomes& 3501 Civic Center Dr.
            MAILING ADDRESS:
            cify AND ZIP CODE: San Rafael, CA 94903                                                                       FEB — 2 2011
                BRANCH NAME' Hall of Justice
                                                                                                                     .......nit   :t ....,
        PLAINTIFF/PETITIONER: Gonzales                                                                         JAMES M.      , Cour Exert    Officer
                                                                                                                 MARIN COUNTY SUPERIOR COURT
 DEFENDANT/RESPONDENT: Wells Fargo Bank N.A.                                                                         By: C. Lucchest, Deputy
                                       REQUEST FOR DISMISSAL                                                  CASE NUMBER      CIV1603668

      A conformed copy will not be returned by the clerk unless a method of return is provided with the document.
      This form may not be used for dismissal of a derivative action or a class action or of any party or cause of action in a
      class action. (Cal. Rules of Court, rules 3.760 and 3.770.)
 1. TO THE CLERK: Please dismiss this action as follows:
    a. (1) [ 1 1 With prejudice (2) 1        Without prejudice
    b. (1)1 ✓ 1 Complaint         (2)      1 Petition                                                                                              _
       (3)1 J Cross-complaint filed by (name):                                                                    on (date):
       (4) F - 1 Cross-complaint filed by (name):                                                                 on (date):
           (5)17-1Entire action of all parties and all causes of action
           (6)      I Other (specify):*
 2. (Complete in all cases except family law cases.)
    The court          did r1 -1,did not waive court fees and costs for a party in this case. (This information may be obtained from
    the clerk. If court fees and costs were waived, the declaration on the back         is form must be completed).
 Date: 01/31/2017
   MarCAPPINtgli
 (TYFE OR PRINT NAME OF      I I   I ATTORNEY       n     PARTY WTHOUT ATTORNEY)                                    (SIGNATURE)

'ff Dismissal requested is of specified parties only of specified causes of action     Attorney or party without attorney for:
only, or of specified cross-complaints only, so state and ilentify the partias,
causes of a iort, or cross-complaints to be dismissed.                                        Plaintiff/Petitioner     El Defendant/Respondent
                                                                                              Cross-Complainant
 3. TO THE CLERK: Consent to the above dismissal is hereby given.-
     Date:

 (TYPE OR PRINT NAME OF             ATTORNEY    1       1 PARTY WITHOUT ATTORNEY)                                   (SIGNATURE)

`" If a cross-complaint. — or Response (Family Law) seeking affirmative                Attorney or party without attorney for:
   relief — is on file, the attorney for cross-complainant (respondent) must
   sign this consent if required by Code of Civil Procedure section 581 (I)                   Plaintiff/Petitioner          J Defendant/Respondent
   or (I),
                                                                                              Cross-Complainant
 (To a completed by clerk)
  4      Dismissal entered as requested on (date):                             FEB — 2 2017
  5              Dismissal entered on (date):                                         as to only (name):
 6.    I         Dismissal not entered as requested for the following reasons (specify):


  7. a.             Attorney or party without attorney notified on (date):
     b.             Attorney or party without attorney not notified. Filing party failed to provide
                        1 a copy to be conformed          means to return conformed copy


       DateFEB — 2 2017                                                         Clerk, by                                                                  ,Deputy
                                        JAMES M. KIM                                                                                                         Page 1 of 2
Form Adopted for Manoelory Use                                                                                                     Code ol      Proceoaa. § 581 et saq
  Judicial C011n01 of lornia                                    REQUEST FOR DISMISSAL                                Gov Code. § 68537(c), Cal Rules of court rule 3.1390
  CIV.110 [Rey Jan 1 2213)                                                                                                                             we./ COU4S Ca gov
              Case 4:20-cv-05494-KAW Document 8-1 Filed 08/13/20 Page 512 of 512



             •
                                                                                                                               C1V-110
        PLAINTIFF/PETITIONER: Gonzales                                                              CASE NUMBER:
  DEFENDANT/RESPONDENT: Wells Fargo Bank N.A.                                                       CIV1603668




                                     COURT'S RECOVERY OF WAIVED COURT FEES AND COSTS
                     If a party whose courtlees and costs were initially waived has recovered or will recover $10,000 or
                     more in value by way of settlement, compromise, arbitration award, mediation settlement, or other
                     means, the court has a statutory lien on that recovery. The court may refuse to dismiss the case until
                     the fien is satisfied. (Gov. Code, § 68637.)


                                            Declaration Concerning Waived Court Fees

   1. The court waived court fees and costs in this action for (name):
   2. The person named in item 1 is (check one below):
               not recovering anything of value by this action.
      b. El    recovering less than $10,000 in value by this action.
      c. E3 recovering $10,000 or more in value by this action. (lf item 2c is checked, item 3 must be completed.)
   3.         All court fees and court costs that were waived in this action have been paid to the court (check one): E1 Yes   El   No

I declare under penalty of perjury under the laws of the State of California that the information above is true and correct.
Date:


 (TYPE OR PRINT NAME OF Q      ATTORNEY n     PARTY MAKING DEC.I.ARATION)                               (SIGNATURE)




C.IV-110 (Rev. Mammy 1.2013)                         REQUEST FOR DISMISSAL                                                     Pap 2 el
